         Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 1 of 287




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                           )
ENVIRONMENTAL INTEGRITY                    )
PROJECT, et al.,                           )
                                           )
                      Plaintiffs,          )
                                           )
              v.                           )          Case No. 1:20-cv-1734-KBJ
                                           )
ANDREW WHEELER, in his official            )
capacity as Administrator of the United    )
States Environmental Protection Agency, et )
al.,                                       )
                                           )
                      Defendants.          )
                                           )




   NOTICE OF FILING CERTIFIED INDEX TO THE ADMINISTRATIVE RECORD

       Defendants Andrew R. Wheeler, in his official capacity as Administrator of the U.S.

Environmental Protection Agency (“EPA”), EPA, R.D. James, in his official capacity as

Assistant Secretary of the Army (Civil Works), and the U.S. Army Corps of Engineers

(collectively, the “Agencies”), hereby provide notice of filing the certified index of documents

comprising the administrative record for the rule that is the subject of this lawsuit, entitled

Navigable Waters Protection Rule: Definition of “Waters of the United States,” 85 Fed. Reg.

22,250 (Apr. 21, 2020). Attached to this notice is the certified index to the administrative record.



Dated: September 30, 2020                      Respectfully submitted,

                                               /s/ Phillip R. Dupré
                                               PHILLIP DUPRÉ
                                               Trial Attorney


                                                  1
        Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 2 of 287




                                              Environmental Defense Section
                                              U.S. Department of Justice
                                              P.O. Box 7611
                                              Washington, DC 20044
                                              T: (202) 616-7501
                                              F: (202) 514-8865
                                              Phillip.R.Dupre@usdoj.gov


                                CERTIFICATE OF SERVICE

       I hereby certify that, on September 30, 2020, the foregoing document was served on

counsel of record via the Court’s electronic case filing system.

                                                      /s/ Phillip R. Dupré




                                                 2
        Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 3 of 287




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                           )
ENVIRONMENTAL INTEGRITY                    )
PROJECT, et al.,                           )
                                           )
                      Plaintiffs,          )
                                           )
              v.                           )        Case No. 1:20-cv-1734-KBJ
                                           )
ANDREW WHEELER, in his official            )
capacity as Administrator of the United    )
States Environmental Protection Agency, et )
al.,                                       )
                                           )
                      Defendants.          )
                                           )




      I, John Goodin, am the Office Director of the Office of Wetlands, Oceans and Watersheds

within the Office of Water for the U.S. Environmental Protection Agency. I certify to the best of

my knowledge and belief and based on the representations of my staff that the materials listed in

the attached index constitute the complete administrative record in support of the Navigable

Waters Protection Rule: Definition of “Waters of the United States,” 85 Fed. Reg. 22,250 (Apr.

21, 2020).

      In witness whereof, I have signed this statement on September 30, 2020, at Fairfax, VA.




                                          John Goodin
                                          Office Director, Wetlands, Oceans &
                                          Watersheds
                                          Office of Water
                                          U.S. Environmental Protection Agency
                                          Washington, D.C.


                                                3
                                                                               Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 4 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


This record includes articles or similar scientific documents not enumerated in this index, but specifically referenced in the listed documents authored by EPA and the Army (e.g., the Resource and Programmatic Assessment). In addition,
although not specifically enumerated in this index, the record includes all attachments to the enumerated items. These attachments are all available in the docket.


Docket Document ID                Type                                           Title                                                                       URL
EPA-HQ-OW-2018-0149-0001          FRN for Public Hearing                         Definition of Waters of the United States: Public Hearing                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0001
EPA-HQ-OW-2018-0149-0002          FRN for Public Hearing                         Public Hearings: Revised Definition of 'Waters of the United States'        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0002
EPA-HQ-OW-2018-0149-0003          Proposed Rule                                  Revised Definition of Waters of the United States                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0003
                                                                                 Economic Analysis for the Proposed Revised Definition of 'Waters of the
EPA-HQ-OW-2018-0149-0004          Economic Analysis                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0004
                                                                                 United States'
                                                                                 Resource and Programmatic Assessment for the Proposed Revised
EPA-HQ-OW-2018-0149-0005          Support Document                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0005
                                                                                 Definition of 'Waters of the United States'
EPA-HQ-OW-2018-0149-0006          Publication                                    Iowa Wetlands: Perceptions and Values                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0006
EPA-HQ-OW-2018-0149-0007          Publication                                    Estimating the Size and Impact of the Ecological Restoration Economy        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0007
                                                                                 Resource quality information and validity of willingness to pay in
EPA-HQ-OW-2018-0149-0008          Publication                                                                                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0008
                                                                                 contingent valuation
EPA-HQ-OW-2018-0149-0009          Report                                         Nonmarket Valuation of Freshwater Wetlands: The Francis Beidler Forest      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0009

                                                                                 State Constraints: State-Imposed Limitations on the Authority of Agencies
EPA-HQ-OW-2018-0149-0010          Publication                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0010
                                                                                 to Regulate Waters Beyond the Scope of the Federal CWA (2013)
EPA-HQ-OW-2018-0149-0011          Report                                         Environmental Federalism: Lessons Learned from the Literature               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0011
                                                                                 Completion of the 2006 National Land Cover Database for the
EPA-HQ-OW-2018-0149-0012          Publication                                                                                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0012
                                                                                 Conterminous United States
                                                                                 An Economic Valuation of South Dakota Wetlands as a Recreation
EPA-HQ-OW-2018-0149-0013          Publication                                                                                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0013
                                                                                 Resource for Resident Hunters
EPA-HQ-OW-2018-0149-0014          Publication                                    Conserving Reservoir Water Storage: An Economic Appraisal                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0014
                                                                                 Guide to Nebraska's Wetlands and their Conservation Needs. Retrieved
EPA-HQ-OW-2018-0149-0015          Publication                                                                                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0015
                                                                                 from Nebraska Game and Parks Commission
                                                                                 The Economic Value of Riparian Corridors in Cornbelt Floodplains: A
EPA-HQ-OW-2018-0149-0016          Publication                                                                                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0016
                                                                                 Research Framework
                                                                                 Willingness to Pay to Protect Wetlands and Reduce Wildlife Contamination
EPA-HQ-OW-2018-0149-0017          Publication                                                                                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0017
                                                                                 form Agricultural Drainage
                                                                                 Meta-Analysis and Benefit Transfer for Resource Valuation-Addressing
EPA-HQ-OW-2018-0149-0018          Publication                                                                                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0018
                                                                                 Classical Challenges with Bayesian Modeling
EPA-HQ-OW-2018-0149-0019          Publication                                    Cross-Context Benefit Transfer: A Bayesian Search for Information Pools     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0019
EPA-HQ-OW-2018-0149-0020          Publication                                    Optimal Scope and Bayesian Model Search in Benefit Transfer                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0020
EPA-HQ-OW-2018-0149-0021          Publication                                    Sensitivity to Scope: Evidence from a CVM Study of Wetlands                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0021
                                                                                 The Value of Additional Central Flyway Wetlands: The Case of Nebraska's
EPA-HQ-OW-2018-0149-0022          Publication                                                                                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0022
                                                                                 Rainwater Basin Wetland
                                                                                 Economic Valuation of Some Wetland Outputs of Mud Lake, Minnesota-
EPA-HQ-OW-2018-0149-0023          Publication                                                                                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0023
                                                                                 South Dakota
                                                                                 Correspondence and Convergence in Benefit Transfer Accuracy: Meta-
EPA-HQ-OW-2018-0149-0024          Publication                                                                                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0024
                                                                                 Analytic Review of the Literature
                                                                                 Measurement, Generalization, and Publication: Sources of Error in Benefit
EPA-HQ-OW-2018-0149-0025          Publication                                                                                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0025
                                                                                 Transfers and Their Management




                                                                                                                                                                                                                                              1 of 284
                                                                               Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 5 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                    URL
                                                                                 Temporary Streams in Temperate Zones: Recognizing, Monitoring and
EPA-HQ-OW-2018-0149-0026          Publication                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0026
                                                                                 Restoring Transitional Aquatic-terrestrial Ecosystems

                                                                                 The Economics of Environmental Regulation by Licensing: An Assessment
EPA-HQ-OW-2018-0149-0027          Publication                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0027
                                                                                 of Recent Changes to the Wetland Permitting Process
                                                                                 Discrete Choice Methods with Simulation: Chapter 9 - Drawing from
EPA-HQ-OW-2018-0149-0028          Publication                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0028
                                                                                 Densities
EPA-HQ-OW-2018-0149-0029          Publication                                    Characterization of Riparian Areas                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0029
                                                                                 Measuring Contingent Values for Wetlands: Effects of Information About
EPA-HQ-OW-2018-0149-0030          Publication                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0030
                                                                                 Related Environmental Goods
                                                                                 Waters of the United States: Upgrading Wetland Valuation via Benefits
EPA-HQ-OW-2018-0149-0031          Study                                                                                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0031
                                                                                 Transfer
                                                                                 Soil & Water Assessment Tool: Input/Output Documentation, Version
EPA-HQ-OW-2018-0149-0032          Publication                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0032
                                                                                 2012
EPA-HQ-OW-2018-0149-0033          Publication                                    North American Terrestrial Ecoregions: Level III                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0033
                                                                                 Guidance for Facility and Vessel Response Plans Fish and Wildlife and
EPA-HQ-OW-2018-0149-0034          Publication - Other Governmental                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0034
                                                                                 Sensitive Environments
                                                                                 Assessing Stream Mitigation Guidelines at the Corps District and State
EPA-HQ-OW-2018-0149-0035          Publication                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0035
                                                                                 Levels
                                                                                 National Wetland Condition Assessment: A Collaborative Survey of the
EPA-HQ-OW-2018-0149-0036          Publication; USEPA                                                                                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0036
                                                                                 Nation's Wetlands
                                                                                 The Ecological and Hydrological Significance of Ephemeral and
EPA-HQ-OW-2018-0149-0037          Publication; USEPA                                                                                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0037
                                                                                 Intermittent Streams in the Arid and Semi-arid American Southwest

                                                                                 Frequently Asked Questions about Reservoir Sedimentation and
EPA-HQ-OW-2018-0149-0038          Publication                                    Sustainability. Contribution and review by the Subcommittee on         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0038
                                                                                 Sedimentation National Reservoir Sedimentation and Sustainability Team

EPA-HQ-OW-2018-0149-0039          Publication - Other Governmental               General Introduction and Hydrologic Definitions Manual of Hydrology      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0039
EPA-HQ-OW-2018-0149-0040          Publication - Other Governmental               Youth Education and Interpretation: Wetlands                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0040
EPA-HQ-OW-2018-0149-0041          Report                                         Soil & Water Assessment Tool: Theoretical Documentation, Version 2009    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0041
                                                                                 Report to Congress: Results of Hazardous Liquid Incidents at Certain Inland
EPA-HQ-OW-2018-0149-0042          Report                                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0042
                                                                                 Water Crossings Study
                                                                                 Benefit and Cost Analysis for the Effluent Limitations Guidelines and
EPA-HQ-OW-2018-0149-0043          Publication; USEPA                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0043
                                                                                 Standards for the Steam Electric Power Generating Point Source Category
                                                                                 Dredged Material Management Plan and Environmental Impact
EPA-HQ-OW-2018-0149-0044          Publication - Other Governmental                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0044
                                                                                 Statement: McNary Reservoir and Lower Snake River Reservoirs
EPA-HQ-OW-2018-0149-0045          Publication - Other Governmental               State of Missouri Stream Mitigation Method                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0045
EPA-HQ-OW-2018-0149-0046          Publication - Other Governmental               Missouri River Bed Degradation Feasibility Study - Technical Report      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0046
                                                                                 Considerations for the Regulation of Onshore Oil Exploration and
EPA-HQ-OW-2018-0149-0047          Publication; USEPA                             Production Facilities under the Spill Prevention, Control and            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0047
                                                                                 Countermeasure Regulation
                                                                                 Regulatory Impact Analysis for the Proposed Amendments to the Oil
EPA-HQ-OW-2018-0149-0048          Publication; USEPA                                                                                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0048
                                                                                 Pollution Prevention Regulations




                                                                                                                                                                                                                               2 of 284
                                                                               Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 6 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                       URL
EPA-HQ-OW-2018-0149-0049          Publication; USEPA                             SPCC Guidance for Regional Inspectors                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0049
                                                                                 Spill Prevention, Control, and Countermeasure (SPCC) Plans Supporting
EPA-HQ-OW-2018-0149-0050          ICR Supporting Statement                                                                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0050
                                                                                 Statement for Information Collection Request Renewal
EPA-HQ-OW-2018-0149-0051          Publication                                    Vanishing Veins of the Watershed                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0051
                                                                                 Clean Water Act Section 404 Data Used in Proposed Rule Economic
EPA-HQ-OW-2018-0149-0052          Data                                                                                                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0052
                                                                                 Analysis and Resource and Programmatic Assessment
                                                                                 Memorandum on Assessment of Wetland Valuation Studies for Proposed
EPA-HQ-OW-2018-0149-0053          Memorandum                                                                                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0053
                                                                                 Rule Economic Analysis
                                                                                 Memorandum Regarding Distribution of Clean Water Act Section 404
EPA-HQ-OW-2018-0149-0054          Memorandum                                     Program Impacts for Selection of Additional Case Study Locations for        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0054
                                                                                 Proposed Rule Economic Analysis
                                                                                 Methodology for the Analysis of Hydrologic and Water Quality Impacts
EPA-HQ-OW-2018-0149-0055          Report                                         from Changes in the Scope of Section 404 of the Clean Water Act (Used for   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0055
                                                                                 Proposed Rule Economic Analysis)
                                                                                 Presentation from December 12, 2017 Update Webinar for Governmental
EPA-HQ-OW-2018-0149-0056          Meeting Materials                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0056
                                                                                 Partners
                                                                                 Mitigation Cost Estimates by State (Used for Proposed Rule Economic
EPA-HQ-OW-2018-0149-0057          Data                                                                                                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0057
                                                                                 Analysis)
                                                                                 Clean Water Act Section 402 Data Used in Proposed Rule Economic
EPA-HQ-OW-2018-0149-0058          Data                                                                                                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0058
                                                                                 Analysis and Resource and Programmatic Assessment
                                                                                 Clean Water Act Section 404 National Mitigation Summary by Hydrologic
EPA-HQ-OW-2018-0149-0059          Data                                                                                                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0059
                                                                                 Unit Code (HUC) (Used for Proposed Rule Economic Analysis)
                                                                                 FEMA Needs to Improve Management of Its Flood Mapping Programs, OIG-
EPA-HQ-OW-2018-0149-0060          Publication - Other Governmental                                                                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0060
                                                                                 17-110
                                                                                 Jurisdiction over Breakout Tanks/Bulk Storage Tanks (Containers) at
EPA-HQ-OW-2018-0149-0061          Memorandum                                                                                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0061
                                                                                 Transportation-Related and Non-Transportation-Related Facilities
EPA-HQ-OW-2018-0149-0062          Memorandum                                     Memorandum of Understanding, February 3, 1994 (59 FR 34102)                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0062
EPA-HQ-OW-2018-0149-0063          Memorandum                                     Memorandum of Understanding, November 24, 1971, (36 FR 24080)               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0063
EPA-HQ-OW-2018-0149-0064          Data                                           Frequently Asked Questions about the NHD & WBD Datasets                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0064
EPA-HQ-OW-2018-0149-0065          Report                                         Protecting America's Wetlands: A Fair, Flexible, and Effective Approach     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0065
                                                                                 Nancy Stoner, EPA Office of Water Acting Assistant Administrator letter to
EPA-HQ-OW-2018-0149-0066          Letter                                                                                                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0066
                                                                                 Lamar Smith, Congressman
                                                                                 Field Indicators of Hydric Soils in the United States A Guide for Identifying
EPA-HQ-OW-2018-0149-0069          Publication - Other Governmental                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0069
                                                                                 and Delineating Hydric Soils (Version 8.1)
                                                                                 Indian Entities Recognized and Eligible to Receive Services from the United
EPA-HQ-OW-2018-0149-0070          Publication - Previous/Related FR Notice                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0070
                                                                                 States Bureau of Indian Affairs
EPA-HQ-OW-2018-0149-0071          Publication                                    Indian Tribes of Virginia Federal Recognition Act of 2017 (H.R.984)         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0071
EPA-HQ-OW-2018-0149-0075          State/Tribal Submittal                         State Feedback on the Draft State Programmatic Summaries                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0075
EPA-HQ-OW-2018-0149-0076          State/Tribal Submittal                         Tribal Feedback on Draft Tribal Program Summary                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0076
EPA-HQ-OW-2018-0149-0077          Public Comment                                 Comment submitted by R. Sumner                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0077
                                                                                 Comment submitted by Natalie Mamerow, American Society of Civil
EPA-HQ-OW-2018-0149-0078          Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0078
                                                                                 Engineers (ASCE)




                                                                                                                                                                                                                                 3 of 284
                                                                               Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 7 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                    URL
                                                                                 Comment submitted by Julia Anastasio, Executive Director, Association of
EPA-HQ-OW-2018-0149-0079          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0079
                                                                                 Water Administrators et al.
                                                                                 Comment submitted by Susan J. Sullivan, Executive Director, New England
EPA-HQ-OW-2018-0149-0080          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0080
                                                                                 Interstate Water Pollution Control Commission (NEIWPCC)
EPA-HQ-OW-2018-0149-0081          Public Comment                                 Comment submitted by A. Tsai                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0081
EPA-HQ-OW-2018-0149-0082          Public Comment                                 Comment submitted by R. Ives                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0082
EPA-HQ-OW-2018-0149-0083          Public Comment                                 Comment submitted by American Fisheries Society et al.               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0083
EPA-HQ-OW-2018-0149-0084          Public Comment                                 Comment submitted by Clean Water Action et al.                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0084
                                                                                 Comment submitted by Christian Sage, Chairman, Southem Ute Indian
EPA-HQ-OW-2018-0149-0085          Public Comment                                                                                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0085
                                                                                 Tribe
                                                                                 Comment submitted by James D. Ogsbury, Executive Director, Western
EPA-HQ-OW-2018-0149-0086          Public Comment                                                                                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0086
                                                                                 Governors' Association
                                                                                 Wetland Valuation Studies Meta-Data (for Proposed Rule Economic
EPA-HQ-OW-2018-0149-0087          Data                                                                                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0087
                                                                                 Analysis)
                                                                                 Summary Report on Federalism Consultation: Revised Definition of
EPA-HQ-OW-2018-0149-0088          Report                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0088
                                                                                 'Waters of the United States' Proposed Rule
                                                                                 Summary of the March 2018 State Co-Regulators Workshop Regarding the
EPA-HQ-OW-2018-0149-0089          Report                                         U.S. Environmental Protection Agency & the Department of the Army's  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0089
                                                                                 'Waters of the United States' (WOTUS) Step 2 Rulemaking

                                                                                 Summary of the March 2018 Tribal Co-Regulators Workshop Regarding
EPA-HQ-OW-2018-0149-0090          Report                                         the U.S. Environmental Protection Agency & the Department of the Army's https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0090
                                                                                 'Waters of the United States' (WOTUS) Step 2 Rulemaking
                                                                                 Summary of Pre-Proposal Stakeholder Input for the Revised Definition of
EPA-HQ-OW-2018-0149-0091          Meeting Materials                                                                                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0091
                                                                                 'Waters of the United States'
                                                                                 Comment submitted by Gary Belan, Senior Director, Clean Water Supply
EPA-HQ-OW-2018-0149-0092          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0092
                                                                                 Program, American Rivers
                                                                                 Comment submitted by Beth K. Stewart, Executive Director, Cahaba River
EPA-HQ-OW-2018-0149-0093          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0093
                                                                                 Society
                                                                                 Summary Report of Tribal Consultation and Engagement for the Proposed
EPA-HQ-OW-2018-0149-0094          Report                                                                                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0094
                                                                                 Rule: Revised Definition of 'Waters of the United States'
EPA-HQ-OW-2018-0149-0095          Public Comment                                 Comment submitted by H. Reese-Learned                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0095
EPA-HQ-OW-2018-0149-0096          Public Comment                                 Comment submitted by M. Mitchell                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0096
EPA-HQ-OW-2018-0149-0097          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0097
EPA-HQ-OW-2018-0149-0098          Public Comment                                 Comment submitted by R. Dettra                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0098
EPA-HQ-OW-2018-0149-0099          Public Comment                                 Comment submitted by E. Jones                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0099
EPA-HQ-OW-2018-0149-0100          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0100
EPA-HQ-OW-2018-0149-0101          Public Comment                                 Comment submitted by A. Ziegler                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0101
EPA-HQ-OW-2018-0149-0102          Public Comment                                 Comment submitted by M. Krawczyk                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0102
EPA-HQ-OW-2018-0149-0103          Public Comment                                 Comment submitted by M. Wilson                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0103
EPA-HQ-OW-2018-0149-0104          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0104
EPA-HQ-OW-2018-0149-0105          Public Comment                                 Comment submitted by A. Hansmann                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0105
EPA-HQ-OW-2018-0149-0106          Public Comment                                 Comment submitted by A. Lewis                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0106
EPA-HQ-OW-2018-0149-0107          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0107
EPA-HQ-OW-2018-0149-0108          Public Comment                                 Comment submitted by C. Wackerlin                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0108
EPA-HQ-OW-2018-0149-0109          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0109




                                                                                                                                                                                                                            4 of 284
                                                                               Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 8 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                          URL
EPA-HQ-OW-2018-0149-0110          Public Comment                                 Comment submitted by S. Hall                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0110
EPA-HQ-OW-2018-0149-0111          Public Comment                                 Comment submitted by E. Ingalls                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0111
EPA-HQ-OW-2018-0149-0112          Public Comment                                 Comment submitted by National Association of Counties (NACo)   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0112
EPA-HQ-OW-2018-0149-0113          Public Comment                                 Comment submitted by S. Berbaum                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0113
EPA-HQ-OW-2018-0149-0114          Public Comment                                 Anonymous public comment                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0114
EPA-HQ-OW-2018-0149-0115          Public Comment                                 Anonymous public comment                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0115
EPA-HQ-OW-2018-0149-0116          Public Comment                                 Anonymous public comment                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0116
EPA-HQ-OW-2018-0149-0117          Public Comment                                 Comment submitted by R. Williams                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0117
EPA-HQ-OW-2018-0149-0118          Public Comment                                 Comment submitted by T. Randolp                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0118
EPA-HQ-OW-2018-0149-0119          Public Comment                                 Comment submitted by K. Gould                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0119
EPA-HQ-OW-2018-0149-0120          Public Comment                                 Comment submitted by S. Lee                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0120
EPA-HQ-OW-2018-0149-0121          Public Comment                                 Comment submitted by S. LeBeau                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0121
EPA-HQ-OW-2018-0149-0122          Public Comment                                 Comment submitted by M. Fritz                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0122
EPA-HQ-OW-2018-0149-0123          Public Comment                                 Comment submitted by S. Epperson                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0123
EPA-HQ-OW-2018-0149-0124          Public Comment                                 Comment submitted by A. Overstreet                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0124
EPA-HQ-OW-2018-0149-0125          Public Comment                                 Anonymous public comment                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0125
EPA-HQ-OW-2018-0149-0126          Public Comment                                 Comment submitted by P. DeLorme                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0126
EPA-HQ-OW-2018-0149-0127          Public Comment                                 Comment submitted by N. Kehrberg                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0127
EPA-HQ-OW-2018-0149-0128          Public Comment                                 Comment submitted by S. Evans                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0128
EPA-HQ-OW-2018-0149-0129          Public Comment                                 Comment submitted by A. Sox                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0129
EPA-HQ-OW-2018-0149-0130          Public Comment                                 Anonymous public comment                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0130
EPA-HQ-OW-2018-0149-0131          Public Comment                                 Anonymous public comment                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0131
EPA-HQ-OW-2018-0149-0132          Public Comment                                 Anonymous public comment                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0132
EPA-HQ-OW-2018-0149-0133          Public Comment                                 Anonymous public comment                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0133
EPA-HQ-OW-2018-0149-0134          Public Comment                                 Comment submitted by S. King                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0134
EPA-HQ-OW-2018-0149-0135          Public Comment                                 Anonymous public comment                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0135
EPA-HQ-OW-2018-0149-0136          Public Comment                                 Comment submitted by J. Verhoeven                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0136
EPA-HQ-OW-2018-0149-0137          Public Comment                                 Comment submitted by C. Webber                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0137
EPA-HQ-OW-2018-0149-0138          Public Comment                                 Anonymous public comment                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0138
EPA-HQ-OW-2018-0149-0139          Public Comment                                 Anonymous public comment                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0139
EPA-HQ-OW-2018-0149-0140          Public Comment                                 Anonymous public comment                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0140
EPA-HQ-OW-2018-0149-0141          Public Comment                                 Comment submitted by K. Nolte                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0141
EPA-HQ-OW-2018-0149-0142          Public Comment                                 Comment submitted by G. Moore                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0142
EPA-HQ-OW-2018-0149-0143          Public Comment                                 Comment submitted by K. Beyers                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0143
EPA-HQ-OW-2018-0149-0144          Public Comment                                 Comment submitted by K. R. Laureys                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0144
EPA-HQ-OW-2018-0149-0145          Public Comment                                 Comment submitted by D. King                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0145
EPA-HQ-OW-2018-0149-0146          Public Comment                                 Comment submitted by J. Hogg                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0146
EPA-HQ-OW-2018-0149-0147          Public Comment                                 Comment submitted by B. Brewer                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0147
EPA-HQ-OW-2018-0149-0148          Public Comment                                 Anonymous public comment                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0148
EPA-HQ-OW-2018-0149-0149          Public Comment                                 Comment submitted by R. Walding                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0149
EPA-HQ-OW-2018-0149-0150          Public Comment                                 Comment submitted by J. Palmer                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0150
EPA-HQ-OW-2018-0149-0151          Public Comment                                 Anonymous public comment                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0151
EPA-HQ-OW-2018-0149-0152          Public Comment                                 Anonymous public comment                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0152
EPA-HQ-OW-2018-0149-0153          Public Comment                                 Comment submitted by C. Read                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0153
EPA-HQ-OW-2018-0149-0154          Public Comment                                 Comment submitted by S. Booher                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0154
EPA-HQ-OW-2018-0149-0155          Public Comment                                 Anonymous public comment                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0155
EPA-HQ-OW-2018-0149-0156          Public Comment                                 Comment submitted by K. Lentz                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0156
EPA-HQ-OW-2018-0149-0157          Public Comment                                 Comment submitted by S. Hollander                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0157
EPA-HQ-OW-2018-0149-0158          Public Comment                                 Comment submitted by F. Catron                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0158




                                                                                                                                                                                                                  5 of 284
                                                                               Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 9 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                  URL
EPA-HQ-OW-2018-0149-0159          Public Comment                                 Comment submitted by D. Wilczewski                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0159
EPA-HQ-OW-2018-0149-0160          Public Comment                                 Comment submitted by L. Elliot                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0160
EPA-HQ-OW-2018-0149-0161          Public Comment                                 Comment submitted by M. Friskics-Warren                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0161
EPA-HQ-OW-2018-0149-0162          Public Comment                                 Comment submitted by M. Enzmann                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0162
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-0163          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0163
                                                                                 attached (paper)
EPA-HQ-OW-2018-0149-0164          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0164
EPA-HQ-OW-2018-0149-0165          Public Comment                                 Comment submitted by K. Young                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0165
EPA-HQ-OW-2018-0149-0166          Public Comment                                 Comment submitted by J. Harris                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0166
EPA-HQ-OW-2018-0149-0167          Public Comment                                 Comment submitted by M. Organ                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0167
EPA-HQ-OW-2018-0149-0168          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0168
EPA-HQ-OW-2018-0149-0169          Public Comment                                 Comment submitted by A. Weakley                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0169
EPA-HQ-OW-2018-0149-0170          Public Comment                                 Comment submitted by L. Johnson                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0170
EPA-HQ-OW-2018-0149-0171          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0171
EPA-HQ-OW-2018-0149-0172          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0172
EPA-HQ-OW-2018-0149-0173          Public Comment                                 Comment submitted by C. Paynter                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0173
EPA-HQ-OW-2018-0149-0174          Public Comment                                 Comment submitted by C. Danell-Tepper                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0174
                                                                                 Comment submitted by Karen Holl, Professor of Environmental Studies,
EPA-HQ-OW-2018-0149-0175          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0175
                                                                                 University of California, Santa Cruz
EPA-HQ-OW-2018-0149-0176          Public Comment                                 Comment submitted by D. Donnelly                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0176
EPA-HQ-OW-2018-0149-0177          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0177
EPA-HQ-OW-2018-0149-0178          Public Comment                                 Comment submitted by J. Steitz                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0178
EPA-HQ-OW-2018-0149-0179          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0179
EPA-HQ-OW-2018-0149-0180          Public Comment                                 Comment submitted by C. Cummiskey                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0180
EPA-HQ-OW-2018-0149-0181          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0181
EPA-HQ-OW-2018-0149-0182          Public Comment                                 Comment submitted by S. Oeller                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0182
EPA-HQ-OW-2018-0149-0183          Public Comment                                 Comment submitted by D. Koss                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0183
EPA-HQ-OW-2018-0149-0184          Public Comment                                 Comment submitted by M. Machol                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0184
EPA-HQ-OW-2018-0149-0185          Public Comment                                 Comment submitted by Joseph F. Musil Jr., Urban Engineers Inc.         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0185
EPA-HQ-OW-2018-0149-0186          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0186
EPA-HQ-OW-2018-0149-0187          Public Comment                                 Comment submitted by R. Cornell                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0187
EPA-HQ-OW-2018-0149-0188          Public Comment                                 Comment submitted by G. Kimball                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0188
EPA-HQ-OW-2018-0149-0189          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0189
EPA-HQ-OW-2018-0149-0190          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0190
EPA-HQ-OW-2018-0149-0191          Public Comment                                 Comment submitted by B. Jolly                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0191
EPA-HQ-OW-2018-0149-0192          Public Comment                                 Comment submitted by N. Kemp                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0192
EPA-HQ-OW-2018-0149-0193          Public Comment                                 Comment submitted by J. L. Horn                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0193
EPA-HQ-OW-2018-0149-0194          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0194
EPA-HQ-OW-2018-0149-0195          Public Comment                                 Comment submitted by J. Britcher                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0195
EPA-HQ-OW-2018-0149-0196          Public Comment                                 Comment submitted by J. Matusoff                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0196
EPA-HQ-OW-2018-0149-0197          Public Comment                                 Comment submitted by N. Maciejczyk                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0197
EPA-HQ-OW-2018-0149-0198          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0198
EPA-HQ-OW-2018-0149-0199          Public Comment                                 Comment submitted by L. Baker                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0199
EPA-HQ-OW-2018-0149-0200          Public Comment                                 Comment submitted by Meagan W. (no surname provided)                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0200
EPA-HQ-OW-2018-0149-0201          Public Comment                                 Comment submitted by C. Shichman                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0201
EPA-HQ-OW-2018-0149-0202          Public Comment                                 Comment submitted by S. Wilson                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0202
EPA-HQ-OW-2018-0149-0203          Public Comment                                 Comment submitted by B. Johns                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0203
EPA-HQ-OW-2018-0149-0204          Public Comment                                 Comment submitted by J. Ploch                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0204
EPA-HQ-OW-2018-0149-0205          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0205




                                                                                                                                                                                                                          6 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 10 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                   URL
EPA-HQ-OW-2018-0149-0206          Public Comment                                 Comment submitted by I. Linder                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0206
EPA-HQ-OW-2018-0149-0207          Public Comment                                 Comment submitted by S. Snyder                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0207
EPA-HQ-OW-2018-0149-0208          Public Comment                                 Comment submitted by D. Leypoldt                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0208
EPA-HQ-OW-2018-0149-0209          Public Comment                                 Comment submitted by J. Mack                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0209
EPA-HQ-OW-2018-0149-0210          Public Comment                                 Comment submitted by E. Prewitt                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0210
EPA-HQ-OW-2018-0149-0211          Public Comment                                 Comment submitted by H. Main                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0211
EPA-HQ-OW-2018-0149-0212          Public Comment                                 Comment submitted by S. Wapon                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0212
EPA-HQ-OW-2018-0149-0213          Public Comment                                 Comment submitted by G. Smeller                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0213
EPA-HQ-OW-2018-0149-0214          Public Comment                                 Comment submitted by C. Timmons                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0214
EPA-HQ-OW-2018-0149-0215          Public Comment                                 Comment submitted by J. Klein                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0215
EPA-HQ-OW-2018-0149-0216          Public Comment                                 Comment submitted by S. Melvin                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0216
EPA-HQ-OW-2018-0149-0217          Public Comment                                 Comment submitted by D. O'Keefe                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0217
EPA-HQ-OW-2018-0149-0218          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0218
EPA-HQ-OW-2018-0149-0219          Public Comment                                 Comment submitted by A. Loukeh                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0219
EPA-HQ-OW-2018-0149-0220          Public Comment                                 Comment submitted by K. Giles                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0220
EPA-HQ-OW-2018-0149-0221          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0221
EPA-HQ-OW-2018-0149-0222          Public Comment                                 Comment submitted by J. Walker                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0222
EPA-HQ-OW-2018-0149-0223          Public Comment                                 Comment submitted by Kristi B. (surname not provided)   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0223
EPA-HQ-OW-2018-0149-0224          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0224
EPA-HQ-OW-2018-0149-0225          Public Comment                                 Comment submitted by K. Zimmerman                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0225
EPA-HQ-OW-2018-0149-0226          Public Comment                                 Comment submitted by D. Buchsbaum                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0226
EPA-HQ-OW-2018-0149-0227          Public Comment                                 Comment submitted by A. Priestley                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0227
EPA-HQ-OW-2018-0149-0228          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0228
EPA-HQ-OW-2018-0149-0229          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0229
EPA-HQ-OW-2018-0149-0230          Public Comment                                 Comment submitted by A. Marani                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0230
EPA-HQ-OW-2018-0149-0231          Public Comment                                 Comment submitted by R. Plote                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0231
EPA-HQ-OW-2018-0149-0232          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0232
EPA-HQ-OW-2018-0149-0233          Public Comment                                 Comment submitted by W. Cannon                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0233
EPA-HQ-OW-2018-0149-0234          Public Comment                                 Comment submitted by D. Begner                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0234
EPA-HQ-OW-2018-0149-0235          Public Comment                                 Comment submitted by Rhett (No surname provided}        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0235
EPA-HQ-OW-2018-0149-0236          Public Comment                                 Comment submitted by J. Zoebelein                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0236
EPA-HQ-OW-2018-0149-0237          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0237
EPA-HQ-OW-2018-0149-0238          Public Comment                                 Comment submitted by D. Chadwick                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0238
EPA-HQ-OW-2018-0149-0239          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0239
EPA-HQ-OW-2018-0149-0240          Public Comment                                 Comment submitted by G. Gavin                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0240
EPA-HQ-OW-2018-0149-0241          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0241
EPA-HQ-OW-2018-0149-0242          Public Comment                                 Comment submitted by P. Vaughn                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0242
EPA-HQ-OW-2018-0149-0243          Public Comment                                 Comment submitted by M. Godley                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0243
EPA-HQ-OW-2018-0149-0244          Public Comment                                 Comment submitted b y D. Potter                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0244
EPA-HQ-OW-2018-0149-0245          Public Comment                                 Comment submitted by S. Sharpes                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0245
EPA-HQ-OW-2018-0149-0246          Public Comment                                 Comment submitted by A. Sollitto                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0246
EPA-HQ-OW-2018-0149-0247          Public Comment                                 Comment submitted by L. Corte                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0247
EPA-HQ-OW-2018-0149-0248          Public Comment                                 Comment submitted by L. Wallace                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0248
EPA-HQ-OW-2018-0149-0249          Public Comment                                 Comment submitted by G. Bodine                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0249
EPA-HQ-OW-2018-0149-0250          Public Comment                                 Comment submitted by J. Reed                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0250
EPA-HQ-OW-2018-0149-0251          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0251
EPA-HQ-OW-2018-0149-0252          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0252
EPA-HQ-OW-2018-0149-0253          Public Comment                                 Comment submitted by P. Schramm                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0253
EPA-HQ-OW-2018-0149-0254          Public Comment                                 Comment submitted by H. Branstetter                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0254




                                                                                                                                                                                                           7 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 11 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                     URL
EPA-HQ-OW-2018-0149-0255          Public Comment                                 Comment submitted by J. O'Sullivan                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0255
EPA-HQ-OW-2018-0149-0256          Public Comment                                 Comment submitted by H. McDonald                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0256
EPA-HQ-OW-2018-0149-0257          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0257
EPA-HQ-OW-2018-0149-0258          Public Comment                                 Comment submitted by S. Maxey                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0258
EPA-HQ-OW-2018-0149-0259          Public Comment                                 Comment submitted by O. Thigpen                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0259
EPA-HQ-OW-2018-0149-0260          Public Comment                                 Comment submitted by K. Jackson                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0260
EPA-HQ-OW-2018-0149-0261          Public Comment                                 Comment submitted by T. Sever                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0261
EPA-HQ-OW-2018-0149-0262          Public Comment                                 Comment submitted by P. Bohn                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0262
EPA-HQ-OW-2018-0149-0263          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0263
EPA-HQ-OW-2018-0149-0264          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0264
EPA-HQ-OW-2018-0149-0265          Public Comment                                 Comment submitted by W. Zales                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0265
EPA-HQ-OW-2018-0149-0266          Public Comment                                 Comment submitted by L. Mews                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0266
EPA-HQ-OW-2018-0149-0267          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0267
EPA-HQ-OW-2018-0149-0268          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0268
EPA-HQ-OW-2018-0149-0269          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0269
EPA-HQ-OW-2018-0149-0270          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0270
EPA-HQ-OW-2018-0149-0271          Public Comment                                 Comment submitted by K. H. Smith                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0271
EPA-HQ-OW-2018-0149-0272          Public Comment                                 Comment submitted by M. Kibbey                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0272
EPA-HQ-OW-2018-0149-0273          Public Comment                                 Comment submitted by A. Johnson                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0273
                                                                                 National Association of Manufacturers v. Department of Defense, 138 S.
EPA-HQ-OW-2018-0149-0274          Court decision                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0274
                                                                                 Ct. 617 (2018)
EPA-HQ-OW-2018-0149-0275          Publication - Previous/Related FR Notice       38 FR 13528                                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0275
EPA-HQ-OW-2018-0149-0276          Publication - Previous/Related FR Notice       39 FR 12115                                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0276
EPA-HQ-OW-2018-0149-0277          Publication - Previous/Related FR Notice       40 FR 31320                                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0277
EPA-HQ-OW-2018-0149-0278          Publication - Previous/Related FR Notice       42 FR 37122                                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0278
EPA-HQ-OW-2018-0149-0279          Publication - Previous/Related FR Notice       45 FR 62731                                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0279
EPA-HQ-OW-2018-0149-0280          Publication - Previous/Related FR Notice       48 FR 21466                                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0280
EPA-HQ-OW-2018-0149-0281          Publication - Previous/Related FR Notice       51 FR 41206                                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0281
EPA-HQ-OW-2018-0149-0282          Publication - Previous/Related FR Notice       58 FR 45008                                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0282
EPA-HQ-OW-2018-0149-0283          Publication - Previous/Related FR Notice       Executive Order 12866, 58 FR 51735                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0283
                                                                                 Executive Order 12898, 59 FR 7629 - Federal Actions To Address
EPA-HQ-OW-2018-0149-0284          Publication - Previous/Related FR Notice       Environmental Justice in Minority Populations and Low-Income              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0284
                                                                                 Populations
                                                                                 Executive Order 13045, 62 FR 19885 - Protection of Children From
EPA-HQ-OW-2018-0149-0285          Publication - Previous/Related FR Notice                                                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0285
                                                                                 Environmental Health Risks and Safety Risks
EPA-HQ-OW-2018-0149-0286          Publication - Previous/Related FR Notice       Executive Order 13132, 64 FR 43255 - Presidential Documents               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0286
                                                                                 65 FR 12818 Department of the Army, Corps of Engineers: Final Notice of
EPA-HQ-OW-2018-0149-0287          Publication - Previous/Related FR Notice                                                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0287
                                                                                 Issuance and Modification of Nationwide Permits
                                                                                 Executive Order 13211, 66 FR 28355 - Actions Concerning Regulations
EPA-HQ-OW-2018-0149-0288          Publication - Previous/Related FR Notice                                                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0288
                                                                                 That Significantly Affect Energy Supply, Distribution, or Use
                                                                                 Executive Order 13563, 76 FR 3821 - Improving Regulation and Regulatory
EPA-HQ-OW-2018-0149-0289          Publication - Previous/Related FR Notice                                                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0289
                                                                                 Review
                                                                                 80 FR 37053 - Department of the Army, Corps of Engineers: Clean Water
EPA-HQ-OW-2018-0149-0290          Publication - Previous/Related FR Notice                                                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0290
                                                                                 Rule: Definition of 'Waters of the United States''; Final Rule
                                                                                 82 FR 1860 Department of the Army, Corps of Engineers: Issuance and
EPA-HQ-OW-2018-0149-0291          Publication - Previous/Related FR Notice                                                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0291
                                                                                 Reissuance of Nationwide Permits




                                                                                                                                                                                                                             8 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 12 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                     URL
                                                                                 Executive Order 13771, 82 FR 9339 - Reducing Regulation and Controlling
EPA-HQ-OW-2018-0149-0292          Publication - Previous/Related FR Notice                                                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0292
                                                                                 Regulatory Costs
EPA-HQ-OW-2018-0149-0293          Publication - Previous/Related FR Notice       82 FR 12532 - Department of the Army, Corps of Engineers                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0293
EPA-HQ-OW-2018-0149-0294          Publication - Previous/Related FR Notice       82 FR 34899                                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0294
EPA-HQ-OW-2018-0149-0295          Publication - Previous/Related FR Notice       82 FR 55542                                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0295
                                                                                 Could SWANCC Be Right? A New Look at the Legislative History of the
EPA-HQ-OW-2018-0149-0296          Publication                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0296
                                                                                 Clean Water Act
EPA-HQ-OW-2018-0149-0297          Court decision                                 Rapanos v. United States, 547 U.S. 715 (2006)                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0297
EPA-HQ-OW-2018-0149-0298          Guidance                                       Regulatory Guidance Letter 05-02                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0298
EPA-HQ-OW-2018-0149-0299          Guidance                                       Regulatory Guidance Letter 07-02                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0299
EPA-HQ-OW-2018-0149-0300          Guidance                                       Regulatory Guidance Letter 90-07                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0300
EPA-HQ-OW-2018-0149-0301          Court decision                                 United States v. Riverside Bayview Homes, 474 U.S. 121 (1985)             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0301
EPA-HQ-OW-2018-0149-0302          Court decision                                 SWANCC v. U.S. Army Corps of Engineers, 531 U.S. 159 (2001)               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0302
EPA-HQ-OW-2018-0149-0303          Publication - Other Governmental               Water Pollution Control Act (1948)                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0303
EPA-HQ-OW-2018-0149-0304          Publication - Other Governmental               Water Pollution Control Act (1961)                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0304
EPA-HQ-OW-2018-0149-0305          Publication - Other Governmental               Water Pollution Control Act (1965)                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0305
                                                                                 Table of the US Army Corps of Engineers Approved Jurisdictional
                                                                                 Determinations of Wetlands Adjacent to Traditional Navigable Waters
EPA-HQ-OW-2018-0149-0306          Data                                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0306
                                                                                 Considered in the Resource and Programmatic Assessment for the
                                                                                 Proposed Rule
EPA-HQ-OW-2018-0149-0308          Publication - Previous/Related FR Notice       83 FR 5200                                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0308
EPA-HQ-OW-2018-0149-0309          Public Comment                                 Comment submitted by J. Carr                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0309
EPA-HQ-OW-2018-0149-0310          Public Comment                                 Comment submitted by D. Miles                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0310
EPA-HQ-OW-2018-0149-0311          Public Comment                                 Comment submitted by C. Piernot                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0311
EPA-HQ-OW-2018-0149-0312          Public Comment                                 Comment submitted by N. Fox                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0312
                                                                                 Comment submitted by Dale Barnett, Executive Director, Tennessee
EPA-HQ-OW-2018-0149-0313          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0313
                                                                                 Poultry Association
EPA-HQ-OW-2018-0149-0314          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0314
EPA-HQ-OW-2018-0149-0315          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0315
EPA-HQ-OW-2018-0149-0316          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0316
EPA-HQ-OW-2018-0149-0317          Public Comment                                 Comment submitted by M. Sutton-Seng                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0317
EPA-HQ-OW-2018-0149-0318          Public Comment                                 Comment submitted by D. Phillips                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0318
EPA-HQ-OW-2018-0149-0319          Public Comment                                 Comment submitted by A. Lawrence                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0319
EPA-HQ-OW-2018-0149-0320          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0320
EPA-HQ-OW-2018-0149-0321          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0321
EPA-HQ-OW-2018-0149-0322          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0322
EPA-HQ-OW-2018-0149-0323          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0323
EPA-HQ-OW-2018-0149-0324          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0324
EPA-HQ-OW-2018-0149-0325          Publication - Previous/Related FR Notice       83 FR 32227                                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0325
EPA-HQ-OW-2018-0149-0326          Public Comment                                 Comment submitted by E. Rushton                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0326
EPA-HQ-OW-2018-0149-0327          Public Comment                                 Comment submitted by B. Poland                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0327
EPA-HQ-OW-2018-0149-0328          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0328
EPA-HQ-OW-2018-0149-0329          Public Comment                                 Comment submitted by H. Wolf                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0329
EPA-HQ-OW-2018-0149-0330          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0330
EPA-HQ-OW-2018-0149-0331          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0331
EPA-HQ-OW-2018-0149-0332          Public Comment                                 Comment submitted by M. Vencill                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0332
EPA-HQ-OW-2018-0149-0333          Public Comment                                 Comment submitted by C. Blakely                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0333
EPA-HQ-OW-2018-0149-0334          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0334
EPA-HQ-OW-2018-0149-0335          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0335




                                                                                                                                                                                                                             9 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 13 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                     URL
                                                                                 Comment submitted by Peg Rooney, President, Arkansas Valley Audubon
EPA-HQ-OW-2018-0149-0336          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0336
                                                                                 Society
                                                                                 Comment submitted by Maxwell McDaniel J.D. Candidate, the University
EPA-HQ-OW-2018-0149-0337          Public Comment                                 of Iowa, College of Law Board of Directors of the Iowa Chapter of         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0337
                                                                                 Backcountry Hunters & Anglers
EPA-HQ-OW-2018-0149-0338          Public Comment                                 Comment submitted by J. Young                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0338
EPA-HQ-OW-2018-0149-0339          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0339
EPA-HQ-OW-2018-0149-0340          Public Comment                                 Comment submitted by C. Simmons                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0340
EPA-HQ-OW-2018-0149-0341          Public Comment                                 Comment submitted by S. Garrity                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0341
EPA-HQ-OW-2018-0149-0342          Public Comment                                 Comment submitted by B. Lay                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0342
EPA-HQ-OW-2018-0149-0343          Public Comment                                 Comment submitted by E. A. Andersen                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0343
EPA-HQ-OW-2018-0149-0344          Public Comment                                 Comment submitted by R. West                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0344
EPA-HQ-OW-2018-0149-0345          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0345
                                                                                 Comment submitted by John E. Foster, III, President, Foster Lake & Pond
EPA-HQ-OW-2018-0149-0346          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0346
                                                                                 Management, Inc.
EPA-HQ-OW-2018-0149-0347          Public Comment                                 Comment submitted by B. Trainque                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0347
EPA-HQ-OW-2018-0149-0348          Public Comment                                 Comment submitted by Cignet Enterprises Inc.                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0348
                                                                                 Comment submitted by Doug Goehring, North Dakota Agriculture
EPA-HQ-OW-2018-0149-0349          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0349
                                                                                 Commissioner, Department of Agriculture, State of North Dakota
EPA-HQ-OW-2018-0149-0350          Public Comment                                 Comment submitted by M. Evans                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0350
EPA-HQ-OW-2018-0149-0351          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0351
EPA-HQ-OW-2018-0149-0352          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0352
EPA-HQ-OW-2018-0149-0353          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0353
EPA-HQ-OW-2018-0149-0354          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0354
EPA-HQ-OW-2018-0149-0355          Public Comment                                 Comment submitted by M. Ashton                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0355
EPA-HQ-OW-2018-0149-0356          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0356
EPA-HQ-OW-2018-0149-0357          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0357
EPA-HQ-OW-2018-0149-0358          Public Comment                                 Comment submitted by R. Canright                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0358
EPA-HQ-OW-2018-0149-0359          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0359
EPA-HQ-OW-2018-0149-0360          Public Comment                                 Comment submitted by A. Streight                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0360
EPA-HQ-OW-2018-0149-0361          Public Comment                                 Comment submitted by American Fisheries Society et al.                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0361
EPA-HQ-OW-2018-0149-0362          Public Comment                                 Comment submitted by Brian (no surname provided)                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0362
EPA-HQ-OW-2018-0149-0363          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0363
EPA-HQ-OW-2018-0149-0364          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0364
EPA-HQ-OW-2018-0149-0365          Public Comment                                 Comment submitted by T. J. Ward                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0365
EPA-HQ-OW-2018-0149-0366          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0366
EPA-HQ-OW-2018-0149-0367          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0367
EPA-HQ-OW-2018-0149-0368          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0368
EPA-HQ-OW-2018-0149-0369          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0369
EPA-HQ-OW-2018-0149-0370          Public Comment                                 Comment submitted by K. Folkerts                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0370
EPA-HQ-OW-2018-0149-0371          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0371
EPA-HQ-OW-2018-0149-0372          Public Comment                                 Comment submitted by J. H. Fenner                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0372
EPA-HQ-OW-2018-0149-0373          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0373
EPA-HQ-OW-2018-0149-0374          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0374
EPA-HQ-OW-2018-0149-0375          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0375
EPA-HQ-OW-2018-0149-0376          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0376
EPA-HQ-OW-2018-0149-0377          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0377
EPA-HQ-OW-2018-0149-0378          Public Comment                                 Comment submitted by B. Baines                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0378
EPA-HQ-OW-2018-0149-0379          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0379




                                                                                                                                                                                                                             10 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 14 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                     URL
EPA-HQ-OW-2018-0149-0380          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0380
EPA-HQ-OW-2018-0149-0381          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0381
EPA-HQ-OW-2018-0149-0382          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0382
                                                                                 Clean Water Act Section 311 Data Used in Proposed Rule Economic
EPA-HQ-OW-2018-0149-0383          Data                                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0383
                                                                                 Analysis and Resource and Programmatic Assessment
                                                                                 Letter to Gina McCarthy. October 17, 2014. SAB Review of the Draft EPA
EPA-HQ-OW-2018-0149-0386          Letter                                         Report Connectivity of Streams and Wetlands to Downstream Waters: A       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0386
                                                                                 Review and Synthesis of the Scientific Evidence.
EPA-HQ-OW-2018-0149-0387          Report                                         Waters and Wetlands, GAO-04-297                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0387
EPA-HQ-OW-2018-0149-0388          Publication - Other Governmental               Accessing and Using Meteorological Data to Evaluate Wetland Hydrology     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0388
                                                                                 Connectivity of Streams and Wetlands to Downstream Waters: A Review
EPA-HQ-OW-2018-0149-0389          Publication; USEPA                             and Synthesis of the Scientific Evidence (External Review Draft) (Sept.   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0389
                                                                                 2013)
EPA-HQ-OW-2018-0149-0390          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0390
EPA-HQ-OW-2018-0149-0391          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0391
EPA-HQ-OW-2018-0149-0392          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0392
EPA-HQ-OW-2018-0149-0393          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0393
EPA-HQ-OW-2018-0149-0394          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0394
EPA-HQ-OW-2018-0149-0395          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0395
EPA-HQ-OW-2018-0149-0396          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0396
EPA-HQ-OW-2018-0149-0397          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0397
EPA-HQ-OW-2018-0149-0398          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0398
EPA-HQ-OW-2018-0149-0399          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0399
EPA-HQ-OW-2018-0149-0400          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0400
EPA-HQ-OW-2018-0149-0401          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0401
EPA-HQ-OW-2018-0149-0402          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0402
EPA-HQ-OW-2018-0149-0403          Public Comment                                 Comment submitted by Z. Schumaker                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0403
EPA-HQ-OW-2018-0149-0404          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0404
EPA-HQ-OW-2018-0149-0405          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0405
EPA-HQ-OW-2018-0149-0406          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0406
EPA-HQ-OW-2018-0149-0407          Public Comment                                 Comment submitted by D. Kuhn                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0407
EPA-HQ-OW-2018-0149-0408          Public Comment                                 Comment submitted by D. Mitchell                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0408
EPA-HQ-OW-2018-0149-0409          Public Comment                                 Comment submitted by M. Chandler                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0409
EPA-HQ-OW-2018-0149-0410          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0410
EPA-HQ-OW-2018-0149-0411          Public Comment                                 Comment submitted by G. Sybesma                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0411
EPA-HQ-OW-2018-0149-0412          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0412
EPA-HQ-OW-2018-0149-0413          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0413
EPA-HQ-OW-2018-0149-0414          Public Comment                                 Comment submitted by D. Stalls                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0414
EPA-HQ-OW-2018-0149-0415          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0415
EPA-HQ-OW-2018-0149-0416          Public Comment                                 Comment submitted by G. Stainback                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0416
EPA-HQ-OW-2018-0149-0417          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0417
EPA-HQ-OW-2018-0149-0418          Public Comment                                 Comment submitted by D. Cignotti                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0418
EPA-HQ-OW-2018-0149-0419          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0419
EPA-HQ-OW-2018-0149-0420          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0420
EPA-HQ-OW-2018-0149-0421          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0421
EPA-HQ-OW-2018-0149-0422          Public Comment                                 Comment submitted by L. Kelley                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0422
EPA-HQ-OW-2018-0149-0423          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0423




                                                                                                                                                                                                                             11 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 15 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                     URL
EPA-HQ-OW-2018-0149-0424          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0424
EPA-HQ-OW-2018-0149-0425          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0425
EPA-HQ-OW-2018-0149-0426          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0426
EPA-HQ-OW-2018-0149-0427          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0427
EPA-HQ-OW-2018-0149-0428          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0428
EPA-HQ-OW-2018-0149-0429          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0429
EPA-HQ-OW-2018-0149-0430          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0430
EPA-HQ-OW-2018-0149-0431          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0431
EPA-HQ-OW-2018-0149-0432          Public Comment                                 Comment submitted by G. Green                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0432
EPA-HQ-OW-2018-0149-0433          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0433
EPA-HQ-OW-2018-0149-0434          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0434
EPA-HQ-OW-2018-0149-0435          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0435
EPA-HQ-OW-2018-0149-0436          Public Comment                                 Comment submitted by K. Jordan                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0436
EPA-HQ-OW-2018-0149-0437          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0437
EPA-HQ-OW-2018-0149-0438          Public Comment                                 Comment submitted by M. Fink                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0438
EPA-HQ-OW-2018-0149-0439          Public Comment                                 Comment submitted by S. Witt                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0439
EPA-HQ-OW-2018-0149-0440          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0440
EPA-HQ-OW-2018-0149-0441          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0441
EPA-HQ-OW-2018-0149-0442          Publication - Other Governmental               118 Congressional Record 33749 (House debate) (October 4, 1972)           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0442
EPA-HQ-OW-2018-0149-0443          Publication - Other Governmental               118 Congressional Record 33699 (Senate debate) (October 4, 1972)          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0443
EPA-HQ-OW-2018-0149-0444          Publication - Other Governmental               118 Congressional Record 10667 (House debate) (March 28, 1972)            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0444
                                                                                 Federal Agriculture Improvement and Reform Act of 1996 (Conference
EPA-HQ-OW-2018-0149-0445          Publication - Other Governmental                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0445
                                                                                 Report No. 104-494 at 380)
                                                                                 Federal Agriculture Improvement and Reform Act of 1996 (Conference
EPA-HQ-OW-2018-0149-0446          Publication - Other Governmental                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0446
                                                                                 Report No. 104-494)
EPA-HQ-OW-2018-0149-0447          Transcript                                     Riverside Bayview Official Transcript                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0447
                                                                                 Federal Water Pollution Control Act Amendments of 1971 (S. Rep. No. 92-
EPA-HQ-OW-2018-0149-0448          Publication - Other Governmental                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0448
                                                                                 414 at 77)
EPA-HQ-OW-2018-0149-0449          Publication - Other Governmental               Clean Water Act of 1977 (Sen. Rep. 95-370, at 76-77)                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0449
EPA-HQ-OW-2018-0149-0450          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0450
EPA-HQ-OW-2018-0149-0451          Public Comment                                 Comments submitted by Ed (surname illegible)                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0451
EPA-HQ-OW-2018-0149-0452          Public Comment                                 Comment submitted by J. Pitts                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0452
                                                                                 Comment submitted by Doug Goehring, Commissioner, North Dakota
EPA-HQ-OW-2018-0149-0453          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0453
                                                                                 Department of Agriculture
EPA-HQ-OW-2018-0149-0454          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0454
EPA-HQ-OW-2018-0149-0455          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0455
EPA-HQ-OW-2018-0149-0456          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0456
EPA-HQ-OW-2018-0149-0457          Public Comment                                 Comment submitted by M. Mumford                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0457
EPA-HQ-OW-2018-0149-0458          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0458
EPA-HQ-OW-2018-0149-0459          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0459
EPA-HQ-OW-2018-0149-0460          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0460
EPA-HQ-OW-2018-0149-0461          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0461
EPA-HQ-OW-2018-0149-0462          Public Comment                                 Comment submitted by A. Klauer                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0462
EPA-HQ-OW-2018-0149-0463          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0463
EPA-HQ-OW-2018-0149-0464          Public Comment                                 Comment submitted by E. H. Williams                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0464
EPA-HQ-OW-2018-0149-0465          Public Comment                                 Comment submitted by T. Nelson                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0465
EPA-HQ-OW-2018-0149-0466          Public Comment                                 Comment submitted by M. Wallace                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0466
EPA-HQ-OW-2018-0149-0467          Public Comment                                 Comment submitted by J. Crowe Curran                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0467




                                                                                                                                                                                                                             12 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 16 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                     URL
EPA-HQ-OW-2018-0149-0468          Public Comment                                 Comment submitted by A. B. Chartrand                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0468
EPA-HQ-OW-2018-0149-0469          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0469
EPA-HQ-OW-2018-0149-0470          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0470
EPA-HQ-OW-2018-0149-0471          Public Comment                                 Comment submitted by K. R Kelly                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0471
EPA-HQ-OW-2018-0149-0472          Public Comment                                 Comment submitted by M. Norman                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0472
EPA-HQ-OW-2018-0149-0473          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0473
EPA-HQ-OW-2018-0149-0474          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0474
EPA-HQ-OW-2018-0149-0475          Public Comment                                 Comment submitted by J. Harriman                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0475
EPA-HQ-OW-2018-0149-0476          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0476
EPA-HQ-OW-2018-0149-0477          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0477
EPA-HQ-OW-2018-0149-0478          Public Comment                                 Comment submitted by S. Kondaks                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0478
EPA-HQ-OW-2018-0149-0479          Public Comment                                 Comment submitted by S. Eder                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0479
EPA-HQ-OW-2018-0149-0480          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0480
                                                                                 Comment submitted by Sarah Jones, Tribal Historic Preservation Officer,
EPA-HQ-OW-2018-0149-0481          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0481
                                                                                 Saginaw Chippewa Indian Tribe
EPA-HQ-OW-2018-0149-0482          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0482
EPA-HQ-OW-2018-0149-0483          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0483
EPA-HQ-OW-2018-0149-0484          Public Comment                                 Comment submitted by C. Bertrand                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0484
EPA-HQ-OW-2018-0149-0485          Public Comment                                 Comment submitted by A. Brown                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0485
EPA-HQ-OW-2018-0149-0486          Public Comment                                 Comment submitted by J. E. Appleseed                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0486
EPA-HQ-OW-2018-0149-0487          Public Comment                                 Comment submitted by T. Gifford                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0487
EPA-HQ-OW-2018-0149-0488          Public Comment                                 Comment submitted by J. Houck                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0488
EPA-HQ-OW-2018-0149-0489          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0489
EPA-HQ-OW-2018-0149-0490          Public Comment                                 Comment submitted by B. Miller                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0490
EPA-HQ-OW-2018-0149-0491          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0491
EPA-HQ-OW-2018-0149-0492          Public Comment                                 Comment submitted by K. Watson                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0492
EPA-HQ-OW-2018-0149-0493          Public Comment                                 Comment submitted by W. P Schumacher                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0493
EPA-HQ-OW-2018-0149-0494          Public Comment                                 Comment submitted by M. Gibson                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0494
EPA-HQ-OW-2018-0149-0495          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0495
EPA-HQ-OW-2018-0149-0496          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0496
EPA-HQ-OW-2018-0149-0497          Public Comment                                 Comment submitted by J. DeJesus                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0497
EPA-HQ-OW-2018-0149-0498          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0498
EPA-HQ-OW-2018-0149-0499          Public Comment                                 Comment submitted by C. Godfrey                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0499
EPA-HQ-OW-2018-0149-0500          Public Comment                                 Comment submitted by R. Morrison                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0500
EPA-HQ-OW-2018-0149-0501          Public Comment                                 Comment submitted by P. Puckett                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0501
EPA-HQ-OW-2018-0149-0502          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0502
EPA-HQ-OW-2018-0149-0503          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0503
EPA-HQ-OW-2018-0149-0504          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0504
EPA-HQ-OW-2018-0149-0505          Public Comment                                 Comment submitted by P. R. Ziegler                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0505
EPA-HQ-OW-2018-0149-0506          Public Comment                                 Comment submitted by G. Fish                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0506
EPA-HQ-OW-2018-0149-0507          Public Comment                                 Comment submitted by S. Tolle                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0507
EPA-HQ-OW-2018-0149-0508          Public Comment                                 Comment submitted by N. Rajendran                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0508
EPA-HQ-OW-2018-0149-0509          Public Comment                                 Comment submitted by C. Tigner                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0509
EPA-HQ-OW-2018-0149-0510          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0510
EPA-HQ-OW-2018-0149-0511          Public Comment                                 Comment submitted by I. Vasquez                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0511
EPA-HQ-OW-2018-0149-0512          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0512
EPA-HQ-OW-2018-0149-0513          Public Comment                                 Comment submitted by J. MacDonald                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0513
EPA-HQ-OW-2018-0149-0514          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0514
EPA-HQ-OW-2018-0149-0515          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0515




                                                                                                                                                                                                                             13 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 17 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                 URL
EPA-HQ-OW-2018-0149-0516          Public Comment                                 Comment submitted by J. Hemmings                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0516
EPA-HQ-OW-2018-0149-0517          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0517
EPA-HQ-OW-2018-0149-0518          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0518
EPA-HQ-OW-2018-0149-0519          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0519
EPA-HQ-OW-2018-0149-0520          Public Comment                                 Comment submitted by K. Wilson                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0520
EPA-HQ-OW-2018-0149-0521          Public Comment                                 Comment submitted by K. Zweifel                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0521
EPA-HQ-OW-2018-0149-0522          Public Comment                                 Comment submitted by C. Wooding                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0522
EPA-HQ-OW-2018-0149-0523          Public Comment                                 Comment submitted by E. Darnell                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0523
EPA-HQ-OW-2018-0149-0524          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0524
EPA-HQ-OW-2018-0149-0525          Public Comment                                 Comment submitted by H. Eichstadt                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0525
EPA-HQ-OW-2018-0149-0526          Public Comment                                 Comment submitted by W. Erickson                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0526
EPA-HQ-OW-2018-0149-0527          Public Comment                                 Comment submitted by A. Richey                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0527
EPA-HQ-OW-2018-0149-0528          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0528
EPA-HQ-OW-2018-0149-0529          Public Comment                                 Comment submitted by S. Spicer and E. Quinter                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0529
EPA-HQ-OW-2018-0149-0530          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0530
EPA-HQ-OW-2018-0149-0531          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0531
EPA-HQ-OW-2018-0149-0532          Public Comment                                 Comment submitted by B. Pignatelli                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0532
EPA-HQ-OW-2018-0149-0533          Public Comment                                 Comment submitted by D. Braley                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0533
EPA-HQ-OW-2018-0149-0534          Public Comment                                 Comment submitted by K. Roeder                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0534
EPA-HQ-OW-2018-0149-0535          Public Comment                                 Comment submitted by C. Martin                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0535
EPA-HQ-OW-2018-0149-0536          Public Comment                                 Comment submitted by K. Richardson                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0536
EPA-HQ-OW-2018-0149-0537          Public Comment                                 Comment submitted by M. Mickwee                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0537
EPA-HQ-OW-2018-0149-0538          Public Comment                                 Comment submitted by D. R. Celebrezze                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0538
EPA-HQ-OW-2018-0149-0539          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0539
EPA-HQ-OW-2018-0149-0540          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0540
EPA-HQ-OW-2018-0149-0541          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0541
EPA-HQ-OW-2018-0149-0542          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0542
EPA-HQ-OW-2018-0149-0543          Public Comment                                 Comment submitted by M. Gunyuzlu                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0543
EPA-HQ-OW-2018-0149-0544          Public Comment                                 Comment submitted by B. Kilpatrick                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0544
EPA-HQ-OW-2018-0149-0545          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0545
EPA-HQ-OW-2018-0149-0546          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0546
EPA-HQ-OW-2018-0149-0547          Public Comment                                 Comment submitted by L. Cudlip                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0547
EPA-HQ-OW-2018-0149-0548          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0548
EPA-HQ-OW-2018-0149-0549          Public Comment                                 Comment submitted by J. Chickering                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0549
EPA-HQ-OW-2018-0149-0550          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0550
EPA-HQ-OW-2018-0149-0551          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0551
EPA-HQ-OW-2018-0149-0552          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0552
EPA-HQ-OW-2018-0149-0553          Public Comment                                 Comment submitted by J. Bookout                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0553
                                                                                 Comment submitted by Darwin L. Adams, Chairman, Illinois Council of
EPA-HQ-OW-2018-0149-0554          Public Comment                                                                                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0554
                                                                                 Trout Unlimited (ICTU)
EPA-HQ-OW-2018-0149-0555          Public Comment                                 Comment submitted by T. Smitherman                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0555
                                                                                 Comment submitted by Sara Johnson, Executive Director, Ecological
EPA-HQ-OW-2018-0149-0556          Public Comment                                                                                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0556
                                                                                 Restoration Business Association (ERBA)
EPA-HQ-OW-2018-0149-0557          Public Comment                                 Comment submitted by D. Ogden                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0557
EPA-HQ-OW-2018-0149-0558          Public Comment                                 Comment submitted by C. Janelle                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0558
EPA-HQ-OW-2018-0149-0559          Public Comment                                 Comment submitted by M. Hague                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0559
EPA-HQ-OW-2018-0149-0560          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0560
EPA-HQ-OW-2018-0149-0561          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0561
EPA-HQ-OW-2018-0149-0562          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0562




                                                                                                                                                                                                                         14 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 18 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                     URL
EPA-HQ-OW-2018-0149-0563          Public Comment                                 Comment submitted by K. Shepherd                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0563
EPA-HQ-OW-2018-0149-0564          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0564
EPA-HQ-OW-2018-0149-0565          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0565
EPA-HQ-OW-2018-0149-0566          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0566
EPA-HQ-OW-2018-0149-0567          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0567
EPA-HQ-OW-2018-0149-0568          Public Comment                                 Comment submitted by A. Uhlar                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0568
EPA-HQ-OW-2018-0149-0569          Public Comment                                 Comment submitted by A. Hynds                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0569
EPA-HQ-OW-2018-0149-0570          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0570
EPA-HQ-OW-2018-0149-0571          Public Comment                                 Comment submitted by S. Ingl                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0571
EPA-HQ-OW-2018-0149-0572          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0572
EPA-HQ-OW-2018-0149-0573          Public Comment                                 Comment submitted by D. Redmon                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0573
EPA-HQ-OW-2018-0149-0574          Public Comment                                 Comment submitted by S. Hunter-Cook                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0574
EPA-HQ-OW-2018-0149-0575          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0575
EPA-HQ-OW-2018-0149-0576          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0576
EPA-HQ-OW-2018-0149-0577          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0577
EPA-HQ-OW-2018-0149-0578          Public Comment                                 Comment submitted by John Ruskey, Owner, Quapaw Canoe Company             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0578
EPA-HQ-OW-2018-0149-0579          Public Comment                                 Comment submitted by S. Pelletier                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0579
EPA-HQ-OW-2018-0149-0580          Public Comment                                 Comment submitted by D. Brunzell                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0580
EPA-HQ-OW-2018-0149-0581          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0581
                                                                                 Comment submitted by Bruce Thompson, President, American Exploration
EPA-HQ-OW-2018-0149-0582          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0582
                                                                                 and Production Council (AXPC)
EPA-HQ-OW-2018-0149-0583          Public Comment                                 Comment submitted by David Isermann, Isermann Farms Inc                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0583
                                                                                 Comment submitted by Chad Berginnis, Executive Director, Association of
EPA-HQ-OW-2018-0149-0584          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0584
                                                                                 State Floodplain Managers, Inc.
                                                                                 Comment submitted by Dave Hadden, Executive Director, Headwaters
EPA-HQ-OW-2018-0149-0585          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0585
                                                                                 Montana
EPA-HQ-OW-2018-0149-0586          Public Comment                                 Comment submitted by by J. S. Johnson                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0586
EPA-HQ-OW-2018-0149-0587          Public Comment                                 Comment submitted by D. Lewis                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0587
EPA-HQ-OW-2018-0149-0588          Public Comment                                 Comment submitted by J. Lieb                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0588
EPA-HQ-OW-2018-0149-0589          Public Comment                                 Comment submitted by T. Hitzhusen                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0589
EPA-HQ-OW-2018-0149-0590          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0590
                                                                                 Comment submitted by Don Haynes, Chair, Mid-Atlantic Council of Trout
EPA-HQ-OW-2018-0149-0591          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0591
                                                                                 Unlimited (TU)
                                                                                 Comment submitted by Matt Stewart, President, Southern Nevada Las
EPA-HQ-OW-2018-0149-0592          Public Comment                                 Vegas Chapter and Russ Meyer, President, Sagebrush Chapter, Trout         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0592
                                                                                 Unlimited (TU)
EPA-HQ-OW-2018-0149-0593          Public Comment                                 Comment submitted by E. Ard                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0593
EPA-HQ-OW-2018-0149-0594          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0594
EPA-HQ-OW-2018-0149-0595          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0595
EPA-HQ-OW-2018-0149-0596          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0596
EPA-HQ-OW-2018-0149-0597          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0597
EPA-HQ-OW-2018-0149-0598          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0598
EPA-HQ-OW-2018-0149-0599          Public Comment                                 Comment submitted by C. Lamb                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0599
EPA-HQ-OW-2018-0149-0600          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0600
EPA-HQ-OW-2018-0149-0601          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0601
EPA-HQ-OW-2018-0149-0602          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0602
                                                                                 Comment submitted by Todd Bell, President, Lake James Environmental
EPA-HQ-OW-2018-0149-0603          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0603
                                                                                 Association (LJEA)




                                                                                                                                                                                                                             15 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 19 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                URL
EPA-HQ-OW-2018-0149-0604          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0604
EPA-HQ-OW-2018-0149-0605          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0605
EPA-HQ-OW-2018-0149-0606          Public Comment                                 Comment submitted by Barbara (no surname provided)                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0606
EPA-HQ-OW-2018-0149-0607          Public Comment                                 Comment submitted by D. Curran                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0607
EPA-HQ-OW-2018-0149-0608          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0608
EPA-HQ-OW-2018-0149-0609          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0609
EPA-HQ-OW-2018-0149-0610          Public Comment                                 Comment submitted by N. Neal                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0610
                                                                                 Comment submitted by Jimmy Hague, Senior Water Policy Advisor, The
EPA-HQ-OW-2018-0149-0611          Public Comment                                                                                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0611
                                                                                 Nature Conservancy
EPA-HQ-OW-2018-0149-0612          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0612
EPA-HQ-OW-2018-0149-0613          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0613
EPA-HQ-OW-2018-0149-0614          Public Comment                                 Comment submitted by C. Huber                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0614
EPA-HQ-OW-2018-0149-0615          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0615
EPA-HQ-OW-2018-0149-0616          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0616
EPA-HQ-OW-2018-0149-0617          Public Comment                                 Comment submitted by C. Trammell                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0617
EPA-HQ-OW-2018-0149-0618          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0618
EPA-HQ-OW-2018-0149-0619          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0619
EPA-HQ-OW-2018-0149-0620          Public Comment                                 Comment submitted by R. Hansen                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0620
EPA-HQ-OW-2018-0149-0621          Public Comment                                 Comment submitted by M. Howard                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0621
EPA-HQ-OW-2018-0149-0622          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0622
EPA-HQ-OW-2018-0149-0623          Public Comment                                 Comment submitted by S. Greeter                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0623
EPA-HQ-OW-2018-0149-0624          Public Comment                                 Comment submitted by M. McCracken                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0624
EPA-HQ-OW-2018-0149-0625          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0625
EPA-HQ-OW-2018-0149-0626          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0626
EPA-HQ-OW-2018-0149-0627          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0627
EPA-HQ-OW-2018-0149-0628          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0628
EPA-HQ-OW-2018-0149-0629          Public Comment                                 Comment submitted by L. Fenwood                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0629
EPA-HQ-OW-2018-0149-0630          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0630
EPA-HQ-OW-2018-0149-0631          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0631
EPA-HQ-OW-2018-0149-0632          Public Comment                                 Comment submitted by J. Gilbert                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0632
EPA-HQ-OW-2018-0149-0633          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0633
EPA-HQ-OW-2018-0149-0634          Public Comment                                 Comment submitted by E. Woody                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0634
EPA-HQ-OW-2018-0149-0635          Public Comment                                 Comment submitted by A. Sotos                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0635
EPA-HQ-OW-2018-0149-0636          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0636
EPA-HQ-OW-2018-0149-0637          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0637
EPA-HQ-OW-2018-0149-0638          Public Comment                                 Comment submitted by M. May                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0638
EPA-HQ-OW-2018-0149-0639          Public Comment                                 Comment submitted by K. Ruef                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0639
EPA-HQ-OW-2018-0149-0640          Public Comment                                 Comment submitted by D. Elrod                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0640
EPA-HQ-OW-2018-0149-0641          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0641
EPA-HQ-OW-2018-0149-0642          Public Comment                                 Comment submitted by C. Simpson                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0642
EPA-HQ-OW-2018-0149-0643          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0643
EPA-HQ-OW-2018-0149-0644          Public Comment                                 Comment submitted by J. Alford                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0644
EPA-HQ-OW-2018-0149-0645          Public Comment                                 Comment submitted by P. Haines                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0645
EPA-HQ-OW-2018-0149-0646          Public Comment                                 Comment submitted by A. Wise                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0646
EPA-HQ-OW-2018-0149-0647          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0647
EPA-HQ-OW-2018-0149-0648          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0648
EPA-HQ-OW-2018-0149-0649          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0649
EPA-HQ-OW-2018-0149-0650          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0650
EPA-HQ-OW-2018-0149-0651          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0651




                                                                                                                                                                                                                        16 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 20 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                              URL
EPA-HQ-OW-2018-0149-0652          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0652
EPA-HQ-OW-2018-0149-0653          Public Comment                                 Comment submitted by T. Wisby                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0653
EPA-HQ-OW-2018-0149-0654          Public Comment                                 Comment submitted by S. Barrientos                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0654
EPA-HQ-OW-2018-0149-0655          Public Comment                                 Comment submitted by C. Moldenhauer                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0655
EPA-HQ-OW-2018-0149-0656          Public Comment                                 Comment submitted by R. Rohrer                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0656
EPA-HQ-OW-2018-0149-0657          Public Comment                                 Comment submitted by J. Catchpole                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0657
EPA-HQ-OW-2018-0149-0658          Public Comment                                 Comment submitted by S. and T. Tingey                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0658
EPA-HQ-OW-2018-0149-0659          Public Comment                                 Comment submitted by D. F. Zentner                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0659
EPA-HQ-OW-2018-0149-0660          Public Comment                                 Comment submitted by C. Martin                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0660
EPA-HQ-OW-2018-0149-0661          Public Comment                                 Comment submitted by H. Adkisson                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0661
EPA-HQ-OW-2018-0149-0662          Public Comment                                 Comment submitted by S. Pearl                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0662
EPA-HQ-OW-2018-0149-0663          Public Comment                                 Comment submitted by B. Foy                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0663
EPA-HQ-OW-2018-0149-0664          Public Comment                                 Comment submitted by D. Templeton                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0664
EPA-HQ-OW-2018-0149-0665          Public Comment                                 Comment submitted by H. Borg                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0665
EPA-HQ-OW-2018-0149-0666          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0666
EPA-HQ-OW-2018-0149-0667          Public Comment                                 Comment submitted by A. Wheeler                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0667
EPA-HQ-OW-2018-0149-0668          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0668
EPA-HQ-OW-2018-0149-0669          Public Comment                                 Comment submitted by L. M. Beyea                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0669
EPA-HQ-OW-2018-0149-0670          Public Comment                                 Comment submitted by S. Barrick                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0670
EPA-HQ-OW-2018-0149-0671          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0671
EPA-HQ-OW-2018-0149-0672          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0672
EPA-HQ-OW-2018-0149-0673          Public Comment                                 Comment submitted by M. Heilman                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0673
EPA-HQ-OW-2018-0149-0674          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0674
EPA-HQ-OW-2018-0149-0675          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0675
EPA-HQ-OW-2018-0149-0676          Public Comment                                 Comment submitted by A. Ashbaugh                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0676
EPA-HQ-OW-2018-0149-0677          Public Comment                                 Comment submitted by K. Whyte                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0677
EPA-HQ-OW-2018-0149-0678          Public Comment                                 Comment submitted by L. McCurry                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0678
EPA-HQ-OW-2018-0149-0679          Public Comment                                 Comment submitted by N. Grant                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0679
EPA-HQ-OW-2018-0149-0680          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0680
EPA-HQ-OW-2018-0149-0681          Public Comment                                 Comment submitted by M. Grasso                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0681
EPA-HQ-OW-2018-0149-0682          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0682
EPA-HQ-OW-2018-0149-0683          Public Comment                                 Comment submitted by A. Biasello                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0683
EPA-HQ-OW-2018-0149-0684          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0684
EPA-HQ-OW-2018-0149-0685          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0685
EPA-HQ-OW-2018-0149-0686          Public Comment                                 Comment submitted by R. Stickney                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0686
EPA-HQ-OW-2018-0149-0687          Public Comment                                 Comment submitted by T. Mathis                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0687
EPA-HQ-OW-2018-0149-0688          Public Comment                                 Comment submitted by D. Mills                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0688
EPA-HQ-OW-2018-0149-0689          Public Comment                                 Comment submitted by D. Volkers                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0689
                                                                                 Comment submitted by Action Together Northeastern Pennsylvania et al.,
EPA-HQ-OW-2018-0149-0690          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0690
                                                                                 members of the Choose Clean Water Coalition
EPA-HQ-OW-2018-0149-0691          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0691
EPA-HQ-OW-2018-0149-0692          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0692
EPA-HQ-OW-2018-0149-0693          Public Comment                                 Comment submitted by M. Sawyer                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0693
EPA-HQ-OW-2018-0149-0694          Public Comment                                 Comment submitted by C. Callahan                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0694
EPA-HQ-OW-2018-0149-0695          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0695
EPA-HQ-OW-2018-0149-0696          Public Comment                                 Comment submitted by K. Wilson                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0696
EPA-HQ-OW-2018-0149-0697          Public Comment                                 Comment submitted by B. Ervin                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0697
EPA-HQ-OW-2018-0149-0698          Public Comment                                 Comment submitted by B. Crowe                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0698




                                                                                                                                                                                                                          17 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 21 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-0699          Public Comment                                 Comment submitted by J. Birckhead                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0699
EPA-HQ-OW-2018-0149-0700          Public Comment                                 Comment submitted by C. WIlson                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0700
EPA-HQ-OW-2018-0149-0701          Public Comment                                 Comment submitted by K. Prewett                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0701
EPA-HQ-OW-2018-0149-0702          Public Comment                                 Comment submitted by E. Davis                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0702
EPA-HQ-OW-2018-0149-0703          Public Comment                                 Comment submitted by D. Merritt                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0703
EPA-HQ-OW-2018-0149-0704          Public Comment                                 Comment submitted by A. Petersen                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0704
EPA-HQ-OW-2018-0149-0705          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0705
EPA-HQ-OW-2018-0149-0706          Public Comment                                 Comment submitted by M. Francis                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0706
EPA-HQ-OW-2018-0149-0707          Public Comment                                 Comment submitted by M. Francis                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0707
EPA-HQ-OW-2018-0149-0708          Public Comment                                 Comment submitted by J. Belanger                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0708
EPA-HQ-OW-2018-0149-0709          Public Comment                                 Comment submitted by M. Hibberts                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0709
EPA-HQ-OW-2018-0149-0710          Public Comment                                 Comment submitted by S. Felts                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0710
EPA-HQ-OW-2018-0149-0711          Public Comment                                 Comment submitted by M. Meador                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0711
EPA-HQ-OW-2018-0149-0712          Public Comment                                 Comment submitted by B. Stark                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0712
EPA-HQ-OW-2018-0149-0713          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0713
EPA-HQ-OW-2018-0149-0714          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0714
EPA-HQ-OW-2018-0149-0715          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0715
EPA-HQ-OW-2018-0149-0716          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0716
EPA-HQ-OW-2018-0149-0717          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0717
EPA-HQ-OW-2018-0149-0718          Public Comment                                 Comment submitted by A. Cotton                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0718
EPA-HQ-OW-2018-0149-0719          Public Comment                                 Comment submitted by L. Lawhorn                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0719
EPA-HQ-OW-2018-0149-0720          Public Comment                                 Comment submitted by C. Turner                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0720
EPA-HQ-OW-2018-0149-0721          Public Comment                                 Comment submitted by T. Grimes                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0721
EPA-HQ-OW-2018-0149-0722          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0722
EPA-HQ-OW-2018-0149-0723          Public Comment                                 Comment submitted by T. Brock                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0723
EPA-HQ-OW-2018-0149-0724          Public Comment                                 Comment submitted by D. Lais                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0724
EPA-HQ-OW-2018-0149-0725          Public Comment                                 Comment submitted by M. Conrad                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0725
EPA-HQ-OW-2018-0149-0726          Public Comment                                 Comment submitted by I. Smith                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0726
EPA-HQ-OW-2018-0149-0727          Public Comment                                 Comment submitted by K. Blackburn                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0727
EPA-HQ-OW-2018-0149-0728          Public Comment                                 Comment submitted by C. Huffman                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0728
EPA-HQ-OW-2018-0149-0729          Public Comment                                 Comment submitted by T. Olinger                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0729
EPA-HQ-OW-2018-0149-0730          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0730
EPA-HQ-OW-2018-0149-0731          Public Comment                                 Comment submitted by S. Roth                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0731
EPA-HQ-OW-2018-0149-0732          Public Comment                                 Comment submitted by S. Wachter                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0732
EPA-HQ-OW-2018-0149-0733          Public Comment                                 Comment submitted by L. McDaniel                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0733
EPA-HQ-OW-2018-0149-0734          Public Comment                                 Comment submitted by A. Bradley                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0734
EPA-HQ-OW-2018-0149-0735          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0735
EPA-HQ-OW-2018-0149-0736          Public Comment                                 Comment submitted by B. Bushnell                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0736
EPA-HQ-OW-2018-0149-0737          Public Comment                                 Comment submitted by E. Godowns                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0737
EPA-HQ-OW-2018-0149-0738          Public Comment                                 Comment submitted by A. Lizano                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0738
EPA-HQ-OW-2018-0149-0739          Public Comment                                 Comment submitted by A. Yelvington                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0739
EPA-HQ-OW-2018-0149-0740          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0740
EPA-HQ-OW-2018-0149-0741          Public Comment                                 Comment submitted by M. Clausen                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0741
EPA-HQ-OW-2018-0149-0742          Public Comment                                 Comment submitted by A. Coughlin                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0742
EPA-HQ-OW-2018-0149-0743          Public Comment                                 Comment submitted by W. Walker                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0743
EPA-HQ-OW-2018-0149-0744          Public Comment                                 Comment submitted by J. Breault                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0744
EPA-HQ-OW-2018-0149-0745          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0745
EPA-HQ-OW-2018-0149-0746          Public Comment                                 Comment submitted by A. Ursell                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0746
EPA-HQ-OW-2018-0149-0747          Public Comment                                 Comment submitted by M. Rowland                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0747




                                                                                                                                                                                                        18 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 22 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                           URL
EPA-HQ-OW-2018-0149-0748          Public Comment                                 Comment submitted by A. Bethune                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0748
EPA-HQ-OW-2018-0149-0749          Public Comment                                 Comment submitted by J. Koehle                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0749
EPA-HQ-OW-2018-0149-0750          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0750
EPA-HQ-OW-2018-0149-0751          Public Comment                                 Comment submitted by Alliance for the Great Lakes, et al.       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0751
EPA-HQ-OW-2018-0149-0752          Public Comment                                 Comment submitted E. Heywood                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0752
EPA-HQ-OW-2018-0149-0753          Public Comment                                 Comment submitted by J. Young                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0753
EPA-HQ-OW-2018-0149-0754          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0754
EPA-HQ-OW-2018-0149-0755          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0755
EPA-HQ-OW-2018-0149-0756          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0756
EPA-HQ-OW-2018-0149-0757          Public Comment                                 Comment submitted by D. Lambert                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0757
EPA-HQ-OW-2018-0149-0758          Public Comment                                 Comment submitted by H. Iverson                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0758
EPA-HQ-OW-2018-0149-0759          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0759
EPA-HQ-OW-2018-0149-0760          Public Comment                                 Comment submitted by W. Lockhart                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0760
EPA-HQ-OW-2018-0149-0761          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0761
EPA-HQ-OW-2018-0149-0762          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0762
EPA-HQ-OW-2018-0149-0763          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0763
EPA-HQ-OW-2018-0149-0764          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0764
EPA-HQ-OW-2018-0149-0765          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0765
EPA-HQ-OW-2018-0149-0766          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0766
EPA-HQ-OW-2018-0149-0767          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0767
EPA-HQ-OW-2018-0149-0768          Public Comment                                 Comment submitted by A. Hughes                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0768
EPA-HQ-OW-2018-0149-0769          Public Comment                                 Comment submitted by J. Walsh                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0769
EPA-HQ-OW-2018-0149-0770          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0770
EPA-HQ-OW-2018-0149-0771          Public Comment                                 Comment submitted by A. Rajca                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0771
EPA-HQ-OW-2018-0149-0772          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0772
EPA-HQ-OW-2018-0149-0773          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0773
EPA-HQ-OW-2018-0149-0774          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0774
EPA-HQ-OW-2018-0149-0775          Public Comment                                 Comment submitted by D. Finnerty                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0775
EPA-HQ-OW-2018-0149-0776          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0776
EPA-HQ-OW-2018-0149-0777          Public Comment                                 Comment submitted by K. Morgan                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0777
EPA-HQ-OW-2018-0149-0778          Public Comment                                 Comment submitted by K. Myers                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0778
EPA-HQ-OW-2018-0149-0779          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0779
EPA-HQ-OW-2018-0149-0780          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0780
EPA-HQ-OW-2018-0149-0781          Public Comment                                 Comment submitted by S. Newby                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0781
EPA-HQ-OW-2018-0149-0782          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0782
EPA-HQ-OW-2018-0149-0783          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0783
EPA-HQ-OW-2018-0149-0784          Public Comment                                 Comment submitted by N. Hussey                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0784
EPA-HQ-OW-2018-0149-0785          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0785
EPA-HQ-OW-2018-0149-0786          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0786
EPA-HQ-OW-2018-0149-0787          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0787
EPA-HQ-OW-2018-0149-0788          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0788
EPA-HQ-OW-2018-0149-0789          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0789
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-0790          Public Comment                                                                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0790
                                                                                 attached (paper)
EPA-HQ-OW-2018-0149-0791          Public Comment                                 Comment submitted by T. Petrie                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0791
EPA-HQ-OW-2018-0149-0792          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0792
EPA-HQ-OW-2018-0149-0793          Public Comment                                 Comment submitted by C. Herby                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0793
EPA-HQ-OW-2018-0149-0794          Public Comment                                 Comment submitted by V. Friedman                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0794
EPA-HQ-OW-2018-0149-0795          Public Comment                                 Comment submitted by M. Minton                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0795




                                                                                                                                                                                                                   19 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 23 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                   URL
EPA-HQ-OW-2018-0149-0796          Public Comment                                 Comment submitted by L. Anderson                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0796
EPA-HQ-OW-2018-0149-0797          Public Comment                                 Comment submitted by S. Bohland                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0797
EPA-HQ-OW-2018-0149-0798          Public Comment                                 Comment submitted by E. Tallman                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0798
EPA-HQ-OW-2018-0149-0799          Public Comment                                 Comment submitted by J. Carroll                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0799
EPA-HQ-OW-2018-0149-0800          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0800
                                                                                 Comment submitted by Gene E. Likens, Founding Director and President,
EPA-HQ-OW-2018-0149-0801          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0801
                                                                                 Emeritus of the Cary Institute of Ecosystem Studies
EPA-HQ-OW-2018-0149-0802          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0802
EPA-HQ-OW-2018-0149-0803          Public Comment                                 Comment submitted by L. Emendy                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0803
EPA-HQ-OW-2018-0149-0804          Public Comment                                 Comment submitted by D. L. Serven                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0804
EPA-HQ-OW-2018-0149-0805          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0805
EPA-HQ-OW-2018-0149-0806          Public Comment                                 Comment submitted by S. Barton                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0806
EPA-HQ-OW-2018-0149-0807          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0807
                                                                                 Comment submitted by Dave Coonrod, President, James River Basin
EPA-HQ-OW-2018-0149-0808          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0808
                                                                                 Partnership
EPA-HQ-OW-2018-0149-0809          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0809
EPA-HQ-OW-2018-0149-0810          Public Comment                                 Comment submitted by B. McReady                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0810
EPA-HQ-OW-2018-0149-0811          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0811
EPA-HQ-OW-2018-0149-0812          Public Comment                                 Comment submitted by B. Shields                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0812
EPA-HQ-OW-2018-0149-0813          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0813
EPA-HQ-OW-2018-0149-0814          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0814
EPA-HQ-OW-2018-0149-0815          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0815
EPA-HQ-OW-2018-0149-0816          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0816
EPA-HQ-OW-2018-0149-0817          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0817
EPA-HQ-OW-2018-0149-0818          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0818
EPA-HQ-OW-2018-0149-0819          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0819
EPA-HQ-OW-2018-0149-0820          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0820
EPA-HQ-OW-2018-0149-0821          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0821
EPA-HQ-OW-2018-0149-0822          Public Comment                                 Comment submitted by S. Henry                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0822
EPA-HQ-OW-2018-0149-0823          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0823
EPA-HQ-OW-2018-0149-0824          Public Comment                                 Comment submitted by C. Young                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0824
EPA-HQ-OW-2018-0149-0825          Public Comment                                 Comment submitted by I. Horsfield                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0825
EPA-HQ-OW-2018-0149-0826          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0826
EPA-HQ-OW-2018-0149-0827          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0827
EPA-HQ-OW-2018-0149-0828          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0828
EPA-HQ-OW-2018-0149-0829          Public Comment                                 Comment submitted by S. Massinger                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0829
EPA-HQ-OW-2018-0149-0830          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0830
EPA-HQ-OW-2018-0149-0831          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0831
EPA-HQ-OW-2018-0149-0832          Public Comment                                 Comment submitted by Z. Amrani                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0832
EPA-HQ-OW-2018-0149-0833          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0833
EPA-HQ-OW-2018-0149-0834          Public Comment                                 Comment submitted by Ally G. (surname not provided)                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0834
EPA-HQ-OW-2018-0149-0835          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0835
EPA-HQ-OW-2018-0149-0836          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0836
EPA-HQ-OW-2018-0149-0837          Public Comment                                 Comment submitted by A. So                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0837
EPA-HQ-OW-2018-0149-0838          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0838
EPA-HQ-OW-2018-0149-0839          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0839
EPA-HQ-OW-2018-0149-0840          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0840
EPA-HQ-OW-2018-0149-0841          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0841
EPA-HQ-OW-2018-0149-0842          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0842




                                                                                                                                                                                                                           20 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 24 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-0843          Public Comment                                 Comment submitted by D. Kitajima                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0843
EPA-HQ-OW-2018-0149-0844          Public Comment                                 Comment submitted by T. Kernea                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0844
EPA-HQ-OW-2018-0149-0845          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0845
EPA-HQ-OW-2018-0149-0846          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0846
EPA-HQ-OW-2018-0149-0847          Public Comment                                 Comment submitted by D. Wallace                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0847
EPA-HQ-OW-2018-0149-0848          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0848
EPA-HQ-OW-2018-0149-0849          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0849
EPA-HQ-OW-2018-0149-0850          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0850
EPA-HQ-OW-2018-0149-0851          Public Comment                                 Comment submitted by M. Daniels Kaplan               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0851
EPA-HQ-OW-2018-0149-0852          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0852
EPA-HQ-OW-2018-0149-0853          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0853
EPA-HQ-OW-2018-0149-0854          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0854
EPA-HQ-OW-2018-0149-0855          Public Comment                                 Comment submitted by K. Riemann                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0855
EPA-HQ-OW-2018-0149-0856          Public Comment                                 Comment submitted by M. (no surname provided)        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0856
EPA-HQ-OW-2018-0149-0857          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0857
EPA-HQ-OW-2018-0149-0858          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0858
EPA-HQ-OW-2018-0149-0859          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0859
EPA-HQ-OW-2018-0149-0860          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0860
EPA-HQ-OW-2018-0149-0861          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0861
EPA-HQ-OW-2018-0149-0862          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0862
EPA-HQ-OW-2018-0149-0863          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0863
EPA-HQ-OW-2018-0149-0864          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0864
EPA-HQ-OW-2018-0149-0865          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0865
EPA-HQ-OW-2018-0149-0866          Public Comment                                 Comment submitted by J. Winston                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0866
EPA-HQ-OW-2018-0149-0867          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0867
EPA-HQ-OW-2018-0149-0868          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0868
EPA-HQ-OW-2018-0149-0869          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0869
EPA-HQ-OW-2018-0149-0870          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0870
EPA-HQ-OW-2018-0149-0871          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0871
EPA-HQ-OW-2018-0149-0872          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0872
EPA-HQ-OW-2018-0149-0873          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0873
EPA-HQ-OW-2018-0149-0874          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0874
EPA-HQ-OW-2018-0149-0875          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0875
EPA-HQ-OW-2018-0149-0876          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0876
EPA-HQ-OW-2018-0149-0877          Public Comment                                 Comment submitted by T. Rayburn                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0877
EPA-HQ-OW-2018-0149-0878          Public Comment                                 Comment submitted by V. Diaz                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0878
EPA-HQ-OW-2018-0149-0879          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0879
EPA-HQ-OW-2018-0149-0880          Public Comment                                 Comment submitted by T. J. Bodola                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0880
EPA-HQ-OW-2018-0149-0881          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0881
EPA-HQ-OW-2018-0149-0882          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0882
EPA-HQ-OW-2018-0149-0883          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0883
EPA-HQ-OW-2018-0149-0884          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0884
EPA-HQ-OW-2018-0149-0885          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0885
EPA-HQ-OW-2018-0149-0886          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0886
EPA-HQ-OW-2018-0149-0887          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0887
EPA-HQ-OW-2018-0149-0888          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0888
EPA-HQ-OW-2018-0149-0889          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0889
EPA-HQ-OW-2018-0149-0890          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0890
EPA-HQ-OW-2018-0149-0891          Public Comment                                 Comment submitted by S. Aamot                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0891




                                                                                                                                                                                                        21 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 25 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                              URL
EPA-HQ-OW-2018-0149-0892          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0892
EPA-HQ-OW-2018-0149-0893          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0893
EPA-HQ-OW-2018-0149-0894          Public Comment                                 Comment submitted by J. O'Brien                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0894
                                                                                 Comment submitted by Jason Perkins, Brewmaster, Allagash Brewing
EPA-HQ-OW-2018-0149-0895          Public Comment                                                                                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0895
                                                                                 Company, et al.
EPA-HQ-OW-2018-0149-0896          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0896
EPA-HQ-OW-2018-0149-0897          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0897
EPA-HQ-OW-2018-0149-0898          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0898
EPA-HQ-OW-2018-0149-0899          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0899
EPA-HQ-OW-2018-0149-0900          Public Comment                                 Comment submitted by J. Simson                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0900
EPA-HQ-OW-2018-0149-0901          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0901
EPA-HQ-OW-2018-0149-0902          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0902
EPA-HQ-OW-2018-0149-0903          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0903
EPA-HQ-OW-2018-0149-0904          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0904
EPA-HQ-OW-2018-0149-0905          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0905
EPA-HQ-OW-2018-0149-0906          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0906
EPA-HQ-OW-2018-0149-0907          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0907
EPA-HQ-OW-2018-0149-0908          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0908
EPA-HQ-OW-2018-0149-0909          Public Comment                                 Comment submitted by S. Sanders                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0909
EPA-HQ-OW-2018-0149-0910          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0910
EPA-HQ-OW-2018-0149-0911          Public Comment                                 Comment submitted by C. Graffious                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0911
EPA-HQ-OW-2018-0149-0912          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0912
EPA-HQ-OW-2018-0149-0913          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0913
EPA-HQ-OW-2018-0149-0914          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0914
EPA-HQ-OW-2018-0149-0915          Public Comment                                 Comment submitted by S. Duffy                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0915
EPA-HQ-OW-2018-0149-0916          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0916
EPA-HQ-OW-2018-0149-0917          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0917
EPA-HQ-OW-2018-0149-0918          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0918
EPA-HQ-OW-2018-0149-0919          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0919
EPA-HQ-OW-2018-0149-0920          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0920
EPA-HQ-OW-2018-0149-0921          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0921
EPA-HQ-OW-2018-0149-0922          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0922
EPA-HQ-OW-2018-0149-0923          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0923
EPA-HQ-OW-2018-0149-0924          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0924
EPA-HQ-OW-2018-0149-0925          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0925
EPA-HQ-OW-2018-0149-0926          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0926
EPA-HQ-OW-2018-0149-0927          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0927
EPA-HQ-OW-2018-0149-0928          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0928
EPA-HQ-OW-2018-0149-0929          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0929
EPA-HQ-OW-2018-0149-0930          Public Comment                                 Comment submitted by P. Diamond                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0930
EPA-HQ-OW-2018-0149-0931          Public Comment                                 Comment submitted by V. L. Butitta                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0931
EPA-HQ-OW-2018-0149-0932          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0932
EPA-HQ-OW-2018-0149-0933          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0933
EPA-HQ-OW-2018-0149-0934          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0934
EPA-HQ-OW-2018-0149-0935          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0935
EPA-HQ-OW-2018-0149-0936          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0936
EPA-HQ-OW-2018-0149-0937          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0937
EPA-HQ-OW-2018-0149-0938          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0938
EPA-HQ-OW-2018-0149-0939          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0939




                                                                                                                                                                                                                      22 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 26 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                   URL
EPA-HQ-OW-2018-0149-0940          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0940
EPA-HQ-OW-2018-0149-0941          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0941
EPA-HQ-OW-2018-0149-0942          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0942
EPA-HQ-OW-2018-0149-0943          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0943
EPA-HQ-OW-2018-0149-0944          Public Comment                                 Comment submitted by Tanner Aljets, Quapaw Canoe Co.                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0944
EPA-HQ-OW-2018-0149-0945          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0945
EPA-HQ-OW-2018-0149-0946          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0946
EPA-HQ-OW-2018-0149-0947          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0947
EPA-HQ-OW-2018-0149-0948          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0948
EPA-HQ-OW-2018-0149-0949          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0949
EPA-HQ-OW-2018-0149-0950          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0950
EPA-HQ-OW-2018-0149-0951          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0951
EPA-HQ-OW-2018-0149-0952          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0952
EPA-HQ-OW-2018-0149-0953          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0953
EPA-HQ-OW-2018-0149-0954          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0954
EPA-HQ-OW-2018-0149-0955          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0955
EPA-HQ-OW-2018-0149-0956          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0956
EPA-HQ-OW-2018-0149-0957          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0957
EPA-HQ-OW-2018-0149-0958          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0958
EPA-HQ-OW-2018-0149-0959          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0959
EPA-HQ-OW-2018-0149-0960          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0960
EPA-HQ-OW-2018-0149-0961          Public Comment                                 Comment submitted by J. Labell                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0961
EPA-HQ-OW-2018-0149-0962          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0962
EPA-HQ-OW-2018-0149-0963          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0963
EPA-HQ-OW-2018-0149-0964          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0964
                                                                                 Comment submitted by William T. Pound, Executive Director, National
EPA-HQ-OW-2018-0149-0965          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0965
                                                                                 Conference of State Legislatures (NCSL) et al.
                                                                                 Comment submitted by C.E. (Mac) McGinley, Chair, Maine Council Trout
EPA-HQ-OW-2018-0149-0966          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0966
                                                                                 Unlimited (TU)
                                                                                 Comment submitted by Meghan Boian, Legislative Associate, Southern
EPA-HQ-OW-2018-0149-0967          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0967
                                                                                 Environmental Law Center on behalf of Alabama Rivers Alliance et al.
EPA-HQ-OW-2018-0149-0968          Public Comment                                 Comment submitted by R. W. Bible                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0968
EPA-HQ-OW-2018-0149-0969          Public Comment                                 Comment submitted by M. D. Steverson                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0969
EPA-HQ-OW-2018-0149-0970          Public Comment                                 Comment submitted by F. Burchfield                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0970
EPA-HQ-OW-2018-0149-0971          Public Comment                                 Comment submitted by P. Smith                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0971
EPA-HQ-OW-2018-0149-0972          Public Comment                                 Comment submitted by Kenneth & Eula Osborne                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0972
EPA-HQ-OW-2018-0149-0973          Public Comment                                 Comment submitted by A. Sinnamon                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0973
                                                                                 Comment submitted by Art Bunce, Tribal Attorney, Barona Band of
EPA-HQ-OW-2018-0149-0974          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0974
                                                                                 Mission Indians
                                                                                 Comment submitted by Joseph Patrick Quinn, Volunteer Conservation
EPA-HQ-OW-2018-0149-0975          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0975
                                                                                 Chair, Umpqua Watersheds, Inc.
                                                                                 Comment submitted by Reinaldo Diaz, President, Lake Worth
EPA-HQ-OW-2018-0149-0976          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0976
                                                                                 Waterkeeper
                                                                                 Comment submitted by Jerry Younger, Managing Director, Kansas
EPA-HQ-OW-2018-0149-0977          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0977
                                                                                 Aggregate Producers' Association (KAPA)
                                                                                 Comment submitted by Max Finlayson, President-Elect and CM Finlayson,
EPA-HQ-OW-2018-0149-0978          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0978
                                                                                 Society of Wetland Scientists




                                                                                                                                                                                                                           23 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 27 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                      URL
                                                                                 Comment submitted by William T. Pound, Executive Director, National
EPA-HQ-OW-2018-0149-0979          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0979
                                                                                 Conference of State Legislatures et al.
EPA-HQ-OW-2018-0149-0980          Public Comment                                 Comment submitted by F. E. Smith                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0980
                                                                                 Comment submitted by Thomas J. Janke, P. E., Highway Commissioner,
EPA-HQ-OW-2018-0149-0981          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0981
                                                                                 Fond Du Lac County, Wisconsin
                                                                                 Comment submitted by Emil ' Moe' Norby, Polk County Highway
EPA-HQ-OW-2018-0149-0982          Public Comment                                 Commissioner, Highway and Facilities Division Director, Polk County, WI,   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0982
                                                                                 National Association of County Engineers (NACE)
                                                                                 Comment submitted by Allison Bussler, Director, Department of Public
EPA-HQ-OW-2018-0149-0983          Public Comment                                 Works, Waukesha County, Wisconsin, National Association of County          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0983
                                                                                 Engineers (NACE)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-0984          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0984
                                                                                 attached (web)
EPA-HQ-OW-2018-0149-0985          Public Comment                                 Comment submitted by M. Nolte                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0985
EPA-HQ-OW-2018-0149-0986          Public Comment                                 Comment submitted by J. Goodman                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0986
EPA-HQ-OW-2018-0149-0987          Public Comment                                 Comment submitted by A. Fisher                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0987
EPA-HQ-OW-2018-0149-0988          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0988
EPA-HQ-OW-2018-0149-0989          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0989
EPA-HQ-OW-2018-0149-0990          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0990
EPA-HQ-OW-2018-0149-0991          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0991
EPA-HQ-OW-2018-0149-0992          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0992
EPA-HQ-OW-2018-0149-0993          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0993
EPA-HQ-OW-2018-0149-0994          Public Comment                                 Comment submitted by J. Kieffer                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0994
EPA-HQ-OW-2018-0149-0995          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0995
EPA-HQ-OW-2018-0149-0996          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0996
EPA-HQ-OW-2018-0149-0997          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0997
EPA-HQ-OW-2018-0149-0998          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0998
EPA-HQ-OW-2018-0149-0999          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0999
EPA-HQ-OW-2018-0149-1000          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1000
EPA-HQ-OW-2018-0149-1001          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1001
EPA-HQ-OW-2018-0149-1002          Public Comment                                 Comment submitted by D. Craig                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1002
EPA-HQ-OW-2018-0149-1003          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1003
EPA-HQ-OW-2018-0149-1004          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1004
EPA-HQ-OW-2018-0149-1005          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1005
EPA-HQ-OW-2018-0149-1006          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1006
EPA-HQ-OW-2018-0149-1007          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1007
EPA-HQ-OW-2018-0149-1008          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1008
EPA-HQ-OW-2018-0149-1009          Public Comment                                 Comment submitted by A. Simpson                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1009
EPA-HQ-OW-2018-0149-1010          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1010
EPA-HQ-OW-2018-0149-1011          Public Comment                                 Comment submitted by M. Stewart                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1011
EPA-HQ-OW-2018-0149-1012          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1012
EPA-HQ-OW-2018-0149-1013          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1013
EPA-HQ-OW-2018-0149-1014          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1014
EPA-HQ-OW-2018-0149-1015          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1015
EPA-HQ-OW-2018-0149-1016          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1016
EPA-HQ-OW-2018-0149-1017          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1017
EPA-HQ-OW-2018-0149-1018          Public Comment                                 Comment submitted by M. Orr                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1018
EPA-HQ-OW-2018-0149-1019          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1019
EPA-HQ-OW-2018-0149-1020          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1020




                                                                                                                                                                                                                              24 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 28 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-1021          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1021
EPA-HQ-OW-2018-0149-1022          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1022
EPA-HQ-OW-2018-0149-1023          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1023
EPA-HQ-OW-2018-0149-1024          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1024
EPA-HQ-OW-2018-0149-1025          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1025
EPA-HQ-OW-2018-0149-1026          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1026
EPA-HQ-OW-2018-0149-1027          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1027
EPA-HQ-OW-2018-0149-1028          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1028
EPA-HQ-OW-2018-0149-1029          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1029
EPA-HQ-OW-2018-0149-1030          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1030
EPA-HQ-OW-2018-0149-1031          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1031
EPA-HQ-OW-2018-0149-1032          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1032
EPA-HQ-OW-2018-0149-1033          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1033
EPA-HQ-OW-2018-0149-1034          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1034
EPA-HQ-OW-2018-0149-1035          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1035
EPA-HQ-OW-2018-0149-1036          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1036
EPA-HQ-OW-2018-0149-1037          Public Comment                                 Comment submitted by J. Burk                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1037
EPA-HQ-OW-2018-0149-1038          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1038
EPA-HQ-OW-2018-0149-1039          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1039
EPA-HQ-OW-2018-0149-1040          Public Comment                                 Comment submitted by Brandon (no surname provided)   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1040
EPA-HQ-OW-2018-0149-1041          Public Comment                                 Comment submitted by M. Tutt                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1041
EPA-HQ-OW-2018-0149-1042          Public Comment                                 Comment submitted by M. Tutt                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1042
EPA-HQ-OW-2018-0149-1043          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1043
EPA-HQ-OW-2018-0149-1044          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1044
EPA-HQ-OW-2018-0149-1045          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1045
EPA-HQ-OW-2018-0149-1046          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1046
EPA-HQ-OW-2018-0149-1047          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1047
EPA-HQ-OW-2018-0149-1048          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1048
EPA-HQ-OW-2018-0149-1049          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1049
EPA-HQ-OW-2018-0149-1050          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1050
EPA-HQ-OW-2018-0149-1051          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1051
EPA-HQ-OW-2018-0149-1052          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1052
EPA-HQ-OW-2018-0149-1053          Public Comment                                 Comment on EPA-HQ-OW-2018-0149-0003                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1053
EPA-HQ-OW-2018-0149-1054          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1054
EPA-HQ-OW-2018-0149-1055          Public Comment                                 Comment submitted by D. L. Drake                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1055
EPA-HQ-OW-2018-0149-1056          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1056
EPA-HQ-OW-2018-0149-1057          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1057
EPA-HQ-OW-2018-0149-1058          Public Comment                                 Comment submitted by S. Brudie                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1058
EPA-HQ-OW-2018-0149-1059          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1059
EPA-HQ-OW-2018-0149-1060          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1060
EPA-HQ-OW-2018-0149-1061          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1061
EPA-HQ-OW-2018-0149-1062          Public Comment                                 Comment submitted by L. Martin                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1062
EPA-HQ-OW-2018-0149-1063          Public Comment                                 Comment submitted by E. J. Williams                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1063
EPA-HQ-OW-2018-0149-1064          Public Comment                                 Comment submitted by C. Ramming                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1064
EPA-HQ-OW-2018-0149-1065          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1065
EPA-HQ-OW-2018-0149-1066          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1066
EPA-HQ-OW-2018-0149-1067          Public Comment                                 Comment submitted by A. Pullias                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1067
EPA-HQ-OW-2018-0149-1068          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1068
EPA-HQ-OW-2018-0149-1069          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1069




                                                                                                                                                                                                        25 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 29 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-1070          Public Comment                                 Comment submitted by R. Bennett                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1070
EPA-HQ-OW-2018-0149-1071          Public Comment                                 Comment submitted by D. WIlson                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1071
EPA-HQ-OW-2018-0149-1072          Public Comment                                 Comment submitted by D. Wilson                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1072
EPA-HQ-OW-2018-0149-1073          Public Comment                                 Comment submitted by C. S. Brannen                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1073
EPA-HQ-OW-2018-0149-1074          Public Comment                                 Comment submitted by N. Robinson                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1074
EPA-HQ-OW-2018-0149-1075          Public Comment                                 Comment submitted by D. Wood                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1075
EPA-HQ-OW-2018-0149-1076          Public Comment                                 Comment submitted by L. Smith                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1076
EPA-HQ-OW-2018-0149-1077          Public Comment                                 Comment submitted by R. Maloney                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1077
EPA-HQ-OW-2018-0149-1078          Public Comment                                 Comment submitted by T. Bradley                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1078
EPA-HQ-OW-2018-0149-1079          Public Comment                                 Comment submitted by R. Morton                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1079
EPA-HQ-OW-2018-0149-1080          Public Comment                                 Comment submitted by J. P. Mikowychok                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1080
EPA-HQ-OW-2018-0149-1081          Public Comment                                 Comment submitted by E. Ramsey                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1081
EPA-HQ-OW-2018-0149-1082          Public Comment                                 Comment submitted by B. Cole                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1082
EPA-HQ-OW-2018-0149-1083          Public Comment                                 Comment submitted by K. Bunch                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1083
EPA-HQ-OW-2018-0149-1084          Public Comment                                 Comment submitted by F. Sexton                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1084
EPA-HQ-OW-2018-0149-1085          Public Comment                                 Comment submitted by L. Kissinger                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1085
EPA-HQ-OW-2018-0149-1086          Public Comment                                 Comment submitted by R. Maynard                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1086
EPA-HQ-OW-2018-0149-1087          Public Comment                                 Comment submitted by S. Thompson                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1087
EPA-HQ-OW-2018-0149-1088          Public Comment                                 Comment submitted by S. Flaugher                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1088
EPA-HQ-OW-2018-0149-1089          Public Comment                                 Comment submitted by D. Terlinden                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1089
EPA-HQ-OW-2018-0149-1090          Public Comment                                 Comment submitted by B. Vanover                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1090
EPA-HQ-OW-2018-0149-1091          Public Comment                                 Comment submitted by S. Nichols                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1091
EPA-HQ-OW-2018-0149-1092          Public Comment                                 Comment submitted by G. Truax                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1092
EPA-HQ-OW-2018-0149-1093          Public Comment                                 Comment submitted by C. Benroth                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1093
EPA-HQ-OW-2018-0149-1094          Public Comment                                 Comment submitted by B. Floyd                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1094
EPA-HQ-OW-2018-0149-1095          Public Comment                                 Comment submitted by B. Maynard                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1095
EPA-HQ-OW-2018-0149-1096          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1096
EPA-HQ-OW-2018-0149-1097          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1097
EPA-HQ-OW-2018-0149-1098          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1098
EPA-HQ-OW-2018-0149-1099          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1099
EPA-HQ-OW-2018-0149-1100          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1100
EPA-HQ-OW-2018-0149-1101          Public Comment                                 Comment submitted by J. Fairchild                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1101
EPA-HQ-OW-2018-0149-1102          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1102
EPA-HQ-OW-2018-0149-1103          Public Comment                                 Comment submitted by K. Heapes                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1103
EPA-HQ-OW-2018-0149-1104          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1104
EPA-HQ-OW-2018-0149-1105          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1105
EPA-HQ-OW-2018-0149-1106          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1106
EPA-HQ-OW-2018-0149-1107          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1107
EPA-HQ-OW-2018-0149-1108          Public Comment                                 Comment submitted by M. Koger                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1108
EPA-HQ-OW-2018-0149-1109          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1109
EPA-HQ-OW-2018-0149-1110          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1110
EPA-HQ-OW-2018-0149-1111          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1111
EPA-HQ-OW-2018-0149-1112          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1112
EPA-HQ-OW-2018-0149-1113          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1113
EPA-HQ-OW-2018-0149-1114          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1114
EPA-HQ-OW-2018-0149-1115          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1115
EPA-HQ-OW-2018-0149-1116          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1116
EPA-HQ-OW-2018-0149-1117          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1117
EPA-HQ-OW-2018-0149-1118          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1118




                                                                                                                                                                                                        26 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 30 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-1119          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1119
EPA-HQ-OW-2018-0149-1120          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1120
EPA-HQ-OW-2018-0149-1121          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1121
EPA-HQ-OW-2018-0149-1122          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1122
EPA-HQ-OW-2018-0149-1123          Public Comment                                 Comment submitted by A. Fish                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1123
EPA-HQ-OW-2018-0149-1124          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1124
EPA-HQ-OW-2018-0149-1125          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1125
EPA-HQ-OW-2018-0149-1126          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1126
EPA-HQ-OW-2018-0149-1127          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1127
EPA-HQ-OW-2018-0149-1128          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1128
EPA-HQ-OW-2018-0149-1129          Public Comment                                 Comment submitted by Matt ( no surname provided)     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1129
EPA-HQ-OW-2018-0149-1130          Public Comment                                 Comment submitted by Z. Calle                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1130
EPA-HQ-OW-2018-0149-1131          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1131
EPA-HQ-OW-2018-0149-1132          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1132
EPA-HQ-OW-2018-0149-1133          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1133
EPA-HQ-OW-2018-0149-1134          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1134
EPA-HQ-OW-2018-0149-1135          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1135
EPA-HQ-OW-2018-0149-1136          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1136
EPA-HQ-OW-2018-0149-1137          Public Comment                                 Comment submitted by H. Wright                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1137
EPA-HQ-OW-2018-0149-1138          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1138
EPA-HQ-OW-2018-0149-1139          Public Comment                                 Comment submitted by J. Wray                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1139
EPA-HQ-OW-2018-0149-1140          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1140
EPA-HQ-OW-2018-0149-1141          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1141
EPA-HQ-OW-2018-0149-1142          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1142
EPA-HQ-OW-2018-0149-1143          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1143
EPA-HQ-OW-2018-0149-1144          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1144
EPA-HQ-OW-2018-0149-1145          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1145
EPA-HQ-OW-2018-0149-1146          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1146
EPA-HQ-OW-2018-0149-1147          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1147
EPA-HQ-OW-2018-0149-1148          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1148
EPA-HQ-OW-2018-0149-1149          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1149
EPA-HQ-OW-2018-0149-1150          Public Comment                                 Comment submitted by L. Poppenheimer                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1150
EPA-HQ-OW-2018-0149-1151          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1151
EPA-HQ-OW-2018-0149-1152          Public Comment                                 Comment submitted by M. Laskowski                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1152
EPA-HQ-OW-2018-0149-1153          Public Comment                                 Comment submitted by C. Smith                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1153
EPA-HQ-OW-2018-0149-1154          Public Comment                                 Comment submitted by D. Holtzman                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1154
EPA-HQ-OW-2018-0149-1155          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1155
EPA-HQ-OW-2018-0149-1156          Public Comment                                 Comment submitted by A. Notto                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1156
EPA-HQ-OW-2018-0149-1157          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1157
EPA-HQ-OW-2018-0149-1158          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1158
EPA-HQ-OW-2018-0149-1159          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1159
EPA-HQ-OW-2018-0149-1160          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1160
EPA-HQ-OW-2018-0149-1161          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1161
EPA-HQ-OW-2018-0149-1162          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1162
EPA-HQ-OW-2018-0149-1163          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1163
EPA-HQ-OW-2018-0149-1164          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1164
EPA-HQ-OW-2018-0149-1165          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1165
EPA-HQ-OW-2018-0149-1166          Public Comment                                 Comment submitted by T. Owens                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1166
EPA-HQ-OW-2018-0149-1167          Public Comment                                 Comment submitted by B. Mercier                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1167




                                                                                                                                                                                                        27 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 31 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-1168          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1168
EPA-HQ-OW-2018-0149-1169          Public Comment                                 Comment submitted by R. DeFilio                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1169
EPA-HQ-OW-2018-0149-1170          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1170
EPA-HQ-OW-2018-0149-1171          Public Comment                                 Comment submitted by F. Selman                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1171
EPA-HQ-OW-2018-0149-1172          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1172
EPA-HQ-OW-2018-0149-1173          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1173
EPA-HQ-OW-2018-0149-1174          Public Comment                                 Comment submitted by P. Doyle                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1174
EPA-HQ-OW-2018-0149-1175          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1175
EPA-HQ-OW-2018-0149-1176          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1176
EPA-HQ-OW-2018-0149-1177          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1177
EPA-HQ-OW-2018-0149-1178          Public Comment                                 Comment submitted by S. Custred                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1178
EPA-HQ-OW-2018-0149-1179          Public Comment                                 Comment submitted by L. Dunbar                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1179
EPA-HQ-OW-2018-0149-1180          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1180
EPA-HQ-OW-2018-0149-1181          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1181
EPA-HQ-OW-2018-0149-1182          Public Comment                                 Comment submitted by R. Kociba                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1182
EPA-HQ-OW-2018-0149-1183          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1183
EPA-HQ-OW-2018-0149-1184          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1184
EPA-HQ-OW-2018-0149-1185          Public Comment                                 Comment submitted by I. Bailey                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1185
EPA-HQ-OW-2018-0149-1186          Public Comment                                 Comment submitted by J. Vengua                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1186
EPA-HQ-OW-2018-0149-1187          Public Comment                                 Comment submitted by J. Coldren                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1187
EPA-HQ-OW-2018-0149-1188          Public Comment                                 Comment submitted by E. Piercy                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1188
EPA-HQ-OW-2018-0149-1189          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1189
EPA-HQ-OW-2018-0149-1190          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1190
EPA-HQ-OW-2018-0149-1191          Public Comment                                 Comment submitted by S. R. McNulty                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1191
EPA-HQ-OW-2018-0149-1192          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1192
EPA-HQ-OW-2018-0149-1193          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1193
EPA-HQ-OW-2018-0149-1194          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1194
EPA-HQ-OW-2018-0149-1195          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1195
EPA-HQ-OW-2018-0149-1196          Public Comment                                 Comment submitted by B. Satorius                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1196
EPA-HQ-OW-2018-0149-1197          Public Comment                                 Comment submitted by N. Ivey                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1197
EPA-HQ-OW-2018-0149-1198          Public Comment                                 Comment submitted by C. Coppock                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1198
EPA-HQ-OW-2018-0149-1199          Public Comment                                 Comment submitted by C. Brown                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1199
EPA-HQ-OW-2018-0149-1200          Public Comment                                 Comment submitted by C. DiCarlo                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1200
EPA-HQ-OW-2018-0149-1201          Public Comment                                 Comment submitted by K. Meadows                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1201
EPA-HQ-OW-2018-0149-1202          Public Comment                                 Comment submitted by D. Ward                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1202
EPA-HQ-OW-2018-0149-1203          Public Comment                                 Comment submitted by L. Gray                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1203
EPA-HQ-OW-2018-0149-1204          Public Comment                                 Comment submitted by C. Hobson                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1204
EPA-HQ-OW-2018-0149-1205          Public Comment                                 Comment submitted by R. Taylor                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1205
EPA-HQ-OW-2018-0149-1206          Public Comment                                 Comment submitted by D. Bockrath                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1206
EPA-HQ-OW-2018-0149-1207          Public Comment                                 Comment submitted by G. Ubbelohde                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1207
EPA-HQ-OW-2018-0149-1208          Public Comment                                 Comment submitted by G. Drake                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1208
EPA-HQ-OW-2018-0149-1209          Public Comment                                 Comment submitted by C. England                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1209
EPA-HQ-OW-2018-0149-1210          Public Comment                                 Comment submitted by J. Lewis                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1210
EPA-HQ-OW-2018-0149-1211          Public Comment                                 Comment submitted by J. Brumback                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1211
EPA-HQ-OW-2018-0149-1212          Public Comment                                 Comment submitted by H. Mintz                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1212
EPA-HQ-OW-2018-0149-1213          Public Comment                                 Comment submitted by R. Morris                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1213
EPA-HQ-OW-2018-0149-1214          Public Comment                                 Comment submitted by D. Obemeyer                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1214
EPA-HQ-OW-2018-0149-1215          Public Comment                                 Comment submitted by F. Parchman                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1215
EPA-HQ-OW-2018-0149-1216          Public Comment                                 Comment submitted by W. L. Peacock                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1216




                                                                                                                                                                                                        28 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 32 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                      URL
EPA-HQ-OW-2018-0149-1217          Public Comment                                 Comment submitted by R. Williams                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1217
EPA-HQ-OW-2018-0149-1218          Public Comment                                 Comment submitted by R. Skeleton                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1218
EPA-HQ-OW-2018-0149-1219          Public Comment                                 Comment submitted by D. Stechschulte                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1219
EPA-HQ-OW-2018-0149-1220          Public Comment                                 Comment submitted by J. Tichenor                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1220
EPA-HQ-OW-2018-0149-1221          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1221
EPA-HQ-OW-2018-0149-1222          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1222
EPA-HQ-OW-2018-0149-1223          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1223
EPA-HQ-OW-2018-0149-1224          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1224
EPA-HQ-OW-2018-0149-1225          Public Comment                                 Comment submitted by R. Bluestone                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1225
EPA-HQ-OW-2018-0149-1226          Public Comment                                 Comment submitted by C. Allen                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1226
EPA-HQ-OW-2018-0149-1227          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1227
EPA-HQ-OW-2018-0149-1228          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1228
EPA-HQ-OW-2018-0149-1229          Public Comment                                 Comment submitted by A. Gharib                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1229
EPA-HQ-OW-2018-0149-1230          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1230
EPA-HQ-OW-2018-0149-1231          Public Comment                                 Comment submitted by Spencer (no surname provided)                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1231
EPA-HQ-OW-2018-0149-1232          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1232
EPA-HQ-OW-2018-0149-1233          Public Comment                                 Comment submitted by S. Clawson                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1233
                                                                                 Comment submitted by John R. Maxted, Public Utilities, City of West Palm
EPA-HQ-OW-2018-0149-1234          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1234
                                                                                 Beach, Florida
                                                                                 Comment submitted by John R. Maxted, Public Utilities, City of West Palm
EPA-HQ-OW-2018-0149-1235          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1235
                                                                                 Beach, Florida (attachment)
EPA-HQ-OW-2018-0149-1236          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1236
EPA-HQ-OW-2018-0149-1237          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1237
EPA-HQ-OW-2018-0149-1238          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1238
EPA-HQ-OW-2018-0149-1239          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1239
EPA-HQ-OW-2018-0149-1240          Public Comment                                 Comment submitted by D. Fitzner                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1240
EPA-HQ-OW-2018-0149-1241          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1241
EPA-HQ-OW-2018-0149-1242          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1242
EPA-HQ-OW-2018-0149-1243          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1243
EPA-HQ-OW-2018-0149-1244          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1244
EPA-HQ-OW-2018-0149-1245          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1245
EPA-HQ-OW-2018-0149-1246          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1246
EPA-HQ-OW-2018-0149-1247          Public Comment                                 Comment submitted by J. Key                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1247
EPA-HQ-OW-2018-0149-1248          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1248
EPA-HQ-OW-2018-0149-1249          Public Comment                                 Comment submitted C. Watson                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1249
EPA-HQ-OW-2018-0149-1250          Public Comment                                 Comment submitted by M. Robbins                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1250
EPA-HQ-OW-2018-0149-1251          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1251
EPA-HQ-OW-2018-0149-1252          Public Comment                                 Comment submitted by S. Shell                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1252
EPA-HQ-OW-2018-0149-1253          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1253
EPA-HQ-OW-2018-0149-1254          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1254
EPA-HQ-OW-2018-0149-1255          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1255
EPA-HQ-OW-2018-0149-1256          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1256
EPA-HQ-OW-2018-0149-1257          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1257
EPA-HQ-OW-2018-0149-1258          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1258
EPA-HQ-OW-2018-0149-1259          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1259
EPA-HQ-OW-2018-0149-1260          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1260
EPA-HQ-OW-2018-0149-1261          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1261
EPA-HQ-OW-2018-0149-1262          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1262
EPA-HQ-OW-2018-0149-1263          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1263




                                                                                                                                                                                                                              29 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 33 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                   URL
EPA-HQ-OW-2018-0149-1264          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1264
EPA-HQ-OW-2018-0149-1265          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1265
EPA-HQ-OW-2018-0149-1266          Public Comment                                 Comment submitted by C. OBrion                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1266
EPA-HQ-OW-2018-0149-1267          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1267
EPA-HQ-OW-2018-0149-1268          Public Comment                                 Comment submitted by J. May                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1268
EPA-HQ-OW-2018-0149-1269          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1269
EPA-HQ-OW-2018-0149-1270          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1270
EPA-HQ-OW-2018-0149-1271          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1271
EPA-HQ-OW-2018-0149-1272          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1272
EPA-HQ-OW-2018-0149-1273          Public Comment                                 Comment submitted by J. Mitchell                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1273
EPA-HQ-OW-2018-0149-1274          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1274
EPA-HQ-OW-2018-0149-1275          Public Comment                                 Comment submitted by L. Hughis                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1275
EPA-HQ-OW-2018-0149-1276          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1276
EPA-HQ-OW-2018-0149-1277          Public Comment                                 Comment submitted by K. Mannino                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1277
EPA-HQ-OW-2018-0149-1278          Public Comment                                 Comment submitted by R. Garrett                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1278
EPA-HQ-OW-2018-0149-1279          Public Comment                                 Comment submitted by E. Castillo                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1279
EPA-HQ-OW-2018-0149-1280          Public Comment                                 Comment submitted by K. Voorhees                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1280
EPA-HQ-OW-2018-0149-1281          Public Comment                                 Comment submitted by I. Benavente                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1281
EPA-HQ-OW-2018-0149-1282          Public Comment                                 Comment submitted by L. S. Krain                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1282
EPA-HQ-OW-2018-0149-1283          Public Comment                                 Comment submitted by E. Menad                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1283
EPA-HQ-OW-2018-0149-1284          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1284
EPA-HQ-OW-2018-0149-1285          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1285
EPA-HQ-OW-2018-0149-1286          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1286
EPA-HQ-OW-2018-0149-1287          Public Comment                                 Comment submitted by T. Kittrell                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1287
EPA-HQ-OW-2018-0149-1288          Public Comment                                 Comment submitted by S. Schwab                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1288
EPA-HQ-OW-2018-0149-1289          Public Comment                                 Comment submitted by C. Gosnell                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1289
EPA-HQ-OW-2018-0149-1290          Public Comment                                 Comment submitted by L. Warner                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1290
EPA-HQ-OW-2018-0149-1291          Public Comment                                 Comment submitted by ( name illegible)                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1291
EPA-HQ-OW-2018-0149-1292          Public Comment                                 Comment submitted by L. Knupp                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1292
EPA-HQ-OW-2018-0149-1293          Public Comment                                 Comment submitted by D. L. Goodroad                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1293
EPA-HQ-OW-2018-0149-1294          Public Comment                                 Comment submitted by D. R. Dickens, Jr.                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1294
EPA-HQ-OW-2018-0149-1295          Public Comment                                 Comment submitted by R. G. Bender Jr.                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1295
EPA-HQ-OW-2018-0149-1296          Public Comment                                 Comment submitted by Leo R. Volz, Jr.                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1296
EPA-HQ-OW-2018-0149-1297          Public Comment                                 Comment submitted by Robin M. F ( surname illegible)    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1297
EPA-HQ-OW-2018-0149-1298          Public Comment                                 Comment submitted by Nicholas R. ( surname illegible)   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1298
EPA-HQ-OW-2018-0149-1299          Public Comment                                 Comment submitted by Peter K. Lee                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1299
EPA-HQ-OW-2018-0149-1300          Public Comment                                 Comment submitted by J. Shore                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1300
EPA-HQ-OW-2018-0149-1301          Public Comment                                 Comment submitted by R. J. Vestal                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1301
EPA-HQ-OW-2018-0149-1302          Public Comment                                 Comment submitted by J. Strickland                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1302
EPA-HQ-OW-2018-0149-1303          Public Comment                                 Comment submitted by S. and E. Bowen                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1303
EPA-HQ-OW-2018-0149-1304          Public Comment                                 Comment submitted by L. Swann                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1304
EPA-HQ-OW-2018-0149-1305          Public Comment                                 Comment submitted by M. Baker                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1305
EPA-HQ-OW-2018-0149-1306          Public Comment                                 Comment submitted by B. Hockett                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1306
EPA-HQ-OW-2018-0149-1307          Public Comment                                 Comment submitted by D. W. Swan                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1307
EPA-HQ-OW-2018-0149-1308          Public Comment                                 Comment submitted by G. Kucera                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1308
EPA-HQ-OW-2018-0149-1309          Public Comment                                 Comment submitted by R. Wilson                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1309
EPA-HQ-OW-2018-0149-1310          Public Comment                                 Comment submitted by L. and P. Ellis                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1310
EPA-HQ-OW-2018-0149-1311          Public Comment                                 Comment submitted by R. Burton                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1311
EPA-HQ-OW-2018-0149-1312          Public Comment                                 Comment submitted by D. Webb                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1312




                                                                                                                                                                                                           30 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 34 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                    URL
EPA-HQ-OW-2018-0149-1313          Public Comment                                 Comment submitted by G. Sexton                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1313
EPA-HQ-OW-2018-0149-1314          Public Comment                                 Comment submitted by T. Payne                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1314
EPA-HQ-OW-2018-0149-1315          Public Comment                                 Comment submitted by C. T. Wagner                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1315
EPA-HQ-OW-2018-0149-1316          Public Comment                                 Comment submitted by R. Cox                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1316
EPA-HQ-OW-2018-0149-1317          Public Comment                                 Comment submitted by T. Rains                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1317
EPA-HQ-OW-2018-0149-1318          Public Comment                                 Comment submitted by H. Massey                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1318
EPA-HQ-OW-2018-0149-1319          Public Comment                                 Comment submitted by B. D. Jeffers                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1319
EPA-HQ-OW-2018-0149-1320          Public Comment                                 Comment submitted by H. Drew                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1320
EPA-HQ-OW-2018-0149-1321          Public Comment                                 Comment submitted by G. Wallace                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1321
EPA-HQ-OW-2018-0149-1322          Public Comment                                 Comment submitted by M. Weller                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1322
EPA-HQ-OW-2018-0149-1323          Public Comment                                 Comment submitted by T. Adams                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1323
EPA-HQ-OW-2018-0149-1324          Public Comment                                 Comment submitted by D. Daniel                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1324
EPA-HQ-OW-2018-0149-1325          Public Comment                                 Comment submitted by E. Haston                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1325
EPA-HQ-OW-2018-0149-1326          Public Comment                                 Comment submitted by P. Rieke                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1326
EPA-HQ-OW-2018-0149-1327          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1327
EPA-HQ-OW-2018-0149-1328          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1328
EPA-HQ-OW-2018-0149-1329          Public Comment                                 Comment submitted by L. Droege                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1329

                                                                                 Comment submitted by Sister Mary Alice Synkewecz, RSM Director
EPA-HQ-OW-2018-0149-1330          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1330
                                                                                 Rachel Scott, MSW Associate Director, Collaborative Center for Justice

EPA-HQ-OW-2018-0149-1331          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1331
EPA-HQ-OW-2018-0149-1332          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1332
EPA-HQ-OW-2018-0149-1333          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1333
EPA-HQ-OW-2018-0149-1334          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1334
EPA-HQ-OW-2018-0149-1335          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1335
EPA-HQ-OW-2018-0149-1336          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1336
EPA-HQ-OW-2018-0149-1337          Public Comment                                 Comment submitted by D. Crosby                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1337
EPA-HQ-OW-2018-0149-1338          Public Comment                                 Comment submitted by C. Whitaker                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1338
EPA-HQ-OW-2018-0149-1339          Public Comment                                 Comment submitted by K. Grigg                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1339
EPA-HQ-OW-2018-0149-1340          Public Comment                                 Comment submitted by S. Makmillen                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1340
EPA-HQ-OW-2018-0149-1341          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1341
EPA-HQ-OW-2018-0149-1342          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1342
EPA-HQ-OW-2018-0149-1343          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1343
EPA-HQ-OW-2018-0149-1344          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1344
EPA-HQ-OW-2018-0149-1345          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1345
EPA-HQ-OW-2018-0149-1346          Public Comment                                 Comment submitted by R. Mello                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1346
EPA-HQ-OW-2018-0149-1347          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1347
EPA-HQ-OW-2018-0149-1348          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1348
EPA-HQ-OW-2018-0149-1349          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1349
EPA-HQ-OW-2018-0149-1350          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1350
EPA-HQ-OW-2018-0149-1351          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1351
EPA-HQ-OW-2018-0149-1352          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1352
EPA-HQ-OW-2018-0149-1353          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1353
EPA-HQ-OW-2018-0149-1354          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1354
EPA-HQ-OW-2018-0149-1355          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1355
EPA-HQ-OW-2018-0149-1356          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1356
EPA-HQ-OW-2018-0149-1357          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1357
EPA-HQ-OW-2018-0149-1358          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1358




                                                                                                                                                                                                                            31 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 35 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-1359          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1359
EPA-HQ-OW-2018-0149-1360          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1360
EPA-HQ-OW-2018-0149-1361          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1361
EPA-HQ-OW-2018-0149-1362          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1362
EPA-HQ-OW-2018-0149-1363          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1363
EPA-HQ-OW-2018-0149-1364          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1364
EPA-HQ-OW-2018-0149-1365          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1365
EPA-HQ-OW-2018-0149-1366          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1366
EPA-HQ-OW-2018-0149-1367          Public Comment                                 Comment submitted by M. Carter                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1367
EPA-HQ-OW-2018-0149-1368          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1368
EPA-HQ-OW-2018-0149-1369          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1369
EPA-HQ-OW-2018-0149-1370          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1370
EPA-HQ-OW-2018-0149-1371          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1371
EPA-HQ-OW-2018-0149-1372          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1372
EPA-HQ-OW-2018-0149-1373          Public Comment                                 Comment submitted by M. Robby                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1373
EPA-HQ-OW-2018-0149-1374          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1374
EPA-HQ-OW-2018-0149-1375          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1375
EPA-HQ-OW-2018-0149-1376          Public Comment                                 Comment submitted by D. Savage                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1376
EPA-HQ-OW-2018-0149-1377          Public Comment                                 Comment submitted by J. Cassidy                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1377
EPA-HQ-OW-2018-0149-1378          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1378
EPA-HQ-OW-2018-0149-1379          Public Comment                                 Comment submitted by S. Mcknight                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1379
EPA-HQ-OW-2018-0149-1380          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1380
EPA-HQ-OW-2018-0149-1381          Public Comment                                 Anonymous public comemnt                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1381
EPA-HQ-OW-2018-0149-1382          Public Comment                                 Comment submitted by B. Mayne                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1382
EPA-HQ-OW-2018-0149-1383          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1383
EPA-HQ-OW-2018-0149-1384          Public Comment                                 Comment submitted by J. Warden                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1384
EPA-HQ-OW-2018-0149-1385          Public Comment                                 Comment submitted by B. Bennett                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1385
EPA-HQ-OW-2018-0149-1386          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1386
EPA-HQ-OW-2018-0149-1387          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1387
EPA-HQ-OW-2018-0149-1388          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1388
EPA-HQ-OW-2018-0149-1389          Public Comment                                 Comment submitted by K. M. Miller                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1389
EPA-HQ-OW-2018-0149-1390          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1390
EPA-HQ-OW-2018-0149-1391          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1391
EPA-HQ-OW-2018-0149-1392          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1392
EPA-HQ-OW-2018-0149-1393          Public Comment                                 Comment submitted by C. Johnson                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1393
EPA-HQ-OW-2018-0149-1394          Public Comment                                 Comment submitted by L. Friedman                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1394
EPA-HQ-OW-2018-0149-1395          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1395
EPA-HQ-OW-2018-0149-1396          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1396
EPA-HQ-OW-2018-0149-1397          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1397
EPA-HQ-OW-2018-0149-1398          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1398
EPA-HQ-OW-2018-0149-1399          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1399
EPA-HQ-OW-2018-0149-1400          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1400
EPA-HQ-OW-2018-0149-1401          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1401
EPA-HQ-OW-2018-0149-1402          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1402
EPA-HQ-OW-2018-0149-1403          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1403
EPA-HQ-OW-2018-0149-1404          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1404
EPA-HQ-OW-2018-0149-1405          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1405
EPA-HQ-OW-2018-0149-1406          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1406
EPA-HQ-OW-2018-0149-1407          Public Comment                                 Comment submitted by S. Wallace                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1407




                                                                                                                                                                                                        32 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 36 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-1408          Public Comment                                 Comment submitted by D. Gilbert                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1408
EPA-HQ-OW-2018-0149-1409          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1409
EPA-HQ-OW-2018-0149-1410          Public Comment                                 Comment submitted by W. L. Davis                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1410
EPA-HQ-OW-2018-0149-1411          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1411
EPA-HQ-OW-2018-0149-1412          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1412
EPA-HQ-OW-2018-0149-1413          Public Comment                                 Comment submitted by T. Cremer                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1413
EPA-HQ-OW-2018-0149-1414          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1414
EPA-HQ-OW-2018-0149-1415          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1415
EPA-HQ-OW-2018-0149-1416          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1416
EPA-HQ-OW-2018-0149-1417          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1417
EPA-HQ-OW-2018-0149-1418          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1418
EPA-HQ-OW-2018-0149-1419          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1419
EPA-HQ-OW-2018-0149-1420          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1420
EPA-HQ-OW-2018-0149-1421          Public Comment                                 Comment submitted by J. Eichenberger                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1421
EPA-HQ-OW-2018-0149-1422          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1422
EPA-HQ-OW-2018-0149-1423          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1423
EPA-HQ-OW-2018-0149-1424          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1424
EPA-HQ-OW-2018-0149-1425          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1425
EPA-HQ-OW-2018-0149-1426          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1426
EPA-HQ-OW-2018-0149-1427          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1427
EPA-HQ-OW-2018-0149-1428          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1428
EPA-HQ-OW-2018-0149-1429          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1429
EPA-HQ-OW-2018-0149-1430          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1430
EPA-HQ-OW-2018-0149-1431          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1431
EPA-HQ-OW-2018-0149-1432          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1432
EPA-HQ-OW-2018-0149-1433          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1433
EPA-HQ-OW-2018-0149-1434          Public Comment                                 Comment submitted by B. Thornburg                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1434
EPA-HQ-OW-2018-0149-1435          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1435
EPA-HQ-OW-2018-0149-1436          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1436
EPA-HQ-OW-2018-0149-1437          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1437
EPA-HQ-OW-2018-0149-1438          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1438
EPA-HQ-OW-2018-0149-1439          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1439
EPA-HQ-OW-2018-0149-1440          Public Comment                                 Comment submitted by K. Cobb                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1440
EPA-HQ-OW-2018-0149-1441          Public Comment                                 Comment submitted by K. Lang-McNabb et al.           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1441
EPA-HQ-OW-2018-0149-1442          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1442
EPA-HQ-OW-2018-0149-1443          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1443
EPA-HQ-OW-2018-0149-1444          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1444
EPA-HQ-OW-2018-0149-1445          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1445
EPA-HQ-OW-2018-0149-1446          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1446
EPA-HQ-OW-2018-0149-1447          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1447
EPA-HQ-OW-2018-0149-1448          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1448
EPA-HQ-OW-2018-0149-1449          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1449
EPA-HQ-OW-2018-0149-1450          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1450
EPA-HQ-OW-2018-0149-1451          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1451
EPA-HQ-OW-2018-0149-1452          Public Comment                                 Comment submitted by L. Tilly                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1452
EPA-HQ-OW-2018-0149-1453          Public Comment                                 Comment submitted by K Jordan                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1453
EPA-HQ-OW-2018-0149-1454          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1454
EPA-HQ-OW-2018-0149-1455          Public Comment                                 Comment submitted by Z. Heafner                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1455
EPA-HQ-OW-2018-0149-1456          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1456




                                                                                                                                                                                                        33 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 37 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                             URL
EPA-HQ-OW-2018-0149-1457          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1457
EPA-HQ-OW-2018-0149-1458          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1458
EPA-HQ-OW-2018-0149-1459          Public Comment                                 Comment submitted by S. Kerr                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1459
EPA-HQ-OW-2018-0149-1460          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1460
EPA-HQ-OW-2018-0149-1461          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1461
EPA-HQ-OW-2018-0149-1462          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1462
EPA-HQ-OW-2018-0149-1463          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1463
EPA-HQ-OW-2018-0149-1464          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1464
EPA-HQ-OW-2018-0149-1465          Public Comment                                 Comment submitted by T. Buckner                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1465
EPA-HQ-OW-2018-0149-1466          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1466
EPA-HQ-OW-2018-0149-1467          Public Comment                                 Comment submitted by N. Williams                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1467
EPA-HQ-OW-2018-0149-1468          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1468
EPA-HQ-OW-2018-0149-1469          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1469
EPA-HQ-OW-2018-0149-1470          Public Comment                                 Comment submitted by B. Sexton                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1470
EPA-HQ-OW-2018-0149-1471          Public Comment                                 Comment submitted by A. Toldi                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1471
EPA-HQ-OW-2018-0149-1472          Public Comment                                 Comment submitted by S. Rasiak                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1472
EPA-HQ-OW-2018-0149-1473          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1473
EPA-HQ-OW-2018-0149-1474          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1474
EPA-HQ-OW-2018-0149-1475          Public Comment                                 Comment submitted by K. Yocum                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1475
EPA-HQ-OW-2018-0149-1476          Public Comment                                 Comment submitted by L. Boardman                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1476
EPA-HQ-OW-2018-0149-1477          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1477
EPA-HQ-OW-2018-0149-1478          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1478
EPA-HQ-OW-2018-0149-1479          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1479
EPA-HQ-OW-2018-0149-1480          Public Comment                                 Comment submitted by R. Swindler                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1480
EPA-HQ-OW-2018-0149-1481          Public Comment                                 Comment submitted by J. Hane                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1481
EPA-HQ-OW-2018-0149-1482          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1482
EPA-HQ-OW-2018-0149-1483          Public Comment                                 Comment submitted by E. Ferrell                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1483
EPA-HQ-OW-2018-0149-1484          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1484
EPA-HQ-OW-2018-0149-1485          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1485
EPA-HQ-OW-2018-0149-1486          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1486
EPA-HQ-OW-2018-0149-1487          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1487
EPA-HQ-OW-2018-0149-1488          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1488
EPA-HQ-OW-2018-0149-1489          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1489
EPA-HQ-OW-2018-0149-1490          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1490
EPA-HQ-OW-2018-0149-1491          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1491
EPA-HQ-OW-2018-0149-1492          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1492
EPA-HQ-OW-2018-0149-1493          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1493
EPA-HQ-OW-2018-0149-1494          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1494
                                                                                 Mass Comment Campaign sponsored by Michigan Farm Bureau. Sample
EPA-HQ-OW-2018-0149-1495          Public Comment                                                                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1495
                                                                                 attached (paper)
EPA-HQ-OW-2018-0149-1496          Public Comment                                 Comment submitted by S. VanVolkenburgh                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1496
EPA-HQ-OW-2018-0149-1497          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1497
EPA-HQ-OW-2018-0149-1498          Public Comment                                 Comment submitted by S. Adler                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1498
EPA-HQ-OW-2018-0149-1499          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1499
EPA-HQ-OW-2018-0149-1500          Public Comment                                 Comment submitted by E. Gomez                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1500
EPA-HQ-OW-2018-0149-1501          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1501
EPA-HQ-OW-2018-0149-1502          Public Comment                                 Comment submitted by J. Green                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1502
EPA-HQ-OW-2018-0149-1503          Public Comment                                 Comment submitted by C. Rollins                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1503
EPA-HQ-OW-2018-0149-1504          Public Comment                                 Comment submitted by S. Brennan                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1504




                                                                                                                                                                                                                     34 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 38 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                     URL
EPA-HQ-OW-2018-0149-1505          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1505
EPA-HQ-OW-2018-0149-1506          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1506
EPA-HQ-OW-2018-0149-1507          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1507
EPA-HQ-OW-2018-0149-1508          Public Comment                                 Comment submitted by C. E. Renner                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1508
EPA-HQ-OW-2018-0149-1509          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1509
EPA-HQ-OW-2018-0149-1510          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1510
EPA-HQ-OW-2018-0149-1511          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1511
EPA-HQ-OW-2018-0149-1512          Public Comment                                 Comment submitted by W. Poppich                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1512
EPA-HQ-OW-2018-0149-1513          Public Comment                                 Comment submitted by B. Richardson                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1513
EPA-HQ-OW-2018-0149-1514          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1514
EPA-HQ-OW-2018-0149-1515          Public Comment                                 Comment submitted by D. DeMauro                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1515
EPA-HQ-OW-2018-0149-1516          Public Comment                                 Comment submitted by K. Lalor                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1516
EPA-HQ-OW-2018-0149-1517          Public Comment                                 Comment submitted by K. Howe                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1517
                                                                                 Comment submitted by Ken McCarley, Environmental Manager, Hammett
EPA-HQ-OW-2018-0149-1518          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1518
                                                                                 Gravel Company, Inc.
EPA-HQ-OW-2018-0149-1519          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1519
EPA-HQ-OW-2018-0149-1520          Public Comment                                 Comment submitted by L. Mellen                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1520
EPA-HQ-OW-2018-0149-1521          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1521
EPA-HQ-OW-2018-0149-1522          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1522
EPA-HQ-OW-2018-0149-1523          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1523
EPA-HQ-OW-2018-0149-1524          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1524
                                                                                 Comment Meghan Boian, Legislative Associate, Southern Environmental
EPA-HQ-OW-2018-0149-1525          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1525
                                                                                 Law Center for Alabama Rivers Alliance, et al.
EPA-HQ-OW-2018-0149-1526          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1526
EPA-HQ-OW-2018-0149-1527          Public Comment                                 Comment submitted by M. R. Taylor                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1527
EPA-HQ-OW-2018-0149-1528          Public Comment                                 Comment submitted by T. E. Koken                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1528
EPA-HQ-OW-2018-0149-1529          Public Comment                                 Comment submitted by S. Solomon                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1529
EPA-HQ-OW-2018-0149-1530          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1530
EPA-HQ-OW-2018-0149-1531          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1531
EPA-HQ-OW-2018-0149-1532          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1532
EPA-HQ-OW-2018-0149-1533          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1533
EPA-HQ-OW-2018-0149-1534          Public Comment                                 Comment submitted by C. Reinemann                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1534
EPA-HQ-OW-2018-0149-1535          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1535
EPA-HQ-OW-2018-0149-1536          Public Comment                                 Comment submitted by A. Assion                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1536
EPA-HQ-OW-2018-0149-1537          Public Comment                                 Comment submitted by D. Beane                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1537
EPA-HQ-OW-2018-0149-1538          Public Comment                                 Comment submitted by G. Campbell                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1538
EPA-HQ-OW-2018-0149-1539          Public Comment                                 Comment submitted by C. Williams                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1539
EPA-HQ-OW-2018-0149-1540          Public Comment                                 Comment submitted by R. Kerg                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1540
EPA-HQ-OW-2018-0149-1541          Public Comment                                 Comment submitted by D. E. King                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1541
EPA-HQ-OW-2018-0149-1542          Public Comment                                 Comment submitted by R. Ladd                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1542
EPA-HQ-OW-2018-0149-1543          Public Comment                                 Comment submitted by E. Leopard                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1543
EPA-HQ-OW-2018-0149-1544          Public Comment                                 Comment submitted by R. Lowe                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1544
EPA-HQ-OW-2018-0149-1545          Public Comment                                 Comment submitted by D. West                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1545
EPA-HQ-OW-2018-0149-1546          Public Comment                                 Comment submitted by R. White                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1546
                                                                                 Comment submitted by R. Brett Matzke, Executive Director, Wintun
EPA-HQ-OW-2018-0149-1547          Public Comment                                 Environmental Protection Agency, Cortina Rancheria Kletsel Dehe Band of   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1547
                                                                                 Wintun Indians
EPA-HQ-OW-2018-0149-1548          Public Comment                                 Comment submitted by F. Massey                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1548
EPA-HQ-OW-2018-0149-1549          Public Comment                                 Comment submitted by H. Wright                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1549




                                                                                                                                                                                                                             35 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 39 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                 URL
EPA-HQ-OW-2018-0149-1550          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1550
EPA-HQ-OW-2018-0149-1551          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1551
EPA-HQ-OW-2018-0149-1552          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1552
EPA-HQ-OW-2018-0149-1553          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1553
EPA-HQ-OW-2018-0149-1554          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1554
EPA-HQ-OW-2018-0149-1555          Public Comment                                 Comment submitted by A. Young                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1555
EPA-HQ-OW-2018-0149-1556          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1556
EPA-HQ-OW-2018-0149-1557          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1557
EPA-HQ-OW-2018-0149-1558          Public Comment                                 Comment submitted by J. Sullivan                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1558
                                                                                 Comment submitted by John A. Goolsby, Director of Environmental
EPA-HQ-OW-2018-0149-1559          Public Comment                                                                                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1559
                                                                                 Services, Clearview Land Design P.L.
EPA-HQ-OW-2018-0149-1560          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1560
EPA-HQ-OW-2018-0149-1561          Public Comment                                 Comment submitted by E.R.H.I                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1561
EPA-HQ-OW-2018-0149-1562          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1562
                                                                                 Comment submitted by Jasper G. Stem, Jr., Executive Director, North
EPA-HQ-OW-2018-0149-1563          Public Comment                                                                                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1563
                                                                                 Carolina Aggregates Association (NCAA)
EPA-HQ-OW-2018-0149-1564          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1564
EPA-HQ-OW-2018-0149-1565          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1565
EPA-HQ-OW-2018-0149-1566          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1566
EPA-HQ-OW-2018-0149-1567          Public Comment                                 Comment submitted by A. Prochaska                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1567
EPA-HQ-OW-2018-0149-1568          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1568
EPA-HQ-OW-2018-0149-1569          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1569
EPA-HQ-OW-2018-0149-1570          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1570
EPA-HQ-OW-2018-0149-1571          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1571
EPA-HQ-OW-2018-0149-1572          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1572
EPA-HQ-OW-2018-0149-1573          Public Comment                                 Comment on EPA-HQ-OW-2018-0149-0003                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1573
EPA-HQ-OW-2018-0149-1574          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1574
EPA-HQ-OW-2018-0149-1575          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1575
EPA-HQ-OW-2018-0149-1576          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1576
EPA-HQ-OW-2018-0149-1577          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1577
EPA-HQ-OW-2018-0149-1578          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1578
EPA-HQ-OW-2018-0149-1579          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1579
EPA-HQ-OW-2018-0149-1580          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1580
EPA-HQ-OW-2018-0149-1581          Public Comment                                 Comment submitted by K. Cotner                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1581
EPA-HQ-OW-2018-0149-1582          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1582
EPA-HQ-OW-2018-0149-1583          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1583
EPA-HQ-OW-2018-0149-1584          Public Comment                                 Comment submitted by S. Bennett                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1584
EPA-HQ-OW-2018-0149-1585          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1585
EPA-HQ-OW-2018-0149-1586          Public Comment                                 Comment submitted by E. Gardner                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1586
EPA-HQ-OW-2018-0149-1587          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1587
EPA-HQ-OW-2018-0149-1588          Public Comment                                 Comment submitted by J. Larrabee                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1588
EPA-HQ-OW-2018-0149-1589          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1589
EPA-HQ-OW-2018-0149-1590          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1590
EPA-HQ-OW-2018-0149-1591          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1591
EPA-HQ-OW-2018-0149-1592          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1592
EPA-HQ-OW-2018-0149-1593          Public Comment                                 Comment submitted by B. Edmunds                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1593
EPA-HQ-OW-2018-0149-1594          Public Comment                                 Comment submitted by W. Fourt                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1594
EPA-HQ-OW-2018-0149-1595          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1595
EPA-HQ-OW-2018-0149-1596          Public Comment                                 Comment submitted by C. Gallagher                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1596




                                                                                                                                                                                                                         36 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 40 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                              URL
EPA-HQ-OW-2018-0149-1597          Public Comment                                 Comment submitted by P. Cawdery                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1597
EPA-HQ-OW-2018-0149-1598          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1598
EPA-HQ-OW-2018-0149-1599          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1599
EPA-HQ-OW-2018-0149-1600          Public Comment                                 Comment submitted by K. Herrera                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1600
EPA-HQ-OW-2018-0149-1601          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1601
EPA-HQ-OW-2018-0149-1602          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1602
EPA-HQ-OW-2018-0149-1603          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1603
EPA-HQ-OW-2018-0149-1604          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1604
EPA-HQ-OW-2018-0149-1605          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1605
EPA-HQ-OW-2018-0149-1606          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1606
EPA-HQ-OW-2018-0149-1607          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1607
EPA-HQ-OW-2018-0149-1608          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1608
EPA-HQ-OW-2018-0149-1609          Public Comment                                 Comment submitted by C. Pegram                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1609
EPA-HQ-OW-2018-0149-1610          Public Comment                                 Comment submitted by H. Esworthy                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1610
EPA-HQ-OW-2018-0149-1611          Public Comment                                 Comment submitted by Rob Hossler, Chair, Atlantic Flyway Council   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1611
EPA-HQ-OW-2018-0149-1612          Public Comment                                 Comment submitted by S. Causey                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1612
EPA-HQ-OW-2018-0149-1613          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1613
EPA-HQ-OW-2018-0149-1614          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1614
EPA-HQ-OW-2018-0149-1615          Public Comment                                 Comment submitted by G. Caduff-Nash                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1615
EPA-HQ-OW-2018-0149-1616          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1616
EPA-HQ-OW-2018-0149-1617          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1617
EPA-HQ-OW-2018-0149-1618          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1618
EPA-HQ-OW-2018-0149-1619          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1619
EPA-HQ-OW-2018-0149-1620          Public Comment                                 Comment submitted by M. Schramke                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1620
EPA-HQ-OW-2018-0149-1621          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1621
EPA-HQ-OW-2018-0149-1622          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1622
EPA-HQ-OW-2018-0149-1623          Public Comment                                 Comment submitted by T. Bates                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1623
EPA-HQ-OW-2018-0149-1624          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1624
EPA-HQ-OW-2018-0149-1625          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1625
EPA-HQ-OW-2018-0149-1626          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1626
EPA-HQ-OW-2018-0149-1627          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1627
EPA-HQ-OW-2018-0149-1628          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1628
EPA-HQ-OW-2018-0149-1629          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1629
EPA-HQ-OW-2018-0149-1630          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1630
EPA-HQ-OW-2018-0149-1631          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1631
EPA-HQ-OW-2018-0149-1632          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1632
EPA-HQ-OW-2018-0149-1633          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1633
EPA-HQ-OW-2018-0149-1634          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1634
EPA-HQ-OW-2018-0149-1635          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1635
EPA-HQ-OW-2018-0149-1636          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1636
EPA-HQ-OW-2018-0149-1637          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1637
EPA-HQ-OW-2018-0149-1638          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1638
EPA-HQ-OW-2018-0149-1639          Public Comment                                 Comment submitted by C. Martin and G. Hide                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1639
EPA-HQ-OW-2018-0149-1640          Public Comment                                 Comment submitted by Students of UMD                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1640
EPA-HQ-OW-2018-0149-1641          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1641
EPA-HQ-OW-2018-0149-1642          Public Comment                                 Comment submitted by J. Quinones and M. Mathews                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1642
EPA-HQ-OW-2018-0149-1643          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1643
EPA-HQ-OW-2018-0149-1644          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1644




                                                                                                                                                                                                                      37 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 41 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                              URL
EPA-HQ-OW-2018-0149-1645          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1645
EPA-HQ-OW-2018-0149-1646          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1646
EPA-HQ-OW-2018-0149-1647          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1647
EPA-HQ-OW-2018-0149-1648          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1648
EPA-HQ-OW-2018-0149-1649          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1649
EPA-HQ-OW-2018-0149-1650          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1650
EPA-HQ-OW-2018-0149-1651          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1651
EPA-HQ-OW-2018-0149-1652          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1652
EPA-HQ-OW-2018-0149-1653          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1653
EPA-HQ-OW-2018-0149-1654          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1654
EPA-HQ-OW-2018-0149-1655          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1655
EPA-HQ-OW-2018-0149-1656          Public Comment                                 Comment submitted by Isabel & Bridgette ( no surnames provided)    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1656
EPA-HQ-OW-2018-0149-1657          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1657
EPA-HQ-OW-2018-0149-1658          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1658
EPA-HQ-OW-2018-0149-1659          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1659
EPA-HQ-OW-2018-0149-1660          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1660
EPA-HQ-OW-2018-0149-1661          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1661
EPA-HQ-OW-2018-0149-1662          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1662
EPA-HQ-OW-2018-0149-1663          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1663
EPA-HQ-OW-2018-0149-1664          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1664
EPA-HQ-OW-2018-0149-1665          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1665
EPA-HQ-OW-2018-0149-1666          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1666
EPA-HQ-OW-2018-0149-1667          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1667
EPA-HQ-OW-2018-0149-1668          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1668
EPA-HQ-OW-2018-0149-1669          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1669
EPA-HQ-OW-2018-0149-1670          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1670
                                                                                 Comment submitted by Howard Morgan, President, Community of Lake
EPA-HQ-OW-2018-0149-1671          Public Comment                                                                                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1671
                                                                                 James Inc.
EPA-HQ-OW-2018-0149-1672          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1672
EPA-HQ-OW-2018-0149-1673          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1673
EPA-HQ-OW-2018-0149-1674          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1674
EPA-HQ-OW-2018-0149-1675          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1675
EPA-HQ-OW-2018-0149-1676          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1676
EPA-HQ-OW-2018-0149-1677          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1677
EPA-HQ-OW-2018-0149-1678          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1678
EPA-HQ-OW-2018-0149-1679          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1679
EPA-HQ-OW-2018-0149-1680          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1680
EPA-HQ-OW-2018-0149-1681          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1681
EPA-HQ-OW-2018-0149-1682          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1682
EPA-HQ-OW-2018-0149-1683          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1683
EPA-HQ-OW-2018-0149-1684          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1684
EPA-HQ-OW-2018-0149-1685          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1685
EPA-HQ-OW-2018-0149-1686          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1686
EPA-HQ-OW-2018-0149-1687          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1687
EPA-HQ-OW-2018-0149-1688          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1688
EPA-HQ-OW-2018-0149-1689          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1689
EPA-HQ-OW-2018-0149-1690          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1690
EPA-HQ-OW-2018-0149-1691          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1691




                                                                                                                                                                                                                      38 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 42 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-1692          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1692
EPA-HQ-OW-2018-0149-1693          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1693
EPA-HQ-OW-2018-0149-1694          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1694
EPA-HQ-OW-2018-0149-1695          Public Comment                                 Comment submitted by B. Dinger                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1695
EPA-HQ-OW-2018-0149-1696          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1696
EPA-HQ-OW-2018-0149-1697          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1697
EPA-HQ-OW-2018-0149-1698          Public Comment                                 Comment submitted by C. S .Sanders                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1698
EPA-HQ-OW-2018-0149-1699          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1699
EPA-HQ-OW-2018-0149-1700          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1700
EPA-HQ-OW-2018-0149-1701          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1701
EPA-HQ-OW-2018-0149-1702          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1702
EPA-HQ-OW-2018-0149-1703          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1703
EPA-HQ-OW-2018-0149-1704          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1704
EPA-HQ-OW-2018-0149-1705          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1705
EPA-HQ-OW-2018-0149-1706          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1706
EPA-HQ-OW-2018-0149-1707          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1707
EPA-HQ-OW-2018-0149-1708          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1708
EPA-HQ-OW-2018-0149-1709          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1709
EPA-HQ-OW-2018-0149-1710          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1710
EPA-HQ-OW-2018-0149-1711          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1711
EPA-HQ-OW-2018-0149-1712          Public Comment                                 Anonymous public cimment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1712
EPA-HQ-OW-2018-0149-1713          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1713
EPA-HQ-OW-2018-0149-1714          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1714
EPA-HQ-OW-2018-0149-1715          Public Comment                                 Comment submitted by Sonoran Institute               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1715
EPA-HQ-OW-2018-0149-1716          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1716
EPA-HQ-OW-2018-0149-1717          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1717
EPA-HQ-OW-2018-0149-1718          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1718
EPA-HQ-OW-2018-0149-1719          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1719
EPA-HQ-OW-2018-0149-1720          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1720
EPA-HQ-OW-2018-0149-1721          Public Comment                                 Comment submitted by M. Mleziva                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1721
EPA-HQ-OW-2018-0149-1722          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1722
EPA-HQ-OW-2018-0149-1723          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1723
EPA-HQ-OW-2018-0149-1724          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1724
EPA-HQ-OW-2018-0149-1725          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1725
EPA-HQ-OW-2018-0149-1726          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1726
EPA-HQ-OW-2018-0149-1727          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1727
EPA-HQ-OW-2018-0149-1728          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1728
EPA-HQ-OW-2018-0149-1729          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1729
EPA-HQ-OW-2018-0149-1730          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1730
EPA-HQ-OW-2018-0149-1731          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1731
EPA-HQ-OW-2018-0149-1732          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1732
EPA-HQ-OW-2018-0149-1733          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1733
EPA-HQ-OW-2018-0149-1734          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1734
EPA-HQ-OW-2018-0149-1735          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1735
EPA-HQ-OW-2018-0149-1736          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1736
EPA-HQ-OW-2018-0149-1737          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1737
EPA-HQ-OW-2018-0149-1738          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1738
EPA-HQ-OW-2018-0149-1739          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1739
EPA-HQ-OW-2018-0149-1740          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1740




                                                                                                                                                                                                        39 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 43 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-1741          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1741
EPA-HQ-OW-2018-0149-1742          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1742
EPA-HQ-OW-2018-0149-1743          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1743
EPA-HQ-OW-2018-0149-1744          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1744
EPA-HQ-OW-2018-0149-1745          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1745
EPA-HQ-OW-2018-0149-1746          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1746
EPA-HQ-OW-2018-0149-1747          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1747
EPA-HQ-OW-2018-0149-1748          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1748
EPA-HQ-OW-2018-0149-1749          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1749
EPA-HQ-OW-2018-0149-1750          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1750
EPA-HQ-OW-2018-0149-1751          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1751
EPA-HQ-OW-2018-0149-1752          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1752
EPA-HQ-OW-2018-0149-1753          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1753
EPA-HQ-OW-2018-0149-1754          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1754
EPA-HQ-OW-2018-0149-1755          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1755
EPA-HQ-OW-2018-0149-1756          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1756
EPA-HQ-OW-2018-0149-1757          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1757
EPA-HQ-OW-2018-0149-1758          Public Comment                                 Comment submitted by L. Ferreira                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1758
EPA-HQ-OW-2018-0149-1759          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1759
EPA-HQ-OW-2018-0149-1760          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1760
EPA-HQ-OW-2018-0149-1761          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1761
EPA-HQ-OW-2018-0149-1762          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1762
EPA-HQ-OW-2018-0149-1763          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1763
EPA-HQ-OW-2018-0149-1764          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1764
EPA-HQ-OW-2018-0149-1765          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1765
EPA-HQ-OW-2018-0149-1766          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1766
EPA-HQ-OW-2018-0149-1767          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1767
EPA-HQ-OW-2018-0149-1768          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1768
EPA-HQ-OW-2018-0149-1769          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1769
EPA-HQ-OW-2018-0149-1770          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1770
EPA-HQ-OW-2018-0149-1771          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1771
EPA-HQ-OW-2018-0149-1772          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1772
EPA-HQ-OW-2018-0149-1773          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1773
EPA-HQ-OW-2018-0149-1774          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1774
EPA-HQ-OW-2018-0149-1775          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1775
EPA-HQ-OW-2018-0149-1776          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1776
EPA-HQ-OW-2018-0149-1777          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1777
EPA-HQ-OW-2018-0149-1778          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1778
EPA-HQ-OW-2018-0149-1779          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1779
EPA-HQ-OW-2018-0149-1780          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1780
EPA-HQ-OW-2018-0149-1781          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1781
EPA-HQ-OW-2018-0149-1782          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1782
EPA-HQ-OW-2018-0149-1783          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1783
EPA-HQ-OW-2018-0149-1784          Public Comment                                 Comment submitted by K. Apacki                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1784
EPA-HQ-OW-2018-0149-1785          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1785
EPA-HQ-OW-2018-0149-1786          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1786
EPA-HQ-OW-2018-0149-1787          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1787
EPA-HQ-OW-2018-0149-1788          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1788
EPA-HQ-OW-2018-0149-1789          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1789




                                                                                                                                                                                                        40 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 44 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-1790          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1790
EPA-HQ-OW-2018-0149-1791          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1791
EPA-HQ-OW-2018-0149-1792          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1792
EPA-HQ-OW-2018-0149-1793          Public Comment                                 Comment submitted by S. Johnson                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1793
EPA-HQ-OW-2018-0149-1794          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1794
EPA-HQ-OW-2018-0149-1795          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1795
EPA-HQ-OW-2018-0149-1796          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1796
EPA-HQ-OW-2018-0149-1797          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1797
EPA-HQ-OW-2018-0149-1798          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1798
EPA-HQ-OW-2018-0149-1799          Public Comment                                 Comment submitted by J. Langford                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1799
EPA-HQ-OW-2018-0149-1800          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1800
EPA-HQ-OW-2018-0149-1801          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1801
EPA-HQ-OW-2018-0149-1802          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1802
EPA-HQ-OW-2018-0149-1803          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1803
EPA-HQ-OW-2018-0149-1804          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1804
EPA-HQ-OW-2018-0149-1805          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1805
EPA-HQ-OW-2018-0149-1806          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1806
EPA-HQ-OW-2018-0149-1807          Public Comment                                 Comment submitted by M. Peterson                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1807
EPA-HQ-OW-2018-0149-1808          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1808
EPA-HQ-OW-2018-0149-1809          Public Comment                                 Comment submitted by J. Thomas                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1809
EPA-HQ-OW-2018-0149-1810          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1810
EPA-HQ-OW-2018-0149-1811          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1811
EPA-HQ-OW-2018-0149-1812          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1812
EPA-HQ-OW-2018-0149-1813          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1813
EPA-HQ-OW-2018-0149-1814          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1814
EPA-HQ-OW-2018-0149-1815          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1815
EPA-HQ-OW-2018-0149-1816          Public Comment                                 Comment submitted by J. Wilkinson                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1816
EPA-HQ-OW-2018-0149-1817          Public Comment                                 Comment submitted by J. Piche                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1817
EPA-HQ-OW-2018-0149-1818          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1818
EPA-HQ-OW-2018-0149-1819          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1819
EPA-HQ-OW-2018-0149-1820          Public Comment                                 Comment submitted by J. Haller                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1820
EPA-HQ-OW-2018-0149-1821          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1821
EPA-HQ-OW-2018-0149-1822          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1822
EPA-HQ-OW-2018-0149-1823          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1823
EPA-HQ-OW-2018-0149-1824          Public Comment                                 Comment submitted by A. Armstrong                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1824
EPA-HQ-OW-2018-0149-1825          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1825
EPA-HQ-OW-2018-0149-1826          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1826
EPA-HQ-OW-2018-0149-1827          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1827
EPA-HQ-OW-2018-0149-1828          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1828
EPA-HQ-OW-2018-0149-1829          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1829
EPA-HQ-OW-2018-0149-1830          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1830
EPA-HQ-OW-2018-0149-1831          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1831
EPA-HQ-OW-2018-0149-1832          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1832
EPA-HQ-OW-2018-0149-1833          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1833
EPA-HQ-OW-2018-0149-1834          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1834
EPA-HQ-OW-2018-0149-1835          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1835
EPA-HQ-OW-2018-0149-1836          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1836
EPA-HQ-OW-2018-0149-1837          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1837
EPA-HQ-OW-2018-0149-1838          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1838




                                                                                                                                                                                                        41 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 45 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                              URL
EPA-HQ-OW-2018-0149-1839          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1839
EPA-HQ-OW-2018-0149-1840          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1840
EPA-HQ-OW-2018-0149-1841          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1841
EPA-HQ-OW-2018-0149-1842          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1842
EPA-HQ-OW-2018-0149-1843          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1843
EPA-HQ-OW-2018-0149-1844          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1844
EPA-HQ-OW-2018-0149-1845          Public Comment                                 Comment submitted by E. WEbb                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1845
EPA-HQ-OW-2018-0149-1846          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1846
EPA-HQ-OW-2018-0149-1847          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1847
EPA-HQ-OW-2018-0149-1848          Public Comment                                 Comment submitted by D. Ewing                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1848
EPA-HQ-OW-2018-0149-1849          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1849
EPA-HQ-OW-2018-0149-1850          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1850
EPA-HQ-OW-2018-0149-1851          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1851
EPA-HQ-OW-2018-0149-1852          Public Comment                                 Comment submitted by O. Maddox                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1852
EPA-HQ-OW-2018-0149-1853          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1853
EPA-HQ-OW-2018-0149-1854          Public Comment                                 Comment submitted by J. Lonn                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1854
EPA-HQ-OW-2018-0149-1855          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1855
EPA-HQ-OW-2018-0149-1856          Public Comment                                 Comment submitted by C. Olson                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1856
EPA-HQ-OW-2018-0149-1857          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1857
EPA-HQ-OW-2018-0149-1858          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1858
EPA-HQ-OW-2018-0149-1859          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1859
EPA-HQ-OW-2018-0149-1860          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1860
                                                                                 Comment submitted by Chris Rowe, Watershed Scientist, Crowe
EPA-HQ-OW-2018-0149-1861          Public Comment                                                                                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1861
                                                                                 Environmental Consultants LLC
EPA-HQ-OW-2018-0149-1862          Public Comment                                 Comment submitted by Rob Hossler, Chair, Atlantic Flyway Council   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1862
EPA-HQ-OW-2018-0149-1863          Public Comment                                 Comment submitted by M. Taylor                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1863
EPA-HQ-OW-2018-0149-1864          Public Comment                                 Anonymous public commment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1864
EPA-HQ-OW-2018-0149-1865          Public Comment                                 Anonymous public ocmment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1865
EPA-HQ-OW-2018-0149-1866          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1866
EPA-HQ-OW-2018-0149-1867          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1867
EPA-HQ-OW-2018-0149-1868          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1868
EPA-HQ-OW-2018-0149-1869          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1869
EPA-HQ-OW-2018-0149-1870          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1870
EPA-HQ-OW-2018-0149-1871          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1871
EPA-HQ-OW-2018-0149-1872          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1872
EPA-HQ-OW-2018-0149-1873          Public Comment                                 Comment submitted by J. Bolasci                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1873
EPA-HQ-OW-2018-0149-1874          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1874
EPA-HQ-OW-2018-0149-1875          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1875
EPA-HQ-OW-2018-0149-1876          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1876
EPA-HQ-OW-2018-0149-1877          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1877
EPA-HQ-OW-2018-0149-1878          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1878
EPA-HQ-OW-2018-0149-1879          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1879
EPA-HQ-OW-2018-0149-1880          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1880
EPA-HQ-OW-2018-0149-1881          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1881
EPA-HQ-OW-2018-0149-1882          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1882
EPA-HQ-OW-2018-0149-1883          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1883
EPA-HQ-OW-2018-0149-1884          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1884
EPA-HQ-OW-2018-0149-1885          Public Comment                                 Comment submitted by H. Wehe                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1885




                                                                                                                                                                                                                      42 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 46 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                  URL
EPA-HQ-OW-2018-0149-1886          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1886
EPA-HQ-OW-2018-0149-1887          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1887
EPA-HQ-OW-2018-0149-1888          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1888
EPA-HQ-OW-2018-0149-1889          Public Comment                                 Comment submitted by Hannah F. (no surname provided)   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1889
EPA-HQ-OW-2018-0149-1890          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1890
EPA-HQ-OW-2018-0149-1891          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1891
EPA-HQ-OW-2018-0149-1892          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1892
EPA-HQ-OW-2018-0149-1893          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1893
EPA-HQ-OW-2018-0149-1894          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1894
EPA-HQ-OW-2018-0149-1895          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1895
EPA-HQ-OW-2018-0149-1896          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1896
EPA-HQ-OW-2018-0149-1897          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1897
EPA-HQ-OW-2018-0149-1898          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1898
EPA-HQ-OW-2018-0149-1899          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1899
EPA-HQ-OW-2018-0149-1900          Public Comment                                 Comment submitted by G. Roberts                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1900
EPA-HQ-OW-2018-0149-1901          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1901
EPA-HQ-OW-2018-0149-1902          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1902
EPA-HQ-OW-2018-0149-1903          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1903
EPA-HQ-OW-2018-0149-1904          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1904
EPA-HQ-OW-2018-0149-1905          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1905
EPA-HQ-OW-2018-0149-1906          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1906
EPA-HQ-OW-2018-0149-1907          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1907
EPA-HQ-OW-2018-0149-1908          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1908
EPA-HQ-OW-2018-0149-1909          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1909
EPA-HQ-OW-2018-0149-1910          Public Comment                                 Comment submitted by D. Hansen                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1910
EPA-HQ-OW-2018-0149-1911          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1911
EPA-HQ-OW-2018-0149-1912          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1912
EPA-HQ-OW-2018-0149-1913          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1913
EPA-HQ-OW-2018-0149-1914          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1914
EPA-HQ-OW-2018-0149-1915          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1915
EPA-HQ-OW-2018-0149-1916          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1916
EPA-HQ-OW-2018-0149-1917          Public Comment                                 Comment submitted by C. Halfin                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1917
EPA-HQ-OW-2018-0149-1918          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1918
EPA-HQ-OW-2018-0149-1919          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1919
EPA-HQ-OW-2018-0149-1920          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1920
EPA-HQ-OW-2018-0149-1921          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1921
EPA-HQ-OW-2018-0149-1922          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1922
EPA-HQ-OW-2018-0149-1923          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1923
EPA-HQ-OW-2018-0149-1924          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1924
EPA-HQ-OW-2018-0149-1925          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1925
EPA-HQ-OW-2018-0149-1926          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1926
EPA-HQ-OW-2018-0149-1927          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1927
EPA-HQ-OW-2018-0149-1928          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1928
EPA-HQ-OW-2018-0149-1929          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1929
EPA-HQ-OW-2018-0149-1930          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1930
EPA-HQ-OW-2018-0149-1931          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1931
EPA-HQ-OW-2018-0149-1932          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1932
EPA-HQ-OW-2018-0149-1933          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1933
EPA-HQ-OW-2018-0149-1934          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1934




                                                                                                                                                                                                          43 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 47 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-1935          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1935
EPA-HQ-OW-2018-0149-1936          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1936
EPA-HQ-OW-2018-0149-1937          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1937
EPA-HQ-OW-2018-0149-1938          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1938
EPA-HQ-OW-2018-0149-1939          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1939
EPA-HQ-OW-2018-0149-1940          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1940
EPA-HQ-OW-2018-0149-1941          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1941
EPA-HQ-OW-2018-0149-1942          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1942
EPA-HQ-OW-2018-0149-1943          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1943
EPA-HQ-OW-2018-0149-1944          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1944
EPA-HQ-OW-2018-0149-1945          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1945
EPA-HQ-OW-2018-0149-1946          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1946
EPA-HQ-OW-2018-0149-1947          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1947
EPA-HQ-OW-2018-0149-1948          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1948
EPA-HQ-OW-2018-0149-1949          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1949
EPA-HQ-OW-2018-0149-1950          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1950
EPA-HQ-OW-2018-0149-1951          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1951
EPA-HQ-OW-2018-0149-1952          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1952
EPA-HQ-OW-2018-0149-1953          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1953
EPA-HQ-OW-2018-0149-1954          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1954
EPA-HQ-OW-2018-0149-1955          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1955
EPA-HQ-OW-2018-0149-1956          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1956
EPA-HQ-OW-2018-0149-1957          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1957
EPA-HQ-OW-2018-0149-1958          Public Comment                                 Comment submitted by A. Binford-Walsh                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1958
EPA-HQ-OW-2018-0149-1959          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1959
EPA-HQ-OW-2018-0149-1960          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1960
EPA-HQ-OW-2018-0149-1961          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1961
EPA-HQ-OW-2018-0149-1962          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1962
EPA-HQ-OW-2018-0149-1963          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1963
EPA-HQ-OW-2018-0149-1964          Public Comment                                 Comment submitted by A. Fitzgerald                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1964
EPA-HQ-OW-2018-0149-1965          Public Comment                                 Comment submitted by F. Cox                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1965
EPA-HQ-OW-2018-0149-1966          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1966
EPA-HQ-OW-2018-0149-1967          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1967
EPA-HQ-OW-2018-0149-1968          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1968
EPA-HQ-OW-2018-0149-1969          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1969
EPA-HQ-OW-2018-0149-1970          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1970
EPA-HQ-OW-2018-0149-1971          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1971
EPA-HQ-OW-2018-0149-1972          Public Comment                                 Comment submitted by A. Solomon                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1972
EPA-HQ-OW-2018-0149-1973          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1973
EPA-HQ-OW-2018-0149-1974          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1974
EPA-HQ-OW-2018-0149-1975          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1975
EPA-HQ-OW-2018-0149-1976          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1976
EPA-HQ-OW-2018-0149-1977          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1977
EPA-HQ-OW-2018-0149-1978          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1978
EPA-HQ-OW-2018-0149-1979          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1979
EPA-HQ-OW-2018-0149-1980          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1980
EPA-HQ-OW-2018-0149-1981          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1981
EPA-HQ-OW-2018-0149-1982          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1982
EPA-HQ-OW-2018-0149-1983          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1983




                                                                                                                                                                                                        44 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 48 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-1984          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1984
EPA-HQ-OW-2018-0149-1985          Public Comment                                 Comment submitted by V. Todd                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1985
EPA-HQ-OW-2018-0149-1986          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1986
EPA-HQ-OW-2018-0149-1987          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1987
EPA-HQ-OW-2018-0149-1988          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1988
EPA-HQ-OW-2018-0149-1989          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1989
EPA-HQ-OW-2018-0149-1990          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1990
EPA-HQ-OW-2018-0149-1991          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1991
EPA-HQ-OW-2018-0149-1992          Public Comment                                 Comment submitted by J. G. Cerro Gordo               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1992
EPA-HQ-OW-2018-0149-1993          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1993
EPA-HQ-OW-2018-0149-1994          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1994
EPA-HQ-OW-2018-0149-1995          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1995
EPA-HQ-OW-2018-0149-1996          Public Comment                                 Comment submitted by I. Wilson                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1996
EPA-HQ-OW-2018-0149-1997          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1997
EPA-HQ-OW-2018-0149-1998          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1998
EPA-HQ-OW-2018-0149-1999          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-1999
EPA-HQ-OW-2018-0149-2000          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2000
EPA-HQ-OW-2018-0149-2001          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2001
EPA-HQ-OW-2018-0149-2002          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2002
EPA-HQ-OW-2018-0149-2003          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2003
EPA-HQ-OW-2018-0149-2004          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2004
EPA-HQ-OW-2018-0149-2005          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2005
EPA-HQ-OW-2018-0149-2006          Public Comment                                 Comment submitted by E. Badin and N. White           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2006
EPA-HQ-OW-2018-0149-2007          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2007
EPA-HQ-OW-2018-0149-2008          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2008
EPA-HQ-OW-2018-0149-2009          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2009
EPA-HQ-OW-2018-0149-2010          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2010
EPA-HQ-OW-2018-0149-2011          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2011
EPA-HQ-OW-2018-0149-2012          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2012
EPA-HQ-OW-2018-0149-2013          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2013
EPA-HQ-OW-2018-0149-2014          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2014
EPA-HQ-OW-2018-0149-2015          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2015
EPA-HQ-OW-2018-0149-2016          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2016
EPA-HQ-OW-2018-0149-2017          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2017
EPA-HQ-OW-2018-0149-2018          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2018
EPA-HQ-OW-2018-0149-2019          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2019
EPA-HQ-OW-2018-0149-2020          Public Comment                                 Comment submitted by R. Hughes                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2020
EPA-HQ-OW-2018-0149-2021          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2021
EPA-HQ-OW-2018-0149-2022          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2022
EPA-HQ-OW-2018-0149-2023          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2023
EPA-HQ-OW-2018-0149-2024          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2024
EPA-HQ-OW-2018-0149-2025          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2025
EPA-HQ-OW-2018-0149-2026          Public Comment                                 Comment submitted by S. Moyer                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2026
EPA-HQ-OW-2018-0149-2027          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2027
EPA-HQ-OW-2018-0149-2028          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2028
EPA-HQ-OW-2018-0149-2029          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2029
EPA-HQ-OW-2018-0149-2030          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2030
EPA-HQ-OW-2018-0149-2031          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2031
EPA-HQ-OW-2018-0149-2032          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2032




                                                                                                                                                                                                        45 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 49 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                           URL
EPA-HQ-OW-2018-0149-2033          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2033
EPA-HQ-OW-2018-0149-2034          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2034
EPA-HQ-OW-2018-0149-2035          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2035
EPA-HQ-OW-2018-0149-2036          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2036
EPA-HQ-OW-2018-0149-2037          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2037
EPA-HQ-OW-2018-0149-2038          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2038
EPA-HQ-OW-2018-0149-2039          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2039
EPA-HQ-OW-2018-0149-2040          Public Comment                                 Comment submitted by A. La Pointe                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2040
EPA-HQ-OW-2018-0149-2041          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2041
EPA-HQ-OW-2018-0149-2042          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2042
EPA-HQ-OW-2018-0149-2043          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2043
EPA-HQ-OW-2018-0149-2044          Public Comment                                 Comment submitted by L. Harrity                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2044
EPA-HQ-OW-2018-0149-2045          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2045
EPA-HQ-OW-2018-0149-2046          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2046
EPA-HQ-OW-2018-0149-2047          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2047
EPA-HQ-OW-2018-0149-2048          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2048
EPA-HQ-OW-2018-0149-2049          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2049
EPA-HQ-OW-2018-0149-2050          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2050
EPA-HQ-OW-2018-0149-2051          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2051
EPA-HQ-OW-2018-0149-2052          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2052
EPA-HQ-OW-2018-0149-2053          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2053
EPA-HQ-OW-2018-0149-2054          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2054
EPA-HQ-OW-2018-0149-2055          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2055
EPA-HQ-OW-2018-0149-2056          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2056
EPA-HQ-OW-2018-0149-2057          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2057
EPA-HQ-OW-2018-0149-2058          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2058
EPA-HQ-OW-2018-0149-2059          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2059
EPA-HQ-OW-2018-0149-2060          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2060
EPA-HQ-OW-2018-0149-2061          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2061
EPA-HQ-OW-2018-0149-2062          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2062
EPA-HQ-OW-2018-0149-2063          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2063
EPA-HQ-OW-2018-0149-2064          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2064
EPA-HQ-OW-2018-0149-2065          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2065
EPA-HQ-OW-2018-0149-2066          Public Comment                                 Comment submitted by C. Clarke                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2066
EPA-HQ-OW-2018-0149-2067          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2067
EPA-HQ-OW-2018-0149-2068          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2068
EPA-HQ-OW-2018-0149-2069          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2069
EPA-HQ-OW-2018-0149-2070          Public Comment                                 Comment submitted by Rebecca (no surname provided)              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2070
EPA-HQ-OW-2018-0149-2071          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2071
EPA-HQ-OW-2018-0149-2072          Public Comment                                 Comment submitted by A. Hansen                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2072
EPA-HQ-OW-2018-0149-2073          Public Comment                                 Comment submitted by W. Hollis                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2073
EPA-HQ-OW-2018-0149-2074          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2074
EPA-HQ-OW-2018-0149-2075          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2075
                                                                                 Comment submitted by Mark Horlings, Chair of the Conservation
EPA-HQ-OW-2018-0149-2076          Public Comment                                                                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2076
                                                                                 Committee, Maricopa Audubon Society
EPA-HQ-OW-2018-0149-2077          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2077
EPA-HQ-OW-2018-0149-2078          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2078
EPA-HQ-OW-2018-0149-2079          Public Comment                                 Anonymous public comment                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2079
EPA-HQ-OW-2018-0149-2080          Public Comment                                 Comment submitted by J. Kautz                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2080




                                                                                                                                                                                                                   46 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 50 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                  URL
                                                                                 Comment submitted by Matthew K. Johnson, President, Aquatic Control,
EPA-HQ-OW-2018-0149-2081          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2081
                                                                                 Inc
EPA-HQ-OW-2018-0149-2082          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2082
EPA-HQ-OW-2018-0149-2083          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2083
EPA-HQ-OW-2018-0149-2084          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2084
EPA-HQ-OW-2018-0149-2085          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2085
EPA-HQ-OW-2018-0149-2086          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2086
EPA-HQ-OW-2018-0149-2087          Public Comment                                 Comment submitted by M. Williams                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2087
EPA-HQ-OW-2018-0149-2088          Public Comment                                 Comment submitted by N. Long                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2088
EPA-HQ-OW-2018-0149-2089          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2089
EPA-HQ-OW-2018-0149-2090          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2090
EPA-HQ-OW-2018-0149-2091          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2091
EPA-HQ-OW-2018-0149-2092          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2092
EPA-HQ-OW-2018-0149-2093          Public Comment                                 Comment submitted by R. Blackmon                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2093
EPA-HQ-OW-2018-0149-2094          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2094
EPA-HQ-OW-2018-0149-2095          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2095
EPA-HQ-OW-2018-0149-2096          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2096
EPA-HQ-OW-2018-0149-2097          Public Comment                                 Comment submitted by M. Taylor                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2097
EPA-HQ-OW-2018-0149-2098          Public Comment                                 Comment submitted by J. Crook-Hill                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2098
EPA-HQ-OW-2018-0149-2099          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2099
EPA-HQ-OW-2018-0149-2100          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2100
EPA-HQ-OW-2018-0149-2101          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2101
EPA-HQ-OW-2018-0149-2102          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2102
EPA-HQ-OW-2018-0149-2103          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2103
EPA-HQ-OW-2018-0149-2104          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2104
EPA-HQ-OW-2018-0149-2105          Public Comment                                 Comment submitted by J. Crook-Hill                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2105
EPA-HQ-OW-2018-0149-2106          Public Comment                                 Comment submitted by N. Alderman                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2106
EPA-HQ-OW-2018-0149-2107          Public Comment                                 Comment submitted by M. Rhodes                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2107
EPA-HQ-OW-2018-0149-2108          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2108
EPA-HQ-OW-2018-0149-2109          Public Comment                                 Comment submitted by L. Hickman                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2109
EPA-HQ-OW-2018-0149-2110          Public Comment                                 Comment submitted by N. Hoyt                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2110
EPA-HQ-OW-2018-0149-2111          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2111
EPA-HQ-OW-2018-0149-2112          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2112
EPA-HQ-OW-2018-0149-2113          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2113
EPA-HQ-OW-2018-0149-2114          Public Comment                                 Comment submitted by M. Keys                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2114
EPA-HQ-OW-2018-0149-2115          Public Comment                                 Comment submitted by G. Austin                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2115
EPA-HQ-OW-2018-0149-2116          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2116
EPA-HQ-OW-2018-0149-2117          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2117
EPA-HQ-OW-2018-0149-2118          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2118
EPA-HQ-OW-2018-0149-2119          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2119
EPA-HQ-OW-2018-0149-2120          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2120
EPA-HQ-OW-2018-0149-2121          Public Comment                                 Comment submitted by S. Smith                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2121
EPA-HQ-OW-2018-0149-2122          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2122
EPA-HQ-OW-2018-0149-2123          Public Comment                                 Comment submitted by E. Franklin                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2123
EPA-HQ-OW-2018-0149-2124          Public Comment                                 Comment submitted by H. Gray                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2124
EPA-HQ-OW-2018-0149-2125          Public Comment                                 Comment submitted by D. Williams                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2125
EPA-HQ-OW-2018-0149-2126          Public Comment                                 Comment submitted by J. Stolper                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2126
EPA-HQ-OW-2018-0149-2127          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2127
EPA-HQ-OW-2018-0149-2128          Public Comment                                 Comment submitted by E. Boone                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2128




                                                                                                                                                                                                                          47 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 51 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                     URL
EPA-HQ-OW-2018-0149-2129          Public Comment                                 Comment submitted by R. Hollman                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2129
EPA-HQ-OW-2018-0149-2130          Public Comment                                 Comment submitted by K. Fisher                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2130
EPA-HQ-OW-2018-0149-2131          Public Comment                                 Comment submitted by M. Albertin                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2131
EPA-HQ-OW-2018-0149-2132          Public Comment                                 Comment submitted by D. Farina                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2132
EPA-HQ-OW-2018-0149-2133          Public Comment                                 Comment submitted by L. Padgett                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2133
EPA-HQ-OW-2018-0149-2134          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2134
EPA-HQ-OW-2018-0149-2135          Public Comment                                 Comment submitted by E. Harvell                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2135
EPA-HQ-OW-2018-0149-2136          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2136
EPA-HQ-OW-2018-0149-2137          Public Comment                                 Comment submitted by M. Porcaro                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2137
EPA-HQ-OW-2018-0149-2138          Public Comment                                 Comment submitted by K. Lefever                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2138
EPA-HQ-OW-2018-0149-2139          Public Comment                                 Comment submitted by J. Richardson                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2139
EPA-HQ-OW-2018-0149-2140          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2140
EPA-HQ-OW-2018-0149-2141          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2141
EPA-HQ-OW-2018-0149-2142          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2142
EPA-HQ-OW-2018-0149-2143          Public Comment                                 Comment submitted by J. Pelletier                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2143
EPA-HQ-OW-2018-0149-2144          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2144
EPA-HQ-OW-2018-0149-2145          Public Comment                                 Comment submitted by L. Mongillo                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2145
EPA-HQ-OW-2018-0149-2146          Public Comment                                 Comment submitted by C. Chapman                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2146
EPA-HQ-OW-2018-0149-2147          Public Comment                                 Comment submitted by B. Confer                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2147
EPA-HQ-OW-2018-0149-2148          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2148
EPA-HQ-OW-2018-0149-2149          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2149
EPA-HQ-OW-2018-0149-2150          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2150
EPA-HQ-OW-2018-0149-2151          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2151
EPA-HQ-OW-2018-0149-2152          Public Comment                                 Comment submitted by E. Howington                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2152
EPA-HQ-OW-2018-0149-2153          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2153
EPA-HQ-OW-2018-0149-2154          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2154
EPA-HQ-OW-2018-0149-2155          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2155
EPA-HQ-OW-2018-0149-2156          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2156
EPA-HQ-OW-2018-0149-2157          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2157
EPA-HQ-OW-2018-0149-2158          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2158
EPA-HQ-OW-2018-0149-2159          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2159
EPA-HQ-OW-2018-0149-2160          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2160
EPA-HQ-OW-2018-0149-2161          Public Comment                                 Comment submitted by L. Rhone                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2161
EPA-HQ-OW-2018-0149-2162          Public Comment                                 Comment submitted by G. Austin                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2162
EPA-HQ-OW-2018-0149-2163          Public Comment                                 Comment submitted by L. Gamble                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2163
EPA-HQ-OW-2018-0149-2164          Public Comment                                 Comment submitted by F. Prasil                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2164
EPA-HQ-OW-2018-0149-2165          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2165
EPA-HQ-OW-2018-0149-2166          Public Comment                                 Comment submitted by B. Hughes                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2166
                                                                                 Comment submitted by Lynne D. Rockenbauch, President, The Severn
EPA-HQ-OW-2018-0149-2167          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2167
                                                                                 River Association (SRA)
EPA-HQ-OW-2018-0149-2168          Public Comment                                 Comment submitted by Indian Nations (IN) Council of Trout Unlimited (TU) https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2168
EPA-HQ-OW-2018-0149-2169          Public Comment                                 Comment submitted by D. E. Leta                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2169
                                                                                 Comment submitted by Mike Mihalas, Chair, North Carolina State Council
EPA-HQ-OW-2018-0149-2170          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2170
                                                                                 of Trout Unlimited (TU)
                                                                                 Comment submitted by Gabriel R. Karns, Policy and Legislative Co-Chair,
EPA-HQ-OW-2018-0149-2171          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2171
                                                                                 Backcountry Hunters & Anglers (BHA), Ohio Chapter
                                                                                 Comment submitted by Jenifer Christman, Vice President, Watershed
EPA-HQ-OW-2018-0149-2172          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2172
                                                                                 Conservation, Western Pennsylvania Conservancy




                                                                                                                                                                                                                             48 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 52 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                    URL
                                                                                 Comment submitted by Allen Adger, President, and George Johnson,
EPA-HQ-OW-2018-0149-2173          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2173
                                                                                 Manager, Boram and White Ditch Committee
EPA-HQ-OW-2018-0149-2174          Public Comment                                 Comment submitted by D. Beck                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2174
                                                                                 Comment submitted by Richard K. Mogensen, President, Mogensen
EPA-HQ-OW-2018-0149-2175          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2175
                                                                                 Mitigation, Inc.
EPA-HQ-OW-2018-0149-2176          Public Comment                                 Comment submitted by N. Carter                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2176
EPA-HQ-OW-2018-0149-2177          Public Comment                                 Comment submitted by N. Grindstaff                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2177
                                                                                 Comment submitted by Elizabeth Sanchey, Tribal Caucus Co-chair, Region
EPA-HQ-OW-2018-0149-2178          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2178
                                                                                 10 EPA Tribal Consortium
EPA-HQ-OW-2018-0149-2179          Public Comment                                 Comment submitted by R. & J. Huff                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2179
EPA-HQ-OW-2018-0149-2180          Public Comment                                 Comment submitted by S. Skillwoman                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2180
                                                                                 Mass Comment Campaign sponsored by Missouri Coalition for the
EPA-HQ-OW-2018-0149-2181          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2181
                                                                                 Environment (MCE). Sample attached (paper)
EPA-HQ-OW-2018-0149-2182          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2182
EPA-HQ-OW-2018-0149-2183          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2183
EPA-HQ-OW-2018-0149-2184          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2184
EPA-HQ-OW-2018-0149-2185          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2185
EPA-HQ-OW-2018-0149-2186          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2186
EPA-HQ-OW-2018-0149-2187          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2187
EPA-HQ-OW-2018-0149-2188          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2188
EPA-HQ-OW-2018-0149-2189          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2189
EPA-HQ-OW-2018-0149-2190          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2190
EPA-HQ-OW-2018-0149-2191          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2191
EPA-HQ-OW-2018-0149-2192          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2192
EPA-HQ-OW-2018-0149-2193          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2193
EPA-HQ-OW-2018-0149-2194          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2194
EPA-HQ-OW-2018-0149-2195          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2195
EPA-HQ-OW-2018-0149-2196          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2196
EPA-HQ-OW-2018-0149-2197          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2197
EPA-HQ-OW-2018-0149-2198          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2198
EPA-HQ-OW-2018-0149-2199          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2199
EPA-HQ-OW-2018-0149-2200          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2200
EPA-HQ-OW-2018-0149-2201          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2201
EPA-HQ-OW-2018-0149-2202          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2202
EPA-HQ-OW-2018-0149-2203          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2203
EPA-HQ-OW-2018-0149-2204          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2204
EPA-HQ-OW-2018-0149-2205          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2205
EPA-HQ-OW-2018-0149-2206          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2206
EPA-HQ-OW-2018-0149-2207          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2207
EPA-HQ-OW-2018-0149-2208          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2208
EPA-HQ-OW-2018-0149-2209          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2209
EPA-HQ-OW-2018-0149-2210          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2210
EPA-HQ-OW-2018-0149-2211          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2211
EPA-HQ-OW-2018-0149-2212          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2212
EPA-HQ-OW-2018-0149-2213          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2213
EPA-HQ-OW-2018-0149-2214          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2214
EPA-HQ-OW-2018-0149-2215          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2215
EPA-HQ-OW-2018-0149-2216          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2216
EPA-HQ-OW-2018-0149-2217          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2217




                                                                                                                                                                                                                            49 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 53 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-2218          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2218
EPA-HQ-OW-2018-0149-2219          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2219
EPA-HQ-OW-2018-0149-2220          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2220
EPA-HQ-OW-2018-0149-2221          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2221
EPA-HQ-OW-2018-0149-2222          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2222
EPA-HQ-OW-2018-0149-2223          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2223
EPA-HQ-OW-2018-0149-2224          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2224
EPA-HQ-OW-2018-0149-2225          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2225
EPA-HQ-OW-2018-0149-2226          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2226
EPA-HQ-OW-2018-0149-2227          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2227
EPA-HQ-OW-2018-0149-2228          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2228
EPA-HQ-OW-2018-0149-2229          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2229
EPA-HQ-OW-2018-0149-2230          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2230
EPA-HQ-OW-2018-0149-2231          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2231
EPA-HQ-OW-2018-0149-2232          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2232
EPA-HQ-OW-2018-0149-2233          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2233
EPA-HQ-OW-2018-0149-2234          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2234
EPA-HQ-OW-2018-0149-2235          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2235
EPA-HQ-OW-2018-0149-2236          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2236
EPA-HQ-OW-2018-0149-2237          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2237
EPA-HQ-OW-2018-0149-2238          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2238
EPA-HQ-OW-2018-0149-2239          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2239
EPA-HQ-OW-2018-0149-2240          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2240
EPA-HQ-OW-2018-0149-2241          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2241
EPA-HQ-OW-2018-0149-2242          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2242
EPA-HQ-OW-2018-0149-2243          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2243
EPA-HQ-OW-2018-0149-2244          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2244
EPA-HQ-OW-2018-0149-2245          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2245
EPA-HQ-OW-2018-0149-2246          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2246
EPA-HQ-OW-2018-0149-2247          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2247
EPA-HQ-OW-2018-0149-2248          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2248
EPA-HQ-OW-2018-0149-2249          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2249
EPA-HQ-OW-2018-0149-2250          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2250
EPA-HQ-OW-2018-0149-2251          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2251
EPA-HQ-OW-2018-0149-2252          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2252
EPA-HQ-OW-2018-0149-2253          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2253
EPA-HQ-OW-2018-0149-2254          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2254
EPA-HQ-OW-2018-0149-2255          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2255
EPA-HQ-OW-2018-0149-2256          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2256
EPA-HQ-OW-2018-0149-2257          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2257
EPA-HQ-OW-2018-0149-2258          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2258
EPA-HQ-OW-2018-0149-2259          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2259
EPA-HQ-OW-2018-0149-2260          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2260
EPA-HQ-OW-2018-0149-2261          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2261
EPA-HQ-OW-2018-0149-2262          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2262
EPA-HQ-OW-2018-0149-2263          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2263
EPA-HQ-OW-2018-0149-2264          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2264
EPA-HQ-OW-2018-0149-2265          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2265
EPA-HQ-OW-2018-0149-2266          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2266




                                                                                                                                                                                                        50 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 54 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-2267          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2267
EPA-HQ-OW-2018-0149-2268          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2268
EPA-HQ-OW-2018-0149-2269          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2269
EPA-HQ-OW-2018-0149-2270          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2270
EPA-HQ-OW-2018-0149-2271          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2271
EPA-HQ-OW-2018-0149-2272          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2272
EPA-HQ-OW-2018-0149-2273          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2273
EPA-HQ-OW-2018-0149-2274          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2274
EPA-HQ-OW-2018-0149-2275          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2275
EPA-HQ-OW-2018-0149-2276          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2276
EPA-HQ-OW-2018-0149-2277          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2277
EPA-HQ-OW-2018-0149-2278          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2278
EPA-HQ-OW-2018-0149-2279          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2279
EPA-HQ-OW-2018-0149-2280          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2280
EPA-HQ-OW-2018-0149-2281          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2281
EPA-HQ-OW-2018-0149-2282          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2282
EPA-HQ-OW-2018-0149-2283          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2283
EPA-HQ-OW-2018-0149-2284          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2284
EPA-HQ-OW-2018-0149-2285          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2285
EPA-HQ-OW-2018-0149-2286          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2286
EPA-HQ-OW-2018-0149-2287          Public Comment                                 Comment submitted by B. Aronowitz                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2287
EPA-HQ-OW-2018-0149-2288          Public Comment                                 Comment submitted by B. Barnett                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2288
EPA-HQ-OW-2018-0149-2289          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2289
EPA-HQ-OW-2018-0149-2290          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2290
EPA-HQ-OW-2018-0149-2291          Public Comment                                 Comment submitted by B. Booth                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2291
EPA-HQ-OW-2018-0149-2292          Public Comment                                 Comment submitted by B. Chapman                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2292
EPA-HQ-OW-2018-0149-2293          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2293
EPA-HQ-OW-2018-0149-2294          Public Comment                                 Comment submitted by B. Malott                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2294
EPA-HQ-OW-2018-0149-2295          Public Comment                                 Comment submitted by B. Roehrborn                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2295
EPA-HQ-OW-2018-0149-2296          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2296
EPA-HQ-OW-2018-0149-2297          Public Comment                                 Comment submitted by C. Campbell                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2297
EPA-HQ-OW-2018-0149-2298          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2298
EPA-HQ-OW-2018-0149-2299          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2299
EPA-HQ-OW-2018-0149-2300          Public Comment                                 Comment submitted by C. Johnson                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2300
EPA-HQ-OW-2018-0149-2301          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2301
EPA-HQ-OW-2018-0149-2302          Public Comment                                 Comment submitted by C. Sottosanti                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2302
EPA-HQ-OW-2018-0149-2303          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2303
EPA-HQ-OW-2018-0149-2304          Public Comment                                 Comment submitted by D. Garofalo                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2304
EPA-HQ-OW-2018-0149-2305          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2305
EPA-HQ-OW-2018-0149-2306          Public Comment                                 Comment submitted by D. Herring                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2306
EPA-HQ-OW-2018-0149-2307          Public Comment                                 Comment submitted by D. Klindt                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2307
EPA-HQ-OW-2018-0149-2308          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2308
EPA-HQ-OW-2018-0149-2309          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2309
EPA-HQ-OW-2018-0149-2310          Public Comment                                 Comment submitted by D. Prill                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2310
EPA-HQ-OW-2018-0149-2311          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2311
EPA-HQ-OW-2018-0149-2312          Public Comment                                 Comment submitted by E. Mclean                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2312
EPA-HQ-OW-2018-0149-2313          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2313
EPA-HQ-OW-2018-0149-2314          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2314
EPA-HQ-OW-2018-0149-2315          Public Comment                                 Comment submitted by G. Mintun                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2315




                                                                                                                                                                                                        51 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 55 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-2316          Public Comment                                 Comment submitted by G. Schuster                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2316
EPA-HQ-OW-2018-0149-2317          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2317
EPA-HQ-OW-2018-0149-2318          Public Comment                                 Comment submitted by I. MacGregor                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2318
EPA-HQ-OW-2018-0149-2319          Public Comment                                 Comment submitted by I. Snider                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2319
EPA-HQ-OW-2018-0149-2320          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2320
EPA-HQ-OW-2018-0149-2321          Public Comment                                 Comment submitted by J. Bucher                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2321
EPA-HQ-OW-2018-0149-2322          Public Comment                                 Comment submitted by J. Correa                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2322
EPA-HQ-OW-2018-0149-2323          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2323
EPA-HQ-OW-2018-0149-2324          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2324
EPA-HQ-OW-2018-0149-2325          Public Comment                                 Comment submitted by J. Jones                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2325
EPA-HQ-OW-2018-0149-2326          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2326
EPA-HQ-OW-2018-0149-2327          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2327
EPA-HQ-OW-2018-0149-2328          Public Comment                                 Comment submitted by J. Minford                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2328
EPA-HQ-OW-2018-0149-2329          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2329
EPA-HQ-OW-2018-0149-2330          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2330
EPA-HQ-OW-2018-0149-2331          Public Comment                                 Comment submitted by J. Thome                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2331
EPA-HQ-OW-2018-0149-2332          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2332
EPA-HQ-OW-2018-0149-2333          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2333
EPA-HQ-OW-2018-0149-2334          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2334
EPA-HQ-OW-2018-0149-2335          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2335
EPA-HQ-OW-2018-0149-2336          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2336
EPA-HQ-OW-2018-0149-2337          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2337
EPA-HQ-OW-2018-0149-2338          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2338
EPA-HQ-OW-2018-0149-2339          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2339
EPA-HQ-OW-2018-0149-2340          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2340
EPA-HQ-OW-2018-0149-2341          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2341
EPA-HQ-OW-2018-0149-2342          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2342
EPA-HQ-OW-2018-0149-2343          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2343
EPA-HQ-OW-2018-0149-2344          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2344
EPA-HQ-OW-2018-0149-2345          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2345
EPA-HQ-OW-2018-0149-2346          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2346
EPA-HQ-OW-2018-0149-2347          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2347
EPA-HQ-OW-2018-0149-2348          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2348
EPA-HQ-OW-2018-0149-2349          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2349
EPA-HQ-OW-2018-0149-2350          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2350
EPA-HQ-OW-2018-0149-2351          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2351
EPA-HQ-OW-2018-0149-2352          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2352
EPA-HQ-OW-2018-0149-2353          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2353
EPA-HQ-OW-2018-0149-2354          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2354
EPA-HQ-OW-2018-0149-2355          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2355
EPA-HQ-OW-2018-0149-2356          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2356
EPA-HQ-OW-2018-0149-2357          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2357
EPA-HQ-OW-2018-0149-2358          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2358
EPA-HQ-OW-2018-0149-2359          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2359
EPA-HQ-OW-2018-0149-2360          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2360
EPA-HQ-OW-2018-0149-2361          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2361
EPA-HQ-OW-2018-0149-2362          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2362
EPA-HQ-OW-2018-0149-2363          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2363
EPA-HQ-OW-2018-0149-2364          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2364




                                                                                                                                                                                                        52 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 56 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-2365          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2365
EPA-HQ-OW-2018-0149-2366          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2366
EPA-HQ-OW-2018-0149-2367          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2367
EPA-HQ-OW-2018-0149-2368          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2368
EPA-HQ-OW-2018-0149-2369          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2369
EPA-HQ-OW-2018-0149-2370          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2370
EPA-HQ-OW-2018-0149-2371          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2371
EPA-HQ-OW-2018-0149-2372          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2372
EPA-HQ-OW-2018-0149-2373          Public Comment                                 Comment submitted by K. Butler                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2373
EPA-HQ-OW-2018-0149-2374          Public Comment                                 Comment submitted by K. Johnson                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2374
EPA-HQ-OW-2018-0149-2375          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2375
EPA-HQ-OW-2018-0149-2376          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2376
EPA-HQ-OW-2018-0149-2377          Public Comment                                 Comment submitted by K. Pomeroy                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2377
EPA-HQ-OW-2018-0149-2378          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2378
EPA-HQ-OW-2018-0149-2379          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2379
EPA-HQ-OW-2018-0149-2380          Public Comment                                 Comment submitted by K. Woeber                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2380
EPA-HQ-OW-2018-0149-2381          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2381
EPA-HQ-OW-2018-0149-2382          Public Comment                                 Comment submitted by L. Hearn                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2382
EPA-HQ-OW-2018-0149-2383          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2383
EPA-HQ-OW-2018-0149-2384          Public Comment                                 Comment submitted by L. Terheggen                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2384
EPA-HQ-OW-2018-0149-2385          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2385
EPA-HQ-OW-2018-0149-2386          Public Comment                                 Comment submitted by M. Carrington                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2386
EPA-HQ-OW-2018-0149-2387          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2387
EPA-HQ-OW-2018-0149-2388          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2388
EPA-HQ-OW-2018-0149-2389          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2389
EPA-HQ-OW-2018-0149-2390          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2390
EPA-HQ-OW-2018-0149-2391          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2391
EPA-HQ-OW-2018-0149-2392          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2392
EPA-HQ-OW-2018-0149-2393          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2393
EPA-HQ-OW-2018-0149-2394          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2394
EPA-HQ-OW-2018-0149-2395          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2395
EPA-HQ-OW-2018-0149-2396          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2396
EPA-HQ-OW-2018-0149-2397          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2397
EPA-HQ-OW-2018-0149-2398          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2398
EPA-HQ-OW-2018-0149-2399          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2399
EPA-HQ-OW-2018-0149-2400          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2400
EPA-HQ-OW-2018-0149-2401          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2401
EPA-HQ-OW-2018-0149-2402          Public Comment                                 Comment submitted by M. Hawthorne                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2402
EPA-HQ-OW-2018-0149-2403          Public Comment                                 Comment submitted by M. Riley                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2403
EPA-HQ-OW-2018-0149-2404          Public Comment                                 Comment submitted by M. Sarnacki                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2404
EPA-HQ-OW-2018-0149-2405          Public Comment                                 Comment submitted by M. Shaffer                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2405
EPA-HQ-OW-2018-0149-2406          Public Comment                                 Comment submitted by N. Gravely                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2406
EPA-HQ-OW-2018-0149-2407          Public Comment                                 Comment submitted by N. Johnson                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2407
EPA-HQ-OW-2018-0149-2408          Public Comment                                 Comment submitted by N. Reed                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2408
EPA-HQ-OW-2018-0149-2409          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2409
EPA-HQ-OW-2018-0149-2410          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2410
EPA-HQ-OW-2018-0149-2411          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2411
EPA-HQ-OW-2018-0149-2412          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2412
EPA-HQ-OW-2018-0149-2413          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2413




                                                                                                                                                                                                        53 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 57 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-2414          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2414
EPA-HQ-OW-2018-0149-2415          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2415
EPA-HQ-OW-2018-0149-2416          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2416
EPA-HQ-OW-2018-0149-2417          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2417
EPA-HQ-OW-2018-0149-2418          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2418
EPA-HQ-OW-2018-0149-2419          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2419
EPA-HQ-OW-2018-0149-2420          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2420
EPA-HQ-OW-2018-0149-2421          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2421
EPA-HQ-OW-2018-0149-2422          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2422
EPA-HQ-OW-2018-0149-2423          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2423
EPA-HQ-OW-2018-0149-2424          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2424
EPA-HQ-OW-2018-0149-2425          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2425
EPA-HQ-OW-2018-0149-2426          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2426
EPA-HQ-OW-2018-0149-2427          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2427
EPA-HQ-OW-2018-0149-2428          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2428
EPA-HQ-OW-2018-0149-2429          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2429
EPA-HQ-OW-2018-0149-2430          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2430
EPA-HQ-OW-2018-0149-2431          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2431
EPA-HQ-OW-2018-0149-2432          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2432
EPA-HQ-OW-2018-0149-2433          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2433
EPA-HQ-OW-2018-0149-2434          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2434
EPA-HQ-OW-2018-0149-2435          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2435
EPA-HQ-OW-2018-0149-2436          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2436
EPA-HQ-OW-2018-0149-2437          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2437
EPA-HQ-OW-2018-0149-2438          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2438
EPA-HQ-OW-2018-0149-2439          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2439
EPA-HQ-OW-2018-0149-2440          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2440
EPA-HQ-OW-2018-0149-2441          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2441
EPA-HQ-OW-2018-0149-2442          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2442
EPA-HQ-OW-2018-0149-2443          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2443
EPA-HQ-OW-2018-0149-2444          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2444
EPA-HQ-OW-2018-0149-2445          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2445
EPA-HQ-OW-2018-0149-2446          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2446
EPA-HQ-OW-2018-0149-2447          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2447
EPA-HQ-OW-2018-0149-2448          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2448
EPA-HQ-OW-2018-0149-2449          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2449
EPA-HQ-OW-2018-0149-2450          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2450
EPA-HQ-OW-2018-0149-2451          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2451
EPA-HQ-OW-2018-0149-2452          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2452
EPA-HQ-OW-2018-0149-2453          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2453
EPA-HQ-OW-2018-0149-2454          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2454
EPA-HQ-OW-2018-0149-2455          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2455
EPA-HQ-OW-2018-0149-2456          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2456
EPA-HQ-OW-2018-0149-2457          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2457
EPA-HQ-OW-2018-0149-2458          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2458
EPA-HQ-OW-2018-0149-2459          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2459
EPA-HQ-OW-2018-0149-2460          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2460
EPA-HQ-OW-2018-0149-2461          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2461
EPA-HQ-OW-2018-0149-2462          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2462




                                                                                                                                                                                                        54 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 58 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                     URL
EPA-HQ-OW-2018-0149-2463          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2463
EPA-HQ-OW-2018-0149-2464          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2464
EPA-HQ-OW-2018-0149-2465          Public Comment                                 Comment submitted by P. & S. Reinstein                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2465
EPA-HQ-OW-2018-0149-2466          Public Comment                                 Comment submitted by P. Coleman                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2466
EPA-HQ-OW-2018-0149-2467          Public Comment                                 Comment submitted by P. Lucia                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2467
EPA-HQ-OW-2018-0149-2468          Public Comment                                 Comment submitted by A. Browning                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2468
EPA-HQ-OW-2018-0149-2469          Public Comment                                 Comment submitted by A. Callison                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2469
EPA-HQ-OW-2018-0149-2470          Public Comment                                 Comment submitted by R. Gramann                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2470
EPA-HQ-OW-2018-0149-2471          Public Comment                                 Comment submitted by A. Hebner                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2471
EPA-HQ-OW-2018-0149-2472          Public Comment                                 Comment submitted by A. Hebner                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2472
EPA-HQ-OW-2018-0149-2473          Public Comment                                 Comment submitted by A. Kluempen                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2473
EPA-HQ-OW-2018-0149-2474          Public Comment                                 Comment submitted by S. Crossen                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2474
EPA-HQ-OW-2018-0149-2475          Public Comment                                 Comment submitted by A. Mathews                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2475
EPA-HQ-OW-2018-0149-2476          Public Comment                                 Comment submitted by A. Polymeropoulos                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2476
EPA-HQ-OW-2018-0149-2477          Public Comment                                 Comment submitted by S. Hampton                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2477
EPA-HQ-OW-2018-0149-2478          Public Comment                                 Comment submitted by S. Lazear                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2478
EPA-HQ-OW-2018-0149-2479          Public Comment                                 Comment submitted by S. Lozano                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2479
EPA-HQ-OW-2018-0149-2480          Public Comment                                 Comment submitted by S. Swan                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2480
EPA-HQ-OW-2018-0149-2481          Public Comment                                 Comment submitted by S. Weindling                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2481
EPA-HQ-OW-2018-0149-2482          Public Comment                                 Comment submitted by S. Woods                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2482
EPA-HQ-OW-2018-0149-2483          Public Comment                                 Comment submitted by T. Thomas                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2483
EPA-HQ-OW-2018-0149-2484          Public Comment                                 Comment submitted by V. Ponds                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2484
EPA-HQ-OW-2018-0149-2485          Public Comment                                 Comment submitted by W. Bean                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2485
                                                                                 Comment submitted by Whitt G. Sessoms, III, President, Virginia - North
EPA-HQ-OW-2018-0149-2486          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2486
                                                                                 Carolina Property Owners Association (VNCPOA)
EPA-HQ-OW-2018-0149-2487          Public Comment                                 Comment submitted by Z. Santulli                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2487
EPA-HQ-OW-2018-0149-2488          Public Comment                                 Comment submitted by M. Clark                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2488
EPA-HQ-OW-2018-0149-2489          Public Comment                                 Comment submitted by J. Johnson                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2489
EPA-HQ-OW-2018-0149-2490          Public Comment                                 Comment submitted by J. Wilson                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2490
EPA-HQ-OW-2018-0149-2491          Public Comment                                 Comment submitted by D. Short                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2491
EPA-HQ-OW-2018-0149-2492          Public Comment                                 Comment submitted by Brian Isaacs, Aquatic Control, Inc.                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2492
EPA-HQ-OW-2018-0149-2493          Public Comment                                 Comment submitted by L. and T. Donlon                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2493
EPA-HQ-OW-2018-0149-2494          Public Comment                                 Comment submitted by D. Gray                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2494
EPA-HQ-OW-2018-0149-2495          Public Comment                                 Comment submitted by J. Dompier                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2495
EPA-HQ-OW-2018-0149-2496          Public Comment                                 Comment submitted by L. Randall                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2496
EPA-HQ-OW-2018-0149-2497          Public Comment                                 Comment submitted by P. P. Eggermann                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2497
EPA-HQ-OW-2018-0149-2498          Public Comment                                 Comment submitted by C. Gaver                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2498
EPA-HQ-OW-2018-0149-2499          Public Comment                                 Comment submitted by J. M. Doherty                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2499
EPA-HQ-OW-2018-0149-2500          Public Comment                                 Comment submitted by J. D. (no surname provided)                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2500
EPA-HQ-OW-2018-0149-2501          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2501
EPA-HQ-OW-2018-0149-2502          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2502
EPA-HQ-OW-2018-0149-2503          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2503
EPA-HQ-OW-2018-0149-2504          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2504
EPA-HQ-OW-2018-0149-2505          Public Comment                                 Comment submitted by S. G. Skillwoman                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2505
EPA-HQ-OW-2018-0149-2506          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2506
EPA-HQ-OW-2018-0149-2507          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2507
EPA-HQ-OW-2018-0149-2508          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2508
EPA-HQ-OW-2018-0149-2509          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2509
EPA-HQ-OW-2018-0149-2510          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2510




                                                                                                                                                                                                                             55 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 59 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-2511          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2511
EPA-HQ-OW-2018-0149-2512          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2512
EPA-HQ-OW-2018-0149-2513          Public Comment                                 Comment submitted by J. Thompson                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2513
EPA-HQ-OW-2018-0149-2514          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2514
EPA-HQ-OW-2018-0149-2515          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2515
EPA-HQ-OW-2018-0149-2516          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2516
EPA-HQ-OW-2018-0149-2517          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2517
EPA-HQ-OW-2018-0149-2518          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2518
EPA-HQ-OW-2018-0149-2519          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2519
EPA-HQ-OW-2018-0149-2520          Public Comment                                 Comment submitted by D. Koken                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2520
EPA-HQ-OW-2018-0149-2521          Public Comment                                 Comment submitted by A. J. Panzica                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2521
EPA-HQ-OW-2018-0149-2522          Public Comment                                 Comment submitted by A. Else                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2522
EPA-HQ-OW-2018-0149-2523          Public Comment                                 Comment submitted by J. Leary                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2523
EPA-HQ-OW-2018-0149-2524          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2524
EPA-HQ-OW-2018-0149-2525          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2525
EPA-HQ-OW-2018-0149-2526          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2526
EPA-HQ-OW-2018-0149-2527          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2527
EPA-HQ-OW-2018-0149-2528          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2528
EPA-HQ-OW-2018-0149-2529          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2529
EPA-HQ-OW-2018-0149-2530          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2530
EPA-HQ-OW-2018-0149-2531          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2531
EPA-HQ-OW-2018-0149-2532          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2532
EPA-HQ-OW-2018-0149-2533          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2533
EPA-HQ-OW-2018-0149-2534          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2534
EPA-HQ-OW-2018-0149-2535          Public Comment                                 Anonymous Public Comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2535
EPA-HQ-OW-2018-0149-2536          Public Comment                                 Comment submitted by B. Hofmann                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2536
EPA-HQ-OW-2018-0149-2537          Public Comment                                 Comment submitted by C. Crawford                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2537
EPA-HQ-OW-2018-0149-2538          Public Comment                                 Comment submitted by C. Langdon                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2538
EPA-HQ-OW-2018-0149-2539          Public Comment                                 Comment submitted by C. Washington                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2539
EPA-HQ-OW-2018-0149-2540          Public Comment                                 Comment submitted by F. Williams                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2540
EPA-HQ-OW-2018-0149-2541          Public Comment                                 Comment submitted by G. Green                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2541
EPA-HQ-OW-2018-0149-2542          Public Comment                                 Comment submitted by I. Faust                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2542
EPA-HQ-OW-2018-0149-2543          Public Comment                                 Comment submitted by J. and T. Bellington            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2543
EPA-HQ-OW-2018-0149-2544          Public Comment                                 Comment submitted by J. Lindley                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2544
EPA-HQ-OW-2018-0149-2545          Public Comment                                 Comment submitted by J. Murdoch                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2545
EPA-HQ-OW-2018-0149-2546          Public Comment                                 Comment submitted by J. Rowland                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2546
EPA-HQ-OW-2018-0149-2547          Public Comment                                 Comment submitted by K. J. Swanson                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2547
EPA-HQ-OW-2018-0149-2548          Public Comment                                 Comment submitted by K. J. Swanson                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2548
EPA-HQ-OW-2018-0149-2549          Public Comment                                 Comment submitted by K. Mullaugh                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2549
EPA-HQ-OW-2018-0149-2550          Public Comment                                 Comment submitted by M. A. Vohs                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2550
EPA-HQ-OW-2018-0149-2551          Public Comment                                 Comment submitted by M. Corley                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2551
EPA-HQ-OW-2018-0149-2552          Public Comment                                 Comment submitted by P. Cogbill                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2552
EPA-HQ-OW-2018-0149-2553          Public Comment                                 Comment submitted by R. Jones                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2553
EPA-HQ-OW-2018-0149-2554          Public Comment                                 Comment submitted by R. Vigon                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2554
EPA-HQ-OW-2018-0149-2555          Public Comment                                 Comment submitted by S. Adams                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2555
EPA-HQ-OW-2018-0149-2556          Public Comment                                 Comment submitted by S. Grant                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2556
EPA-HQ-OW-2018-0149-2557          Public Comment                                 Comment submitted by T. Luffman                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2557
EPA-HQ-OW-2018-0149-2558          Public Comment                                 Comment submitted by J. Spratt                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2558
EPA-HQ-OW-2018-0149-2559          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2559




                                                                                                                                                                                                        56 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 60 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-2560          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2560
EPA-HQ-OW-2018-0149-2561          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2561
EPA-HQ-OW-2018-0149-2562          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2562
EPA-HQ-OW-2018-0149-2563          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2563
EPA-HQ-OW-2018-0149-2564          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2564
EPA-HQ-OW-2018-0149-2565          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2565
EPA-HQ-OW-2018-0149-2566          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2566
EPA-HQ-OW-2018-0149-2567          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2567
EPA-HQ-OW-2018-0149-2568          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2568
EPA-HQ-OW-2018-0149-2569          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2569
EPA-HQ-OW-2018-0149-2570          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2570
EPA-HQ-OW-2018-0149-2571          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2571
EPA-HQ-OW-2018-0149-2572          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2572
EPA-HQ-OW-2018-0149-2573          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2573
EPA-HQ-OW-2018-0149-2574          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2574
EPA-HQ-OW-2018-0149-2575          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2575
EPA-HQ-OW-2018-0149-2576          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2576
EPA-HQ-OW-2018-0149-2577          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2577
EPA-HQ-OW-2018-0149-2578          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2578
EPA-HQ-OW-2018-0149-2579          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2579
EPA-HQ-OW-2018-0149-2580          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2580
EPA-HQ-OW-2018-0149-2581          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2581
EPA-HQ-OW-2018-0149-2582          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2582
EPA-HQ-OW-2018-0149-2583          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2583
EPA-HQ-OW-2018-0149-2584          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2584
EPA-HQ-OW-2018-0149-2585          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2585
EPA-HQ-OW-2018-0149-2586          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2586
EPA-HQ-OW-2018-0149-2587          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2587
EPA-HQ-OW-2018-0149-2588          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2588
EPA-HQ-OW-2018-0149-2589          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2589
EPA-HQ-OW-2018-0149-2590          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2590
EPA-HQ-OW-2018-0149-2591          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2591
EPA-HQ-OW-2018-0149-2592          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2592
EPA-HQ-OW-2018-0149-2593          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2593
EPA-HQ-OW-2018-0149-2594          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2594
EPA-HQ-OW-2018-0149-2595          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2595
EPA-HQ-OW-2018-0149-2596          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2596
EPA-HQ-OW-2018-0149-2597          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2597
EPA-HQ-OW-2018-0149-2598          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2598
EPA-HQ-OW-2018-0149-2599          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2599
EPA-HQ-OW-2018-0149-2600          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2600
EPA-HQ-OW-2018-0149-2601          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2601
EPA-HQ-OW-2018-0149-2602          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2602
EPA-HQ-OW-2018-0149-2603          Public Comment                                 Comment submitted by A. Byars                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2603
EPA-HQ-OW-2018-0149-2604          Public Comment                                 Comment submitted by A. Hale                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2604
EPA-HQ-OW-2018-0149-2605          Public Comment                                 Comment submitted by A. Stacy                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2605
EPA-HQ-OW-2018-0149-2606          Public Comment                                 Comment submitted by A. Suhaka                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2606
EPA-HQ-OW-2018-0149-2607          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2607
EPA-HQ-OW-2018-0149-2608          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2608




                                                                                                                                                                                                        57 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 61 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-2609          Public Comment                                 Comment submitted by B. and S. Cannon                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2609
EPA-HQ-OW-2018-0149-2610          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2610
EPA-HQ-OW-2018-0149-2611          Public Comment                                 Comment submitted by B. Farmer                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2611
EPA-HQ-OW-2018-0149-2612          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2612
EPA-HQ-OW-2018-0149-2613          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2613
EPA-HQ-OW-2018-0149-2614          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2614
EPA-HQ-OW-2018-0149-2615          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2615
EPA-HQ-OW-2018-0149-2616          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2616
EPA-HQ-OW-2018-0149-2617          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2617
EPA-HQ-OW-2018-0149-2618          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2618
EPA-HQ-OW-2018-0149-2619          Public Comment                                 Comment submitted by D. MacDonald                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2619
EPA-HQ-OW-2018-0149-2620          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2620
EPA-HQ-OW-2018-0149-2621          Public Comment                                 Comment submitted by E. Ashford                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2621
EPA-HQ-OW-2018-0149-2622          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2622
EPA-HQ-OW-2018-0149-2623          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2623
EPA-HQ-OW-2018-0149-2624          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2624
EPA-HQ-OW-2018-0149-2625          Public Comment                                 Comment submitted by G. Edmonds                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2625
EPA-HQ-OW-2018-0149-2626          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2626
EPA-HQ-OW-2018-0149-2627          Public Comment                                 Comment submitted by G. Reid                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2627
EPA-HQ-OW-2018-0149-2628          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2628
EPA-HQ-OW-2018-0149-2629          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2629
EPA-HQ-OW-2018-0149-2630          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2630
EPA-HQ-OW-2018-0149-2631          Public Comment                                 Comment submitted by H. Jackson                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2631
EPA-HQ-OW-2018-0149-2632          Public Comment                                 Comment submitted by H. Stinson                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2632
EPA-HQ-OW-2018-0149-2633          Public Comment                                 Comment submitted by J. Anderson                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2633
EPA-HQ-OW-2018-0149-2634          Public Comment                                 Comment submitted by J. Aycock                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2634
EPA-HQ-OW-2018-0149-2635          Public Comment                                 Comment submitted by J. Bivens                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2635
EPA-HQ-OW-2018-0149-2636          Public Comment                                 Comment submitted by J. Boldy                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2636
EPA-HQ-OW-2018-0149-2637          Public Comment                                 Comment submitted by J. Farringer                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2637
EPA-HQ-OW-2018-0149-2638          Public Comment                                 Comment submitted by J. Ice                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2638
EPA-HQ-OW-2018-0149-2639          Public Comment                                 Comment submitted by J. Jones                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2639
EPA-HQ-OW-2018-0149-2640          Public Comment                                 Comment submitted by J. Kadet                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2640
EPA-HQ-OW-2018-0149-2641          Public Comment                                 Comment submitted by J. Taylor                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2641
EPA-HQ-OW-2018-0149-2642          Public Comment                                 Comment submitted by J. Zey                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2642
EPA-HQ-OW-2018-0149-2643          Public Comment                                 Comment submitted by K. Carpenter                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2643
EPA-HQ-OW-2018-0149-2644          Public Comment                                 Comment submitted by K. Parks                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2644
EPA-HQ-OW-2018-0149-2645          Public Comment                                 Comment submitted by K. Rose                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2645
EPA-HQ-OW-2018-0149-2646          Public Comment                                 Comment submitted by K. Russell                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2646
EPA-HQ-OW-2018-0149-2647          Public Comment                                 Comment submitted by L Gossselink                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2647
EPA-HQ-OW-2018-0149-2648          Public Comment                                 Comment submitted by L. Arrow                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2648
EPA-HQ-OW-2018-0149-2649          Public Comment                                 Comment submitted by L. Campbell                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2649
EPA-HQ-OW-2018-0149-2650          Public Comment                                 Comment submitted by L. Fujii                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2650
EPA-HQ-OW-2018-0149-2651          Public Comment                                 Comment submitted by L. Thomas                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2651
EPA-HQ-OW-2018-0149-2652          Public Comment                                 Comment submitted by L. Warfel                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2652
EPA-HQ-OW-2018-0149-2653          Public Comment                                 Comment submitted by L. Yeomans                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2653
EPA-HQ-OW-2018-0149-2654          Public Comment                                 Comment submitted by M. Brothers                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2654
EPA-HQ-OW-2018-0149-2655          Public Comment                                 Comment submitted by M. Clark                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2655
EPA-HQ-OW-2018-0149-2656          Public Comment                                 Comment submitted by M. Gavaletz                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2656
EPA-HQ-OW-2018-0149-2657          Public Comment                                 Comment submitted by M. Moretz                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2657




                                                                                                                                                                                                        58 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 62 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                 URL
EPA-HQ-OW-2018-0149-2658          Public Comment                                 Comment submitted by M. Perry                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2658
EPA-HQ-OW-2018-0149-2659          Public Comment                                 Comment submitted by M. Pippin                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2659
EPA-HQ-OW-2018-0149-2660          Public Comment                                 Comment submitted by M. Whitman                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2660
                                                                                 Comment submitted by Nicole Rowley, Commissioner et al., Missoula
EPA-HQ-OW-2018-0149-2661          Public Comment                                                                                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2661
                                                                                 Board of County Commissioners, Missoula County, Montana
EPA-HQ-OW-2018-0149-2662          Public Comment                                 Comment submitted by O. Bennett                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2662
EPA-HQ-OW-2018-0149-2663          Public Comment                                 Comment submitted by P. Burns                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2663
EPA-HQ-OW-2018-0149-2664          Public Comment                                 Comment submitted by P. LinVpach                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2664
EPA-HQ-OW-2018-0149-2665          Public Comment                                 Comment submitted by R. Howe                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2665
EPA-HQ-OW-2018-0149-2666          Public Comment                                 Comment submitted by R. Lark                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2666
EPA-HQ-OW-2018-0149-2667          Public Comment                                 Comment submitted by R. Razzak                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2667
EPA-HQ-OW-2018-0149-2668          Public Comment                                 Comment submitted by R. Vazquez                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2668
EPA-HQ-OW-2018-0149-2669          Public Comment                                 Comment submitted by S. Duquenoy                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2669
EPA-HQ-OW-2018-0149-2670          Public Comment                                 Comment submitted by S. Mayo                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2670
EPA-HQ-OW-2018-0149-2671          Public Comment                                 Comment submitted by S. Rock                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2671
EPA-HQ-OW-2018-0149-2672          Public Comment                                 Comment submitted by S. Smith                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2672
EPA-HQ-OW-2018-0149-2673          Public Comment                                 Comment submitted by S. Tillery                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2673
EPA-HQ-OW-2018-0149-2674          Public Comment                                 Comment submitted by T. Little                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2674
EPA-HQ-OW-2018-0149-2675          Public Comment                                 Comment submitted by T. Neal                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2675
EPA-HQ-OW-2018-0149-2676          Public Comment                                 Comment submitted by T. Parker                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2676
EPA-HQ-OW-2018-0149-2677          Public Comment                                 Comment submitted by T. Phillips                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2677
EPA-HQ-OW-2018-0149-2678          Public Comment                                 Comment submitted by T. Venezia & S. Lee                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2678
EPA-HQ-OW-2018-0149-2679          Public Comment                                 Comment submitted by W. Grimmett                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2679
EPA-HQ-OW-2018-0149-2680          Public Comment                                 Comment submitted by W. Weikel                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2680
EPA-HQ-OW-2018-0149-2681          Public Comment                                 Comment submitted by A. Morgan                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2681
EPA-HQ-OW-2018-0149-2682          Public Comment                                 Comment submitted by C. Harrington                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2682
EPA-HQ-OW-2018-0149-2683          Public Comment                                 Comment submitted by C. A. Scanga                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2683
EPA-HQ-OW-2018-0149-2684          Public Comment                                 Comment submitted by C. Monk                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2684
EPA-HQ-OW-2018-0149-2685          Public Comment                                 Comment submitted by A. Waltz                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2685
EPA-HQ-OW-2018-0149-2686          Public Comment                                 Comment submitted by H. Benko                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2686
EPA-HQ-OW-2018-0149-2687          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2687
EPA-HQ-OW-2018-0149-2688          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2688
EPA-HQ-OW-2018-0149-2689          Public Comment                                 Comment submitted by B. Meece                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2689
EPA-HQ-OW-2018-0149-2690          Public Comment                                 Comment submitted by E. Rushing                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2690
EPA-HQ-OW-2018-0149-2691          Public Comment                                 Comment submitted by M. Romero                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2691
EPA-HQ-OW-2018-0149-2692          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2692
EPA-HQ-OW-2018-0149-2693          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2693
EPA-HQ-OW-2018-0149-2694          Public Comment                                 Comment submitted by C. Mullen                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2694
EPA-HQ-OW-2018-0149-2695          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2695
                                                                                 Comment submitted by Edward C. Levy, Executive Chairman and S. Evan
EPA-HQ-OW-2018-0149-2696          Public Comment                                                                                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2696
                                                                                 Weiner, CEO, Edw. C. Levy Co.
EPA-HQ-OW-2018-0149-2697          Public Comment                                 Comment submitted by Hope M. (no surname provided)                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2697
EPA-HQ-OW-2018-0149-2698          Public Comment                                 Comment submitted by B. Crowe                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2698
EPA-HQ-OW-2018-0149-2699          Public Comment                                 Comment submitted by C. Biles                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2699
EPA-HQ-OW-2018-0149-2700          Public Comment                                 Comment submitted by H. Field-Alvarez                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2700
EPA-HQ-OW-2018-0149-2701          Public Comment                                 Comment submitted by C. Bathgate                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2701
EPA-HQ-OW-2018-0149-2702          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2702
EPA-HQ-OW-2018-0149-2703          Public Comment                                 Comment submitted by D. Price                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2703




                                                                                                                                                                                                                         59 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 63 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-2704          Public Comment                                 Comment submitted by D. Coleman                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2704
EPA-HQ-OW-2018-0149-2705          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2705
EPA-HQ-OW-2018-0149-2706          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2706
EPA-HQ-OW-2018-0149-2707          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2707
EPA-HQ-OW-2018-0149-2708          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2708
EPA-HQ-OW-2018-0149-2709          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2709
EPA-HQ-OW-2018-0149-2710          Public Comment                                 Comment submitted by R. Malachowsky                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2710
EPA-HQ-OW-2018-0149-2711          Public Comment                                 Comment submitted by B. Earhardt                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2711
EPA-HQ-OW-2018-0149-2712          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2712
EPA-HQ-OW-2018-0149-2713          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2713
EPA-HQ-OW-2018-0149-2714          Public Comment                                 Comment submitted by S. Garrett                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2714
EPA-HQ-OW-2018-0149-2715          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2715
EPA-HQ-OW-2018-0149-2716          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2716
EPA-HQ-OW-2018-0149-2717          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2717
EPA-HQ-OW-2018-0149-2718          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2718
EPA-HQ-OW-2018-0149-2719          Public Comment                                 Comment submitted by J. A. Roby                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2719
EPA-HQ-OW-2018-0149-2720          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2720
EPA-HQ-OW-2018-0149-2721          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2721
EPA-HQ-OW-2018-0149-2722          Public Comment                                 Comment submitted by J. Fields                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2722
EPA-HQ-OW-2018-0149-2723          Public Comment                                 Comment submitted by R. Perea                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2723
EPA-HQ-OW-2018-0149-2724          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2724
EPA-HQ-OW-2018-0149-2725          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2725
EPA-HQ-OW-2018-0149-2726          Public Comment                                 Comment submitted by B. Fitzgerald                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2726
EPA-HQ-OW-2018-0149-2727          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2727
EPA-HQ-OW-2018-0149-2728          Public Comment                                 Comment submitted by F. Higinbotham                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2728
EPA-HQ-OW-2018-0149-2729          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2729
EPA-HQ-OW-2018-0149-2730          Public Comment                                 Comment submitted by P. Gonzalez                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2730
EPA-HQ-OW-2018-0149-2731          Public Comment                                 Comment submitted by J. Knish                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2731
EPA-HQ-OW-2018-0149-2732          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2732
EPA-HQ-OW-2018-0149-2733          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2733
EPA-HQ-OW-2018-0149-2734          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2734
EPA-HQ-OW-2018-0149-2735          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2735
EPA-HQ-OW-2018-0149-2736          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2736
EPA-HQ-OW-2018-0149-2737          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2737
EPA-HQ-OW-2018-0149-2738          Public Comment                                 Comment submitted by C. Phelan                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2738
EPA-HQ-OW-2018-0149-2739          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2739
EPA-HQ-OW-2018-0149-2740          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2740
EPA-HQ-OW-2018-0149-2741          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2741
EPA-HQ-OW-2018-0149-2742          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2742
EPA-HQ-OW-2018-0149-2743          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2743
EPA-HQ-OW-2018-0149-2744          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2744
EPA-HQ-OW-2018-0149-2745          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2745
EPA-HQ-OW-2018-0149-2746          Public Comment                                 Comment submitted by J. Daley                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2746
EPA-HQ-OW-2018-0149-2747          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2747
EPA-HQ-OW-2018-0149-2748          Public Comment                                 Comment submitted by E. Garrity                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2748
EPA-HQ-OW-2018-0149-2749          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2749
EPA-HQ-OW-2018-0149-2750          Public Comment                                 Comment submitted by K. Lightle                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2750
EPA-HQ-OW-2018-0149-2751          Public Comment                                 Comment submitted by J. Spampinato                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2751
EPA-HQ-OW-2018-0149-2752          Public Comment                                 Comment submitted by M. Crockett                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2752




                                                                                                                                                                                                        60 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 64 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-2753          Public Comment                                 Comment submitted by F. Myszka                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2753
EPA-HQ-OW-2018-0149-2754          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2754
EPA-HQ-OW-2018-0149-2755          Public Comment                                 Comment submitted by J. M. Conitz                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2755
EPA-HQ-OW-2018-0149-2756          Public Comment                                 Comment submitted by M. N. Bass                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2756
EPA-HQ-OW-2018-0149-2757          Public Comment                                 Comment submitted by S. Butcher                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2757
EPA-HQ-OW-2018-0149-2758          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2758
EPA-HQ-OW-2018-0149-2759          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2759
EPA-HQ-OW-2018-0149-2760          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2760
EPA-HQ-OW-2018-0149-2761          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2761
EPA-HQ-OW-2018-0149-2762          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2762
EPA-HQ-OW-2018-0149-2763          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2763
EPA-HQ-OW-2018-0149-2764          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2764
EPA-HQ-OW-2018-0149-2765          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2765
EPA-HQ-OW-2018-0149-2766          Public Comment                                 Comment submitted by M. Beerman                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2766
EPA-HQ-OW-2018-0149-2767          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2767
EPA-HQ-OW-2018-0149-2768          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2768
EPA-HQ-OW-2018-0149-2769          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2769
EPA-HQ-OW-2018-0149-2770          Public Comment                                 Comment submitted by J. Langford                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2770
EPA-HQ-OW-2018-0149-2771          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2771
EPA-HQ-OW-2018-0149-2772          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2772
EPA-HQ-OW-2018-0149-2773          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2773
EPA-HQ-OW-2018-0149-2774          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2774
EPA-HQ-OW-2018-0149-2775          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2775
EPA-HQ-OW-2018-0149-2776          Public Comment                                 Comment submitted by J. Berry                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2776
EPA-HQ-OW-2018-0149-2777          Public Comment                                 Comment submitted by A. Impara                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2777
EPA-HQ-OW-2018-0149-2778          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2778
EPA-HQ-OW-2018-0149-2779          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2779
EPA-HQ-OW-2018-0149-2780          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2780
EPA-HQ-OW-2018-0149-2781          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2781
EPA-HQ-OW-2018-0149-2782          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2782
EPA-HQ-OW-2018-0149-2783          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2783
EPA-HQ-OW-2018-0149-2784          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2784
EPA-HQ-OW-2018-0149-2785          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2785
EPA-HQ-OW-2018-0149-2786          Public Comment                                 Comment submitted by C. Moyer                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2786
EPA-HQ-OW-2018-0149-2787          Public Comment                                 Comment submitted by J. Thurman                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2787
EPA-HQ-OW-2018-0149-2788          Public Comment                                 Comment submitted by M. and P. Buchanan              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2788
EPA-HQ-OW-2018-0149-2789          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2789
EPA-HQ-OW-2018-0149-2790          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2790
EPA-HQ-OW-2018-0149-2791          Public Comment                                 Comment submitted by L. Emlet                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2791
EPA-HQ-OW-2018-0149-2792          Public Comment                                 Comment submitted by S. Johnes                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2792
EPA-HQ-OW-2018-0149-2793          Public Comment                                 Comment submitted by M. Levato                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2793
EPA-HQ-OW-2018-0149-2794          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2794
EPA-HQ-OW-2018-0149-2795          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2795
EPA-HQ-OW-2018-0149-2796          Public Comment                                 Comment submitted by J. Xie                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2796
EPA-HQ-OW-2018-0149-2797          Public Comment                                 Comment submitted by K. Pilman                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2797
EPA-HQ-OW-2018-0149-2798          Public Comment                                 Comment submitted by C. Fields                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2798
EPA-HQ-OW-2018-0149-2799          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2799
EPA-HQ-OW-2018-0149-2800          Public Comment                                 Comment on EPA-HQ-OW-2018-0149-0003                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2800
EPA-HQ-OW-2018-0149-2801          Public Comment                                 Comment submitted by P. Roberts                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2801




                                                                                                                                                                                                        61 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 65 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                     URL
EPA-HQ-OW-2018-0149-2802          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2802
EPA-HQ-OW-2018-0149-2803          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2803
EPA-HQ-OW-2018-0149-2804          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2804
EPA-HQ-OW-2018-0149-2805          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2805
EPA-HQ-OW-2018-0149-2806          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2806
EPA-HQ-OW-2018-0149-2807          Public Comment                                 Comment submitted by K. Mcallister                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2807
EPA-HQ-OW-2018-0149-2808          Public Comment                                 Comment submitted by J. A. Burdick                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2808
EPA-HQ-OW-2018-0149-2809          Public Comment                                 Comment submitted by D. Byars                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2809
EPA-HQ-OW-2018-0149-2810          Public Comment                                 Comment submitted by M. Collins                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2810
EPA-HQ-OW-2018-0149-2811          Public Comment                                 Comment submitted by J. A. Cowell, Jr.                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2811
EPA-HQ-OW-2018-0149-2812          Public Comment                                 Comment submitted by B. Cummins                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2812
EPA-HQ-OW-2018-0149-2813          Public Comment                                 Comment submitted by L. Dennison                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2813
EPA-HQ-OW-2018-0149-2814          Public Comment                                 Comment submitted by E. Emlen                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2814
EPA-HQ-OW-2018-0149-2815          Public Comment                                 Comment submitted by D. Esposito                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2815
EPA-HQ-OW-2018-0149-2816          Public Comment                                 Comment submitted by M. Florio                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2816
EPA-HQ-OW-2018-0149-2817          Public Comment                                 Comment submitted by B. Hampton                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2817
EPA-HQ-OW-2018-0149-2818          Public Comment                                 Comment submitted by R. Hill                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2818
EPA-HQ-OW-2018-0149-2819          Public Comment                                 Comment submitted by S. E. Houde                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2819
EPA-HQ-OW-2018-0149-2820          Public Comment                                 Comment submitted by J. Jeffers                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2820
EPA-HQ-OW-2018-0149-2821          Public Comment                                 Comment submitted by B. Joyce                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2821
EPA-HQ-OW-2018-0149-2822          Public Comment                                 Comment submitted by K. Salvo                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2822
EPA-HQ-OW-2018-0149-2823          Public Comment                                 Comment submitted by R. Spurrier                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2823
EPA-HQ-OW-2018-0149-2824          Public Comment                                 Comment submitted by M. Veach                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2824
EPA-HQ-OW-2018-0149-2825          Public Comment                                 Comment submitted by R. Williams                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2825
                                                                                 Comment submitted by Jimm Barbery, President Blue Ridge Trout
EPA-HQ-OW-2018-0149-2826          Public Comment                                 Unlimited, Blue Ridge Chapter of Trout Unlimited (TU), Blue Ridge Trout   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2826
                                                                                 Unlimited
EPA-HQ-OW-2018-0149-2827          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2827
EPA-HQ-OW-2018-0149-2828          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2828
EPA-HQ-OW-2018-0149-2829          Public Comment                                 Comment submitted by T. Neal                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2829
EPA-HQ-OW-2018-0149-2830          Public Comment                                 Comment submitted by N. Cisco                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2830
EPA-HQ-OW-2018-0149-2831          Public Comment                                 Comment submitted by M. Reis                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2831
EPA-HQ-OW-2018-0149-2832          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2832
EPA-HQ-OW-2018-0149-2833          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2833
EPA-HQ-OW-2018-0149-2834          Public Comment                                 Comment submitted by D. Coffey                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2834
EPA-HQ-OW-2018-0149-2835          Public Comment                                 Comment submitted by A. Diggs                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2835
EPA-HQ-OW-2018-0149-2836          Public Comment                                 Comment submitted by H. Barcia                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2836
EPA-HQ-OW-2018-0149-2837          Public Comment                                 Comment submitted by A. Kinsellagh                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2837
EPA-HQ-OW-2018-0149-2838          Public Comment                                 Comment submitted by E. Hopkins                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2838
EPA-HQ-OW-2018-0149-2839          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2839
EPA-HQ-OW-2018-0149-2840          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2840
EPA-HQ-OW-2018-0149-2841          Public Comment                                 Comment submitted by L. Abrams                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2841
EPA-HQ-OW-2018-0149-2842          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2842
EPA-HQ-OW-2018-0149-2843          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2843
EPA-HQ-OW-2018-0149-2844          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2844
EPA-HQ-OW-2018-0149-2845          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2845
EPA-HQ-OW-2018-0149-2846          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2846
EPA-HQ-OW-2018-0149-2847          Public Comment                                 Comment submitted by L. Howe                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2847
EPA-HQ-OW-2018-0149-2848          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2848




                                                                                                                                                                                                                             62 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 66 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                      URL
EPA-HQ-OW-2018-0149-2849          Public Comment                                 Comment submitted by J. Clark                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2849
EPA-HQ-OW-2018-0149-2850          Public Comment                                 Comment submitted by D. Patels                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2850
EPA-HQ-OW-2018-0149-2851          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2851
EPA-HQ-OW-2018-0149-2852          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2852
EPA-HQ-OW-2018-0149-2853          Public Comment                                 Comment submitted by K. Scott                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2853
EPA-HQ-OW-2018-0149-2854          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2854
EPA-HQ-OW-2018-0149-2855          Public Comment                                 Comment submitted by A. Pritchard                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2855
EPA-HQ-OW-2018-0149-2856          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2856
EPA-HQ-OW-2018-0149-2857          Public Comment                                 Comment submitted by L. Kuhn                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2857
EPA-HQ-OW-2018-0149-2858          Public Comment                                 Comment submitted by N. Carpenter                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2858
EPA-HQ-OW-2018-0149-2859          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2859
EPA-HQ-OW-2018-0149-2860          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2860
EPA-HQ-OW-2018-0149-2861          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2861
EPA-HQ-OW-2018-0149-2862          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2862
                                                                                 Comment submitted by Whitt G. Sessoms, III, President, Virginia - North
EPA-HQ-OW-2018-0149-2863          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2863
                                                                                 Carolina Property Owners Association
                                                                                 Comment submitted by Cathy Giessel, President, Alaska State Senate
EPA-HQ-OW-2018-0149-2864          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2864
                                                                                 Majority et al.
                                                                                 Comment submitted by Pat Raines, President, Burley Tobacco Growers
EPA-HQ-OW-2018-0149-2865          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2865
                                                                                 Cooperative Association
EPA-HQ-OW-2018-0149-2866          Public Comment                                 Comment submitted by D. Solomon                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2866
                                                                                 Comment submitted by Jan Himebaugh, Government Affairs Director,
EPA-HQ-OW-2018-0149-2867          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2867
                                                                                 Building Industry Association of Washington (BIAW)
                                                                                 Comment submitted by Chuck Sundsmo, Sundsmo Land Use and
EPA-HQ-OW-2018-0149-2868          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2868
                                                                                 Consultation Development
EPA-HQ-OW-2018-0149-2869          Public Comment                                 Comment submitted by M. L. Donnelly                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2869
EPA-HQ-OW-2018-0149-2870          Public Comment                                 Comment submitted by Oklahoma Chapter of Trout Unlimited (OKTU)            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2870
                                                                                 Comment submitted by Jodi Sasse, Home Builders Association of Midland
EPA-HQ-OW-2018-0149-2871          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2871
                                                                                 County
                                                                                 Comment submitted by Clint Allen, Senior Environmental Manager, CRH
EPA-HQ-OW-2018-0149-2872          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2872
                                                                                 Americas Materials Midwest Region
                                                                                 Comment submitted by Ericka Baxter, Assistant Director of Environmental,
EPA-HQ-OW-2018-0149-2873          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2873
                                                                                 Conco Quarries, Inc.
                                                                                 Comment submitted by Kevan Stone, Executive Director, National
EPA-HQ-OW-2018-0149-2874          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2874
                                                                                 Association of County Engineers (NACE) et al.
EPA-HQ-OW-2018-0149-2875          Public Comment                                 Comment submitted by D. M. Bailey                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2875
EPA-HQ-OW-2018-0149-2876          Public Comment                                 Comment submitted by T. Finch                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2876
                                                                                 Comment submitted by Lori Keenan McGuinness, Co-Chairman, Fauquier,
EPA-HQ-OW-2018-0149-2877          Public Comment                                 and Paul Lawrence, Co-Chairman, Loudoun, Goose Creek Association           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2877
                                                                                 (GCA)
EPA-HQ-OW-2018-0149-2878          Public Comment                                 Comment submitted by M. Wegler                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2878
EPA-HQ-OW-2018-0149-2879          Public Comment                                 Comment submitted by E. Becnel                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2879
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-2880          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2880
                                                                                 attached (paper)
                                                                                 Mass Comment Campaign sponsored by Montana Audubon et al. Sample
EPA-HQ-OW-2018-0149-2881          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2881
                                                                                 attached (paper)
EPA-HQ-OW-2018-0149-2882          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2882




                                                                                                                                                                                                                              63 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 67 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-2883          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2883
EPA-HQ-OW-2018-0149-2884          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2884
EPA-HQ-OW-2018-0149-2885          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2885
EPA-HQ-OW-2018-0149-2886          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2886
EPA-HQ-OW-2018-0149-2887          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2887
EPA-HQ-OW-2018-0149-2888          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2888
EPA-HQ-OW-2018-0149-2889          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2889
EPA-HQ-OW-2018-0149-2890          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2890
EPA-HQ-OW-2018-0149-2891          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2891
EPA-HQ-OW-2018-0149-2892          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2892
EPA-HQ-OW-2018-0149-2893          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2893
EPA-HQ-OW-2018-0149-2894          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2894
EPA-HQ-OW-2018-0149-2895          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2895
EPA-HQ-OW-2018-0149-2896          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2896
EPA-HQ-OW-2018-0149-2897          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2897
EPA-HQ-OW-2018-0149-2898          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2898
EPA-HQ-OW-2018-0149-2899          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2899
EPA-HQ-OW-2018-0149-2900          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2900
EPA-HQ-OW-2018-0149-2901          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2901
EPA-HQ-OW-2018-0149-2902          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2902
EPA-HQ-OW-2018-0149-2903          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2903
EPA-HQ-OW-2018-0149-2904          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2904
EPA-HQ-OW-2018-0149-2905          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2905
EPA-HQ-OW-2018-0149-2906          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2906
EPA-HQ-OW-2018-0149-2907          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2907
EPA-HQ-OW-2018-0149-2908          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2908
EPA-HQ-OW-2018-0149-2909          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2909
EPA-HQ-OW-2018-0149-2910          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2910
EPA-HQ-OW-2018-0149-2911          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2911
EPA-HQ-OW-2018-0149-2912          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2912
EPA-HQ-OW-2018-0149-2913          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2913
EPA-HQ-OW-2018-0149-2914          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2914
EPA-HQ-OW-2018-0149-2915          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2915
EPA-HQ-OW-2018-0149-2916          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2916
EPA-HQ-OW-2018-0149-2917          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2917
EPA-HQ-OW-2018-0149-2918          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2918
EPA-HQ-OW-2018-0149-2919          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2919
EPA-HQ-OW-2018-0149-2920          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2920
EPA-HQ-OW-2018-0149-2921          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2921
EPA-HQ-OW-2018-0149-2922          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2922
EPA-HQ-OW-2018-0149-2923          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2923
EPA-HQ-OW-2018-0149-2924          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2924
EPA-HQ-OW-2018-0149-2925          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2925
EPA-HQ-OW-2018-0149-2926          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2926
EPA-HQ-OW-2018-0149-2927          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2927
EPA-HQ-OW-2018-0149-2928          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2928
EPA-HQ-OW-2018-0149-2929          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2929
EPA-HQ-OW-2018-0149-2930          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2930
EPA-HQ-OW-2018-0149-2931          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2931




                                                                                                                                                                                                        64 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 68 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                 URL
EPA-HQ-OW-2018-0149-2932          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2932
EPA-HQ-OW-2018-0149-2933          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2933
EPA-HQ-OW-2018-0149-2934          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2934
EPA-HQ-OW-2018-0149-2935          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2935
EPA-HQ-OW-2018-0149-2936          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2936
EPA-HQ-OW-2018-0149-2937          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2937
EPA-HQ-OW-2018-0149-2938          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2938
EPA-HQ-OW-2018-0149-2939          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2939
EPA-HQ-OW-2018-0149-2940          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2940
EPA-HQ-OW-2018-0149-2941          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2941
EPA-HQ-OW-2018-0149-2942          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2942
EPA-HQ-OW-2018-0149-2943          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2943
EPA-HQ-OW-2018-0149-2944          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2944
EPA-HQ-OW-2018-0149-2945          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2945
EPA-HQ-OW-2018-0149-2946          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2946
EPA-HQ-OW-2018-0149-2947          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2947
EPA-HQ-OW-2018-0149-2948          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2948
EPA-HQ-OW-2018-0149-2949          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2949
EPA-HQ-OW-2018-0149-2950          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2950
EPA-HQ-OW-2018-0149-2951          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2951
EPA-HQ-OW-2018-0149-2952          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2952
EPA-HQ-OW-2018-0149-2953          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2953
EPA-HQ-OW-2018-0149-2954          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2954
EPA-HQ-OW-2018-0149-2955          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2955
EPA-HQ-OW-2018-0149-2956          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2956
EPA-HQ-OW-2018-0149-2957          Public Comment                                 Comment submitted by A. Malone                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2957
EPA-HQ-OW-2018-0149-2958          Public Comment                                 Comment submitted by A. Painter                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2958
EPA-HQ-OW-2018-0149-2959          Public Comment                                 Comment submitted by A. Schlag                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2959
EPA-HQ-OW-2018-0149-2960          Public Comment                                 Comment submitted by A. Sletteland                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2960
EPA-HQ-OW-2018-0149-2961          Public Comment                                 Comment submitted by B. Bocca                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2961
EPA-HQ-OW-2018-0149-2962          Public Comment                                 Comment submitted by B. Griffin                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2962
EPA-HQ-OW-2018-0149-2963          Public Comment                                 Comment submitted by C. A. Hamilton                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2963
EPA-HQ-OW-2018-0149-2964          Public Comment                                 Comment submitted by C. Stadelman                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2964
EPA-HQ-OW-2018-0149-2965          Public Comment                                 Comment submitted by C. Wood                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2965
EPA-HQ-OW-2018-0149-2966          Public Comment                                 Comment submitted by D. Daniels                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2966
EPA-HQ-OW-2018-0149-2967          Public Comment                                 Comment submitted by D. Johnson                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2967
EPA-HQ-OW-2018-0149-2968          Public Comment                                 Comment submitted by D. R. Coop                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2968
                                                                                 Comment submitted by David S. Addington, Senior Vice President and
EPA-HQ-OW-2018-0149-2969          Public Comment                                                                                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2969
                                                                                 General Counsel, National Federation of Independent Business (NFIB)
EPA-HQ-OW-2018-0149-2970          Public Comment                                 Comment submitted by E. and L. Sizemore                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2970
EPA-HQ-OW-2018-0149-2971          Public Comment                                 Comment submitted by E. Mccaslin                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2971
EPA-HQ-OW-2018-0149-2972          Public Comment                                 Comment submitted by E. Ovenden                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2972
EPA-HQ-OW-2018-0149-2973          Public Comment                                 Comment submitted by G. Bodine                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2973
EPA-HQ-OW-2018-0149-2974          Public Comment                                 Comment submitted by G. Harper                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2974
EPA-HQ-OW-2018-0149-2975          Public Comment                                 Comment submitted by G. Schwaller                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2975
EPA-HQ-OW-2018-0149-2976          Public Comment                                 Comment submitted by G. Terrill                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2976
EPA-HQ-OW-2018-0149-2977          Public Comment                                 Comment submitted by Hannah E. (surname not provided)                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2977
EPA-HQ-OW-2018-0149-2978          Public Comment                                 Comment submitted by Heidi (no surname provided)                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2978




                                                                                                                                                                                                                         65 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 69 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                     URL
EPA-HQ-OW-2018-0149-2979          Public Comment                                 Comment submitted by J. Beverly                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2979
EPA-HQ-OW-2018-0149-2980          Public Comment                                 Comment submitted by J. Fabiano                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2980
EPA-HQ-OW-2018-0149-2981          Public Comment                                 Comment submitted by J. Jorg                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2981
EPA-HQ-OW-2018-0149-2982          Public Comment                                 Comment submitted by Jason Amato, Councilman, St. James Parish            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2982
                                                                                 Comment submitted by Joe Atalla, President, Idaho Building Contractors
EPA-HQ-OW-2018-0149-2983          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2983
                                                                                 Association (IBCA)
                                                                                 Comment submitted by Julie Nania, Water Director High Country
EPA-HQ-OW-2018-0149-2984          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2984
                                                                                 Conservation Advocates (HCCA)
EPA-HQ-OW-2018-0149-2985          Public Comment                                 Comment submitted by K. A. Randall                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2985
EPA-HQ-OW-2018-0149-2986          Public Comment                                 Comment submitted by K. Gholson                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2986
EPA-HQ-OW-2018-0149-2987          Public Comment                                 Comment submitted by K. Hottle                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2987
EPA-HQ-OW-2018-0149-2988          Public Comment                                 Comment submitted by K. Pavelich                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2988
                                                                                 Comment submitted by Karen G. Ash, Chair, Concerned Citizens of
EPA-HQ-OW-2018-0149-2989          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2989
                                                                                 Allegany County, Inc.
                                                                                 Comment submitted by Ken Norton, Chairman National Tribal Water
EPA-HQ-OW-2018-0149-2990          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2990
                                                                                 Council (NTWC)
                                                                                 Comment submitted by Kirk Havens, Chair, Leadership Council, Albemarle-
EPA-HQ-OW-2018-0149-2991          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2991
                                                                                 Pamlico National Estuary Partnership
EPA-HQ-OW-2018-0149-2992          Public Comment                                 Comment submitted by L. Pollard                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2992
EPA-HQ-OW-2018-0149-2993          Public Comment                                 Comment submitted by M. R. Taylor                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2993
EPA-HQ-OW-2018-0149-2994          Public Comment                                 Comment submitted by M. Roth                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2994
EPA-HQ-OW-2018-0149-2995          Public Comment                                 Comment submitted by M. Wegler                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2995
EPA-HQ-OW-2018-0149-2996          Public Comment                                 Comment submitted by O. M. Gullett                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2996
EPA-HQ-OW-2018-0149-2997          Public Comment                                 Comment submitted by P. Nordby                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2997
EPA-HQ-OW-2018-0149-2998          Public Comment                                 Comment submitted by P. Simmons                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2998
EPA-HQ-OW-2018-0149-2999          Public Comment                                 Comment submitted by R. Schmaeman                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-2999
EPA-HQ-OW-2018-0149-3000          Public Comment                                 Comment submitted by S. & C. Lund                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3000
EPA-HQ-OW-2018-0149-3001          Public Comment                                 Comment submitted by S. Doll                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3001
EPA-HQ-OW-2018-0149-3002          Public Comment                                 Comment submitted by S. Verkamp                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3002
EPA-HQ-OW-2018-0149-3003          Public Comment                                 Comment submitted by T. Giroir                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3003
                                                                                 Comment submitted by Van Medlock, Director of Environmental Services,
EPA-HQ-OW-2018-0149-3004          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3004
                                                                                 Rogers Group Inc.
EPA-HQ-OW-2018-0149-3005          Public Comment                                 Comment submitted by W. Hall                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3005
EPA-HQ-OW-2018-0149-3006          Public Comment                                 Comment submitted by W. W. Harley                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3006
EPA-HQ-OW-2018-0149-3007          Public Comment                                 Comment submitted by Z. U. Mount                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3007
EPA-HQ-OW-2018-0149-3008          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3008
EPA-HQ-OW-2018-0149-3009          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3009
EPA-HQ-OW-2018-0149-3010          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3010
EPA-HQ-OW-2018-0149-3011          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3011
EPA-HQ-OW-2018-0149-3012          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3012
EPA-HQ-OW-2018-0149-3013          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3013
EPA-HQ-OW-2018-0149-3014          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3014
EPA-HQ-OW-2018-0149-3015          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3015
EPA-HQ-OW-2018-0149-3016          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3016
EPA-HQ-OW-2018-0149-3017          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3017
EPA-HQ-OW-2018-0149-3018          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3018
EPA-HQ-OW-2018-0149-3019          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3019
EPA-HQ-OW-2018-0149-3020          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3020




                                                                                                                                                                                                                             66 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 70 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-3021          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3021
EPA-HQ-OW-2018-0149-3022          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3022
EPA-HQ-OW-2018-0149-3023          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3023
EPA-HQ-OW-2018-0149-3024          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3024
EPA-HQ-OW-2018-0149-3025          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3025
EPA-HQ-OW-2018-0149-3026          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3026
EPA-HQ-OW-2018-0149-3027          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3027
EPA-HQ-OW-2018-0149-3028          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3028
EPA-HQ-OW-2018-0149-3029          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3029
EPA-HQ-OW-2018-0149-3030          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3030
EPA-HQ-OW-2018-0149-3031          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3031
EPA-HQ-OW-2018-0149-3032          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3032
EPA-HQ-OW-2018-0149-3033          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3033
EPA-HQ-OW-2018-0149-3034          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3034
EPA-HQ-OW-2018-0149-3035          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3035
EPA-HQ-OW-2018-0149-3036          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3036
EPA-HQ-OW-2018-0149-3037          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3037
EPA-HQ-OW-2018-0149-3038          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3038
EPA-HQ-OW-2018-0149-3039          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3039
EPA-HQ-OW-2018-0149-3040          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3040
EPA-HQ-OW-2018-0149-3041          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3041
EPA-HQ-OW-2018-0149-3042          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3042
EPA-HQ-OW-2018-0149-3043          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3043
EPA-HQ-OW-2018-0149-3044          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3044
EPA-HQ-OW-2018-0149-3045          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3045
EPA-HQ-OW-2018-0149-3046          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3046
EPA-HQ-OW-2018-0149-3047          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3047
EPA-HQ-OW-2018-0149-3048          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3048
EPA-HQ-OW-2018-0149-3049          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3049
EPA-HQ-OW-2018-0149-3050          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3050
EPA-HQ-OW-2018-0149-3051          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3051
EPA-HQ-OW-2018-0149-3052          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3052
EPA-HQ-OW-2018-0149-3053          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3053
EPA-HQ-OW-2018-0149-3054          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3054
EPA-HQ-OW-2018-0149-3055          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3055
EPA-HQ-OW-2018-0149-3056          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3056
EPA-HQ-OW-2018-0149-3057          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3057
EPA-HQ-OW-2018-0149-3058          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3058
EPA-HQ-OW-2018-0149-3059          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3059
EPA-HQ-OW-2018-0149-3060          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3060
EPA-HQ-OW-2018-0149-3061          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3061
EPA-HQ-OW-2018-0149-3062          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3062
EPA-HQ-OW-2018-0149-3063          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3063
EPA-HQ-OW-2018-0149-3064          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3064
EPA-HQ-OW-2018-0149-3065          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3065
EPA-HQ-OW-2018-0149-3066          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3066
EPA-HQ-OW-2018-0149-3067          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3067
EPA-HQ-OW-2018-0149-3068          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3068
EPA-HQ-OW-2018-0149-3069          Public Comment                                 Comment submitted by M. Dean                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3069




                                                                                                                                                                                                        67 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 71 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                 URL
EPA-HQ-OW-2018-0149-3070          Public Comment                                 Comment submitted by M. Freund                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3070
EPA-HQ-OW-2018-0149-3071          Public Comment                                 Comment submitted by M. Lindh                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3071
EPA-HQ-OW-2018-0149-3072          Public Comment                                 Comment submitted by M. Ray                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3072
EPA-HQ-OW-2018-0149-3073          Public Comment                                 Comment submitted by M. Taft                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3073
EPA-HQ-OW-2018-0149-3074          Public Comment                                 Comment submitted by Mauren (surname illegible)                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3074
EPA-HQ-OW-2018-0149-3075          Public Comment                                 Comment submitted by N. Schwieterman                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3075
EPA-HQ-OW-2018-0149-3076          Public Comment                                 Comment submitted by N. Stalik                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3076
EPA-HQ-OW-2018-0149-3077          Public Comment                                 Comment submitted by P. Murphy                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3077
EPA-HQ-OW-2018-0149-3078          Public Comment                                 Comment submitted by P. D. Brooks                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3078
EPA-HQ-OW-2018-0149-3079          Public Comment                                 Comment submitted by P. Perron                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3079
EPA-HQ-OW-2018-0149-3080          Public Comment                                 Comment submitted by R. Dzur                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3080
EPA-HQ-OW-2018-0149-3081          Public Comment                                 Comment submitted by R. Smothers                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3081
EPA-HQ-OW-2018-0149-3082          Public Comment                                 Comment submitted by R. Travers                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3082
EPA-HQ-OW-2018-0149-3083          Public Comment                                 Comment submitted by R. Weiter                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3083
EPA-HQ-OW-2018-0149-3084          Public Comment                                 Comment submitted by S. B. Nashel                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3084
EPA-HQ-OW-2018-0149-3085          Public Comment                                 Comment submitted by S. Oliva                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3085
EPA-HQ-OW-2018-0149-3086          Public Comment                                 Comment submitted by S. O'Shea                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3086
EPA-HQ-OW-2018-0149-3087          Public Comment                                 Comment submitted by S. Reed                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3087
EPA-HQ-OW-2018-0149-3088          Public Comment                                 Comment submitted by S. Villalobos-Boehm                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3088
                                                                                 Comment submitted by Stuart Kasdin, Council Member, City of Goleta,
EPA-HQ-OW-2018-0149-3089          Public Comment                                                                                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3089
                                                                                 California
EPA-HQ-OW-2018-0149-3090          Public Comment                                 Comment submitted by W. and M. Schmitz                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3090
EPA-HQ-OW-2018-0149-3091          Public Comment                                 Comment submitted by W. Kriege                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3091
EPA-HQ-OW-2018-0149-3092          Public Comment                                 Comment submitted by Z. Ellsworth                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3092
EPA-HQ-OW-2018-0149-3093          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3093
EPA-HQ-OW-2018-0149-3094          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3094
EPA-HQ-OW-2018-0149-3095          Public Comment                                 Comment submitted by A. Rogers                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3095
EPA-HQ-OW-2018-0149-3096          Public Comment                                 Comment submitted by A. Zieser                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3096
EPA-HQ-OW-2018-0149-3097          Public Comment                                 Comment submitted by A. Zohav                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3097
EPA-HQ-OW-2018-0149-3098          Public Comment                                 Comment submitted by B. Cartwright                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3098
EPA-HQ-OW-2018-0149-3099          Public Comment                                 Comment submitted by B. DenOuden                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3099
EPA-HQ-OW-2018-0149-3100          Public Comment                                 Comment submitted by B. Izard                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3100
EPA-HQ-OW-2018-0149-3101          Public Comment                                 Comment submitted by Buffalo Niagara Waterkeeper                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3101
                                                                                 Comment submitted by Lindsay Van Woert, Environmental Manager,
EPA-HQ-OW-2018-0149-3102          Public Comment                                                                                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3102
                                                                                 Cessford Construction Company, A CRH Company
EPA-HQ-OW-2018-0149-3103          Public Comment                                 Comment submitted by L. Vear                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3103
EPA-HQ-OW-2018-0149-3104          Public Comment                                 Comment submitted by L. Sizer                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3104
EPA-HQ-OW-2018-0149-3105          Public Comment                                 Comment submitted by L. Selsor                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3105
EPA-HQ-OW-2018-0149-3106          Public Comment                                 Comment submitted by L. Inge                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3106
EPA-HQ-OW-2018-0149-3107          Public Comment                                 Comment submitted by K. Zimmerman                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3107
EPA-HQ-OW-2018-0149-3108          Public Comment                                 Comment submitted by K. McIntyre                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3108
EPA-HQ-OW-2018-0149-3109          Public Comment                                 Comment submitted by K. Curran                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3109
                                                                                 Comment submitted by James Bryan Bacon, Attorney and Counselor at
EPA-HQ-OW-2018-0149-3110          Public Comment                                                                                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3110
                                                                                 Law on behalf of Marian Rose
EPA-HQ-OW-2018-0149-3111          Public Comment                                 Comment submitted by J. Sites                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3111
EPA-HQ-OW-2018-0149-3112          Public Comment                                 Comment submitted by J. Simendinger                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3112
EPA-HQ-OW-2018-0149-3113          Public Comment                                 Comment submitted by J. Ewing                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3113
EPA-HQ-OW-2018-0149-3114          Public Comment                                 Comment submitted by J. Cargill                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3114
EPA-HQ-OW-2018-0149-3115          Public Comment                                 Comment submitted by J. Campbell                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3115




                                                                                                                                                                                                                         68 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 72 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                  URL
EPA-HQ-OW-2018-0149-3116          Public Comment                                 Comment submitted by J. Brooks                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3116
EPA-HQ-OW-2018-0149-3117          Public Comment                                 Comment submitted by G. Brennan                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3117
EPA-HQ-OW-2018-0149-3118          Public Comment                                 Comment submitted by F. K. Anthony                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3118
EPA-HQ-OW-2018-0149-3119          Public Comment                                 Comment submitted by E. Ryals                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3119
EPA-HQ-OW-2018-0149-3120          Public Comment                                 Comment submitted by E. L. Harris                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3120
EPA-HQ-OW-2018-0149-3121          Public Comment                                 Comment submitted by E. Davis Jr.                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3121
EPA-HQ-OW-2018-0149-3122          Public Comment                                 Comment submitted by E. Blosch                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3122
                                                                                 Comment submitted by Dan Eichholz, Executive Director, Illinois
EPA-HQ-OW-2018-0149-3123          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3123
                                                                                 Association of Aggregate Producers (IAAP)
EPA-HQ-OW-2018-0149-3124          Public Comment                                 Comment submitted by D. Wales                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3124
EPA-HQ-OW-2018-0149-3125          Public Comment                                 Comment submitted by D. Haley                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3125
EPA-HQ-OW-2018-0149-3126          Public Comment                                 Comment submitted by D. Dhupia                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3126
EPA-HQ-OW-2018-0149-3127          Public Comment                                 Comment submitted by D. Branson                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3127
EPA-HQ-OW-2018-0149-3128          Public Comment                                 Comment submitted by C. Johnson                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3128
EPA-HQ-OW-2018-0149-3129          Public Comment                                 Comment submitted by C. Freeland                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3129
EPA-HQ-OW-2018-0149-3130          Public Comment                                 Comment submitted by C. File, Jr.                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3130
EPA-HQ-OW-2018-0149-3131          Public Comment                                 Comment submitted by C. Donovan                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3131
EPA-HQ-OW-2018-0149-3132          Public Comment                                 Comment submitted by C. Brookman                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3132
EPA-HQ-OW-2018-0149-3133          Public Comment                                 Comment submitted by C. Bracco Ghazey                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3133
EPA-HQ-OW-2018-0149-3134          Public Comment                                 Comment submitted by C. Askonas                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3134
EPA-HQ-OW-2018-0149-3135          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3135
EPA-HQ-OW-2018-0149-3136          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3136
EPA-HQ-OW-2018-0149-3137          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3137
EPA-HQ-OW-2018-0149-3138          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3138
EPA-HQ-OW-2018-0149-3139          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3139
EPA-HQ-OW-2018-0149-3140          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3140
EPA-HQ-OW-2018-0149-3141          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3141
EPA-HQ-OW-2018-0149-3142          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3142
EPA-HQ-OW-2018-0149-3143          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3143
EPA-HQ-OW-2018-0149-3144          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3144
EPA-HQ-OW-2018-0149-3145          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3145
EPA-HQ-OW-2018-0149-3146          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3146
EPA-HQ-OW-2018-0149-3147          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3147
EPA-HQ-OW-2018-0149-3148          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3148
EPA-HQ-OW-2018-0149-3149          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3149
EPA-HQ-OW-2018-0149-3150          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3150
EPA-HQ-OW-2018-0149-3151          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3151
EPA-HQ-OW-2018-0149-3152          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3152
EPA-HQ-OW-2018-0149-3153          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3153
EPA-HQ-OW-2018-0149-3154          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3154
EPA-HQ-OW-2018-0149-3155          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3155
EPA-HQ-OW-2018-0149-3156          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3156
                                                                                 Mass comment campaign sponsored by Franklin County Farm Bureau
EPA-HQ-OW-2018-0149-3157          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3157
                                                                                 (paper)
EPA-HQ-OW-2018-0149-3158          Public Comment                                 Comment submitted by Bob Nisbet, City Manager, City of Half Moon Bay   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3158
EPA-HQ-OW-2018-0149-3159          Public Comment                                 Comment submitted by S. Hicks                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3159
EPA-HQ-OW-2018-0149-3160          Public Comment                                 Comment submitted by J. Alspaugh                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3160
EPA-HQ-OW-2018-0149-3161          Public Comment                                 Comment submitted by A. Mellis                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3161




                                                                                                                                                                                                                          69 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 73 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                URL
EPA-HQ-OW-2018-0149-3162          Public Comment                                 Comment submitted by G. M. CRandall                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3162
EPA-HQ-OW-2018-0149-3163          Public Comment                                 Comment submitted by E. Burk                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3163
EPA-HQ-OW-2018-0149-3164          Public Comment                                 Comment submitted by E. Moss                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3164
EPA-HQ-OW-2018-0149-3165          Public Comment                                 Comment submitted by E. Kallos                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3165
EPA-HQ-OW-2018-0149-3166          Public Comment                                 Comment submitted by E. Kuhn-Osius                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3166
EPA-HQ-OW-2018-0149-3167          Public Comment                                 Comment submitted by S. Wilber                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3167
EPA-HQ-OW-2018-0149-3168          Public Comment                                 Comment submitted by M. Reinemer                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3168
EPA-HQ-OW-2018-0149-3169          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3169
EPA-HQ-OW-2018-0149-3170          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3170
EPA-HQ-OW-2018-0149-3171          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3171
EPA-HQ-OW-2018-0149-3172          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3172
EPA-HQ-OW-2018-0149-3173          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3173
EPA-HQ-OW-2018-0149-3174          Public Comment                                 Comment submitted by M. Diehl                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3174
EPA-HQ-OW-2018-0149-3175          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3175
EPA-HQ-OW-2018-0149-3176          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3176
EPA-HQ-OW-2018-0149-3177          Public Comment                                 Comment submitted by J. Watters                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3177
EPA-HQ-OW-2018-0149-3178          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3178
EPA-HQ-OW-2018-0149-3179          Public Comment                                 Comment submitted by JRB                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3179
EPA-HQ-OW-2018-0149-3180          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3180
EPA-HQ-OW-2018-0149-3181          Public Comment                                 Comment submitted by R. E. Klemm                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3181
EPA-HQ-OW-2018-0149-3182          Public Comment                                 Comment submitted by R. Dresdner                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3182
EPA-HQ-OW-2018-0149-3183          Public Comment                                 Comment submitted by D. Cave                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3183
EPA-HQ-OW-2018-0149-3184          Public Comment                                 Comment submitted by J. Ankley                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3184
EPA-HQ-OW-2018-0149-3185          Public Comment                                 Comment submitted by H. Thomas                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3185
EPA-HQ-OW-2018-0149-3186          Public Comment                                 Comment submitted by C. Thompson                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3186
EPA-HQ-OW-2018-0149-3187          Public Comment                                 Comment submitted by J. Crowley                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3187
EPA-HQ-OW-2018-0149-3188          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3188
EPA-HQ-OW-2018-0149-3189          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3189
EPA-HQ-OW-2018-0149-3190          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3190
EPA-HQ-OW-2018-0149-3191          Public Comment                                 Comment submitted by B. Parks                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3191
EPA-HQ-OW-2018-0149-3192          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3192
EPA-HQ-OW-2018-0149-3193          Public Comment                                 Comment submitted by D. Art                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3193
EPA-HQ-OW-2018-0149-3194          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3194
EPA-HQ-OW-2018-0149-3195          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3195
                                                                                 Comment submitted by Karen G. Ash, Chair, Concerned Citizens of
EPA-HQ-OW-2018-0149-3196          Public Comment                                                                                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3196
                                                                                 Allegany County, Inc.
EPA-HQ-OW-2018-0149-3197          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3197
EPA-HQ-OW-2018-0149-3198          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3198
EPA-HQ-OW-2018-0149-3199          Public Comment                                 Comment submitted by Ashland Nature Center                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3199
EPA-HQ-OW-2018-0149-3200          Public Comment                                 Comment submitted by L. Boaz                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3200
                                                                                 Comment submitted by A. Lee Hays, President, Izaak Walton League -
EPA-HQ-OW-2018-0149-3201          Public Comment                                                                                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3201
                                                                                 Rockville Chapter
EPA-HQ-OW-2018-0149-3202          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3202
                                                                                 Comment submitted by Roland Lewis, CEO & President, Waterfront
EPA-HQ-OW-2018-0149-3203          Public Comment                                                                                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3203
                                                                                 Alliance
                                                                                 Comment submitted by Alvin A. Taylor, Director, South Carolina
EPA-HQ-OW-2018-0149-3204          Public Comment                                                                                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3204
                                                                                 Department of Natural Resources
EPA-HQ-OW-2018-0149-3205          Public Comment                                 Comment submitted by B. Anderson                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3205




                                                                                                                                                                                                                        70 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 74 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                URL
                                                                                 Comment submitted by Carrie Lewis, General Manager, Portland Water
EPA-HQ-OW-2018-0149-3206          Public Comment                                                                                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3206
                                                                                 District
EPA-HQ-OW-2018-0149-3207          Public Comment                                 Mass Comment Campaign sponsored by Earthworks (web)                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3207
EPA-HQ-OW-2018-0149-3208          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3208
EPA-HQ-OW-2018-0149-3209          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3209
EPA-HQ-OW-2018-0149-3210          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3210
EPA-HQ-OW-2018-0149-3211          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3211
EPA-HQ-OW-2018-0149-3212          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3212
EPA-HQ-OW-2018-0149-3213          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3213
EPA-HQ-OW-2018-0149-3214          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3214
EPA-HQ-OW-2018-0149-3215          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3215
EPA-HQ-OW-2018-0149-3216          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3216
EPA-HQ-OW-2018-0149-3217          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3217
EPA-HQ-OW-2018-0149-3218          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3218
EPA-HQ-OW-2018-0149-3219          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3219
EPA-HQ-OW-2018-0149-3220          Public Comment                                 Comment submitted by K. Hart                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3220
EPA-HQ-OW-2018-0149-3221          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3221
EPA-HQ-OW-2018-0149-3222          Public Comment                                 Comment submitted by M. Ganschow                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3222
EPA-HQ-OW-2018-0149-3223          Public Comment                                 Comment submitted by A. Kimpling                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3223
EPA-HQ-OW-2018-0149-3224          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3224
EPA-HQ-OW-2018-0149-3225          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3225
EPA-HQ-OW-2018-0149-3226          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3226
EPA-HQ-OW-2018-0149-3227          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3227
EPA-HQ-OW-2018-0149-3228          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3228
EPA-HQ-OW-2018-0149-3229          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3229
EPA-HQ-OW-2018-0149-3230          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3230
EPA-HQ-OW-2018-0149-3231          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3231
EPA-HQ-OW-2018-0149-3232          Public Comment                                 Comment submitted by R. Magee                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3232
EPA-HQ-OW-2018-0149-3233          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3233
EPA-HQ-OW-2018-0149-3234          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3234
EPA-HQ-OW-2018-0149-3235          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3235
EPA-HQ-OW-2018-0149-3236          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3236
EPA-HQ-OW-2018-0149-3237          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3237
EPA-HQ-OW-2018-0149-3238          Public Comment                                 Comment submitted by S. Waterhouse                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3238
EPA-HQ-OW-2018-0149-3239          Public Comment                                 Comment submitted by S. George                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3239
EPA-HQ-OW-2018-0149-3240          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3240
EPA-HQ-OW-2018-0149-3241          Public Comment                                 Comment submitted by S. Standifer                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3241
EPA-HQ-OW-2018-0149-3242          Public Comment                                 Comment submitted by C. Green                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3242
EPA-HQ-OW-2018-0149-3243          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3243
EPA-HQ-OW-2018-0149-3244          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3244
EPA-HQ-OW-2018-0149-3245          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3245
EPA-HQ-OW-2018-0149-3246          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3246
EPA-HQ-OW-2018-0149-3247          Public Comment                                 Comment submitted by D. Thompson                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3247
EPA-HQ-OW-2018-0149-3248          Public Comment                                 Comment submitted by G. Wolodarski                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3248
EPA-HQ-OW-2018-0149-3249          Public Comment                                 Comment submitted by S. Phillips                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3249
EPA-HQ-OW-2018-0149-3250          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3250
EPA-HQ-OW-2018-0149-3251          Public Comment                                 Comment submitted by A. Rosse                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3251
EPA-HQ-OW-2018-0149-3252          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3252
EPA-HQ-OW-2018-0149-3253          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3253




                                                                                                                                                                                                                        71 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 75 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                        URL
EPA-HQ-OW-2018-0149-3254          Public Comment                                 Comment submitted by C. Purchase                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3254
EPA-HQ-OW-2018-0149-3255          Public Comment                                 Anonymous public comment                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3255
EPA-HQ-OW-2018-0149-3256          Public Comment                                 Comment submitted by L. Hendrickson                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3256
EPA-HQ-OW-2018-0149-3257          Public Comment                                 Comment submitted by A. Bailey                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3257
EPA-HQ-OW-2018-0149-3258          Public Comment                                 Anonymous public comment                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3258
EPA-HQ-OW-2018-0149-3259          Public Comment                                 Anonymous public comment                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3259
EPA-HQ-OW-2018-0149-3260          Public Comment                                 Anonymous public comment                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3260
EPA-HQ-OW-2018-0149-3261          Public Comment                                 Anonymous public comment                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3261
EPA-HQ-OW-2018-0149-3262          Public Comment                                 Comment submitted by H. Eisele                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3262
EPA-HQ-OW-2018-0149-3263          Public Comment                                 Comment submitted by C. Alexander                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3263
EPA-HQ-OW-2018-0149-3264          Public Comment                                 Anonymous public comment                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3264
EPA-HQ-OW-2018-0149-3265          Public Comment                                 Anonymous public comment                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3265
EPA-HQ-OW-2018-0149-3266          Public Comment                                 Comment submitted by S. Law                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3266
EPA-HQ-OW-2018-0149-3267          Public Comment                                 Anonymous public comment                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3267
EPA-HQ-OW-2018-0149-3268          Public Comment                                 Anonymous public comment                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3268
EPA-HQ-OW-2018-0149-3269          Public Comment                                 Anonymous public comment                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3269
EPA-HQ-OW-2018-0149-3270          Public Comment                                 Anonymous public comment                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3270
EPA-HQ-OW-2018-0149-3271          Public Comment                                 Comment submitted by T. Price                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3271
EPA-HQ-OW-2018-0149-3272          Public Comment                                 Comment submitted by D. Marble                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3272
EPA-HQ-OW-2018-0149-3273          Public Comment                                 Anonymous public comment                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3273
EPA-HQ-OW-2018-0149-3274          Public Comment                                 Comment submitted by B. Wedeking                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3274
EPA-HQ-OW-2018-0149-3275          Public Comment                                 Anonymous public comment                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3275
EPA-HQ-OW-2018-0149-3276          Public Comment                                 Comment submitted by F. Harris                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3276
EPA-HQ-OW-2018-0149-3277          Public Comment                                 Anonymous public comment                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3277
EPA-HQ-OW-2018-0149-3278          Public Comment                                 Anonymous public comment                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3278
EPA-HQ-OW-2018-0149-3279          Public Comment                                 Anonymous public comment                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3279
EPA-HQ-OW-2018-0149-3280          Public Comment                                 Comment submitted by C. Jasmine                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3280
EPA-HQ-OW-2018-0149-3281          Public Comment                                 Comment submitted by R. Clark                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3281
EPA-HQ-OW-2018-0149-3282          Public Comment                                 Anonymous public comment                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3282
EPA-HQ-OW-2018-0149-3283          Public Comment                                 Comment submitted by L. Selsor                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3283
                                                                                 Comment submitted by John L. Hoblick, President, Florida Farm Bureau
EPA-HQ-OW-2018-0149-3284          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3284
                                                                                 Federation
                                                                                 Comment submitted by Craig Toalson, CEO, and Andrew Clark, Vice
EPA-HQ-OW-2018-0149-3285          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3285
                                                                                 President, Government Affairs, Home Builders Association of Virginia

                                                                                 Comment submitted by Ronald A. Fein, Legal Director, Free Speech For
EPA-HQ-OW-2018-0149-3286          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3286
                                                                                 People and Bill Kibler, Director of Policy, Raritan Headwaters Association
EPA-HQ-OW-2018-0149-3287          Public Comment                                 Comment submitted by M. T. Murphy                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3287
EPA-HQ-OW-2018-0149-3288          Public Comment                                 Comment submitted by S. Bonjour                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3288
                                                                                 Comment submitted by Todd R. Ohlheiser, Executive Director, Colorado
EPA-HQ-OW-2018-0149-3289          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3289
                                                                                 Ready Mixed Concrete Association (CRMCA)
                                                                                 Comment submitted by Todd R. Ohlheiser, Executive Director, Colorado
EPA-HQ-OW-2018-0149-3290          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3290
                                                                                 Stone, Sand & Gravel Association (CSSGA)
                                                                                 Comment submitted by Jamison Colburn, Professor of Law, Joseph H.
                                                                                 Goldstein, Faculty Scholar, Penn State Law and Robert P. Brooks,
EPA-HQ-OW-2018-0149-3291          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3291
                                                                                 Professor Emeritus of Geography and Ecology, Director Emeritus of Riparia
                                                                                 The Pennsylvania State University




                                                                                                                                                                                                                                72 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 76 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                   URL
                                                                                 Comment submitted by Steve Reiter, Chairman, Arizona Council of Trout
EPA-HQ-OW-2018-0149-3292          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3292
                                                                                 Unlimited
EPA-HQ-OW-2018-0149-3293          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3293
EPA-HQ-OW-2018-0149-3294          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3294
EPA-HQ-OW-2018-0149-3295          Public Comment                                 Comment submitted by M. Hampton                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3295
EPA-HQ-OW-2018-0149-3296          Public Comment                                 Comment submitted by C. Le Roux                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3296
EPA-HQ-OW-2018-0149-3297          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3297
EPA-HQ-OW-2018-0149-3298          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3298
EPA-HQ-OW-2018-0149-3299          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3299
EPA-HQ-OW-2018-0149-3300          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3300
EPA-HQ-OW-2018-0149-3301          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3301
EPA-HQ-OW-2018-0149-3302          Public Comment                                 Comment submitted by V. Andrews                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3302
EPA-HQ-OW-2018-0149-3303          Public Comment                                 Comment submitted by L. Duesterbeck                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3303
EPA-HQ-OW-2018-0149-3304          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3304
EPA-HQ-OW-2018-0149-3305          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3305
EPA-HQ-OW-2018-0149-3306          Public Comment                                 Comment submitted by C. Lesher                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3306
EPA-HQ-OW-2018-0149-3307          Public Comment                                 Comment submitted by N. Belanger                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3307
EPA-HQ-OW-2018-0149-3308          Public Comment                                 Comment submitted by T. Wilson                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3308
EPA-HQ-OW-2018-0149-3309          Public Comment                                 Comment submitted by C. Smith                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3309
EPA-HQ-OW-2018-0149-3310          Public Comment                                 Comment submitted by S. Bourquein                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3310
EPA-HQ-OW-2018-0149-3311          Public Comment                                 Comment submitted by C. Nethercutt                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3311
EPA-HQ-OW-2018-0149-3312          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3312
EPA-HQ-OW-2018-0149-3313          Public Comment                                 Comment submitted by R. Rosenquist                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3313
EPA-HQ-OW-2018-0149-3314          Public Comment                                 Comment submitted by O. Evans                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3314
EPA-HQ-OW-2018-0149-3315          Public Comment                                 Comment submitted by C. Stanley                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3315
EPA-HQ-OW-2018-0149-3316          Public Comment                                 Comment submitted by T. Muldrow                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3316
EPA-HQ-OW-2018-0149-3317          Public Comment                                 Comment submitted by N. Cadwallender                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3317
EPA-HQ-OW-2018-0149-3318          Public Comment                                 Comment submitted by S. Wilson                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3318
EPA-HQ-OW-2018-0149-3319          Public Comment                                 Comment submitted by C. Wilson                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3319
EPA-HQ-OW-2018-0149-3320          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3320
EPA-HQ-OW-2018-0149-3321          Public Comment                                 Comment submitted by A. Tomba                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3321
EPA-HQ-OW-2018-0149-3322          Public Comment                                 Comment submitted by R. Singh                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3322
EPA-HQ-OW-2018-0149-3323          Public Comment                                 Comment submitted by A. Carter                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3323
EPA-HQ-OW-2018-0149-3324          Public Comment                                 Comment submitted by L. Peck                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3324
EPA-HQ-OW-2018-0149-3325          Public Comment                                 Comment submitted by M. Woolman                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3325
EPA-HQ-OW-2018-0149-3326          Public Comment                                 Comment submitted by J. M. Broker                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3326
EPA-HQ-OW-2018-0149-3327          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3327
EPA-HQ-OW-2018-0149-3328          Public Comment                                 Comment submitted by L. Reuter                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3328
EPA-HQ-OW-2018-0149-3329          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3329
EPA-HQ-OW-2018-0149-3330          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3330
EPA-HQ-OW-2018-0149-3331          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3331
EPA-HQ-OW-2018-0149-3332          Public Comment                                 Comment submitted by V. Bane                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3332
EPA-HQ-OW-2018-0149-3333          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3333
EPA-HQ-OW-2018-0149-3334          Public Comment                                 Comment submitted by S. Teising                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3334
EPA-HQ-OW-2018-0149-3335          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3335
EPA-HQ-OW-2018-0149-3336          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3336
EPA-HQ-OW-2018-0149-3337          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3337
EPA-HQ-OW-2018-0149-3338          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3338
EPA-HQ-OW-2018-0149-3339          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3339




                                                                                                                                                                                                                           73 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 77 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                              URL
EPA-HQ-OW-2018-0149-3340          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3340
EPA-HQ-OW-2018-0149-3341          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3341
EPA-HQ-OW-2018-0149-3342          Public Comment                                 Comment submitted by L. Moran                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3342
EPA-HQ-OW-2018-0149-3343          Public Comment                                 Comment submitted by J. Smith                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3343
EPA-HQ-OW-2018-0149-3344          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3344
                                                                                 Comment submitted by Rebecca Newman, President, League of Women
EPA-HQ-OW-2018-0149-3345          Public Comment                                                                                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3345
                                                                                 Voters of Orange Coast
EPA-HQ-OW-2018-0149-3346          Public Comment                                 Comment submitted by O. Corson et al.                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3346
EPA-HQ-OW-2018-0149-3347          Public Comment                                 Comment submitted by D. Christian                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3347
EPA-HQ-OW-2018-0149-3348          Public Comment                                 Comment submitted by R. W Otten Jr.                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3348
EPA-HQ-OW-2018-0149-3349          Public Comment                                 Comment submitted by H. Rivers                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3349
EPA-HQ-OW-2018-0149-3350          Public Comment                                 Comment submitted by P. Henderson                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3350
EPA-HQ-OW-2018-0149-3351          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3351
EPA-HQ-OW-2018-0149-3352          Public Comment                                 Comment submitted by B. McCravy                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3352
EPA-HQ-OW-2018-0149-3353          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3353
EPA-HQ-OW-2018-0149-3354          Public Comment                                 Comment submitted by C. Blanke                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3354
EPA-HQ-OW-2018-0149-3355          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3355
EPA-HQ-OW-2018-0149-3356          Public Comment                                 Comment submitted by R. Johnston                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3356
EPA-HQ-OW-2018-0149-3357          Public Comment                                 Comment submitted by R. Scaletti                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3357
EPA-HQ-OW-2018-0149-3358          Public Comment                                 Comment submitted by S. Rudge                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3358
EPA-HQ-OW-2018-0149-3359          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3359
EPA-HQ-OW-2018-0149-3360          Public Comment                                 Comment submitted by A. Barlow                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3360
EPA-HQ-OW-2018-0149-3361          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3361
EPA-HQ-OW-2018-0149-3362          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3362
EPA-HQ-OW-2018-0149-3363          Public Comment                                 Comment submitted by R. Thomas                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3363
EPA-HQ-OW-2018-0149-3364          Public Comment                                 Comment submitted by J. Gron                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3364
EPA-HQ-OW-2018-0149-3365          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3365
                                                                                 Comment submitted by Timothy M. Walsh Jr. P.E., Director, Mohave
EPA-HQ-OW-2018-0149-3366          Public Comment                                                                                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3366
                                                                                 County Development Services, Mohave County, Arizona
EPA-HQ-OW-2018-0149-3367          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3367
EPA-HQ-OW-2018-0149-3368          Public Comment                                 Comment submitted by D. Bianchi                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3368
EPA-HQ-OW-2018-0149-3369          Public Comment                                 Comment submitted by L. Curran                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3369
EPA-HQ-OW-2018-0149-3370          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3370
EPA-HQ-OW-2018-0149-3371          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3371
EPA-HQ-OW-2018-0149-3372          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3372
EPA-HQ-OW-2018-0149-3373          Public Comment                                 Comment submitted by J. Cleveland                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3373
EPA-HQ-OW-2018-0149-3374          Public Comment                                 Comment submitted by D. A Armbruster                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3374
EPA-HQ-OW-2018-0149-3375          Public Comment                                 Comment submitted by H. Wolfe                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3375
EPA-HQ-OW-2018-0149-3376          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3376
EPA-HQ-OW-2018-0149-3377          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3377
EPA-HQ-OW-2018-0149-3378          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3378
EPA-HQ-OW-2018-0149-3379          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3379
EPA-HQ-OW-2018-0149-3380          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3380
EPA-HQ-OW-2018-0149-3381          Public Comment                                 Comment submitted by J. Pannaman                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3381
EPA-HQ-OW-2018-0149-3382          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3382
EPA-HQ-OW-2018-0149-3383          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3383
EPA-HQ-OW-2018-0149-3384          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3384
EPA-HQ-OW-2018-0149-3385          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3385
EPA-HQ-OW-2018-0149-3386          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3386




                                                                                                                                                                                                                      74 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 78 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                  URL
EPA-HQ-OW-2018-0149-3387          Public Comment                                 Comment submitted by L. Sherburne                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3387
EPA-HQ-OW-2018-0149-3388          Public Comment                                 Comment submitted by Ashley G. (No surname provided)   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3388
EPA-HQ-OW-2018-0149-3389          Public Comment                                 Comment submitted by M. Buehler                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3389
EPA-HQ-OW-2018-0149-3390          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3390
EPA-HQ-OW-2018-0149-3391          Public Comment                                 Comment submitted by G. Garland                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3391
EPA-HQ-OW-2018-0149-3392          Public Comment                                 Comment submitted by N. Mcbride                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3392
EPA-HQ-OW-2018-0149-3393          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3393
EPA-HQ-OW-2018-0149-3394          Public Comment                                 Comment submitted by K. Peterson                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3394
EPA-HQ-OW-2018-0149-3395          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3395
EPA-HQ-OW-2018-0149-3396          Public Comment                                 Comment submitted by J. Vian                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3396
EPA-HQ-OW-2018-0149-3397          Public Comment                                 Comment submitted by L. Schantz                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3397
EPA-HQ-OW-2018-0149-3398          Public Comment                                 Comment submitted by L. Krahn                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3398
EPA-HQ-OW-2018-0149-3399          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3399
EPA-HQ-OW-2018-0149-3400          Public Comment                                 Comment submitted by J. Korte                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3400
EPA-HQ-OW-2018-0149-3401          Public Comment                                 Comment submitted by P. Kinney                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3401
EPA-HQ-OW-2018-0149-3402          Public Comment                                 Comment submitted by W. Karopczyc                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3402
EPA-HQ-OW-2018-0149-3403          Public Comment                                 Comment submitted by W. Coates                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3403
EPA-HQ-OW-2018-0149-3404          Public Comment                                 Comment submitted by D. Shing                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3404
EPA-HQ-OW-2018-0149-3405          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3405
EPA-HQ-OW-2018-0149-3406          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3406
EPA-HQ-OW-2018-0149-3407          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3407
EPA-HQ-OW-2018-0149-3408          Public Comment                                 Comment submitted by M. Maring                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3408
EPA-HQ-OW-2018-0149-3409          Public Comment                                 Comment submitted by R . Coburn                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3409
EPA-HQ-OW-2018-0149-3410          Public Comment                                 Comment submitted by K. Zeroll                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3410
EPA-HQ-OW-2018-0149-3411          Public Comment                                 Comment submitted by S. Pickren                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3411
EPA-HQ-OW-2018-0149-3412          Public Comment                                 Comment submitted by P. Montague                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3412
EPA-HQ-OW-2018-0149-3413          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3413
EPA-HQ-OW-2018-0149-3414          Public Comment                                 Comment submitted by W. Lambert                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3414
EPA-HQ-OW-2018-0149-3415          Public Comment                                 Comment submitted by S. Pollock                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3415
EPA-HQ-OW-2018-0149-3416          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3416
EPA-HQ-OW-2018-0149-3417          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3417
EPA-HQ-OW-2018-0149-3418          Public Comment                                 Comment submitted by S. Klein                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3418
EPA-HQ-OW-2018-0149-3419          Public Comment                                 Comment submitted by C. Hagler                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3419
EPA-HQ-OW-2018-0149-3420          Public Comment                                 Comment submitted by S. Anderson                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3420
EPA-HQ-OW-2018-0149-3421          Public Comment                                 Comment submitted by N. Bonning                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3421
EPA-HQ-OW-2018-0149-3422          Public Comment                                 Comment submitted by S. Furr                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3422
EPA-HQ-OW-2018-0149-3423          Public Comment                                 Comment submitted by J. Hickey                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3423
EPA-HQ-OW-2018-0149-3424          Public Comment                                 Comment submitted by L. McGoldrick                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3424
EPA-HQ-OW-2018-0149-3425          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3425
EPA-HQ-OW-2018-0149-3426          Public Comment                                 Comment submitted by G. Shen                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3426
EPA-HQ-OW-2018-0149-3427          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3427
EPA-HQ-OW-2018-0149-3428          Public Comment                                 Comment submitted by C. Little                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3428
EPA-HQ-OW-2018-0149-3429          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3429
EPA-HQ-OW-2018-0149-3430          Public Comment                                 Comment submitted by L. Evans                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3430
EPA-HQ-OW-2018-0149-3431          Public Comment                                 Comment submitted by J. McGee                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3431
EPA-HQ-OW-2018-0149-3432          Public Comment                                 Comment submitted by K. Begly                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3432
EPA-HQ-OW-2018-0149-3433          Public Comment                                 Comment submitted by F. Solis                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3433
EPA-HQ-OW-2018-0149-3434          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3434
EPA-HQ-OW-2018-0149-3435          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3435




                                                                                                                                                                                                          75 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 79 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                        URL
EPA-HQ-OW-2018-0149-3436          Public Comment                                 Comment submitted by H. Holland                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3436
EPA-HQ-OW-2018-0149-3437          Public Comment                                 Anonymous public comment                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3437
EPA-HQ-OW-2018-0149-3438          Public Comment                                 Anonymous public comment                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3438
EPA-HQ-OW-2018-0149-3439          Public Comment                                 Anonymous public comment                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3439
EPA-HQ-OW-2018-0149-3440          Public Comment                                 Comment submitted by S. Pennock                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3440
EPA-HQ-OW-2018-0149-3441          Public Comment                                 Anonymous public comment                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3441
EPA-HQ-OW-2018-0149-3442          Public Comment                                 Comment submitted by G. Baker                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3442
EPA-HQ-OW-2018-0149-3443          Public Comment                                 Comment submitted by G. Conley                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3443
EPA-HQ-OW-2018-0149-3444          Public Comment                                 Anonymous public comment                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3444
EPA-HQ-OW-2018-0149-3445          Public Comment                                 Anonymous public comment                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3445
EPA-HQ-OW-2018-0149-3446          Public Comment                                 Comment submitted by J. Martin                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3446
EPA-HQ-OW-2018-0149-3447          Public Comment                                 Anonymous public comment                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3447
EPA-HQ-OW-2018-0149-3448          Public Comment                                 Anonymous public comment                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3448
EPA-HQ-OW-2018-0149-3449          Public Comment                                 Comment submitted by R. Slobodny                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3449
EPA-HQ-OW-2018-0149-3450          Public Comment                                 Anonymous public comment                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3450
EPA-HQ-OW-2018-0149-3451          Public Comment                                 Comment submitted by D. Sommer                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3451
EPA-HQ-OW-2018-0149-3452          Public Comment                                 Comment submitted by E. Spanopoulos                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3452
EPA-HQ-OW-2018-0149-3453          Public Comment                                 Anonymous public comment                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3453
EPA-HQ-OW-2018-0149-3454          Public Comment                                 Anonymous public comment                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3454
EPA-HQ-OW-2018-0149-3455          Public Comment                                 Anonymous public comment                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3455
EPA-HQ-OW-2018-0149-3456          Public Comment                                 Anonymous public comment                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3456
EPA-HQ-OW-2018-0149-3457          Public Comment                                 Comment submitted by P. Spencer                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3457
EPA-HQ-OW-2018-0149-3458          Public Comment                                 Comment submitted by K. Talley                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3458
                                                                                 Comment submitted by Ben Moyer, President, Chestnut Ridge Chapter,
EPA-HQ-OW-2018-0149-3459          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3459
                                                                                 Trout Unlimited
                                                                                 Comment submitted by Ronald A. Fein, Legal Director, Free Speech For
EPA-HQ-OW-2018-0149-3460          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3460
                                                                                 People and Bill Kibler, Director of Policy, Raritan Headwaters Association
                                                                                 Comment submitted by Keith Dencklau, President, Iowa Drainage District
EPA-HQ-OW-2018-0149-3461          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3461
                                                                                 Association (IDDA)
                                                                                 Comment submitted by James Piateski, Vice-Chair Executive Board, Izaak
EPA-HQ-OW-2018-0149-3462          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3462
                                                                                 Walton League of America
                                                                                 Comment submitted by Rick Harrison, Co-Chairman & CEO, Chickaloon
EPA-HQ-OW-2018-0149-3463          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3463
                                                                                 Village Traditional Council
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-3464          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3464
                                                                                 attached (web)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-3465          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3465
                                                                                 attached (web)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-3466          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3466
                                                                                 attached (web)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-3467          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3467
                                                                                 attached (web)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-3468          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3468
                                                                                 attached (web)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-3469          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3469
                                                                                 attached (web)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-3470          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3470
                                                                                 attached (web)




                                                                                                                                                                                                                                76 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 80 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                 URL
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-3471          Public Comment                                                                                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3471
                                                                                 attached (web)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-3472          Public Comment                                                                                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3472
                                                                                 attached (web)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-3473          Public Comment                                                                                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3473
                                                                                 attached (web)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-3474          Public Comment                                                                                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3474
                                                                                 attached (web)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-3475          Public Comment                                                                                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3475
                                                                                 attached (web)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-3476          Public Comment                                                                                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3476
                                                                                 attached (web)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-3477          Public Comment                                                                                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3477
                                                                                 attached (web)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-3478          Public Comment                                                                                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3478
                                                                                 attached (web)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-3479          Public Comment                                                                                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3479
                                                                                 attached (web)
                                                                                 Mass Comment Campaign sponsored by Piedmont Environmental Council
EPA-HQ-OW-2018-0149-3480          Public Comment                                                                                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3480
                                                                                 et al.
EPA-HQ-OW-2018-0149-3481          Public Comment                                 Comment submitted by Eighty Niner Chapter of Trout Unlimited          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3481
                                                                                 Comment submitted by Gregory Waltz, Michigan Council of Trout
EPA-HQ-OW-2018-0149-3482          Public Comment                                                                                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3482
                                                                                 Unlimited (TU)
EPA-HQ-OW-2018-0149-3483          Public Comment                                 Comment submitted by Forestry Association of South Carolina           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3483
EPA-HQ-OW-2018-0149-3484          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3484
EPA-HQ-OW-2018-0149-3485          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3485
EPA-HQ-OW-2018-0149-3486          Public Comment                                 Comment submitted by J. Mercado                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3486
EPA-HQ-OW-2018-0149-3487          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3487
EPA-HQ-OW-2018-0149-3488          Public Comment                                 Comment submitted by C. Durham                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3488
EPA-HQ-OW-2018-0149-3489          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3489
EPA-HQ-OW-2018-0149-3490          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3490
EPA-HQ-OW-2018-0149-3491          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3491
EPA-HQ-OW-2018-0149-3492          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3492
EPA-HQ-OW-2018-0149-3493          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3493
EPA-HQ-OW-2018-0149-3494          Public Comment                                 Comment submitted by J. Gowell                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3494
EPA-HQ-OW-2018-0149-3495          Public Comment                                 Comment submitted by L. Wardle                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3495
EPA-HQ-OW-2018-0149-3496          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3496
EPA-HQ-OW-2018-0149-3497          Public Comment                                 Comment submitted by L. Pasackow                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3497
EPA-HQ-OW-2018-0149-3498          Public Comment                                 Comment submitted by B. Kirby                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3498
EPA-HQ-OW-2018-0149-3499          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3499
EPA-HQ-OW-2018-0149-3500          Public Comment                                 Comment submitted by N. Warren                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3500
EPA-HQ-OW-2018-0149-3501          Public Comment                                 Comment submitted by K. Dolan                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3501
EPA-HQ-OW-2018-0149-3502          Public Comment                                 Comment submitted by S. Santulli                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3502
EPA-HQ-OW-2018-0149-3503          Public Comment                                 Comment submitted by K. O'Neill                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3503
                                                                                 Comment submitted by Leon Lach, President, Izaak Walton League of
EPA-HQ-OW-2018-0149-3504          Public Comment                                                                                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3504
                                                                                 America Miller Chapter
                                                                                 Comment submitted by Deb Hadcock, Chair, Pennington County Board of
EPA-HQ-OW-2018-0149-3505          Public Comment                                                                                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3505
                                                                                 Commissioners
EPA-HQ-OW-2018-0149-3506          Public Comment                                 Comment submitted by J. Kroger                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3506




                                                                                                                                                                                                                         77 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 81 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                  URL
EPA-HQ-OW-2018-0149-3507          Public Comment                                 Comment submitted by D. Hudgens                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3507
EPA-HQ-OW-2018-0149-3508          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3508
EPA-HQ-OW-2018-0149-3509          Public Comment                                 Comment submitted by J. Berry                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3509
EPA-HQ-OW-2018-0149-3510          Public Comment                                 Comment submitted by J. Comola                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3510
EPA-HQ-OW-2018-0149-3511          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3511
EPA-HQ-OW-2018-0149-3512          Public Comment                                 Comment submitted by A. Lincoln                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3512
EPA-HQ-OW-2018-0149-3513          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3513
EPA-HQ-OW-2018-0149-3514          Public Comment                                 Comment submitted by B. Woodward                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3514
EPA-HQ-OW-2018-0149-3515          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3515
EPA-HQ-OW-2018-0149-3516          Public Comment                                 Comment submitted by Wayne Doelling, Matthes Farms Inc.                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3516
EPA-HQ-OW-2018-0149-3517          Public Comment                                 Comment submitted by B. Pollard                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3517
EPA-HQ-OW-2018-0149-3518          Public Comment                                 Comment submitted by Z. Painter                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3518
                                                                                 Comment submitted by Svante Myrick, Mayor, The City of Ithaca, New
EPA-HQ-OW-2018-0149-3519          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3519
                                                                                 York et al.
EPA-HQ-OW-2018-0149-3520          Public Comment                                 Comment submitted by M. Young                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3520
EPA-HQ-OW-2018-0149-3521          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3521
EPA-HQ-OW-2018-0149-3522          Public Comment                                 Comment submitted by T. Lockhart                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3522
EPA-HQ-OW-2018-0149-3523          Public Comment                                 Comment submitted by S. Bigley                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3523
EPA-HQ-OW-2018-0149-3524          Public Comment                                 Comment submitted by M. Fizer                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3524
EPA-HQ-OW-2018-0149-3525          Public Comment                                 Comment submitted by A. E. Altor                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3525
EPA-HQ-OW-2018-0149-3526          Public Comment                                 Comment submitted by A. Oster                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3526
                                                                                 Comment submitted by Billy Nungesser, Lieutenant Governor, Office of
EPA-HQ-OW-2018-0149-3527          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3527
                                                                                 the Lieutenant Governor, State of Louisiana
EPA-HQ-OW-2018-0149-3528          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3528
EPA-HQ-OW-2018-0149-3529          Public Comment                                 Comment submitted by J. Chase                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3529
EPA-HQ-OW-2018-0149-3530          Public Comment                                 Comment submitted by O. Bernardo                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3530
                                                                                 Comment submitted by H. McPherson, President, Montana Farm Bureau
EPA-HQ-OW-2018-0149-3531          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3531
                                                                                 Federation
EPA-HQ-OW-2018-0149-3532          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3532
EPA-HQ-OW-2018-0149-3533          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3533
EPA-HQ-OW-2018-0149-3534          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3534
EPA-HQ-OW-2018-0149-3535          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3535
EPA-HQ-OW-2018-0149-3536          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3536
EPA-HQ-OW-2018-0149-3537          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3537
EPA-HQ-OW-2018-0149-3538          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3538
EPA-HQ-OW-2018-0149-3539          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3539
EPA-HQ-OW-2018-0149-3540          Public Comment                                 Comment submitted by S. Gutow                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3540
EPA-HQ-OW-2018-0149-3541          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3541
EPA-HQ-OW-2018-0149-3542          Public Comment                                 Comment submitted by J. Sylvester                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3542
EPA-HQ-OW-2018-0149-3543          Public Comment                                 Comment submitted by R. Cagle                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3543
EPA-HQ-OW-2018-0149-3544          Public Comment                                 Comment submitted by S. Snipes                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3544
EPA-HQ-OW-2018-0149-3545          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3545
EPA-HQ-OW-2018-0149-3546          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3546
EPA-HQ-OW-2018-0149-3547          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3547
EPA-HQ-OW-2018-0149-3548          Public Comment                                 Comment submitted by A. Roche                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3548
EPA-HQ-OW-2018-0149-3549          Public Comment                                 Comment submitted by N. Ross                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3549
EPA-HQ-OW-2018-0149-3550          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3550
EPA-HQ-OW-2018-0149-3551          Public Comment                                 Comment submitted by L. Rhoden                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3551
EPA-HQ-OW-2018-0149-3552          Public Comment                                 Comment submitted by D. Wethington                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3552




                                                                                                                                                                                                                          78 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 82 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-3553          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3553
EPA-HQ-OW-2018-0149-3554          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3554
EPA-HQ-OW-2018-0149-3555          Public Comment                                 Comment submitted by M. Sullivan                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3555
EPA-HQ-OW-2018-0149-3556          Public Comment                                 Comment submitted by R. Saywell                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3556
EPA-HQ-OW-2018-0149-3557          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3557
EPA-HQ-OW-2018-0149-3558          Public Comment                                 Comment submitted by N. Conner                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3558
EPA-HQ-OW-2018-0149-3559          Public Comment                                 Comment submitted by M. Price                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3559
EPA-HQ-OW-2018-0149-3560          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3560
EPA-HQ-OW-2018-0149-3561          Public Comment                                 Comment submitted by B. Leiker                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3561
EPA-HQ-OW-2018-0149-3562          Public Comment                                 Comment submitted by B. Leiker                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3562
EPA-HQ-OW-2018-0149-3563          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3563
EPA-HQ-OW-2018-0149-3564          Public Comment                                 Comment submitted by D. Meyers                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3564
EPA-HQ-OW-2018-0149-3565          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3565
EPA-HQ-OW-2018-0149-3566          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3566
EPA-HQ-OW-2018-0149-3567          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3567
EPA-HQ-OW-2018-0149-3568          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3568
EPA-HQ-OW-2018-0149-3569          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3569
EPA-HQ-OW-2018-0149-3570          Public Comment                                 Comment submitted by K. Board                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3570
EPA-HQ-OW-2018-0149-3571          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3571
EPA-HQ-OW-2018-0149-3572          Public Comment                                 Comment submitted by K. Westmoreland                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3572
EPA-HQ-OW-2018-0149-3573          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3573
EPA-HQ-OW-2018-0149-3574          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3574
EPA-HQ-OW-2018-0149-3575          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3575
EPA-HQ-OW-2018-0149-3576          Public Comment                                 Comment submitted by J. Baugus                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3576
EPA-HQ-OW-2018-0149-3577          Public Comment                                 Comment submitted by J. Schools                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3577
EPA-HQ-OW-2018-0149-3578          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3578
EPA-HQ-OW-2018-0149-3579          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3579
EPA-HQ-OW-2018-0149-3580          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3580
EPA-HQ-OW-2018-0149-3581          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3581
EPA-HQ-OW-2018-0149-3582          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3582
EPA-HQ-OW-2018-0149-3583          Public Comment                                 Comment submitted by J. L. Newhouse                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3583
EPA-HQ-OW-2018-0149-3584          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3584
EPA-HQ-OW-2018-0149-3585          Public Comment                                 Comment submitted by J. Beckman                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3585
EPA-HQ-OW-2018-0149-3586          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3586
EPA-HQ-OW-2018-0149-3587          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3587
EPA-HQ-OW-2018-0149-3588          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3588
EPA-HQ-OW-2018-0149-3589          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3589
EPA-HQ-OW-2018-0149-3590          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3590
EPA-HQ-OW-2018-0149-3591          Public Comment                                 Comment submitted by N. Hancock                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3591
EPA-HQ-OW-2018-0149-3592          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3592
EPA-HQ-OW-2018-0149-3593          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3593
EPA-HQ-OW-2018-0149-3594          Public Comment                                 Comment submitted by J. King                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3594
EPA-HQ-OW-2018-0149-3595          Public Comment                                 Comment submitted by K. King                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3595
EPA-HQ-OW-2018-0149-3596          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3596
EPA-HQ-OW-2018-0149-3597          Public Comment                                 Comment submitted by B. Golden                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3597
EPA-HQ-OW-2018-0149-3598          Public Comment                                 Comment submitted by J. Darrigrand                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3598
EPA-HQ-OW-2018-0149-3599          Public Comment                                 Comment submitted by T. Poythress                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3599
EPA-HQ-OW-2018-0149-3600          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3600
EPA-HQ-OW-2018-0149-3601          Public Comment                                 Comment submitted by V. Berry                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3601




                                                                                                                                                                                                        79 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 83 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                     URL
EPA-HQ-OW-2018-0149-3602          Public Comment                                 Comment submitted by K. Teague                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3602
                                                                                 Comment submitted by Billy Nungesser, Lieutenant Governor, Office of
EPA-HQ-OW-2018-0149-3603          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3603
                                                                                 the Lieutenant Governor, State of Louisiana
EPA-HQ-OW-2018-0149-3604          Public Comment                                 Comment submitted by L. Biethan                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3604
EPA-HQ-OW-2018-0149-3605          Public Comment                                 Comment submitted by William Lyall, Chairman, Cowlitz Indian Tribe        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3605
EPA-HQ-OW-2018-0149-3606          Public Comment                                 Comment submitted by G. L. Dickey                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3606
EPA-HQ-OW-2018-0149-3607          Public Comment                                 Comment submitted by P. Melick                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3607
                                                                                 Comment submitted by Alex Ford, Director of Federal Affairs, NAIOP the
EPA-HQ-OW-2018-0149-3608          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3608
                                                                                 Commercial Real Estate Development Association
EPA-HQ-OW-2018-0149-3609          Public Comment                                 Comment submitted by L. Nowak                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3609
                                                                                 Comment submitted by Leona Williams, Tribal Chairperson, Pinoleville
EPA-HQ-OW-2018-0149-3610          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3610
                                                                                 Pomo Nation (PPN)
EPA-HQ-OW-2018-0149-3611          Public Comment                                 Comment submitted by V. Roth                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3611
EPA-HQ-OW-2018-0149-3612          Public Comment                                 Comment submitted by John Peach, Executive Director, Save The River       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3612
EPA-HQ-OW-2018-0149-3613          Public Comment                                 Comment submitted by J. Y. Seidemann                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3613
                                                                                 Comment submitted by Greg Todd, Chairman, Duchesne County
EPA-HQ-OW-2018-0149-3614          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3614
                                                                                 Commission
                                                                                 Comment submitted by Sara Jerome, President, The Pisgah Chapter, Trout
EPA-HQ-OW-2018-0149-3615          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3615
                                                                                 Unlimited (TU)
                                                                                 Comment submitted by Mike Mihalas, Chair, North Carolina State Council,
EPA-HQ-OW-2018-0149-3616          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3616
                                                                                 Trout Unlimited (TU)
                                                                                 Comment submitted by William Stringer, Chairman, et al., Commissioners,
EPA-HQ-OW-2018-0149-3617          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3617
                                                                                 , Uintah County, State of Utah
EPA-HQ-OW-2018-0149-3618          Public Comment                                 Comment submitted by R. Puttmann                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3618
                                                                                 Comment submitted by Terry Hackett, President, Triangle Fly Fishers
EPA-HQ-OW-2018-0149-3619          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3619
                                                                                 Chapter, Trout Unlimited (TU)
EPA-HQ-OW-2018-0149-3620          Public Comment                                 Comment submitted by Marc Seelinger, Director, The Swamp School           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3620

EPA-HQ-OW-2018-0149-3621          Public Comment                                 Comment submitted by Judson Stringfellow, Manager Member, JDSI, LLC       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3621
                                                                                 Comment submitted by Paul Beaulieu, Chair, Massachusetts and Rhode
EPA-HQ-OW-2018-0149-3622          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3622
                                                                                 Island Council, Trout Unlimited (TU)
EPA-HQ-OW-2018-0149-3623          Public Comment                                 Comment submitted by A. Hilborn                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3623
EPA-HQ-OW-2018-0149-3624          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3624
EPA-HQ-OW-2018-0149-3625          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3625
EPA-HQ-OW-2018-0149-3626          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3626
EPA-HQ-OW-2018-0149-3627          Public Comment                                 Comment submitted by K. Panor                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3627
EPA-HQ-OW-2018-0149-3628          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3628
EPA-HQ-OW-2018-0149-3629          Public Comment                                 Comment submitted by C. McCurdy                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3629
EPA-HQ-OW-2018-0149-3630          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3630
EPA-HQ-OW-2018-0149-3631          Public Comment                                 Comment submitted by J. C. Stone                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3631
EPA-HQ-OW-2018-0149-3632          Public Comment                                 Comment submitted by Aaron Y. (no surname provided)                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3632
EPA-HQ-OW-2018-0149-3633          Public Comment                                 Comment submitted by S. D. Roby                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3633
EPA-HQ-OW-2018-0149-3634          Public Comment                                 Comment submitted by S. Meadows                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3634
EPA-HQ-OW-2018-0149-3635          Public Comment                                 Comment submitted by M. Aavang                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3635
EPA-HQ-OW-2018-0149-3636          Public Comment                                 Comment submitted by S. Lewis                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3636
EPA-HQ-OW-2018-0149-3637          Public Comment                                 Comment submitted by J. Rickard                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3637




                                                                                                                                                                                                                             80 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 84 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                     URL
EPA-HQ-OW-2018-0149-3638          Public Comment                                 Comment submitted by S. Gann                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3638
                                                                                 Comment submitted by Alice Thompson, Owner, Thompson & Associates
EPA-HQ-OW-2018-0149-3639          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3639
                                                                                 Wetland Services (TAWS)
EPA-HQ-OW-2018-0149-3640          Public Comment                                 Comment submitted by K. Weisshahn                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3640
EPA-HQ-OW-2018-0149-3641          Public Comment                                 Comment submitted by Ellen Gilinsky, President, Ellen Gilinsky, LLC       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3641
EPA-HQ-OW-2018-0149-3642          Public Comment                                 Comment submitted by S. Levitova                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3642
EPA-HQ-OW-2018-0149-3643          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3643
EPA-HQ-OW-2018-0149-3644          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3644
EPA-HQ-OW-2018-0149-3645          Public Comment                                 Comment submitted by E. Rasmussen                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3645
EPA-HQ-OW-2018-0149-3646          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3646
EPA-HQ-OW-2018-0149-3647          Public Comment                                 Comment submitted by S. McNelis                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3647
EPA-HQ-OW-2018-0149-3648          Public Comment                                 Comment submitted by S. Ormand                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3648
EPA-HQ-OW-2018-0149-3649          Public Comment                                 Comment submitted by K. Moren                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3649
EPA-HQ-OW-2018-0149-3650          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3650
EPA-HQ-OW-2018-0149-3651          Public Comment                                 Comment submitted by J. Mundt                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3651
EPA-HQ-OW-2018-0149-3652          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3652
EPA-HQ-OW-2018-0149-3653          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3653
EPA-HQ-OW-2018-0149-3654          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3654
EPA-HQ-OW-2018-0149-3655          Public Comment                                 Comment submitted by R. Pugh                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3655
EPA-HQ-OW-2018-0149-3656          Public Comment                                 Comment submitted by H. McCurry                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3656
EPA-HQ-OW-2018-0149-3657          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3657
EPA-HQ-OW-2018-0149-3658          Public Comment                                 Comment submitted by William (no surname provided)                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3658
EPA-HQ-OW-2018-0149-3659          Public Comment                                 Comment submitted by P. Membrino                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3659
EPA-HQ-OW-2018-0149-3660          Public Comment                                 Comment submitted by J. Floro                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3660
EPA-HQ-OW-2018-0149-3661          Public Comment                                 Comment submitted by J. Pease                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3661
EPA-HQ-OW-2018-0149-3662          Public Comment                                 Comment submitted by B. Wuertz                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3662
EPA-HQ-OW-2018-0149-3663          Public Comment                                 Comment submitted by C. H. Coan                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3663
EPA-HQ-OW-2018-0149-3664          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3664
EPA-HQ-OW-2018-0149-3665          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3665
EPA-HQ-OW-2018-0149-3666          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3666
EPA-HQ-OW-2018-0149-3667          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3667
EPA-HQ-OW-2018-0149-3668          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3668
EPA-HQ-OW-2018-0149-3669          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3669
                                                                                 Comment submitted by Thomas J. Bisacquino, President and Chief
EPA-HQ-OW-2018-0149-3670          Public Comment                                 Executive Officer (CEO), Commercial Real Estate Development Association   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3670
                                                                                 (NAIOP)
                                                                                 Comment submitted by Bayard C. Ewing, Chairman, Conservation
EPA-HQ-OW-2018-0149-3671          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3671
                                                                                 Committee, Colorado Native Plant Society (CoNPS)
EPA-HQ-OW-2018-0149-3672          Public Comment                                 Comment submitted by G. Smith                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3672
EPA-HQ-OW-2018-0149-3673          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3673
EPA-HQ-OW-2018-0149-3674          Public Comment                                 Comment submitted by R. E. Barber                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3674
EPA-HQ-OW-2018-0149-3675          Public Comment                                 Comment submitted by D. Volkers                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3675
EPA-HQ-OW-2018-0149-3676          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3676
EPA-HQ-OW-2018-0149-3677          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3677
EPA-HQ-OW-2018-0149-3678          Public Comment                                 Comment submitted by E. Conlon                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3678
EPA-HQ-OW-2018-0149-3679          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3679
EPA-HQ-OW-2018-0149-3680          Public Comment                                 Comment submitted by D. Carraway                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3680
EPA-HQ-OW-2018-0149-3681          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3681




                                                                                                                                                                                                                             81 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 85 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                    URL
EPA-HQ-OW-2018-0149-3682          Public Comment                                 Comment submitted by R. Cockrell                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3682
EPA-HQ-OW-2018-0149-3683          Public Comment                                 Comment submitted by S. Brendtro                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3683
EPA-HQ-OW-2018-0149-3684          Public Comment                                 Comment submitted by J. Lord                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3684
EPA-HQ-OW-2018-0149-3685          Public Comment                                 Comment submitted by A. Morse                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3685
EPA-HQ-OW-2018-0149-3686          Public Comment                                 Comment submitted by N. Barger                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3686
EPA-HQ-OW-2018-0149-3687          Public Comment                                 Comment submitted by K. Westbrook                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3687
EPA-HQ-OW-2018-0149-3688          Public Comment                                 Comment submitted by I. Leech                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3688
EPA-HQ-OW-2018-0149-3689          Public Comment                                 Comment submitted by M. Secky                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3689
EPA-HQ-OW-2018-0149-3690          Public Comment                                 Comment submitted by W. Snead                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3690
EPA-HQ-OW-2018-0149-3691          Public Comment                                 Comment submitted by R. Fitzgerald                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3691
EPA-HQ-OW-2018-0149-3692          Public Comment                                 Comment submitted by T. Murphey                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3692
EPA-HQ-OW-2018-0149-3693          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3693
EPA-HQ-OW-2018-0149-3694          Public Comment                                 Comment submitted by R. Reed                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3694
                                                                                 Comment submitted by Terry Durby, Chairman, et al., Winnebago County
EPA-HQ-OW-2018-0149-3695          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3695
                                                                                 Board of Supervisors, Iowa
EPA-HQ-OW-2018-0149-3696          Public Comment                                 Comment submitted by L. H. Shoup                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3696
EPA-HQ-OW-2018-0149-3697          Public Comment                                 Comment submitted by M. Brown                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3697
                                                                                 Comment submitted by Dustin Nichols, Board of Directors, Backcountry
EPA-HQ-OW-2018-0149-3698          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3698
                                                                                 Hunters & Anglers (BHA) Michigan Chapter
EPA-HQ-OW-2018-0149-3699          Public Comment                                 Comment submitted by R. Janssen                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3699
                                                                                 Comment submitted by Norm C. Groot, Executive Director, Monterey
EPA-HQ-OW-2018-0149-3700          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3700
                                                                                 County Farm Bureau
                                                                                 Comment submitted by John Hutton, President, North Carolina
EPA-HQ-OW-2018-0149-3701          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3701
                                                                                 Environmental Restoration Association (NCERA)
                                                                                 Comment submitted by Sally Fairbairn, Chairman, Watershed Agricultural
EPA-HQ-OW-2018-0149-3702          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3702
                                                                                 Council
                                                                                 Comment submitted by Cole Sherard, Council Chair, Wyoming Council of
EPA-HQ-OW-2018-0149-3703          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3703
                                                                                 Trout Unlimited (WYTU)
EPA-HQ-OW-2018-0149-3704          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3704
                                                                                 Comment submitted by Mike Kuhr, Wisconsin Council, Trout Unlimited
EPA-HQ-OW-2018-0149-3705          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3705
                                                                                 (TU)
EPA-HQ-OW-2018-0149-3706          Public Comment                                 Comment submitted by R. Head                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3706
EPA-HQ-OW-2018-0149-3707          Public Comment                                 Comment submitted by J. Fleming                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3707
EPA-HQ-OW-2018-0149-3708          Public Comment                                 Comment submitted by J. Birdsong                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3708
EPA-HQ-OW-2018-0149-3709          Public Comment                                 Comment submitted by B. Martinez                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3709
EPA-HQ-OW-2018-0149-3710          Public Comment                                 Comment submitted by J. Poole                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3710
EPA-HQ-OW-2018-0149-3711          Public Comment                                 Comment submitted by M. Boettger                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3711
EPA-HQ-OW-2018-0149-3712          Public Comment                                 Comment submitted by M. Gorecki                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3712
EPA-HQ-OW-2018-0149-3713          Public Comment                                 Comment submitted by L. Jackson                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3713
EPA-HQ-OW-2018-0149-3714          Public Comment                                 Comment submitted by T. Harrell                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3714
EPA-HQ-OW-2018-0149-3715          Public Comment                                 Comment submitted by A. Johnson                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3715
EPA-HQ-OW-2018-0149-3716          Public Comment                                 Comment submitted by R. Klabacka                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3716
EPA-HQ-OW-2018-0149-3717          Public Comment                                 Comment submitted by G. Bender                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3717
EPA-HQ-OW-2018-0149-3718          Public Comment                                 Comment submitted by K. Wagoner                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3718
EPA-HQ-OW-2018-0149-3719          Public Comment                                 Comment submitted by V. Masterson                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3719
EPA-HQ-OW-2018-0149-3720          Public Comment                                 Comment submitted by R. Whited                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3720
EPA-HQ-OW-2018-0149-3721          Public Comment                                 Comment submitted by C. Landham                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3721
EPA-HQ-OW-2018-0149-3722          Public Comment                                 Comment submitted by R. Rudd                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3722
EPA-HQ-OW-2018-0149-3723          Public Comment                                 Comment submitted by A. Nolan                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3723




                                                                                                                                                                                                                            82 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 86 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-3724          Public Comment                                 Comment submitted by A. Carlone                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3724
EPA-HQ-OW-2018-0149-3725          Public Comment                                 Comment submitted by R. W. Hanmer                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3725
EPA-HQ-OW-2018-0149-3726          Public Comment                                 Comment submitted by R. Raulerson                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3726
EPA-HQ-OW-2018-0149-3727          Public Comment                                 Comment submitted by M. Hebblewhite                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3727
EPA-HQ-OW-2018-0149-3728          Public Comment                                 Comment submitted by A. Selaya                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3728
EPA-HQ-OW-2018-0149-3729          Public Comment                                 Comment submitted by P. Brant                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3729
EPA-HQ-OW-2018-0149-3730          Public Comment                                 Comment submitted by K. Schandelmaier                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3730
EPA-HQ-OW-2018-0149-3731          Public Comment                                 Comment submitted by E. Mason                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3731
EPA-HQ-OW-2018-0149-3732          Public Comment                                 Comment submitted by T. Vogel                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3732
EPA-HQ-OW-2018-0149-3733          Public Comment                                 Comment submitted by C. Rosenberg                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3733
EPA-HQ-OW-2018-0149-3734          Public Comment                                 Comment submitted by S. Vogt                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3734
EPA-HQ-OW-2018-0149-3735          Public Comment                                 Comment submitted by T. Hocut                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3735
EPA-HQ-OW-2018-0149-3736          Public Comment                                 Comment submitted by L. Fox                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3736
EPA-HQ-OW-2018-0149-3737          Public Comment                                 Comment submitted by M. Reed                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3737
EPA-HQ-OW-2018-0149-3738          Public Comment                                 Comment submitted by J. Pearce                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3738
EPA-HQ-OW-2018-0149-3739          Public Comment                                 Comment submitted by R. Sparkman                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3739
EPA-HQ-OW-2018-0149-3740          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3740
EPA-HQ-OW-2018-0149-3741          Public Comment                                 Comment submitted by A. Dickey                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3741
EPA-HQ-OW-2018-0149-3742          Public Comment                                 Comment submitted by G. Laney                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3742
EPA-HQ-OW-2018-0149-3743          Public Comment                                 Comment submitted by J. Fields                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3743
EPA-HQ-OW-2018-0149-3744          Public Comment                                 Comment submitted by S. Anderson                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3744
EPA-HQ-OW-2018-0149-3745          Public Comment                                 Comment submitted by E. Mitchell                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3745
EPA-HQ-OW-2018-0149-3746          Public Comment                                 Comment submitted by N. Hargrave                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3746
EPA-HQ-OW-2018-0149-3747          Public Comment                                 Comment submitted by C. Commander                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3747
EPA-HQ-OW-2018-0149-3748          Public Comment                                 Comment submitted by H. Streese                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3748
EPA-HQ-OW-2018-0149-3749          Public Comment                                 Comment submitted by C. Morphis                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3749
EPA-HQ-OW-2018-0149-3750          Public Comment                                 Comment submitted by M. Wolfe                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3750
EPA-HQ-OW-2018-0149-3751          Public Comment                                 Comment submitted by J. Zirkle                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3751
EPA-HQ-OW-2018-0149-3752          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3752
EPA-HQ-OW-2018-0149-3753          Public Comment                                 Comment submitted by K. Ekberg                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3753
EPA-HQ-OW-2018-0149-3754          Public Comment                                 Comment submitted by S. Moses                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3754
EPA-HQ-OW-2018-0149-3755          Public Comment                                 Comment submitted by C. Pearson                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3755
EPA-HQ-OW-2018-0149-3756          Public Comment                                 Comment submitted by V. Hastings                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3756
EPA-HQ-OW-2018-0149-3757          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3757
EPA-HQ-OW-2018-0149-3758          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3758
EPA-HQ-OW-2018-0149-3759          Public Comment                                 Comment submitted by C. Culbertson                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3759
EPA-HQ-OW-2018-0149-3760          Public Comment                                 Comment submitted by D. Ellis                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3760
EPA-HQ-OW-2018-0149-3761          Public Comment                                 Comment submitted by J. Scheid                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3761
EPA-HQ-OW-2018-0149-3762          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3762
EPA-HQ-OW-2018-0149-3763          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3763
EPA-HQ-OW-2018-0149-3764          Public Comment                                 Comment submitted by M. Zemper                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3764
EPA-HQ-OW-2018-0149-3765          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3765
EPA-HQ-OW-2018-0149-3766          Public Comment                                 Comment submitted by D. Gill                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3766
EPA-HQ-OW-2018-0149-3767          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3767
EPA-HQ-OW-2018-0149-3768          Public Comment                                 Comment submitted by C. Vaughan                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3768
EPA-HQ-OW-2018-0149-3769          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3769
EPA-HQ-OW-2018-0149-3770          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3770
EPA-HQ-OW-2018-0149-3771          Public Comment                                 Comment submitted by H. Gee                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3771
EPA-HQ-OW-2018-0149-3772          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3772




                                                                                                                                                                                                        83 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 87 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                            URL
EPA-HQ-OW-2018-0149-3773          Public Comment                                 Anonymous public comment                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3773
EPA-HQ-OW-2018-0149-3774          Public Comment                                 Anonymous public comment                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3774
EPA-HQ-OW-2018-0149-3775          Public Comment                                 Anonymous public comment                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3775
EPA-HQ-OW-2018-0149-3776          Public Comment                                 Comment submitted by J. Drummond                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3776
EPA-HQ-OW-2018-0149-3777          Public Comment                                 Anonymous public comment                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3777
EPA-HQ-OW-2018-0149-3778          Public Comment                                 Comment submitted by M. LaMagna                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3778
EPA-HQ-OW-2018-0149-3779          Public Comment                                 Comment submitted by R. Mather                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3779
EPA-HQ-OW-2018-0149-3780          Public Comment                                 Comment submitted by CE Giessel                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3780
EPA-HQ-OW-2018-0149-3781          Public Comment                                 Anonymous public comment                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3781
EPA-HQ-OW-2018-0149-3782          Public Comment                                 Anonymous public comment                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3782
EPA-HQ-OW-2018-0149-3783          Public Comment                                 Anonymous public comment                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3783
EPA-HQ-OW-2018-0149-3784          Public Comment                                 Anonymous public comment                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3784
EPA-HQ-OW-2018-0149-3785          Public Comment                                 Anonymous public comment                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3785
EPA-HQ-OW-2018-0149-3786          Public Comment                                 Anonymous public comment                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3786
EPA-HQ-OW-2018-0149-3787          Public Comment                                 Comment submitted by R. Barrick                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3787
EPA-HQ-OW-2018-0149-3788          Public Comment                                 Comment submitted by M. R. Taylor                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3788
EPA-HQ-OW-2018-0149-3789          Public Comment                                 Anonymous public comment                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3789
EPA-HQ-OW-2018-0149-3790          Public Comment                                 Anonymous public comment                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3790
EPA-HQ-OW-2018-0149-3791          Public Comment                                 Anonymous public comment                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3791
EPA-HQ-OW-2018-0149-3792          Public Comment                                 Comment submitted by R. Kaufmann                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3792
EPA-HQ-OW-2018-0149-3793          Public Comment                                 Anonymous public comment                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3793
EPA-HQ-OW-2018-0149-3794          Public Comment                                 Anonymous public comment                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3794
EPA-HQ-OW-2018-0149-3795          Public Comment                                 Anonymous public comment                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3795
EPA-HQ-OW-2018-0149-3796          Public Comment                                 Anonymous public comment                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3796
EPA-HQ-OW-2018-0149-3797          Public Comment                                 Anonymous public comment                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3797
EPA-HQ-OW-2018-0149-3798          Public Comment                                 Anonymous public comment                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3798
EPA-HQ-OW-2018-0149-3799          Public Comment                                 Anonymous public comment                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3799
EPA-HQ-OW-2018-0149-3800          Public Comment                                 Comment submitted by Texas Conservation Alliance                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3800
EPA-HQ-OW-2018-0149-3801          Public Comment                                 Comment submitted by R. M. Wemyss                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3801
EPA-HQ-OW-2018-0149-3802          Public Comment                                 Comment submitted by T. Rapini                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3802
EPA-HQ-OW-2018-0149-3803          Public Comment                                 Comment submitted by M. Leavitt                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3803
EPA-HQ-OW-2018-0149-3804          Public Comment                                 Anonymous public comment                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3804
EPA-HQ-OW-2018-0149-3805          Public Comment                                 Anonymous public comment                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3805
EPA-HQ-OW-2018-0149-3806          Public Comment                                 Anonymous public comment                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3806
EPA-HQ-OW-2018-0149-3807          Public Comment                                 Comment submitted by S. Finkelstein                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3807
EPA-HQ-OW-2018-0149-3808          Public Comment                                 Anonymous public comment                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3808
EPA-HQ-OW-2018-0149-3809          Public Comment                                 Anonymous public comment                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3809
EPA-HQ-OW-2018-0149-3810          Public Comment                                 Anonymous public comment                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3810
                                                                                 Comment submitted by Craig Ogden, President, New Mexico Farm &
EPA-HQ-OW-2018-0149-3811          Public Comment                                                                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3811
                                                                                 Livestock Bureau (NM&LB)
EPA-HQ-OW-2018-0149-3812          Public Comment                                 Comment submitted by L. Freed                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3812
EPA-HQ-OW-2018-0149-3813          Public Comment                                 Anonymous public comment                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3813
EPA-HQ-OW-2018-0149-3814          Public Comment                                 Comment submitted by D. King                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3814
EPA-HQ-OW-2018-0149-3815          Public Comment                                 Anonymous public comment                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3815
EPA-HQ-OW-2018-0149-3816          Public Comment                                 Anonymous public comment                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3816
EPA-HQ-OW-2018-0149-3817          Public Comment                                 Comment submitted by M. Webb                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3817
EPA-HQ-OW-2018-0149-3818          Public Comment                                 Anonymous public comment                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3818
EPA-HQ-OW-2018-0149-3819          Public Comment                                 Comment submitted by N. Reddig                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3819
EPA-HQ-OW-2018-0149-3820          Public Comment                                 Anonymous public comment                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3820




                                                                                                                                                                                                                    84 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 88 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                    URL
EPA-HQ-OW-2018-0149-3821          Public Comment                                 Comment submitted by Ellen (no surname provided)                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3821
                                                                                 Comment submitted by Nancy C. Somerville, Executive Vice
EPA-HQ-OW-2018-0149-3822          Public Comment                                 President/Chief Executive Officer (CEO), American Society of Landscape   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3822
                                                                                 Architects (ASLA)
EPA-HQ-OW-2018-0149-3823          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3823
EPA-HQ-OW-2018-0149-3824          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3824
EPA-HQ-OW-2018-0149-3825          Public Comment                                 Comment submitted by S. M. P. Sullivan, et al.                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3825
EPA-HQ-OW-2018-0149-3826          Public Comment                                 Comment submitted by O. Knox                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3826
EPA-HQ-OW-2018-0149-3827          Public Comment                                 Comment submitted by K. Hardin                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3827
EPA-HQ-OW-2018-0149-3828          Public Comment                                 Comment submitted by D. Buttars                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3828
                                                                                 Comment submitted by Matthew Hallmark, Vice President of Engineering,
EPA-HQ-OW-2018-0149-3829          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3829
                                                                                 Arcosa Materials, Inc.
                                                                                 Comment submitted by Curtis Moore, JD, M.S., Natural Resources
EPA-HQ-OW-2018-0149-3830          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3830
                                                                                 Director, Elko County
EPA-HQ-OW-2018-0149-3831          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3831
EPA-HQ-OW-2018-0149-3832          Public Comment                                 Comment submitted by T. Bova                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3832
EPA-HQ-OW-2018-0149-3833          Public Comment                                 Comment submitted by A. Waldhauer                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3833
EPA-HQ-OW-2018-0149-3834          Public Comment                                 Comment submitted by T. Lawler                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3834
EPA-HQ-OW-2018-0149-3835          Public Comment                                 Comment submitted by William Lyall, P.E., Chairman, Cowlitz Indian Tribe https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3835
EPA-HQ-OW-2018-0149-3836          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3836
EPA-HQ-OW-2018-0149-3837          Public Comment                                 Comment submitted by K. Mitchell                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3837
EPA-HQ-OW-2018-0149-3838          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3838
EPA-HQ-OW-2018-0149-3839          Public Comment                                 Comment submitted by S. Lancaster                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3839
EPA-HQ-OW-2018-0149-3840          Public Comment                                 Comment submitted by Pennsylvania Council of Trout Unlimited (TU)        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3840
EPA-HQ-OW-2018-0149-3841          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3841
EPA-HQ-OW-2018-0149-3842          Public Comment                                 Comment submitted by J. Adkins                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3842
EPA-HQ-OW-2018-0149-3843          Public Comment                                 Comment submitted by D. Patten                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3843
EPA-HQ-OW-2018-0149-3844          Public Comment                                 Comment submitted by T. Kelly                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3844
                                                                                 Comment submitted by Dana R. Bennett, President, Nevada Mining
EPA-HQ-OW-2018-0149-3845          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3845
                                                                                 Association (NvMA)
EPA-HQ-OW-2018-0149-3846          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3846
EPA-HQ-OW-2018-0149-3847          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3847
EPA-HQ-OW-2018-0149-3848          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3848
                                                                                 Comment submitted by Robert E. Ashton, Assistant Director of Regulatory
EPA-HQ-OW-2018-0149-3849          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3849
                                                                                 Compliance, Department of Public Utilities, City of Columbus, Ohio
EPA-HQ-OW-2018-0149-3850          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3850
EPA-HQ-OW-2018-0149-3851          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3851
EPA-HQ-OW-2018-0149-3852          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3852
EPA-HQ-OW-2018-0149-3853          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3853
EPA-HQ-OW-2018-0149-3854          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3854
EPA-HQ-OW-2018-0149-3855          Public Comment                                 Comment submitted by G. Munson                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3855
EPA-HQ-OW-2018-0149-3856          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3856
EPA-HQ-OW-2018-0149-3857          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3857
EPA-HQ-OW-2018-0149-3858          Public Comment                                 Comment submitted by J. Calabria                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3858
EPA-HQ-OW-2018-0149-3859          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3859
EPA-HQ-OW-2018-0149-3860          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3860




                                                                                                                                                                                                                            85 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 89 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                             URL
EPA-HQ-OW-2018-0149-3861          Public Comment                                 Comment submitted by J. and M. Hayden                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3861
EPA-HQ-OW-2018-0149-3862          Public Comment                                 Comment submitted by S. M. Anderson                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3862
EPA-HQ-OW-2018-0149-3863          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3863
EPA-HQ-OW-2018-0149-3864          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3864
EPA-HQ-OW-2018-0149-3865          Public Comment                                 Comment submitted by L. Englund                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3865
EPA-HQ-OW-2018-0149-3866          Public Comment                                 Comment submitted by M. Zecher                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3866
EPA-HQ-OW-2018-0149-3867          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3867
EPA-HQ-OW-2018-0149-3868          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3868
EPA-HQ-OW-2018-0149-3869          Public Comment                                 Comment submitted by D. E. Frain                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3869
EPA-HQ-OW-2018-0149-3870          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3870
EPA-HQ-OW-2018-0149-3871          Public Comment                                 Comment submitted by A. Leopold                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3871
EPA-HQ-OW-2018-0149-3872          Public Comment                                 Comment submitted by M. Markiewicz                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3872
EPA-HQ-OW-2018-0149-3873          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3873
EPA-HQ-OW-2018-0149-3874          Public Comment                                 Comment submitted by J. Chatlos                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3874
EPA-HQ-OW-2018-0149-3875          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3875
EPA-HQ-OW-2018-0149-3876          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3876
EPA-HQ-OW-2018-0149-3877          Public Comment                                 Comment submitted by E. Rominger                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3877
EPA-HQ-OW-2018-0149-3878          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3878
EPA-HQ-OW-2018-0149-3879          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3879
EPA-HQ-OW-2018-0149-3880          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3880
EPA-HQ-OW-2018-0149-3881          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3881
EPA-HQ-OW-2018-0149-3882          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3882
EPA-HQ-OW-2018-0149-3883          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3883
                                                                                 Comment submitted by Derek Betts, Vice President, Alaska Region
EPA-HQ-OW-2018-0149-3884          Public Comment                                                                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3884
                                                                                 Manager, Granite Construction Company
EPA-HQ-OW-2018-0149-3885          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3885
EPA-HQ-OW-2018-0149-3886          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3886
EPA-HQ-OW-2018-0149-3887          Public Comment                                 Comment submitted by Judi Whittaker, Whittaker Farms LLC          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3887
EPA-HQ-OW-2018-0149-3888          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3888
EPA-HQ-OW-2018-0149-3889          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3889
EPA-HQ-OW-2018-0149-3890          Public Comment                                 Comment submitted by R. Comia                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3890
EPA-HQ-OW-2018-0149-3891          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3891
EPA-HQ-OW-2018-0149-3892          Public Comment                                 Comment submitted by W. Gill                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3892
EPA-HQ-OW-2018-0149-3893          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3893
EPA-HQ-OW-2018-0149-3894          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3894
EPA-HQ-OW-2018-0149-3895          Public Comment                                 Comment submitted by C. Williams                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3895
EPA-HQ-OW-2018-0149-3896          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3896
EPA-HQ-OW-2018-0149-3897          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3897
EPA-HQ-OW-2018-0149-3898          Public Comment                                 Comment submitted by D. Gondek                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3898
EPA-HQ-OW-2018-0149-3899          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3899
EPA-HQ-OW-2018-0149-3900          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3900
EPA-HQ-OW-2018-0149-3901          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3901
EPA-HQ-OW-2018-0149-3902          Public Comment                                 Comment submitted by L. Straw                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3902
EPA-HQ-OW-2018-0149-3903          Public Comment                                 Comment submitted by S. Risley                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3903
EPA-HQ-OW-2018-0149-3904          Public Comment                                 Comment submitted by M. Earnhardt                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3904
EPA-HQ-OW-2018-0149-3905          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3905
EPA-HQ-OW-2018-0149-3906          Public Comment                                 Comment submitted by A. Hornowski                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3906
EPA-HQ-OW-2018-0149-3907          Public Comment                                 Comment submitted by J. Dorton                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3907
EPA-HQ-OW-2018-0149-3908          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3908




                                                                                                                                                                                                                     86 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 90 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                  URL
EPA-HQ-OW-2018-0149-3909          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3909
EPA-HQ-OW-2018-0149-3910          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3910
EPA-HQ-OW-2018-0149-3911          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3911
EPA-HQ-OW-2018-0149-3912          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3912
EPA-HQ-OW-2018-0149-3913          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3913
EPA-HQ-OW-2018-0149-3914          Public Comment                                 Comment submitted by K. Oneal                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3914
EPA-HQ-OW-2018-0149-3915          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3915
EPA-HQ-OW-2018-0149-3916          Public Comment                                 Comment submitted by A. Woodard                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3916
EPA-HQ-OW-2018-0149-3917          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3917
EPA-HQ-OW-2018-0149-3918          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3918
EPA-HQ-OW-2018-0149-3919          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3919
EPA-HQ-OW-2018-0149-3920          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3920
EPA-HQ-OW-2018-0149-3921          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3921
EPA-HQ-OW-2018-0149-3922          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3922
EPA-HQ-OW-2018-0149-3923          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3923
EPA-HQ-OW-2018-0149-3924          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3924
EPA-HQ-OW-2018-0149-3925          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3925
EPA-HQ-OW-2018-0149-3926          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3926
EPA-HQ-OW-2018-0149-3927          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3927
EPA-HQ-OW-2018-0149-3928          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3928
EPA-HQ-OW-2018-0149-3929          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3929
EPA-HQ-OW-2018-0149-3930          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3930
EPA-HQ-OW-2018-0149-3931          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3931
EPA-HQ-OW-2018-0149-3932          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3932
EPA-HQ-OW-2018-0149-3933          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3933
EPA-HQ-OW-2018-0149-3934          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3934
EPA-HQ-OW-2018-0149-3935          Public Comment                                 Comment submitted by J. P. Asher                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3935
EPA-HQ-OW-2018-0149-3936          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3936
EPA-HQ-OW-2018-0149-3937          Public Comment                                 Comment submitted by J. Maupin                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3937
EPA-HQ-OW-2018-0149-3938          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3938
EPA-HQ-OW-2018-0149-3939          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3939
EPA-HQ-OW-2018-0149-3940          Public Comment                                 Comment submitted by K. Maddock                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3940
EPA-HQ-OW-2018-0149-3941          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3941
EPA-HQ-OW-2018-0149-3942          Public Comment                                 Comment submitted W. K. Dunacan                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3942
EPA-HQ-OW-2018-0149-3943          Public Comment                                 Comment submitted by P. Morse                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3943
EPA-HQ-OW-2018-0149-3944          Public Comment                                 Comment submitted by V. J. Kimm                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3944
EPA-HQ-OW-2018-0149-3945          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3945
EPA-HQ-OW-2018-0149-3946          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3946
EPA-HQ-OW-2018-0149-3947          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3947
EPA-HQ-OW-2018-0149-3948          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3948
EPA-HQ-OW-2018-0149-3949          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3949
EPA-HQ-OW-2018-0149-3950          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3950
EPA-HQ-OW-2018-0149-3951          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3951
EPA-HQ-OW-2018-0149-3952          Public Comment                                 Comment submitted by K. Lucius                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3952
                                                                                 Comment submitted by Amy Cornell, President, Agribusiness Council of
EPA-HQ-OW-2018-0149-3953          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3953
                                                                                 Indiana (ACI)
EPA-HQ-OW-2018-0149-3954          Public Comment                                 Comment submitted by G. Pulliam                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3954
EPA-HQ-OW-2018-0149-3955          Public Comment                                 Comment submitted by L. Thurston                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3955
EPA-HQ-OW-2018-0149-3956          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3956




                                                                                                                                                                                                                          87 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 91 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                  URL
EPA-HQ-OW-2018-0149-3957          Public Comment                                 Comment submitted by A. Harvey                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3957
EPA-HQ-OW-2018-0149-3958          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3958
EPA-HQ-OW-2018-0149-3959          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3959
EPA-HQ-OW-2018-0149-3960          Public Comment                                 Comment submitted by S. Evenson                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3960
EPA-HQ-OW-2018-0149-3961          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3961
EPA-HQ-OW-2018-0149-3962          Public Comment                                 Comment submitted by J. Santulli                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3962
EPA-HQ-OW-2018-0149-3963          Public Comment                                 Comment submitted by C. Whitehead                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3963
EPA-HQ-OW-2018-0149-3964          Public Comment                                 Comment submitted by V. Kelly                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3964
EPA-HQ-OW-2018-0149-3965          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3965
EPA-HQ-OW-2018-0149-3966          Public Comment                                 Comment submitted by T. Slaydon                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3966
EPA-HQ-OW-2018-0149-3967          Public Comment                                 Comment submitted by C. Keenan                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3967
EPA-HQ-OW-2018-0149-3968          Public Comment                                 Comment submitted by E. Faust                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3968
EPA-HQ-OW-2018-0149-3969          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3969
EPA-HQ-OW-2018-0149-3970          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3970
EPA-HQ-OW-2018-0149-3971          Public Comment                                 Comment submitted by S. Ashton                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3971
EPA-HQ-OW-2018-0149-3972          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3972
EPA-HQ-OW-2018-0149-3973          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3973
EPA-HQ-OW-2018-0149-3974          Public Comment                                 Comment submitted by G. L. L. Cooper                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3974
EPA-HQ-OW-2018-0149-3975          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3975
                                                                                 Comment submitted by Chris Jones, Idaho National Leadership Council
EPA-HQ-OW-2018-0149-3976          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3976
                                                                                 Trout Unlimited
EPA-HQ-OW-2018-0149-3977          Public Comment                                 Comment submitted by J. Ingels                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3977
EPA-HQ-OW-2018-0149-3978          Public Comment                                 Comment submitted by J. Akhter                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3978
EPA-HQ-OW-2018-0149-3979          Public Comment                                 Comment submitted by L. Alley                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3979
EPA-HQ-OW-2018-0149-3980          Public Comment                                 Comment submitted by A. McCarthy                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3980
EPA-HQ-OW-2018-0149-3981          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3981
EPA-HQ-OW-2018-0149-3982          Public Comment                                 Comment submitted by J. Murray-Spencer                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3982
EPA-HQ-OW-2018-0149-3983          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3983
EPA-HQ-OW-2018-0149-3984          Public Comment                                 Comment submitted by N. Housley                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3984
EPA-HQ-OW-2018-0149-3985          Public Comment                                 Comment submitted by Zoe Isaacson                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3985
EPA-HQ-OW-2018-0149-3986          Public Comment                                 Comment submitted by D. Weitzel                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3986
EPA-HQ-OW-2018-0149-3987          Public Comment                                 Comment submitted by H. and D. Ansley                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3987
EPA-HQ-OW-2018-0149-3988          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3988
EPA-HQ-OW-2018-0149-3989          Public Comment                                 Comment submitted by S. Sands                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3989
EPA-HQ-OW-2018-0149-3990          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3990
EPA-HQ-OW-2018-0149-3991          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3991
EPA-HQ-OW-2018-0149-3992          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3992
EPA-HQ-OW-2018-0149-3993          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3993
EPA-HQ-OW-2018-0149-3994          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3994
EPA-HQ-OW-2018-0149-3995          Public Comment                                 Comment submitted by R. Lynch                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3995
EPA-HQ-OW-2018-0149-3996          Public Comment                                 Comment submitted by N. Kimball                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3996
                                                                                 Comment submitted by Ellen Miller, President, League of Women Voters
EPA-HQ-OW-2018-0149-3997          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3997
                                                                                 of Johnson County (Kansas)
EPA-HQ-OW-2018-0149-3998          Public Comment                                 Comment submitted by C. Lynch                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3998
EPA-HQ-OW-2018-0149-3999          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-3999
EPA-HQ-OW-2018-0149-4000          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4000
EPA-HQ-OW-2018-0149-4001          Public Comment                                 Comment submitted by P. Koepke                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4001
EPA-HQ-OW-2018-0149-4002          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4002
EPA-HQ-OW-2018-0149-4003          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4003




                                                                                                                                                                                                                          88 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 92 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                     URL
EPA-HQ-OW-2018-0149-4004          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4004
EPA-HQ-OW-2018-0149-4005          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4005
EPA-HQ-OW-2018-0149-4006          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4006
EPA-HQ-OW-2018-0149-4007          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4007
EPA-HQ-OW-2018-0149-4008          Public Comment                                 Comment submitted by C. Herring                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4008
EPA-HQ-OW-2018-0149-4009          Public Comment                                 Comment submitted by B. Karlin                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4009
EPA-HQ-OW-2018-0149-4010          Public Comment                                 Comment submitted by S. Brown Dion                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4010
EPA-HQ-OW-2018-0149-4011          Public Comment                                 Comment submitted by M. L. Stottler                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4011
EPA-HQ-OW-2018-0149-4012          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4012
EPA-HQ-OW-2018-0149-4013          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4013
EPA-HQ-OW-2018-0149-4014          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4014
EPA-HQ-OW-2018-0149-4015          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4015
                                                                                 Comment submitted by Beth K. Stewart, Executive Director and Randall C.
EPA-HQ-OW-2018-0149-4016          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4016
                                                                                 Haddock, PhD, Field Director, Cahaba River Society
EPA-HQ-OW-2018-0149-4017          Public Comment                                 Comment submitted by B. Battle                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4017
EPA-HQ-OW-2018-0149-4018          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4018
                                                                                 Comment submitted by Charlie Hatcher, D.V.M., Commissioner,
EPA-HQ-OW-2018-0149-4019          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4019
                                                                                 Tennessee Department of Agriculture
EPA-HQ-OW-2018-0149-4020          Public Comment                                 Comment submitted by D. Williams                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4020
EPA-HQ-OW-2018-0149-4021          Public Comment                                 Comment submitted by P. Agrimis                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4021
EPA-HQ-OW-2018-0149-4022          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4022
EPA-HQ-OW-2018-0149-4023          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4023
EPA-HQ-OW-2018-0149-4024          Public Comment                                 Comment submitted by D. Stewart                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4024
EPA-HQ-OW-2018-0149-4025          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4025
EPA-HQ-OW-2018-0149-4026          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4026
EPA-HQ-OW-2018-0149-4027          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4027
EPA-HQ-OW-2018-0149-4028          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4028
EPA-HQ-OW-2018-0149-4029          Public Comment                                 Comment submitted by D. Turner                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4029
EPA-HQ-OW-2018-0149-4030          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4030
EPA-HQ-OW-2018-0149-4031          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4031
EPA-HQ-OW-2018-0149-4032          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4032
EPA-HQ-OW-2018-0149-4033          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4033
EPA-HQ-OW-2018-0149-4034          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4034
EPA-HQ-OW-2018-0149-4035          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4035
EPA-HQ-OW-2018-0149-4036          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4036
EPA-HQ-OW-2018-0149-4037          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4037
EPA-HQ-OW-2018-0149-4038          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4038
EPA-HQ-OW-2018-0149-4039          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4039
EPA-HQ-OW-2018-0149-4040          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4040
EPA-HQ-OW-2018-0149-4041          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4041
EPA-HQ-OW-2018-0149-4042          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4042
EPA-HQ-OW-2018-0149-4043          Public Comment                                 Comment submitted by B. B. Markle                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4043
EPA-HQ-OW-2018-0149-4044          Public Comment                                 Comment submitted by T. Fobes                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4044
EPA-HQ-OW-2018-0149-4045          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4045
EPA-HQ-OW-2018-0149-4046          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4046
EPA-HQ-OW-2018-0149-4047          Public Comment                                 Comment submitted by C. Oste                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4047
EPA-HQ-OW-2018-0149-4048          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4048
EPA-HQ-OW-2018-0149-4049          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4049
EPA-HQ-OW-2018-0149-4050          Public Comment                                 Comment submitted by R. Blinka                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4050




                                                                                                                                                                                                                             89 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 93 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-4051          Public Comment                                 Comment submitted by S. Kiralla                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4051
EPA-HQ-OW-2018-0149-4052          Public Comment                                 Comment submitted by C. E. Clapham                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4052
EPA-HQ-OW-2018-0149-4053          Public Comment                                 Comment submitted by S. Bailey                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4053
EPA-HQ-OW-2018-0149-4054          Public Comment                                 Comment submitted by P. S. Anderson                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4054
EPA-HQ-OW-2018-0149-4055          Public Comment                                 Comment submitted by G. Walnicki                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4055
EPA-HQ-OW-2018-0149-4056          Public Comment                                 Comment submitted by P. Jacobs                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4056
EPA-HQ-OW-2018-0149-4057          Public Comment                                 Comment submitted by B. Love                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4057
EPA-HQ-OW-2018-0149-4058          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4058
EPA-HQ-OW-2018-0149-4059          Public Comment                                 Comment submitted by H. Norman                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4059
EPA-HQ-OW-2018-0149-4060          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4060
EPA-HQ-OW-2018-0149-4061          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4061
EPA-HQ-OW-2018-0149-4062          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4062
EPA-HQ-OW-2018-0149-4063          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4063
EPA-HQ-OW-2018-0149-4064          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4064
EPA-HQ-OW-2018-0149-4065          Public Comment                                 Comment submitted by L. Mikesell                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4065
EPA-HQ-OW-2018-0149-4066          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4066
EPA-HQ-OW-2018-0149-4067          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4067
EPA-HQ-OW-2018-0149-4068          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4068
EPA-HQ-OW-2018-0149-4069          Public Comment                                 Comment submitted by M. and D. Purcell               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4069
EPA-HQ-OW-2018-0149-4070          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4070
EPA-HQ-OW-2018-0149-4071          Public Comment                                 Comment submitted by L. Sulanowski                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4071
EPA-HQ-OW-2018-0149-4072          Public Comment                                 Comment submitted by W. G Bradley                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4072
EPA-HQ-OW-2018-0149-4073          Public Comment                                 Comment submitted by E. J. Heisel                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4073
EPA-HQ-OW-2018-0149-4074          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4074
EPA-HQ-OW-2018-0149-4075          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4075
EPA-HQ-OW-2018-0149-4076          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4076
EPA-HQ-OW-2018-0149-4077          Public Comment                                 Comment submitted by S. Lehti                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4077
EPA-HQ-OW-2018-0149-4078          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4078
EPA-HQ-OW-2018-0149-4079          Public Comment                                 Comment submitted by G. Nutz                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4079
EPA-HQ-OW-2018-0149-4080          Public Comment                                 Comment submitted by C. M. Fleming                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4080
EPA-HQ-OW-2018-0149-4081          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4081
EPA-HQ-OW-2018-0149-4082          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4082
EPA-HQ-OW-2018-0149-4083          Public Comment                                 Comment submitted by B. Fitzpatrick                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4083
EPA-HQ-OW-2018-0149-4084          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4084
EPA-HQ-OW-2018-0149-4085          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4085
EPA-HQ-OW-2018-0149-4086          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4086
EPA-HQ-OW-2018-0149-4087          Public Comment                                 Comment submitted by R. Thompson                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4087
EPA-HQ-OW-2018-0149-4088          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4088
EPA-HQ-OW-2018-0149-4089          Public Comment                                 Comment submitted by T. Munck                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4089
EPA-HQ-OW-2018-0149-4090          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4090
EPA-HQ-OW-2018-0149-4091          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4091
EPA-HQ-OW-2018-0149-4092          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4092
EPA-HQ-OW-2018-0149-4093          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4093
EPA-HQ-OW-2018-0149-4094          Public Comment                                 Comment submitted by J. Greaves                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4094
EPA-HQ-OW-2018-0149-4095          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4095
EPA-HQ-OW-2018-0149-4096          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4096
EPA-HQ-OW-2018-0149-4097          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4097
EPA-HQ-OW-2018-0149-4098          Public Comment                                 Comment submitted by W. Cavallo                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4098
EPA-HQ-OW-2018-0149-4099          Public Comment                                 Comment submitted by K. Redman                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4099




                                                                                                                                                                                                        90 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 94 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                             URL
EPA-HQ-OW-2018-0149-4100          Public Comment                                 Comment submitted by C. Gosnell                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4100
EPA-HQ-OW-2018-0149-4101          Public Comment                                 Comment submitted by B. Hamman                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4101
EPA-HQ-OW-2018-0149-4102          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4102
EPA-HQ-OW-2018-0149-4103          Public Comment                                 Comment submitted by B. Sharky                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4103
EPA-HQ-OW-2018-0149-4104          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4104
EPA-HQ-OW-2018-0149-4105          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4105
EPA-HQ-OW-2018-0149-4106          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4106
EPA-HQ-OW-2018-0149-4107          Public Comment                                 Comment submitted by L. Wilson                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4107
EPA-HQ-OW-2018-0149-4108          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4108
EPA-HQ-OW-2018-0149-4109          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4109
EPA-HQ-OW-2018-0149-4110          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4110
EPA-HQ-OW-2018-0149-4111          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4111
EPA-HQ-OW-2018-0149-4112          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4112
EPA-HQ-OW-2018-0149-4113          Public Comment                                 Comment submitted by M. Josselyn                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4113
                                                                                 Mass Comment Campaign sponsored by National Wildlife Federation
EPA-HQ-OW-2018-0149-4114          Public Comment                                                                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4114
                                                                                 (NWF) et al. (web)
                                                                                 Mass Comment Campaign sponsored by North Carolina Farm Bureau
EPA-HQ-OW-2018-0149-4115          Public Comment                                                                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4115
                                                                                 (NCFB) (web)
                                                                                 Mass Comment Campaign sponsored by North Carolina Farm Bureau
EPA-HQ-OW-2018-0149-4116          Public Comment                                                                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4116
                                                                                 (NCFB) (web)
                                                                                 Mass Comment Campaign sponsored by North Carolina Farm Bureau
EPA-HQ-OW-2018-0149-4117          Public Comment                                                                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4117
                                                                                 (NCFB) (web)
                                                                                 Mass Comment Campaign sponsored by North Carolina Farm Bureau
EPA-HQ-OW-2018-0149-4118          Public Comment                                                                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4118
                                                                                 (NCFB) (web)
EPA-HQ-OW-2018-0149-4119          Public Comment                                 Comment submitted by J. Ice                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4119
EPA-HQ-OW-2018-0149-4120          Public Comment                                 Comment submitted by R. Cothron                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4120
EPA-HQ-OW-2018-0149-4121          Public Comment                                 Comment submitted by W. Kroschel                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4121
EPA-HQ-OW-2018-0149-4122          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4122
EPA-HQ-OW-2018-0149-4123          Public Comment                                 Comment submitted by S. J. Schnaars                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4123
EPA-HQ-OW-2018-0149-4124          Public Comment                                 Comment submitted by B. Cotterill                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4124
EPA-HQ-OW-2018-0149-4125          Public Comment                                 Comment submitted by D. Katchen                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4125
EPA-HQ-OW-2018-0149-4126          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4126
EPA-HQ-OW-2018-0149-4127          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4127
EPA-HQ-OW-2018-0149-4128          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4128
EPA-HQ-OW-2018-0149-4129          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4129
EPA-HQ-OW-2018-0149-4130          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4130
EPA-HQ-OW-2018-0149-4131          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4131
EPA-HQ-OW-2018-0149-4132          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4132
EPA-HQ-OW-2018-0149-4133          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4133
EPA-HQ-OW-2018-0149-4134          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4134
EPA-HQ-OW-2018-0149-4135          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4135
EPA-HQ-OW-2018-0149-4136          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4136
EPA-HQ-OW-2018-0149-4137          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4137
EPA-HQ-OW-2018-0149-4138          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4138
EPA-HQ-OW-2018-0149-4139          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4139
EPA-HQ-OW-2018-0149-4140          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4140
EPA-HQ-OW-2018-0149-4141          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4141
EPA-HQ-OW-2018-0149-4142          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4142
EPA-HQ-OW-2018-0149-4143          Public Comment                                 Comment submitted by C. Robbins                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4143




                                                                                                                                                                                                                     91 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 95 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                       URL
EPA-HQ-OW-2018-0149-4144          Public Comment                                 Comment submitted by Erik (no surname provided)                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4144
EPA-HQ-OW-2018-0149-4145          Public Comment                                 Comment submitted by R. Craft                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4145
EPA-HQ-OW-2018-0149-4146          Public Comment                                 Anonymous public comment                                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4146
EPA-HQ-OW-2018-0149-4147          Public Comment                                 Anonymous public comment                                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4147
EPA-HQ-OW-2018-0149-4148          Public Comment                                 Anonymous public comment                                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4148
EPA-HQ-OW-2018-0149-4149          Public Comment                                 Anonymous public comment                                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4149
                                                                                 Comment submitted by Nancy C. Somerville, Executive Vice
EPA-HQ-OW-2018-0149-4150          Public Comment                                 President/Chief Executive Officer (CEO), American Society of Landscape      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4150
                                                                                 Architects (ASLA)
EPA-HQ-OW-2018-0149-4151          Public Comment                                 Anonymous public comment                                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4151
EPA-HQ-OW-2018-0149-4152          Public Comment                                 Anonymous public comment                                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4152
EPA-HQ-OW-2018-0149-4153          Public Comment                                 Anonymous public comment                                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4153
EPA-HQ-OW-2018-0149-4154          Public Comment                                 Anonymous public comment                                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4154
EPA-HQ-OW-2018-0149-4155          Public Comment                                 Anonymous public comment                                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4155
EPA-HQ-OW-2018-0149-4156          Public Comment                                 Anonymous public comment                                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4156
EPA-HQ-OW-2018-0149-4157          Public Comment                                 Anonymous public comment                                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4157
EPA-HQ-OW-2018-0149-4158          Public Comment                                 Anonymous public comment                                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4158
EPA-HQ-OW-2018-0149-4159          Public Comment                                 Comment submitted by L. Farina                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4159
                                                                                 Comment submitted by Marylee Orr, Executive Director, Louisiana
EPA-HQ-OW-2018-0149-4160          Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4160
                                                                                 Environmental Action Network (LEAN)
                                                                                 Comment submitted by Michael Orr, Program Director, Lower Mississippi
EPA-HQ-OW-2018-0149-4161          Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4161
                                                                                 Riverkeeper (LMRK)
                                                                                 Comment submitted by Todd McCracken, President & Chief Executive
EPA-HQ-OW-2018-0149-4162          Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4162
                                                                                 Officer, National Small Business Association (NSBA)
EPA-HQ-OW-2018-0149-4163          Public Comment                                 Comment submitted by J. Davis                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4163
                                                                                 Comment submitted by Jimmy Parnell, President, Alabama Farmers
EPA-HQ-OW-2018-0149-4164          Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4164
                                                                                 Federation
EPA-HQ-OW-2018-0149-4165          Public Comment                                 Anonymous public comment                                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4165
                                                                                 Comment submitted by Crystal Robinson, Environmental Director, Quartz
EPA-HQ-OW-2018-0149-4166          Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4166
                                                                                 Valley Indian Community
EPA-HQ-OW-2018-0149-4167          Public Comment                                 Comment submitted by R. Grebe                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4167
EPA-HQ-OW-2018-0149-4168          Public Comment                                 Comment submitted by Bruce Smith, Luck Stone Corporation                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4168
                                                                                 Comment submitted by Jeffrey R. Benoit, President, Restore America's
EPA-HQ-OW-2018-0149-4169          Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4169
                                                                                 Estuaries
                                                                                 Comment submitted by Travis Deti, Executive Director, Wyoming Mining
EPA-HQ-OW-2018-0149-4170          Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4170
                                                                                 Association (WMA)
                                                                                 Comment submitted by Jeanne Wetzel Chinn, MS, Chair, Conservation
EPA-HQ-OW-2018-0149-4171          Public Comment                                 Affairs Committee, San Francisco Bay Area Chapter of The Wildlife Society   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4171
                                                                                 (TWS)
                                                                                 Comment submitted by Abe Laydon, Roger A. Partridge, and Lora L.
EPA-HQ-OW-2018-0149-4172          Public Comment                                 Thomas, Board of Douglas County Commissioners, Office Office of the         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4172
                                                                                 County Commissioners, Douglas County, Colorado
EPA-HQ-OW-2018-0149-4173          Public Comment                                 Anonymous public comment                                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4173
EPA-HQ-OW-2018-0149-4174          Public Comment                                 Anonymous public comment                                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4174
EPA-HQ-OW-2018-0149-4175          Public Comment                                 Anonymous public comment                                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4175
EPA-HQ-OW-2018-0149-4176          Public Comment                                 Anonymous public comment                                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4176
EPA-HQ-OW-2018-0149-4177          Public Comment                                 Anonymous public comment                                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4177
EPA-HQ-OW-2018-0149-4178          Public Comment                                 Anonymous public comment                                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4178




                                                                                                                                                                                                                               92 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 96 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                 URL
                                                                                 Comment submitted by Mike Hogue, President, Colorado Cattlemen's
EPA-HQ-OW-2018-0149-4179          Public Comment                                                                                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4179
                                                                                 Association (CCA)
                                                                                 Comment submitted by Angelle Bradford, Executive Committee, Baton
EPA-HQ-OW-2018-0149-4180          Public Comment                                                                                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4180
                                                                                 Rouge Group of the Sierra Club
                                                                                 Comment submitted by Joseph W. DesJardin, Director of Projects,
EPA-HQ-OW-2018-0149-4181          Public Comment                                                                                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4181
                                                                                 ProTerra Properties, LLC
                                                                                 Comment submitted by Thomas W. Cosgrove, Senior Vice President, Farm
EPA-HQ-OW-2018-0149-4182          Public Comment                                                                                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4182
                                                                                 Credit East
EPA-HQ-OW-2018-0149-4183          Public Comment                                 Comment submitted by U. Kingery                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4183
EPA-HQ-OW-2018-0149-4184          Public Comment                                 Comment submitted by Keith A. Wingfield, River Rock Builders, LLC     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4184
EPA-HQ-OW-2018-0149-4185          Public Comment                                 Comment submitted by E. Hanson                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4185
EPA-HQ-OW-2018-0149-4186          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4186
EPA-HQ-OW-2018-0149-4187          Public Comment                                 Comment submitted by A. Roller-Knapp                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4187
EPA-HQ-OW-2018-0149-4188          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4188
EPA-HQ-OW-2018-0149-4189          Public Comment                                 Comment submitted by R. Gallagher                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4189
EPA-HQ-OW-2018-0149-4190          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4190
EPA-HQ-OW-2018-0149-4191          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4191
EPA-HQ-OW-2018-0149-4192          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4192
EPA-HQ-OW-2018-0149-4193          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4193
EPA-HQ-OW-2018-0149-4194          Public Comment                                 Comment submitted by J. Wierenga                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4194
EPA-HQ-OW-2018-0149-4195          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4195
EPA-HQ-OW-2018-0149-4196          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4196
                                                                                 Comment submitted by Galen Schuler, Vice President, General Counsel
EPA-HQ-OW-2018-0149-4197          Public Comment                                                                                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4197
                                                                                 and Corporate Affairs, Green Diamond Resource Company (GDRCo)
EPA-HQ-OW-2018-0149-4198          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4198
EPA-HQ-OW-2018-0149-4199          Public Comment                                 Comment submitted by N. E. Bertaux                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4199
EPA-HQ-OW-2018-0149-4200          Public Comment                                 Comment submitted by L. Johnson                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4200
EPA-HQ-OW-2018-0149-4201          Public Comment                                 Comment submitted by T. Ledder                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4201
EPA-HQ-OW-2018-0149-4202          Public Comment                                 Comment submitted by K. Vanoni                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4202
EPA-HQ-OW-2018-0149-4203          Public Comment                                 Comment submitted by J. Alworth                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4203
                                                                                 Mass Comment Campaign sponsored by Greene County Farm Bureau
EPA-HQ-OW-2018-0149-4204          Public Comment                                                                                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4204
                                                                                 (web)
                                                                                 Mass Comment Campaign sponsored by North Carolina Farm Bureau.
EPA-HQ-OW-2018-0149-4205          Public Comment                                                                                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4205
                                                                                 Sample attached (paper)
EPA-HQ-OW-2018-0149-4206          Public Comment                                 Mass Comment Campaign sponsoring organization unknown (web)           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4206
EPA-HQ-OW-2018-0149-4207          Public Comment                                 Comment submitted by E. LaPlante                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4207
EPA-HQ-OW-2018-0149-4208          Public Comment                                 Comment submitted by Susan E. (surname not provided)                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4208
                                                                                 Comment submitted by James D. Richards, Senior Vice President and Tom
EPA-HQ-OW-2018-0149-4209          Public Comment                                                                                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4209
                                                                                 Walbom, Director, Environmental, Granite Construction Company
EPA-HQ-OW-2018-0149-4210          Public Comment                                 Comment submitted by C. Muldrow                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4210
                                                                                 Comment submitted by Nancy C. Somerville, Executive Vice
EPA-HQ-OW-2018-0149-4211          Public Comment                                 President/Chief Executive Officer, American Society of Landscape      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4211
                                                                                 Architects (ASLA)
EPA-HQ-OW-2018-0149-4212          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4212




                                                                                                                                                                                                                         93 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 97 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                   URL
                                                                                 Comment submitted by Matt Wooten, MS and Emily Imhoff, Co-Chairs,
EPA-HQ-OW-2018-0149-4213          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4213
                                                                                 Green Umbrella Watershed Action Team (GUWAT)
EPA-HQ-OW-2018-0149-4214          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4214
EPA-HQ-OW-2018-0149-4215          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4215
EPA-HQ-OW-2018-0149-4216          Public Comment                                 Comment submitted by C. Masters                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4216
EPA-HQ-OW-2018-0149-4217          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4217
EPA-HQ-OW-2018-0149-4218          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4218
EPA-HQ-OW-2018-0149-4219          Public Comment                                 Comment submitted by B. Micks                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4219
EPA-HQ-OW-2018-0149-4220          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4220
EPA-HQ-OW-2018-0149-4221          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4221
EPA-HQ-OW-2018-0149-4222          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4222
EPA-HQ-OW-2018-0149-4223          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4223
EPA-HQ-OW-2018-0149-4224          Public Comment                                 Comment submitted by John Balliew, President/CEO, El Paso Water         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4224
EPA-HQ-OW-2018-0149-4225          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4225
EPA-HQ-OW-2018-0149-4226          Public Comment                                 Comment submitted by R. Dilworth                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4226
EPA-HQ-OW-2018-0149-4227          Public Comment                                 Comment submitted by K. Ortiz                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4227
EPA-HQ-OW-2018-0149-4228          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4228
EPA-HQ-OW-2018-0149-4229          Public Comment                                 Comment submitted by S. Huddas                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4229
EPA-HQ-OW-2018-0149-4230          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4230
EPA-HQ-OW-2018-0149-4231          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4231
EPA-HQ-OW-2018-0149-4232          Public Comment                                 Comment submitted by Alex (no surname provided)                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4232
EPA-HQ-OW-2018-0149-4233          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4233
EPA-HQ-OW-2018-0149-4234          Public Comment                                 Comment submitted by S. Khan                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4234
EPA-HQ-OW-2018-0149-4235          Public Comment                                 Comment submitted by K. Kemmitt                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4235
                                                                                 Comment submitted by Water Task Force of the Audubon Colorado
EPA-HQ-OW-2018-0149-4236          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4236
                                                                                 Council
EPA-HQ-OW-2018-0149-4237          Public Comment                                 Comment submitted by M. Williams                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4237
EPA-HQ-OW-2018-0149-4238          Public Comment                                 Comment submitted by R. John                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4238
EPA-HQ-OW-2018-0149-4239          Public Comment                                 Comment submitted by L. Dunn                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4239
EPA-HQ-OW-2018-0149-4240          Public Comment                                 Comment submitted by D. Fisher                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4240
EPA-HQ-OW-2018-0149-4241          Public Comment                                 Comment submitted by B. McLane                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4241
EPA-HQ-OW-2018-0149-4242          Public Comment                                 Comment submitted by T. Duffey                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4242
EPA-HQ-OW-2018-0149-4243          Public Comment                                 Comment submitted by C. Carroll                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4243
EPA-HQ-OW-2018-0149-4244          Public Comment                                 Comment submitted by C. Brandau                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4244
EPA-HQ-OW-2018-0149-4245          Public Comment                                 Comment submitted by R. Mordini                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4245
EPA-HQ-OW-2018-0149-4246          Public Comment                                 Comment submitted by C. Sullivan                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4246
EPA-HQ-OW-2018-0149-4247          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4247
EPA-HQ-OW-2018-0149-4248          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4248
                                                                                 Comment submitted by Ana Zivanovic-Nenadovic, Senior Policy Analyst,
EPA-HQ-OW-2018-0149-4249          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4249
                                                                                 and Kerri Allen, Costoal Advocate, North Carolina Coastal Federation
EPA-HQ-OW-2018-0149-4250          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4250
                                                                                 Comment submitted by Carlos Swonke, Director of Environmental Affairs
EPA-HQ-OW-2018-0149-4251          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4251
                                                                                 Division, Texas Department of Transportation (TxDOT)
                                                                                 Comment submitted by Jane A. TenEyck, Executive Director, Chippewa
EPA-HQ-OW-2018-0149-4252          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4252
                                                                                 Ottawa Resource Authority (CORA)




                                                                                                                                                                                                                           94 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 98 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                    URL
                                                                                 Comment submitted by Gladys Quinto-Marrone, Chief Executive Officer
EPA-HQ-OW-2018-0149-4253          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4253
                                                                                 (CEO), Building Industry Association of Hawaii (BIA-Hawaii)
                                                                                 Comment submitted by Bill Harvey, Commission Chair, Baker County,
EPA-HQ-OW-2018-0149-4254          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4254
                                                                                 Oregon
                                                                                 Comment submitted by Alex Watts-Tobin, Archaeologist, THPO Office,
EPA-HQ-OW-2018-0149-4255          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4255
                                                                                 Karuk Tribe
EPA-HQ-OW-2018-0149-4256          Public Comment                                 Comment submitted by American Fisheries Society et al.                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4256
                                                                                 Comment submitted by Emily Lecuyer, Chair et al., Officers, Greater
EPA-HQ-OW-2018-0149-4257          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4257
                                                                                 Kansas City Food Policy Coalition
                                                                                 Comment submitted by Terry Welsh, President, Banning Ranch
EPA-HQ-OW-2018-0149-4258          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4258
                                                                                 Conservancy (BRC)
EPA-HQ-OW-2018-0149-4259          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4259
EPA-HQ-OW-2018-0149-4260          Public Comment                                 Comment submitted by K. Brown                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4260
                                                                                 Comment submitted by Keith Dencklau, President, Iowa Drainage District
EPA-HQ-OW-2018-0149-4261          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4261
                                                                                 Association (IDDA)
EPA-HQ-OW-2018-0149-4262          Public Comment                                 Comment submitted by Sarah Weaver, Bandit Coffee et al.                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4262
                                                                                 Comment submitted by Susan Gilson, Executive Director, National
EPA-HQ-OW-2018-0149-4263          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4263
                                                                                 Association of Flood and Stormwater Management Agencies (NAFSMA)
EPA-HQ-OW-2018-0149-4264          Public Comment                                 Comment submitted by L. Hollewell                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4264
EPA-HQ-OW-2018-0149-4265          Public Comment                                 Comment submitted by J. M. Jacoby                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4265
                                                                                 Comment submitted by Michelle Stone, Chairman, District 5, Board of
EPA-HQ-OW-2018-0149-4266          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4266
                                                                                 County Commissioners, Marion County, Florida
EPA-HQ-OW-2018-0149-4267          Public Comment                                 Comment submitted by J. Bolen                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4267
EPA-HQ-OW-2018-0149-4268          Public Comment                                 Comment submitted by J. Bunger                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4268
EPA-HQ-OW-2018-0149-4269          Public Comment                                 Comment submitted by J. Pfeffier                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4269
EPA-HQ-OW-2018-0149-4270          Public Comment                                 Comment submitted by J. Adams                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4270
EPA-HQ-OW-2018-0149-4271          Public Comment                                 Comment submitted by D. Head                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4271
                                                                                 Comment submitted by Clarissa Sabattis, Tribal Chief, Houlton Band of
EPA-HQ-OW-2018-0149-4272          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4272
                                                                                 Maliseet Indians (HBMI)
                                                                                 Comment submitted by Jennifer McKay, Policy Director, Tip of the Mitt
EPA-HQ-OW-2018-0149-4273          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4273
                                                                                 Watershed Council
                                                                                 Comment submitted by Zachary L. Frymier, Director, Energy and
EPA-HQ-OW-2018-0149-4274          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4274
                                                                                 Environmental Policy, Ohio Chamber of Commerce
                                                                                 Comment submitted by American Society of Ichthyologists and
EPA-HQ-OW-2018-0149-4275          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4275
                                                                                 Herpetologists
                                                                                 Comment submitted by F. Paul Calamita, General Counsel, West Virginia
EPA-HQ-OW-2018-0149-4276          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4276
                                                                                 Municipal Water Quality Association (WVMWQA)
                                                                                 Comment submitted by J. Tyler White, President, Kentucky Coal
EPA-HQ-OW-2018-0149-4277          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4277
                                                                                 Association (KCA)
                                                                                 Comment submitted by Robert K. Harris, Senior Staff Attorney, Western
EPA-HQ-OW-2018-0149-4278          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4278
                                                                                 Resource Advocates
                                                                                 Comment submitted by Jason E. Uhley, General Manger-Chief Engineer,
EPA-HQ-OW-2018-0149-4279          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4279
                                                                                 Riverside County Flood Control And Water Conservation District

                                                                                 Comment submitted by Abby Schneider, Senior Federal Relations
EPA-HQ-OW-2018-0149-4280          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4280
                                                                                 Representative, Association of California Water Agencies (ACWA)




                                                                                                                                                                                                                            95 of 284
                                                                              Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 99 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                       URL
EPA-HQ-OW-2018-0149-4281          Public Comment                                 Comment submitted by S. Broussard                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4281
EPA-HQ-OW-2018-0149-4282          Public Comment                                 Comment submitted by R. Brock Brame                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4282
EPA-HQ-OW-2018-0149-4283          Public Comment                                 Comment submitted by K. Duhon Smith                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4283
EPA-HQ-OW-2018-0149-4284          Public Comment                                 Comment submitted by W. Griffin                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4284
EPA-HQ-OW-2018-0149-4285          Public Comment                                 Comment submitted by I. Nowak                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4285
EPA-HQ-OW-2018-0149-4286          Public Comment                                 Comment submitted by S. Strickler                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4286
                                                                                 Mass Comment Campaign sponsored by Wilson County Farm Bureau
EPA-HQ-OW-2018-0149-4287          Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4287
                                                                                 (paper)
EPA-HQ-OW-2018-0149-4288          Public Comment                                 Mass Comment Campaign sponsoring organization unknown (web)                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4288

EPA-HQ-OW-2018-0149-4289          Public Comment                                 Mass Comment Campaign sponsoring organization unknown (web)                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4289

EPA-HQ-OW-2018-0149-4290          Public Comment                                 Mass Comment Campaign sponsored by Environment America (web)                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4290

EPA-HQ-OW-2018-0149-4291          Public Comment                                 Mass Comment Campaign sponsoring organization unknown (email)               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4291
EPA-HQ-OW-2018-0149-4292          Public Comment                                 Comment submitted by D. & A. Jaeger                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4292
EPA-HQ-OW-2018-0149-4293          Public Comment                                 Comment submitted by P. Millsaps                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4293
EPA-HQ-OW-2018-0149-4294          Public Comment                                 Comment submitted by F. Zwenig                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4294
EPA-HQ-OW-2018-0149-4295          Public Comment                                 Anonymous public comment                                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4295
EPA-HQ-OW-2018-0149-4296          Public Comment                                 Anonymous public comment                                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4296
EPA-HQ-OW-2018-0149-4297          Public Comment                                 Anonymous public comment                                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4297
EPA-HQ-OW-2018-0149-4298          Public Comment                                 Anonymous public comment                                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4298
EPA-HQ-OW-2018-0149-4299          Public Comment                                 Comment submitted by M. Redmond                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4299
EPA-HQ-OW-2018-0149-4300          Public Comment                                 Anonymous public comment                                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4300
                                                                                 Comment submitted by Timothy A. Britain, ASLA, Founding Principal et al.,
EPA-HQ-OW-2018-0149-4301          Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4301
                                                                                 VIRIDIS Design Group
                                                                                 Comment submitted by Kerrie Romanow, Director, Environmental
EPA-HQ-OW-2018-0149-4302          Public Comment                                 Services,                                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4302
                                                                                 City of San JosÃ©
EPA-HQ-OW-2018-0149-4303          Public Comment                                 Comment submitted by Peggy H. Riggins, President, No Ash At All (NAAA) https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4303
                                                                                 Comment submitted by Scott Bissette, Assistant Commissioner, North
EPA-HQ-OW-2018-0149-4304          Public Comment                                 Carolina Forest Service, North Carolina Department of Agriculture and       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4304
                                                                                 Consumer Services
EPA-HQ-OW-2018-0149-4305          Public Comment                                 Comment submitted by H. Davis                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4305
EPA-HQ-OW-2018-0149-4306          Public Comment                                 Comment submitted by William (No surname provided)                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4306
EPA-HQ-OW-2018-0149-4307          Public Comment                                 Comment submitted by J. Benz                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4307
EPA-HQ-OW-2018-0149-4308          Public Comment                                 Comment submitted by M. J. Heddens                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4308
EPA-HQ-OW-2018-0149-4309          Public Comment                                 Comment submitted by L. Sikes                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4309
EPA-HQ-OW-2018-0149-4310          Public Comment                                 Comment submitted by J. Minh                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4310
EPA-HQ-OW-2018-0149-4311          Public Comment                                 Comment submitted by M. and J. Ryan                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4311
EPA-HQ-OW-2018-0149-4312          Public Comment                                 Comment submitted by J. Garrity                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4312
EPA-HQ-OW-2018-0149-4313          Public Comment                                 Comment submitted by B. Steele                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4313
EPA-HQ-OW-2018-0149-4314          Public Comment                                 Comment submitted by J. R. Ward                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4314
EPA-HQ-OW-2018-0149-4315          Public Comment                                 Comment submitted by N. S. Marzolf et al.                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4315
EPA-HQ-OW-2018-0149-4316          Public Comment                                 Comment submitted by J. A. Rice                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4316
EPA-HQ-OW-2018-0149-4317          Public Comment                                 Comment submitted by G. Koch                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4317
EPA-HQ-OW-2018-0149-4318          Public Comment                                 Comment submitted by M. Moreira                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4318




                                                                                                                                                                                                                               96 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 100 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                         URL
EPA-HQ-OW-2018-0149-4319          Public Comment                                 Comment submitted by M. Martinez                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4319
EPA-HQ-OW-2018-0149-4320          Public Comment                                 Comment submitted by G. Hess                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4320
EPA-HQ-OW-2018-0149-4321          Public Comment                                 Comment submitted by D. Tanner                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4321
EPA-HQ-OW-2018-0149-4322          Public Comment                                 Comment submitted by V. Brady                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4322
EPA-HQ-OW-2018-0149-4323          Public Comment                                 Comment submitted by R. Klafehn                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4323
                                                                                 Comment submitted by Todd Bell, President, Lake James Environmental
EPA-HQ-OW-2018-0149-4324          Public Comment                                                                                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4324
                                                                                 Association (LJEA)
EPA-HQ-OW-2018-0149-4325          Public Comment                                 Comment submitted by N. Davidson                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4325
                                                                                 Comment submitted by Blake Hurst, President, Missouri Farm Bureau
EPA-HQ-OW-2018-0149-4326          Public Comment                                                                                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4326
                                                                                 Federation
                                                                                 Comment submitted by J. Tyler White, President, Kentucky Coal
EPA-HQ-OW-2018-0149-4327          Public Comment                                                                                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4327
                                                                                 Association (KCA)
                                                                                 Comment submitted by Celeste Rueter, Executive Vice President, Home
EPA-HQ-OW-2018-0149-4328          Public Comment                                                                                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4328
                                                                                 Builders Association of St. Louis & Easter Missouri (HBA)
                                                                                 Comment submitted by Colorado-Wyoming Chapter of the American
EPA-HQ-OW-2018-0149-4329          Public Comment                                                                                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4329
                                                                                 Fisheries Society
                                                                                 Comment submitted by Craig Repasz, Conservation Committee Chair,
EPA-HQ-OW-2018-0149-4330          Public Comment                                                                                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4330
                                                                                 Connecticut Ornithological Association
EPA-HQ-OW-2018-0149-4331          Public Comment                                 Comment submitted by J. P. Lopez                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4331
                                                                                 Comment submitted by Ann T. Heil, Section Head, Technical Services
EPA-HQ-OW-2018-0149-4332          Public Comment                                                                                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4332
                                                                                 Department, County Sanitation Districts of Los Angeles County
                                                                                 Comment submitted by Nick Gallegos, Chair, Virginia Chapter of the
EPA-HQ-OW-2018-0149-4333          Public Comment                                                                                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4333
                                                                                 Surfrider Foundation
                                                                                 Comment submitted by Shad S. Springer, Director of Utilities, City of Santa
EPA-HQ-OW-2018-0149-4334          Public Comment                                                                                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4334
                                                                                 Maria, Utilities Department
                                                                                 Comment submitted by John Smaby, President, National Association of
EPA-HQ-OW-2018-0149-4335          Public Comment                                                                                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4335
                                                                                 Realtors (NAR)
                                                                                 Comment submitted by Chase Adams, American Sheep Industry
EPA-HQ-OW-2018-0149-4336          Public Comment                                                                                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4336
                                                                                 Association (ASI)
EPA-HQ-OW-2018-0149-4337          Public Comment                                 Comment submitted by Antonio Medina, Governor, Pueblo of Zia                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4337
                                                                                 Comment submitted by Jane Robinson, Chair, Ocean City MD Chapter of
EPA-HQ-OW-2018-0149-4338          Public Comment                                                                                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4338
                                                                                 the Surfrider Foundation
                                                                                 Comment submitted by Ronald D. Brown, Chair, Board of Directors, et al.,
EPA-HQ-OW-2018-0149-4339          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4339
                                                                                 Albuquerque Metropolitan Arroyo Flood Control Authority (AMAFCA)
                                                                                 Comment submitted by Ernie Etchart, President, Colorado Wool Growers
EPA-HQ-OW-2018-0149-4340          Public Comment                                                                                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4340
                                                                                 Association (CWGA)
                                                                                 Comment submitted by Tony Willardson, Executive Director, Western
EPA-HQ-OW-2018-0149-4341          Public Comment                                                                                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4341
                                                                                 States Water Council (WSWC)
                                                                                 Comment submitted by Nancy Schuldt, Water Projects Coordinator, et al.,
EPA-HQ-OW-2018-0149-4342          Public Comment                                 Resource Management Division, Fond du Lac Band of Lake Superior               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4342
                                                                                 Chippewa
                                                                                 Comment submitted by Jennifer Chavev, Staff Attorney, Earth Justice et al.
EPA-HQ-OW-2018-0149-4343          Public Comment                                 on behalf of Aaron Isherwood, Phillip S. Berry, Managing Attorney, Sierra     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4343
                                                                                 Club et al.
                                                                                 Comment submitted by Randi DeSoto, Council Chairwoman, Summit Lake
EPA-HQ-OW-2018-0149-4344          Public Comment                                                                                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4344
                                                                                 Pauite Tribe




                                                                                                                                                                                                                                 97 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 101 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                     URL
EPA-HQ-OW-2018-0149-4345          Public Comment                                 Comment submitted by Z. Warning                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4345
                                                                                 Comment submitted b y Steven Goldstein, Legal Fellow and Mike
EPA-HQ-OW-2018-0149-4346          Public Comment                                 Senatore,                                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4346
                                                                                 Vice President, Defenders of Wildlife
                                                                                 Comment submitted by J. Tyler Whote, President, Kentucky Coal
EPA-HQ-OW-2018-0149-4347          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4347
                                                                                 Association (KCA)
                                                                                 Comment submitted by Chris Clark, President & CEO, Georgia Chamber of
EPA-HQ-OW-2018-0149-4348          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4348
                                                                                 Commerce
                                                                                 Comment submitted by Terry R. Fankhauser, Chair, Colorado Ag Council
EPA-HQ-OW-2018-0149-4349          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4349
                                                                                 (CAC)
EPA-HQ-OW-2018-0149-4350          Public Comment                                 Comment submitted by Will Frierson, National Cotton Council et al.        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4350
                                                                                 Comment submitted by Thure Cannon, President, Texas Pipeline
EPA-HQ-OW-2018-0149-4351          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4351
                                                                                 Association (TPA)
                                                                                 Comment submitted by Jim Palmer, Graham County Supervisor, District II,
EPA-HQ-OW-2018-0149-4352          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4352
                                                                                 Graham County Board of Supervisors
                                                                                 Comment submitted by Charles Spell, Director, Environmental Policy &
EPA-HQ-OW-2018-0149-4353          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4353
                                                                                 Programs, Arizona Public Service Company (APS)
                                                                                 Comment submitted by Mike Hogue, President, Colorado Cattlemen's
EPA-HQ-OW-2018-0149-4354          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4354
                                                                                 Association (CCA)
                                                                                 Comment submitted by Matthew Hammond, Executive Vice President,
EPA-HQ-OW-2018-0149-4355          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4355
                                                                                 Ohio Oil and Gas Association (OOGA)
                                                                                 Comment submitted by Kordell Wilen, Vice President, Maryland Municipal
EPA-HQ-OW-2018-0149-4356          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4356
                                                                                 Stormwater Association (MAMSA)
                                                                                 Comment submitted by Lane Ruhland, Director, Environmental & Energy
EPA-HQ-OW-2018-0149-4357          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4357
                                                                                 Policy, Wisconsin Manufacturers & Commerce (WMC)
EPA-HQ-OW-2018-0149-4358          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4358
EPA-HQ-OW-2018-0149-4359          Public Comment                                 Comment submitted by K. Vanoni                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4359
                                                                                 Comment submitted by F. Paul Calamita, General Counsel, North Carolina
EPA-HQ-OW-2018-0149-4360          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4360
                                                                                 Water Quality Association (NCWQA)
                                                                                 Comment submitted by Jamie Jonker, Vice President, Sustainability &
EPA-HQ-OW-2018-0149-4361          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4361
                                                                                 Scientific Affairs, National Milk Producers Federation (NMPF)
                                                                                 Comment submitted by Michael S. Regan, Secretary and Joshua H. Stein,
EPA-HQ-OW-2018-0149-4362          Public Comment                                 Attorney General, North Carolina Department of Environmental Quality      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4362
                                                                                 (NCDEQ)
EPA-HQ-OW-2018-0149-4363          Public Comment                                 Comment submitted by M. Milligan                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4363
EPA-HQ-OW-2018-0149-4364          Public Comment                                 Comment submitted by Lori Brady, President, Yakima Basin Joint Board      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4364
EPA-HQ-OW-2018-0149-4365          Public Comment                                 Comment submitted by Common Sense Nebraska Coalition et al.               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4365
                                                                                 Comment submitted by David Bauer, President and Chief Executive Officer
EPA-HQ-OW-2018-0149-4366          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4366
                                                                                 (CEO), American Road & Transportation Builders Association (ABTBA)
                                                                                 Comment submitted by Michael and Julie Elsen, Owners, Elsen Homestead
EPA-HQ-OW-2018-0149-4367          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4367
                                                                                 Farm
                                                                                 Comment submitted by Jill Jedlicka, Executive Director and Waterkeeper,
EPA-HQ-OW-2018-0149-4368          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4368
                                                                                 Buffalo Niagara Waterkeeper (BNW)




                                                                                                                                                                                                                             98 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 102 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                     URL
                                                                                 Comment submitted by Parthenia B. Evans et al. Stinson Leonard Street
EPA-HQ-OW-2018-0149-4369          Public Comment                                 LLP on behalf of Kansas City Board of Public Utilities - Unified Government https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4369
                                                                                 of Wyandotte County/Kansas City, Kansas (BPU)
                                                                                 Comment submitted by Dawn Buehler, Kansas Riverkeeper, Friends of the
EPA-HQ-OW-2018-0149-4370          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4370
                                                                                 Kaw
                                                                                 Comment submitted by Katie Tripp, Ph.D., Director of Science and
EPA-HQ-OW-2018-0149-4371          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4371
                                                                                 Conservation, Save the Manatee Club
EPA-HQ-OW-2018-0149-4372          Public Comment                                 Comment submitted by Keith Kisling, Oklahoma Farm Bureau                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4372
                                                                                 Comment submitted by Robert Urick, Managing Member, R. E. Urick
EPA-HQ-OW-2018-0149-4373          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4373
                                                                                 Company, LLC
                                                                                 Comment submitted by Crystal Elliot-Perez, Washington Habitat Director,
EPA-HQ-OW-2018-0149-4374          Public Comment                                 Trout Unlimited and Lorah Super, Program Director, Methow Valley          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4374
                                                                                 Citizens Council
                                                                                 Comment submitted by Dawnafe Whitesinger, Navajo County Supervisor,
EPA-HQ-OW-2018-0149-4375          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4375
                                                                                 District V, Navajo County, Arizona
EPA-HQ-OW-2018-0149-4376          Public Comment                                 Comment submitted by R. Moesel, President, Oklahoma Farm Bureau           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4376
                                                                                 Comment submitted by Audrey Friedrichsen, Land Use and Environmental,
EPA-HQ-OW-2018-0149-4377          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4377
                                                                                 Advocacy Attorney, Scenic Hudson, Inc.
                                                                                 Comment submitted by Emily Scheller, Manager, Environment and
EPA-HQ-OW-2018-0149-4378          Public Comment                                 Director, Regulatory and Technical Affairs, American Chemistry Council    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4378
                                                                                 (ACC)
                                                                                 Comment submitted by Patrick Dooling, Executive Director, Western Slope
EPA-HQ-OW-2018-0149-4379          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4379
                                                                                 Conservation Center
                                                                                 Comment submitted by Lee Jack, Navajo County Supervisor, District I,
EPA-HQ-OW-2018-0149-4380          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4380
                                                                                 Navajo County, Arizona
                                                                                 Comment submitted by Jerome Rosa, Executive Director, Oregon
EPA-HQ-OW-2018-0149-4381          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4381
                                                                                 Cattlemen's Association et al.
EPA-HQ-OW-2018-0149-4382          Public Comment                                 Comment submitted by Brad Little, Governor of Idaho                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4382
                                                                                 Comment submitted by RenÃ©e Munasifi, Chair, Pesticide Policy
EPA-HQ-OW-2018-0149-4383          Public Comment                                 Coalition(PPC) and Beau Greenwood, Vice Chair, Pesticide Policy           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4383
                                                                                 Coalition(PPC)
EPA-HQ-OW-2018-0149-4384          Public Comment                                 Comment submitted by R. Smith                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4384
                                                                                 Comment submitted by Mike Veeman and Bill Hammerich, Colorado
EPA-HQ-OW-2018-0149-4385          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4385
                                                                                 Livestock Association(CLA)
                                                                                 Comment submitted by Christina L. Gruenhagen, Government Relations
EPA-HQ-OW-2018-0149-4386          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4386
                                                                                 Counsel, The Iowa Farm Bureau Federation
                                                                                 Comment submitted by Cindy Adams Dunn, Secretary, Pennsylvania
EPA-HQ-OW-2018-0149-4387          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4387
                                                                                 Department of Conservation and Natural Resources (PADCNR)
                                                                                 Comment submitted by A. Donald McEachin, Memeber of Congress,
EPA-HQ-OW-2018-0149-4388          Public Comment                                                                                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4388
                                                                                 Congress of the United States, et al
                                                                                 Comment submitted by Bryan Emerson, PWS, President, and Rich Jordan,
EPA-HQ-OW-2018-0149-4389          Public Comment                                 PWS, Legislative Chairperson, Maine Association of Wetland Scientists https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4389
                                                                                 (MAWS)
EPA-HQ-OW-2018-0149-4390          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4390




                                                                                                                                                                                                                               99 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 103 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                   URL
                                                                                 Comment submitted by Olivia Anderson, Bachelor's of Science, Biology
EPA-HQ-OW-2018-0149-4391          Public Comment                                 Masters of Public Health Student, Environmental Health Science and Policy https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4391
                                                                                 Water Quality Associate, Anacostia Riverkeeper
EPA-HQ-OW-2018-0149-4392          Public Comment                                 Comment submitted by A. J. Barton                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4392
                                                                                 Comment submitted by Patrick McDonnell, Secretary, Pennsylvania
EPA-HQ-OW-2018-0149-4393          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4393
                                                                                 Department of Environmental Protection (PADEP)
EPA-HQ-OW-2018-0149-4394          Public Comment                                 Comment submitted by J. Pereira                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4394
EPA-HQ-OW-2018-0149-4395          Public Comment                                 Comment submitted by S. Jones                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4395
EPA-HQ-OW-2018-0149-4396          Public Comment                                 Comment submitted by B. Klein                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4396
                                                                                 Comment submitted by Ken Paxton, Attorney General, State of Texas,
EPA-HQ-OW-2018-0149-4397          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4397
                                                                                 Office of the Attorney General
                                                                                 Comment submitted by Bryce G. West, Vice President Environmental
EPA-HQ-OW-2018-0149-4398          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4398
                                                                                 Services, Peabody Energy
                                                                                 Comment submitted by John S. Quarterman, WWALS Watershed
EPA-HQ-OW-2018-0149-4399          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4399
                                                                                 Coalition, Inc. (WWALS),
                                                                                 Comment submitted by Dan P. Joyce, County Judge, Malheur County,
EPA-HQ-OW-2018-0149-4400          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4400
                                                                                 Oregon
                                                                                 Comment submitted by Ed Thomas, Director, Regulatory Affairs, The
EPA-HQ-OW-2018-0149-4401          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4401
                                                                                 Fertilizer Institute (TFI)
EPA-HQ-OW-2018-0149-4402          Public Comment                                 Comment submitted S. Fleurine                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4402
EPA-HQ-OW-2018-0149-4403          Public Comment                                 Comment submitted by K. Frant                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4403
EPA-HQ-OW-2018-0149-4404          Public Comment                                 Comment submitted by P. Hurley                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4404
EPA-HQ-OW-2018-0149-4405          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4405
                                                                                 Comment submitted by Christina Falk, Water Action Compliance
EPA-HQ-OW-2018-0149-4406          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4406
                                                                                 Assistance and Planning LLC
                                                                                 Comment submitted by Ronald Anderson, President, The Louisiana Farm
EPA-HQ-OW-2018-0149-4407          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4407
                                                                                 Bureau Federation, Inc.
EPA-HQ-OW-2018-0149-4408          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4408
                                                                                 Comment submitted by Deantha Crockett, Executive Director, The Alaska
EPA-HQ-OW-2018-0149-4409          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4409
                                                                                 Miners Association (AMA)
                                                                                 Comment submitted by Gretchen Gehrke and Rebecca Lave, The
EPA-HQ-OW-2018-0149-4410          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4410
                                                                                 Environmental Data and Governance Initiative (EDGI)
EPA-HQ-OW-2018-0149-4411          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4411
EPA-HQ-OW-2018-0149-4412          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4412
                                                                                 Comment submitted by Carolyn Campbell, Executive Director, The
EPA-HQ-OW-2018-0149-4413          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4413
                                                                                 Coalition for Sonoran Desert Protection
                                                                                 Comment submitted by Matthew Sarver, DOS Conservation Chair, The
EPA-HQ-OW-2018-0149-4414          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4414
                                                                                 Delaware Ornithological Society (DOS)
                                                                                 Comment submitted by Michael Kelly, The Metro KC Climate Action
EPA-HQ-OW-2018-0149-4415          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4415
                                                                                 Coalition (MKCCAC) et al.
                                                                                 Comment submitted by Jeff Salt, Founder and Executive Director, Great
EPA-HQ-OW-2018-0149-4416          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4416
                                                                                 Salt Lakekeeper
                                                                                 Comment submitted by Shaun Dunn, President, The Nebraska Chapter of
EPA-HQ-OW-2018-0149-4417          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4417
                                                                                 The Wildlife Society (NETWS)
EPA-HQ-OW-2018-0149-4418          Public Comment                                 Comment submitted by K. Glade                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4418
                                                                                 Mass Comment Campaign sponsored by Pennsylvania Trout Unlimited
EPA-HQ-OW-2018-0149-4419          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4419
                                                                                 (web)




                                                                                                                                                                                                                             100 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 104 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                    URL
                                                                                 Mass Comment Campaign sponsored by North Carolina Farm Bureau
EPA-HQ-OW-2018-0149-4420          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4420
                                                                                 (web)
                                                                                 Comment submitted by D. B. Herbst - Mass Comment Campaign included
EPA-HQ-OW-2018-0149-4421          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4421
                                                                                 (web)
                                                                                 Mass Comment Campaign sponsored by Center for Biological Diversity
EPA-HQ-OW-2018-0149-4422          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4422
                                                                                 (CBD) (web)
                                                                                 Mass Comment Campaign sponsored by Natural Resources Council of
EPA-HQ-OW-2018-0149-4423          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4423
                                                                                 Maine (web)
                                                                                 Mass Comment Campaign sponsored by National Wildlife Federation
EPA-HQ-OW-2018-0149-4424          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4424
                                                                                 (NWF) Action Fund (web)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-4425          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4425
                                                                                 attached (web)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-4426          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4426
                                                                                 attached (web)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-4427          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4427
                                                                                 attached (web)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-4428          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4428
                                                                                 attached (web)
                                                                                 Comment submitted by Thomas Quinton, Marketing Manager, Luck Stone
EPA-HQ-OW-2018-0149-4429          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4429
                                                                                 Corporation
                                                                                 Comment submitted by Rob Rash, Chief Executive Officer (CEO) and Chief
EPA-HQ-OW-2018-0149-4430          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4430
                                                                                 Engineer, St. Francis Levee District of Arkansas
                                                                                 Comment submitted by Susan Gilson, Executive Director, National
EPA-HQ-OW-2018-0149-4431          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4431
                                                                                 Association of Flood and Stormwater Management Agencies (NAFSMA)
                                                                                 Comment submitted by Austin Hopkin, Senior Conservation Associate,
EPA-HQ-OW-2018-0149-4432          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4432
                                                                                 Idaho Conservation League
EPA-HQ-OW-2018-0149-4433          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4433
                                                                                 Comment submitted by Howard Hutchinson, Executive Director, Coalition
EPA-HQ-OW-2018-0149-4434          Public Comment                                                                                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4434
                                                                                 of Arizona/New Mexico Counties For Stable Economic Growth
EPA-HQ-OW-2018-0149-4435          Public Comment                                 Comment submitted by L. A. Hsu                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4435
                                                                                 Comment submitted by Dr. Troy Thompson, President, Laramie County
EPA-HQ-OW-2018-0149-4436          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4436
                                                                                 Commissioner, Wyoming County Commissioners Association (WCCA)
                                                                                 Comment submitted by Robert Wayland, Virginia State Water Control
EPA-HQ-OW-2018-0149-4437          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4437
                                                                                 Board et al., Save EPA
                                                                                 Comment submitted by Richard Broad, Director, Department of Public
EPA-HQ-OW-2018-0149-4438          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4438
                                                                                 Works, City of Norfolk
                                                                                 Comment submitted by Mike McCormick, President, Mississippi Farm
EPA-HQ-OW-2018-0149-4439          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4439
                                                                                 Bureau Federation (MFBF)
                                                                                 Comment submitted by Carlos Braceras, Executive Director, Utah
EPA-HQ-OW-2018-0149-4440          Public Comment                                 Department of Transportation, and President, American Association of     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4440
                                                                                 State Highway and Transportation Officials (AASHTO)
                                                                                 Comment submitted by Kathy Breithaupt, Chairman, Georgia Council,
EPA-HQ-OW-2018-0149-4441          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4441
                                                                                 Georgia Council of Trout Unlimited (TU)
                                                                                 Comment submitted by Rick Savage, President, Carolina Wetlands
EPA-HQ-OW-2018-0149-4442          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4442
                                                                                 Association




                                                                                                                                                                                                                            101 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 105 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                     URL
EPA-HQ-OW-2018-0149-4443          Public Comment                                 Comment submitted by D. Tanner                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4443
                                                                                 Comment submitted by Rick Savage, President, Carolina Wetlands
EPA-HQ-OW-2018-0149-4444          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4444
                                                                                 Association
                                                                                 Comment submitted by Delia A. Taylor, Chairperson, Livingston Parish
EPA-HQ-OW-2018-0149-4445          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4445
                                                                                 Airport District
EPA-HQ-OW-2018-0149-4446          Public Comment                                 Comment submitted by D. M. Shouse                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4446
                                                                                 Comment submitted by Patricia Valcarcel, The Wildlife Society Western
EPA-HQ-OW-2018-0149-4447          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4447
                                                                                 Section and San Francisco Bay Area Chapter
EPA-HQ-OW-2018-0149-4448          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4448
                                                                                 Comment submitted by Jim Welty, Vice President Government Affairs,
EPA-HQ-OW-2018-0149-4449          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4449
                                                                                 Marcellus Shale Coalition (MSC)
EPA-HQ-OW-2018-0149-4450          Public Comment                                 Comment submitted by J. Wolfe                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4450
                                                                                 Comment submitted by Todd Bell, President, Lake James Environmental
EPA-HQ-OW-2018-0149-4451          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4451
                                                                                 Association
                                                                                 Comment submitted by Jim Parsons, President, National Aquaculture
EPA-HQ-OW-2018-0149-4452          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4452
                                                                                 Association (NAA)
EPA-HQ-OW-2018-0149-4453          Public Comment                                 Comment submitted by Judi Whittaker, Whittaker Farms LLC                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4453
EPA-HQ-OW-2018-0149-4454          Public Comment                                 Comment submitted by E. Ooms                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4454
                                                                                 Comment submitted by Ronald Ekdahl, Tribal Chief, The Saginaw
EPA-HQ-OW-2018-0149-4455          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4455
                                                                                 Chippewa Indian Tribe of Michigan
EPA-HQ-OW-2018-0149-4456          Public Comment                                 Comment submitted by K. Bader                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4456
                                                                                 Comment submitted by Hilary Dessouky, General Counsel, Patagonia
EPA-HQ-OW-2018-0149-4457          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4457
                                                                                 Works
                                                                                 Comment submitted by Robert E. Murray, Chairman, President and Chief
EPA-HQ-OW-2018-0149-4458          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4458
                                                                                 Executive Officer, Murray Energy Corporation (MEC)
EPA-HQ-OW-2018-0149-4459          Public Comment                                 Comment submitted by T. S. Burdette                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4459
EPA-HQ-OW-2018-0149-4460          Public Comment                                 Comment submitted by M. Busch                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4460
                                                                                 Comment submitted by Kelly Thiel, Chairwoman, Friends of the Lower
EPA-HQ-OW-2018-0149-4461          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4461
                                                                                 Olentangy Watershed
EPA-HQ-OW-2018-0149-4462          Public Comment                                 Comment submitted by J. Schieferstine                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4462
EPA-HQ-OW-2018-0149-4463          Public Comment                                 Comment submitted by Kansas Corn Growers Association                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4463
                                                                                 Comment submitted by Curt Mether, President, Iowa Corn Growers
EPA-HQ-OW-2018-0149-4464          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4464
                                                                                 Association (ICGA)
                                                                                 Comment submitted by Fred Akers, Administrator, Great Egg Harbor
EPA-HQ-OW-2018-0149-4465          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4465
                                                                                 Watershed Association
                                                                                 Comment submitted by Max Finlayson, President-Elect, Society of
EPA-HQ-OW-2018-0149-4466          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4466
                                                                                 Wetland Scientists
EPA-HQ-OW-2018-0149-4467          Public Comment                                 Comment submitted by R. Nolan                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4467
                                                                                 Comment submitted by Scott A. Schulte, Senior Environmental Planner,
EPA-HQ-OW-2018-0149-4468          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4468
                                                                                 Vireo
EPA-HQ-OW-2018-0149-4469          Public Comment                                 Comment submitted by D. Casey                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4469
                                                                                 Comment submitted by Ashley A. Amidon, Vice President of Public Policy,
EPA-HQ-OW-2018-0149-4470          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4470
                                                                                 National Pest Management Association (NPMA)
EPA-HQ-OW-2018-0149-4471          Public Comment                                 Comment submitted by W. Jihadi                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4471
EPA-HQ-OW-2018-0149-4472          Public Comment                                 Comment submitted by R. V. Vorste                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4472
                                                                                 Comment submitted by Rick Smith, Chairman, North Carolina Forestry
EPA-HQ-OW-2018-0149-4473          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4473
                                                                                 Advisory Council
                                                                                 Comment submitted by Patrick McCormick, Farmer, Robbiehill Family
EPA-HQ-OW-2018-0149-4474          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4474
                                                                                 Dairy LLC




                                                                                                                                                                                                                             102 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 106 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                      URL
                                                                                 Comment submitted by Andy Gipson, Commissioner, Mississippi
EPA-HQ-OW-2018-0149-4475          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4475
                                                                                 Department of Agriculture and Commerce
EPA-HQ-OW-2018-0149-4476          Public Comment                                 Comment submitted by Paul Fouts, Farmer, Fouts Farm LLC                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4476
EPA-HQ-OW-2018-0149-4477          Public Comment                                 Comment submitted by Warren County Farm Bureau et al.                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4477
                                                                                 Comment submitted by Tiff Hilton, Consultant, Working on People's
EPA-HQ-OW-2018-0149-4478          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4478
                                                                                 Environmental Concerns (WOPEC)
                                                                                 Comment submitted by Lisa Allen, Pesident, National Association of State
EPA-HQ-OW-2018-0149-4479          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4479
                                                                                 Foresters (NASF)
                                                                                 Comment submitted by Vance Lungren, District Supervisor, Washakie
EPA-HQ-OW-2018-0149-4480          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4480
                                                                                 County Conservation District (WCCD)
EPA-HQ-OW-2018-0149-4481          Public Comment                                 Comment submitted by Richard Kimball, Farmer, Country Ayre Farms LLC https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4481

                                                                                 Comment submitted by Abigail Jagoda, Director, Public Policy and Best
EPA-HQ-OW-2018-0149-4482          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4482
                                                                                 Practices, International Council of Shopping Centers (ICSC)
                                                                                 Comment submitted by Steve Chadwick, Management Board Chair, Upper
EPA-HQ-OW-2018-0149-4483          Public Comment                                                                                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4483
                                                                                 Mississippi and Great Lakes Joint Venture (UMGLJV)
EPA-HQ-OW-2018-0149-4484          Public Comment                                 Comment submitted by Christopher Kelder, Farmer, Kelder's Farm LLC,        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4484
                                                                                 Comment submitted by Jacqueline M. Fidler, Director, Environmental &
EPA-HQ-OW-2018-0149-4485          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4485
                                                                                 Regulatory Affairs, CONSOL Energy Inc.
EPA-HQ-OW-2018-0149-4486          Public Comment                                 Comment submitted by Phyllis Couture, Fox Valley Greenhouse               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4486
                                                                                 Comment submitted by Sara Smith, Executive Director, Illinois Association
EPA-HQ-OW-2018-0149-4487          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4487
                                                                                 of Drainage Districts (IADD)
EPA-HQ-OW-2018-0149-4488          Public Comment                                 Comment submitted by David Fisher, President, New York Farm Bureau         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4488
EPA-HQ-OW-2018-0149-4489          Public Comment                                 Comment submitted by Bruce W. Morlan, Bridgewater Township                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4489
                                                                                 Comment submitted by Tim Palmer, President, National Association of
EPA-HQ-OW-2018-0149-4490          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4490
                                                                                 Conservation Districts (NACD)
                                                                                 Comment submitted by Jordan K. Lamb, DeWitt Law Firm on behalf of the
EPA-HQ-OW-2018-0149-4491          Public Comment                                                                                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4491
                                                                                 Wisconsin State Cranberry Growers Association (WSCGA)
                                                                                 Comment submitted by Tyler White, President, Kentucky Coal Association
EPA-HQ-OW-2018-0149-4492          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4492
                                                                                 (KCA)
EPA-HQ-OW-2018-0149-4493          Public Comment                                 Comment submitted by Clay Kelley, President, Tipton County Farm Bureau https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4493

EPA-HQ-OW-2018-0149-4494          Public Comment                                 Comment submitted by Alliance of Nurses for Healthy Environments et al. https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4494
                                                                                 Comment submitted by Tyler Kaspar, Environmental Biologist, 1854 Treaty
EPA-HQ-OW-2018-0149-4496          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4496
                                                                                 Authority
                                                                                 Comment submitted by Karma B. Brown, Hunton Andrew Kurth LLP on
EPA-HQ-OW-2018-0149-4497          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4497
                                                                                 behalf of Florida Land Council
                                                                                 Comment submitted by Jordan D. Katt, President, Nebraska Chapter of the
EPA-HQ-OW-2018-0149-4498          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4498
                                                                                 American Fisheries Society
                                                                                 Comment submitted by Paul Arrington, Exective Director, Idaho Water
EPA-HQ-OW-2018-0149-4499          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4499
                                                                                 Users Association et al.
                                                                                 Comment submitted by Emily Remmel, Director, Regulatory Affairs,
EPA-HQ-OW-2018-0149-4500          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4500
                                                                                 National Association of Clean Water Agencies (NACWA)




                                                                                                                                                                                                                              103 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 107 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                     URL
                                                                                 Comment submitted by Scott Suder, President, Wisconsin Paper Council
EPA-HQ-OW-2018-0149-4501          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4501
                                                                                 (WPC)
                                                                                 Comment submitted by Chad Hutchinson, President, Crockett County
EPA-HQ-OW-2018-0149-4502          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4502
                                                                                 Farm Bureau
                                                                                 Comment submitted by Bruce A. Stevens, President, Indiana Coal Council
EPA-HQ-OW-2018-0149-4503          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4503
                                                                                 (ICC)
EPA-HQ-OW-2018-0149-4504          Public Comment                                 Comment submitted by Iowa Council of Trout Unlimited                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4504
EPA-HQ-OW-2018-0149-4505          Public Comment                                 Comment submitted by S. Kohn                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4505
                                                                                 Comment submitted by Dave Lawry, President and Scott Grayson,
EPA-HQ-OW-2018-0149-4506          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4506
                                                                                 Executive Director, American Public Works Association (APWA)
                                                                                 Comment submitted by Timothy Ormond, President,
EPA-HQ-OW-2018-0149-4507          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4507
                                                                                 Blue Earth Planning, Engineering & Design, PC
                                                                                 Comment submitted by Todd Heward, President, Wyoming Association of
EPA-HQ-OW-2018-0149-4508          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4508
                                                                                 Conservation Districts (WACD)
                                                                                 Comment submitted by Gray A. Jones, Director, EHS Affairs Specialty
EPA-HQ-OW-2018-0149-4509          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4509
                                                                                 Graphic Imaging Association
EPA-HQ-OW-2018-0149-4510          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4510
                                                                                 Comment submitted by Charles Job, Regulatory Affairs Manager, National
EPA-HQ-OW-2018-0149-4511          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4511
                                                                                 Ground Water Association (NGWA)
EPA-HQ-OW-2018-0149-4512          Public Comment                                 Comment submitted by Jerry White, Spokane Riverkeeper et al.              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4512
                                                                                 Comment submitted by James N. Douglas, Director, Nebraska Game and
EPA-HQ-OW-2018-0149-4513          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4513
                                                                                 Parks Commission
                                                                                 Comment submitted by Rickey L. Armstrong, Sr., President, Seneca Nation
EPA-HQ-OW-2018-0149-4514          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4514
                                                                                 of Indians (SNI)
EPA-HQ-OW-2018-0149-4515          Public Comment                                 Comment submitted by Lori Brady, President, Yakima Basin Joint Board      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4515
                                                                                 Comment submitted by Ken Taylor, President, Jackson County Board of
EPA-HQ-OW-2018-0149-4516          Public Comment                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4516
                                                                                 Supervisors
                                                                                 Comment submitted by Charles G. Snavely, Secretary, Kentucky Energy
EPA-HQ-OW-2018-0149-4517          Public Comment                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4517
                                                                                 and Environment Cabinet
                                                                                 Comment submitted by Sam Gammage, General Counsel, Texas Chemical
EPA-HQ-OW-2018-0149-4518          Public Comment                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4518
                                                                                 Council (TCC)
                                                                                 Comment submitted by Erik Bakken, Vice President, Systems Operations
EPA-HQ-OW-2018-0149-4519          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4519
                                                                                 and Environment, Tucson Electric Power Company (TEP)
EPA-HQ-OW-2018-0149-4520          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4520
                                                                                 Comment submitted by Douglas Kemper, Executive Director, Colorado
EPA-HQ-OW-2018-0149-4521          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4521
                                                                                 Water Congress (CWC)
                                                                                 Comment submitted by Susan Colvin, Assistant Professor of Sustainable
EPA-HQ-OW-2018-0149-4522          Public Comment                                 Fisheries, School of Biodiversity Conservation and Randall Colvin,        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4522
                                                                                 Instructor, School of Biodiversity Conservation, Unity College
                                                                                 Comment submitted by Nathan Small, Chairman, Fort Hall Business
EPA-HQ-OW-2018-0149-4523          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4523
                                                                                 Council, The Shoshone-Bannock Tribes (SBT)
                                                                                 Comment submitted by Gary L. Beach, Chief Administrative Officer (CAO),
EPA-HQ-OW-2018-0149-4524          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4524
                                                                                 Duroux Ditch Company
EPA-HQ-OW-2018-0149-4525          Public Comment                                 Comment submitted by Jonathan Nez, President, The Navajo Nation           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4525




                                                                                                                                                                                                                             104 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 108 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                    URL
                                                                                 Comment submitted by Donald G. Blankenau, Blankenau Wilmoth Jarecke
EPA-HQ-OW-2018-0149-4526          Public Comment                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4526
                                                                                 LLP on behalf of The Nebraska Groundwater Management Coalition

                                                                                 Comment submitted by Ben Brubeck, Vice President of Regulatory, Labor
EPA-HQ-OW-2018-0149-4527          Public Comment                                                                                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4527
                                                                                 and State Affairs, Associated Builders and Contractors (ABC)

                                                                                 Comment submitted by Peter Tester, Deputy Commissioner, Minnesota
EPA-HQ-OW-2018-0149-4528          Public Comment                                 Pollution Control Agency (MPCA) and Barb Naramorew, Deputy               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4528
                                                                                 Commissioner, Minnesota Department of Natural Resources (DNR)
                                                                                 Comment submitted by Ed Northen, President, Idaho Council of Trout
EPA-HQ-OW-2018-0149-4529          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4529
                                                                                 Unlimited (TU)
                                                                                 Comment submitted by Eileen Nunez, Environmental Director, Redwood
EPA-HQ-OW-2018-0149-4530          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4530
                                                                                 Valley Rancheria
                                                                                 Comment submitted by Gus Gates, Washington Policy Manager, Surfrider
EPA-HQ-OW-2018-0149-4531          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4531
                                                                                 Foundation Washington Chapters
                                                                                 Comment submitted by John Robitaille, Vice President, Petroleum
EPA-HQ-OW-2018-0149-4532          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4532
                                                                                 Association of Wyoming (PAW)
                                                                                 Comment submitted by Emily Sutton, Haw Riverkeeper, Haw River
EPA-HQ-OW-2018-0149-4533          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4533
                                                                                 Assembly
EPA-HQ-OW-2018-0149-4534          Public Comment                                 Comment submitted by A. Rodriguez                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4534
                                                                                 Comment submitted by Jaret A. Gibbons, Executive Director, Appalachian
EPA-HQ-OW-2018-0149-4535          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4535
                                                                                 Region Independent Power Producers Association (ARIPPA)
                                                                                 Comment submitted by Barbara Kirkmeyer, Chair, Office of Board of
EPA-HQ-OW-2018-0149-4536          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4536
                                                                                 Commissioners, Weld County
                                                                                 Comment submitted by Susan Roberts, Chairman, et al., Stare of Oregon,
EPA-HQ-OW-2018-0149-4537          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4537
                                                                                 Wallowa County Board of Commissioners
                                                                                 Comment submitted by Mary Brady-Enerson, Michigan Director, Clean
EPA-HQ-OW-2018-0149-4538          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4538
                                                                                 Water Action et al.
                                                                                 Comment submitted by Aexa Garza, State Representative, District 12 et
EPA-HQ-OW-2018-0149-4539          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4539
                                                                                 al., Michigan
                                                                                 Comment submitted by Gerald Long, President, Georgia Farm Bureau,
EPA-HQ-OW-2018-0149-4540          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4540
                                                                                 Georgia Farm Bureau Federation
                                                                                 Comment submitted by Emily W. Coyner, National Stone, Sand & Gravel
EPA-HQ-OW-2018-0149-4541          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4541
                                                                                 Association (NSSGA)
                                                                                 Comment submitted by Ryan F. Quarles, Commissioner, Kentucky
EPA-HQ-OW-2018-0149-4542          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4542
                                                                                 Department of Agriculture, Commonwealth Kentucky
                                                                                 Comment submitted by Becka Downard, Ph.D., Wetland Coordinator,
EPA-HQ-OW-2018-0149-4543          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4543
                                                                                 Utah Division of Water Quality, Utah Department of Environmental Quality
                                                                                 Comment submitted by Nathan Craig, Director, Energy and Environmental
EPA-HQ-OW-2018-0149-4544          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4544
                                                                                 Policy, Duke Energy Corporation (Duke Energy)
                                                                                 Comment submitted by Tyler Newman, President and CEO, Business
EPA-HQ-OW-2018-0149-4545          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4545
                                                                                 Alliance for a Sound Economy (BASE)
EPA-HQ-OW-2018-0149-4546          Public Comment                                 Comment submitted by BlueGreen Alliance                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4546
                                                                                 Comment submitted by Craig Miller, General Manager, Western Municipal
EPA-HQ-OW-2018-0149-4547          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4547
                                                                                 Water District




                                                                                                                                                                                                                            105 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 109 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                      URL
                                                                                 Comment submitted by Chris Tavenor, Law Fellow, The Ohio
EPA-HQ-OW-2018-0149-4548          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4548
                                                                                 Environmental Council (OEC)
                                                                                 Comment submitted by Ed Scofield, District II Supervisor, Board Of
EPA-HQ-OW-2018-0149-4549          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4549
                                                                                 Supervisors, County of Nevada
                                                                                 Comment submitted by Ed Carter, President, Association of Fish and
EPA-HQ-OW-2018-0149-4550          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4550
                                                                                 Wildlife Agencies (Association)
                                                                                 Comment submitted by Pascal Berlioux, Ph.D., MBA, Executive Director,
EPA-HQ-OW-2018-0149-4551          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4551
                                                                                 Board of Directors, Eastern Arizona Counties Organization (ECO)
                                                                                 Comment submitted by Shawn Vanity, Chairman, Stillaguamish Tribe of
EPA-HQ-OW-2018-0149-4552          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4552
                                                                                 Indians (Stillaguamish Tribe)
                                                                                 Comment submitted Hank Rupp, Chief Operations Officer, General
EPA-HQ-OW-2018-0149-4553          Public Comment                                 Counsel, Rancho Guejito Corporation (Ranch Guejito - originally known as   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4553
                                                                                 Guejito y Canada de Palomia)
                                                                                 Comment submitted by Office of General Counsel, Railroad Commission of
EPA-HQ-OW-2018-0149-4554          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4554
                                                                                 Texas (RRC)
                                                                                 Comment submitted by Jason Whiting, Supervisor, Navajo County Board
EPA-HQ-OW-2018-0149-4555          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4555
                                                                                 of Supervisors, Navajo County District III
                                                                                 Comment submitted by Sean McCarty, Director of Government Affairs,
EPA-HQ-OW-2018-0149-4556          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4556
                                                                                 Helena Agri-Enterprises, LLC
EPA-HQ-OW-2018-0149-4557          Public Comment                                 Comment submitted by Kay Rhoads, Principal Chief, Sac and Fox Nation       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4557
                                                                                 Comment submitted by Nancy Johannesmeyer, Sr. Manager,
EPA-HQ-OW-2018-0149-4558          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4558
                                                                                 Environmental Affairs, Asarco, LLC on behalf of Asarco, LLC et al.
                                                                                 Comment submitted by Donald S. Wauthier, Vice President, Berns, Clancy
EPA-HQ-OW-2018-0149-4559          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4559
                                                                                 and Associates (BCA), Professional Corporation (P.C.)

                                                                                 Comment submitted by Christine Sage, Chairman, Southern Ute Indian
EPA-HQ-OW-2018-0149-4560          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4560
                                                                                 Tribal Council, Southern Ute Indian Tribe, Southern Ute Indian Reservation
                                                                                 Comment submitted by Jamie Brunkow, Senior Advocacy Manager, James
EPA-HQ-OW-2018-0149-4561          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4561
                                                                                 River Association
                                                                                 Comment submitted by Daniel Eichinger, Director, State of Michigan
EPA-HQ-OW-2018-0149-4562          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4562
                                                                                 Department of Natural Resources (MDNR)
                                                                                 Comment submitted by Kyle Liske, Public Policy Counsel, Agricultural
EPA-HQ-OW-2018-0149-4563          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4563
                                                                                 Retailers Association (ARA)
                                                                                 Comment submitted by Cynthia Warnock, Wallowa County Stockgrowers
EPA-HQ-OW-2018-0149-4564          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4564
                                                                                 Association
EPA-HQ-OW-2018-0149-4565          Public Comment                                 Comment submitted by David M. Toledo, Governor, Pueblo of Jemez            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4565
EPA-HQ-OW-2018-0149-4566          Public Comment                                 Comment submitted by S. Kampf et al.                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4566
EPA-HQ-OW-2018-0149-4567          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4567
                                                                                 Comment submitted by Timothy A. Mitchell, President, Virginia Municipal
EPA-HQ-OW-2018-0149-4568          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4568
                                                                                 Stormwater Association's (VAMSA)
EPA-HQ-OW-2018-0149-4569          Public Comment                                 Comment submitted by Neil Bradley, U.S. Chamber of Commerce                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4569
                                                                                 Comment submitted by Davie Stephens, President, American Soybean
EPA-HQ-OW-2018-0149-4570          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4570
                                                                                 Association (ASA),
                                                                                 Comment submitted by Richard Lunt, Supervisor, Greenlee County,
EPA-HQ-OW-2018-0149-4571          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4571
                                                                                 Arizona




                                                                                                                                                                                                                              106 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 110 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                      URL
                                                                                 Comment submitted by Troy Schneider, President, Colorado Corn
EPA-HQ-OW-2018-0149-4572          Public Comment                                 Administrative Committee (CCAC) and Dave Eckhardt, President, Colorado     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4572
                                                                                 Corn Growers Association (CCGA)
                                                                                 Comment submitted by Paul Wiegand, Vice President, Water Resources &
EPA-HQ-OW-2018-0149-4573          Public Comment                                 Director, Northern and Western Regions National Council for Air and        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4573
                                                                                 Stream Improvement, Inc. (NCASI) et al.
                                                                                 Comment submitted by Wayne Stenehjem, Attorney General, State of
EPA-HQ-OW-2018-0149-4574          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4574
                                                                                 North Dakota
                                                                                 Comment submitted by John Racanelli, President and CEO, National
EPA-HQ-OW-2018-0149-4575          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4575
                                                                                 Aquarium
                                                                                 Comment submitted by Marc B. Robertson, Staff Attorney and Richard A.
EPA-HQ-OW-2018-0149-4576          Public Comment                                                                                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4576
                                                                                 Samp, Chief Counsel, Washington Legal Foundation (WLF)
                                                                                 Comment submitted by Steven Ring, Waters and Wetlands Committee
EPA-HQ-OW-2018-0149-4577          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4577
                                                                                 Chair, Sierra Club North Star Chapter
EPA-HQ-OW-2018-0149-4578          Public Comment                                 Comment submitted by R. W. Bulthaus                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4578
EPA-HQ-OW-2018-0149-4579          Public Comment                                 Comment submitted by P. and D. Ohlwine                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4579
                                                                                 Comment submitted by Jeremy McBryan, County Water Resources
EPA-HQ-OW-2018-0149-4580          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4580
                                                                                 Manager, Palm Beach County, Florida
                                                                                 Comment submitted by F. Paul Calamita, General Counsel, Association of
EPA-HQ-OW-2018-0149-4581          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4581
                                                                                 Missouri Cleanwater Agencies (AMCA)
                                                                                 Comment submitted by Dan Keppen, Executive Director, Family Farm
EPA-HQ-OW-2018-0149-4582          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4582
                                                                                 Alliance
                                                                                 Comment submitted by Robert Miguel, Chairman, Ak-Chin Indian
EPA-HQ-OW-2018-0149-4583          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4583
                                                                                 Community
                                                                                 Comment submitted by Tom Michalek- Chair, Lilly Deford- Vice-Chair
EPA-HQ-OW-2018-0149-4584          Public Comment                                 Leanne Roulson, Treasurer, Executive Committee, Greater Gallatin           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4584
                                                                                 Watershed Council
                                                                                 Comment submitted by Kimberly Redman, President, American Cultural
EPA-HQ-OW-2018-0149-4585          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4585
                                                                                 Resources Association (ACRA)
                                                                                 Comment submitted by Mark Scott, President, Missouri Corn Growers
EPA-HQ-OW-2018-0149-4586          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4586
                                                                                 Association (MCGA)
                                                                                 Comment submitted by Marion F. Werkheiser, Policy Director, Coalition
EPA-HQ-OW-2018-0149-4587          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4587
                                                                                 for American Heritage
                                                                                 Comment submitted by Allison Woodall, Association of Clean Water
EPA-HQ-OW-2018-0149-4588          Public Comment                                 Administrators President, Special Assistant to the Deputy for the Office of https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4588
                                                                                 Water, Texas Commission on Environmental Quality (TCEQ)
                                                                                 Comment submitted by Anne Coan, Director of Environmental Affairs,
EPA-HQ-OW-2018-0149-4589          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4589
                                                                                 North Carolina Farm Bureau Federation, Inc. (NCFB)
                                                                                 Comment submitted by W. Michael Dennis, President and W. Jeffrey
EPA-HQ-OW-2018-0149-4590          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4590
                                                                                 Pardue, Senior Vice President, Breedlove Dennis & Associates, Inc. (BDA)
                                                                                 Comment submitted by Patricia Sinicropi, Executive Director, WateReuse
EPA-HQ-OW-2018-0149-4591          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4591
                                                                                 Association
                                                                                 Comment submitted by Steve Williams, Navajo County Supervisor, District
EPA-HQ-OW-2018-0149-4592          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4592
                                                                                 IV, Navajo County, Board of Supervisors




                                                                                                                                                                                                                               107 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 111 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                        URL
                                                                                 Comment submitted by Tim A. Pohle, Senior Managing Director,
EPA-HQ-OW-2018-0149-4593          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4593
                                                                                 Environmental Affairs, Airlines for America ('A4A')
                                                                                 Comment submitted by Jesse Thompson, Navajo County Supervisor,
EPA-HQ-OW-2018-0149-4594          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4594
                                                                                 District II, Navajo County, Board of Supervisors
EPA-HQ-OW-2018-0149-4595          Public Comment                                 Anonymous public comment                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4595
                                                                                 Comment submitted by Megan Berge, Thomas Jackson, and Jared
EPA-HQ-OW-2018-0149-4596          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4596
                                                                                 Wigginton, Baker Botts L.L.P. for Cross-Cutting Issues Group (CCIG)
                                                                                 Comment submitted by Honorable K.P. George, County Judge, Fort Bend
EPA-HQ-OW-2018-0149-4597          Public Comment                                 County and Roy Cordes, Jr., County Attorney, Fort Bend County, Texas and https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4597
                                                                                 Fort Bend County Drainage District (FBCDD)
                                                                                 Comment submitted by Mick W. Berry, Catawba County Manager,
EPA-HQ-OW-2018-0149-4598          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4598
                                                                                 Catawba County, North Carolina
                                                                                 Comment submitted by Douglas S. Kantor, and Eva V. Rigamonti, Counsel,
                                                                                 Steptoe & Johnson LLP for National Association of Convenience Stores
EPA-HQ-OW-2018-0149-4599          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4599
                                                                                 (NACS) and Society of Independent Gasoline Marketers of America
                                                                                 (SIGMA)
                                                                                 Comment submitted by Beau Greenwood, Executive Vice President,
EPA-HQ-OW-2018-0149-4600          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4600
                                                                                 Government Relations and Public Affairs, CropLife America (CLA)
EPA-HQ-OW-2018-0149-4601          Public Comment                                 Comment submitted by Alabama Forestry Association, et al                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4601
EPA-HQ-OW-2018-0149-4602          Public Comment                                 Comment submitted by C. Monterrosa                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4602
                                                                                 Comment submitted by Marisa Carrozzo, Senior Environmental Policy
EPA-HQ-OW-2018-0149-4603          Public Comment                                 Specialist and Taylor Krug, Conservation Associate, Conservancy of           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4603
                                                                                 Southwest Florida
                                                                                 Comment submitted by Jeff Aiken, President, Tennessee Farm Bureau
EPA-HQ-OW-2018-0149-4604          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4604
                                                                                 Federation
                                                                                 Comment submitted by Glen H. Spain, NW Regional Director, Pacific Coast
EPA-HQ-OW-2018-0149-4605          Public Comment                                 Federation of Fishermen's Associations (PCFFA) and Institute for Fisheries   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4605
                                                                                 Resources (IFR)
                                                                                 Comment submitted by Scott A. Jones, Director of Advocacy, Galveston
EPA-HQ-OW-2018-0149-4606          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4606
                                                                                 Bay Foundation
                                                                                 Comment submitted by Forrest Dykstra, Manager of Engineering,
EPA-HQ-OW-2018-0149-4607          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4607
                                                                                 Highlands Ranch Metropolitan Metro District
EPA-HQ-OW-2018-0149-4608          Public Comment                                 Comment submitted by Katie Sweeney, National Mining Association(NMA) https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4608
                                                                                 Comment submitted by David P. Tenny, President and CEO, National
EPA-HQ-OW-2018-0149-4609          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4609
                                                                                 Alliance of Forest Owners (NAFO)
                                                                                 Comment submitted by the Department of Environment and Natural
EPA-HQ-OW-2018-0149-4610          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4610
                                                                                 Resources, Pueblo of Tesuque, New Mexico
EPA-HQ-OW-2018-0149-4611          Public Comment                                 Comment submitted by A. Barton                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4611
                                                                                 Comment submitted by Tommy Matthews, President, Westward
EPA-HQ-OW-2018-0149-4612          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4612
                                                                                 Environmental , Inc.
                                                                                 Comment submitted by Joseph Canizarro, President, Columbus
EPA-HQ-OW-2018-0149-4613          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4613
                                                                                 Communities, L.L.C.
EPA-HQ-OW-2018-0149-4614          Public Comment                                 Comment submitted by Daniel (surname is illegible)                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4614
                                                                                 Comment submitted by Christopher Len, Executive Director, Clean Water
EPA-HQ-OW-2018-0149-4615          Public Comment                                 Advocacy Center, Inc. for Hackensack Riverkeeper and Milwaukee               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4615
                                                                                 Riverkeeper




                                                                                                                                                                                                                                108 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 112 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                     URL
                                                                                 Comment submitted by Lynn E. Chrisp, President, National Corn Growers
EPA-HQ-OW-2018-0149-4616          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4616
                                                                                 Association (NCGA)
                                                                                 Comment submitted by Communities for Clean Water (CCW) for Kathy
EPA-HQ-OW-2018-0149-4617          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4617
                                                                                 Sanchez and Beata Tsosie-Pena, Tewa Women United et al.
                                                                                 Comment submitted by Jane Russell-Winiecki, Chairwoman, Yavapai-
EPA-HQ-OW-2018-0149-4618          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4618
                                                                                 Apache Nation
EPA-HQ-OW-2018-0149-4619          Public Comment                                 Comment submitted by C. Herting                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4619
                                                                                 Comment submitted by El Dorado Holdings, Reeb Capital, Robson
EPA-HQ-OW-2018-0149-4620          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4620
                                                                                 Communities, and Buckeye Tartesso, LLC
                                                                                 Comment submitted by Erin Grunze, Executive Director, League of Women
EPA-HQ-OW-2018-0149-4621          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4621
                                                                                 Voters of Wisconsin (LWVWI)
EPA-HQ-OW-2018-0149-4622          Public Comment                                 Comment submitted by P. Thorson                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4622
                                                                                 Comment submitted by Gregory F. Ugalde, 2019 Chairman of the Board
EPA-HQ-OW-2018-0149-4623          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4623
                                                                                 National Association of Home Builders (NAHB)
                                                                                 Comment submitted by Tine Mudd, Environmental Manager Nevada
EPA-HQ-OW-2018-0149-4624          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4624
                                                                                 Region, Granite Construction Company
                                                                                 Comment submitted by Eric Quaempts, Director, Department of Natural
EPA-HQ-OW-2018-0149-4625          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4625
                                                                                 Resources, Confederated Tribes of the Umatilla Indian Reservation (CTUIR)
EPA-HQ-OW-2018-0149-4626          Public Comment                                 Comment submitted by AAUW Duluth Branch et al.                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4626
                                                                                 Comment submitted by Mark Junker, Steering Committee Chair, Tribal
EPA-HQ-OW-2018-0149-4627          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4627
                                                                                 Waste and Response Steering Committee (TWAR SC)
EPA-HQ-OW-2018-0149-4628          Public Comment                                 Comment submitted by American Farm Bureau Federation et al.               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4628
                                                                                 Comment submitted by Matthew Chase, Executive Director, National
EPA-HQ-OW-2018-0149-4629          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4629
                                                                                 Association of Counties et al.
EPA-HQ-OW-2018-0149-4630          Public Comment                                 Comment submitted by N. Nelson Sagues                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4630
EPA-HQ-OW-2018-0149-4631          Public Comment                                 Comment submitted by J. Tate                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4631
                                                                                 Comment submitted by Ray Fryberg Sr., Director, Tulalip Tribes, Natural
EPA-HQ-OW-2018-0149-4632          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4632
                                                                                 Resources Department
                                                                                 Comment submitted by Matthew D. Chase, Executive Director, National
EPA-HQ-OW-2018-0149-4633          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4633
                                                                                 Association of Counties (NACo)
                                                                                 Comment submitted by Hollidae Morrison, Chairman, National Affairs and
EPA-HQ-OW-2018-0149-4634          Public Comment                                 Legislation Committee, The Garden Club of America and SaSa Panarese,   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4634
                                                                                 Chairman, Conservation Committee, The Garden Club of America
                                                                                 Comment submitted by Jennifer Harriger, Interim Manager,
EPA-HQ-OW-2018-0149-4635          Public Comment                                 Environmental Planning Section, Metropolitan Water District of Southern https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4635
                                                                                 California
                                                                                 Comment submitted by Ike deVargas, Ann Futch, Board Members,
EPA-HQ-OW-2018-0149-4636          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4636
                                                                                 Acequia and Aquifer Water Watchers et al.
                                                                                 Comment submitted by Daniel K. Brown, Legal Counsel, Fischer, Brown,
EPA-HQ-OW-2018-0149-4637          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4637
                                                                                 Bartlett & Gunn, PC for Cache La Poudre Water Users Association
                                                                                 Comment submitted by Todd Parfitt, Director, State of Wyoming
EPA-HQ-OW-2018-0149-4638          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4638
                                                                                 Department of Environmental Quality (WDEQ)
EPA-HQ-OW-2018-0149-4639          Public Comment                                 Comment submitted by C. Symonette                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4639
EPA-HQ-OW-2018-0149-4640          Public Comment                                 Comment submitted by C. Cordero                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4640




                                                                                                                                                                                                                             109 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 113 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                       URL
                                                                                 Comment submitted by Peggy Judd, Cochise County Supervisor, District III.
EPA-HQ-OW-2018-0149-4641          Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4641
                                                                                 Cochise County Board of Supervisors
EPA-HQ-OW-2018-0149-4642          Public Comment                                 Comment submitted by A. Langfor                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4642
                                                                                 Comment submitted by Jason Giffen, Assistant Vice President, Planning &
EPA-HQ-OW-2018-0149-4643          Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4643
                                                                                 Green Port, Port of San Diego
EPA-HQ-OW-2018-0149-4644          Public Comment                                 Comment submitted by D. E. Dearing                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4644
EPA-HQ-OW-2018-0149-4645          Public Comment                                 Comment submitted by Mark and Robbie LeValley, LeValley Ranch II Ltd        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4645
                                                                                 Comment submitted by Anthony Sampson, Tribal Chairman, Pyramid Lake
EPA-HQ-OW-2018-0149-4646          Public Comment                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4646
                                                                                 Paiute Tribe ( PLPT )
EPA-HQ-OW-2018-0149-4647          Public Comment                                 Comment submitted by A. Biggers                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4647
                                                                                 Comment submitted by Katherine Rubin, Manager of Wastewater Quality
EPA-HQ-OW-2018-0149-4648          Public Comment                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4648
                                                                                 and Compliance, Los Angeles Department of Water and Power (LADWP)
                                                                                 Comment submitted by Dow Constantine, King County Executive, King
EPA-HQ-OW-2018-0149-4649          Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4649
                                                                                 County
EPA-HQ-OW-2018-0149-4650          Public Comment                                 Comment submitted by J. Cornell                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4650
EPA-HQ-OW-2018-0149-4651          Public Comment                                 Comment submitted by A. Quisino                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4651
EPA-HQ-OW-2018-0149-4652          Public Comment                                 Anonymous public comment                                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4652
EPA-HQ-OW-2018-0149-4653          Public Comment                                 Anonymous public comment                                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4653
EPA-HQ-OW-2018-0149-4654          Public Comment                                 Comment submitted by V. Villaseca                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4654
EPA-HQ-OW-2018-0149-4655          Public Comment                                 Comment submitted by N. Ozburn                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4655
EPA-HQ-OW-2018-0149-4656          Public Comment                                 Comment submitted by L. S. Craig Cloud                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4656
EPA-HQ-OW-2018-0149-4657          Public Comment                                 Anonymous public comment                                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4657
EPA-HQ-OW-2018-0149-4658          Public Comment                                 Comment submitted by J. Perez                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4658
EPA-HQ-OW-2018-0149-4659          Public Comment                                 Comment submitted by P. Silva                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4659
EPA-HQ-OW-2018-0149-4660          Public Comment                                 Comment submitted by A. Gomez                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4660
EPA-HQ-OW-2018-0149-4661          Public Comment                                 Comment submitted by M Roman Olvera                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4661
EPA-HQ-OW-2018-0149-4662          Public Comment                                 Comment submitted by B. Bunnell                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4662
EPA-HQ-OW-2018-0149-4663          Public Comment                                 Comment submitted by K. Bolk                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4663
EPA-HQ-OW-2018-0149-4664          Public Comment                                 Comment submitted by M. Brislin                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4664
EPA-HQ-OW-2018-0149-4665          Public Comment                                 Comment submitted by C. C. Leonardo                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4665
EPA-HQ-OW-2018-0149-4666          Public Comment                                 Comment submitted by Y. Martinez                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4666
EPA-HQ-OW-2018-0149-4667          Public Comment                                 Comment submitted by K. Pflaumer                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4667
EPA-HQ-OW-2018-0149-4668          Public Comment                                 Anonymous public comment                                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4668
EPA-HQ-OW-2018-0149-4669          Public Comment                                 Comment submitted by D. L. Yow                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4669
EPA-HQ-OW-2018-0149-4670          Public Comment                                 Anonymous public comment                                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4670
EPA-HQ-OW-2018-0149-4671          Public Comment                                 Comment submitted by J. Novak                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4671
EPA-HQ-OW-2018-0149-4672          Public Comment                                 Anonymous public comment                                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4672
                                                                                 Comment submitted by National Cattlemen's Beef Association (NCBA) et
EPA-HQ-OW-2018-0149-4673          Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4673
                                                                                 al.
                                                                                 Comment submitted by Anne Marcotte, Chair & Commissioner, Northern
EPA-HQ-OW-2018-0149-4674          Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4674
                                                                                 Counties Land Use Coordinating Board (NCLUCB)
EPA-HQ-OW-2018-0149-4675          Public Comment                                 Comment submitted by Troy R. Roach, Vice President, Antero Midstream https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4675
                                                                                 Comment submitted by Jared A. Bartley, Watershed Program Manager,
EPA-HQ-OW-2018-0149-4676          Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4676
                                                                                 Rocky River Watershed Council
EPA-HQ-OW-2018-0149-4677          Public Comment                                 Comment submitted by J. R. Blaszczak                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4677
EPA-HQ-OW-2018-0149-4678          Public Comment                                 Comment submitted by Caleb (no surname provided)                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4678




                                                                                                                                                                                                                               110 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 114 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                    URL
EPA-HQ-OW-2018-0149-4679          Public Comment                                 Comment submitted by C. Wisotzkey                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4679
                                                                                 Comment submitted by Bach McClure, Stormwater Program, Natural
EPA-HQ-OW-2018-0149-4680          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4680
                                                                                 Resources Management Department, Brevard County, Florida
EPA-HQ-OW-2018-0149-4681          Public Comment                                 Comment submitted by M. J. Cooper                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4681
EPA-HQ-OW-2018-0149-4682          Public Comment                                 Comment submitted by D. W. P. Manning                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4682
EPA-HQ-OW-2018-0149-4683          Public Comment                                 Comment submitted by J. Garnett                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4683
EPA-HQ-OW-2018-0149-4684          Public Comment                                 Comment submitted by Brian D. Vallo, Governor, Pueblo of Acoma           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4684
                                                                                 Comment submitted by Redis C. Floyd, Price George's County
EPA-HQ-OW-2018-0149-4685          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4685
                                                                                 Government, MD
EPA-HQ-OW-2018-0149-4686          Public Comment                                 Comment submitted by Isaac Lujan, Governor, Pueblo de Sandia             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4686
EPA-HQ-OW-2018-0149-4687          Public Comment                                 Comment submitted by C. Makela                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4687
EPA-HQ-OW-2018-0149-4688          Public Comment                                 Comment submitted by N. Combs                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4688
EPA-HQ-OW-2018-0149-4689          Public Comment                                 Comment submitted by J. Cummings                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4689
                                                                                 Comment submitted by Andy Otto, Executive Director, Santa Fe
EPA-HQ-OW-2018-0149-4690          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4690
                                                                                 Watershed Association
EPA-HQ-OW-2018-0149-4691          Public Comment                                 Comment submitted by T. Dukich                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4691
EPA-HQ-OW-2018-0149-4692          Public Comment                                 Comment submitted by G. Glorisi                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4692
EPA-HQ-OW-2018-0149-4693          Public Comment                                 Comment submitted by F. Haynes                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4693
EPA-HQ-OW-2018-0149-4694          Public Comment                                 Comment submitted by Emily (sure name Illegible)                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4694
EPA-HQ-OW-2018-0149-4695          Public Comment                                 Comment submitted by J. Perry-Schaiffer                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4695
EPA-HQ-OW-2018-0149-4696          Public Comment                                 Comment submitted by D. Knight                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4696
EPA-HQ-OW-2018-0149-4697          Public Comment                                 Comment submitted by M. Lawson                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4697
EPA-HQ-OW-2018-0149-4698          Public Comment                                 Comment submitted by Y. Lee                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4698
                                                                                 Comment submitted by Laurence A. Peterson, Operations Manager and
EPA-HQ-OW-2018-0149-4699          Public Comment                                 Edmond C. Packee, Jr., Senior Scientist, Travis/Peterson Environmental   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4699
                                                                                 Consulting, Inc.
EPA-HQ-OW-2018-0149-4700          Public Comment                                 Comment submitted by M. Vanoni                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4700
EPA-HQ-OW-2018-0149-4701          Public Comment                                 Comment submitted by V. Vanoni                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4701
EPA-HQ-OW-2018-0149-4702          Public Comment                                 Comment submitted by A. Walsh                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4702
EPA-HQ-OW-2018-0149-4703          Public Comment                                 Comment submitted by W. Huggins                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4703
EPA-HQ-OW-2018-0149-4704          Public Comment                                 Comment submitted by J. West                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4704
                                                                                 Comment submitted by Keith Dencklau, District 1, Webster County Board
EPA-HQ-OW-2018-0149-4705          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4705
                                                                                 of Supervisors
                                                                                 Comment submitted by Robert Ogo, Acting President, Board of Directors,
EPA-HQ-OW-2018-0149-4706          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4706
                                                                                 Yavapai-Prescott Indian Tribe
                                                                                 Comment submitted by Lynn E. Chrisp, President, National Corn Growers
EPA-HQ-OW-2018-0149-4707          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4707
                                                                                 Association (NCGA)
                                                                                 Comment submitted by Brian Thalmann, President, Minnesota Corn
EPA-HQ-OW-2018-0149-4708          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4708
                                                                                 Growers Association (MCGA)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-4709          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4709
                                                                                 attached (web)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-4710          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4710
                                                                                 attached (web)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-4711          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4711
                                                                                 attached (web)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-4712          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4712
                                                                                 attached (web)




                                                                                                                                                                                                                            111 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 115 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                      URL
EPA-HQ-OW-2018-0149-4713          Public Comment                                 Comment submitted by T. Wente                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4713
                                                                                 Comment submitted by Lisa A. Atkins, Commissioner, Arizona State Land
EPA-HQ-OW-2018-0149-4714          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4714
                                                                                 Department, et al., Arizona Department of Environmental Quality

                                                                                 Comment submitted by Dave Owen, Harry D. Sunderland Professor of Real
EPA-HQ-OW-2018-0149-4715          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4715
                                                                                 Property Law, University of California, Hastings College of the Law et al.
                                                                                 Comment submitted by Cassidy Lord, President, Upper Oconee
EPA-HQ-OW-2018-0149-4716          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4716
                                                                                 Watershed Network
                                                                                 Comment submitted by Jonathan Lowery, Sustainability and Policy
EPA-HQ-OW-2018-0149-4717          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4717
                                                                                 Director, The Westervelt Company
                                                                                 Comment submitted by Andrew J. Yamamoto, Editor, and Scott D. Pinsky,
EPA-HQ-OW-2018-0149-4718          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4718
                                                                                 Environmental Law Editor, InternationalMosaic.com
                                                                                 Comment submitted by James Edwards, Executive Director, Conservatives
EPA-HQ-OW-2018-0149-4719          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4719
                                                                                 for Property Rights (CPR) et al.
                                                                                 Comment submitted by Elizabeth Ainsley Campbell, Executive Director,
EPA-HQ-OW-2018-0149-4720          Public Comment                                 and Martha Snow Morgan, Water Programs Director, Nashua River              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4720
                                                                                 Watershed Association (NRWA)
                                                                                 Comment submitted by David Gomez, County Supervisor, District I,
EPA-HQ-OW-2018-0149-4721          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4721
                                                                                 Greenlee County, Arizona
                                                                                 Comment submitted by Ron Campbell, County Supervisor, District II,
EPA-HQ-OW-2018-0149-4722          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4722
                                                                                 Greenlee County, Arizona
EPA-HQ-OW-2018-0149-4723          Public Comment                                 Comment submitted by S. Eden                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4723
                                                                                 Comment submitted by James U. McClammer, Jr., President, Connecticut
EPA-HQ-OW-2018-0149-4724          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4724
                                                                                 River Joint Commissions (CRJC)
                                                                                 Comment submitted by Travis Simshauser, County Supervisor, District III,
EPA-HQ-OW-2018-0149-4725          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4725
                                                                                 Apache County, Arizona
EPA-HQ-OW-2018-0149-4726          Public Comment                                 Comment submitted by K. Horn                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4726
EPA-HQ-OW-2018-0149-4727          Public Comment                                 Comment submitted by Alliance for the Great Lakes et al.                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4727
                                                                                 Comment submitted by Rusty D. Jardine, District General General
EPA-HQ-OW-2018-0149-4728          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4728
                                                                                 Manager, Truckee-Carson Irrigation District
                                                                                 Comment submitted by Teri Red Owl, Executive Director, Owens Valley
EPA-HQ-OW-2018-0149-4729          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4729
                                                                                 Indian Water Commission
EPA-HQ-OW-2018-0149-4730          Public Comment                                 Comment submitted by A. Futterman                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4730
                                                                                 Comment submitted by Douglas E. Hill, Executive Director, County
EPA-HQ-OW-2018-0149-4731          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4731
                                                                                 Commissioners Association of Pennsylvania (CCAP)
                                                                                 Comment submitted by Paul Steinbrecher, Utility Council President,
EPA-HQ-OW-2018-0149-4732          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4732
                                                                                 Florida Water Environment Association (FWEA)
                                                                                 Comment submitted by Maia D. Bellon, Director, Washington State
EPA-HQ-OW-2018-0149-4733          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4733
                                                                                 Department of Ecology, et al.
                                                                                 Comment submitted by Gary.P. Loonsfoot, Vice President, Keweenaw Bay
EPA-HQ-OW-2018-0149-4734          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4734
                                                                                 Indian Community
                                                                                 Comment submitted by Darren and Janeen Siefken, Crawdaddy Outdoors,
EPA-HQ-OW-2018-0149-4735          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4735
                                                                                 et al.
                                                                                 Comment submitted by Maya K. van Rossum, Delaware Riverkeeper
EPA-HQ-OW-2018-0149-4736          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4736
                                                                                 Network (DRM)
EPA-HQ-OW-2018-0149-4737          Public Comment                                 Comment submitted by Angie Rosser, West Virginia Rivers Coalition, et al. https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4737




                                                                                                                                                                                                                              112 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 116 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                     URL
                                                                                 Comment submitted by Don Rocha, Director, Department of Parks and
EPA-HQ-OW-2018-0149-4738          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4738
                                                                                 Recreation, County of Santa Clara, California
                                                                                 Comment submitted by Morgan Mundell, Executive Manager, Missouri
EPA-HQ-OW-2018-0149-4739          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4739
                                                                                 Limestone Producers Association (MLPA)
                                                                                 Comment submitted by Alison O'Sullivan, Senior Biologist, The Suquamish
EPA-HQ-OW-2018-0149-4740          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4740
                                                                                 Tribe
                                                                                 Comment submitted by Susan L. Smith, Executive Director, Oregon
EPA-HQ-OW-2018-0149-4741          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4741
                                                                                 Association of Clean Water Agencies (ACWA)
                                                                                 Comment submitted by Bruce A. Morrison, General Counsel, Great Rivers
EPA-HQ-OW-2018-0149-4742          Public Comment                                 Environmental Law Center on behalf of Missouri State Conference of the https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4742
                                                                                 National Association for the Advancement of Colored People (NAACP)
                                                                                 Comment submitted by Leslie Gooch, Executive Vice President for
EPA-HQ-OW-2018-0149-4743          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4743
                                                                                 Government Affairs, Manufactured Housing Institute (MHI)
                                                                                 Comment submitted by Tommy Wells, Director, District of Columbia
EPA-HQ-OW-2018-0149-4744          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4744
                                                                                 Department of Energy and Environment (DOEE)
                                                                                 Comment submitted by Lauren Driscoll, Washington Department of
EPA-HQ-OW-2018-0149-4745          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4745
                                                                                 Ecology
EPA-HQ-OW-2018-0149-4746          Public Comment                                 Comment submitted by Bay Mills Indian Community                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4746
EPA-HQ-OW-2018-0149-4747          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4747
                                                                                 Comment submitted by Karen G. Narwold, EVP, CAO and General Counsel
EPA-HQ-OW-2018-0149-4748          Public Comment                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4748
                                                                                 Albemarle Corporation

                                                                                 Comment submitted by Andrew Bray, Vice President of Government
EPA-HQ-OW-2018-0149-4749          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4749
                                                                                 Relations, National Association of Landscape Professionals (NALP)
                                                                                 Comment submitted by Kate Shanks, Vice President of Policy
EPA-HQ-OW-2018-0149-4750          Public Comment                                 Development,                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4750
                                                                                 Kentucky Chamber of Commerce
                                                                                 Comment submitted by William M. Herlihy, Spilman, Thomas & Battle, for
EPA-HQ-OW-2018-0149-4751          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4751
                                                                                 West Virginia Oil and Natural Gas Association (WVONGA)
                                                                                 Comment submitted by Tiauna Carnes, Tribal Chairperson, Sac and Fox
EPA-HQ-OW-2018-0149-4752          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4752
                                                                                 Nation of Missouri in Kansas and Nebraska
                                                                                 Comment submitted by Chris Bowen, Supervisor, Forest County,
EPA-HQ-OW-2018-0149-4753          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4753
                                                                                 Mississippi
                                                                                 Comment submitted by Kirk Francis, President and Kitcki A. Carroll,
EPA-HQ-OW-2018-0149-4754          Public Comment                                 Executive Director, United South and Eastern Tribes Sovereignty           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4754
                                                                                 Protection Fund (USET SPF)
                                                                                 Comment submitted by Nathan Bowen, Executive Director, Public Policy
EPA-HQ-OW-2018-0149-4755          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4755
                                                                                 National Association of State Departments of Agriculture (NASDA)
                                                                                 Comment submitted by Stefanie Smallhouse, President, Arizona Farm
EPA-HQ-OW-2018-0149-4756          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4756
                                                                                 Bureau Federation (AZFB)
                                                                                 Chad Gregory, President and Chief Executive Officer, United Egg Producers
EPA-HQ-OW-2018-0149-4757          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4757
                                                                                 (UEP)
                                                                                 Comment submitted Kyle R. Kline Jr., Chairman, State of Louisiana, Coastal
EPA-HQ-OW-2018-0149-4758          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4758
                                                                                 Protection and Restoration Authority Board of Louisiana




                                                                                                                                                                                                                              113 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 117 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                        URL
                                                                                 Comment submitted by Laura A. Campbell, Manager, Agricultural Ecology
EPA-HQ-OW-2018-0149-4759          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4759
                                                                                 Department, Michigan Farm Bureau
EPA-HQ-OW-2018-0149-4760          Public Comment                                 Comment submitted by J. Ambrose                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4760
                                                                                 Comment submitted by Kathleen Clarke, Director, State of Utah, Office of
EPA-HQ-OW-2018-0149-4761          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4761
                                                                                 the Governor, Public Lands Policy Coordinating Office
                                                                                 Comment submitted by J. G. Andre Monette, Attorneys at Law, Best Best
EPA-HQ-OW-2018-0149-4762          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4762
                                                                                 and Krieger LLP
                                                                                 Comment submitted by Rob Brundrett, Director, Public Policy Services,
EPA-HQ-OW-2018-0149-4763          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4763
                                                                                 Ohio Manufacturers' Association (OMA)
                                                                                 Comment submitted by Brenda E. Brickhouse, Vice President,
EPA-HQ-OW-2018-0149-4764          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4764
                                                                                 Environment and Energy Policy, Tennessee Valley Authority (TVA)
                                                                                 Comment submitted by Charles R. Moore, Chief Executive Officer,
EPA-HQ-OW-2018-0149-4765          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4765
                                                                                 Navopache Electric Cooperative, Inc.
                                                                                 Comment submitted by Laura Campbell Michigan Farm Bureau on behalf
EPA-HQ-OW-2018-0149-4766          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4766
                                                                                 of K. Rubingh et al.
                                                                                 Comment submitted by A. Donald McEachin et al., Member of Congress
EPA-HQ-OW-2018-0149-4767          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4767
                                                                                 Congress of the United States
                                                                                 Comment submitted by Steve Skidmore, Director, Environmental Affairs,
EPA-HQ-OW-2018-0149-4768          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4768
                                                                                 Newmont Mining Corporation (Newmont)
                                                                                 Comment submitted by Megan Severson, Alliance for the Great Lakes et
EPA-HQ-OW-2018-0149-4769          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4769
                                                                                 al.
EPA-HQ-OW-2018-0149-4770          Public Comment                                 Comment submitted by Governor Michael J. Dunleavy, State of Alaska           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4770
                                                                                 Comment submitted by Rose Pugliese, Chair, Board of County
EPA-HQ-OW-2018-0149-4771          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4771
                                                                                 Commissioners, Mesa County, Colorado et al.
EPA-HQ-OW-2018-0149-4772          Public Comment                                 Comment submitted by P. M. Soares                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4772
                                                                                 Comment submitted by John Ostlund, Member, Yellowstone County
EPA-HQ-OW-2018-0149-4773          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4773
                                                                                 Commissioners, Yellowstone County
                                                                                 Comment submitted by Bill Mattews, Director, Environmental Policy and
EPA-HQ-OW-2018-0149-4774          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4774
                                                                                 Planning, Cleco Corporate Holdings LLC
                                                                                 Comment submitted by Kevin Godbout, Director, Environmental Affairs,
EPA-HQ-OW-2018-0149-4775          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4775
                                                                                 Weyerhaeuser Company
                                                                                 Comment submitted by Todd Parfitt, Director, Wyoming Department of
EPA-HQ-OW-2018-0149-4776          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4776
                                                                                 Environmental Quality (WDEQ)
EPA-HQ-OW-2018-0149-4777          Public Comment                                 Comment submitted by Mayor LaToya Cantrell, City of New Orleans              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4777
                                                                                 Comment submitted by Gwendena Lee-Gatewood, Tribal Chairwoman,
EPA-HQ-OW-2018-0149-4778          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4778
                                                                                 White Mountain Apache Tribe
                                                                                 Comment submitted by Philip J. Stolarski, Chief, Division of Environmental
EPA-HQ-OW-2018-0149-4779          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4779
                                                                                 Analysis, California Department of Transportation
EPA-HQ-OW-2018-0149-4780          Public Comment                                 Anonymous public comment                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4780
                                                                                 Comment submitted by Jeff M. Witte, Secretary, New Mexico Department
EPA-HQ-OW-2018-0149-4781          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4781
                                                                                 of Agriculture (NMDA)
EPA-HQ-OW-2018-0149-4782          Public Comment                                 Comment submitted by R. C. Gardner                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4782
EPA-HQ-OW-2018-0149-4783          Public Comment                                 Comment submitted by S. A. Brenner                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4783
                                                                                 Comment submitted by Allison M. Smart, Environmental Coordinator,
EPA-HQ-OW-2018-0149-4784          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4784
                                                                                 Little River Band of Ottawa Indians




                                                                                                                                                                                                                                114 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 118 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                    URL
EPA-HQ-OW-2018-0149-4785          Public Comment                                 Comment submitted by M. J. Paul                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4785
                                                                                 Comment submitted by Jonathan H. Adler, The George Washington
EPA-HQ-OW-2018-0149-4786          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4786
                                                                                 University Regulatory Studies Center
                                                                                 Comment submitted by Louis Geltman, Policy Director, Outdoor Alliance,
EPA-HQ-OW-2018-0149-4787          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4787
                                                                                 et al.
                                                                                 Comment submitted by Jeanne McQueeny, Chair, Kathy Chandler-Henry,
EPA-HQ-OW-2018-0149-4788          Public Comment                                 Commissioner, and Matt Sherr, Commissioner, Board of County              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4788
                                                                                 Commissioners for Eagle County, Colorado
                                                                                 Comment submitted by Daniel K. Brown, Legal counsel, Fischer, Brown,
EPA-HQ-OW-2018-0149-4789          Public Comment                                 Bartlett & Gunn, PC on behalf of The New Cache La Poudre Irrigating      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4789
                                                                                 Company & The Cache La Poudre Reservoir Cornpany

                                                                                 Comment submitted by Daniel K. Brown, Legal counsel, Fischer, Brown,
EPA-HQ-OW-2018-0149-4790          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4790
                                                                                 Bartlett & Gunn, PC on behalf of The Ogilvy Irrigating and Land Company
                                                                                 Comment submitted by Daniel K. Brown, Fischer, Brown, Bartlett & Gunn,
EPA-HQ-OW-2018-0149-4791          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4791
                                                                                 PC on behalf of Thompson Water Users Association
EPA-HQ-OW-2018-0149-4792          Public Comment                                 Comment submitted by N. Gray                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4792
                                                                                 Comment submitted by Rebecca Long, NMC President and Steve
EPA-HQ-OW-2018-0149-4793          Public Comment                                 Kopelman, Executive Director, New Mexico Counties (NMC) Board of         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4793
                                                                                 Directors
EPA-HQ-OW-2018-0149-4794          Public Comment                                 Comment submitted by D. Thielen                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4794
                                                                                 Comment submitted by John D. Vega, General Manager, Elsinore Valley
EPA-HQ-OW-2018-0149-4795          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4795
                                                                                 Municipal Water District (District)
                                                                                 Comment submitted by Andrew M. Hithings, General Counsel, Glenn-
EPA-HQ-OW-2018-0149-4796          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4796
                                                                                 Colusa Irrigation District (GCID)
EPA-HQ-OW-2018-0149-4797          Public Comment                                 Comment submitted by Nevy J. Cilio, Puget Soundkeeper Alliance           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4797

EPA-HQ-OW-2018-0149-4798          Public Comment                                 Comment submitted by Emanuel Caraveo, Puget Soundkeeper Alliance         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4798
                                                                                 Comment submitted by Louis Geltman, Policy Director, Outdoor Alliance,
EPA-HQ-OW-2018-0149-4800          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4800
                                                                                 et al.,
                                                                                 Comment submitted by Amy W. Larson, President, National Waterways
EPA-HQ-OW-2018-0149-4801          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4801
                                                                                 Conference (NWC)
                                                                                 Comment submitted by Bill Emlen, Director of Resource Management,
EPA-HQ-OW-2018-0149-4802          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4802
                                                                                 Solano County, California
                                                                                 Comment submitted by Kent Connelly, Chairman, Wyoming Coalition of
EPA-HQ-OW-2018-0149-4803          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4803
                                                                                 Local Governments
EPA-HQ-OW-2018-0149-4804          Public Comment                                 Comment submitted by Daniel Gerber, Puget Soundkeeper Alliance           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4804
                                                                                 Comment submitted by Jackie Watson, President, Western Division of the
EPA-HQ-OW-2018-0149-4805          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4805
                                                                                 American Fisheries Society (WDAFS)
                                                                                 Comment submitted by Erin N. Woodward, Environmental Program,
EPA-HQ-OW-2018-0149-4806          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4806
                                                                                 Surface Water Quality Specialist, Pueblo of Laguna, New Mexico
EPA-HQ-OW-2018-0149-4807          Public Comment                                 Comment submitted by Y. Cordero                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4807
                                                                                 Comment submitted by Roma Call, Environmental Program Manager, Port
EPA-HQ-OW-2018-0149-4808          Public Comment                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4808
                                                                                 Gamble S'Klallam Tribe




                                                                                                                                                                                                                            115 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 119 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                     URL
                                                                                 Comment submitted by Andrew A. Mueller, General Manager, Colorado
EPA-HQ-OW-2018-0149-4809          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4809
                                                                                 River Water Conservation District (River District)
EPA-HQ-OW-2018-0149-4810          Public Comment                                 Comment submitted by C. Monterrosa                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4810
                                                                                 Comment submitted by Steve Trussell, Executive Director, Arizona Mining
EPA-HQ-OW-2018-0149-4811          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4811
                                                                                 Association ('AMA')
EPA-HQ-OW-2018-0149-4812          Public Comment                                 Comment submitted by Shannon F. Wheeler, Chairman, Nez Perce Tribe        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4812
                                                                                 Comment submitted by Katherine Ann Arnold, Director of Environment,
EPA-HQ-OW-2018-0149-4813          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4813
                                                                                 Rosemont Copper Company
                                                                                 Comment submitted by C. Brooks Hurst, President, Missouri Soybean
EPA-HQ-OW-2018-0149-4814          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4814
                                                                                 Association (MSA)
                                                                                 Comment submitted by Jerry D. Worsham II, Cavanagh Law and Amanda
EPA-HQ-OW-2018-0149-4815          Public Comment                                 McGennis, Arizona Chapter Associated General Contractors of America       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4815
                                                                                 (AZAGCA)
EPA-HQ-OW-2018-0149-4816          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4816
                                                                                 Comment submitted by Dan Keppen, Executive Director, Family Farm
EPA-HQ-OW-2018-0149-4817          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4817
                                                                                 Alliance
                                                                                 Comment submitted by Levi Otis, Government Affairs, Ellingson
EPA-HQ-OW-2018-0149-4818          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4818
                                                                                 Companies and James R. Duininck, Co-President, Prinsco, Inc.
                                                                                 Comment submitted by Diana Walden, Association of Massachusetts
EPA-HQ-OW-2018-0149-4819          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4819
                                                                                 Wetland Scientists (AMWS)
                                                                                 Comment submitted by Bradley Crowell, Director, The Nevada
EPA-HQ-OW-2018-0149-4820          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4820
                                                                                 Department of Conservation and Natural Resources (NDCNR), et. al
                                                                                 Comment submitted by Sara Johnson, Ecological Restoration Business
EPA-HQ-OW-2018-0149-4821          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4821
                                                                                 Association (ERBA)
EPA-HQ-OW-2018-0149-4822          Public Comment                                 Comment submitted by J. S. Rogosch                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4822
                                                                                 Comment submitted by Randy Melvin, President, North Dakota Corn
EPA-HQ-OW-2018-0149-4823          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4823
                                                                                 Growers Association et al.
                                                                                 Comment submitted by Rhett Evans, Chief Executive Officer, Golf Course
EPA-HQ-OW-2018-0149-4824          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4824
                                                                                 Superintendents Association of America (GCSAA) et al.
                                                                                 Comment submitted by Dean Robbins, General Manager, Texas Water
EPA-HQ-OW-2018-0149-4825          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4825
                                                                                 Conservation Association
EPA-HQ-OW-2018-0149-4826          Public Comment                                 Comment submitted by Robert Valencia, Chairman, Pascua Yaqui Tribe        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4826
                                                                                 Comment submitted by Chris Goodson, Transportation Ecologist, Georgia
EPA-HQ-OW-2018-0149-4827          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4827
                                                                                 Department of Transportation
                                                                                 Comment submitted by Alicea Charamut, Chair, Connecticut Council,
EPA-HQ-OW-2018-0149-4828          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4828
                                                                                 Trout Unlimited
                                                                                 Comment submitted by Don L. Bebo Lee, President, New Mexico Federal
EPA-HQ-OW-2018-0149-4829          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4829
                                                                                 Lands Council (NMFLC)
EPA-HQ-OW-2018-0149-4830          Public Comment                                 Comment submitted by Emily Ranson, Clean Water Action, et al.             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4830
                                                                                 Comment submitted by Kristin Jackson, Policy Advocate, Natural Resource
EPA-HQ-OW-2018-0149-4831          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4831
                                                                                 Council of Maine (NRCM)
EPA-HQ-OW-2018-0149-4832          Public Comment                                 Comment submitted by Alyssa Barton, Orca Salmon Alliance (OSA) et al.     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4832
                                                                                 Comment submitted by Charles L. Franklin, Vice President & Counsel
EPA-HQ-OW-2018-0149-4833          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4833
                                                                                 Government Affairs, Portland Cement Association (PCA)




                                                                                                                                                                                                                             116 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 120 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                      URL
                                                                                 Comment submitted by The Cortland-Onondaga Federation of Kettle Lake
EPA-HQ-OW-2018-0149-4834          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4834
                                                                                 Associations, Inc. (C-OFOKLA)
EPA-HQ-OW-2018-0149-4835          Public Comment                                 Comment submitted by Brian Fannon,Yadkin Riverkeeper, Inc.                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4835
                                                                                 Comment submitted by Barbara A. Walz, Senior Vice President, Policy and
EPA-HQ-OW-2018-0149-4836          Public Comment                                 Compliance, Chief Compliance Officer, Tri-State Generation and             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4836
                                                                                 Transmission Association, Inc.
                                                                                 Comment submitted by Pat Fitts, Director, Arkansas Game and Fish
EPA-HQ-OW-2018-0149-4837          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4837
                                                                                 Commission (AGFC)
EPA-HQ-OW-2018-0149-4838          Public Comment                                 Comment submitted by D. Stray                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4838
EPA-HQ-OW-2018-0149-4839          Public Comment                                 Comment submitted by Adrian Washington, Puget Soundkeeper Alliance         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4839
                                                                                 Comment submitted by Elizabeth J. Hubertz, Counsel, Washington
EPA-HQ-OW-2018-0149-4840          Public Comment                                 University in St Louis School of Law on be half of The Missouri Coalition for https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4840
                                                                                 the Environment (MCE)
EPA-HQ-OW-2018-0149-4841          Public Comment                                 Comment submitted by Sue Mauger, Science Director, Cook Inletkeeper        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4841
                                                                                 Comment submitted by J. Mark Ward, Balance Resources, Piute County,
EPA-HQ-OW-2018-0149-4842          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4842
                                                                                 Utah
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-4843          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4843
                                                                                 attached (web)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-4844          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4844
                                                                                 attached (web)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-4845          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4845
                                                                                 attached (web)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-4846          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4846
                                                                                 attached (web)
                                                                                 Comment submitted by Peter A. Defazio, Chairman, Committee on
EPA-HQ-OW-2018-0149-4847          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4847
                                                                                 Transportation and Infrastucture, et al., Congress of the United States
                                                                                 Comment submitted by Senator Eli Bebout, Congressman, State of
EPA-HQ-OW-2018-0149-4848          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4848
                                                                                 Wyoming
                                                                                 Comment submitted by Mike Ripley, Chippewa Ottawa Resource
EPA-HQ-OW-2018-0149-4849          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4849
                                                                                 Authority
                                                                                 Comment submitted by David Wildy, Mississippi County, St. Francis Levee
EPA-HQ-OW-2018-0149-4850          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4850
                                                                                 District of Arkansas
                                                                                 Comment submitted by Terry Hatley, Poinsett County, St. Francis Levee
EPA-HQ-OW-2018-0149-4851          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4851
                                                                                 District of Arkansas
                                                                                 Comment submitted by John C. Stuckey, Poinsett County, St. Francis
EPA-HQ-OW-2018-0149-4852          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4852
                                                                                 Levee District of Arkansas
                                                                                 Comment submitted by Sam Dillahunty, St. Francis County, St. Francis
EPA-HQ-OW-2018-0149-4853          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4853
                                                                                 Levee District of Arkansas
                                                                                 Comment submitted by Jon McDaniel, St. Francis County, St. Francis Levee
EPA-HQ-OW-2018-0149-4854          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4854
                                                                                 District of Arkansas
EPA-HQ-OW-2018-0149-4855          Public Comment                                 Comment submitted by K. Skeirik                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4855
                                                                                 Comment submitted by C. H. Huckelberry, County Administrator, Pima
EPA-HQ-OW-2018-0149-4856          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4856
                                                                                 County Governmental Center, County, Administrator's Office
                                                                                 Comment submitted by Alan Newbill, President, Board of Directors,
EPA-HQ-OW-2018-0149-4857          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4857
                                                                                 Pioneer Irrigation District




                                                                                                                                                                                                                                 117 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 121 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                     URL
                                                                                 Comment submitted by Christof Brumwell, Mayor, Village of Taos Ski
EPA-HQ-OW-2018-0149-4858          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4858
                                                                                 Valley
EPA-HQ-OW-2018-0149-4859          Public Comment                                 Comment submitted by Brock Emmert, Watershed Institute, Inc.              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4859
                                                                                 Comment Eric A. Sell, JD Candidate,American University Washington
EPA-HQ-OW-2018-0149-4860          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4860
                                                                                 College of Law
                                                                                 Comment submitted by Jim Magagna, Executive Vice President, Wyoming
EPA-HQ-OW-2018-0149-4861          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4861
                                                                                 Stock Growers Association (WSGA)
                                                                                 Comment submitted by John J. Clarke, Director of Public Policy and
EPA-HQ-OW-2018-0149-4862          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4862
                                                                                 Government Relations, Mass Audubon Advocacy Department
EPA-HQ-OW-2018-0149-4863          Public Comment                                 Comment submitted by Paula Perotte, Mayor, City of Goleta, California     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4863
                                                                                 Comment submitted by Steve Bigley, President, Western Coalition of Arid
EPA-HQ-OW-2018-0149-4864          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4864
                                                                                 States (WESTCAS)
EPA-HQ-OW-2018-0149-4865          Public Comment                                 Comment submitted by Denver Audubon                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4865
                                                                                 Comment submitted by Chad Berginnis, CFM, Executive Director,
EPA-HQ-OW-2018-0149-4866          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4866
                                                                                 Association of State Floodplain Managers, Inc. (ASFPM)
                                                                                 Comment submitted by Scott Hauser, Executive Director, Upper Snake
EPA-HQ-OW-2018-0149-4867          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4867
                                                                                 River Tribes Foundation (USRT)
                                                                                 Comment submitted by Mark W Rogers, Chair, Oregon Council Trout
EPA-HQ-OW-2018-0149-4868          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4868
                                                                                 Unlimited (TU)
                                                                                 Comment submitted by Mark Haney, President, Kentucky Farm Bureau
EPA-HQ-OW-2018-0149-4869          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4869
                                                                                 Federation (KFB)
                                                                                 Comment submitted by Jim Macy, Director, Nebraska Department of
EPA-HQ-OW-2018-0149-4870          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4870
                                                                                 Environmental Quality (NDEQ)
                                                                                 Comment submitted by David K. Paylor, Director, Commonwealth of
EPA-HQ-OW-2018-0149-4871          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4871
                                                                                 Virginia, Department of Environmental Quality (DEQ)
                                                                                 Comment submitted by Marc Recktenwald Surface Water Quality and
EPA-HQ-OW-2018-0149-4872          Public Comment                                 Environmental Permitting Program Manager City of Charlotte , Charlotte- https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4872
                                                                                 Mecklenburg Storm Water Services (CMSWS)
EPA-HQ-OW-2018-0149-4873          Public Comment                                 Comment submitted by Tom Baty, President, Public Land Conservancy         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4873
                                                                                 Comment submitted by Chris Coudriet, County Manager, New Hanover
EPA-HQ-OW-2018-0149-4874          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4874
                                                                                 County, County Manager's Office
                                                                                 Comment submitted by Susan Sullivan, Executive Director, New England
EPA-HQ-OW-2018-0149-4875          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4875
                                                                                 Interstate Water Pollution Control Commission (NEIWPCC)
                                                                                 Comment submitted by Greg Phillips, Principal/Senior Scientist, GBM &
EPA-HQ-OW-2018-0149-4876          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4876
                                                                                 Associates
                                                                                 Comment submitted by Dave Frederick, Director, Environmental,
EPA-HQ-OW-2018-0149-4877          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4877
                                                                                 FirstEnergy Corp.
                                                                                 Comment submitted by Lisa Feldt, Vice President for Environmental
EPA-HQ-OW-2018-0149-4878          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4878
                                                                                 Protection and Restoration, Chesapeake Bay Foundation, Inc. (CBF)
                                                                                 Comment submitted by Mark A. Dilley, PWS President, Ohio Wetlands
EPA-HQ-OW-2018-0149-4879          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4879
                                                                                 Association (OWA)
                                                                                 Comment submitted by Celeste A. Searles Mazzacano, CASM
EPA-HQ-OW-2018-0149-4880          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4880
                                                                                 Environmental, LLC




                                                                                                                                                                                                                             118 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 122 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                     URL
                                                                                 Comment submitted by Edward Bethune et al., Chester County Farm
EPA-HQ-OW-2018-0149-4881          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4881
                                                                                 Bureau
EPA-HQ-OW-2018-0149-4882          Public Comment                                 Comment submitted by Obion County Farm Bureau, Tennessee                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4882
                                                                                 Comment submitted by George Meadows et al., Lauderdale County Farm
EPA-HQ-OW-2018-0149-4883          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4883
                                                                                 Bureau, Tennessee
EPA-HQ-OW-2018-0149-4884          Public Comment                                 Comment submitted by K. Cannon                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4884
                                                                                 Comment submitted by Curt Wells, Senior Director of Regulatory Affairs,
EPA-HQ-OW-2018-0149-4885          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4885
                                                                                 The Aluminum Association
EPA-HQ-OW-2018-0149-4886          Public Comment                                 Comment submitted by M. R. Taylor                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4886
                                                                                 Comment submitted by Toby Baker, Executive Director, Texas Commission
EPA-HQ-OW-2018-0149-4887          Public Comment                                                                                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4887
                                                                                 on Environmental Quality (TCEQ)
                                                                                 Comment submitted by Paulina Williams, Baker Botts, LLP, for Texas
EPA-HQ-OW-2018-0149-4888          Public Comment                                                                                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4888
                                                                                 Industry Project (TIP)
                                                                                 Comment submitted by Sara E. Hill, Secretary of Natural Resources,
EPA-HQ-OW-2018-0149-4889          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4889
                                                                                 Cherokee Nation Office of the Secretary of Natural Resources

                                                                                 Comment submitted by Patti Hershey, Vice President of Environmental
EPA-HQ-OW-2018-0149-4890          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4890
                                                                                 Affairs and Environmental Law, Lower Colorado River Authority (LCRA)
                                                                                 Comment submitted by Jim Herrington and Tom Van Zandt,
EPA-HQ-OW-2018-0149-4891          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4891
                                                                                 Environmental/Archeological Consulting, PWS Hicks & Company
                                                                                 Comment submitted by Kathleen M. Sgamma, President, Western Energy
EPA-HQ-OW-2018-0149-4892          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4892
                                                                                 Alliance et al.
EPA-HQ-OW-2018-0149-4893          Public Comment                                 Comment submitted by D. D. Brame                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4893
                                                                                 Comment submitted by Lynn Schloesser, Director of Water, Energy and
EPA-HQ-OW-2018-0149-4894          Public Comment                                 Environment Programs, American Council of Engineering Companies           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4894
                                                                                 (ACEC)
                                                                                 Comment submitted by Tyrone Chesanek, Principal Civil Engineer, City of
EPA-HQ-OW-2018-0149-4895          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4895
                                                                                 Santa Ana Public Works Agency
                                                                                 Comment submitted by Liesl Eichler Clark, Director, State of Michigan
EPA-HQ-OW-2018-0149-4896          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4896
                                                                                 Department of Environmental Quality
                                                                                 Comment submitted by Marla J. Stelk, Executive Director, Association of
EPA-HQ-OW-2018-0149-4897          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4897
                                                                                 State Wetland Managers, Inc. (ASWM)
                                                                                 Comment submitted by Cindy Noble, Chair, California Council of Trout
EPA-HQ-OW-2018-0149-4898          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4898
                                                                                 Unlimited (TU)
                                                                                 Comment submitted on behalf of National Wildlife Federation and
EPA-HQ-OW-2018-0149-4899          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4899
                                                                                 American Rivers
                                                                                 Comment submitted by Surfrider Foundation in both New York and New
EPA-HQ-OW-2018-0149-4900          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4900
                                                                                 Jersey.
                                                                                 Comment submitted by Ben Grumbles, Secretary, Maryland Department
EPA-HQ-OW-2018-0149-4901          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4901
                                                                                 of the Environment (MDE)
                                                                                 Comment submitted by Daniel K. Brown, Legal counsel, Fischer, Brown,
EPA-HQ-OW-2018-0149-4902          Public Comment                                 Bartlett & Gunn, PC on behalf of The Lower Latham Reservoir Cornpany      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4902
                                                                                 And The Lower Latham Ditch Company
                                                                                 Comment submitted by Naomi Tillison, Natural Resources Director, Bad
EPA-HQ-OW-2018-0149-4903          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4903
                                                                                 River Band of Lake Superior Tribe of Chippewa Indians
EPA-HQ-OW-2018-0149-4904          Public Comment                                 Comment submitted by E. Wear                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4904




                                                                                                                                                                                                                             119 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 123 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                     URL
EPA-HQ-OW-2018-0149-4905          Public Comment                                 Comment submitted by Delta County Board of Commissioners (BOCC)           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4905

EPA-HQ-OW-2018-0149-4906          Public Comment                                 Comment submitted by Mark Gordon, Governor, State of Wyoming              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4906
                                                                                 Comment submitted by The Cortland-Onondaga Federation of Kettle Lake
EPA-HQ-OW-2018-0149-4907          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4907
                                                                                 Associations, Inc. (C-OFOKLA)
                                                                                 Comment submitted by Pam Acre, Legislative Committee Chairperson,
EPA-HQ-OW-2018-0149-4908          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4908
                                                                                 Colorado Stormwater Council (CSC)
                                                                                 Comment submitted by Laura S. Craig, PhD, Director of Science &
EPA-HQ-OW-2018-0149-4909          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4909
                                                                                 Economics, American Rivers, et al.
                                                                                 Comment submitted by Fredric P. Andes, Coordinator, Federal Water
EPA-HQ-OW-2018-0149-4910          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4910
                                                                                 Quality Coalition (FWQC)
                                                                                 Comment submitted by Shannon Deaton, Chief, Habitat Conservation
EPA-HQ-OW-2018-0149-4911          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4911
                                                                                 Division, North Carolina Wildlife Resources Commission (Commission)
                                                                                 Comment submitted by Steve Moyer, Vice President of Government
EPA-HQ-OW-2018-0149-4912          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4912
                                                                                 Affairs, Trout Unlimited (TU)
                                                                                 Comment submitted by Kari E. Fisher, Senior Counsel and Justin
EPA-HQ-OW-2018-0149-4913          Public Comment                                 Fredrickson, Environmental Policy Analyst, California Farm Bureau         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4913
                                                                                 Federation (CFBF)
                                                                                 Comment submitted by Steve Lunt, Chief Executive Officer, Duncan Valley
EPA-HQ-OW-2018-0149-4914          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4914
                                                                                 Electric Cooperative, Inc. (DVEC)
                                                                                 Comment submitted by Craig Pope, Commissioner, Board Chair, Board of
EPA-HQ-OW-2018-0149-4915          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4915
                                                                                 Commissioners, Polk County, Oregon
                                                                                 Comment submitted by Nick Ashcroft, Senior Policy Analyst, Linebery
EPA-HQ-OW-2018-0149-4916          Public Comment                                 Policy Center for Natural Resource Management, New Mexico State          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4916
                                                                                 University, College of Agricultural, Consumer and Environmental Sciences
                                                                                 Comment submitted by Gloriana Bailey, Tribal Administrator Bishop Paiute
EPA-HQ-OW-2018-0149-4917          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4917
                                                                                 Tribe
EPA-HQ-OW-2018-0149-4918          Public Comment                                 Comment submitted by name illegible                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4918
                                                                                 Comment submitted by Shan Lewis, President, Inter Tribal Association of
EPA-HQ-OW-2018-0149-4919          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4919
                                                                                 Arizona (ITAA) and Vice-Chairman, Fort Mojave Indian Tribe
                                                                                 Comment submitted by Ute Indian Tribe of the Uintah and Ouray Indian
EPA-HQ-OW-2018-0149-4920          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4920
                                                                                 Reservation
                                                                                 Comment submitted by Rachel Conn, Project Director, Amigos Bravos,
EPA-HQ-OW-2018-0149-4921          Public Comment                                 Taos, New Mexico and Charles de Saillan, Staff Attorney, New Mexico       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4921
                                                                                 Environmental Law Center
EPA-HQ-OW-2018-0149-4922          Public Comment                                 Comment submitted by K. Sanchez                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4922
                                                                                 Comment submitted by Anna C. Hansen, Santa Fe County Commissioner,
EPA-HQ-OW-2018-0149-4923          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4923
                                                                                 Santa Fe County Board of County Commissioners, New Mexico

                                                                                 Comment submitted by Jeff Landry, Attorney General, Department of
                                                                                 Justice State of Louisiana and Mike Strain, Commissioner, Department of
EPA-HQ-OW-2018-0149-4924          Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4924
                                                                                 Agriculture and Forestry State of Louisiana, State of Louisiana, Department
                                                                                 of Justice Office of the Attorney General




                                                                                                                                                                                                                               120 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 124 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                     URL
                                                                                 Comment submitted by Robert S. Lynch, Attorneys at Law, Robert S. Lynch
EPA-HQ-OW-2018-0149-4925          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4925
                                                                                 & Associates
                                                                                 Comment submitted by Alicea Charamut, Chair, Connecticut Council of
EPA-HQ-OW-2018-0149-4926          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4926
                                                                                 Trout Unlimited
EPA-HQ-OW-2018-0149-4927          Public Comment                                 Comment submitted by K. H. Evans                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4927
                                                                                 Comment submitted by Alan Bacock, Co-Chair, Region 9 Tribal Operations
EPA-HQ-OW-2018-0149-4928          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4928
                                                                                 Committee, Region 9 Tribal Caucus
                                                                                 Comment submitted by Genevieve Jones, Tribal Chairperson, Big Pine
EPA-HQ-OW-2018-0149-4929          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4929
                                                                                 Paiute Tribe of the Owens Valley
EPA-HQ-OW-2018-0149-4930          Public Comment                                 Comment submitted by D. R. Conrad                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4930
                                                                                 Comment submitted by Daniel Apt, Chair, California Stormwater Quality
EPA-HQ-OW-2018-0149-4931          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4931
                                                                                 Association
EPA-HQ-OW-2018-0149-4932          Public Comment                                 Comment submitted by B. Pastores                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4932
                                                                                 Comment submitted by Gary Esslinger, Secretary-Manager, Elephant
EPA-HQ-OW-2018-0149-4933          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4933
                                                                                 Butte Irrigation District of New Mexico (EBID)
EPA-HQ-OW-2018-0149-4934          Public Comment                                 Comment submitted by A. Harren                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4934
EPA-HQ-OW-2018-0149-4935          Public Comment                                 Comment submitted by Ian Shavitz, Gila River Indian Community             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4935
                                                                                 Comment submitted by Kerry B. Kates, Director of Water and Natural
EPA-HQ-OW-2018-0149-4936          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4936
                                                                                 Resources, Florida Fruit & Vegetable Association (FFVA)
                                                                                 Comment submitted by Arla Ramsey, Tribal Administrator, Blue Lake
EPA-HQ-OW-2018-0149-4937          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4937
                                                                                 Rancheria (BLR)
EPA-HQ-OW-2018-0149-4938          Public Comment                                 Comment submitted by A. Clarino et al.                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4938
                                                                                 Comment submitted by Ian Lyle, Executive Vice President, National Water
EPA-HQ-OW-2018-0149-4939          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4939
                                                                                 Resources Association (NWRA)
                                                                                 Comment submitted by Tom Sidwell, President, New Mexico Cattle
EPA-HQ-OW-2018-0149-4940          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4940
                                                                                 Growers' Association (NMCGA)
                                                                                 Comment submitted by Melinda Kassen, Senior Counsel, Theodore
EPA-HQ-OW-2018-0149-4941          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4941
                                                                                 Roosevelt Conservation Partnership
EPA-HQ-OW-2018-0149-4942          Public Comment                                 Comment submitted by C. Keogh                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4942
                                                                                 Comment submitted by Joseph Wildcat, Sr., Tirbal President, Lac du
EPA-HQ-OW-2018-0149-4943          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4943
                                                                                 Flambeau Band of Lake Superior Chippewa Indians (Tribe)
                                                                                 Comment submitted by Chad Vorthmann, Executive Vice President,
EPA-HQ-OW-2018-0149-4944          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4944
                                                                                 Colorado Farm Bureau (CFB)
                                                                                 Comment submitted by Bronson Corn, President, New Mexico Wool
EPA-HQ-OW-2018-0149-4945          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4945
                                                                                 Growers, Inc. (NMWGI)
                                                                                 Comment submitted by Alma Lowry, Interim Executive Director, and Olivia
EPA-HQ-OW-2018-0149-4946          Public Comment                                 Green, Director of Water Programs, Atlantic States Legal Foundation       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4946
                                                                                 (ASLF)
                                                                                 Comment submitted by Rick Oates, State Forester, Alabama Forestry
EPA-HQ-OW-2018-0149-4947          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4947
                                                                                 Commission
EPA-HQ-OW-2018-0149-4948          Public Comment                                 Comment submitted by S. C. Watts                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4948
EPA-HQ-OW-2018-0149-4949          Public Comment                                 Comment submitted by Travis J. Reed, Environmental Director, Argos USA https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4949

                                                                                 Comment submitted by Scott H. Ensign, Ph.D., Assistant Director and
EPA-HQ-OW-2018-0149-4950          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4950
                                                                                 David B. Arscott, PhD, Executive Director, Stroud Water Research Center
EPA-HQ-OW-2018-0149-4951          Public Comment                                 Comment submitted by S. Jones                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4951
EPA-HQ-OW-2018-0149-4952          Public Comment                                 Comment submitted by M. Robertson                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4952
EPA-HQ-OW-2018-0149-4953          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4953




                                                                                                                                                                                                                             121 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 125 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                        URL
                                                                                 Comment submitted by Dr. Damon Clarke, Chairman, Hualapai Tribal
EPA-HQ-OW-2018-0149-4954          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4954
                                                                                 Council
                                                                                 Comment submitted by Georgia Ackerman, Apalachicola Riverkeeper,
EPA-HQ-OW-2018-0149-4955          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4955
                                                                                 Waterkeepers Florida
                                                                                 Comment submitted by Mark Pestrella, Director of Public Works, and
EPA-HQ-OW-2018-0149-4956          Public Comment                                 Daniel J. Lafferty, Deputy Director, County of Los Angeles and Los Angeles   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4956
                                                                                 County Flood Control District
                                                                                 Comment submitted by Patrick Hedger, Director of Policy and Daniel
EPA-HQ-OW-2018-0149-4957          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4957
                                                                                 Savickas, Federal Affairs Manager, FreedomWorks Foundation
EPA-HQ-OW-2018-0149-4958          Public Comment                                 Comment submitted by Sally (last name illegible                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4958
EPA-HQ-OW-2018-0149-4959          Public Comment                                 Comment submitted by Waterkeepers Florida                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4959
                                                                                 Comment submitted by Brad W Throssell, Council Chair, Washington
EPA-HQ-OW-2018-0149-4960          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4960
                                                                                 Council of Trout Unlimited (TU)
                                                                                 Comment submitted by Karie Fisher, Senior Counsel, and Justine E.
EPA-HQ-OW-2018-0149-4961          Public Comment                                 Fredrickson, Environmental Policy Analyst, California Farm Bureau            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4961
                                                                                 Federation (CFBF)
                                                                                 Comment submitted by Michelle R. Freeark, Executive Director of Legal
EPA-HQ-OW-2018-0149-4962          Public Comment                                 and Corporate Services, Arizona Generation and Transmission                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4962
                                                                                 Cooperatives (AzGT)
                                                                                 Comment submitted by Anthony L. Francois, Senior Attorney, Pacific Legal
EPA-HQ-OW-2018-0149-4963          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4963
                                                                                 Foundation, et al.
                                                                                 Comment submitted by James C. Kenney, Cabinet Secretary, State of New
EPA-HQ-OW-2018-0149-4964          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4964
                                                                                 Mexico Environment Department (NMED)
                                                                                 Comment submitted by Ariel Hill-Davis, Vice President, Regulatory &
EPA-HQ-OW-2018-0149-4965          Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4965
                                                                                 Industry Affairs, Industrial Minerals Association - North America ( IMA-NA)
                                                                                 Comment submitted by J. Brock Freyer, Professional Wetland Scientist
EPA-HQ-OW-2018-0149-4966          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4966
                                                                                 (#2441)
                                                                                 Comment submitted by Gregory J. Walch, Chairman, Western Urban
EPA-HQ-OW-2018-0149-4967          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4967
                                                                                 Water Coalition (WUWC)
EPA-HQ-OW-2018-0149-4968          Public Comment                                 Comment submitted by M. Cloud                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4968
                                                                                 Comment submitted by Mark LaRue, Jurisdictional Waters Expert, Biotics
EPA-HQ-OW-2018-0149-4969          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4969
                                                                                 Environmental Consulting LLC
                                                                                 Comment submitted by Carin High, Co-Chair, Citzens Committee to
EPA-HQ-OW-2018-0149-4970          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4970
                                                                                 Complete the Refuge
EPA-HQ-OW-2018-0149-4971          Public Comment                                 Comment submitted by E. A. Colburn                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4971
EPA-HQ-OW-2018-0149-4972          Public Comment                                 Comment submitted by A. L. Nicol et al.                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4972
EPA-HQ-OW-2018-0149-4973          Public Comment                                 Anonymous public comment                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4973
                                                                                 Comment submitted by Leah Curtsinger, Federal Policy Director, Colorado
EPA-HQ-OW-2018-0149-4974          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4974
                                                                                 Chamber of Commerce
                                                                                 Comment submitted by Dorothy Allen Kellogg, Sr. Principal -
EPA-HQ-OW-2018-0149-4975          Public Comment                                 Environmental Policy, National Rural Electric Cooperative Association        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4975
                                                                                 (NRECA)
                                                                                 Comment submitted by Richard Hum, Chair, Colorado Water Quality
EPA-HQ-OW-2018-0149-4976          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4976
                                                                                 Control Commission (WQCC)
EPA-HQ-OW-2018-0149-4977          Public Comment                                 Comment submitted by Kenneth Stein, Institute for Energy Research (IER) https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4977




                                                                                                                                                                                                                                122 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 126 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                     URL
                                                                                 Comment submitted by Bucky Kennedy, Director of State Affairs,
EPA-HQ-OW-2018-0149-4978          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4978
                                                                                 Southern Crop Production
EPA-HQ-OW-2018-0149-4979          Public Comment                                 Comment submitted by D. Moore                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4979
EPA-HQ-OW-2018-0149-4980          Public Comment                                 Comment submitted by J. DeMoss                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4980
EPA-HQ-OW-2018-0149-4981          Public Comment                                 Comment submitted by E. Torrez                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4981
                                                                                 Comment submitted by Mark Watne, President, North Dakota Farmers
EPA-HQ-OW-2018-0149-4982          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4982
                                                                                 Union (NDFU)
                                                                                 Comment submitted by Heather A. Govern, Vice President and Director,
EPA-HQ-OW-2018-0149-4983          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4983
                                                                                 Conservation Law Foundation Incorporation (CLF)
EPA-HQ-OW-2018-0149-4984          Public Comment                                 Comment submitted by L. Hartlaub                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4984
EPA-HQ-OW-2018-0149-4985          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4985
                                                                                 Comment submitted by Laura C. Makar, Assistant County Attorney,
EPA-HQ-OW-2018-0149-4986          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4986
                                                                                 Colorado Board of County Commissioners, Pitkin County
                                                                                 Comment submitted by Matt Eich, President, National Alliance of
EPA-HQ-OW-2018-0149-4987          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4987
                                                                                 Independent Crop Consultants (NAICC)
                                                                                 Comment submitted by Paula Garcia, Executive Director, New Mexico
EPA-HQ-OW-2018-0149-4988          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4988
                                                                                 Acequia Association (NMAA)
                                                                                 Comment submitted by Julie Wraithmell, Executive Director, Audubon
EPA-HQ-OW-2018-0149-4989          Public Comment                                 Florida and Ted Rodman, Executive Director, Audubon of the Western        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4989
                                                                                 Everglades
                                                                                 Comment submitted by Mary Anne Cooper, Vice President of Public
EPA-HQ-OW-2018-0149-4990          Public Comment                                 Policy,                                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4990
                                                                                 Oregon Farm Bureau et al.
EPA-HQ-OW-2018-0149-4991          Public Comment                                 Comment submitted by A. Ross-Dyjak                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4991
                                                                                 Comment submitted by Margaret Corvi, Culture and Natural Resource,
EPA-HQ-OW-2018-0149-4992          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4992
                                                                                 Director, Confederated Tribes of Coos, Lower Umpqua & Siuslaw Indians
EPA-HQ-OW-2018-0149-4993          Public Comment                                 Comment submitted by A. N. Smith                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4993
                                                                                 Comment submitted by Mark Roberts, President, Kentucky Corn Growers
EPA-HQ-OW-2018-0149-4994          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4994
                                                                                 Association (KCGA)
                                                                                 Comment submitted by Pamela Lacey, Chief Regulatory Counsel
EPA-HQ-OW-2018-0149-4995          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4995
                                                                                 American Gas Association (AGA)
                                                                                 Comment submitted by Carolyn Slaughter, Director, Environmental Policy,
EPA-HQ-OW-2018-0149-4996          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4996
                                                                                 American Public Power Association
EPA-HQ-OW-2018-0149-4997          Public Comment                                 Comment submitted by D. Edwards                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4997
EPA-HQ-OW-2018-0149-4998          Public Comment                                 Comment submitted by Ohio Aggregates & Industrial Minerals Association https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4998
                                                                                 Comment submitted by Marleanna Hall, Executive Director, Resource
EPA-HQ-OW-2018-0149-4999          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-4999
                                                                                 Development Council for Alaska, Inc. (RDC)
                                                                                 Comment submitted by James T. Foldesi, Public Works Director/ Highway
EPA-HQ-OW-2018-0149-5000          Public Comment                                 Engineer and Carol Andrews, Environmental Project Manager, St. Louis      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5000
                                                                                 County Minnesota Public Works Department
EPA-HQ-OW-2018-0149-5001          Public Comment                                 Comment submitted by Texas Forestry Association (TFA)                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5001
                                                                                 Comment submitted by Frank Krentz, President, Arizona Association of
EPA-HQ-OW-2018-0149-5002          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5002
                                                                                 Conservation Districts
EPA-HQ-OW-2018-0149-5003          Public Comment                                 Comment submitted by D. L. Lewis                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5003
EPA-HQ-OW-2018-0149-5004          Public Comment                                 Comment submitted by D. Ross                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5004




                                                                                                                                                                                                                             123 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 127 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                     URL
                                                                                 Comment submitted by Dagny Stapleton, Executive Director, Nevada
EPA-HQ-OW-2018-0149-5005          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5005
                                                                                 Association of Counties (NACO)
                                                                                 Comment submitted by Adam Kolton, Executive Director, Alaska
EPA-HQ-OW-2018-0149-5006          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5006
                                                                                 Wilderness League, et al.
                                                                                 Comment submitted by L. Stanton Hales, Jr. Director, Barnegat Bay
EPA-HQ-OW-2018-0149-5007          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5007
                                                                                 Partnership (BBP)
EPA-HQ-OW-2018-0149-5008          Public Comment                                 Comment submitted by C. A. Joseph                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5008
                                                                                 Comment submitted by Arla Strasser, Board Chair, Saratoga-Encampment-
EPA-HQ-OW-2018-0149-5009          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5009
                                                                                 Rawlins Conservation District
                                                                                 Comment submitted by Beverly Idsinga, Executive Director, Dairy
EPA-HQ-OW-2018-0149-5010          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5010
                                                                                 Producers of New Mexico (DPNM)
EPA-HQ-OW-2018-0149-5011          Public Comment                                 Comment submitted by G. L. Lewis                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5011
                                                                                 Comment submitted by Michael B. Sloane, Director, New Mexico
EPA-HQ-OW-2018-0149-5012          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5012
                                                                                 Department of Game and Fish
EPA-HQ-OW-2018-0149-5013          Public Comment                                 Comment submitted by G. Thomas                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5013
EPA-HQ-OW-2018-0149-5014          Public Comment                                 Comment submitted by S. Groves                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5014
EPA-HQ-OW-2018-0149-5015          Public Comment                                 Comment submitted by G. Harris                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5015
EPA-HQ-OW-2018-0149-5016          Public Comment                                 Comment submitted by Josh (surname illegible)                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5016
EPA-HQ-OW-2018-0149-5017          Public Comment                                 Comment submitted by Mr. and Mrs. M. Kevany                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5017
EPA-HQ-OW-2018-0149-5018          Public Comment                                 Comment submitted by H. H. Lent                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5018
EPA-HQ-OW-2018-0149-5019          Public Comment                                 Comment submitted by L. Bienfang                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5019
EPA-HQ-OW-2018-0149-5020          Public Comment                                 Comment submitted by M. J. Shinozuka                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5020
EPA-HQ-OW-2018-0149-5021          Public Comment                                 Comment submitted by M. Priestley                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5021
EPA-HQ-OW-2018-0149-5022          Public Comment                                 Comment submitted by W. F. Reynolds                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5022
EPA-HQ-OW-2018-0149-5023          Public Comment                                 Comment submitted by D. Setzer                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5023
EPA-HQ-OW-2018-0149-5024          Public Comment                                 Comment submitted by J. Smith                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5024
                                                                                 Comment submitted by David Nickum, Executive Director, Colorado Trout
EPA-HQ-OW-2018-0149-5025          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5025
                                                                                 Unlimited et al.
EPA-HQ-OW-2018-0149-5026          Public Comment                                 Comment submitted by J. Menifee                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5026
EPA-HQ-OW-2018-0149-5027          Public Comment                                 Comment submitted by J. H. Fraser                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5027
                                                                                 Comment submitted by Garrett L. Davey, Associate Attorney, Fredericks
EPA-HQ-OW-2018-0149-5028          Public Comment                                 Peebles & Patterson LLP on behalf of Ute Indian Tribe of the Uintah and   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5028
                                                                                 Ouray Indian Reservation
EPA-HQ-OW-2018-0149-5029          Public Comment                                 Comment submitted by K. Cloward Jones                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5029
EPA-HQ-OW-2018-0149-5030          Public Comment                                 Comment submitted by Ann Shaughnessy, Rensselaer County Legislature       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5030
                                                                                 Comment submitted by Steve Higginbothom, Vice President, St. Francis
EPA-HQ-OW-2018-0149-5031          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5031
                                                                                 Levee District of Arkansas
EPA-HQ-OW-2018-0149-5032          Public Comment                                 Comment submitted by M. Ellison                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5032
EPA-HQ-OW-2018-0149-5033          Public Comment                                 Comment submitted by J. E. Regenold                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5033
                                                                                 Comment submitted by Godfrey White, Secretary, St. Francis Levee
EPA-HQ-OW-2018-0149-5034          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5034
                                                                                 District of Arkansas
                                                                                 Comment submitted by Laura Jasinski, Executive Director, Charles River
EPA-HQ-OW-2018-0149-5035          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5035
                                                                                 Conservancy
EPA-HQ-OW-2018-0149-5036          Public Comment                                 Comment submitted by Link Villanueva, et al., Xavier University           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5036
EPA-HQ-OW-2018-0149-5037          Public Comment                                 Comment submitted by Ragged Mt Water Users Association                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5037
EPA-HQ-OW-2018-0149-5038          Public Comment                                 Comment submitted by Red Mt Ditch Company                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5038
EPA-HQ-OW-2018-0149-5039          Public Comment                                 Comment submitted by S. Schwartz                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5039




                                                                                                                                                                                                                             124 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 128 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                     URL
                                                                                 Comment submitted by Benjamin R. Rowe, National Affairs Coordinator,
EPA-HQ-OW-2018-0149-5040          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5040
                                                                                 Virginia Farm Bureau
                                                                                 Comment submitted by Patrick Herron, Executive Director, Mystic River
EPA-HQ-OW-2018-0149-5041          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5041
                                                                                 Watershed Association
                                                                                 Comment submitted by Staley Prom, Legal Associate, Water Quality, The
EPA-HQ-OW-2018-0149-5042          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5042
                                                                                 Surfrider Foundation
                                                                                 Comment submitted Diane VanDe Hei, Chief Executive Officer, Association
EPA-HQ-OW-2018-0149-5043          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5043
                                                                                 of Metropolitan Water Agencies (AMWA)
EPA-HQ-OW-2018-0149-5044          Public Comment                                 Comment submitted by Craig Hill, President, Iowa Farm Bureau              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5044
                                                                                 Comment submitted by Brian Olmstead, General Manager, Twin Falls
EPA-HQ-OW-2018-0149-5045          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5045
                                                                                 Canal Company
                                                                                 Comment submitted by Natalie Mamerow, American Society of Civil
EPA-HQ-OW-2018-0149-5046          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5046
                                                                                 Engineers (ASCE)
EPA-HQ-OW-2018-0149-5047          Public Comment                                 Comment submitted by J. Darling                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5047
EPA-HQ-OW-2018-0149-5048          Public Comment                                 Comment submitted by Unicoi County Farm Bureau                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5048
                                                                                 Comment submitted by Merle Jefferson, Executive Director, Lummi
EPA-HQ-OW-2018-0149-5049          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5049
                                                                                 Natural Resources Department
                                                                                 Comment submitted by Steve Ahearn, President, Grundy County Farm
EPA-HQ-OW-2018-0149-5050          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5050
                                                                                 Bureau
EPA-HQ-OW-2018-0149-5051          Public Comment                                 Comment submitted by J. Warta                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5051
                                                                                 Comment submitted by James B. Robinson, President, Biological Systems
EPA-HQ-OW-2018-0149-5052          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5052
                                                                                 Consultants, Inc.
EPA-HQ-OW-2018-0149-5053          Public Comment                                 Comment submitted by Lyman-Richey Corporation (LRC)                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5053
EPA-HQ-OW-2018-0149-5054          Public Comment                                 Comment submitted by S. M. Johnson et al.                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5054
                                                                                 Comment submitted by Ryan Watts, Director, Kentucky Oil and Gas
EPA-HQ-OW-2018-0149-5055          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5055
                                                                                 Association (KOGA)
EPA-HQ-OW-2018-0149-5056          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5056
                                                                                 Comment submitted by George Campbell, et al., Carter County Farm
EPA-HQ-OW-2018-0149-5057          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5057
                                                                                 Bureau
                                                                                 Comment submitted by Timothy D. Schaeffer, Executive Director,
EPA-HQ-OW-2018-0149-5058          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5058
                                                                                 Pennsylvania Fish and Boat Commission (PFBC)
                                                                                 Comment submitted by Thurlow ('Sam') McClellan, Tribal Chairman, Grand
EPA-HQ-OW-2018-0149-5059          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5059
                                                                                 Traverse Band of Ottawa and Chippewa Indians
                                                                                 Comment submitted by Douglas E. Fine, Assistant Commissioner, Bureau
EPA-HQ-OW-2018-0149-5060          Public Comment                                 of Water Resources, Massachusetts Department of Environmental             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5060
                                                                                 Protection (MassDEP)
                                                                                 Comment submitted by Lynn Scarlett, Vice President, Policy and
EPA-HQ-OW-2018-0149-5061          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5061
                                                                                 Government Relations, The Nature Conservancy (TNC)
                                                                                 Comment submitted by William T. Pound, Executive Director, National
EPA-HQ-OW-2018-0149-5062          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5062
                                                                                 Conference of State Legislatures (NCSL)
                                                                                 Comment submitted by Cheryl L. Lombard, President and Chief Executive
EPA-HQ-OW-2018-0149-5063          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5063
                                                                                 Officer (CEO), Valley Partnership
EPA-HQ-OW-2018-0149-5064          Public Comment                                 Comment submitted by Wisconsin Wetlands Association                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5064
EPA-HQ-OW-2018-0149-5065          Public Comment                                 Comment submitted by McNairy County Farm Bureau                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5065
                                                                                 Comment submitted by Dave Sanko, The Pennsylvania State Association of
EPA-HQ-OW-2018-0149-5066          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5066
                                                                                 Township Supervisors
                                                                                 Comment submitted by Calvin Lee, Executive Director, Indiana Mineral
EPA-HQ-OW-2018-0149-5067          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5067
                                                                                 Aggregates Association (IMAA)




                                                                                                                                                                                                                             125 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 129 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                     URL
EPA-HQ-OW-2018-0149-5068          Public Comment                                 Commentsubmitted by E. Wright                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5068
                                                                                 Comment submitted by J. Adam Riggsbee, President, and Jason A.
EPA-HQ-OW-2018-0149-5069          Public Comment                                 Brenner,                                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5069
                                                                                 Law and Policy Director, RiverBank Conservation, LLC
EPA-HQ-OW-2018-0149-5070          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5070
EPA-HQ-OW-2018-0149-5071          Public Comment                                 Comment submitted by M. de Jong                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5071
EPA-HQ-OW-2018-0149-5072          Public Comment                                 Comment submitted by A. Treske                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5072
EPA-HQ-OW-2018-0149-5073          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5073
EPA-HQ-OW-2018-0149-5074          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5074
                                                                                 Comment submitted by Melissa T. Cribbins, Commissioner, Coos County
EPA-HQ-OW-2018-0149-5075          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5075
                                                                                 Board of Commissioners
                                                                                 Comment submitted by Brett Hartl, Government Affairs Director, Center
EPA-HQ-OW-2018-0149-5076          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5076
                                                                                 for Biological Diversity
EPA-HQ-OW-2018-0149-5077          Public Comment                                 Comment submitted by A. M. Reinhold                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5077
                                                                                 Comment submitted by Christina L. Waggett, Federal Liaison, North
EPA-HQ-OW-2018-0149-5078          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5078
                                                                                 Carolina Department of Agriculture and Consumer Services (NCDA & CS)
                                                                                 Comment submitted by Sarah Richman, Environmental Coordinator,
EPA-HQ-OW-2018-0149-5079          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5079
                                                                                 Arizona Minerals, Inc. (AMI) et al.
EPA-HQ-OW-2018-0149-5080          Public Comment                                 Comment submitted by R. E. Emanuel                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5080
                                                                                 Comment submitted by Kevin Jeselnik, General Counsel, Chattahoochee
EPA-HQ-OW-2018-0149-5081          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5081
                                                                                 Riverkeeper, Inc.
EPA-HQ-OW-2018-0149-5082          Public Comment                                 Comment submitted by Yankton Sioux Tribe                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5082
                                                                                 Comment submitted by Patrick Cagle, President, Alabama Coal Association
EPA-HQ-OW-2018-0149-5083          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5083
                                                                                 (ACA)
                                                                                 Comment submitted by Scott A. Thompson, Executive Director, Oklahoma
EPA-HQ-OW-2018-0149-5084          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5084
                                                                                 Department of Environmental Quality (DEQ)
                                                                                 Comment submitted by Gerald Pottern, Environmental Consultants,
EPA-HQ-OW-2018-0149-5085          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5085
                                                                                 Mogensen Mitigation Inc. (MMI)
                                                                                 Comment submitted by Will Drost, President and Manager, Tower Land
EPA-HQ-OW-2018-0149-5086          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5086
                                                                                 Company, L. L. C.
                                                                                 Comment submitted by Chad Butler, Texas Regulatory Permit Manager,
EPA-HQ-OW-2018-0149-5087          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5087
                                                                                 and Daniel Bollich, Ecological Program Manager, Delta Land Services
                                                                                 Comment submitted by Kelley Gage, Director, Water Resources, San Diego
EPA-HQ-OW-2018-0149-5088          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5088
                                                                                 County Water Authority
                                                                                 Comment submitted by Kris Unger, Primary Conservator, Friends of
EPA-HQ-OW-2018-0149-5089          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5089
                                                                                 Accotink Creek et al.
                                                                                 Comment submitted by J. G. Andre Monette, Best Best & Krieger LLP on
EPA-HQ-OW-2018-0149-5090          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5090
                                                                                 behalf of the City of Corona
                                                                                 Comment submitted by Scott A. Young, Assistant County Engineer,
EPA-HQ-OW-2018-0149-5091          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5091
                                                                                 Department of Road Management, DeSoto County, MS
EPA-HQ-OW-2018-0149-5092          Public Comment                                 Comment submitted by Emmett Irrigation District                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5092
                                                                                 Comment submitted by Morgan Patton, Executive Director and Ashley
EPA-HQ-OW-2018-0149-5093          Public Comment                                 Eagle-Gibbs, Conservation Director, Environmental Action Committee of     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5093
                                                                                 West Marin (EAC)
                                                                                 Comment submitted by Jerry A. Kiser, Attorney at Law for Farmers Union
EPA-HQ-OW-2018-0149-5094          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5094
                                                                                 Ditch Company, Ltd.




                                                                                                                                                                                                                             126 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 130 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                        URL
                                                                                 Comment submitted by Brewster B. Bevis, Chairman, Florida H2O
EPA-HQ-OW-2018-0149-5095          Public Comment                                 Coalition and Senior Vice President, State and Federal Affairs, Associated   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5095
                                                                                 Industries of Florida
                                                                                 Comment submitted by Barbara Ullian, Friends of the Kalmiopsis (FOTK)
EPA-HQ-OW-2018-0149-5096          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5096
                                                                                 and Ann Vileisis, Kalmiopsis Audubon Society (KAS)
                                                                                 Comment submitted by Dave Chadwick, Executive Director, Montana
EPA-HQ-OW-2018-0149-5097          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5097
                                                                                 Wildlife Federation (MWF)
                                                                                 Comment submitted by Tim Humphrey, Gila County Supervisor, District II,
EPA-HQ-OW-2018-0149-5098          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5098
                                                                                 Gila County Board of Supervisors
                                                                                 comment submitted by Richard Peterson, Tribal Chairman, Red Cliff Band
EPA-HQ-OW-2018-0149-5099          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5099
                                                                                 of Lake Superior Chi ppewa
                                                                                 Comment submitted by J. Michael Chavarria, Governor, Santa Clara
EPA-HQ-OW-2018-0149-5100          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5100
                                                                                 Pueblo
                                                                                 Comment submitted by Joseph Pavel, Director of Natural Resources,
EPA-HQ-OW-2018-0149-5101          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5101
                                                                                 Skokomish Tribe
                                                                                 Comment submitted by Annelisa Ehret Moe, Water Quality Scientist, Heal
EPA-HQ-OW-2018-0149-5102          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5102
                                                                                 the Bay
                                                                                 Comment submitted by Dave Lee, Chairman, Humboldt County Board of
EPA-HQ-OW-2018-0149-5103          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5103
                                                                                 Supervisor
                                                                                 Comments submitted by James Standley, Vice Chair, Emmett Irrigation
EPA-HQ-OW-2018-0149-5104          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5104
                                                                                 District Board of Directors
EPA-HQ-OW-2018-0149-5105          Public Comment                                 Comment submitted by J. Petersen                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5105
EPA-HQ-OW-2018-0149-5106          Public Comment                                 Comment submitted by 2SP Brewing Co., et al.                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5106
                                                                                 Comment submitted by Jeanette Wolfley, Supervising Attorney, UNM
EPA-HQ-OW-2018-0149-5107          Public Comment                                 School of Law and James Grieco, Clinical Student, UNM School of Law,         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5107
                                                                                 Natural Resources and Environmental Law Clinic
                                                                                 Comment submitted by Christopher E. Williams, Senior Vice President,
EPA-HQ-OW-2018-0149-5108          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5108
                                                                                 Conservation, American River
                                                                                 Comment submitted by Travis K. Simshauser, Supervisor, District 3,
EPA-HQ-OW-2018-0149-5109          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5109
                                                                                 Apache County, Arizona
                                                                                 Comment submitted by Bucks County Audubon Society at Honey Hollow,
EPA-HQ-OW-2018-0149-5110          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5110
                                                                                 et. al
                                                                                 Comment submitted by Marshall P. Brown, General Manager, Aurora
EPA-HQ-OW-2018-0149-5111          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5111
                                                                                 Water
EPA-HQ-OW-2018-0149-5112          Public Comment                                 Comment submitted by B. Paddock                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5112
                                                                                 Comment submitted by Thomas S. Devilbiss, Director, Carroll County
EPA-HQ-OW-2018-0149-5113          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5113
                                                                                 Department of Land & Resource Management
                                                                                 Comment submitted by Elizabeth Saunders, Massachusetts Director, Clean
EPA-HQ-OW-2018-0149-5114          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5114
                                                                                 Water Action et al.
                                                                                 Comment submitted by Douglas Kemper, Executive Director, Colorado
EPA-HQ-OW-2018-0149-5115          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5115
                                                                                 Water Congress
                                                                                 Comment submitted by Craig Repasz, Conservation Committee Chair,
EPA-HQ-OW-2018-0149-5116          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5116
                                                                                 Connecticut Ornithological Association
                                                                                 Comment submitted by Eric Quaempts, Director, Department of Natural
EPA-HQ-OW-2018-0149-5117          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5117
                                                                                 Resources, Confederated Tribes of the Umatilla Indian Reservation (CTUIR)
EPA-HQ-OW-2018-0149-5118          Public Comment                                 Comment submitted by D. W. Abbott                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5118
EPA-HQ-OW-2018-0149-5119          Public Comment                                 Comment submitted by Gary L. Beach, CAO, Duroux Ditch Company                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5119




                                                                                                                                                                                                                                127 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 131 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                          URL
EPA-HQ-OW-2018-0149-5120          Public Comment                                 Comment submitted by D. Washington                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5120
                                                                                 Comment submitted by John D. Vega, General Manager, Elsinore Valley
EPA-HQ-OW-2018-0149-5121          Public Comment                                                                                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5121
                                                                                 Municipal Water District, California
EPA-HQ-OW-2018-0149-5122          Public Comment                                 Comment submitted by Dawn Buehler, Friends of the Kaw, Inc.                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5122
                                                                                 Comment submitted by Cindy R. Bobbitt, District 2 Commissioner, Grant
EPA-HQ-OW-2018-0149-5123          Public Comment                                                                                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5123
                                                                                 County Board of Commissioners
                                                                                 Comment submitted by Paul A. Cook, General Manager, Irvine Ranch
EPA-HQ-OW-2018-0149-5124          Public Comment                                                                                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5124
                                                                                 Water District, California
                                                                                 Comment submitted by Margaret Mahery, Executive Director, Municipal
EPA-HQ-OW-2018-0149-5125          Public Comment                                                                                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5125
                                                                                 League (TML)
                                                                                 Comment submitted by Serena Liu, Senior Staff Counsel, Office of Chief
EPA-HQ-OW-2018-0149-5126          Public Comment                                 Counsel, California State Water Resources Control Board (State Water           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5126
                                                                                 Board)
                                                                                 Comment submitted by Kenneth R. Merrill, Manager, - Water and
EPA-HQ-OW-2018-0149-5127          Public Comment                                 Environment Program, Kalispel Natural Resources Department, Kalispel           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5127
                                                                                 Tribe
                                                                                 Comment submitted by Mary Anne Cooper, Vice President of Public
EPA-HQ-OW-2018-0149-5128          Public Comment                                                                                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5128
                                                                                 Policy, Oregon Farm Bureau et al.
                                                                                 Comment submitted by Kathy Chandler-Henry, Chair, Northwest Colorado
EPA-HQ-OW-2018-0149-5129          Public Comment                                                                                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5129
                                                                                 Council of Governments Water Quality/ Quantity Committee (QQ)
                                                                                 Comment submitted by Ronald Ekdahl, Tribal Chief, The Saginaw
EPA-HQ-OW-2018-0149-5130          Public Comment                                                                                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5130
                                                                                 Chippewa Indian Tribe of Michigan
EPA-HQ-OW-2018-0149-5131          Public Comment                                 Comment submitted by Alliance for the Great Lakes, et. al                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5131
                                                                                 Comment submitted by Noel Gollehon, President, Seneca Valley Trout
EPA-HQ-OW-2018-0149-5132          Public Comment                                                                                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5132
                                                                                 Unlimited
EPA-HQ-OW-2018-0149-5133          Public Comment                                 Anonymous public comment                                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5133
EPA-HQ-OW-2018-0149-5134          Public Comment                                 Anonymous public comment                                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5134
EPA-HQ-OW-2018-0149-5135          Public Comment                                 Anonymous public comment                                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5135
EPA-HQ-OW-2018-0149-5136          Public Comment                                 Anonymous public comment                                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5136
EPA-HQ-OW-2018-0149-5137          Public Comment                                 Anonymous public comment                                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5137
                                                                                 Comment submitted by Stan Dempsey, Jr., President, Colorado Mining
EPA-HQ-OW-2018-0149-5138          Public Comment                                                                                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5138
                                                                                 Association (CMA)
                                                                                 Comment submitted by Major L. Clark, III, Acting Chief Counsel, et al., U.S.
EPA-HQ-OW-2018-0149-5139          Public Comment                                                                                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5139
                                                                                 Small Business Administration
EPA-HQ-OW-2018-0149-5140          Public Comment                                 Comment submitted by A. Bauman                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5140
                                                                                 Comment submitted by A. Donald McEachin, et al., Member of Congress,
EPA-HQ-OW-2018-0149-5141          Public Comment                                                                                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5141
                                                                                 Congress of the United States
EPA-HQ-OW-2018-0149-5142          Public Comment                                 Comment submitted by A. Laine                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5142
EPA-HQ-OW-2018-0149-5143          Public Comment                                 Comment submitted by A. Perrine                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5143
EPA-HQ-OW-2018-0149-5144          Public Comment                                 Comment submitted by A. Rush                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5144
EPA-HQ-OW-2018-0149-5145          Public Comment                                 Comment submitted by A. Sellers                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5145
EPA-HQ-OW-2018-0149-5146          Public Comment                                 Comment submitted by Alabama Wildlife Federation et al.                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5146
                                                                                 Comment submitted by Alexandra Campbell-Ferrari, Co-Founder and,
EPA-HQ-OW-2018-0149-5147          Public Comment                                                                                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5147
                                                                                 Executive Director, The Center for Water Security and Cooperation




                                                                                                                                                                                                                                  128 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 132 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                         URL
                                                                                 Comment submitted by Alice Koethe, Assistant General Counsel,
                                                                                 Association of American Railroads and Jo Strang, Vice President - Safety
EPA-HQ-OW-2018-0149-5148          Public Comment                                                                                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5148
                                                                                 and Regulatory Policy, American Short Line and Regional Railroad
                                                                                 Association
                                                                                 Comment submitted by Alyssa M. Muto, Deputy Director, Environmental
EPA-HQ-OW-2018-0149-5149          Public Comment                                                                                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5149
                                                                                 and Mobility Planning, The City of San Diego
                                                                                 Comment submitted by Amy D. Rosemond, Professor of Ecology Fellow,
EPA-HQ-OW-2018-0149-5150          Public Comment                                 Ecological Society of America President-Elect, Society for Freshwater         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5150
                                                                                 Science, University of Georgia
                                                                                 Comment submitted by Anna Hamilton, Santa Fe County Commissioner,
EPA-HQ-OW-2018-0149-5151          Public Comment                                                                                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5151
                                                                                 Chair, Buckman Direct Diversion Board (BDD) et al.
                                                                                 Comment submitted by Arla Strasser, Board Chair, Saratoga-Encampment-
EPA-HQ-OW-2018-0149-5152          Public Comment                                                                                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5152
                                                                                 Rawlins Conservation District
EPA-HQ-OW-2018-0149-5153          Public Comment                                 Comment submitted by B. Borrowman                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5153
EPA-HQ-OW-2018-0149-5154          Public Comment                                 Comment submitted by B. Coon                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5154
EPA-HQ-OW-2018-0149-5155          Public Comment                                 Comment submitted by B. Dehart                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5155
EPA-HQ-OW-2018-0149-5156          Public Comment                                 Comment submitted by B. Fesler                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5156
EPA-HQ-OW-2018-0149-5157          Public Comment                                 Comment submitted by B. Gerard                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5157
EPA-HQ-OW-2018-0149-5158          Public Comment                                 Comment submitted by B. Koeller                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5158
EPA-HQ-OW-2018-0149-5159          Public Comment                                 Comment submitted by B. Lemons                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5159
EPA-HQ-OW-2018-0149-5160          Public Comment                                 Comment submitted by B. Mathews                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5160
EPA-HQ-OW-2018-0149-5161          Public Comment                                 Comment submitted by B. Priestas                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5161
EPA-HQ-OW-2018-0149-5162          Public Comment                                 Comment submitted by B. Willard                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5162
                                                                                 Comment submitted by Barbara Weinstein, Director, Commission on
EPA-HQ-OW-2018-0149-5163          Public Comment                                 Social Action of Reform Judaism, Religious Action Center of Reform            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5163
                                                                                 Judaism
                                                                                 Comment submitted by Basil Seggos, Commissioner, New York State
EPA-HQ-OW-2018-0149-5164          Public Comment                                                                                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5164
                                                                                 Department of Environmental Conservation et al.
EPA-HQ-OW-2018-0149-5165          Public Comment                                 Comment submitted by Benton County Farm Bureau                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5165
                                                                                 Comment submitted by Betsy Nicholas, Executive Director, Waterkeepers
EPA-HQ-OW-2018-0149-5166          Public Comment                                                                                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5166
                                                                                 Chesapeake et al.
                                                                                 Comment submitted by Brian K. North, Director, Environmental Services,
EPA-HQ-OW-2018-0149-5167          Public Comment                                                                                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5167
                                                                                 Martin Marietta
                                                                                 Comment submitted by Bryan Smith, President, Executive Director,
EPA-HQ-OW-2018-0149-5168          Public Comment                                 Township Officials of Illinois, National Association of Towns and Townships   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5168
                                                                                 (NATaT)
EPA-HQ-OW-2018-0149-5169          Public Comment                                 Comment submitted by C. Allen                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5169
EPA-HQ-OW-2018-0149-5170          Public Comment                                 Comment submitted by C. Dean                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5170
EPA-HQ-OW-2018-0149-5171          Public Comment                                 Comment submitted by C. Hayden                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5171
EPA-HQ-OW-2018-0149-5172          Public Comment                                 Comment submitted by C. Koeller                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5172
EPA-HQ-OW-2018-0149-5173          Public Comment                                 Comment submitted by C. Moffit                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5173
EPA-HQ-OW-2018-0149-5174          Public Comment                                 Comment submitted by C. Mountain                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5174
EPA-HQ-OW-2018-0149-5175          Public Comment                                 Comment submitted by C. Smith                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5175
                                                                                 Comment submitted by C.E. (Mac) McGinley, Chair, Maine Council Trout
EPA-HQ-OW-2018-0149-5176          Public Comment                                                                                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5176
                                                                                 Unlimited (TU)
                                                                                 Comment submitted by Carlos V. Lugo, General Manager, Helix Water
EPA-HQ-OW-2018-0149-5177          Public Comment                                                                                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5177
                                                                                 District




                                                                                                                                                                                                                                 129 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 133 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                      URL
                                                                                 Comment submitted by Carlton R. Layne, Executive Director, Aquatic
EPA-HQ-OW-2018-0149-5178          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5178
                                                                                 Ecosystem Restoration Foundation
                                                                                 Comment submitted by Chad Ingles, Chair, Member, Iowa Farm Bureau
EPA-HQ-OW-2018-0149-5179          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5179
                                                                                 Federation et al.
EPA-HQ-OW-2018-0149-5180          Public Comment                                 Comment submitted by Cumberland County Farm Bureau                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5180
EPA-HQ-OW-2018-0149-5181          Public Comment                                 Comment submitted by D. Barton                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5181
EPA-HQ-OW-2018-0149-5182          Public Comment                                 Comment submitted by D. Gay                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5182
EPA-HQ-OW-2018-0149-5183          Public Comment                                 Comment submitted by D. Lundberg                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5183
                                                                                 Comment submitted by Dan Keppen, Executive Director, Family Farm
EPA-HQ-OW-2018-0149-5184          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5184
                                                                                 Alliance
                                                                                 Comment submitted by Danny Smith, Graham County Supervisor, District
EPA-HQ-OW-2018-0149-5185          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5185
                                                                                 III, Graham County Board Of Supervisors
                                                                                 Comment submitted by David K. Paylor, Director, Virginia Department of
EPA-HQ-OW-2018-0149-5186          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5186
                                                                                 Environmental Quality (DEQ), Commonwealth of Virginia
                                                                                 Comment submitted by David Morgan, Managing Partner, Plas Newydd
EPA-HQ-OW-2018-0149-5187          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5187
                                                                                 Farm, Plas Newydd, LLC
                                                                                 Comment submitted by Dawn Caldwell, Head of Government Affairs,
EPA-HQ-OW-2018-0149-5188          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5188
                                                                                 Aurora Cooperative Elevator Company
                                                                                 Comment submitted by Dean K. Moos, Director, Reclamation and AML
EPA-HQ-OW-2018-0149-5189          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5189
                                                                                 Divisions, North Dakota Public Service Commission
                                                                                 Comment submitted by Deedra M. Allen, P.E., J.D. Director, Regulatory
EPA-HQ-OW-2018-0149-5190          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5190
                                                                                 Affairs, The Mosaic Company
                                                                                 Comment submitted by Devin M. Brundage, General Manager, Central
EPA-HQ-OW-2018-0149-5191          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5191
                                                                                 Nebraska Public Power and Irrigation District
                                                                                 Comment submitted by Diana Walden, Executive Board Treasurer,
EPA-HQ-OW-2018-0149-5192          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5192
                                                                                 Association of Massachusetts Wetland Scientists (AMWS)
                                                                                 Comment submitted by Donald Cook, President, New York State
EPA-HQ-OW-2018-0149-5193          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5193
                                                                                 Federation of Lake Associations (NYSFOLA)
                                                                                 Comment submitted by Doug Miyamoto, Director, Wyoming Department
EPA-HQ-OW-2018-0149-5194          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5194
                                                                                 of Agriculture (WDA)
EPA-HQ-OW-2018-0149-5195          Public Comment                                 Comment submitted by E. Bradshaw                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5195
EPA-HQ-OW-2018-0149-5196          Public Comment                                 Comment submitted by E. Hoover                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5196
EPA-HQ-OW-2018-0149-5197          Public Comment                                 Comment submitted by E. Sheppard                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5197
                                                                                 Comment submitted by Eileen Sobeck, Executive Director, California State
EPA-HQ-OW-2018-0149-5198          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5198
                                                                                 Water Resources Control Board
                                                                                 Mass Comment Campaign sponsored by Macon County Farm Bureau
EPA-HQ-OW-2018-0149-5199          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5199
                                                                                 (web)
                                                                                 Comment submitted by Elizabeth Leibold, Civil Engineer, City of Tucson,
EPA-HQ-OW-2018-0149-5200          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5200
                                                                                 Department of Transportation
                                                                                 Comment submitted by Fawn R. Sharp, President, Quinault Indian Nation
EPA-HQ-OW-2018-0149-5201          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5201
                                                                                 (QIN)
                                                                                 Comment submitted by Fred Reimherr, Conservation Chair, Stonefly
EPA-HQ-OW-2018-0149-5202          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5202
                                                                                 Society Chapter Trout Unlimited
EPA-HQ-OW-2018-0149-5203          Public Comment                                 Comment submitted by G. R. Reetz                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5203
EPA-HQ-OW-2018-0149-5204          Public Comment                                 Comment submitted by G. Sanchez                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5204
EPA-HQ-OW-2018-0149-5205          Public Comment                                 Comment submitted by G. Vandel                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5205




                                                                                                                                                                                                                              130 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 134 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                               URL
                                                                                 Comment submitted by Georgia Ackerman, Apalachicola Riverkeeper,
EPA-HQ-OW-2018-0149-5206          Public Comment                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5206
                                                                                 Waterkeepers Florida
                                                                                 Mass Comment Campaign sponsored by Alliance of Nurses for Healthy
EPA-HQ-OW-2018-0149-5207          Public Comment                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5207
                                                                                 Environments (web)
EPA-HQ-OW-2018-0149-5208          Public Comment                                 Mass Comment Campaign sponsored by Bayou City Waterkeeper (web)     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5208

EPA-HQ-OW-2018-0149-5209          Public Comment                                 Mass Comment Campaign sponsored by Cocke County Farm Bureau (web) https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5209
                                                                                 Mass Comment Campaign sponsored by Decatur County Farm Bureau
EPA-HQ-OW-2018-0149-5210          Public Comment                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5210
                                                                                 (web)
                                                                                 Mass Comment Campaign sponsored by Dickson County Farm Bureau
EPA-HQ-OW-2018-0149-5211          Public Comment                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5211
                                                                                 (web)
EPA-HQ-OW-2018-0149-5212          Public Comment                                 Mass Comment Campaign sponsored by Dyer County Farm Bureau (web)    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5212

EPA-HQ-OW-2018-0149-5213          Public Comment                                 Mass Comment Campaign sponsored by Giles County Farm Bureau (web) https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5213
                                                                                 Mass Comment Campaign sponsored by Hamblen County Farm Bureau
EPA-HQ-OW-2018-0149-5214          Public Comment                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5214
                                                                                 (web)
                                                                                 Mass Comment Campaign sponsored by Hardeman County Farm Bureau
EPA-HQ-OW-2018-0149-5215          Public Comment                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5215
                                                                                 (web)
                                                                                 Mass Comment Campaign sponsored by Hardin County Farm Bureau
EPA-HQ-OW-2018-0149-5216          Public Comment                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5216
                                                                                 (web)
EPA-HQ-OW-2018-0149-5217          Public Comment                                 Mass Comment Campaign sponsored by Henry County Farm Bureau (web) https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5217

EPA-HQ-OW-2018-0149-5218          Public Comment                                 Mass Comment Campaign sponsored by Michigan Farm Bureau (web)       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5218

EPA-HQ-OW-2018-0149-5219          Public Comment                                 Mass Comment Campaign sponsored by National Audubon Society (web) https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5219
                                                                                 Mass Comment Campaign sponsored by National Wildlife Federation
EPA-HQ-OW-2018-0149-5220          Public Comment                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5220
                                                                                 (NWF) (web)
                                                                                 Mass Comment Campaign sponsored by North Carolina Farm Bureau
EPA-HQ-OW-2018-0149-5221          Public Comment                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5221
                                                                                 (web)
                                                                                 Mass Comment Campaign sponsored by Resources Information Project
EPA-HQ-OW-2018-0149-5222          Public Comment                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5222
                                                                                 (web)
EPA-HQ-OW-2018-0149-5223          Public Comment                                 Mass Comment Campaign sponsored by Rhea County Farm Bureau (web) https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5223

EPA-HQ-OW-2018-0149-5224          Public Comment                                 Mass Comment Campaign sponsored by Scott County Farm Bureau (web) https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5224
EPA-HQ-OW-2018-0149-5225          Public Comment                                 Mass Comment Campaign sponsored by Sierra Club (web)             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5225
                                                                                 Mass Comment Campaign sponsored by Washington County Farm Bureau
EPA-HQ-OW-2018-0149-5226          Public Comment                                                                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5226
                                                                                 (web)
EPA-HQ-OW-2018-0149-5227          Public Comment                                 Mass Comment Campaign sponsoring organization unknown (web)         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5227

EPA-HQ-OW-2018-0149-5228          Public Comment                                 Mass Comment Campaign sponsoring organization unknown (web)         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5228

EPA-HQ-OW-2018-0149-5229          Public Comment                                 Mass Comment Campaign sponsoring organization unknown (web)         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5229

EPA-HQ-OW-2018-0149-5230          Public Comment                                 Mass Comment Campaign sponsoring organization unknown (web)         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5230




                                                                                                                                                                                                                       131 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 135 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                    URL
                                                                                 Comment submitted by Sarah Eckhardt, Travis County Judge, et al., Travis
EPA-HQ-OW-2018-0149-5231          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5231
                                                                                 County Commissioners County
                                                                                 Comment submitted by J.J. Goicoechea, DVM, Chairman, Eureka County
EPA-HQ-OW-2018-0149-5232          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5232
                                                                                 Board of Commissioners
                                                                                 Comment submitted by Rashida Tlaib, Congresswoman, 13th District,
EPA-HQ-OW-2018-0149-5233          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5233
                                                                                 Michigan, Congress of the United States, House of Representatives
                                                                                 Comment submitted by Jordan Hofmeier, President, Kansas Chapter of the
EPA-HQ-OW-2018-0149-5234          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5234
                                                                                 American Fisheries Society (KS-AFS)
                                                                                 Comment submitted by Steve Whitt, Director, Environmental Services,
EPA-HQ-OW-2018-0149-5235          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5235
                                                                                 Martin Marietta, Inc. (MM)
                                                                                 Comment submitted by Matt Robinson, President, Dallas Builders
EPA-HQ-OW-2018-0149-5236          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5236
                                                                                 Association (Dallas BA)
                                                                                 Comment submitted by Rachel Jankowitz, Conservation Chair, Native Plant
EPA-HQ-OW-2018-0149-5237          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5237
                                                                                 Society of New Mexico
                                                                                 Comment submitted by Major L. Clark, III, et al., Acting Chief Counsel,
EPA-HQ-OW-2018-0149-5238          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5238
                                                                                 Office of Advocacy U.S. Small Business Administration
EPA-HQ-OW-2018-0149-5239          Public Comment                                 Comment submitted by New Sweden Irrigation District                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5239
EPA-HQ-OW-2018-0149-5240          Public Comment                                 Comment submitted by J. Hurrelbrink                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5240
EPA-HQ-OW-2018-0149-5241          Public Comment                                 Comment submitted by J. Wahl                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5241
EPA-HQ-OW-2018-0149-5242          Public Comment                                 Comment submitted by J. Freeman                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5242
EPA-HQ-OW-2018-0149-5243          Public Comment                                 Comment submitted by N. Peek                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5243
EPA-HQ-OW-2018-0149-5244          Public Comment                                 Comment submitted by W. Andras                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5244
                                                                                 Comment submitted by Kara M. Montalvo, Director, Environmental
EPA-HQ-OW-2018-0149-5245          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5245
                                                                                 Compliance & Permitting, Salt River Project (SRP)
EPA-HQ-OW-2018-0149-5246          Public Comment                                 Comment submitted by K. Keithly                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5246
EPA-HQ-OW-2018-0149-5247          Public Comment                                 Comment submitted by H. Koeller                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5247
EPA-HQ-OW-2018-0149-5248          Public Comment                                 Comment submitted by I. Whitaker                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5248
EPA-HQ-OW-2018-0149-5249          Public Comment                                 Comment submitted by J. Neese                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5249
EPA-HQ-OW-2018-0149-5250          Public Comment                                 Comment submitted by J. Thomas                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5250
EPA-HQ-OW-2018-0149-5251          Public Comment                                 Comment submitted by J. C. Gay                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5251
EPA-HQ-OW-2018-0149-5252          Public Comment                                 Comment submitted by H. Contreras                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5252
EPA-HQ-OW-2018-0149-5253          Public Comment                                 Comment submitted by J. Koeller                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5253
EPA-HQ-OW-2018-0149-5254          Public Comment                                 Comment submitted by J. V. Dyne                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5254
EPA-HQ-OW-2018-0149-5255          Public Comment                                 Comment submitted by J. Landolt                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5255
EPA-HQ-OW-2018-0149-5256          Public Comment                                 Comment submitted by K. Keithly                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5256
EPA-HQ-OW-2018-0149-5257          Public Comment                                 Comment submitted by K. Curry                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5257
EPA-HQ-OW-2018-0149-5258          Public Comment                                 Comment submitted by K. Leahr                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5258
EPA-HQ-OW-2018-0149-5259          Public Comment                                 Comment submitted by L. Sprague                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5259
EPA-HQ-OW-2018-0149-5260          Public Comment                                 Comment submitted by M. Andrew Sprague                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5260
EPA-HQ-OW-2018-0149-5261          Public Comment                                 Comment submitted by M. Sprague                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5261
EPA-HQ-OW-2018-0149-5262          Public Comment                                 Comment submitted by M. J. Schultz                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5262
EPA-HQ-OW-2018-0149-5263          Public Comment                                 Comment submitted by M. Martin                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5263
EPA-HQ-OW-2018-0149-5264          Public Comment                                 Comment submitted by N. Wiese                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5264
EPA-HQ-OW-2018-0149-5265          Public Comment                                 Comment submitted by R. Koeller                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5265
EPA-HQ-OW-2018-0149-5266          Public Comment                                 Comment submitted by R. Howland                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5266
EPA-HQ-OW-2018-0149-5267          Public Comment                                 Comment submitted by S. Myers                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5267
EPA-HQ-OW-2018-0149-5268          Public Comment                                 Comment submitted by R. T. Rush                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5268




                                                                                                                                                                                                                             132 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 136 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                   URL
EPA-HQ-OW-2018-0149-5269          Public Comment                                 Comment submitted by W. D. Kendrick                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5269
EPA-HQ-OW-2018-0149-5270          Public Comment                                 Comment submitted by W. Borrowman                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5270
EPA-HQ-OW-2018-0149-5271          Public Comment                                 Comment submitted by Z. and C. Pruett                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5271
EPA-HQ-OW-2018-0149-5272          Public Comment                                 Comment submitted by P. Howard and J. Shrader                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5272
                                                                                 Comment submitted by Ward G. Wilson, Executive Director, Kentucky
EPA-HQ-OW-2018-0149-5273          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5273
                                                                                 Waterways Alliance (KWA)
EPA-HQ-OW-2018-0149-5274          Public Comment                                 Comment submitted by S. Glover                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5274
                                                                                 Comment submitted by Kimberly S. Hermann, General Counsel,
EPA-HQ-OW-2018-0149-5275          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5275
                                                                                 Southeastern Legal Foundation (SLF)
                                                                                 Comment submitted by J. D. King, President, Iowa County Engineers
EPA-HQ-OW-2018-0149-5276          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5276
                                                                                 Association (ICEA)
                                                                                 Comment submitted by Howard Marks, Ph.D., JD, MPH, Vice President,
EPA-HQ-OW-2018-0149-5277          Public Comment                                 Environment, Health & Safety, National Asphalt Pavement Association     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5277
                                                                                 (NAPA)
                                                                                 Comment submitted by Richard Aspenwind, Governor and Bernard Lujan,
EPA-HQ-OW-2018-0149-5278          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5278
                                                                                 WarChief, Taos Pueblo, New Mexico
                                                                                 Comment submitted by Scott Breeding, Chairman, Milner Irrigation
EPA-HQ-OW-2018-0149-5279          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5279
                                                                                 District, Idaho
                                                                                 Comment submitted by Phillip J. Cernera, Director, Lake Management
EPA-HQ-OW-2018-0149-5280          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5280
                                                                                 Department, Coeur d'Alene Tribe
                                                                                 Comment submitted by Joe M. Aguilar, Governor and Ivan Garcia, Lt.
EPA-HQ-OW-2018-0149-5281          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5281
                                                                                 Governor, Santo Domingo Tribe, New Mexico
                                                                                 Comment submitted by Stephen C. Ross, Esq, The Law Offices of Stephen
EPA-HQ-OW-2018-0149-5282          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5282
                                                                                 C. Ross, P.C. on behalf of the Town of Taos, New Mexico
EPA-HQ-OW-2018-0149-5283          Public Comment                                 Comment submitted by P. Stueve                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5283
                                                                                 Comment submitted by Kevin J. Moody, General Counsel, Pennsylvania
EPA-HQ-OW-2018-0149-5284          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5284
                                                                                 Independent Oil & Gas Association (PIOGA)
                                                                                 Comment submitted by Margaret A. Pilaro, Executive Director, Pacific
EPA-HQ-OW-2018-0149-5285          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5285
                                                                                 Coast Shellfish Growers Association (PCSGA)
EPA-HQ-OW-2018-0149-5286          Public Comment                                 Comment submitted by K. Goff                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5286
                                                                                 Comment submitted by Steven C. Parrish, General Manager/Chief
EPA-HQ-OW-2018-0149-5287          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5287
                                                                                 Engineer, Clark County Regional Flood Control District, Nevada
                                                                                 Comment submitted by Ken Hamilton, Executive Vice President, Wyoming
EPA-HQ-OW-2018-0149-5288          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5288
                                                                                 Farm Bureau (WyFB)
EPA-HQ-OW-2018-0149-5289          Public Comment                                 Comment submitted by P. Killeen                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5289
                                                                                 Comment submitted by John Shenot, President, Fort Collins Audubon
EPA-HQ-OW-2018-0149-5290          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5290
                                                                                 Society
                                                                                 Comment submitted by Lynn Scarlett, Vice President, Policy and
EPA-HQ-OW-2018-0149-5291          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5291
                                                                                 Government Relations, The Nature Conservancy
EPA-HQ-OW-2018-0149-5292          Public Comment                                 Comment submitted by L. A. Rasul                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5292
EPA-HQ-OW-2018-0149-5293          Public Comment                                 Comment submitted by H. J. Mell                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5293
EPA-HQ-OW-2018-0149-5294          Public Comment                                 Comment submitted by J. I. Valle                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5294
EPA-HQ-OW-2018-0149-5295          Public Comment                                 Comment submitted by J. Stachelek                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5295
EPA-HQ-OW-2018-0149-5296          Public Comment                                 Comment submitted by R. Walsh and A. Ward                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5296
                                                                                 Comment submitted by Jacob Rash, President, North Carolina Chapter of
EPA-HQ-OW-2018-0149-5297          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5297
                                                                                 the American Fisheries Society (NCAFS)
EPA-HQ-OW-2018-0149-5298          Public Comment                                 Comment submitted by P. Nachlas                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5298




                                                                                                                                                                                                                           133 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 137 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                   URL
                                                                                 Comment submitted by Matthew P. Gouin, Director, Koochiching County
EPA-HQ-OW-2018-0149-5299          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5299
                                                                                 Environmental Services
EPA-HQ-OW-2018-0149-5300          Public Comment                                 Comment submitted by S. Keene                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5300
                                                                                 Comment submitted by Sarah Vance, Environmental Manager, GCC of
EPA-HQ-OW-2018-0149-5301          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5301
                                                                                 America, Inc. (GCC)
                                                                                 Comment submitted by Peter T. Vlahos, President, Pennsylvania
EPA-HQ-OW-2018-0149-5302          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5302
                                                                                 Aggregates & Concrete Association (PACA)
EPA-HQ-OW-2018-0149-5303          Public Comment                                 Comment submitted by Kevin Paap, President, Minnesota Farm Bureau       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5303
                                                                                 Comment submitted by Preston D. Cole, Secretary, Wisconsin Department
EPA-HQ-OW-2018-0149-5304          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5304
                                                                                 of Natural Resources (WDNR)
EPA-HQ-OW-2018-0149-5305          Public Comment                                 Comment submitted by National Audubon Society et al.                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5305
                                                                                 Comment submitted by Jefferson Keel, President, National Congress of
EPA-HQ-OW-2018-0149-5306          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5306
                                                                                 American Indians (NCAI)
                                                                                 Comment submitted by Staci Heaton, Regulatory Affairs Advocate, Rural
EPA-HQ-OW-2018-0149-5307          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5307
                                                                                 County Representatives of California (RCRC)
EPA-HQ-OW-2018-0149-5308          Public Comment                                 Comment submitted by Maggie Greenfield, Bronx River Alliance            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5308
EPA-HQ-OW-2018-0149-5309          Public Comment                                 Comment submitted by Virginia Council of Trout Unlimited (TU)           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5309
                                                                                 Comment submitted by Glenn Hamer, President and Chief Executive
EPA-HQ-OW-2018-0149-5310          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5310
                                                                                 Officer, Arizona Chamber of Commerce & Industry
                                                                                 Comment submitted by Mark W Rogers, Chair, Oregon Council Trout
EPA-HQ-OW-2018-0149-5311          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5311
                                                                                 Unlimited (TU)
                                                                                 Comment submitted by Robert J. Pierce, Wetland Science Applications,
EPA-HQ-OW-2018-0149-5312          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5312
                                                                                 Inc.
                                                                                 Comment submitted by Taunia S. Van Valkenburg, Group Leader, Los
EPA-HQ-OW-2018-0149-5313          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5313
                                                                                 Alamos National Laboratory on behalf of Triad National Security, LLC
                                                                                 Comment submitted by Matt Stewart, Southern Nevada Las Vegas
EPA-HQ-OW-2018-0149-5314          Public Comment                                 Chapter, and Russell F. Meyer, Sagebrush Chapter President, Nevada      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5314
                                                                                 Trout Unlimited
                                                                                 Comment submitted by Roberta L. Firoved, Industry Affairs Manager,
EPA-HQ-OW-2018-0149-5315          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5315
                                                                                 California Rice Commission (CRC)
                                                                                 Comment submitted by Randy Olson, Executive Director, Iowa Limestone
EPA-HQ-OW-2018-0149-5316          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5316
                                                                                 Producers Association
                                                                                 Comment submitted by Travis K. Simshauser, County Supervisor,
EPA-HQ-OW-2018-0149-5317          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5317
                                                                                 District 3, Apache County, Arizona
                                                                                 Comment submitted by Grant R. Gulibon, Director, Regulatory Affairs,
EPA-HQ-OW-2018-0149-5318          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5318
                                                                                 Pennsylvania Farm Bureau (PFB)
                                                                                 Comment submitted by Jason Bohrer, President and Chief Executive
EPA-HQ-OW-2018-0149-5319          Public Comment                                 Officer,                                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5319
                                                                                 Lignite Energy Council (LEC)
EPA-HQ-OW-2018-0149-5320          Public Comment                                 Comment submitted by Oneida Nation                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5320
                                                                                 Comment submitted by Kathy Breithaupt, Ph.D. Chairman, Georgia
EPA-HQ-OW-2018-0149-5321          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5321
                                                                                 Council of Trout Unlimited (TU)
                                                                                 Comment submitted by Mark Brnovich, Attorney General of Arizona, Ken
EPA-HQ-OW-2018-0149-5322          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5322
                                                                                 Paxton, Texas Attorney General, and Sean Reyes, Utah Attorney General
                                                                                 Comment submitted by Kristin Meira, Executive Director, Pacific
EPA-HQ-OW-2018-0149-5323          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5323
                                                                                 Northwest Waterways Association (PNWA)




                                                                                                                                                                                                                           134 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 138 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                       URL
                                                                                 Comment submitted by Peter Nimrod, Chief Engineer, Board of Mississippi
EPA-HQ-OW-2018-0149-5324          Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5324
                                                                                 Levee Commissioners (Mississippi Levee Board)
EPA-HQ-OW-2018-0149-5325          Public Comment                                 Comment submitted by National Environmental Law Center                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5325
                                                                                 Comment submitted by Jan McKinney, Attorney, The Law Office of Jan
EPA-HQ-OW-2018-0149-5326          Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5326
                                                                                 McKinney. P.C.
                                                                                 Comment submitted by Tony Hodge, Environmental Engineer, Nuco-
EPA-HQ-OW-2018-0149-5327          Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5327
                                                                                 Yamato Steel Co.
                                                                                 Comment submitted by Peggy Judd, Cochise Conty Superisor, District III.,
EPA-HQ-OW-2018-0149-5328          Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5328
                                                                                 Cochise County Board of Supervisors
                                                                                 Comment submitted by Matt Vitello, Policy Coordinator, Missouri
EPA-HQ-OW-2018-0149-5329          Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5329
                                                                                 Department of Conservation
                                                                                 Comment submitted by Megan Chase, Clean Water Advocate, Upstate
EPA-HQ-OW-2018-0149-5330          Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5330
                                                                                 Forever (UF)
EPA-HQ-OW-2018-0149-5331          Public Comment                                 Comment submitted by Jeff Hortsman, Executive Director, ShoreRivers         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5331
                                                                                 Comment submitted by Travis Day, Natural Resource Director, Sierra Soil
EPA-HQ-OW-2018-0149-5332          Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5332
                                                                                 & Water Conservation District (SSWCD)
                                                                                 Comment submitted by Paul T. Combs, President, The Little River Drainage
EPA-HQ-OW-2018-0149-5333          Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5333
                                                                                 District, Missouri
                                                                                 Comment submitted by Vance Lungren, Supervisor, Washakie County
EPA-HQ-OW-2018-0149-5334          Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5334
                                                                                 Conservation District (WCCD), Wyoming
                                                                                 Comment submitted by Rick Warhurst, North Dakota Chapter of The
EPA-HQ-OW-2018-0149-5335          Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5335
                                                                                 Wildlife Society
                                                                                 Comment submitted by Robert J. Gray, Senior Dairy Policy Advisor,
EPA-HQ-OW-2018-0149-5336          Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5336
                                                                                 Northeast Dairy Farmers Cooperatives
                                                                                 Comment submitted by Jeramy Stephens, 2018-2019 President, Realtors
EPA-HQ-OW-2018-0149-5337          Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5337
                                                                                 Land Institute (RLI)
EPA-HQ-OW-2018-0149-5338          Public Comment                                 Comment submitted by R. H. Savage                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5338
                                                                                 Comment submitted by Priscilla Chapman, President, Taunton River
EPA-HQ-OW-2018-0149-5339          Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5339
                                                                                 Watershed Alliance (TRWA)
                                                                                 Comment submitted by The California Association of Winegrape Growers
EPA-HQ-OW-2018-0149-5340          Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5340
                                                                                 (CAWG)
                                                                                 Comment submitted by Maya K. Van Rossum, The Delaware Riverkeeper
EPA-HQ-OW-2018-0149-5341          Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5341
                                                                                 Network
                                                                                 Comment submitted by Paul R. David, Supervisor, Dist. 1 and Danny Smith
EPA-HQ-OW-2018-0149-5342          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5342
                                                                                 Supervisor, District Ill, Graham County Board of Supervisors
                                                                                 Comment submitted by Stacy Meyers, Senior Counsel and Molly
EPA-HQ-OW-2018-0149-5343          Public Comment                                 Kordas,Staff Attorney, Openlands and Kim Knowles, Staff Attorney, Prairie   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5343
                                                                                 Rivers Network
                                                                                 Comment submitted by Hank Rupp, Chief Operations Officer, General
EPA-HQ-OW-2018-0149-5344          Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5344
                                                                                 Counsel, Rancho Guejito Corporation
                                                                                 Mass Comment Campaign sponsored by Fayette County Farm Bureau
EPA-HQ-OW-2018-0149-5345          Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5345
                                                                                 (web)
                                                                                 Mass Comment Campaign sponsored by Grainger County Farm Bureau
EPA-HQ-OW-2018-0149-5346          Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5346
                                                                                 (web)
                                                                                 Mass Comment Campaign sponsored by Hardin County Farm Bureau
EPA-HQ-OW-2018-0149-5347          Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5347
                                                                                 (web)




                                                                                                                                                                                                                               135 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 139 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                   URL
                                                                                 Mass Comment Campaign sponsored by Hawkins County Farm Bureau
EPA-HQ-OW-2018-0149-5348          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5348
                                                                                 (web)
                                                                                 Mass Comment Campaign sponsored by Henderson County Farm Bureau
EPA-HQ-OW-2018-0149-5349          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5349
                                                                                 (web)
                                                                                 Mass Comment Campaign sponsored by Houston County Farm Bureau
EPA-HQ-OW-2018-0149-5350          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5350
                                                                                 (web)
                                                                                 Mass Comment Campaign sponsored by Robertson County Farm Bureau
EPA-HQ-OW-2018-0149-5351          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5351
                                                                                 (web)
                                                                                 Mass Comment Campaign sponsored by Van Buren County Farm Bureau
EPA-HQ-OW-2018-0149-5352          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5352
                                                                                 (web)
                                                                                 Comment submitted by Matt Ledbetter, President et al., Bedford County
EPA-HQ-OW-2018-0149-5353          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5353
                                                                                 Farm Bureau
                                                                                 Comment submitted by Todd (surname illegible), Gibson County Farm
EPA-HQ-OW-2018-0149-5354          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5354
                                                                                 Bureau
                                                                                 Comment submitted by William L. House, President, Haywood County
EPA-HQ-OW-2018-0149-5355          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5355
                                                                                 Farm Bureau
                                                                                 Comment submitted by Daniel A. Laudal, Ph.D., Environmental Manager,
EPA-HQ-OW-2018-0149-5356          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5356
                                                                                 Minnkota Power Cooperative, Inc. (Minnkota)
EPA-HQ-OW-2018-0149-5357          Public Comment                                 Comment submitted by Ed Simard, President, Lake County Farm Bureau      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5357
                                                                                 Comment submitted by Jimmy Ogilvie, President, Marshall County Farm
EPA-HQ-OW-2018-0149-5358          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5358
                                                                                 Bureau et al.
EPA-HQ-OW-2018-0149-5359          Public Comment                                 Comment submitted by J. Mark Mills, et al., Monroe County Farm Bureau https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5359
EPA-HQ-OW-2018-0149-5360          Public Comment                                 Comment submitted by Shelby County Farm Bureau                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5360
                                                                                 Comment submitted by Ricky Kirkpatrick, County President, Sumner
EPA-HQ-OW-2018-0149-5361          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5361
                                                                                 County Farm Bureau
                                                                                 Comment submitted by Danielle Hopkins, CMP Executive, Florida
EPA-HQ-OW-2018-0149-5362          Public Comment                                                                                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5362
                                                                                 Stormwater Association (FSA)
                                                                                 Comment submitted by Terry Humfeld, Executive Director, The Cranberry
EPA-HQ-OW-2018-0149-5363          Public Comment                                                                                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5363
                                                                                 Institute (CI)
                                                                                 Comment submitted by Dan Temple, Manager, A&B Irrigation District et
EPA-HQ-OW-2018-0149-5364          Public Comment                                                                                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5364
                                                                                 al.
                                                                                 Comment submitted by Matt Hite, Vice President of Government Affairs,
EPA-HQ-OW-2018-0149-5365          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5365
                                                                                 GPA Midstream Association
                                                                                 Comment submitted by Robert E. McKnight, Jr., President, Texas and
EPA-HQ-OW-2018-0149-5366          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5366
                                                                                 Southwestern Cattle Raisers Association (TSCRA)
                                                                                 Comment submitted by Terri L. Jensen, ALC Accredited Land
EPA-HQ-OW-2018-0149-5367          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5367
                                                                                 Consultant/Realtors Land Institute) Managing Broker, National Land Realty
EPA-HQ-OW-2018-0149-5368          Public Comment                                 Comment submitted by L. Hanson                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5368
EPA-HQ-OW-2018-0149-5369          Public Comment                                 Comment submitted by L. H. Roulson                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5369
                                                                                 Comment submitted by Cindy Coping, Chair, Pima Natural Resource
EPA-HQ-OW-2018-0149-5370          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5370
                                                                                 Conservation District (PNRCD)
                                                                                 Comment submitted by Andy Groseta, President, Cottonwood Ditch
EPA-HQ-OW-2018-0149-5371          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5371
                                                                                 Association, Inc.
EPA-HQ-OW-2018-0149-5372          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5372




                                                                                                                                                                                                                             136 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 140 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                        URL
EPA-HQ-OW-2018-0149-5373          Public Comment                                 Comment submitted by Pearl Mast, Cascabel Conservation Association           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5373
EPA-HQ-OW-2018-0149-5374          Public Comment                                 Comment submitted by S. C. DeMartini                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5374
                                                                                 Comment submitted by Karen G. Ash, Chair, Concerned Citizens of
EPA-HQ-OW-2018-0149-5375          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5375
                                                                                 Allegany County, Inc.
EPA-HQ-OW-2018-0149-5376          Public Comment                                 Comment submitted by D. C. Allen et al.                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5376
EPA-HQ-OW-2018-0149-5377          Public Comment                                 Comment submitted by T. Grady                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5377
EPA-HQ-OW-2018-0149-5378          Public Comment                                 Comment submitted by J. Loving                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5378
EPA-HQ-OW-2018-0149-5379          Public Comment                                 Comment submitted by A. Moss                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5379
EPA-HQ-OW-2018-0149-5380          Public Comment                                 Comment submitted by M. Merk                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5380
EPA-HQ-OW-2018-0149-5381          Public Comment                                 Comment submitted by Gary Visintainer, Visintainer Sheep Company             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5381
EPA-HQ-OW-2018-0149-5382          Public Comment                                 Anonymous public comment                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5382
                                                                                 Comment submitted by Tom Carper, Ranking Member, Committee on
EPA-HQ-OW-2018-0149-5383          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5383
                                                                                 Environment and Public Works, et al., United States Senate
                                                                                 Comment submitted by Mark Perry and Marisa Carrozzo, Co-Chair,
EPA-HQ-OW-2018-0149-5384          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5384
                                                                                 Everglades Coalition
                                                                                 Comment submitted by Lisa Hendriksen, Environmental Director, The Port
EPA-HQ-OW-2018-0149-5385          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5385
                                                                                 of Longview
                                                                                 Comment submitted by Charlie Burd, Executive Director, Independent Oil
EPA-HQ-OW-2018-0149-5386          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5386
                                                                                 and Gas Association of West Virginia, Inc.
                                                                                 Comment submitted by Wayne Butts, Chairman, Custer County, Idaho
EPA-HQ-OW-2018-0149-5387          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5387
                                                                                 Commissioners, Custer County Board of Commissioners
                                                                                 Comment submitted by Michael L. Pisauro, Jr., Esq., Policy Director, The
EPA-HQ-OW-2018-0149-5388          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5388
                                                                                 Watershed Institute
                                                                                 Comment submitted by Mark W Rogers, Chair, Oregon Council Trout
EPA-HQ-OW-2018-0149-5389          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5389
                                                                                 Unlimited (TU)
                                                                                 Comment submitted by Dan Keppen, Executive Director, Family Farm
EPA-HQ-OW-2018-0149-5390          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5390
                                                                                 Alliance
                                                                                 Comment submitted by Daren Bakst, Senior Research Fellow in
EPA-HQ-OW-2018-0149-5391          Public Comment                                 Agricultural Policy, Thomas A. Roe, Institute for Economic Policy Studies,   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5391
                                                                                 Institute for Economic Freedom, The Heritage Foundation
                                                                                 Comment submitted by Mike Kuhr, Council, Wisconsin Council of Trout
EPA-HQ-OW-2018-0149-5392          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5392
                                                                                 Unlimited (TU)
EPA-HQ-OW-2018-0149-5393          Public Comment                                 Comment submitted by Abigail M. Jones, Staff Attorney, PennFuture            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5393
                                                                                 Comment submitted by Darwin L. Adams, Chairman, Illinois Council of
EPA-HQ-OW-2018-0149-5394          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5394
                                                                                 Trout Unlimited (ICTU)
                                                                                 Comment submitted by Jared Mott, Conservation Director, Izaak Walton
EPA-HQ-OW-2018-0149-5395          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5395
                                                                                 League of America
                                                                                 Comment submitted by Mike Kuntz, County Engineer, Jackson County
EPA-HQ-OW-2018-0149-5396          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5396
                                                                                 Roads
                                                                                 Comment submitted by Arthur Vollmer, Chairperson, Council of Trout
EPA-HQ-OW-2018-0149-5397          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5397
                                                                                 Unlimited New Mexico
                                                                                 Comment submitted by Charles Schneider, Vice President, Government
EPA-HQ-OW-2018-0149-5398          Public Comment                                 Affairs and Environment & Energy, Tennessee Chamber of Commerce &            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5398
                                                                                 Industry




                                                                                                                                                                                                                                137 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 141 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                     URL
                                                                                 Comment submitted by Alexander B. Ritchie, Attorney General, San Carlos
EPA-HQ-OW-2018-0149-5399          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5399
                                                                                 Apache Tribe
                                                                                 Comment submitted by Patrick Morrisey, Attorney General, State of West
EPA-HQ-OW-2018-0149-5400          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5400
                                                                                 Virginia, Office of the Attorney General et. al.
                                                                                 Comment submitted by Gary F. Loonsfoot, JR., Vice President, Keweenaw
EPA-HQ-OW-2018-0149-5401          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5401
                                                                                 Bay lndian Community
                                                                                 Comment submitted by John Hutton, Vice President, Wildlands
EPA-HQ-OW-2018-0149-5402          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5402
                                                                                 Engineering
                                                                                 Comment submitted by Goveronr J. Michael Chavarria, Santa Clara
EPA-HQ-OW-2018-0149-5403          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5403
                                                                                 Pueblo, New Mexico
                                                                                 Comment submitted by Theodore Hadzi-Antich et al., Texas Public Policy
EPA-HQ-OW-2018-0149-5404          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5404
                                                                                 Foundation on behalf of Orchard Hill Building Company
                                                                                 Comment submitted by Robert Wolff, President, Board of Directors,
EPA-HQ-OW-2018-0149-5405          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5405
                                                                                 Southwestern Water Conservation District (SWCD)
                                                                                 Comment submitted by Gabby Queenan, Policy Director, Massachusetts
EPA-HQ-OW-2018-0149-5406          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5406
                                                                                 Rivers Alliance
                                                                                 Comment submitted by Bridget C. Coughlin, President and CEO, John G.
EPA-HQ-OW-2018-0149-5407          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5407
                                                                                 Shedd Aquarium et al.
                                                                                 Comment submitted by Tim Humphrey, Supervisor, District II, Gila County
EPA-HQ-OW-2018-0149-5408          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5408
                                                                                 Board of Supervisors
                                                                                 Comment submitted by Ivy Schwartz, President, and Melanie Mizell,
EPA-HQ-OW-2018-0149-5409          Public Comment                                                                                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5409
                                                                                 Contractor-Coordinator, Community Water Coalition of Southern Arizona
EPA-HQ-OW-2018-0149-5410          Public Comment                                 Comment submitted by S. Grieger                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5410
                                                                                 Comment submitted by Larry M. Antosch, Senior Director, Policy
EPA-HQ-OW-2018-0149-5411          Public Comment                                 Development & Environmental Policy, Ohio Farm Bureau Federation           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5411
                                                                                 (OFBF)
EPA-HQ-OW-2018-0149-5412          Public Comment                                 Comment submitted by Governor Kate Brown, State of Oregon                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5412
                                                                                 Comment submitted by Joseph Pavel, Director, Natural Resources,
EPA-HQ-OW-2018-0149-5413          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5413
                                                                                 Skokomish Tribe
                                                                                 Comment submitted by Keven Whicker, Natural Resource Specialist,
EPA-HQ-OW-2018-0149-5414          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5414
                                                                                 Beaver County Commission
EPA-HQ-OW-2018-0149-5415          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5415
EPA-HQ-OW-2018-0149-5416          Public Comment                                 Comment submitted by A. E. Crowe                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5416
                                                                                 Comment submitted by G. Tracy Mehan, III, Executive Director of
EPA-HQ-OW-2018-0149-5417          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5417
                                                                                 Government Affairs, American Water Works Association (AWWA)
EPA-HQ-OW-2018-0149-5418          Public Comment                                 Comment submitted by J. B. Feaga                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5418
EPA-HQ-OW-2018-0149-5419          Public Comment                                 Comment submitted by J. Rodhouse                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5419
                                                                                 Comment submitted by Kelly Fitzgerald-Holland, Conservation Affairs
EPA-HQ-OW-2018-0149-5420          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5420
                                                                                 Committee Chair, Western Section of The Wildlife Society
                                                                                 Comment submitted by Anne Chartier, President, League of Women
EPA-HQ-OW-2018-0149-5421          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5421
                                                                                 Voters (LWV), Ashland Bayfield Counties, Wisconsin
EPA-HQ-OW-2018-0149-5422          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5422
                                                                                 Comment submitted by Randy E. Stookey, Senior Vice President, General
EPA-HQ-OW-2018-0149-5423          Public Comment                                 Counsel, Kansas Grain and Feed Association (KGFA) and Kansas              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5423
                                                                                 Agribusiness Retailers Association (KARA)




                                                                                                                                                                                                                             138 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 142 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                    URL
                                                                                 Comment submitted by Randy E. Stookey, Senior Vice President, General
EPA-HQ-OW-2018-0149-5424          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5424
                                                                                 Counsel, Renew Kansas Association (Renew Kansas)
EPA-HQ-OW-2018-0149-5425          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5425
EPA-HQ-OW-2018-0149-5426          Public Comment                                 Comment submitted by R. W. Standage                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5426
EPA-HQ-OW-2018-0149-5427          Public Comment                                 Comment submitted by M. A. Sayao                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5427
EPA-HQ-OW-2018-0149-5428          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5428
EPA-HQ-OW-2018-0149-5429          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5429
EPA-HQ-OW-2018-0149-5430          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5430
EPA-HQ-OW-2018-0149-5431          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5431
EPA-HQ-OW-2018-0149-5432          Public Comment                                 Comment submitted by N. Seligman                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5432
EPA-HQ-OW-2018-0149-5433          Public Comment                                 Comment submitted by N. Seligman                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5433
EPA-HQ-OW-2018-0149-5434          Public Comment                                 Comment submitted by M. C. Battle                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5434
                                                                                 Comment submitted by Amber Coleman, LSS, PWS, President, North
EPA-HQ-OW-2018-0149-5435          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5435
                                                                                 Carolina Association of Environmental Professionals (NCAEP)
EPA-HQ-OW-2018-0149-5436          Public Comment                                 Comment submitted by M. S. Wooten                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5436
EPA-HQ-OW-2018-0149-5437          Public Comment                                 Comment submitted by T. Broussard                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5437
                                                                                 Comment submitted by Ben Mosely, Vice President, Government Affairs
EPA-HQ-OW-2018-0149-5438          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5438
                                                                                 USA Rice
                                                                                 Comment submitted by Kirsten McDade, Pollution Prevention Specialist,
EPA-HQ-OW-2018-0149-5439          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5439
                                                                                 RE Sources for Sustainable Communities
                                                                                 Comment submitted by Nick Wiley, Chief Conservation Officer, and Gildo
EPA-HQ-OW-2018-0149-5440          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5440
                                                                                 Tori, Chief of Public Policy, Ducks Unlimited (DU)
EPA-HQ-OW-2018-0149-5441          Public Comment                                 Comment submitted by U. S. Poultry & Egg Association et al.              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5441
EPA-HQ-OW-2018-0149-5442          Public Comment                                 Comment submitted by Pennsylvania Council of Trout Unlimited (TU)        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5442

                                                                                 Comment submitted by Hal Fitch, President, Michigan Department of
EPA-HQ-OW-2018-0149-5443          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5443
                                                                                 Environmental Quality, Ground Water Protection Council (GWPC)
                                                                                 Comment submitted by Jay Garcia, Lt. Governor, Pueblo of Santa Ana (the
EPA-HQ-OW-2018-0149-5444          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5444
                                                                                 Pueblo), New Mexico
                                                                                 Comment submitted by Tanya Portillo, Executive Director, Florida Electric
EPA-HQ-OW-2018-0149-5445          Public Comment                                 Power Coordinating Group Environmental Committee (FCG Environmental https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5445
                                                                                 Committee) (FCG EC)
                                                                                 Comment submitted by Duane DeKrey, General Manager, Garrison
EPA-HQ-OW-2018-0149-5446          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5446
                                                                                 Diversion Conservancy District (Garrison Diversion)
                                                                                 Comment submitted by John Fleming, Division Head, Environmental
EPA-HQ-OW-2018-0149-5447          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5447
                                                                                 Division, Arkansas Department of Transportation (ARDOT)
EPA-HQ-OW-2018-0149-5448          Public Comment                                 Comment submitted by A Walk in the Woods, TN, et. al                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5448
                                                                                 Comment submitted by Carrie Jenks, MJB&A Permitting and Infrastructure
EPA-HQ-OW-2018-0149-5449          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5449
                                                                                 Coalition
                                                                                 Comment submitted by Thomas R. Kuhn, President, Edison Electric
EPA-HQ-OW-2018-0149-5450          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5450
                                                                                 Institute (EEI)
                                                                                 Comment submitted by John Keeling, Executive Vice President and CEO,
EPA-HQ-OW-2018-0149-5451          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5451
                                                                                 National Potato Council
EPA-HQ-OW-2018-0149-5452          Public Comment                                 Comment submitted by L. E. Kinsman-Costello                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5452
                                                                                 Comment submitted by Alda Yuan, et al., Environmental Law & Policy
EPA-HQ-OW-2018-0149-5453          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5453
                                                                                 Center, et al.




                                                                                                                                                                                                                             139 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 143 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                      URL
                                                                                 Comment submitted by Kelly McGinnis, Director, Mississippi River
EPA-HQ-OW-2018-0149-5454          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5454
                                                                                 Network
                                                                                 Comment submitted by Lawrence Charette, New York Council, Trout
EPA-HQ-OW-2018-0149-5455          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5455
                                                                                 Unlimited (TU)
                                                                                 Comment submitted by Amy Emmert, Senior Policy Advisor, American
EPA-HQ-OW-2018-0149-5456          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5456
                                                                                 Petroleum Institute (API) et al.
EPA-HQ-OW-2018-0149-5457          Public Comment                                 Comment submitted by Indian Nations Council #90 Trout Unlimited            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5457
                                                                                 Comment submitted by Stewart Fried, St. John Levee and Drainage District
EPA-HQ-OW-2018-0149-5458          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5458
                                                                                 of Missouri
                                                                                 Comment submitted by Rick Pate, Commissioner, Alabama Department of
EPA-HQ-OW-2018-0149-5459          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5459
                                                                                 Agriculture & Industries (ADAI)
                                                                                 Comment submitted by Paul Beaulieu, Chair Massachusetts and Rhode
EPA-HQ-OW-2018-0149-5460          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5460
                                                                                 Island Council, Trout Unlimited (TU)
                                                                                 Comment submitted by Jolene M. Thompson, AMP Executive Vice
EPA-HQ-OW-2018-0149-5461          Public Comment                                 President and OMEA Executive Director, American Municipal Power, Inc.      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5461
                                                                                 (AMP) and the Ohio Municipal Electric Association (OMEA)
                                                                                 Comment submitted by John D. Spence and Warner A. Broughman, III,
EPA-HQ-OW-2018-0149-5462          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5462
                                                                                 Kentucky Council of Trout Unlimited (TU)
                                                                                 Comment submitted by John D. Neuman, Vice President, General Counsel
EPA-HQ-OW-2018-0149-5463          Public Comment                                 and Secretary and Rebecca McGrew, Manager, Regulatory and            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5463
                                                                                 Environmental Affairs, North American Coal Corporation (NACoal)
                                                                                 Comment submitted by Michael Jordan, Director, et al., City of Portland,
EPA-HQ-OW-2018-0149-5464          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5464
                                                                                 Environmental Services
                                                                                 Comment submitted by Cole Sherard, Council Chair, Wyoming Council of
EPA-HQ-OW-2018-0149-5465          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5465
                                                                                 Trout Unlimited (WYTU)
                                                                                 Comment submitted by Mike Mihalas, Chair, North Carolina State Council
EPA-HQ-OW-2018-0149-5466          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5466
                                                                                 of Trout Unlimited
                                                                                 Comment submitted by Barbara D. Underwood, Attorney General of New
EPA-HQ-OW-2018-0149-5467          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5467
                                                                                 York et al.
                                                                                 Comment submitted by Brian Wick, Executive Director, Cape Cod
EPA-HQ-OW-2018-0149-5468          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5468
                                                                                 Cranberry Growers' Association (CCCGA)
EPA-HQ-OW-2018-0149-5469          Public Comment                                 Comment submitted by W. T. Drost                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5469
                                                                                 Comment submitted by Jim Herrington and Tom Van Zandt,
EPA-HQ-OW-2018-0149-5470          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5470
                                                                                 Environmental and Archeological Consulting, Hicks & Company
EPA-HQ-OW-2018-0149-5471          Public Comment                                 Comment submitted by D. Hatfield                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5471
EPA-HQ-OW-2018-0149-5472          Public Comment                                 Comment submitted by W. and P. Shearhart                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5472
EPA-HQ-OW-2018-0149-5473          Public Comment                                 Comment submitted by T. R. Dorsey                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5473
                                                                                 Mass Comment Campaign sponsored by Bradley County Farm Bureau
EPA-HQ-OW-2018-0149-5474          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5474
                                                                                 (web)
                                                                                 Mass Comment Campaign sponsored by Claiborne County Farm Bureau
EPA-HQ-OW-2018-0149-5475          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5475
                                                                                 (web)
                                                                                 Mass Comment Campaign sponsored by Hickman County Farm Bureau
EPA-HQ-OW-2018-0149-5476          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5476
                                                                                 (web)
EPA-HQ-OW-2018-0149-5477          Public Comment                                 Mass Comment Campaign sponsored by Knox County Farm Bureau (web) https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5477




                                                                                                                                                                                                                              140 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 144 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                     URL
                                                                                 Mass Comment Campaign sponsored by Lincoln County Farm Bureau
EPA-HQ-OW-2018-0149-5478          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5478
                                                                                 (web)
                                                                                 Mass Comment Campaign sponsored by Loudon County Farm Bureau
EPA-HQ-OW-2018-0149-5479          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5479
                                                                                 (web)
EPA-HQ-OW-2018-0149-5480          Public Comment                                 Mass Comment Campaign sponsored by Iowa Farm Bureau (web)                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5480
                                                                                 Mass Comment Campaign sponsored by Pickett County Farm Bureau
EPA-HQ-OW-2018-0149-5481          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5481
                                                                                 (web)
EPA-HQ-OW-2018-0149-5482          Public Comment                                 Mass Comment Campaign sponsored by Polk County Farm Bureau (web)          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5482
                                                                                 Mass Comment Campaign sponsored by Stewart County Farm Bureau
EPA-HQ-OW-2018-0149-5483          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5483
                                                                                 (web)
                                                                                 Mass Comment Campaign sponsored by Sullivan County Farm Bureau
EPA-HQ-OW-2018-0149-5484          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5484
                                                                                 (web)
                                                                                 Mass Comment Campaign sponsored by Weakley County Farm Bureau
EPA-HQ-OW-2018-0149-5485          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5485
                                                                                 (web)
                                                                                 Mass Comment Campaign sponsored by Williamson County Farm Bureau
EPA-HQ-OW-2018-0149-5486          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5486
                                                                                 (web)
                                                                                 Mass Comment Campaign sponsored by Hamilton County Farm Bureau
EPA-HQ-OW-2018-0149-5487          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5487
                                                                                 (web)
                                                                                 Mass Comment Campaign sponsored by Jefferson County Farm Bureau
EPA-HQ-OW-2018-0149-5488          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5488
                                                                                 (web)
                                                                                 Mass Comment Campaign sponsored by Bledsoe County Farm Bureau
EPA-HQ-OW-2018-0149-5489          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5489
                                                                                 (web)
                                                                                 Mass Comment Campaign sponsored by Jackson County Farm Bureau
EPA-HQ-OW-2018-0149-5490          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5490
                                                                                 (web)
                                                                                 Mass Comment Campaign sponsored by Carroll County Farm Bureau
EPA-HQ-OW-2018-0149-5491          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5491
                                                                                 (web)
                                                                                 Mass Comment Campaign sponsored by Lawrence County Farm Bureau
EPA-HQ-OW-2018-0149-5492          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5492
                                                                                 (web)
EPA-HQ-OW-2018-0149-5493          Public Comment                                 Mass Comment Campaign sponsored by Perry County Farm Bureau (web) https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5493

EPA-HQ-OW-2018-0149-5494          Public Comment                                 Mass Comment Campaign sponsored by BlueGreen Alliance (web)               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5494

                                                                                 Mass Comment Campaign sponsored by Conservation Voters of PA and
EPA-HQ-OW-2018-0149-5495          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5495
                                                                                 Environmental Justice Center at the Chestnut Hill United Church (email)
                                                                                 Mass Comment Campaign sponsored by DeKalb County Farm Bureau
EPA-HQ-OW-2018-0149-5496          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5496
                                                                                 (paper)
                                                                                 Mass Comment Campaign sponsored by Union County Farm Bureau
EPA-HQ-OW-2018-0149-5497          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5497
                                                                                 (paper)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-5498          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5498
                                                                                 attached (paper)
                                                                                 Mass Comment Campaign sponsored by Southern Environmental Law
EPA-HQ-OW-2018-0149-5499          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5499
                                                                                 Center (SELC) (email)
                                                                                 Mass Comment Campaign sponsored by Sierra Club Pennsylvania Chapter
EPA-HQ-OW-2018-0149-5500          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5500
                                                                                 (web)
EPA-HQ-OW-2018-0149-5501          Public Comment                                 Mass Comment Campaign sponsored by Hip Hop Caucus (web)                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5501
                                                                                 Mass Comment Campaign sponsored by Coffee County Farm Bureau
EPA-HQ-OW-2018-0149-5502          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5502
                                                                                 (paper)




                                                                                                                                                                                                                             141 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 145 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                               URL
                                                                                 Mass Comment Campaign sponsored by Maury County Farm Bureau
EPA-HQ-OW-2018-0149-5503          Public Comment                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5503
                                                                                 (paper)
                                                                                 Mass Comment Campaign sponsored by National Medical Association.
EPA-HQ-OW-2018-0149-5504          Public Comment                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5504
                                                                                 Sample attached (paper)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-5505          Public Comment                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5505
                                                                                 attached (paper)
                                                                                 Mass Comment Campaign sponsored by Virginia Farm Bureau. Sample
EPA-HQ-OW-2018-0149-5506          Public Comment                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5506
                                                                                 attached (paper)
                                                                                 Mass Comment Campaign sponsored by Winyah Rivers Alliance. Sample
EPA-HQ-OW-2018-0149-5507          Public Comment                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5507
                                                                                 attached (paper)
EPA-HQ-OW-2018-0149-5508          Public Comment                                 Mass Comment Campaign sponsored by Clean Water Action (web)         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5508

EPA-HQ-OW-2018-0149-5509          Public Comment                                 Mass Comment Campaign sponsored by Clean Water Action (web)         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5509
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-5510          Public Comment                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5510
                                                                                 attached (email)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-5511          Public Comment                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5511
                                                                                 attached (email)
                                                                                 Mass Comment Campaign sponsored by Backcountry Hunters & Anglers
EPA-HQ-OW-2018-0149-5512          Public Comment                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5512
                                                                                 (BHA). Sample attached (email)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-5513          Public Comment                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5513
                                                                                 attached (email)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-5514          Public Comment                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5514
                                                                                 attached (email)
                                                                                 Mass Comment Campaign sponsored by Dogwood Alliance. Sample
EPA-HQ-OW-2018-0149-5515          Public Comment                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5515
                                                                                 attached (email)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-5516          Public Comment                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5516
                                                                                 attached (email)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-5517          Public Comment                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5517
                                                                                 attached (email)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-5518          Public Comment                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5518
                                                                                 attached (email)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-5519          Public Comment                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5519
                                                                                 attached (email)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-5520          Public Comment                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5520
                                                                                 attached (email)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-5521          Public Comment                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5521
                                                                                 attached (email)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-5522          Public Comment                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5522
                                                                                 attached (email)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-5523          Public Comment                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5523
                                                                                 attached (email)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-5524          Public Comment                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5524
                                                                                 attached (email)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-5525          Public Comment                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5525
                                                                                 attached (email)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-5526          Public Comment                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5526
                                                                                 attached (email)




                                                                                                                                                                                                                       142 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 146 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                  URL
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-5527          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5527
                                                                                 attached (email)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-5528          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5528
                                                                                 attached (email)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-5529          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5529
                                                                                 attached (email)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-5530          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5530
                                                                                 attached (email)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-5531          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5531
                                                                                 attached (email)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-5532          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5532
                                                                                 attached (email)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-5533          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5533
                                                                                 attached (email)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-5534          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5534
                                                                                 attached (email)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-5535          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5535
                                                                                 attached (email)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-5536          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5536
                                                                                 attached (email)
                                                                                 Mass Comment Campaign sponsored by California Trout. Sample attached
EPA-HQ-OW-2018-0149-5537          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5537
                                                                                 (email)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-5538          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5538
                                                                                 attached (email)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-5539          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5539
                                                                                 attached (email)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-5540          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5540
                                                                                 attached (email)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-5541          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5541
                                                                                 attached (email)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-5542          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5542
                                                                                 attached (email)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-5543          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5543
                                                                                 attached (email)
                                                                                 Mass Comment Campaign sponsored by Southern Environmental Law
EPA-HQ-OW-2018-0149-5544          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5544
                                                                                 Center. Sample attached (paper)
EPA-HQ-OW-2018-0149-5545          Public Comment                                 Comment submitted by D. Holzworth                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5545
EPA-HQ-OW-2018-0149-5546          Public Comment                                 Comment submitted by C. McComas                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5546
EPA-HQ-OW-2018-0149-5547          Public Comment                                 Comment submitted by C. McComas                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5547
                                                                                 Comment submitted by Chad Miller, Manager, Kankakee County Farm
EPA-HQ-OW-2018-0149-5548          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5548
                                                                                 Bureau
EPA-HQ-OW-2018-0149-5549          Public Comment                                 Comment submitted by P. Williford                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5549
EPA-HQ-OW-2018-0149-5550          Public Comment                                 Comment submitted by S. Williams                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5550
EPA-HQ-OW-2018-0149-5551          Public Comment                                 Comment submitted by F. Field                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5551
EPA-HQ-OW-2018-0149-5552          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5552
EPA-HQ-OW-2018-0149-5553          Public Comment                                 Comment submitted by C. Sylvester                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5553
EPA-HQ-OW-2018-0149-5554          Public Comment                                 Comment submitted by J. Lopez                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5554
EPA-HQ-OW-2018-0149-5555          Public Comment                                 Comment submitted by S. Foszcz                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5555
EPA-HQ-OW-2018-0149-5556          Public Comment                                 Comment submitted by C. Wilgren                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5556




                                                                                                                                                                                                                          143 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 147 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-5557          Public Comment                                 Comment submitted by M. Meeks                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5557
EPA-HQ-OW-2018-0149-5558          Public Comment                                 Comment submitted by C. Kline                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5558
EPA-HQ-OW-2018-0149-5559          Public Comment                                 Comment submitted by R. Cook                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5559
EPA-HQ-OW-2018-0149-5560          Public Comment                                 Comment submitted by A. Ewing                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5560
EPA-HQ-OW-2018-0149-5561          Public Comment                                 Comment submitted by A. Curran                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5561
EPA-HQ-OW-2018-0149-5562          Public Comment                                 Comment submitted by A. Curran                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5562
EPA-HQ-OW-2018-0149-5563          Public Comment                                 Comment submitted by J. Hamill                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5563
EPA-HQ-OW-2018-0149-5564          Public Comment                                 Comment submitted by S. Schade                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5564
EPA-HQ-OW-2018-0149-5565          Public Comment                                 Comment submitted by C. Kline                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5565
EPA-HQ-OW-2018-0149-5566          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5566
EPA-HQ-OW-2018-0149-5567          Public Comment                                 Comment submitted by S. Kodet                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5567
EPA-HQ-OW-2018-0149-5568          Public Comment                                 Comment submitted by K. Phillips                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5568
EPA-HQ-OW-2018-0149-5569          Public Comment                                 Comment submitted by L. Wilson                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5569
EPA-HQ-OW-2018-0149-5570          Public Comment                                 Comment submitted by E. Michael                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5570
EPA-HQ-OW-2018-0149-5571          Public Comment                                 Comment submitted by D. Gumeringer                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5571
EPA-HQ-OW-2018-0149-5572          Public Comment                                 Comment submitted by J. Hodie                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5572
EPA-HQ-OW-2018-0149-5573          Public Comment                                 Comment submitted by J. Hodie                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5573
EPA-HQ-OW-2018-0149-5574          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5574
EPA-HQ-OW-2018-0149-5575          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5575
EPA-HQ-OW-2018-0149-5576          Public Comment                                 Comment submitted by M. Harnish                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5576
EPA-HQ-OW-2018-0149-5577          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5577
EPA-HQ-OW-2018-0149-5578          Public Comment                                 Comment submitted by A. Cain                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5578
EPA-HQ-OW-2018-0149-5579          Public Comment                                 Comment submitted by S. Osborne                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5579
EPA-HQ-OW-2018-0149-5580          Public Comment                                 Comment submitted by H. Johnson                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5580
EPA-HQ-OW-2018-0149-5581          Public Comment                                 Comment submitted by D. Tipton                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5581
EPA-HQ-OW-2018-0149-5582          Public Comment                                 Comment submitted by L. Balcerzak                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5582
EPA-HQ-OW-2018-0149-5583          Public Comment                                 Comment submitted by L. Balcerzak                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5583
EPA-HQ-OW-2018-0149-5584          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5584
EPA-HQ-OW-2018-0149-5585          Public Comment                                 Comment submitted by J. Brown                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5585
EPA-HQ-OW-2018-0149-5586          Public Comment                                 Comment submitted by M. Kleist                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5586
EPA-HQ-OW-2018-0149-5587          Public Comment                                 Comment submitted by C. Burns                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5587
EPA-HQ-OW-2018-0149-5588          Public Comment                                 Comment submitted by K. Slavik                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5588
EPA-HQ-OW-2018-0149-5589          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5589
EPA-HQ-OW-2018-0149-5590          Public Comment                                 Comment submitted by R. Vouga                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5590
EPA-HQ-OW-2018-0149-5591          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5591
EPA-HQ-OW-2018-0149-5592          Public Comment                                 Comment submitted by R. Vouga                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5592
EPA-HQ-OW-2018-0149-5593          Public Comment                                 Comment submitted by K. Hodgins                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5593
EPA-HQ-OW-2018-0149-5594          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5594
EPA-HQ-OW-2018-0149-5595          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5595
EPA-HQ-OW-2018-0149-5596          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5596
EPA-HQ-OW-2018-0149-5597          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5597
EPA-HQ-OW-2018-0149-5598          Public Comment                                 Comment submitted by S.Byrd                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5598
EPA-HQ-OW-2018-0149-5599          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5599
EPA-HQ-OW-2018-0149-5600          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5600
EPA-HQ-OW-2018-0149-5601          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5601
EPA-HQ-OW-2018-0149-5602          Public Comment                                 Comment submitted by J. Crook                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5602
EPA-HQ-OW-2018-0149-5603          Public Comment                                 Comment submitted by T. Fiechtner                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5603
EPA-HQ-OW-2018-0149-5604          Public Comment                                 Comment submitted by K. Fietchner                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5604
EPA-HQ-OW-2018-0149-5605          Public Comment                                 Comment submitted by J. Harms                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5605




                                                                                                                                                                                                        144 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 148 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-5606          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5606
EPA-HQ-OW-2018-0149-5607          Public Comment                                 Comment submitted by J. Harms                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5607
EPA-HQ-OW-2018-0149-5608          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5608
EPA-HQ-OW-2018-0149-5609          Public Comment                                 Comment submitted by S. Bell                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5609
EPA-HQ-OW-2018-0149-5610          Public Comment                                 Comment submitted by C. Kuehn                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5610
EPA-HQ-OW-2018-0149-5611          Public Comment                                 Comment submitted by K. Janke                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5611
EPA-HQ-OW-2018-0149-5612          Public Comment                                 Comment submitted by K. Janke                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5612
EPA-HQ-OW-2018-0149-5613          Public Comment                                 Comment submitted by B. Rikli                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5613
EPA-HQ-OW-2018-0149-5614          Public Comment                                 Comment submitted by B. Rikli                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5614
EPA-HQ-OW-2018-0149-5615          Public Comment                                 Comment submitted by R. Schellpeper                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5615
EPA-HQ-OW-2018-0149-5616          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5616
EPA-HQ-OW-2018-0149-5617          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5617
EPA-HQ-OW-2018-0149-5618          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5618
EPA-HQ-OW-2018-0149-5619          Public Comment                                 Comment submitted by E. Satterwhite                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5619
EPA-HQ-OW-2018-0149-5620          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5620
EPA-HQ-OW-2018-0149-5621          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5621
EPA-HQ-OW-2018-0149-5622          Public Comment                                 Comment submitted by T. Walker                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5622
EPA-HQ-OW-2018-0149-5623          Public Comment                                 Comment submitted by F. McMaus                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5623
EPA-HQ-OW-2018-0149-5624          Public Comment                                 Comment submitted by S. Ewald                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5624
EPA-HQ-OW-2018-0149-5625          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5625
EPA-HQ-OW-2018-0149-5626          Public Comment                                 Comment submitted by S. Ewald                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5626
EPA-HQ-OW-2018-0149-5627          Public Comment                                 Comment submitted by V. Anderson                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5627
EPA-HQ-OW-2018-0149-5628          Public Comment                                 Comment submitted by J. Hillendale                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5628
EPA-HQ-OW-2018-0149-5629          Public Comment                                 Comment submitted by G. Mas                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5629
EPA-HQ-OW-2018-0149-5630          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5630
EPA-HQ-OW-2018-0149-5631          Public Comment                                 Comment submitted by H. Pieper                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5631
EPA-HQ-OW-2018-0149-5632          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5632
EPA-HQ-OW-2018-0149-5633          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5633
EPA-HQ-OW-2018-0149-5634          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5634
EPA-HQ-OW-2018-0149-5635          Public Comment                                 Comment submitted by L. W. Dallas                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5635
EPA-HQ-OW-2018-0149-5636          Public Comment                                 Comment submitted by Robert Albers, Albers Farms     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5636
EPA-HQ-OW-2018-0149-5637          Public Comment                                 Comment submitted by M. Williams                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5637
EPA-HQ-OW-2018-0149-5638          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5638
EPA-HQ-OW-2018-0149-5639          Public Comment                                 Comment submitted by M. Williams                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5639
EPA-HQ-OW-2018-0149-5640          Public Comment                                 Comment submitted by J. Dante                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5640
EPA-HQ-OW-2018-0149-5641          Public Comment                                 Comment submitted by D. Fuqua                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5641
EPA-HQ-OW-2018-0149-5642          Public Comment                                 Comment submitted by P. Isacks                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5642
EPA-HQ-OW-2018-0149-5643          Public Comment                                 Comment submitted by K. Mihan                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5643
EPA-HQ-OW-2018-0149-5644          Public Comment                                 Comment submitted by M. Jackson                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5644
EPA-HQ-OW-2018-0149-5645          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5645
EPA-HQ-OW-2018-0149-5646          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5646
EPA-HQ-OW-2018-0149-5647          Public Comment                                 Comment submitted by K. Cripe                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5647
EPA-HQ-OW-2018-0149-5648          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5648
EPA-HQ-OW-2018-0149-5649          Public Comment                                 Comment submitted by D. Bottiglier                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5649
EPA-HQ-OW-2018-0149-5650          Public Comment                                 Comment submitted by B. Duncan                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5650
EPA-HQ-OW-2018-0149-5651          Public Comment                                 Comment submitted by A. Henkel                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5651
EPA-HQ-OW-2018-0149-5652          Public Comment                                 Comment submitted by A. Olson                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5652
EPA-HQ-OW-2018-0149-5653          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5653
EPA-HQ-OW-2018-0149-5654          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5654




                                                                                                                                                                                                        145 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 149 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                            URL
EPA-HQ-OW-2018-0149-5655          Public Comment                                 Comment submitted by J. Turner                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5655
EPA-HQ-OW-2018-0149-5656          Public Comment                                 Comment submitted by C. Dimino                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5656
EPA-HQ-OW-2018-0149-5657          Public Comment                                 Comment submitted by A. Henkel                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5657
EPA-HQ-OW-2018-0149-5658          Public Comment                                 Comment submitted by S. Stallman                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5658
EPA-HQ-OW-2018-0149-5659          Public Comment                                 Comment submitted by D. Reynolds                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5659
EPA-HQ-OW-2018-0149-5660          Public Comment                                 Comment submitted by M. Gunyuzlu                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5660
EPA-HQ-OW-2018-0149-5661          Public Comment                                 Comment submitted by J. Franklin                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5661
EPA-HQ-OW-2018-0149-5662          Public Comment                                 Anonymous public comment                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5662
EPA-HQ-OW-2018-0149-5663          Public Comment                                 Anonymous public comment                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5663
EPA-HQ-OW-2018-0149-5664          Public Comment                                 Comment submitted by S. Burress                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5664
EPA-HQ-OW-2018-0149-5665          Public Comment                                 Anonymous public comment                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5665
EPA-HQ-OW-2018-0149-5666          Public Comment                                 Anonymous public comment                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5666
EPA-HQ-OW-2018-0149-5667          Public Comment                                 Anonymous public comment                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5667
EPA-HQ-OW-2018-0149-5668          Public Comment                                 Comment submitted by K. Sanchez                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5668
EPA-HQ-OW-2018-0149-5669          Public Comment                                 Comment submitted by W. Stewart                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5669
EPA-HQ-OW-2018-0149-5670          Public Comment                                 Comment submitted by D. Marton                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5670
EPA-HQ-OW-2018-0149-5671          Public Comment                                 Anonymous public comment                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5671
EPA-HQ-OW-2018-0149-5672          Public Comment                                 Anonymous public comment                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5672
EPA-HQ-OW-2018-0149-5673          Public Comment                                 Comment submitted by K. Fister                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5673
EPA-HQ-OW-2018-0149-5674          Public Comment                                 Comment submitted by C. Brown                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5674
EPA-HQ-OW-2018-0149-5675          Public Comment                                 Comment submitted by V. Syharath                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5675
EPA-HQ-OW-2018-0149-5676          Public Comment                                 Anonymous public comment                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5676
EPA-HQ-OW-2018-0149-5677          Public Comment                                 Comment submitted by P. VonOhlen                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5677
EPA-HQ-OW-2018-0149-5678          Public Comment                                 Comment submitted by B. Tiedeman                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5678
EPA-HQ-OW-2018-0149-5679          Public Comment                                 Comment submitted by P. Baer                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5679
EPA-HQ-OW-2018-0149-5680          Public Comment                                 Anonymous public comment                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5680
EPA-HQ-OW-2018-0149-5681          Public Comment                                 Comment submitted by B. Frazer                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5681
EPA-HQ-OW-2018-0149-5682          Public Comment                                 Anonymous public comment                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5682
EPA-HQ-OW-2018-0149-5683          Public Comment                                 Comment submitted by C. Marschak                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5683
EPA-HQ-OW-2018-0149-5684          Public Comment                                 Comment submitted by A. Glipin                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5684
EPA-HQ-OW-2018-0149-5685          Public Comment                                 Comment submitted by L. Berry                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5685
EPA-HQ-OW-2018-0149-5686          Public Comment                                 Comment submitted by D. Reynolds                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5686
EPA-HQ-OW-2018-0149-5687          Public Comment                                 Anonymous public comment                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5687
EPA-HQ-OW-2018-0149-5688          Public Comment                                 Comment submitted by C. Havemann                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5688
EPA-HQ-OW-2018-0149-5689          Public Comment                                 Comment submitted by C. Marschak                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5689
                                                                                 Comment submitted by Dean B. Campbell, Co-Owner and President,
EPA-HQ-OW-2018-0149-5690          Public Comment                                                                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5690
                                                                                 Agritech Acres, Inc.
EPA-HQ-OW-2018-0149-5691          Public Comment                                 Anonymous public comment                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5691
EPA-HQ-OW-2018-0149-5692          Public Comment                                 Anonymous public comment                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5692
EPA-HQ-OW-2018-0149-5693          Public Comment                                 Anonymous public comment                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5693
EPA-HQ-OW-2018-0149-5694          Public Comment                                 Comment submitted by C. Talmadge                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5694
EPA-HQ-OW-2018-0149-5695          Public Comment                                 Anonymous public comment                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5695
EPA-HQ-OW-2018-0149-5696          Public Comment                                 Comment submitted by H. Richards                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5696
EPA-HQ-OW-2018-0149-5697          Public Comment                                 Comment submitted by J. Skarote                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5697
EPA-HQ-OW-2018-0149-5698          Public Comment                                 Comment submitted by K. Richardson                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5698
EPA-HQ-OW-2018-0149-5699          Public Comment                                 Comment submitted by N. Wamsley                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5699
EPA-HQ-OW-2018-0149-5700          Public Comment                                 Comment submitted by Isa H.                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5700
EPA-HQ-OW-2018-0149-5701          Public Comment                                 Comment submitted by D. Matheson                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5701
EPA-HQ-OW-2018-0149-5702          Public Comment                                 Comment submitted by E. Cheesborough                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5702




                                                                                                                                                                                                                    146 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 150 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-5703          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5703
EPA-HQ-OW-2018-0149-5704          Public Comment                                 Comment submitted by T. Drumm                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5704
EPA-HQ-OW-2018-0149-5705          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5705
EPA-HQ-OW-2018-0149-5706          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5706
EPA-HQ-OW-2018-0149-5707          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5707
EPA-HQ-OW-2018-0149-5708          Public Comment                                 Comment submitted by S. Keating                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5708
EPA-HQ-OW-2018-0149-5709          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5709
EPA-HQ-OW-2018-0149-5710          Public Comment                                 Comment submitted by A. Baker                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5710
EPA-HQ-OW-2018-0149-5711          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5711
EPA-HQ-OW-2018-0149-5712          Public Comment                                 Comment submitted by J. Cardinale                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5712
EPA-HQ-OW-2018-0149-5713          Public Comment                                 Comment submitted by C. Andreae                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5713
EPA-HQ-OW-2018-0149-5714          Public Comment                                 Comment submitted by E. Love                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5714
EPA-HQ-OW-2018-0149-5715          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5715
EPA-HQ-OW-2018-0149-5716          Public Comment                                 Comment submitted by C. Owens                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5716
EPA-HQ-OW-2018-0149-5717          Public Comment                                 Comment submitted by E. Barger                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5717
EPA-HQ-OW-2018-0149-5718          Public Comment                                 Comment submitted by J. and B. Heinsohn              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5718
EPA-HQ-OW-2018-0149-5719          Public Comment                                 Comment submitted by K. Swanson                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5719
EPA-HQ-OW-2018-0149-5720          Public Comment                                 Comment submitted by J. McCabe                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5720
EPA-HQ-OW-2018-0149-5721          Public Comment                                 Comment submitted by M. Rauch                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5721
EPA-HQ-OW-2018-0149-5722          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5722
EPA-HQ-OW-2018-0149-5723          Public Comment                                 Comment submitted by M. Robinson                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5723
EPA-HQ-OW-2018-0149-5724          Public Comment                                 Comment submitted by J. Lennon                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5724
EPA-HQ-OW-2018-0149-5725          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5725
EPA-HQ-OW-2018-0149-5726          Public Comment                                 Comment submitted by N. Hadley                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5726
EPA-HQ-OW-2018-0149-5727          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5727
EPA-HQ-OW-2018-0149-5728          Public Comment                                 Comment submitted by L. Salgado                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5728
EPA-HQ-OW-2018-0149-5729          Public Comment                                 Comment submitted by D. Stickney                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5729
EPA-HQ-OW-2018-0149-5730          Public Comment                                 Comment submitted by M Golob                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5730
EPA-HQ-OW-2018-0149-5731          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5731
EPA-HQ-OW-2018-0149-5732          Public Comment                                 Comment submitted by R. Rolands                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5732
EPA-HQ-OW-2018-0149-5733          Public Comment                                 Comment submitted by D. Everest                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5733
EPA-HQ-OW-2018-0149-5734          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5734
EPA-HQ-OW-2018-0149-5735          Public Comment                                 Comment submitted by L. Ullom                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5735
EPA-HQ-OW-2018-0149-5736          Public Comment                                 Comment submitted by H. Cole                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5736
EPA-HQ-OW-2018-0149-5737          Public Comment                                 Comment submitted by H. Cole                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5737
EPA-HQ-OW-2018-0149-5738          Public Comment                                 Comment submitted by K. Kelly                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5738
EPA-HQ-OW-2018-0149-5739          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5739
EPA-HQ-OW-2018-0149-5740          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5740
EPA-HQ-OW-2018-0149-5741          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5741
EPA-HQ-OW-2018-0149-5742          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5742
EPA-HQ-OW-2018-0149-5743          Public Comment                                 Comment on submitted by M. Headrick                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5743
EPA-HQ-OW-2018-0149-5744          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5744
EPA-HQ-OW-2018-0149-5745          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5745
EPA-HQ-OW-2018-0149-5746          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5746
EPA-HQ-OW-2018-0149-5747          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5747
EPA-HQ-OW-2018-0149-5748          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5748
EPA-HQ-OW-2018-0149-5749          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5749
EPA-HQ-OW-2018-0149-5750          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5750
EPA-HQ-OW-2018-0149-5751          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5751




                                                                                                                                                                                                        147 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 151 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                 URL
EPA-HQ-OW-2018-0149-5752          Public Comment                                 Anonymous public comment                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5752
EPA-HQ-OW-2018-0149-5753          Public Comment                                 Anonymous public comment                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5753
EPA-HQ-OW-2018-0149-5754          Public Comment                                 Anonymous public comment                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5754
EPA-HQ-OW-2018-0149-5755          Public Comment                                 Comment submitted by L. Garvey                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5755
EPA-HQ-OW-2018-0149-5756          Public Comment                                 Anonymous public comment                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5756
EPA-HQ-OW-2018-0149-5757          Public Comment                                 Anonymous public comment                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5757
EPA-HQ-OW-2018-0149-5758          Public Comment                                 Anonymous public comment                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5758
EPA-HQ-OW-2018-0149-5759          Public Comment                                 Anonymous public comment                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5759
EPA-HQ-OW-2018-0149-5760          Public Comment                                 Anonymous public comment                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5760
EPA-HQ-OW-2018-0149-5761          Public Comment                                 Anonymous public comment                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5761
EPA-HQ-OW-2018-0149-5762          Public Comment                                 Anonymous public comment                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5762
EPA-HQ-OW-2018-0149-5763          Public Comment                                 Anonymous public comment                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5763
EPA-HQ-OW-2018-0149-5764          Public Comment                                 Anonymous public comment                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5764
EPA-HQ-OW-2018-0149-5765          Public Comment                                 Comment submitted by R. F. (last name not provided)   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5765
EPA-HQ-OW-2018-0149-5766          Public Comment                                 Anonymous public comment                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5766
EPA-HQ-OW-2018-0149-5767          Public Comment                                 Anonymous public comment                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5767
EPA-HQ-OW-2018-0149-5768          Public Comment                                 Anonymous public comment                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5768
EPA-HQ-OW-2018-0149-5769          Public Comment                                 Anonymous public comment                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5769
EPA-HQ-OW-2018-0149-5770          Public Comment                                 Anonymous public comment                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5770
EPA-HQ-OW-2018-0149-5771          Public Comment                                 Anonymous public comment                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5771
EPA-HQ-OW-2018-0149-5772          Public Comment                                 Comment submitted by B. Dudney,                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5772
EPA-HQ-OW-2018-0149-5773          Public Comment                                 Anonymous public comment                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5773
EPA-HQ-OW-2018-0149-5774          Public Comment                                 Anonymous public comment                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5774
EPA-HQ-OW-2018-0149-5775          Public Comment                                 Anonymous public comment                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5775
EPA-HQ-OW-2018-0149-5776          Public Comment                                 Anonymous public comment                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5776
EPA-HQ-OW-2018-0149-5777          Public Comment                                 Anonymous public comment                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5777
EPA-HQ-OW-2018-0149-5778          Public Comment                                 Anonymous public comment                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5778
EPA-HQ-OW-2018-0149-5779          Public Comment                                 Anonymous public comment                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5779
EPA-HQ-OW-2018-0149-5780          Public Comment                                 Comment submitted by S. Jones                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5780
EPA-HQ-OW-2018-0149-5781          Public Comment                                 Anonymous public comment                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5781
EPA-HQ-OW-2018-0149-5782          Public Comment                                 Anonymous public comment                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5782
EPA-HQ-OW-2018-0149-5783          Public Comment                                 Anonymous public comment                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5783
EPA-HQ-OW-2018-0149-5784          Public Comment                                 Anonymous public comment                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5784
EPA-HQ-OW-2018-0149-5785          Public Comment                                 Anonymous public comment                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5785
EPA-HQ-OW-2018-0149-5786          Public Comment                                 Anonymous public comment                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5786
EPA-HQ-OW-2018-0149-5787          Public Comment                                 Anonymous public comment                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5787
EPA-HQ-OW-2018-0149-5788          Public Comment                                 Comment submitted by C. Overton                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5788
EPA-HQ-OW-2018-0149-5789          Public Comment                                 Comment submitted by C. Overton                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5789
EPA-HQ-OW-2018-0149-5790          Public Comment                                 Anonymous public comment                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5790
EPA-HQ-OW-2018-0149-5791          Public Comment                                 Anonymous public comment                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5791
EPA-HQ-OW-2018-0149-5792          Public Comment                                 Anonymous public comment                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5792
EPA-HQ-OW-2018-0149-5793          Public Comment                                 Anonymous public comment                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5793
EPA-HQ-OW-2018-0149-5794          Public Comment                                 Anonymous public comment                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5794
EPA-HQ-OW-2018-0149-5795          Public Comment                                 Anonymous public comment                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5795
EPA-HQ-OW-2018-0149-5796          Public Comment                                 Anonymous public comment                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5796
EPA-HQ-OW-2018-0149-5797          Public Comment                                 Anonymous public comment                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5797
EPA-HQ-OW-2018-0149-5798          Public Comment                                 Anonymous public comment                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5798
EPA-HQ-OW-2018-0149-5799          Public Comment                                 Anonymous public comment                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5799
EPA-HQ-OW-2018-0149-5800          Public Comment                                 Anonymous public comment                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5800




                                                                                                                                                                                                         148 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 152 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                  URL
EPA-HQ-OW-2018-0149-5801          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5801
EPA-HQ-OW-2018-0149-5802          Public Comment                                 Comment submitted by D. Brown                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5802
EPA-HQ-OW-2018-0149-5803          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5803
EPA-HQ-OW-2018-0149-5804          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5804
EPA-HQ-OW-2018-0149-5805          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5805
EPA-HQ-OW-2018-0149-5806          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5806
EPA-HQ-OW-2018-0149-5807          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5807
EPA-HQ-OW-2018-0149-5808          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5808
EPA-HQ-OW-2018-0149-5809          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5809
EPA-HQ-OW-2018-0149-5810          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5810
EPA-HQ-OW-2018-0149-5811          Public Comment                                 Comment submitted by J. M. Naples                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5811
EPA-HQ-OW-2018-0149-5812          Public Comment                                 Comment submitted by R. Krause                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5812
EPA-HQ-OW-2018-0149-5813          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5813
EPA-HQ-OW-2018-0149-5814          Public Comment                                 Comment submitted by G. Matranga                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5814
EPA-HQ-OW-2018-0149-5815          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5815
EPA-HQ-OW-2018-0149-5816          Public Comment                                 Comment submitted by E D'Allaird                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5816
EPA-HQ-OW-2018-0149-5817          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5817
EPA-HQ-OW-2018-0149-5818          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5818
EPA-HQ-OW-2018-0149-5819          Public Comment                                 Comment submitted by K. Swann-Carter                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5819
EPA-HQ-OW-2018-0149-5820          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5820
EPA-HQ-OW-2018-0149-5821          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5821
EPA-HQ-OW-2018-0149-5822          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5822
EPA-HQ-OW-2018-0149-5823          Public Comment                                 Comment submitted by A. Jehlicka                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5823
EPA-HQ-OW-2018-0149-5824          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5824
EPA-HQ-OW-2018-0149-5825          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5825
EPA-HQ-OW-2018-0149-5826          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5826
EPA-HQ-OW-2018-0149-5827          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5827
EPA-HQ-OW-2018-0149-5828          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5828
EPA-HQ-OW-2018-0149-5829          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5829
EPA-HQ-OW-2018-0149-5830          Public Comment                                 Comment submitted by J. Farrell                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5830
EPA-HQ-OW-2018-0149-5831          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5831
EPA-HQ-OW-2018-0149-5832          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5832
EPA-HQ-OW-2018-0149-5833          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5833
EPA-HQ-OW-2018-0149-5834          Public Comment                                 Comment submitted by J. Hildreth                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5834
EPA-HQ-OW-2018-0149-5835          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5835
EPA-HQ-OW-2018-0149-5836          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5836
EPA-HQ-OW-2018-0149-5837          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5837
EPA-HQ-OW-2018-0149-5838          Public Comment                                 Comment submitted by Mark C. (no last name provided)   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5838
EPA-HQ-OW-2018-0149-5839          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5839
EPA-HQ-OW-2018-0149-5840          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5840
EPA-HQ-OW-2018-0149-5841          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5841
EPA-HQ-OW-2018-0149-5842          Public Comment                                 Comment submitted by GBB                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5842
EPA-HQ-OW-2018-0149-5843          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5843
EPA-HQ-OW-2018-0149-5844          Public Comment                                 Comment submitted by K. Eisenbrei                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5844
EPA-HQ-OW-2018-0149-5845          Public Comment                                 Comment submitted by C. da Silva                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5845
EPA-HQ-OW-2018-0149-5846          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5846
EPA-HQ-OW-2018-0149-5847          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5847
EPA-HQ-OW-2018-0149-5848          Public Comment                                 Anonymous public comment                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5848
EPA-HQ-OW-2018-0149-5849          Public Comment                                 Comment submitted by D. Matta                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5849




                                                                                                                                                                                                          149 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 153 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-5850          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5850
EPA-HQ-OW-2018-0149-5851          Public Comment                                 Comment submitted by K. Cobb                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5851
EPA-HQ-OW-2018-0149-5852          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5852
EPA-HQ-OW-2018-0149-5853          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5853
EPA-HQ-OW-2018-0149-5854          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5854
EPA-HQ-OW-2018-0149-5855          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5855
EPA-HQ-OW-2018-0149-5856          Public Comment                                 Comment submitted by S. Daughtry                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5856
EPA-HQ-OW-2018-0149-5857          Public Comment                                 Comment submited by T. Donley                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5857
EPA-HQ-OW-2018-0149-5858          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5858
EPA-HQ-OW-2018-0149-5859          Public Comment                                 Comment submitted by B. Grant                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5859
EPA-HQ-OW-2018-0149-5860          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5860
EPA-HQ-OW-2018-0149-5861          Public Comment                                 Comment submitted by C. Smith                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5861
EPA-HQ-OW-2018-0149-5862          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5862
EPA-HQ-OW-2018-0149-5863          Public Comment                                 Comment submitted by J. Scott                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5863
EPA-HQ-OW-2018-0149-5864          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5864
EPA-HQ-OW-2018-0149-5865          Public Comment                                 Comment submitted by D. Behm                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5865
EPA-HQ-OW-2018-0149-5866          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5866
EPA-HQ-OW-2018-0149-5867          Public Comment                                 Comment submitted by K. Giardina                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5867
EPA-HQ-OW-2018-0149-5868          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5868
EPA-HQ-OW-2018-0149-5869          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5869
EPA-HQ-OW-2018-0149-5870          Public Comment                                 Comment submitted by J. Cooke                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5870
EPA-HQ-OW-2018-0149-5871          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5871
EPA-HQ-OW-2018-0149-5872          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5872
EPA-HQ-OW-2018-0149-5873          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5873
EPA-HQ-OW-2018-0149-5874          Public Comment                                 Comment submitted by J. Thomas                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5874
EPA-HQ-OW-2018-0149-5875          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5875
EPA-HQ-OW-2018-0149-5876          Public Comment                                 Comment submitted by M. Hunter                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5876
EPA-HQ-OW-2018-0149-5877          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5877
EPA-HQ-OW-2018-0149-5878          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5878
EPA-HQ-OW-2018-0149-5879          Public Comment                                 Comment submittedd by C. Bell                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5879
EPA-HQ-OW-2018-0149-5880          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5880
EPA-HQ-OW-2018-0149-5881          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5881
EPA-HQ-OW-2018-0149-5882          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5882
EPA-HQ-OW-2018-0149-5883          Public Comment                                 Comment submitted by J. Jones                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5883
EPA-HQ-OW-2018-0149-5884          Public Comment                                 Comment submitted by A. Fass                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5884
EPA-HQ-OW-2018-0149-5885          Public Comment                                 Comment submitted by E. Uphoff                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5885
EPA-HQ-OW-2018-0149-5886          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5886
EPA-HQ-OW-2018-0149-5887          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5887
EPA-HQ-OW-2018-0149-5888          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5888
EPA-HQ-OW-2018-0149-5889          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5889
EPA-HQ-OW-2018-0149-5890          Public Comment                                 Comment submitted by S. Smith                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5890
EPA-HQ-OW-2018-0149-5891          Public Comment                                 Comment submitted by L. Terheggen                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5891
EPA-HQ-OW-2018-0149-5892          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5892
EPA-HQ-OW-2018-0149-5893          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5893
EPA-HQ-OW-2018-0149-5894          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5894
EPA-HQ-OW-2018-0149-5895          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5895
EPA-HQ-OW-2018-0149-5896          Public Comment                                 Comment submitted by A. Keaton                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5896
EPA-HQ-OW-2018-0149-5897          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5897
EPA-HQ-OW-2018-0149-5898          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5898




                                                                                                                                                                                                        150 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 154 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-5899          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5899
EPA-HQ-OW-2018-0149-5900          Public Comment                                 Comment submitted by M. Hunter                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5900
EPA-HQ-OW-2018-0149-5901          Public Comment                                 Comment submitted by C. Bell                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5901
EPA-HQ-OW-2018-0149-5902          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5902
EPA-HQ-OW-2018-0149-5903          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5903
EPA-HQ-OW-2018-0149-5904          Public Comment                                 Comment submitted by M. Maloney                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5904
EPA-HQ-OW-2018-0149-5905          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5905
EPA-HQ-OW-2018-0149-5906          Public Comment                                 Comment submitted by C. Davis                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5906
EPA-HQ-OW-2018-0149-5907          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5907
EPA-HQ-OW-2018-0149-5908          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5908
EPA-HQ-OW-2018-0149-5909          Public Comment                                 Comment submitted by J. Reed                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5909
EPA-HQ-OW-2018-0149-5910          Public Comment                                 Comment submitted by D. Sisco                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5910
EPA-HQ-OW-2018-0149-5911          Public Comment                                 Comment submitted by R. Stanitski                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5911
EPA-HQ-OW-2018-0149-5912          Public Comment                                 Comment submitted by M. Blashford                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5912
EPA-HQ-OW-2018-0149-5913          Public Comment                                 Comment submitted by S. Gunn                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5913
EPA-HQ-OW-2018-0149-5914          Public Comment                                 Comment submitted by C. Stec                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5914
EPA-HQ-OW-2018-0149-5915          Public Comment                                 Comment submitted by E. Cottrell                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5915
EPA-HQ-OW-2018-0149-5916          Public Comment                                 Comment submitted by S. Wilson                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5916
EPA-HQ-OW-2018-0149-5917          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5917
EPA-HQ-OW-2018-0149-5918          Public Comment                                 Comment submitted by A. Klein                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5918
EPA-HQ-OW-2018-0149-5919          Public Comment                                 Comment submitted by C. Wilson                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5919
EPA-HQ-OW-2018-0149-5920          Public Comment                                 Comment submitted by R. Didlake                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5920
EPA-HQ-OW-2018-0149-5921          Public Comment                                 Comment submitted by K. Boston                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5921
EPA-HQ-OW-2018-0149-5922          Public Comment                                 Comment submitted by S. Hood-Recant                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5922
EPA-HQ-OW-2018-0149-5923          Public Comment                                 Comment submitted by K. McClung                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5923
EPA-HQ-OW-2018-0149-5924          Public Comment                                 Comment submitted by E. Heras                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5924
EPA-HQ-OW-2018-0149-5925          Public Comment                                 Comment submitted by E. Finto                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5925
EPA-HQ-OW-2018-0149-5926          Public Comment                                 Comment submitted by H. Backe                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5926
EPA-HQ-OW-2018-0149-5927          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5927
EPA-HQ-OW-2018-0149-5928          Public Comment                                 Comment submitted by T. Mooney                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5928
EPA-HQ-OW-2018-0149-5929          Public Comment                                 Comment submitted by K. Chavers                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5929
EPA-HQ-OW-2018-0149-5930          Public Comment                                 Comment submitted by A. Fernandez                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5930
EPA-HQ-OW-2018-0149-5931          Public Comment                                 Comment submitted by M. Reid                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5931
EPA-HQ-OW-2018-0149-5932          Public Comment                                 Comment submitted by M. Marbain                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5932
EPA-HQ-OW-2018-0149-5933          Public Comment                                 Comment submitted by M. McDonagh                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5933
EPA-HQ-OW-2018-0149-5934          Public Comment                                 Comment submitted by G. Smith                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5934
EPA-HQ-OW-2018-0149-5935          Public Comment                                 Comment submitted by A. Brown                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5935
EPA-HQ-OW-2018-0149-5936          Public Comment                                 Comment submitted by A. Bedal                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5936
EPA-HQ-OW-2018-0149-5937          Public Comment                                 Comment submitted by S. John                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5937
EPA-HQ-OW-2018-0149-5938          Public Comment                                 Comment submitted by J. Gray                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5938
EPA-HQ-OW-2018-0149-5939          Public Comment                                 Comment submitted by S. Jordan                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5939
EPA-HQ-OW-2018-0149-5940          Public Comment                                 Comment submitted by E. Byrd                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5940
EPA-HQ-OW-2018-0149-5941          Public Comment                                 Comment submitted by A. Newburger                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5941
EPA-HQ-OW-2018-0149-5942          Public Comment                                 Comment submitted by J. Kolba                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5942
EPA-HQ-OW-2018-0149-5943          Public Comment                                 Comment submitted by C. Meoli                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5943
EPA-HQ-OW-2018-0149-5944          Public Comment                                 Comment submitted by M. Palumbo                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5944
EPA-HQ-OW-2018-0149-5945          Public Comment                                 Comment submitted by S. Devine                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5945
EPA-HQ-OW-2018-0149-5946          Public Comment                                 Comment submitted by K. Ciulla                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5946
EPA-HQ-OW-2018-0149-5947          Public Comment                                 Comment submitted by J. Dankel                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5947




                                                                                                                                                                                                        151 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 155 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-5948          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5948
EPA-HQ-OW-2018-0149-5949          Public Comment                                 Comment submitted by S. O'Brien                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5949
EPA-HQ-OW-2018-0149-5950          Public Comment                                 Comment submitted by C. Shinouskis                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5950
EPA-HQ-OW-2018-0149-5951          Public Comment                                 Comment submitted by C. Crocker                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5951
EPA-HQ-OW-2018-0149-5952          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5952
EPA-HQ-OW-2018-0149-5953          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5953
EPA-HQ-OW-2018-0149-5954          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5954
EPA-HQ-OW-2018-0149-5955          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5955
EPA-HQ-OW-2018-0149-5956          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5956
EPA-HQ-OW-2018-0149-5957          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5957
EPA-HQ-OW-2018-0149-5958          Public Comment                                 Comment submitted by A. Bockino                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5958
EPA-HQ-OW-2018-0149-5959          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5959
EPA-HQ-OW-2018-0149-5960          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5960
EPA-HQ-OW-2018-0149-5961          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5961
EPA-HQ-OW-2018-0149-5962          Public Comment                                 Comment submitted by R. Berry                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5962
EPA-HQ-OW-2018-0149-5963          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5963
EPA-HQ-OW-2018-0149-5964          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5964
EPA-HQ-OW-2018-0149-5965          Public Comment                                 Comment submitted by L. Wallace                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5965
EPA-HQ-OW-2018-0149-5966          Public Comment                                 Comment submitted by S. Pritchard                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5966
EPA-HQ-OW-2018-0149-5967          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5967
EPA-HQ-OW-2018-0149-5968          Public Comment                                 Comment submitted by S. McAndrew                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5968
EPA-HQ-OW-2018-0149-5969          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5969
EPA-HQ-OW-2018-0149-5970          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5970
EPA-HQ-OW-2018-0149-5971          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5971
EPA-HQ-OW-2018-0149-5972          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5972
EPA-HQ-OW-2018-0149-5973          Public Comment                                 Comment on EPA-HQ-OW-2018-0149-0003                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5973
EPA-HQ-OW-2018-0149-5974          Public Comment                                 Comment submitted by R. Berry                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5974
EPA-HQ-OW-2018-0149-5975          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5975
EPA-HQ-OW-2018-0149-5976          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5976
EPA-HQ-OW-2018-0149-5977          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5977
EPA-HQ-OW-2018-0149-5978          Public Comment                                 Comment submitted by A. Esco                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5978
EPA-HQ-OW-2018-0149-5979          Public Comment                                 Comment submitted by S. Maia                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5979
EPA-HQ-OW-2018-0149-5980          Public Comment                                 Comment submitted by E. Kirby                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5980
EPA-HQ-OW-2018-0149-5981          Public Comment                                 Comment submitted by S. Ledbetter                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5981
EPA-HQ-OW-2018-0149-5982          Public Comment                                 Comment submitted by R. Burton                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5982
EPA-HQ-OW-2018-0149-5983          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5983
EPA-HQ-OW-2018-0149-5984          Public Comment                                 Comment submitted by H. Laughter                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5984
EPA-HQ-OW-2018-0149-5985          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5985
EPA-HQ-OW-2018-0149-5986          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5986
EPA-HQ-OW-2018-0149-5987          Public Comment                                 Comment submitted by A. Heselton                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5987
EPA-HQ-OW-2018-0149-5988          Public Comment                                 Comment submitted by G. Lewis                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5988
EPA-HQ-OW-2018-0149-5989          Public Comment                                 Comment submitted by M. Davis                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5989
EPA-HQ-OW-2018-0149-5990          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5990
EPA-HQ-OW-2018-0149-5991          Public Comment                                 Comment submitted by R. Burton                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5991
EPA-HQ-OW-2018-0149-5992          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5992
EPA-HQ-OW-2018-0149-5993          Public Comment                                 Comment submitted by M. Davis                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5993
EPA-HQ-OW-2018-0149-5994          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5994
EPA-HQ-OW-2018-0149-5995          Public Comment                                 Comment submitted by M. Bostick                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5995
EPA-HQ-OW-2018-0149-5996          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5996




                                                                                                                                                                                                        152 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 156 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                URL
EPA-HQ-OW-2018-0149-5997          Public Comment                                 Comment submitted by E. Lippes                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5997
EPA-HQ-OW-2018-0149-5998          Public Comment                                 Comment submitted by P. Brady                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5998
EPA-HQ-OW-2018-0149-5999          Public Comment                                 Comment submitted by S. McAndrew                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5999
EPA-HQ-OW-2018-0149-6000          Public Comment                                 Comment submitted by J. Griffin                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6000
EPA-HQ-OW-2018-0149-6001          Public Comment                                 Comment submitted by B. Perry                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6001
EPA-HQ-OW-2018-0149-6002          Public Comment                                 Comment submitted by M. Smith                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6002
EPA-HQ-OW-2018-0149-6003          Public Comment                                 Comment submitted by K. Sarno                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6003
EPA-HQ-OW-2018-0149-6004          Public Comment                                 Comment submitted by J. Robertson                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6004
EPA-HQ-OW-2018-0149-6005          Public Comment                                 Comment submitted by K. Clodfelter                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6005
EPA-HQ-OW-2018-0149-6006          Public Comment                                 Comment submitted by B. Strine                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6006
EPA-HQ-OW-2018-0149-6007          Public Comment                                 Comment submitted by A. Staten                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6007
EPA-HQ-OW-2018-0149-6008          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6008
EPA-HQ-OW-2018-0149-6009          Public Comment                                 Comment submitted by M. Bostick                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6009
EPA-HQ-OW-2018-0149-6010          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6010
EPA-HQ-OW-2018-0149-6011          Public Comment                                 Comment submitted by T. Halterman                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6011
EPA-HQ-OW-2018-0149-6012          Public Comment                                 Comment submitted by K. Thomas                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6012
EPA-HQ-OW-2018-0149-6013          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6013
EPA-HQ-OW-2018-0149-6014          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6014
EPA-HQ-OW-2018-0149-6015          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6015
EPA-HQ-OW-2018-0149-6016          Public Comment                                 Comment submitted by E. Jackson                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6016
EPA-HQ-OW-2018-0149-6017          Public Comment                                 Comment submitted by C. Restrepo                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6017
EPA-HQ-OW-2018-0149-6018          Public Comment                                 Comment submitted by H. Rozner                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6018
EPA-HQ-OW-2018-0149-6019          Public Comment                                 Comment submitted by W. Vigo                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6019
EPA-HQ-OW-2018-0149-6020          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6020
EPA-HQ-OW-2018-0149-6021          Public Comment                                 Comment submitted by J. Randar                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6021
EPA-HQ-OW-2018-0149-6022          Public Comment                                 Comment submitted by J. Feldhacker                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6022
EPA-HQ-OW-2018-0149-6023          Public Comment                                 Comment submitted by V. Lundeen                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6023
EPA-HQ-OW-2018-0149-6024          Public Comment                                 Comment submitted by M. Owens-Blackstock                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6024
EPA-HQ-OW-2018-0149-6025          Public Comment                                 Comment submitted by K. Johnson                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6025
EPA-HQ-OW-2018-0149-6026          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6026
EPA-HQ-OW-2018-0149-6027          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6027
EPA-HQ-OW-2018-0149-6028          Public Comment                                 Comment submitted by S. Sounderrajan                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6028
EPA-HQ-OW-2018-0149-6029          Public Comment                                 Comment submitted by P. Cabe                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6029
EPA-HQ-OW-2018-0149-6030          Public Comment                                 Comment submitted by A. Brown                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6030
EPA-HQ-OW-2018-0149-6031          Public Comment                                 Comment submitted by H. Peacock                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6031
EPA-HQ-OW-2018-0149-6032          Public Comment                                 Comment submitted by K. Everhart                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6032
EPA-HQ-OW-2018-0149-6033          Public Comment                                 Comment submitted by J. Cassady                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6033
EPA-HQ-OW-2018-0149-6034          Public Comment                                 Comment submitted by J. Gruenhagen                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6034
EPA-HQ-OW-2018-0149-6035          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6035
EPA-HQ-OW-2018-0149-6036          Public Comment                                 Comment submitted by D. Conder                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6036
EPA-HQ-OW-2018-0149-6037          Public Comment                                 Comment submitted by R. Gay                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6037
EPA-HQ-OW-2018-0149-6038          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6038
EPA-HQ-OW-2018-0149-6039          Public Comment                                 Comment submitted by T. Andries                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6039
                                                                                 Comment submitted by Grand Valley Anglers (Trout Unlimited chapter
EPA-HQ-OW-2018-0149-6040          Public Comment                                                                                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6040
                                                                                 #319)
EPA-HQ-OW-2018-0149-6041          Public Comment                                 Comment submitted by Z. Dadian                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6041
EPA-HQ-OW-2018-0149-6042          Public Comment                                 Comment submitted by B. Heile                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6042
EPA-HQ-OW-2018-0149-6043          Public Comment                                 Comment submitted by M. Crisp                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6043
EPA-HQ-OW-2018-0149-6044          Public Comment                                 Comment submitted by J. Griffen                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6044




                                                                                                                                                                                                                        153 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 157 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-6045          Public Comment                                 Comment submitted by H. Bowles                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6045
EPA-HQ-OW-2018-0149-6046          Public Comment                                 Comment submitted by B. McPherson                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6046
EPA-HQ-OW-2018-0149-6047          Public Comment                                 Comment submitted by N. Appel                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6047
EPA-HQ-OW-2018-0149-6048          Public Comment                                 Comment submitted by T. Mcgrath                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6048
EPA-HQ-OW-2018-0149-6049          Public Comment                                 Comment submitted by K. Dunkley                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6049
EPA-HQ-OW-2018-0149-6050          Public Comment                                 Comment on V. Crane-Lindsey                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6050
EPA-HQ-OW-2018-0149-6051          Public Comment                                 Comment submitted by T. Regennitter                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6051
EPA-HQ-OW-2018-0149-6052          Public Comment                                 Comment submitted by P. Odango                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6052
EPA-HQ-OW-2018-0149-6053          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6053
EPA-HQ-OW-2018-0149-6054          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6054
EPA-HQ-OW-2018-0149-6055          Public Comment                                 Comment submitted by P. Latasa                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6055
EPA-HQ-OW-2018-0149-6056          Public Comment                                 Comment submitted by D. Flynn                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6056
EPA-HQ-OW-2018-0149-6057          Public Comment                                 Comment submitted by L. Gerig                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6057
EPA-HQ-OW-2018-0149-6058          Public Comment                                 Comment submitted by N. Templeton                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6058
EPA-HQ-OW-2018-0149-6059          Public Comment                                 Comment submitted by H. H. Asmus                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6059
EPA-HQ-OW-2018-0149-6060          Public Comment                                 Comment submitted by E. Hind                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6060
EPA-HQ-OW-2018-0149-6061          Public Comment                                 Comment submitted by C. Johns                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6061
EPA-HQ-OW-2018-0149-6062          Public Comment                                 Comment submitted by D. Hodgin                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6062
EPA-HQ-OW-2018-0149-6063          Public Comment                                 Comment submitted by T. Burress                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6063
EPA-HQ-OW-2018-0149-6064          Public Comment                                 Comment submitted by R. Torbetts                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6064
EPA-HQ-OW-2018-0149-6065          Public Comment                                 Comment submitted by E. Keates                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6065
EPA-HQ-OW-2018-0149-6066          Public Comment                                 Comment submitted by R. Shabb                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6066
EPA-HQ-OW-2018-0149-6067          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6067
EPA-HQ-OW-2018-0149-6068          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6068
EPA-HQ-OW-2018-0149-6069          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6069
EPA-HQ-OW-2018-0149-6070          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6070
EPA-HQ-OW-2018-0149-6071          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6071
EPA-HQ-OW-2018-0149-6072          Public Comment                                 Comment submitted by H. Stutt                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6072
EPA-HQ-OW-2018-0149-6073          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6073
EPA-HQ-OW-2018-0149-6074          Public Comment                                 Comment submitted by R. LaRue                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6074
EPA-HQ-OW-2018-0149-6075          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6075
EPA-HQ-OW-2018-0149-6076          Public Comment                                 Comment submitted by M. Ashley                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6076
EPA-HQ-OW-2018-0149-6077          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6077
EPA-HQ-OW-2018-0149-6078          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6078
EPA-HQ-OW-2018-0149-6079          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6079
EPA-HQ-OW-2018-0149-6080          Public Comment                                 Comment submitted by J. Biddiscombe                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6080
EPA-HQ-OW-2018-0149-6081          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6081
EPA-HQ-OW-2018-0149-6082          Public Comment                                 Comment submitted by T. Johnson                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6082
EPA-HQ-OW-2018-0149-6083          Public Comment                                 Comment submitted by A. Everitt                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6083
EPA-HQ-OW-2018-0149-6084          Public Comment                                 Comment submitted by M. Aden                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6084
EPA-HQ-OW-2018-0149-6085          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6085
EPA-HQ-OW-2018-0149-6086          Public Comment                                 Comment submitted by L. Marti                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6086
EPA-HQ-OW-2018-0149-6087          Public Comment                                 Comment submitted by B. Fox                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6087
EPA-HQ-OW-2018-0149-6088          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6088
EPA-HQ-OW-2018-0149-6089          Public Comment                                 Comment submitted by B. Mercer                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6089
EPA-HQ-OW-2018-0149-6090          Public Comment                                 Comment submitted by F. Cummings                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6090
EPA-HQ-OW-2018-0149-6091          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6091
EPA-HQ-OW-2018-0149-6092          Public Comment                                 Comment submitted by P. Whigham                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6092
EPA-HQ-OW-2018-0149-6093          Public Comment                                 Comment submitted by C. Carver                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6093




                                                                                                                                                                                                        154 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 158 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                  URL
EPA-HQ-OW-2018-0149-6094          Public Comment                                 Comment submitted by Mark Aldax, Manager, Mid Valley Ag Services       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6094
EPA-HQ-OW-2018-0149-6095          Public Comment                                 Comment submitted by Steve Gullickson, President, MGK                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6095
EPA-HQ-OW-2018-0149-6096          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6096
EPA-HQ-OW-2018-0149-6097          Public Comment                                 Comment submitted by T. Rice                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6097
EPA-HQ-OW-2018-0149-6098          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6098
EPA-HQ-OW-2018-0149-6099          Public Comment                                 Comment submitted by Greg OToole, President, OToole Inc.               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6099
EPA-HQ-OW-2018-0149-6100          Public Comment                                 Comment submitted by K. Mihaliak                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6100
EPA-HQ-OW-2018-0149-6101          Public Comment                                 Comment submitted by K. Phillips                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6101
EPA-HQ-OW-2018-0149-6102          Public Comment                                 Comment submitted by C. Wilgren                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6102
EPA-HQ-OW-2018-0149-6103          Public Comment                                 Comment submitted by R. Ellington                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6103
EPA-HQ-OW-2018-0149-6104          Public Comment                                 Comment submitted by P. Wolff                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6104
EPA-HQ-OW-2018-0149-6105          Public Comment                                 Comment submitted by L. Gregory                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6105
EPA-HQ-OW-2018-0149-6106          Public Comment                                 Comment submitted by M. Penalver                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6106
EPA-HQ-OW-2018-0149-6107          Public Comment                                 Comment submitted by U. Cohrs                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6107
EPA-HQ-OW-2018-0149-6108          Public Comment                                 Comment submitted by G. Casey                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6108
EPA-HQ-OW-2018-0149-6109          Public Comment                                 Comment submitted by G. Corson                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6109
EPA-HQ-OW-2018-0149-6110          Public Comment                                 Comment submitted by B. Bard                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6110
                                                                                 Comment submitted by John Oster, Sales Specialist and Past Chairman,
EPA-HQ-OW-2018-0149-6111          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6111
                                                                                 ARA Morral Companies Morral
EPA-HQ-OW-2018-0149-6112          Public Comment                                 Comment submitted by L. Glaeske                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6112
EPA-HQ-OW-2018-0149-6113          Public Comment                                 Comment submitted by C. Pfaff                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6113
EPA-HQ-OW-2018-0149-6114          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6114
EPA-HQ-OW-2018-0149-6115          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6115
EPA-HQ-OW-2018-0149-6116          Public Comment                                 Comment submitted by E. Campbell                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6116
EPA-HQ-OW-2018-0149-6117          Public Comment                                 Comment submitted by E. Jones                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6117
EPA-HQ-OW-2018-0149-6118          Public Comment                                 Comment submitted by J. Johnston                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6118
EPA-HQ-OW-2018-0149-6119          Public Comment                                 Comment submitted by C. Lidd                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6119
EPA-HQ-OW-2018-0149-6120          Public Comment                                 Comment submitted by J. Welsh                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6120
EPA-HQ-OW-2018-0149-6121          Public Comment                                 Comment submitted by P. Catala                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6121
EPA-HQ-OW-2018-0149-6122          Public Comment                                 Comment submitted by M. Niven                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6122
EPA-HQ-OW-2018-0149-6123          Public Comment                                 Comment submitted by V. Rushmer                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6123
EPA-HQ-OW-2018-0149-6124          Public Comment                                 Comment submitted by M. Mowry                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6124
EPA-HQ-OW-2018-0149-6125          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6125
EPA-HQ-OW-2018-0149-6126          Public Comment                                 Comment submitted by J. Karlovsky                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6126
EPA-HQ-OW-2018-0149-6127          Public Comment                                 Comment submitted by R. Gaul                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6127
EPA-HQ-OW-2018-0149-6128          Public Comment                                 Comment submitted by Y. Robinson                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6128
EPA-HQ-OW-2018-0149-6129          Public Comment                                 Comment submitted by B. Carty                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6129
EPA-HQ-OW-2018-0149-6130          Public Comment                                 Comment submitted by J. Klein                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6130
EPA-HQ-OW-2018-0149-6131          Public Comment                                 Comment submitted by J. Soest                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6131
EPA-HQ-OW-2018-0149-6132          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6132
EPA-HQ-OW-2018-0149-6133          Public Comment                                 Comment submitted by G. Janzen                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6133
EPA-HQ-OW-2018-0149-6134          Public Comment                                 Comment submitted by J. Steitz                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6134
EPA-HQ-OW-2018-0149-6135          Public Comment                                 Comment submitted by W. Maynard                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6135
EPA-HQ-OW-2018-0149-6136          Public Comment                                 Comment submitted by J. Cunningham                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6136
EPA-HQ-OW-2018-0149-6137          Public Comment                                 Comment submitted by J. Field                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6137
EPA-HQ-OW-2018-0149-6138          Public Comment                                 Comment submitted by J. Alvarado                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6138
EPA-HQ-OW-2018-0149-6139          Public Comment                                 Comment submitted by E. Deboer                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6139
EPA-HQ-OW-2018-0149-6140          Public Comment                                 Comment submitted by A. Cowles                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6140




                                                                                                                                                                                                                          155 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 159 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                              URL
EPA-HQ-OW-2018-0149-6141          Public Comment                                 Comment submitted by J. Fitterer                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6141
EPA-HQ-OW-2018-0149-6142          Public Comment                                 Comment submitted by W. Walker                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6142
EPA-HQ-OW-2018-0149-6143          Public Comment                                 Comment submitted by V. Ferguson                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6143
EPA-HQ-OW-2018-0149-6144          Public Comment                                 Comment submitted by J. Thacker                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6144
EPA-HQ-OW-2018-0149-6145          Public Comment                                 Comment submitted by R. Gellis                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6145
EPA-HQ-OW-2018-0149-6146          Public Comment                                 Comment submitted by M. Geraci                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6146
EPA-HQ-OW-2018-0149-6147          Public Comment                                 Comment submitted by B. Singe                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6147
EPA-HQ-OW-2018-0149-6148          Public Comment                                 Comment submitted by M. Joines                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6148
EPA-HQ-OW-2018-0149-6149          Public Comment                                 Comment submitted by K. Ferguson                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6149
EPA-HQ-OW-2018-0149-6150          Public Comment                                 Comment submitted by A. Orr                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6150
EPA-HQ-OW-2018-0149-6151          Public Comment                                 Comment submitted by J. Okoh                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6151
EPA-HQ-OW-2018-0149-6152          Public Comment                                 Comment submitted by A. Edwards                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6152
EPA-HQ-OW-2018-0149-6153          Public Comment                                 Comment submitted by R. StClair-                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6153
EPA-HQ-OW-2018-0149-6154          Public Comment                                 Comment submitted by J. Segal                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6154
EPA-HQ-OW-2018-0149-6155          Public Comment                                 Comment submitted by A. Walker                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6155
EPA-HQ-OW-2018-0149-6156          Public Comment                                 Comment submitted by C. Ferendo                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6156
EPA-HQ-OW-2018-0149-6157          Public Comment                                 Comment submitted by V. Ferguson                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6157
EPA-HQ-OW-2018-0149-6158          Public Comment                                 Comment submitted by A. Petersen                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6158
EPA-HQ-OW-2018-0149-6159          Public Comment                                 Comment submitted by E. Ingle                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6159
EPA-HQ-OW-2018-0149-6160          Public Comment                                 Comment submitted by R. Suratgar                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6160
EPA-HQ-OW-2018-0149-6161          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6161
EPA-HQ-OW-2018-0149-6162          Public Comment                                 Comment submitted by Eugene Graf IV, E.G. Construction LLC         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6162
EPA-HQ-OW-2018-0149-6163          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6163
EPA-HQ-OW-2018-0149-6164          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6164
                                                                                 Comment submitted by Sarah Dunne Pickrell, Outreach Coordinator,
EPA-HQ-OW-2018-0149-6165          Public Comment                                                                                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6165
                                                                                 Heartland Conservation Alliance,
EPA-HQ-OW-2018-0149-6166          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6166
EPA-HQ-OW-2018-0149-6167          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6167
EPA-HQ-OW-2018-0149-6168          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6168
EPA-HQ-OW-2018-0149-6169          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6169
EPA-HQ-OW-2018-0149-6170          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6170
EPA-HQ-OW-2018-0149-6171          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6171
EPA-HQ-OW-2018-0149-6172          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6172
EPA-HQ-OW-2018-0149-6173          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6173
EPA-HQ-OW-2018-0149-6174          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6174
EPA-HQ-OW-2018-0149-6175          Public Comment                                 Comment submitted by J. Freeman                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6175
EPA-HQ-OW-2018-0149-6176          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6176
EPA-HQ-OW-2018-0149-6177          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6177
EPA-HQ-OW-2018-0149-6178          Public Comment                                 Comment submitted by D. Lathan                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6178
EPA-HQ-OW-2018-0149-6179          Public Comment                                 Comment submitted by D. Chagnon                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6179
EPA-HQ-OW-2018-0149-6180          Public Comment                                 Comment submitted by A. Moomau                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6180
EPA-HQ-OW-2018-0149-6181          Public Comment                                 Comment submitted by M. Triola                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6181
EPA-HQ-OW-2018-0149-6182          Public Comment                                 Comment submitted by K. Walters                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6182
EPA-HQ-OW-2018-0149-6183          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6183
EPA-HQ-OW-2018-0149-6184          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6184
EPA-HQ-OW-2018-0149-6185          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6185
EPA-HQ-OW-2018-0149-6186          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6186
EPA-HQ-OW-2018-0149-6187          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6187
EPA-HQ-OW-2018-0149-6188          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6188




                                                                                                                                                                                                                      156 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 160 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                              URL
EPA-HQ-OW-2018-0149-6189          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6189
EPA-HQ-OW-2018-0149-6190          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6190
EPA-HQ-OW-2018-0149-6191          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6191
EPA-HQ-OW-2018-0149-6192          Public Comment                                 Comment submitted by K. Mitchell                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6192
EPA-HQ-OW-2018-0149-6193          Public Comment                                 Comment submitted by C. Gamlien-Castro                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6193
EPA-HQ-OW-2018-0149-6194          Public Comment                                 Comment submitted by A. McCarley                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6194
EPA-HQ-OW-2018-0149-6195          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6195
EPA-HQ-OW-2018-0149-6196          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6196
EPA-HQ-OW-2018-0149-6197          Public Comment                                 Comment submitted by L. Cohen                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6197
EPA-HQ-OW-2018-0149-6198          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6198
EPA-HQ-OW-2018-0149-6199          Public Comment                                 Comment submitted by P. Thomas                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6199
EPA-HQ-OW-2018-0149-6200          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6200
EPA-HQ-OW-2018-0149-6201          Public Comment                                 Comment submitted by A. Stevens                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6201
EPA-HQ-OW-2018-0149-6202          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6202
EPA-HQ-OW-2018-0149-6203          Public Comment                                 Comment submitted by T. Thompson                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6203
EPA-HQ-OW-2018-0149-6204          Public Comment                                 Comment submitted by S. McGill                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6204
EPA-HQ-OW-2018-0149-6205          Public Comment                                 Comment submitted by A. Irvin                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6205
EPA-HQ-OW-2018-0149-6206          Public Comment                                 Comment submitted by J. Gilmore                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6206
EPA-HQ-OW-2018-0149-6207          Public Comment                                 Comment submitted by J. Labor                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6207
EPA-HQ-OW-2018-0149-6208          Public Comment                                 Comment submitted by N. LaScala                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6208
EPA-HQ-OW-2018-0149-6209          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6209
EPA-HQ-OW-2018-0149-6210          Public Comment                                 Comment submitted by G. Leighty                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6210
EPA-HQ-OW-2018-0149-6211          Public Comment                                 Comment submitted by K. Leighty                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6211
EPA-HQ-OW-2018-0149-6212          Public Comment                                 Comment submitted by H. Jarrell                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6212
EPA-HQ-OW-2018-0149-6213          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6213
EPA-HQ-OW-2018-0149-6214          Public Comment                                 Comment submitted by D. Christie                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6214
EPA-HQ-OW-2018-0149-6215          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6215
EPA-HQ-OW-2018-0149-6216          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6216
EPA-HQ-OW-2018-0149-6217          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6217
EPA-HQ-OW-2018-0149-6218          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6218
EPA-HQ-OW-2018-0149-6219          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6219
EPA-HQ-OW-2018-0149-6220          Public Comment                                 Comment submitted by M. Vogel                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6220
EPA-HQ-OW-2018-0149-6221          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6221
EPA-HQ-OW-2018-0149-6222          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6222
EPA-HQ-OW-2018-0149-6223          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6223
EPA-HQ-OW-2018-0149-6224          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6224
EPA-HQ-OW-2018-0149-6225          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6225
EPA-HQ-OW-2018-0149-6226          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6226
EPA-HQ-OW-2018-0149-6227          Public Comment                                 Comment submitted by A. Freix                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6227
EPA-HQ-OW-2018-0149-6228          Public Comment                                 Comment submitted by R. L. Lawfer                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6228
EPA-HQ-OW-2018-0149-6229          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6229
EPA-HQ-OW-2018-0149-6230          Public Comment                                 Comment submitted by Glenn Ginder, President, Will County Farm Bureau https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6230
EPA-HQ-OW-2018-0149-6231          Public Comment                                 Comment submitted by P. Landwehr                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6231
EPA-HQ-OW-2018-0149-6232          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6232
EPA-HQ-OW-2018-0149-6233          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6233
EPA-HQ-OW-2018-0149-6234          Public Comment                                 Comment submitted by M. Anik                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6234
EPA-HQ-OW-2018-0149-6235          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6235
EPA-HQ-OW-2018-0149-6236          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6236




                                                                                                                                                                                                                         157 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 161 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-6237          Public Comment                                 Comment submitted by B. Turner                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6237
EPA-HQ-OW-2018-0149-6238          Public Comment                                 Comment submitted by W. Archer                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6238
EPA-HQ-OW-2018-0149-6239          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6239
EPA-HQ-OW-2018-0149-6240          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6240
EPA-HQ-OW-2018-0149-6241          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6241
EPA-HQ-OW-2018-0149-6242          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6242
EPA-HQ-OW-2018-0149-6243          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6243
EPA-HQ-OW-2018-0149-6244          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6244
EPA-HQ-OW-2018-0149-6245          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6245
EPA-HQ-OW-2018-0149-6246          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6246
EPA-HQ-OW-2018-0149-6247          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6247
EPA-HQ-OW-2018-0149-6248          Public Comment                                 Comment submitted by J. Mork                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6248
EPA-HQ-OW-2018-0149-6249          Public Comment                                 Comment submitted by A. Blankenship                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6249
EPA-HQ-OW-2018-0149-6250          Public Comment                                 Comment submitted by T. Yates                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6250
EPA-HQ-OW-2018-0149-6251          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6251
EPA-HQ-OW-2018-0149-6252          Public Comment                                 Comment submitted by T. Niemann                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6252
EPA-HQ-OW-2018-0149-6253          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6253
EPA-HQ-OW-2018-0149-6254          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6254
EPA-HQ-OW-2018-0149-6255          Public Comment                                 Comment submitted by S. F. Farmer                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6255
EPA-HQ-OW-2018-0149-6256          Public Comment                                 Comment submitted by B. Owen                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6256
EPA-HQ-OW-2018-0149-6257          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6257
EPA-HQ-OW-2018-0149-6258          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6258
EPA-HQ-OW-2018-0149-6259          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6259
EPA-HQ-OW-2018-0149-6260          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6260
EPA-HQ-OW-2018-0149-6261          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6261
EPA-HQ-OW-2018-0149-6262          Public Comment                                 Comment submitted by L. Wells                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6262
EPA-HQ-OW-2018-0149-6263          Public Comment                                 Comment submitted by L. Metts                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6263
EPA-HQ-OW-2018-0149-6264          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6264
EPA-HQ-OW-2018-0149-6265          Public Comment                                 Comment submitted by K. Mellendorf                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6265
EPA-HQ-OW-2018-0149-6266          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6266
EPA-HQ-OW-2018-0149-6267          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6267
EPA-HQ-OW-2018-0149-6268          Public Comment                                 Comment submitted by A. Teetor                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6268
EPA-HQ-OW-2018-0149-6269          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6269
EPA-HQ-OW-2018-0149-6270          Public Comment                                 Comment submitted by H. E. Reimers                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6270
EPA-HQ-OW-2018-0149-6271          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6271
EPA-HQ-OW-2018-0149-6272          Public Comment                                 Comment submitted by N. Bissonnette                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6272
EPA-HQ-OW-2018-0149-6273          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6273
EPA-HQ-OW-2018-0149-6274          Public Comment                                 Comment submitted by E. Gruesen                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6274
EPA-HQ-OW-2018-0149-6275          Public Comment                                 Comment submitted by E. Gruesen                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6275
EPA-HQ-OW-2018-0149-6276          Public Comment                                 Comment submitted by R. Mercer                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6276
EPA-HQ-OW-2018-0149-6277          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6277
EPA-HQ-OW-2018-0149-6278          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6278
EPA-HQ-OW-2018-0149-6279          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6279
EPA-HQ-OW-2018-0149-6280          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6280
EPA-HQ-OW-2018-0149-6281          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6281
EPA-HQ-OW-2018-0149-6282          Public Comment                                 Comment submitted by T. Kolhoff                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6282
EPA-HQ-OW-2018-0149-6283          Public Comment                                 Comment submitted by E. Bergmann                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6283
EPA-HQ-OW-2018-0149-6284          Public Comment                                 Comment submitted by L. Portalupi                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6284
EPA-HQ-OW-2018-0149-6285          Public Comment                                 Comment submitted by J. Hodie                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6285




                                                                                                                                                                                                        158 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 162 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-6286          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6286
EPA-HQ-OW-2018-0149-6287          Public Comment                                 Comment submitted by D. Kemptner                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6287
EPA-HQ-OW-2018-0149-6288          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6288
EPA-HQ-OW-2018-0149-6289          Public Comment                                 Comment submitted by B. Hoyt                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6289
EPA-HQ-OW-2018-0149-6290          Public Comment                                 Comment submitted by J. Koren                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6290
EPA-HQ-OW-2018-0149-6291          Public Comment                                 Comment submitted by J. Davidson                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6291
EPA-HQ-OW-2018-0149-6292          Public Comment                                 Comment submitted by S. Carr                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6292
EPA-HQ-OW-2018-0149-6293          Public Comment                                 Comment submitted by F. Persico                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6293
EPA-HQ-OW-2018-0149-6294          Public Comment                                 Comment submitted by K. Elliott                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6294
EPA-HQ-OW-2018-0149-6295          Public Comment                                 Comment submitted by M. Maupin-Carroll               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6295
EPA-HQ-OW-2018-0149-6296          Public Comment                                 Comment submitted by S. Watkins                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6296
EPA-HQ-OW-2018-0149-6297          Public Comment                                 Comment submitted by J. Bell                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6297
EPA-HQ-OW-2018-0149-6298          Public Comment                                 Comment submitted by B. Owen                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6298
EPA-HQ-OW-2018-0149-6299          Public Comment                                 Comment submitted by D. Gaston                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6299
EPA-HQ-OW-2018-0149-6300          Public Comment                                 Comment submitted by T. Atkins                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6300
EPA-HQ-OW-2018-0149-6301          Public Comment                                 Comment submitted by J. Alexander                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6301
EPA-HQ-OW-2018-0149-6302          Public Comment                                 Comment submitted by G. Pitchford                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6302
EPA-HQ-OW-2018-0149-6303          Public Comment                                 Comment submitted by S. Chadwick                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6303
EPA-HQ-OW-2018-0149-6304          Public Comment                                 Comment submitted by D. Walters                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6304
EPA-HQ-OW-2018-0149-6305          Public Comment                                 Comment submitted by A. Calk                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6305
EPA-HQ-OW-2018-0149-6306          Public Comment                                 Comment submitted by G. Awards                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6306
EPA-HQ-OW-2018-0149-6307          Public Comment                                 Comment submitted by T. Kelley                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6307
EPA-HQ-OW-2018-0149-6308          Public Comment                                 Comment submitted by S. King                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6308
EPA-HQ-OW-2018-0149-6309          Public Comment                                 Comment submitted by E. Ruthman                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6309
EPA-HQ-OW-2018-0149-6310          Public Comment                                 Comment submitted by C. Gamper                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6310
EPA-HQ-OW-2018-0149-6311          Public Comment                                 Comment submitted by T. Boatwright                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6311
EPA-HQ-OW-2018-0149-6312          Public Comment                                 Comment submitted by A. Hall                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6312
EPA-HQ-OW-2018-0149-6313          Public Comment                                 Comment submitted by S. Smith                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6313
EPA-HQ-OW-2018-0149-6314          Public Comment                                 Comment submitted by B. Row                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6314
EPA-HQ-OW-2018-0149-6315          Public Comment                                 Comment submitted by P. McClure                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6315
EPA-HQ-OW-2018-0149-6316          Public Comment                                 Comment submitted by T. Keller                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6316
EPA-HQ-OW-2018-0149-6317          Public Comment                                 Comment submitted by E. Williams                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6317
EPA-HQ-OW-2018-0149-6318          Public Comment                                 Comment submitted by D. Manik                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6318
EPA-HQ-OW-2018-0149-6319          Public Comment                                 Comment submitted by D. Toy                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6319
EPA-HQ-OW-2018-0149-6320          Public Comment                                 Comment submitted by S. Nicholson                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6320
EPA-HQ-OW-2018-0149-6321          Public Comment                                 Comment submitted by L. Baxter                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6321
EPA-HQ-OW-2018-0149-6322          Public Comment                                 Comment submitted by K. Renaud                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6322
EPA-HQ-OW-2018-0149-6323          Public Comment                                 Comment submitted by K. Caddell                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6323
EPA-HQ-OW-2018-0149-6324          Public Comment                                 Comment submitted by P. Shaw                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6324
EPA-HQ-OW-2018-0149-6325          Public Comment                                 Comment submitted by S. Wofford                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6325
EPA-HQ-OW-2018-0149-6326          Public Comment                                 Comment submitted by F. Field                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6326
EPA-HQ-OW-2018-0149-6327          Public Comment                                 Comment submitted by A. Headrick                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6327
EPA-HQ-OW-2018-0149-6328          Public Comment                                 Comment submitted by S. Brennis                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6328
EPA-HQ-OW-2018-0149-6329          Public Comment                                 Comment submitted by E. Westerfield                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6329
EPA-HQ-OW-2018-0149-6330          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6330
EPA-HQ-OW-2018-0149-6331          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6331
EPA-HQ-OW-2018-0149-6332          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6332
EPA-HQ-OW-2018-0149-6333          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6333
EPA-HQ-OW-2018-0149-6334          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6334




                                                                                                                                                                                                        159 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 163 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-6335          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6335
EPA-HQ-OW-2018-0149-6336          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6336
EPA-HQ-OW-2018-0149-6337          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6337
EPA-HQ-OW-2018-0149-6338          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6338
EPA-HQ-OW-2018-0149-6339          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6339
EPA-HQ-OW-2018-0149-6340          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6340
EPA-HQ-OW-2018-0149-6341          Public Comment                                 Comment submitted by D. Dantzler                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6341
EPA-HQ-OW-2018-0149-6342          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6342
EPA-HQ-OW-2018-0149-6343          Public Comment                                 Comment submitted by J. Wrenn                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6343
EPA-HQ-OW-2018-0149-6344          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6344
EPA-HQ-OW-2018-0149-6345          Public Comment                                 Comment submitted by K. Barr                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6345
EPA-HQ-OW-2018-0149-6346          Public Comment                                 Comment submitted by K. C. Boone                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6346
EPA-HQ-OW-2018-0149-6347          Public Comment                                 Comment submitted by J. Kastanakis                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6347
EPA-HQ-OW-2018-0149-6348          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6348
EPA-HQ-OW-2018-0149-6349          Public Comment                                 Comment submitted by J. Tomsic                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6349
EPA-HQ-OW-2018-0149-6350          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6350
EPA-HQ-OW-2018-0149-6351          Public Comment                                 Comment submitted by W. Yeiser                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6351
EPA-HQ-OW-2018-0149-6352          Public Comment                                 Comment submitted by J. Jennings                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6352
EPA-HQ-OW-2018-0149-6353          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6353
EPA-HQ-OW-2018-0149-6354          Public Comment                                 Comment submitted by D. S. Erickson                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6354
EPA-HQ-OW-2018-0149-6355          Public Comment                                 Comment submitted by M. Kensler                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6355
EPA-HQ-OW-2018-0149-6356          Public Comment                                 Comment submitted by C. Hunt                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6356
EPA-HQ-OW-2018-0149-6357          Public Comment                                 Comment submitted by J. Smith                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6357
EPA-HQ-OW-2018-0149-6358          Public Comment                                 Comment submitted by J. Burkhart                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6358
EPA-HQ-OW-2018-0149-6359          Public Comment                                 Comment submitted by M. Keller                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6359
EPA-HQ-OW-2018-0149-6360          Public Comment                                 Comment submitted by L. Everitt                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6360
EPA-HQ-OW-2018-0149-6361          Public Comment                                 Comment submitted by A. Miller                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6361
EPA-HQ-OW-2018-0149-6362          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6362
EPA-HQ-OW-2018-0149-6363          Public Comment                                 Comment submitted by A. Eldridge                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6363
EPA-HQ-OW-2018-0149-6364          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6364
EPA-HQ-OW-2018-0149-6365          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6365
EPA-HQ-OW-2018-0149-6366          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6366
EPA-HQ-OW-2018-0149-6367          Public Comment                                 Comment submitted by C. Murphy                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6367
EPA-HQ-OW-2018-0149-6368          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6368
EPA-HQ-OW-2018-0149-6369          Public Comment                                 Comment submitted by T. Edmonds                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6369
EPA-HQ-OW-2018-0149-6370          Public Comment                                 Comment submitted by S. Maring                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6370
EPA-HQ-OW-2018-0149-6371          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6371
EPA-HQ-OW-2018-0149-6372          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6372
EPA-HQ-OW-2018-0149-6373          Public Comment                                 Comment submitted by G. Debs                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6373
EPA-HQ-OW-2018-0149-6374          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6374
EPA-HQ-OW-2018-0149-6375          Public Comment                                 Comment submitted by E. Trissler                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6375
EPA-HQ-OW-2018-0149-6376          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6376
EPA-HQ-OW-2018-0149-6377          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6377
EPA-HQ-OW-2018-0149-6378          Public Comment                                 Comment submitted by K. Sewell                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6378
EPA-HQ-OW-2018-0149-6379          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6379
EPA-HQ-OW-2018-0149-6380          Public Comment                                 Comment submitted by A. Norval                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6380
EPA-HQ-OW-2018-0149-6381          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6381
EPA-HQ-OW-2018-0149-6382          Public Comment                                 Comment submitted by JD                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6382
EPA-HQ-OW-2018-0149-6383          Public Comment                                 Comment submitted by D. L. Roman                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6383




                                                                                                                                                                                                        160 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 164 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                               URL
EPA-HQ-OW-2018-0149-6384          Public Comment                                 Comment submitted by D. Woodroffe                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6384
EPA-HQ-OW-2018-0149-6385          Public Comment                                 Comment submitted by V. Howell                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6385
EPA-HQ-OW-2018-0149-6386          Public Comment                                 Comment submitted by A. Odland                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6386
EPA-HQ-OW-2018-0149-6387          Public Comment                                 Comment submitted by N. Odekon                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6387
EPA-HQ-OW-2018-0149-6388          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6388
EPA-HQ-OW-2018-0149-6389          Public Comment                                 Comment submitted by L. McCarthy                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6389
EPA-HQ-OW-2018-0149-6390          Public Comment                                 Comment submitted by S. Waters                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6390
EPA-HQ-OW-2018-0149-6391          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6391
EPA-HQ-OW-2018-0149-6392          Public Comment                                 Comment submitted by M. Parees                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6392
EPA-HQ-OW-2018-0149-6393          Public Comment                                 Comment submitted by B. Moran                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6393
EPA-HQ-OW-2018-0149-6394          Public Comment                                 Comment submitted by C. Harrison                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6394
EPA-HQ-OW-2018-0149-6395          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6395
EPA-HQ-OW-2018-0149-6396          Public Comment                                 Comment submitted by M. Yellott                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6396
EPA-HQ-OW-2018-0149-6397          Public Comment                                 Comment submitted by L. Engelstad                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6397
EPA-HQ-OW-2018-0149-6398          Public Comment                                 Comment submitted by M. Santamaria                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6398
EPA-HQ-OW-2018-0149-6399          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6399
EPA-HQ-OW-2018-0149-6400          Public Comment                                 Comment submitted by B. Rodman                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6400
EPA-HQ-OW-2018-0149-6401          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6401
EPA-HQ-OW-2018-0149-6402          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6402
EPA-HQ-OW-2018-0149-6403          Public Comment                                 Comment submitted by A. Polly                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6403
EPA-HQ-OW-2018-0149-6404          Public Comment                                 Comment submitted by M. Landis                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6404
EPA-HQ-OW-2018-0149-6405          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6405
EPA-HQ-OW-2018-0149-6406          Public Comment                                 Comment submitted by T. Drake                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6406
EPA-HQ-OW-2018-0149-6407          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6407
EPA-HQ-OW-2018-0149-6408          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6408
EPA-HQ-OW-2018-0149-6409          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6409
EPA-HQ-OW-2018-0149-6410          Public Comment                                 Comment submitted by K. Reed                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6410
EPA-HQ-OW-2018-0149-6411          Public Comment                                 Comment submitted by A. Land                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6411
EPA-HQ-OW-2018-0149-6412          Public Comment                                 Comment submitted by L. Eblen                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6412
EPA-HQ-OW-2018-0149-6413          Public Comment                                 Comment submitted by J. Miller                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6413
EPA-HQ-OW-2018-0149-6414          Public Comment                                 Comment submitted by D. Scheider                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6414
EPA-HQ-OW-2018-0149-6415          Public Comment                                 Comment submitted by A. Shoemaker                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6415
EPA-HQ-OW-2018-0149-6416          Public Comment                                 Comment submitted by Andrew Storey, Luck Stone Corporation          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6416
EPA-HQ-OW-2018-0149-6417          Public Comment                                 Comment submitted by P. Carrington                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6417
EPA-HQ-OW-2018-0149-6418          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6418
EPA-HQ-OW-2018-0149-6419          Public Comment                                 Comment submitted by E. Thiel                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6419
EPA-HQ-OW-2018-0149-6420          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6420
EPA-HQ-OW-2018-0149-6421          Public Comment                                 Comment submitted by S. Polonski                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6421
EPA-HQ-OW-2018-0149-6422          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6422
                                                                                 Comment submitted by Mark Barth, Chief Talent Officer, Luck Stone
EPA-HQ-OW-2018-0149-6423          Public Comment                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6423
                                                                                 Corporation
EPA-HQ-OW-2018-0149-6424          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6424
EPA-HQ-OW-2018-0149-6425          Public Comment                                 Comment submitted by C. Brondyke                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6425
EPA-HQ-OW-2018-0149-6426          Public Comment                                 Comment submitted by C. Skompinski                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6426
EPA-HQ-OW-2018-0149-6427          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6427
EPA-HQ-OW-2018-0149-6428          Public Comment                                 Comment submitted by B. McCalister                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6428
EPA-HQ-OW-2018-0149-6429          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6429
EPA-HQ-OW-2018-0149-6430          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6430
EPA-HQ-OW-2018-0149-6431          Public Comment                                 Comment submitted by T. Englert                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6431




                                                                                                                                                                                                                       161 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 165 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                               URL
EPA-HQ-OW-2018-0149-6432          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6432
EPA-HQ-OW-2018-0149-6433          Public Comment                                 Comment submitted by J. Sitzler                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6433
EPA-HQ-OW-2018-0149-6434          Public Comment                                 Comment submitted by K. Harding                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6434
EPA-HQ-OW-2018-0149-6435          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6435
EPA-HQ-OW-2018-0149-6436          Public Comment                                 Comment submitted by T. Brown                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6436
EPA-HQ-OW-2018-0149-6437          Public Comment                                 Comment submitted by J. Golden                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6437
EPA-HQ-OW-2018-0149-6438          Public Comment                                 Comment submitted by A. Bates                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6438
EPA-HQ-OW-2018-0149-6439          Public Comment                                 Comment submitted by A. Balfour                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6439
EPA-HQ-OW-2018-0149-6440          Public Comment                                 Comment submitted by K. langan                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6440
EPA-HQ-OW-2018-0149-6441          Public Comment                                 Comment submitted by N. Barakat                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6441
EPA-HQ-OW-2018-0149-6442          Public Comment                                 Comment submitted by J. Kalish                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6442
EPA-HQ-OW-2018-0149-6443          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6443
EPA-HQ-OW-2018-0149-6444          Public Comment                                 Comment submitted by B. Flynn                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6444
EPA-HQ-OW-2018-0149-6445          Public Comment                                 Comment submitted by M. Shafer                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6445
EPA-HQ-OW-2018-0149-6446          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6446
EPA-HQ-OW-2018-0149-6447          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6447
EPA-HQ-OW-2018-0149-6448          Public Comment                                 Comment submitted by K. Cissoko                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6448
EPA-HQ-OW-2018-0149-6449          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6449
EPA-HQ-OW-2018-0149-6450          Public Comment                                 Comment submitted by N. Crawford                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6450
EPA-HQ-OW-2018-0149-6451          Public Comment                                 Comment submitted by W. Paterson                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6451
                                                                                 Comment submitted by Daniel Locke, Member, Board of Directors,
EPA-HQ-OW-2018-0149-6452          Public Comment                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6452
                                                                                 Chattahoochee Riverkeeper, Inc. (CRK)
EPA-HQ-OW-2018-0149-6453          Public Comment                                 Comment submitted by Jennie Purkey, Luck Stone Corporation          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6453
EPA-HQ-OW-2018-0149-6454          Public Comment                                 Comment submitted by Charlie Luck IV, Luck Stone Corporation        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6454
EPA-HQ-OW-2018-0149-6455          Public Comment                                 Comment submitted by A. Clifton                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6455
                                                                                 Comment submitted by Andrew M. Thompson, Member, Advirsory Board,
EPA-HQ-OW-2018-0149-6456          Public Comment                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6456
                                                                                 Chattahoochee Riverkeeper, Inc. (CRK)
EPA-HQ-OW-2018-0149-6457          Public Comment                                 Comment submitted by M. Stump                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6457
EPA-HQ-OW-2018-0149-6458          Public Comment                                 Comment submitted by B. Richards                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6458
EPA-HQ-OW-2018-0149-6459          Public Comment                                 Comment submitted by M. Reichert                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6459
EPA-HQ-OW-2018-0149-6460          Public Comment                                 Comment submitted by C. Sasiadek                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6460
EPA-HQ-OW-2018-0149-6461          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6461
EPA-HQ-OW-2018-0149-6462          Public Comment                                 Comment submitted by E. Healy                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6462
EPA-HQ-OW-2018-0149-6463          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6463
EPA-HQ-OW-2018-0149-6464          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6464
EPA-HQ-OW-2018-0149-6465          Public Comment                                 Comment submitted by Z. Prin                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6465
EPA-HQ-OW-2018-0149-6466          Public Comment                                 Comment submitted by E. Williams                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6466
EPA-HQ-OW-2018-0149-6467          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6467
EPA-HQ-OW-2018-0149-6468          Public Comment                                 Comment submitted by M. Zieme                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6468
EPA-HQ-OW-2018-0149-6469          Public Comment                                 Comment submitted by C. Gallegos                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6469
EPA-HQ-OW-2018-0149-6470          Public Comment                                 Comment submitted by C. Matt                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6470
EPA-HQ-OW-2018-0149-6471          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6471
EPA-HQ-OW-2018-0149-6472          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6472
EPA-HQ-OW-2018-0149-6473          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6473
EPA-HQ-OW-2018-0149-6474          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6474
EPA-HQ-OW-2018-0149-6475          Public Comment                                 Comment submitted by J. Kreikemeie                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6475
EPA-HQ-OW-2018-0149-6476          Public Comment                                 Comment submitted by N. Daniel                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6476
EPA-HQ-OW-2018-0149-6477          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6477
EPA-HQ-OW-2018-0149-6478          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6478




                                                                                                                                                                                                                       162 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 166 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                               URL
EPA-HQ-OW-2018-0149-6479          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6479
EPA-HQ-OW-2018-0149-6480          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6480
EPA-HQ-OW-2018-0149-6481          Public Comment                                 Comment submitted by E. Minhondo                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6481
EPA-HQ-OW-2018-0149-6482          Public Comment                                 Comment submitted by G. Teschner                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6482
EPA-HQ-OW-2018-0149-6483          Public Comment                                 Comment submitted by R. Seybold                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6483
EPA-HQ-OW-2018-0149-6484          Public Comment                                 Comment submitted by J. Slovak                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6484
EPA-HQ-OW-2018-0149-6485          Public Comment                                 Comment submitted by R. Berklovich                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6485
EPA-HQ-OW-2018-0149-6486          Public Comment                                 Comment submitted by R. Firestone                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6486
EPA-HQ-OW-2018-0149-6487          Public Comment                                 Comment submitted by . T Buelow                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6487
EPA-HQ-OW-2018-0149-6488          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6488
EPA-HQ-OW-2018-0149-6489          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6489
EPA-HQ-OW-2018-0149-6490          Public Comment                                 Comment submitted by M. Pomeroy                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6490
EPA-HQ-OW-2018-0149-6491          Public Comment                                 Comment submitted by J. Sachs                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6491
EPA-HQ-OW-2018-0149-6492          Public Comment                                 Comment submitted by R. Parker                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6492
EPA-HQ-OW-2018-0149-6493          Public Comment                                 Comment submitted by D. Lacroix                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6493
EPA-HQ-OW-2018-0149-6494          Public Comment                                 Comment submitted by D. Blom                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6494
EPA-HQ-OW-2018-0149-6495          Public Comment                                 Comment submitted by D. Dyckes                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6495
EPA-HQ-OW-2018-0149-6496          Public Comment                                 Comment submitted by T. Brooks                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6496
EPA-HQ-OW-2018-0149-6497          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6497
EPA-HQ-OW-2018-0149-6498          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6498
EPA-HQ-OW-2018-0149-6499          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6499
EPA-HQ-OW-2018-0149-6500          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6500
EPA-HQ-OW-2018-0149-6501          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6501
EPA-HQ-OW-2018-0149-6502          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6502
EPA-HQ-OW-2018-0149-6503          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6503
EPA-HQ-OW-2018-0149-6504          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6504
EPA-HQ-OW-2018-0149-6505          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6505
EPA-HQ-OW-2018-0149-6506          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6506
EPA-HQ-OW-2018-0149-6507          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6507
EPA-HQ-OW-2018-0149-6508          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6508
EPA-HQ-OW-2018-0149-6509          Public Comment                                 Comment submitted by T. Gibson                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6509
EPA-HQ-OW-2018-0149-6510          Public Comment                                 Comment submitted by B. Jiang                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6510
EPA-HQ-OW-2018-0149-6511          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6511
EPA-HQ-OW-2018-0149-6512          Public Comment                                 Comment submitted by C. Cohoe                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6512
EPA-HQ-OW-2018-0149-6513          Public Comment                                 Comment submitted by S. Huong                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6513
EPA-HQ-OW-2018-0149-6514          Public Comment                                 Comment submitted by J. Tran                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6514
EPA-HQ-OW-2018-0149-6515          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6515
EPA-HQ-OW-2018-0149-6516          Public Comment                                 Comment submitted by W. Ingheart                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6516
EPA-HQ-OW-2018-0149-6517          Public Comment                                 Comment submitted by L. Grote                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6517
EPA-HQ-OW-2018-0149-6518          Public Comment                                 Comment submitted by M. Hooper                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6518
EPA-HQ-OW-2018-0149-6519          Public Comment                                 Comment submitted by C. Murray                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6519
EPA-HQ-OW-2018-0149-6520          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6520
EPA-HQ-OW-2018-0149-6521          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6521
EPA-HQ-OW-2018-0149-6522          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6522
EPA-HQ-OW-2018-0149-6523          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6523
                                                                                 Comment submitted by Dave Kirkpatrick, Member, Board of Directors
EPA-HQ-OW-2018-0149-6524          Public Comment                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6524
                                                                                 Chattahoochee Riverkeeper, Inc.,
EPA-HQ-OW-2018-0149-6525          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6525
EPA-HQ-OW-2018-0149-6526          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6526




                                                                                                                                                                                                                       163 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 167 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                     URL
EPA-HQ-OW-2018-0149-6527          Public Comment                                 Anonymous public comment                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6527
EPA-HQ-OW-2018-0149-6528          Public Comment                                 Anonymous public comment                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6528
EPA-HQ-OW-2018-0149-6529          Public Comment                                 Anonymous public comment                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6529
EPA-HQ-OW-2018-0149-6530          Public Comment                                 Anonymous public comment                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6530
EPA-HQ-OW-2018-0149-6531          Public Comment                                 Anonymous public comment                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6531
EPA-HQ-OW-2018-0149-6532          Public Comment                                 Anonymous public comment                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6532
EPA-HQ-OW-2018-0149-6533          Public Comment                                 Anonymous public comment                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6533
EPA-HQ-OW-2018-0149-6534          Public Comment                                 Anonymous public comment                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6534
EPA-HQ-OW-2018-0149-6535          Public Comment                                 Comment submitted by G. Harriss                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6535
EPA-HQ-OW-2018-0149-6536          Public Comment                                 Anonymous public comment                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6536
EPA-HQ-OW-2018-0149-6537          Public Comment                                 Anonymous public comment                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6537
EPA-HQ-OW-2018-0149-6538          Public Comment                                 Comment submitted by G. Mauldinn                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6538
EPA-HQ-OW-2018-0149-6539          Public Comment                                 Anonymous public comment                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6539
EPA-HQ-OW-2018-0149-6540          Public Comment                                 Anonymous public comment                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6540
EPA-HQ-OW-2018-0149-6541          Public Comment                                 Comment submitted by M. Loos                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6541
EPA-HQ-OW-2018-0149-6542          Public Comment                                 Anonymous public comment                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6542
EPA-HQ-OW-2018-0149-6543          Public Comment                                 Anonymous public comment                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6543
EPA-HQ-OW-2018-0149-6544          Public Comment                                 Anonymous public comment                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6544
EPA-HQ-OW-2018-0149-6545          Public Comment                                 Anonymous public comment                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6545
EPA-HQ-OW-2018-0149-6546          Public Comment                                 Comment submitted by A. Ercelawn                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6546
EPA-HQ-OW-2018-0149-6547          Public Comment                                 Anonymous public comment                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6547
EPA-HQ-OW-2018-0149-6548          Public Comment                                 Anonymous public comment                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6548
EPA-HQ-OW-2018-0149-6549          Public Comment                                 Anonymous public comment                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6549
EPA-HQ-OW-2018-0149-6550          Public Comment                                 Anonymous public comment                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6550
EPA-HQ-OW-2018-0149-6551          Public Comment                                 Anonymous public comment                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6551
EPA-HQ-OW-2018-0149-6552          Public Comment                                 Anonymous public comment                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6552
EPA-HQ-OW-2018-0149-6553          Public Comment                                 Comment submitted by C. Holland                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6553
EPA-HQ-OW-2018-0149-6554          Public Comment                                 Comment submitted by D. Woods                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6554
EPA-HQ-OW-2018-0149-6555          Public Comment                                 Comment submitted by C. Wagner                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6555
EPA-HQ-OW-2018-0149-6556          Public Comment                                 Anonymous public comment                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6556
EPA-HQ-OW-2018-0149-6557          Public Comment                                 Anonymous public comment                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6557
EPA-HQ-OW-2018-0149-6558          Public Comment                                 Anonymous public comment                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6558
EPA-HQ-OW-2018-0149-6559          Public Comment                                 Anonymous public comment                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6559
EPA-HQ-OW-2018-0149-6560          Public Comment                                 Anonymous public comment                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6560
EPA-HQ-OW-2018-0149-6561          Public Comment                                 Anonymous public comment                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6561
EPA-HQ-OW-2018-0149-6562          Public Comment                                 Comment submitted by J. Konovitz                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6562
EPA-HQ-OW-2018-0149-6563          Public Comment                                 Comment submitted by Christaldo R (no surname provided)   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6563
EPA-HQ-OW-2018-0149-6564          Public Comment                                 Comment submitted by C. Caywood                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6564
EPA-HQ-OW-2018-0149-6565          Public Comment                                 Comment submitted by A. Donald                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6565
EPA-HQ-OW-2018-0149-6566          Public Comment                                 Anonymous public comment                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6566
EPA-HQ-OW-2018-0149-6567          Public Comment                                 Comment submitted by J. Powell                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6567
EPA-HQ-OW-2018-0149-6568          Public Comment                                 Comment submitted by T. McLean                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6568
EPA-HQ-OW-2018-0149-6569          Public Comment                                 Comment submitted by E. Petersen                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6569
EPA-HQ-OW-2018-0149-6570          Public Comment                                 Comment submitted by E. Guiffre                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6570
EPA-HQ-OW-2018-0149-6571          Public Comment                                 Comment submitted by M. Varnado                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6571
EPA-HQ-OW-2018-0149-6572          Public Comment                                 Anonymous public comment                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6572
EPA-HQ-OW-2018-0149-6573          Public Comment                                 Comment submitted by C. Egan                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6573
EPA-HQ-OW-2018-0149-6574          Public Comment                                 Comment submitted by A. Younkins                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6574
EPA-HQ-OW-2018-0149-6575          Public Comment                                 Anonymous public comment                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6575




                                                                                                                                                                                                             164 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 168 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-6576          Public Comment                                 Comment submitted by A. Wagner                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6576
EPA-HQ-OW-2018-0149-6577          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6577
EPA-HQ-OW-2018-0149-6578          Public Comment                                 Comment submitted by A. Clark                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6578
EPA-HQ-OW-2018-0149-6579          Public Comment                                 Comment submitted by D. Shiflett                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6579
EPA-HQ-OW-2018-0149-6580          Public Comment                                 Comment submitted by R. Scheper                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6580
EPA-HQ-OW-2018-0149-6581          Public Comment                                 Comment submitted by D. Parker                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6581
EPA-HQ-OW-2018-0149-6582          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6582
EPA-HQ-OW-2018-0149-6583          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6583
EPA-HQ-OW-2018-0149-6584          Public Comment                                 Comment submitted by S. Gordon                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6584
EPA-HQ-OW-2018-0149-6585          Public Comment                                 anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6585
EPA-HQ-OW-2018-0149-6586          Public Comment                                 Comment submitted by A. Maki                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6586
EPA-HQ-OW-2018-0149-6587          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6587
EPA-HQ-OW-2018-0149-6588          Public Comment                                 Comment submitted by S. Dutka                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6588
EPA-HQ-OW-2018-0149-6589          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6589
EPA-HQ-OW-2018-0149-6590          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6590
EPA-HQ-OW-2018-0149-6591          Public Comment                                 Comment submitted by M. Del Vecchio                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6591
EPA-HQ-OW-2018-0149-6592          Public Comment                                 Comment submitted by N. Phillip                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6592
EPA-HQ-OW-2018-0149-6593          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6593
EPA-HQ-OW-2018-0149-6594          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6594
EPA-HQ-OW-2018-0149-6595          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6595
EPA-HQ-OW-2018-0149-6596          Public Comment                                 Comment submitted by J. Ehlers                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6596
EPA-HQ-OW-2018-0149-6597          Public Comment                                 Comment submitted by D. Shaw                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6597
EPA-HQ-OW-2018-0149-6598          Public Comment                                 Comment submitted by D. McCullough                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6598
EPA-HQ-OW-2018-0149-6599          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6599
EPA-HQ-OW-2018-0149-6600          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6600
EPA-HQ-OW-2018-0149-6601          Public Comment                                 Comment submitted by J. Roa                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6601
EPA-HQ-OW-2018-0149-6602          Public Comment                                 Comment submitted by E. Carlisle                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6602
EPA-HQ-OW-2018-0149-6603          Public Comment                                 Comment submitted by J. Bitely                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6603
EPA-HQ-OW-2018-0149-6604          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6604
EPA-HQ-OW-2018-0149-6605          Public Comment                                 Comment submitted by D. Morgan                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6605
EPA-HQ-OW-2018-0149-6606          Public Comment                                 Comment submitted by C. Lienesch                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6606
EPA-HQ-OW-2018-0149-6607          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6607
EPA-HQ-OW-2018-0149-6608          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6608
EPA-HQ-OW-2018-0149-6609          Public Comment                                 Comment submitted by S. OBrien                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6609
EPA-HQ-OW-2018-0149-6610          Public Comment                                 Comment submitted by L. Davis                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6610
EPA-HQ-OW-2018-0149-6611          Public Comment                                 Comment submitted by R. Abad                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6611
EPA-HQ-OW-2018-0149-6612          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6612
EPA-HQ-OW-2018-0149-6613          Public Comment                                 Comment submitted by C. Purcell                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6613
EPA-HQ-OW-2018-0149-6614          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6614
EPA-HQ-OW-2018-0149-6615          Public Comment                                 Comment submitted by K. Chaffee                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6615
EPA-HQ-OW-2018-0149-6616          Public Comment                                 Comment submitted by R. Hodnett                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6616
EPA-HQ-OW-2018-0149-6617          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6617
EPA-HQ-OW-2018-0149-6618          Public Comment                                 Comment submitted by D. W. Hofmann                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6618
EPA-HQ-OW-2018-0149-6619          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6619
EPA-HQ-OW-2018-0149-6620          Public Comment                                 Comment submitted by S. Daniel                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6620
EPA-HQ-OW-2018-0149-6621          Public Comment                                 Comment submitted by J. Robie                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6621
EPA-HQ-OW-2018-0149-6622          Public Comment                                 Comment submitted by B. Fry                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6622
EPA-HQ-OW-2018-0149-6623          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6623
EPA-HQ-OW-2018-0149-6624          Public Comment                                 Comment submitted by S. Rosenberg                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6624




                                                                                                                                                                                                        165 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 169 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-6625          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6625
EPA-HQ-OW-2018-0149-6626          Public Comment                                 Comment submitted by G. Yi                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6626
EPA-HQ-OW-2018-0149-6627          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6627
EPA-HQ-OW-2018-0149-6628          Public Comment                                 Comment submitted by Gregg (no surname provided)     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6628
EPA-HQ-OW-2018-0149-6629          Public Comment                                 Comment submitted by J. Tran                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6629
EPA-HQ-OW-2018-0149-6630          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6630
EPA-HQ-OW-2018-0149-6631          Public Comment                                 Comment submitted by J. Hyrman                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6631
EPA-HQ-OW-2018-0149-6632          Public Comment                                 Comment submitted by M. Weir                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6632
EPA-HQ-OW-2018-0149-6633          Public Comment                                 Comment submitted by M. Donnelly                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6633
EPA-HQ-OW-2018-0149-6634          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6634
EPA-HQ-OW-2018-0149-6635          Public Comment                                 Comment submitted by I. Sison                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6635
EPA-HQ-OW-2018-0149-6636          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6636
EPA-HQ-OW-2018-0149-6637          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6637
EPA-HQ-OW-2018-0149-6638          Public Comment                                 Comment submitted by N. Falls                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6638
EPA-HQ-OW-2018-0149-6639          Public Comment                                 Comment submitted by M. Wijaya                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6639
EPA-HQ-OW-2018-0149-6640          Public Comment                                 Comment submitted by A. Scime                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6640
EPA-HQ-OW-2018-0149-6641          Public Comment                                 Comment submitted by S. Ho                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6641
EPA-HQ-OW-2018-0149-6642          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6642
EPA-HQ-OW-2018-0149-6643          Public Comment                                 Comment submitted by M. Blom                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6643
EPA-HQ-OW-2018-0149-6644          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6644
EPA-HQ-OW-2018-0149-6645          Public Comment                                 Comment submitted by K. Blom                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6645
EPA-HQ-OW-2018-0149-6646          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6646
EPA-HQ-OW-2018-0149-6647          Public Comment                                 Comment submitted by B. Tane                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6647
EPA-HQ-OW-2018-0149-6648          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6648
EPA-HQ-OW-2018-0149-6649          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6649
EPA-HQ-OW-2018-0149-6650          Public Comment                                 Comment submitted by R. Blom                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6650
EPA-HQ-OW-2018-0149-6651          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6651
EPA-HQ-OW-2018-0149-6652          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6652
EPA-HQ-OW-2018-0149-6653          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6653
EPA-HQ-OW-2018-0149-6654          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6654
EPA-HQ-OW-2018-0149-6655          Public Comment                                 Comment submitted by D. Blom                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6655
EPA-HQ-OW-2018-0149-6656          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6656
EPA-HQ-OW-2018-0149-6657          Public Comment                                 Comment submitted by D. Blom                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6657
EPA-HQ-OW-2018-0149-6658          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6658
EPA-HQ-OW-2018-0149-6659          Public Comment                                 Comment submitted by K. O'Donnell                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6659
EPA-HQ-OW-2018-0149-6660          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6660
EPA-HQ-OW-2018-0149-6661          Public Comment                                 Comment submitted by D. Blom                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6661
EPA-HQ-OW-2018-0149-6662          Public Comment                                 Comment submitted by D. Tane                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6662
EPA-HQ-OW-2018-0149-6663          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6663
EPA-HQ-OW-2018-0149-6664          Public Comment                                 Comment submitted by S. Blom                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6664
EPA-HQ-OW-2018-0149-6665          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6665
EPA-HQ-OW-2018-0149-6666          Public Comment                                 Comment submitted by P. Chow                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6666
EPA-HQ-OW-2018-0149-6667          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6667
EPA-HQ-OW-2018-0149-6668          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6668
EPA-HQ-OW-2018-0149-6669          Public Comment                                 Comment submitted by M. Beynon                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6669
EPA-HQ-OW-2018-0149-6670          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6670
EPA-HQ-OW-2018-0149-6671          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6671
EPA-HQ-OW-2018-0149-6672          Public Comment                                 Comment submitted by J. Fournier                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6672
EPA-HQ-OW-2018-0149-6673          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6673




                                                                                                                                                                                                        166 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 170 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                    URL
EPA-HQ-OW-2018-0149-6674          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6674
EPA-HQ-OW-2018-0149-6675          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6675
EPA-HQ-OW-2018-0149-6676          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6676
EPA-HQ-OW-2018-0149-6677          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6677
EPA-HQ-OW-2018-0149-6678          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6678
EPA-HQ-OW-2018-0149-6679          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6679
EPA-HQ-OW-2018-0149-6680          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6680
EPA-HQ-OW-2018-0149-6681          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6681
EPA-HQ-OW-2018-0149-6682          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6682
EPA-HQ-OW-2018-0149-6683          Public Comment                                 Comment submitted by R. Rieger                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6683
EPA-HQ-OW-2018-0149-6684          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6684
EPA-HQ-OW-2018-0149-6685          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6685
EPA-HQ-OW-2018-0149-6686          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6686
                                                                                 Comment submitted by Henry Dean Finch, Craighead County, St. Francis
EPA-HQ-OW-2018-0149-6687          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6687
                                                                                 Levee District of Arkansas
EPA-HQ-OW-2018-0149-6688          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6688
EPA-HQ-OW-2018-0149-6689          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6689
                                                                                 Comment submitted by Mike Hook, Craighead County, St. Francis Levee
EPA-HQ-OW-2018-0149-6690          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6690
                                                                                 District of Arkansas
EPA-HQ-OW-2018-0149-6691          Public Comment                                 Comment submitted by J. Brander                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6691
                                                                                 Comment submitted by William W. Clarke, Crittenden County, St. Francis
EPA-HQ-OW-2018-0149-6692          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6692
                                                                                 Levee District of Arkansas
                                                                                 Comment Submitted by William Turner, St. Francis Levee District of
EPA-HQ-OW-2018-0149-6693          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6693
                                                                                 Arkansas
EPA-HQ-OW-2018-0149-6694          Public Comment                                 Comment submitted by S. Carlson                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6694
EPA-HQ-OW-2018-0149-6695          Public Comment                                 Comment submitted by M. Nichols                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6695
EPA-HQ-OW-2018-0149-6696          Public Comment                                 Comment submitted by M. P. Doty                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6696
EPA-HQ-OW-2018-0149-6697          Public Comment                                 Comment submitted by Peggy Ooi                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6697
EPA-HQ-OW-2018-0149-6698          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6698
EPA-HQ-OW-2018-0149-6699          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6699
EPA-HQ-OW-2018-0149-6700          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6700
EPA-HQ-OW-2018-0149-6701          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6701
EPA-HQ-OW-2018-0149-6702          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6702
EPA-HQ-OW-2018-0149-6703          Public Comment                                 Comment submitted by J. Kelley                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6703
EPA-HQ-OW-2018-0149-6704          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6704
EPA-HQ-OW-2018-0149-6705          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6705
EPA-HQ-OW-2018-0149-6706          Public Comment                                 Comment submitted by S. MacKay                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6706
EPA-HQ-OW-2018-0149-6707          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6707
EPA-HQ-OW-2018-0149-6708          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6708
EPA-HQ-OW-2018-0149-6709          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6709
EPA-HQ-OW-2018-0149-6710          Public Comment                                 Comment submitted by H. Spaulding                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6710
EPA-HQ-OW-2018-0149-6711          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6711
EPA-HQ-OW-2018-0149-6712          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6712
EPA-HQ-OW-2018-0149-6713          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6713
EPA-HQ-OW-2018-0149-6714          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6714
EPA-HQ-OW-2018-0149-6715          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6715
EPA-HQ-OW-2018-0149-6716          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6716
EPA-HQ-OW-2018-0149-6717          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6717
EPA-HQ-OW-2018-0149-6718          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6718




                                                                                                                                                                                                                            167 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 171 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-6719          Public Comment                                 Comment submitted by W. Turnipseed                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6719
EPA-HQ-OW-2018-0149-6720          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6720
EPA-HQ-OW-2018-0149-6721          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6721
EPA-HQ-OW-2018-0149-6722          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6722
EPA-HQ-OW-2018-0149-6723          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6723
EPA-HQ-OW-2018-0149-6724          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6724
EPA-HQ-OW-2018-0149-6725          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6725
EPA-HQ-OW-2018-0149-6726          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6726
EPA-HQ-OW-2018-0149-6727          Public Comment                                 Anonymous public commenr                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6727
EPA-HQ-OW-2018-0149-6728          Public Comment                                 Comment submitted by P. L. Kallin                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6728
EPA-HQ-OW-2018-0149-6729          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6729
EPA-HQ-OW-2018-0149-6730          Public Comment                                 Comment submitted by F. Rutherford                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6730
EPA-HQ-OW-2018-0149-6731          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6731
EPA-HQ-OW-2018-0149-6732          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6732
EPA-HQ-OW-2018-0149-6733          Public Comment                                 Comment submitted by J. MacEachen                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6733
EPA-HQ-OW-2018-0149-6734          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6734
EPA-HQ-OW-2018-0149-6735          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6735
EPA-HQ-OW-2018-0149-6736          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6736
EPA-HQ-OW-2018-0149-6737          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6737
EPA-HQ-OW-2018-0149-6738          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6738
EPA-HQ-OW-2018-0149-6739          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6739
EPA-HQ-OW-2018-0149-6740          Public Comment                                 Comment submitted by J. Rentz                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6740
EPA-HQ-OW-2018-0149-6741          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6741
EPA-HQ-OW-2018-0149-6742          Public Comment                                 Comment submitted by G. Danke                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6742
EPA-HQ-OW-2018-0149-6743          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6743
EPA-HQ-OW-2018-0149-6744          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6744
EPA-HQ-OW-2018-0149-6745          Public Comment                                 Comment submitted by K. Pickering                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6745
EPA-HQ-OW-2018-0149-6746          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6746
EPA-HQ-OW-2018-0149-6747          Public Comment                                 Comment submitted by D. Steinberger                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6747
EPA-HQ-OW-2018-0149-6748          Public Comment                                 Comment submitted by P. D. Wilson                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6748
EPA-HQ-OW-2018-0149-6749          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6749
EPA-HQ-OW-2018-0149-6750          Public Comment                                 Comment submitted by R. Abbot                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6750
EPA-HQ-OW-2018-0149-6751          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6751
EPA-HQ-OW-2018-0149-6752          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6752
EPA-HQ-OW-2018-0149-6753          Public Comment                                 Comment submitted by R. Schell                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6753
EPA-HQ-OW-2018-0149-6754          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6754
EPA-HQ-OW-2018-0149-6755          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6755
EPA-HQ-OW-2018-0149-6756          Public Comment                                 Comment submitted by R. Carlone                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6756
EPA-HQ-OW-2018-0149-6757          Public Comment                                 Comment submitted by J. Pope                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6757
EPA-HQ-OW-2018-0149-6758          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6758
EPA-HQ-OW-2018-0149-6759          Public Comment                                 Comment submitted by E. Melton                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6759
EPA-HQ-OW-2018-0149-6760          Public Comment                                 Comment submitted by W. Moore                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6760
EPA-HQ-OW-2018-0149-6761          Public Comment                                 Comment submitted by H. Tiffany                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6761
EPA-HQ-OW-2018-0149-6762          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6762
EPA-HQ-OW-2018-0149-6763          Public Comment                                 Comment submitted by L. Fellows                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6763
EPA-HQ-OW-2018-0149-6764          Public Comment                                 Comment submitted by K. Petti                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6764
EPA-HQ-OW-2018-0149-6765          Public Comment                                 Comment submitted by S. Polensky                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6765
EPA-HQ-OW-2018-0149-6766          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6766
EPA-HQ-OW-2018-0149-6767          Public Comment                                 Comment submitted by S. Smith                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6767




                                                                                                                                                                                                        168 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 172 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-6768          Public Comment                                 Comment submitted by W. Cole                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6768
EPA-HQ-OW-2018-0149-6769          Public Comment                                 Comment submitted by J. Jorgensen                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6769
EPA-HQ-OW-2018-0149-6770          Public Comment                                 Comment submitted by E. Herbert                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6770
EPA-HQ-OW-2018-0149-6771          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6771
EPA-HQ-OW-2018-0149-6772          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6772
EPA-HQ-OW-2018-0149-6773          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6773
EPA-HQ-OW-2018-0149-6774          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6774
EPA-HQ-OW-2018-0149-6775          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6775
EPA-HQ-OW-2018-0149-6776          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6776
EPA-HQ-OW-2018-0149-6777          Public Comment                                 Comment submitted by D. J. Laaker                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6777
EPA-HQ-OW-2018-0149-6778          Public Comment                                 Comment submitted by K. Brown                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6778
EPA-HQ-OW-2018-0149-6779          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6779
EPA-HQ-OW-2018-0149-6780          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6780
EPA-HQ-OW-2018-0149-6781          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6781
EPA-HQ-OW-2018-0149-6782          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6782
EPA-HQ-OW-2018-0149-6783          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6783
EPA-HQ-OW-2018-0149-6784          Public Comment                                 Comment submitted by L. Pemberton                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6784
EPA-HQ-OW-2018-0149-6785          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6785
EPA-HQ-OW-2018-0149-6786          Public Comment                                 Comment submitted by P. Bohannon                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6786
EPA-HQ-OW-2018-0149-6787          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6787
EPA-HQ-OW-2018-0149-6788          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6788
EPA-HQ-OW-2018-0149-6789          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6789
EPA-HQ-OW-2018-0149-6790          Public Comment                                 Comment submitted by T. Baer                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6790
EPA-HQ-OW-2018-0149-6791          Public Comment                                 Comment submitted by M. Saphir                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6791
EPA-HQ-OW-2018-0149-6792          Public Comment                                 Comment submitted by R. Kurylo                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6792
EPA-HQ-OW-2018-0149-6793          Public Comment                                 Comment submitted by B. Muir                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6793
EPA-HQ-OW-2018-0149-6794          Public Comment                                 Comment submitted by B. Park                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6794
EPA-HQ-OW-2018-0149-6795          Public Comment                                 Comment submitted by M. Terlizzi                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6795
EPA-HQ-OW-2018-0149-6796          Public Comment                                 Comment submitted by T. Griswold                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6796
EPA-HQ-OW-2018-0149-6797          Public Comment                                 Comment submitted by K. Carroll                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6797
EPA-HQ-OW-2018-0149-6798          Public Comment                                 Comment submitted by L. Delaney                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6798
EPA-HQ-OW-2018-0149-6799          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6799
EPA-HQ-OW-2018-0149-6800          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6800
EPA-HQ-OW-2018-0149-6801          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6801
EPA-HQ-OW-2018-0149-6802          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6802
EPA-HQ-OW-2018-0149-6803          Public Comment                                 Comment submitted by P. Russell                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6803
EPA-HQ-OW-2018-0149-6804          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6804
EPA-HQ-OW-2018-0149-6805          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6805
EPA-HQ-OW-2018-0149-6806          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6806
EPA-HQ-OW-2018-0149-6807          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6807
EPA-HQ-OW-2018-0149-6808          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6808
EPA-HQ-OW-2018-0149-6809          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6809
EPA-HQ-OW-2018-0149-6810          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6810
EPA-HQ-OW-2018-0149-6811          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6811
EPA-HQ-OW-2018-0149-6812          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6812
EPA-HQ-OW-2018-0149-6813          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6813
EPA-HQ-OW-2018-0149-6814          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6814
EPA-HQ-OW-2018-0149-6815          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6815




                                                                                                                                                                                                        169 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 173 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                   URL
                                                                                 Comment submitted by Nadira Narine, Senior Program Director, Interfaith
EPA-HQ-OW-2018-0149-6816          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6816
                                                                                 Center on Corporate Responsibility (ICCR)
                                                                                 Comment submitted by Jennifer Cave, Stites & Harbison, PLLC, for Sarah
EPA-HQ-OW-2018-0149-6817          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6817
                                                                                 Davasher-Wisdom, Chief Operating Officer Greater Louisville Inc. (GLI)
                                                                                 Comment submitted by Bevan Lister, President, Nevada Farm Bureau,
EPA-HQ-OW-2018-0149-6818          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6818
                                                                                 Nevada Farm Bureau Federation
                                                                                 Comment submitted by Brad Cochran, President, Madison County Farm
EPA-HQ-OW-2018-0149-6819          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6819
                                                                                 Bureau
                                                                                 Comment submitted by K. Michael Krumland, Environmental Protection
EPA-HQ-OW-2018-0149-6820          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6820
                                                                                 Supervisor, Nebraska Public Power District (NPPD)
                                                                                 Comment submitted by Andrew Gorder Legal Director, Clark Fork
EPA-HQ-OW-2018-0149-6821          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6821
                                                                                 Coalition (CFC)
                                                                                 Comment submitted by Mike Strain, DVM, Commissioner, Louisiana
EPA-HQ-OW-2018-0149-6822          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6822
                                                                                 Department of Agriculture and Forestry
                                                                                 Comment submitted by Matt Baerwalde, Water Quality Manager,
EPA-HQ-OW-2018-0149-6823          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6823
                                                                                 Snoqualmie Indian Tribe (Tribe)
                                                                                 Comment submitted by Jeffrey Fontaine, Executive Director, Nevada
EPA-HQ-OW-2018-0149-6824          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6824
                                                                                 Association of Counties
                                                                                 Comment submitted by Gene Whitehouse, Chairman, United Auburn
EPA-HQ-OW-2018-0149-6825          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6825
                                                                                 Indian Community (UAIC)
EPA-HQ-OW-2018-0149-6826          Public Comment                                 Comment submitted by Melvinjoh Ashue, Vice Chairman, Hoh Indian Tribe https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6826
                                                                                 Comment submitted by Joel Markis, Alaska Chapter President, Alaska
EPA-HQ-OW-2018-0149-6827          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6827
                                                                                 Chapter of the American Fisheries Society (AFS)
                                                                                 Comment submitted by Stacey Detwiler, Conservation Director, Rogue
EPA-HQ-OW-2018-0149-6828          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6828
                                                                                 Riverkeeper
                                                                                 Comment submitted by Justin R. Parker, Executive Director, Northwest
EPA-HQ-OW-2018-0149-6829          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6829
                                                                                 Indian Fisheries Commission (NWIFC)
                                                                                 Comment submitted by Paul David, Graham County Supervisor, District I,
EPA-HQ-OW-2018-0149-6830          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6830
                                                                                 Graham County Board of Supervisors
                                                                                 Comment submitted by Nancy S. Allen, Environmental Programs
EPA-HQ-OW-2018-0149-6831          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6831
                                                                                 Administrator, City of Phoenix, Office of Environmental Programs
EPA-HQ-OW-2018-0149-6832          Public Comment                                 Comment submitted by Nicole Silk, President, River Network               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6832
                                                                                 Comment submitted by the Home Builders Association of Central Arizona
EPA-HQ-OW-2018-0149-6833          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6833
                                                                                 and the Southern Arizona Home Builders Association
EPA-HQ-OW-2018-0149-6834          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6834
EPA-HQ-OW-2018-0149-6835          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6835
EPA-HQ-OW-2018-0149-6836          Public Comment                                 Comment submitted by D. D. Dow                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6836
                                                                                 Comment submitted by Bryan Searle, President, Idaho Farm Bureau
EPA-HQ-OW-2018-0149-6837          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6837
                                                                                 Federation
EPA-HQ-OW-2018-0149-6838          Public Comment                                 Comment submitted by Tim S. Stuart, President, Stuart Analytics LLC      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6838

EPA-HQ-OW-2018-0149-6839          Public Comment                                 Comment submitted by Rick Felton, President, Kansas Farm Bureau          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6839
EPA-HQ-OW-2018-0149-6840          Public Comment                                 Comment submitted by A. Brown                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6840
EPA-HQ-OW-2018-0149-6841          Public Comment                                 Comment submitted by Z. and C. Pruett                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6841




                                                                                                                                                                                                                            170 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 174 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                      URL
                                                                                 Comment submitted by George A. Tsiolis, Attorney at Law, Counsel for
EPA-HQ-OW-2018-0149-6842          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6842
                                                                                 Arizona Minerals Inc.
                                                                                 Comment submitted by Hunter Marosits, President, Homebuilders and
EPA-HQ-OW-2018-0149-6843          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6843
                                                                                 Remodelers Association of Massachusetts, Inc. (HBRAMA)
EPA-HQ-OW-2018-0149-6844          Public Comment                                 Comment submitted by O. Smith                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6844
EPA-HQ-OW-2018-0149-6845          Public Comment                                 Comment submitted by Steve Blumerich, President, Friends of the Rivers     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6845
EPA-HQ-OW-2018-0149-6846          Public Comment                                 Comment submitted by C. H. Porter                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6846
                                                                                 Comment submitted by Blake E. Roderick, Executive Director, Pike-Scott
EPA-HQ-OW-2018-0149-6847          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6847
                                                                                 Farm Bureau
EPA-HQ-OW-2018-0149-6848          Public Comment                                 Comment submitted by Richard Luck, Luck Stone Corporation                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6848
EPA-HQ-OW-2018-0149-6849          Public Comment                                 Comment submitted by Lee Bridgett, Waters Advocacy Coalition (WAC)         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6849
EPA-HQ-OW-2018-0149-6850          Public Comment                                 Comment submitted by C. A. Schenk-Marengo                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6850
EPA-HQ-OW-2018-0149-6851          Public Comment                                 Comment submitted by American Fisheries Society et al.                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6851
                                                                                 Comment submitted by Bruno L. Pigott, Commissioner,
EPA-HQ-OW-2018-0149-6852          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6852
                                                                                 Indiana Department of Environmental Management et al.
EPA-HQ-OW-2018-0149-6853          Public Comment                                 Comment submitted by G. C. Poole                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6853
EPA-HQ-OW-2018-0149-6854          Public Comment                                 Comment submitted by Elise Jones, Chair, et al., Boulder County CO         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6854
                                                                                 Comment submitted by Jefferson Keel, President, National Congress of
EPA-HQ-OW-2018-0149-6855          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6855
                                                                                 American Indians (NCAI)
                                                                                 Comment submitted by Kathy Chandler-Henry, Chair, Northwest Colorado
EPA-HQ-OW-2018-0149-6856          Public Comment                                                                                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6856
                                                                                 Council of Governments Water Quality/ Quantity Committee
                                                                                 Comment submitted by Jason D. Bostic, Vice President, West Virginia Coal
EPA-HQ-OW-2018-0149-6857          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6857
                                                                                 Association (WVCA)
                                                                                 Comment submitted by Phil Rigdon, Superintendent, Department of
EPA-HQ-OW-2018-0149-6858          Public Comment                                 Natural Resources, The Confederated Tribes and Bands of the Yakama         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6858
                                                                                 Nation, Washington
                                                                                 Comment submitted by Leah Pilconis, Senior Counsel, Construction and
                                                                                 Environmental Risk Management and Melinda Tomaino, Director,
EPA-HQ-OW-2018-0149-6859          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6859
                                                                                 Environmental Services, The Associated General Contractors of America
                                                                                 (AGC)
EPA-HQ-OW-2018-0149-6860          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6860
EPA-HQ-OW-2018-0149-6861          Public Comment                                 Comment submitted by Governor James Candelaria, Pueblo of San Felipe       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6861
EPA-HQ-OW-2018-0149-6862          Public Comment                                 Comment submitted by J. A. Shaw                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6862
EPA-HQ-OW-2018-0149-6863          Public Comment                                 Comment submitted by K. Perkins                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6863
                                                                                 Comment submitted by James Cadelaria, Governor, Pueblo on San Felipe,
                                                                                 Co-Chair, and Joe M. Agullar, Governor, Pueblo of Santo Domingo,
EPA-HQ-OW-2018-0149-6864          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6864
                                                                                 Secretary, Region 6 Tribal Operations Committee, USEPA Region 6 Tribal
                                                                                 Operations (RTOC)
                                                                                 Comment submitted by Bill Hillman, CEO, National Utility Contractors
EPA-HQ-OW-2018-0149-6865          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6865
                                                                                 Association (NCUA)
                                                                                 Comment submitted by Alex Garza, State Representative, District 12 ,
EPA-HQ-OW-2018-0149-6866          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6866
                                                                                 Michigan House of Representatives et al.




                                                                                                                                                                                                                              171 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 175 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                       URL
                                                                                 Comment submitted by Cale Jaffe, Assistant Professor of Law, Director,
EPA-HQ-OW-2018-0149-6867          Public Comment                                 Environmental and Regulatory Law Clinic, University of Virginia School of   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6867
                                                                                 Law on behalf of Blue Water Baltimore
                                                                                 Comment submitted by Kenneth E. Wagner, Secretary of Energy &
EPA-HQ-OW-2018-0149-6868          Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6868
                                                                                 Environment, State of Oklahoma
EPA-HQ-OW-2018-0149-6869          Public Comment                                 Comment submitted by Iowa Council of Trout Unlimited                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6869
EPA-HQ-OW-2018-0149-6870          Public Comment                                 Comment submitted by J. Tenenbaum                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6870
                                                                                 Comment submitted by Gregory Waltz, Michigan Council, Trout Unlimited
EPA-HQ-OW-2018-0149-6871          Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6871
                                                                                 (TU)
                                                                                 Comment submitted by Scott Shelley, Branch Chief, Regional-IGR-Transit
EPA-HQ-OW-2018-0149-6872          Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6872
                                                                                 Planning, District 12, California Department of Transportation
                                                                                 Comment submitted by Margaret Magruder, Commissioner, Columbia
EPA-HQ-OW-2018-0149-6873          Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6873
                                                                                 County Board of Commissioners Office
                                                                                 Comment submitted by Thomas Ives, New Hampshire Council of Trout
EPA-HQ-OW-2018-0149-6874          Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6874
                                                                                 Unlimited (TU)
                                                                                 Comment submitted by Megan Chase, Clean Water Advocate, Upstate
EPA-HQ-OW-2018-0149-6875          Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6875
                                                                                 Forever
EPA-HQ-OW-2018-0149-6876          Public Comment                                 Comment submitted by New Jersey Council of Trout Unlimited (TU)             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6876
                                                                                 Comment submitted by Jeffrey S. Longsworth, Coordinator and Counsel,
EPA-HQ-OW-2018-0149-6877          Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6877
                                                                                 Federal StormWater Association (FSWA)
                                                                                 Comment submitted by Karma B. Brown, Hunton Andrews Kurth on behalf
EPA-HQ-OW-2018-0149-6878          Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6878
                                                                                 of the Utility Water Act Group (UWAG)
                                                                                 Comment submitted by Mike Ferner, Coordinator, Advocates for a Clean
EPA-HQ-OW-2018-0149-6879          Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6879
                                                                                 Lake Erie, et al.
                                                                                 Comment submitted by Jan Goldman-Carter, Senior Counsel, Wetlands
EPA-HQ-OW-2018-0149-6880          Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6880
                                                                                 and Water Resources, National Wildlife Federation
EPA-HQ-OW-2018-0149-6881          Public Comment                                 Comment submitted by J. Santana                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6881
EPA-HQ-OW-2018-0149-6882          Public Comment                                 Comment submitted by Adrienne (surname illegible)                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6882
EPA-HQ-OW-2018-0149-6883          Public Comment                                 Comment submitted by J. Arroyo                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6883
EPA-HQ-OW-2018-0149-6884          Public Comment                                 Comment submitted by E. Ford                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6884
                                                                                 Comment submitted by Jordan Macha, Executive Director, Bayou City
EPA-HQ-OW-2018-0149-6885          Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6885
                                                                                 Waterkeeper et al.
                                                                                 Comment submitted by John Barrasso, Chairman, U.S. Senate Committee
EPA-HQ-OW-2018-0149-6886          Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6886
                                                                                 on Environment and Public Works
EPA-HQ-OW-2018-0149-6887          Public Comment                                 Comment submitted by E. Alcantara                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6887
                                                                                 Comment submitted by Cory Pomeroy, Vice President & General Counsel,
EPA-HQ-OW-2018-0149-6888          Public Comment                                                                                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6888
                                                                                 Texas Oil & Gas Association (TXOGA)
EPA-HQ-OW-2018-0149-6889          Public Comment                                 Comment submitted by D. Thomas                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6889
EPA-HQ-OW-2018-0149-6890          Public Comment                                 Comment submitted by Y. Aminz                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6890
EPA-HQ-OW-2018-0149-6891          Public Comment                                 Comment submitted by D. O. Mendoza                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6891
                                                                                 Comment submitted by California Association of Winegrape Growers
EPA-HQ-OW-2018-0149-6892          Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6892
                                                                                 (CAWG)
EPA-HQ-OW-2018-0149-6893          Public Comment                                 Comment submitted by J. Perez                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6893
EPA-HQ-OW-2018-0149-6894          Public Comment                                 Comment submitted by V. A. Sanchez                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6894
EPA-HQ-OW-2018-0149-6895          Public Comment                                 Comment submitted by O. Lopez                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6895
EPA-HQ-OW-2018-0149-6896          Public Comment                                 Comment submitted by J. Mark Ward, Wayne County, Utah                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6896




                                                                                                                                                                                                                               172 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 176 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                   URL
EPA-HQ-OW-2018-0149-6897          Public Comment                                 Comment submitted by J. Mark Ward, Carbon County, Utah                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6897
EPA-HQ-OW-2018-0149-6898          Public Comment                                 Comment submitted by IanDavid et al., Institute for Policy Integrity    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6898
                                                                                 Comment submitted by Bob Troy, Board Chair, Chief Executive, Rivanna
EPA-HQ-OW-2018-0149-6899          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6899
                                                                                 Conservation Alliance (RCA)
EPA-HQ-OW-2018-0149-6900          Public Comment                                 Comment submitted by B. Whitehill                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6900
EPA-HQ-OW-2018-0149-6901          Public Comment                                 Comment submitted by P. Angelo and M. Medintz                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6901
                                                                                 Comment submitted by Jan Himebaugh, Government Affairs Director,
EPA-HQ-OW-2018-0149-6902          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6902
                                                                                 Building Industry Association of Washington (BIAW)
                                                                                 Comment submitted by Anita M. Waite, Chairman, Big Sandy Natural
EPA-HQ-OW-2018-0149-6903          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6903
                                                                                 Resource Conservation District, Arizona
EPA-HQ-OW-2018-0149-6904          Public Comment                                 Comment submitted by Ronald A. Abeloe, President of Chaparral West Inc https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6904
                                                                                 Comment submitted by Ben Moyer, President, Chestnut Ridge Chapter,
EPA-HQ-OW-2018-0149-6905          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6905
                                                                                 Trout Unlimited
EPA-HQ-OW-2018-0149-6906          Public Comment                                 Comment submitted by D. Hoffrogge                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6906
EPA-HQ-OW-2018-0149-6907          Public Comment                                 Comment submitted by Eleanor G. (surname illegible)                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6907
EPA-HQ-OW-2018-0149-6908          Public Comment                                 Comment submitted by R. W. Hanmer                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6908
EPA-HQ-OW-2018-0149-6909          Public Comment                                 Comment submitted by S. Duren                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6909
                                                                                 Comment submitted by Traci Weinbrecht, Executive Officer and Kelly
EPA-HQ-OW-2018-0149-6910          Public Comment                                 Maves, President, Housing & Building Association of Western Colorado    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6910
                                                                                 HBA
EPA-HQ-OW-2018-0149-6911          Public Comment                                 Comment submitted by R. V. Hertz                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6911
EPA-HQ-OW-2018-0149-6912          Public Comment                                 Comment submitted by Judith A. Okay, President, J & J Okay Consulting   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6912
EPA-HQ-OW-2018-0149-6913          Public Comment                                 Comment submitted by K. Mellenclorf                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6913
EPA-HQ-OW-2018-0149-6914          Public Comment                                 Comment submitted by D. W. Green                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6914
EPA-HQ-OW-2018-0149-6915          Public Comment                                 Comment submitted by Lyman-Richey Corporation (LRC)                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6915
                                                                                 Comment submitted by Nick Ban, President, Montana Building industry
EPA-HQ-OW-2018-0149-6916          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6916
                                                                                 Association (MBIA)
EPA-HQ-OW-2018-0149-6917          Public Comment                                 Comment submitted by Doug Lankford, Chief, Miami Tribe of Oklahoma      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6917
                                                                                 Comment submitted by Carol S. Comer, Director, Missouri Department of
EPA-HQ-OW-2018-0149-6918          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6918
                                                                                 Natural Resources
                                                                                 Comment submitted by Clay Overson, President, Mohave County Farm
EPA-HQ-OW-2018-0149-6919          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6919
                                                                                 and Livestock Bureau, Arizona
                                                                                 Comment submitted by Dana R. Bennett, President, Nevada Mining
EPA-HQ-OW-2018-0149-6920          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6920
                                                                                 Association (NvMA)
EPA-HQ-OW-2018-0149-6921          Public Comment                                 Comment submitted by C. Edward Russell, Jr.                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6921
                                                                                 Comment submitted by Joshua Maize, Tribal Environmental Director,
EPA-HQ-OW-2018-0149-6922          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6922
                                                                                 Sherwood Valley Band of Pomo Indians
                                                                                 Comment submitted by Billy Nungesser, Lieutenant Governor, State of
EPA-HQ-OW-2018-0149-6923          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6923
                                                                                 Louisiana
                                                                                 Comment submitted by Ned Munol, Vice President, Texas Association of
EPA-HQ-OW-2018-0149-6924          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6924
                                                                                 Builders (TAB)
                                                                                 Comment submitted by Theodore Hadzi-Antich, Texas Public Policy
EPA-HQ-OW-2018-0149-6925          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6925
                                                                                 Foundation
                                                                                 Comment submitted by Christof Brownell, Mayor, Village of Taos Ski
EPA-HQ-OW-2018-0149-6926          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6926
                                                                                 Valley




                                                                                                                                                                                                                           173 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 177 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                              URL
EPA-HQ-OW-2018-0149-6927          Public Comment                                 Comment submitted by G. T. Yardley                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6927
EPA-HQ-OW-2018-0149-6928          Public Comment                                 Comment submitted by C. Peterson                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6928
EPA-HQ-OW-2018-0149-6929          Public Comment                                 Comment submitted by S. Creel                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6929
                                                                                 Comment submitted by Pam Roach, Councilwoman, District 2, Pierce
EPA-HQ-OW-2018-0149-6930          Public Comment                                                                                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6930
                                                                                 County
EPA-HQ-OW-2018-0149-6931          Public Comment                                 Comment submitted by P. R. Randolph                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6931
                                                                                 Comment submitted by Bill Green, Catron County Manager, Catron
EPA-HQ-OW-2018-0149-6932          Public Comment                                                                                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6932
                                                                                 County, New Mexico
EPA-HQ-OW-2018-0149-6933          Public Comment                                 Mass Comment Campaign sponsored by Clean Water Action (web)        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6933
                                                                                 Mass Comment Campaign sponsored by Natural Resources Defense
EPA-HQ-OW-2018-0149-6934          Public Comment                                                                                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6934
                                                                                 Council (NRDC) (web)
EPA-HQ-OW-2018-0149-6935          Public Comment                                 Mass Comment Campaign sponsored by Clean Water Action (web)        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6935
EPA-HQ-OW-2018-0149-6936          Public Comment                                 Comment submitted by L. Beck                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6936
EPA-HQ-OW-2018-0149-6937          Public Comment                                 Comment submitted by N. Burnett                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6937
EPA-HQ-OW-2018-0149-6938          Public Comment                                 Comment submitted by M. Heuer                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6938
EPA-HQ-OW-2018-0149-6939          Public Comment                                 Comment submitted by D. Stremlau                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6939
EPA-HQ-OW-2018-0149-6940          Public Comment                                 Comment submitted by R. Brown                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6940
EPA-HQ-OW-2018-0149-6941          Public Comment                                 Comment submitted by A. Wentz                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6941
EPA-HQ-OW-2018-0149-6942          Public Comment                                 Comment submitted by M. Swartz                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6942
EPA-HQ-OW-2018-0149-6943          Public Comment                                 Comment submitted by P. Hodges                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6943
EPA-HQ-OW-2018-0149-6944          Public Comment                                 Comment submitted by C. Polk                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6944
EPA-HQ-OW-2018-0149-6945          Public Comment                                 Comment submitted by P. Titus                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6945
EPA-HQ-OW-2018-0149-6946          Public Comment                                 Comment submitted by L. Smith                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6946
EPA-HQ-OW-2018-0149-6947          Public Comment                                 Comment submitted by C. Allely                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6947
EPA-HQ-OW-2018-0149-6948          Public Comment                                 Comment submitted by K. Magan                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6948
EPA-HQ-OW-2018-0149-6949          Public Comment                                 Comment submitted by A. Sloan                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6949
EPA-HQ-OW-2018-0149-6950          Public Comment                                 Comment submitted by C. Entwistle                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6950
EPA-HQ-OW-2018-0149-6951          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6951
EPA-HQ-OW-2018-0149-6952          Public Comment                                 Comment submitted by Paul & Bonnie Dickman                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6952
EPA-HQ-OW-2018-0149-6953          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6953
EPA-HQ-OW-2018-0149-6954          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6954
EPA-HQ-OW-2018-0149-6955          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6955
EPA-HQ-OW-2018-0149-6956          Public Comment                                 Comment submitted by R. Powell                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6956
EPA-HQ-OW-2018-0149-6957          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6957
EPA-HQ-OW-2018-0149-6958          Public Comment                                 Comment submitted by L. McCann                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6958
EPA-HQ-OW-2018-0149-6959          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6959
EPA-HQ-OW-2018-0149-6960          Public Comment                                 Comment submitted by B. Copeland                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6960
EPA-HQ-OW-2018-0149-6961          Public Comment                                 Comment submitted by J. Johnson                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6961
EPA-HQ-OW-2018-0149-6962          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6962
EPA-HQ-OW-2018-0149-6963          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6963
EPA-HQ-OW-2018-0149-6964          Public Comment                                 Comment submitted by B. Bruneau                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6964
EPA-HQ-OW-2018-0149-6965          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6965
EPA-HQ-OW-2018-0149-6966          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6966
EPA-HQ-OW-2018-0149-6967          Public Comment                                 Comment submitted by T. Shistar                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6967
EPA-HQ-OW-2018-0149-6968          Public Comment                                 Comment submitted by S. Payne                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6968
EPA-HQ-OW-2018-0149-6969          Public Comment                                 Comment submitted by J. Stander                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6969
EPA-HQ-OW-2018-0149-6970          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6970




                                                                                                                                                                                                                      174 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 178 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-6971          Public Comment                                 Comment submitted by A. Wentzel                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6971
EPA-HQ-OW-2018-0149-6972          Public Comment                                 Comment submitted by G. Hazel                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6972
EPA-HQ-OW-2018-0149-6973          Public Comment                                 Comment submitted by J. Burns                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6973
EPA-HQ-OW-2018-0149-6974          Public Comment                                 Comment submitted by J. Wyrick                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6974
EPA-HQ-OW-2018-0149-6975          Public Comment                                 Comment submitted by P. Darbyshire                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6975
EPA-HQ-OW-2018-0149-6976          Public Comment                                 Comment submitted by R. Morton                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6976
EPA-HQ-OW-2018-0149-6977          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6977
EPA-HQ-OW-2018-0149-6978          Public Comment                                 Comment submitted by R. Pierce                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6978
EPA-HQ-OW-2018-0149-6979          Public Comment                                 Comment submitted by S. Edwards                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6979
EPA-HQ-OW-2018-0149-6980          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6980
EPA-HQ-OW-2018-0149-6981          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6981
EPA-HQ-OW-2018-0149-6982          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6982
EPA-HQ-OW-2018-0149-6983          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6983
EPA-HQ-OW-2018-0149-6984          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6984
EPA-HQ-OW-2018-0149-6985          Public Comment                                 Comment submitted by V. 03/08/2019                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6985
EPA-HQ-OW-2018-0149-6986          Public Comment                                 Comment submitted by D. Welch                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6986
EPA-HQ-OW-2018-0149-6987          Public Comment                                 Comment submitted by K. Young                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6987
EPA-HQ-OW-2018-0149-6988          Public Comment                                 Comment submitted by K. O'Connor                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6988
EPA-HQ-OW-2018-0149-6989          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6989
EPA-HQ-OW-2018-0149-6990          Public Comment                                 Comment submitted by M. West                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6990
EPA-HQ-OW-2018-0149-6991          Public Comment                                 Comment submitted by D. Page                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6991
EPA-HQ-OW-2018-0149-6992          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6992
EPA-HQ-OW-2018-0149-6993          Public Comment                                 Comment submitted by S. Christensen                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6993
EPA-HQ-OW-2018-0149-6994          Public Comment                                 Comment on EPA-HQ-OW-2018-0149-0003                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6994
EPA-HQ-OW-2018-0149-6995          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6995
EPA-HQ-OW-2018-0149-6996          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6996
EPA-HQ-OW-2018-0149-6997          Public Comment                                 Comment submitted by N. Keene                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6997
EPA-HQ-OW-2018-0149-6998          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6998
EPA-HQ-OW-2018-0149-6999          Public Comment                                 Comment submitted by K. Conklin                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-6999
EPA-HQ-OW-2018-0149-7000          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7000
EPA-HQ-OW-2018-0149-7001          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7001
EPA-HQ-OW-2018-0149-7002          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7002
EPA-HQ-OW-2018-0149-7003          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7003
EPA-HQ-OW-2018-0149-7004          Public Comment                                 Comment submitted by S. McMurtrie                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7004
EPA-HQ-OW-2018-0149-7005          Public Comment                                 Comment submitted by N. Ferguson                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7005
EPA-HQ-OW-2018-0149-7006          Public Comment                                 Comment submitted by K. Andrews                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7006
EPA-HQ-OW-2018-0149-7007          Public Comment                                 Comment submitted by C. Davis                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7007
EPA-HQ-OW-2018-0149-7008          Public Comment                                 Comment submitted by E. Ann                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7008
EPA-HQ-OW-2018-0149-7009          Public Comment                                 Comment submitted by J. Smith                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7009
EPA-HQ-OW-2018-0149-7010          Public Comment                                 Comment submitted by L. Johnson                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7010
EPA-HQ-OW-2018-0149-7011          Public Comment                                 Comment submitted by J. Tate                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7011
EPA-HQ-OW-2018-0149-7012          Public Comment                                 Comment submitted by M. Lurkins                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7012
EPA-HQ-OW-2018-0149-7013          Public Comment                                 Comment submitted by P. Sanders                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7013
EPA-HQ-OW-2018-0149-7014          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7014
EPA-HQ-OW-2018-0149-7015          Public Comment                                 Comment submitted by D. Alvarez                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7015
EPA-HQ-OW-2018-0149-7016          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7016
EPA-HQ-OW-2018-0149-7017          Public Comment                                 Comment submitted by T. Yount                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7017
EPA-HQ-OW-2018-0149-7018          Public Comment                                 Comment submitted by Y. Hassan                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7018
EPA-HQ-OW-2018-0149-7019          Public Comment                                 Comment submitted by E. Wells                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7019




                                                                                                                                                                                                        175 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 179 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-7020          Public Comment                                 Comment submitted by J. Ray                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7020
EPA-HQ-OW-2018-0149-7021          Public Comment                                 Comment submitted by C. da Silva                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7021
EPA-HQ-OW-2018-0149-7022          Public Comment                                 Comment submitted by D. Matta                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7022
EPA-HQ-OW-2018-0149-7023          Public Comment                                 Comment submitted by R. Warren                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7023
EPA-HQ-OW-2018-0149-7024          Public Comment                                 Comment submitted by P. J. M.                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7024
EPA-HQ-OW-2018-0149-7025          Public Comment                                 Comment submitted by L. Shearer                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7025
EPA-HQ-OW-2018-0149-7026          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7026
EPA-HQ-OW-2018-0149-7027          Public Comment                                 Comment submitted by S. Heath                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7027
EPA-HQ-OW-2018-0149-7028          Public Comment                                 Comment submitted by M. Eustis                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7028
EPA-HQ-OW-2018-0149-7029          Public Comment                                 Comment submitted by A. Iglesias                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7029
EPA-HQ-OW-2018-0149-7030          Public Comment                                 Comment submitted by P. Kapus                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7030
EPA-HQ-OW-2018-0149-7031          Public Comment                                 Comment submitted by D. Ferebee                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7031
EPA-HQ-OW-2018-0149-7032          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7032
EPA-HQ-OW-2018-0149-7033          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7033
EPA-HQ-OW-2018-0149-7034          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7034
EPA-HQ-OW-2018-0149-7035          Public Comment                                 Comment submitted by M. van den Akker                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7035
EPA-HQ-OW-2018-0149-7036          Public Comment                                 Comment submitted by C. Passero                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7036
EPA-HQ-OW-2018-0149-7037          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7037
EPA-HQ-OW-2018-0149-7038          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7038
EPA-HQ-OW-2018-0149-7039          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7039
EPA-HQ-OW-2018-0149-7040          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7040
EPA-HQ-OW-2018-0149-7041          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7041
EPA-HQ-OW-2018-0149-7042          Public Comment                                 Comment submitted by M. Painter                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7042
EPA-HQ-OW-2018-0149-7043          Public Comment                                 Comment submitted by L. Davis                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7043
EPA-HQ-OW-2018-0149-7044          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7044
EPA-HQ-OW-2018-0149-7045          Public Comment                                 Anonymous public commen                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7045
EPA-HQ-OW-2018-0149-7046          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7046
EPA-HQ-OW-2018-0149-7047          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7047
EPA-HQ-OW-2018-0149-7048          Public Comment                                 Comment submitted by K. Dryman                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7048
EPA-HQ-OW-2018-0149-7049          Public Comment                                 Comment submitted by S. Buice                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7049
EPA-HQ-OW-2018-0149-7050          Public Comment                                 Comment submitted by M. Nesbitt                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7050
EPA-HQ-OW-2018-0149-7051          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7051
EPA-HQ-OW-2018-0149-7052          Public Comment                                 Comment submitted by R. Mesco                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7052
EPA-HQ-OW-2018-0149-7053          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7053
EPA-HQ-OW-2018-0149-7054          Public Comment                                 Comment submitted by Williams T. ( no surname)       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7054
EPA-HQ-OW-2018-0149-7055          Public Comment                                 Comment submitted by H. Blackerby                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7055
EPA-HQ-OW-2018-0149-7056          Public Comment                                 Comment submitted by V. Janke                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7056
EPA-HQ-OW-2018-0149-7057          Public Comment                                 Comment submitted by J. Scott                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7057
EPA-HQ-OW-2018-0149-7058          Public Comment                                 Comment submitted by C. Fleming                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7058
EPA-HQ-OW-2018-0149-7059          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7059
EPA-HQ-OW-2018-0149-7060          Public Comment                                 Comment submitted by P. Sprague                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7060
EPA-HQ-OW-2018-0149-7061          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7061
EPA-HQ-OW-2018-0149-7062          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7062
EPA-HQ-OW-2018-0149-7063          Public Comment                                 Comment submitted by N. Wiltin                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7063
EPA-HQ-OW-2018-0149-7064          Public Comment                                 Comment submitted by M. Davis                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7064
EPA-HQ-OW-2018-0149-7065          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7065
EPA-HQ-OW-2018-0149-7066          Public Comment                                 Comment submitted by M. Poston                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7066
EPA-HQ-OW-2018-0149-7067          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7067
EPA-HQ-OW-2018-0149-7068          Public Comment                                 Comment submitted by A. Smith                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7068




                                                                                                                                                                                                        176 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 180 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-7069          Public Comment                                 Comment submitted by A. Saint                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7069
EPA-HQ-OW-2018-0149-7070          Public Comment                                 Comment submitted by K. Kawa                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7070
EPA-HQ-OW-2018-0149-7071          Public Comment                                 Comment submitted by B. Dendy                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7071
EPA-HQ-OW-2018-0149-7072          Public Comment                                 Comment submitted by E. Colin                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7072
EPA-HQ-OW-2018-0149-7073          Public Comment                                 Comment submitted by P. Self                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7073
EPA-HQ-OW-2018-0149-7074          Public Comment                                 Comment submitted by J. Parker                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7074
EPA-HQ-OW-2018-0149-7075          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7075
EPA-HQ-OW-2018-0149-7076          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7076
EPA-HQ-OW-2018-0149-7077          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7077
EPA-HQ-OW-2018-0149-7078          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7078
EPA-HQ-OW-2018-0149-7079          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7079
EPA-HQ-OW-2018-0149-7080          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7080
EPA-HQ-OW-2018-0149-7081          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7081
EPA-HQ-OW-2018-0149-7082          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7082
EPA-HQ-OW-2018-0149-7083          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7083
EPA-HQ-OW-2018-0149-7084          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7084
EPA-HQ-OW-2018-0149-7085          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7085
EPA-HQ-OW-2018-0149-7086          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7086
EPA-HQ-OW-2018-0149-7087          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7087
EPA-HQ-OW-2018-0149-7088          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7088
EPA-HQ-OW-2018-0149-7089          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7089
EPA-HQ-OW-2018-0149-7090          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7090
EPA-HQ-OW-2018-0149-7091          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7091
EPA-HQ-OW-2018-0149-7092          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7092
EPA-HQ-OW-2018-0149-7093          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7093
EPA-HQ-OW-2018-0149-7094          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7094
EPA-HQ-OW-2018-0149-7095          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7095
EPA-HQ-OW-2018-0149-7096          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7096
EPA-HQ-OW-2018-0149-7097          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7097
EPA-HQ-OW-2018-0149-7098          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7098
EPA-HQ-OW-2018-0149-7099          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7099
EPA-HQ-OW-2018-0149-7100          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7100
EPA-HQ-OW-2018-0149-7101          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7101
EPA-HQ-OW-2018-0149-7102          Public Comment                                 Comment submitted by B. Price                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7102
EPA-HQ-OW-2018-0149-7103          Public Comment                                 Comment submitted by K. Kasben                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7103
EPA-HQ-OW-2018-0149-7104          Public Comment                                 Comment submitted by N. Mulrine                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7104
EPA-HQ-OW-2018-0149-7105          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7105
EPA-HQ-OW-2018-0149-7106          Public Comment                                 Comment submitted by N. Loyd                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7106
EPA-HQ-OW-2018-0149-7107          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7107
EPA-HQ-OW-2018-0149-7108          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7108
EPA-HQ-OW-2018-0149-7109          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7109
EPA-HQ-OW-2018-0149-7110          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7110
EPA-HQ-OW-2018-0149-7111          Public Comment                                 Comment submitted by W. Ball                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7111
EPA-HQ-OW-2018-0149-7112          Public Comment                                 Comment submitted by R. Grigsby                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7112
EPA-HQ-OW-2018-0149-7113          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7113
EPA-HQ-OW-2018-0149-7114          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7114
EPA-HQ-OW-2018-0149-7115          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7115
EPA-HQ-OW-2018-0149-7116          Public Comment                                 Comment submitted by A. Bissett                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7116
EPA-HQ-OW-2018-0149-7117          Public Comment                                 Comment submitted by J. Lish                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7117




                                                                                                                                                                                                        177 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 181 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-7118          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7118
EPA-HQ-OW-2018-0149-7119          Public Comment                                 Comment submitted by K. Kasben                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7119
EPA-HQ-OW-2018-0149-7120          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7120
EPA-HQ-OW-2018-0149-7121          Public Comment                                 Comment submitted by K. Smith                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7121
EPA-HQ-OW-2018-0149-7122          Public Comment                                 Comment submitted by I. Trumbull                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7122
EPA-HQ-OW-2018-0149-7123          Public Comment                                 Comment submitted by A. Loebl                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7123
EPA-HQ-OW-2018-0149-7124          Public Comment                                 Comment submitted by L. Lybrand                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7124
EPA-HQ-OW-2018-0149-7125          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7125
EPA-HQ-OW-2018-0149-7126          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7126
EPA-HQ-OW-2018-0149-7127          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7127
EPA-HQ-OW-2018-0149-7128          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7128
EPA-HQ-OW-2018-0149-7129          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7129
EPA-HQ-OW-2018-0149-7130          Public Comment                                 Comment submitted by N. Kalen                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7130
EPA-HQ-OW-2018-0149-7131          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7131
EPA-HQ-OW-2018-0149-7132          Public Comment                                 Comment submitted by L. Marshall                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7132
EPA-HQ-OW-2018-0149-7133          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7133
EPA-HQ-OW-2018-0149-7134          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7134
EPA-HQ-OW-2018-0149-7135          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7135
EPA-HQ-OW-2018-0149-7136          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7136
EPA-HQ-OW-2018-0149-7137          Public Comment                                 Comment submitted by L. Stidham                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7137
EPA-HQ-OW-2018-0149-7138          Public Comment                                 Comment submitted by C. Fischer                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7138
EPA-HQ-OW-2018-0149-7139          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7139
EPA-HQ-OW-2018-0149-7140          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7140
EPA-HQ-OW-2018-0149-7141          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7141
EPA-HQ-OW-2018-0149-7142          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7142
EPA-HQ-OW-2018-0149-7143          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7143
EPA-HQ-OW-2018-0149-7144          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7144
EPA-HQ-OW-2018-0149-7145          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7145
EPA-HQ-OW-2018-0149-7146          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7146
EPA-HQ-OW-2018-0149-7147          Public Comment                                 Comment submitted by M. Luckhaus                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7147
EPA-HQ-OW-2018-0149-7148          Public Comment                                 Comment A. McNamara                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7148
EPA-HQ-OW-2018-0149-7149          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7149
EPA-HQ-OW-2018-0149-7150          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7150
EPA-HQ-OW-2018-0149-7151          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7151
EPA-HQ-OW-2018-0149-7152          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7152
EPA-HQ-OW-2018-0149-7153          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7153
EPA-HQ-OW-2018-0149-7154          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7154
EPA-HQ-OW-2018-0149-7155          Public Comment                                 Comment submitted by J. Lamb                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7155
EPA-HQ-OW-2018-0149-7156          Public Comment                                 Comment submitted by L. Anton                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7156
EPA-HQ-OW-2018-0149-7157          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7157
EPA-HQ-OW-2018-0149-7158          Public Comment                                 Comment submitted by S. Wood                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7158
EPA-HQ-OW-2018-0149-7159          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7159
EPA-HQ-OW-2018-0149-7160          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7160
EPA-HQ-OW-2018-0149-7161          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7161
EPA-HQ-OW-2018-0149-7162          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7162
EPA-HQ-OW-2018-0149-7163          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7163
EPA-HQ-OW-2018-0149-7164          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7164
EPA-HQ-OW-2018-0149-7165          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7165
EPA-HQ-OW-2018-0149-7166          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7166




                                                                                                                                                                                                        178 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 182 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-7167          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7167
EPA-HQ-OW-2018-0149-7168          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7168
EPA-HQ-OW-2018-0149-7169          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7169
EPA-HQ-OW-2018-0149-7170          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7170
EPA-HQ-OW-2018-0149-7171          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7171
EPA-HQ-OW-2018-0149-7172          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7172
EPA-HQ-OW-2018-0149-7173          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7173
EPA-HQ-OW-2018-0149-7174          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7174
EPA-HQ-OW-2018-0149-7175          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7175
EPA-HQ-OW-2018-0149-7176          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7176
EPA-HQ-OW-2018-0149-7177          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7177
EPA-HQ-OW-2018-0149-7178          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7178
EPA-HQ-OW-2018-0149-7179          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7179
EPA-HQ-OW-2018-0149-7180          Public Comment                                 Comment submitted by L. Schnitker                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7180
EPA-HQ-OW-2018-0149-7181          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7181
EPA-HQ-OW-2018-0149-7182          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7182
EPA-HQ-OW-2018-0149-7183          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7183
EPA-HQ-OW-2018-0149-7184          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7184
EPA-HQ-OW-2018-0149-7185          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7185
EPA-HQ-OW-2018-0149-7186          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7186
EPA-HQ-OW-2018-0149-7187          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7187
EPA-HQ-OW-2018-0149-7188          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7188
EPA-HQ-OW-2018-0149-7189          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7189
EPA-HQ-OW-2018-0149-7190          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7190
EPA-HQ-OW-2018-0149-7191          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7191
EPA-HQ-OW-2018-0149-7192          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7192
EPA-HQ-OW-2018-0149-7193          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7193
EPA-HQ-OW-2018-0149-7194          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7194
EPA-HQ-OW-2018-0149-7195          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7195
EPA-HQ-OW-2018-0149-7196          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7196
EPA-HQ-OW-2018-0149-7197          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7197
EPA-HQ-OW-2018-0149-7198          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7198
EPA-HQ-OW-2018-0149-7199          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7199
EPA-HQ-OW-2018-0149-7200          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7200
EPA-HQ-OW-2018-0149-7201          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7201
EPA-HQ-OW-2018-0149-7202          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7202
EPA-HQ-OW-2018-0149-7203          Public Comment                                 Comment submitted by E. Leather                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7203
EPA-HQ-OW-2018-0149-7204          Public Comment                                 Comment submitted by K. R. Taake                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7204
EPA-HQ-OW-2018-0149-7205          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7205
EPA-HQ-OW-2018-0149-7206          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7206
EPA-HQ-OW-2018-0149-7207          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7207
EPA-HQ-OW-2018-0149-7208          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7208
EPA-HQ-OW-2018-0149-7209          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7209
EPA-HQ-OW-2018-0149-7210          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7210
EPA-HQ-OW-2018-0149-7211          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7211
EPA-HQ-OW-2018-0149-7212          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7212
EPA-HQ-OW-2018-0149-7213          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7213
EPA-HQ-OW-2018-0149-7214          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7214
EPA-HQ-OW-2018-0149-7215          Public Comment                                 Comment submitted by R. Rysewyk                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7215




                                                                                                                                                                                                        179 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 183 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                     URL
EPA-HQ-OW-2018-0149-7216          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7216
EPA-HQ-OW-2018-0149-7217          Public Comment                                 Comment submitted by J. Hertig                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7217
EPA-HQ-OW-2018-0149-7218          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7218
EPA-HQ-OW-2018-0149-7219          Public Comment                                 Comment submitted by P. Dabney                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7219
EPA-HQ-OW-2018-0149-7220          Public Comment                                 Comment submitted by D. May                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7220
EPA-HQ-OW-2018-0149-7221          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7221
EPA-HQ-OW-2018-0149-7222          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7222
EPA-HQ-OW-2018-0149-7223          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7223
EPA-HQ-OW-2018-0149-7224          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7224
EPA-HQ-OW-2018-0149-7225          Public Comment                                 Comment submitted by K. Whitcomb                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7225
EPA-HQ-OW-2018-0149-7226          Public Comment                                 Comment submitted by J. Bichler                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7226
EPA-HQ-OW-2018-0149-7227          Public Comment                                 Comment submitted by K. Boyce                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7227
EPA-HQ-OW-2018-0149-7228          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7228
EPA-HQ-OW-2018-0149-7229          Public Comment                                 Comment submitted by B. Padilla                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7229
EPA-HQ-OW-2018-0149-7230          Public Comment                                 Comment submitted by A. McCarley                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7230
EPA-HQ-OW-2018-0149-7231          Public Comment                                 Comment submitted by J. Lesher                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7231
EPA-HQ-OW-2018-0149-7232          Public Comment                                 Comment submitted by I. Wilson                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7232
EPA-HQ-OW-2018-0149-7233          Public Comment                                 Comment submitted by D. Tomba                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7233
EPA-HQ-OW-2018-0149-7234          Public Comment                                 Comment submitted by W. Walker                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7234
EPA-HQ-OW-2018-0149-7235          Public Comment                                 Comment submitted by R. Windsor                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7235
EPA-HQ-OW-2018-0149-7236          Public Comment                                 Comment submitted by H. Torosian                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7236
EPA-HQ-OW-2018-0149-7237          Public Comment                                 Comment submitted by K. Webber                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7237
EPA-HQ-OW-2018-0149-7238          Public Comment                                 Comment submitted by D. Rieckmann                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7238
EPA-HQ-OW-2018-0149-7239          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7239
EPA-HQ-OW-2018-0149-7240          Public Comment                                 Comment submitted by M. Barry                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7240
EPA-HQ-OW-2018-0149-7241          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7241
EPA-HQ-OW-2018-0149-7242          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7242
EPA-HQ-OW-2018-0149-7243          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7243
EPA-HQ-OW-2018-0149-7244          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7244
EPA-HQ-OW-2018-0149-7245          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7245
EPA-HQ-OW-2018-0149-7246          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7246
EPA-HQ-OW-2018-0149-7247          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7247
EPA-HQ-OW-2018-0149-7248          Public Comment                                 Comment submitted by C. Hendrix                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7248
EPA-HQ-OW-2018-0149-7249          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7249
EPA-HQ-OW-2018-0149-7250          Public Comment                                 Comment submitted by C. Johnson                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7250
EPA-HQ-OW-2018-0149-7251          Public Comment                                 Comment submitted by T. Daverio                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7251
EPA-HQ-OW-2018-0149-7252          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7252
EPA-HQ-OW-2018-0149-7253          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7253
EPA-HQ-OW-2018-0149-7254          Public Comment                                 Comment submitted by J. King                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7254
EPA-HQ-OW-2018-0149-7255          Public Comment                                 Comment submitted by M. Payton                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7255
EPA-HQ-OW-2018-0149-7256          Public Comment                                 Comment submitted by A. J. Wagner                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7256
EPA-HQ-OW-2018-0149-7257          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7257
EPA-HQ-OW-2018-0149-7258          Public Comment                                 Comment submitted by S. Butcher                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7258
EPA-HQ-OW-2018-0149-7259          Public Comment                                 Comment submitted by K. Macklin                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7259
EPA-HQ-OW-2018-0149-7260          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7260
EPA-HQ-OW-2018-0149-7261          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7261
                                                                                 Comment submitted by Tina L. Van Zile, Environmental Director, Sokaogon
EPA-HQ-OW-2018-0149-7262          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7262
                                                                                 Chippewa Community




                                                                                                                                                                                                                             180 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 184 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                URL
                                                                                 Comment submitted by Tod Williams, Lake Huron Commercial Advisor,
EPA-HQ-OW-2018-0149-7263          Public Comment                                 Great Lakes Fishery Commission, and Commercial Advisor, Lake Huron   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7263
                                                                                 Citizens Advisory Commision
EPA-HQ-OW-2018-0149-7264          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7264
                                                                                 Comment submitted by T. Stephen Gambrell, Mississippi Valley Flood
EPA-HQ-OW-2018-0149-7265          Public Comment                                                                                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7265
                                                                                 Control Association
EPA-HQ-OW-2018-0149-7266          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7266
EPA-HQ-OW-2018-0149-7267          Public Comment                                 Comment submitted by J. K. Hadcroft                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7267
EPA-HQ-OW-2018-0149-7268          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7268
EPA-HQ-OW-2018-0149-7269          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7269
EPA-HQ-OW-2018-0149-7270          Public Comment                                 Comment submitted by M. Woodard                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7270
EPA-HQ-OW-2018-0149-7271          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7271
EPA-HQ-OW-2018-0149-7272          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7272
EPA-HQ-OW-2018-0149-7273          Public Comment                                 Comment submitted by J. Pleasant                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7273
EPA-HQ-OW-2018-0149-7274          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7274
EPA-HQ-OW-2018-0149-7275          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7275
EPA-HQ-OW-2018-0149-7276          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7276
EPA-HQ-OW-2018-0149-7277          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7277
EPA-HQ-OW-2018-0149-7278          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7278
EPA-HQ-OW-2018-0149-7279          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7279
EPA-HQ-OW-2018-0149-7280          Public Comment                                 Comment submitted by C. Brower                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7280
EPA-HQ-OW-2018-0149-7281          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7281
EPA-HQ-OW-2018-0149-7282          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7282
EPA-HQ-OW-2018-0149-7283          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7283
EPA-HQ-OW-2018-0149-7284          Public Comment                                 Comment submitted by N. Gahan                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7284
EPA-HQ-OW-2018-0149-7285          Public Comment                                 Comment submitted by J. Bell                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7285
EPA-HQ-OW-2018-0149-7286          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7286
EPA-HQ-OW-2018-0149-7287          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7287
EPA-HQ-OW-2018-0149-7288          Public Comment                                 Comment submitted by D. Flores                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7288
EPA-HQ-OW-2018-0149-7289          Public Comment                                 Comment submitted by B. Lee                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7289
EPA-HQ-OW-2018-0149-7290          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7290
EPA-HQ-OW-2018-0149-7291          Public Comment                                 Comment submitted by L. Berry                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7291
EPA-HQ-OW-2018-0149-7292          Public Comment                                 Comment submitted by Angelina J. (no surname provided)               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7292
EPA-HQ-OW-2018-0149-7293          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7293
EPA-HQ-OW-2018-0149-7294          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7294
EPA-HQ-OW-2018-0149-7295          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7295
EPA-HQ-OW-2018-0149-7296          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7296
EPA-HQ-OW-2018-0149-7297          Public Comment                                 Comment submitted by D. Sprinkle                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7297
EPA-HQ-OW-2018-0149-7298          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7298
EPA-HQ-OW-2018-0149-7299          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7299
EPA-HQ-OW-2018-0149-7300          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7300
EPA-HQ-OW-2018-0149-7301          Public Comment                                 Comment submitted by A. Larrimore                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7301
EPA-HQ-OW-2018-0149-7302          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7302
EPA-HQ-OW-2018-0149-7303          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7303
EPA-HQ-OW-2018-0149-7304          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7304
EPA-HQ-OW-2018-0149-7305          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7305
EPA-HQ-OW-2018-0149-7306          Public Comment                                 Comment submitted by D. Coker                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7306
EPA-HQ-OW-2018-0149-7307          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7307
EPA-HQ-OW-2018-0149-7308          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7308




                                                                                                                                                                                                                        181 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 185 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                   URL
EPA-HQ-OW-2018-0149-7309          Public Comment                                 Comment submitted by S. H. Schwartz                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7309
EPA-HQ-OW-2018-0149-7310          Public Comment                                 Comment submitted by B. McSweeney                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7310
EPA-HQ-OW-2018-0149-7311          Public Comment                                 Comment submitted by M. Evans                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7311
EPA-HQ-OW-2018-0149-7312          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7312
EPA-HQ-OW-2018-0149-7313          Public Comment                                 Comment submitted by J. Hunchings                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7313
EPA-HQ-OW-2018-0149-7314          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7314
EPA-HQ-OW-2018-0149-7315          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7315
EPA-HQ-OW-2018-0149-7316          Public Comment                                 Comment submitted by M. Lanier                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7316
EPA-HQ-OW-2018-0149-7317          Public Comment                                 Comment submitted by K. McLaughlin and M. Montana                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7317
EPA-HQ-OW-2018-0149-7318          Public Comment                                 Comment submitted by B. Triga                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7318
EPA-HQ-OW-2018-0149-7319          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7319
EPA-HQ-OW-2018-0149-7320          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7320
EPA-HQ-OW-2018-0149-7321          Public Comment                                 Comment submitted by G. Woody                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7321
EPA-HQ-OW-2018-0149-7322          Public Comment                                 Comment submitted by J. Brandon                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7322
                                                                                 Comment submitted by Steven H. Bigelow, City Engineer, City of Olive
EPA-HQ-OW-2018-0149-7323          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7323
                                                                                 Branch
EPA-HQ-OW-2018-0149-7324          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7324
EPA-HQ-OW-2018-0149-7325          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7325
EPA-HQ-OW-2018-0149-7326          Public Comment                                 Comment submitted by W. Lancaster                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7326
EPA-HQ-OW-2018-0149-7327          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7327
EPA-HQ-OW-2018-0149-7328          Public Comment                                 Comment submitted by L. Daniel                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7328
EPA-HQ-OW-2018-0149-7329          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7329
EPA-HQ-OW-2018-0149-7330          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7330
EPA-HQ-OW-2018-0149-7331          Public Comment                                 Comment submitted by Mary T. McClelland & family                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7331
EPA-HQ-OW-2018-0149-7332          Public Comment                                 Comment submitted by H. Schwarts                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7332
EPA-HQ-OW-2018-0149-7333          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7333
EPA-HQ-OW-2018-0149-7334          Public Comment                                 Comment submitted by M. Pomeroy-Black                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7334
EPA-HQ-OW-2018-0149-7335          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7335
EPA-HQ-OW-2018-0149-7336          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7336
                                                                                 Comment submitted by Patrick Bonck, MS Zoning Administrator, Harrison
EPA-HQ-OW-2018-0149-7337          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7337
                                                                                 County
EPA-HQ-OW-2018-0149-7338          Public Comment                                 Comment submitted by T. Pratt                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7338
EPA-HQ-OW-2018-0149-7339          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7339
EPA-HQ-OW-2018-0149-7340          Public Comment                                 Comment submitted by A. Emanuel                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7340
EPA-HQ-OW-2018-0149-7341          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7341
EPA-HQ-OW-2018-0149-7342          Public Comment                                 Comment submitted by E. Richardson                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7342
EPA-HQ-OW-2018-0149-7343          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7343
EPA-HQ-OW-2018-0149-7344          Public Comment                                 Comment submitted by J. Jenning                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7344
EPA-HQ-OW-2018-0149-7345          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7345
EPA-HQ-OW-2018-0149-7346          Public Comment                                 Comment submitted by D. R. VanDreumel                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7346
EPA-HQ-OW-2018-0149-7347          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7347
EPA-HQ-OW-2018-0149-7348          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7348
EPA-HQ-OW-2018-0149-7349          Public Comment                                 Comment submitted by J. L. Hawkins                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7349
EPA-HQ-OW-2018-0149-7350          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7350
EPA-HQ-OW-2018-0149-7351          Public Comment                                 Comment submitted by R. Germon                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7351
EPA-HQ-OW-2018-0149-7352          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7352
EPA-HQ-OW-2018-0149-7353          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7353
EPA-HQ-OW-2018-0149-7354          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7354
EPA-HQ-OW-2018-0149-7355          Public Comment                                 Comment submitted by S. Y. Newell                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7355




                                                                                                                                                                                                                           182 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 186 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-7356          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7356
EPA-HQ-OW-2018-0149-7357          Public Comment                                 Comment submitted by K. Hogue                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7357
EPA-HQ-OW-2018-0149-7358          Public Comment                                 Comment submitted by C. Hale                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7358
EPA-HQ-OW-2018-0149-7359          Public Comment                                 Comment submitted by S. Enright                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7359
EPA-HQ-OW-2018-0149-7360          Public Comment                                 Comment submitted by A. Belke                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7360
EPA-HQ-OW-2018-0149-7361          Public Comment                                 Comment submitted by L. Raw                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7361
EPA-HQ-OW-2018-0149-7362          Public Comment                                 Comment submitted by R. Smith                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7362
EPA-HQ-OW-2018-0149-7363          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7363
EPA-HQ-OW-2018-0149-7364          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7364
EPA-HQ-OW-2018-0149-7365          Public Comment                                 Comment submitted by S. Samuels                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7365
EPA-HQ-OW-2018-0149-7366          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7366
EPA-HQ-OW-2018-0149-7367          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7367
EPA-HQ-OW-2018-0149-7368          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7368
EPA-HQ-OW-2018-0149-7369          Public Comment                                 Comment submitted by C. Gallaway                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7369
EPA-HQ-OW-2018-0149-7370          Public Comment                                 Comment submitted by E. Kurie                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7370
EPA-HQ-OW-2018-0149-7371          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7371
EPA-HQ-OW-2018-0149-7372          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7372
EPA-HQ-OW-2018-0149-7373          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7373
EPA-HQ-OW-2018-0149-7374          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7374
EPA-HQ-OW-2018-0149-7375          Public Comment                                 Comment submitted by J. Boone                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7375
EPA-HQ-OW-2018-0149-7376          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7376
EPA-HQ-OW-2018-0149-7377          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7377
EPA-HQ-OW-2018-0149-7378          Public Comment                                 Comment submitted by S. Harrod                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7378
EPA-HQ-OW-2018-0149-7379          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7379
EPA-HQ-OW-2018-0149-7380          Public Comment                                 Comment submitted by L. Lindberg                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7380
EPA-HQ-OW-2018-0149-7381          Public Comment                                 Comment submitted by D. Barry                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7381
EPA-HQ-OW-2018-0149-7382          Public Comment                                 Comment submitted by B. Gliatta                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7382
EPA-HQ-OW-2018-0149-7383          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7383
EPA-HQ-OW-2018-0149-7384          Public Comment                                 Comment submitted by B. Hanser                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7384
EPA-HQ-OW-2018-0149-7385          Public Comment                                 Comment submitted by J. Walthal                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7385
EPA-HQ-OW-2018-0149-7386          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7386
EPA-HQ-OW-2018-0149-7387          Public Comment                                 Comment submitted by M. MacCarthy                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7387
EPA-HQ-OW-2018-0149-7388          Public Comment                                 Comment submitted by C. Strohl                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7388
EPA-HQ-OW-2018-0149-7389          Public Comment                                 Comment submitted by R. Reed                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7389
EPA-HQ-OW-2018-0149-7390          Public Comment                                 Comment submitted by C. Peirce                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7390
EPA-HQ-OW-2018-0149-7391          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7391
EPA-HQ-OW-2018-0149-7392          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7392
EPA-HQ-OW-2018-0149-7393          Public Comment                                 Comment submitted by S. Roszel                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7393
EPA-HQ-OW-2018-0149-7394          Public Comment                                 Comment submitted by B. Barrett                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7394
EPA-HQ-OW-2018-0149-7395          Public Comment                                 Comment submitted by R. Kuhar                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7395
EPA-HQ-OW-2018-0149-7396          Public Comment                                 Comment submitted by A. Dolby                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7396
EPA-HQ-OW-2018-0149-7397          Public Comment                                 Comment submitted by K. Cogan                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7397
EPA-HQ-OW-2018-0149-7398          Public Comment                                 Comment submitted by C. Turman                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7398
EPA-HQ-OW-2018-0149-7399          Public Comment                                 Comment submitted by J. Lindsey                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7399
EPA-HQ-OW-2018-0149-7400          Public Comment                                 Comment submitted by J. Hanscome                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7400
EPA-HQ-OW-2018-0149-7401          Public Comment                                 Comment submitted by R. Barr                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7401
EPA-HQ-OW-2018-0149-7402          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7402
EPA-HQ-OW-2018-0149-7403          Public Comment                                 Comment submitted by L. Arnold                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7403
EPA-HQ-OW-2018-0149-7404          Public Comment                                 Comment submitted by G. Kouklis                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7404




                                                                                                                                                                                                        183 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 187 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-7405          Public Comment                                 Comment submitted by C. Little                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7405
EPA-HQ-OW-2018-0149-7406          Public Comment                                 Comment submitted by R. Landry-Stone                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7406
EPA-HQ-OW-2018-0149-7407          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7407
EPA-HQ-OW-2018-0149-7408          Public Comment                                 Comment submitted by J. Demyen                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7408
EPA-HQ-OW-2018-0149-7409          Public Comment                                 Comment submitted by J. Goltzer                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7409
EPA-HQ-OW-2018-0149-7410          Public Comment                                 Comment submitted by K. Bergdoll                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7410
EPA-HQ-OW-2018-0149-7411          Public Comment                                 Comment submitted by T. Innes                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7411
EPA-HQ-OW-2018-0149-7412          Public Comment                                 Comment submitted by S. Felsted                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7412
EPA-HQ-OW-2018-0149-7413          Public Comment                                 Comment submitted by B. Robinson                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7413
EPA-HQ-OW-2018-0149-7414          Public Comment                                 Comment submitted by D. Tait                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7414
EPA-HQ-OW-2018-0149-7415          Public Comment                                 Comment submitted by B. Cox                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7415
EPA-HQ-OW-2018-0149-7416          Public Comment                                 Comment submitted by A. Mindlin                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7416
EPA-HQ-OW-2018-0149-7417          Public Comment                                 Comment submitted by D. Edwards                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7417
EPA-HQ-OW-2018-0149-7418          Public Comment                                 Comment submitted by K. Pontarelli                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7418
EPA-HQ-OW-2018-0149-7419          Public Comment                                 Comment submitted by J. Eustice                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7419
EPA-HQ-OW-2018-0149-7420          Public Comment                                 Comment submitted by M. Murphy                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7420
EPA-HQ-OW-2018-0149-7421          Public Comment                                 Comment submitted by P. L. Calvert                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7421
EPA-HQ-OW-2018-0149-7422          Public Comment                                 Comment submitted by J. Fiorello                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7422
EPA-HQ-OW-2018-0149-7423          Public Comment                                 Comment submitted by J. Bateman                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7423
EPA-HQ-OW-2018-0149-7424          Public Comment                                 Comment submitted by M. L. McLaughlin                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7424
EPA-HQ-OW-2018-0149-7425          Public Comment                                 Comment submitted by K. Merten                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7425
EPA-HQ-OW-2018-0149-7426          Public Comment                                 Comment submitted by B. Dieter                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7426
EPA-HQ-OW-2018-0149-7427          Public Comment                                 Comment submitted by T. Houck                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7427
EPA-HQ-OW-2018-0149-7428          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7428
EPA-HQ-OW-2018-0149-7429          Public Comment                                 Comment submitted by A. Russell                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7429
EPA-HQ-OW-2018-0149-7430          Public Comment                                 Comment submitted by M. Perry                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7430
EPA-HQ-OW-2018-0149-7431          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7431
EPA-HQ-OW-2018-0149-7432          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7432
EPA-HQ-OW-2018-0149-7433          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7433
EPA-HQ-OW-2018-0149-7434          Public Comment                                 Comment submitted by R. Emerson                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7434
EPA-HQ-OW-2018-0149-7435          Public Comment                                 Comment submitted by D. Rowell                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7435
EPA-HQ-OW-2018-0149-7436          Public Comment                                 Comment submitted by L. Kaplan                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7436
EPA-HQ-OW-2018-0149-7437          Public Comment                                 Comment submitted by L. Aliffi                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7437
EPA-HQ-OW-2018-0149-7438          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7438
EPA-HQ-OW-2018-0149-7439          Public Comment                                 Comment submitted by M. Hill                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7439
EPA-HQ-OW-2018-0149-7440          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7440
EPA-HQ-OW-2018-0149-7441          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7441
EPA-HQ-OW-2018-0149-7442          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7442
EPA-HQ-OW-2018-0149-7443          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7443
EPA-HQ-OW-2018-0149-7444          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7444
EPA-HQ-OW-2018-0149-7445          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7445
EPA-HQ-OW-2018-0149-7446          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7446
EPA-HQ-OW-2018-0149-7447          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7447
EPA-HQ-OW-2018-0149-7448          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7448
EPA-HQ-OW-2018-0149-7449          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7449
EPA-HQ-OW-2018-0149-7450          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7450
EPA-HQ-OW-2018-0149-7451          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7451
EPA-HQ-OW-2018-0149-7452          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7452
EPA-HQ-OW-2018-0149-7453          Public Comment                                 Comment submitted by A. McClintic                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7453




                                                                                                                                                                                                        184 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 188 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                  URL
EPA-HQ-OW-2018-0149-7454          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7454
EPA-HQ-OW-2018-0149-7455          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7455
EPA-HQ-OW-2018-0149-7456          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7456
EPA-HQ-OW-2018-0149-7457          Public Comment                                 Comment submitted by M. Conners                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7457
EPA-HQ-OW-2018-0149-7458          Public Comment                                 Comment submitted by S. Brouwer                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7458
EPA-HQ-OW-2018-0149-7459          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7459
EPA-HQ-OW-2018-0149-7460          Public Comment                                 Comment submitted by D. Kohler                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7460
EPA-HQ-OW-2018-0149-7461          Public Comment                                 Comment submitted by A. Schneyer                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7461
EPA-HQ-OW-2018-0149-7462          Public Comment                                 Comment submitted by T. Ross                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7462
EPA-HQ-OW-2018-0149-7463          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7463
EPA-HQ-OW-2018-0149-7464          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7464
                                                                                 Comment submitted by Brian Anderson, Vice President of Conservation,
EPA-HQ-OW-2018-0149-7465          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7465
                                                                                 Utah Council of Trout Unlimited
EPA-HQ-OW-2018-0149-7466          Public Comment                                 Comment submitted by L. Fitch                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7466
EPA-HQ-OW-2018-0149-7467          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7467
EPA-HQ-OW-2018-0149-7468          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7468
EPA-HQ-OW-2018-0149-7469          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7469
EPA-HQ-OW-2018-0149-7470          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7470
EPA-HQ-OW-2018-0149-7471          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7471
EPA-HQ-OW-2018-0149-7472          Public Comment                                 Comment submitted by J. Bird                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7472
EPA-HQ-OW-2018-0149-7473          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7473
EPA-HQ-OW-2018-0149-7474          Public Comment                                 Comment submitted by J. Bird                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7474
EPA-HQ-OW-2018-0149-7475          Public Comment                                 Comment submitted by Tia Waisner                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7475
EPA-HQ-OW-2018-0149-7476          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7476
EPA-HQ-OW-2018-0149-7477          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7477
EPA-HQ-OW-2018-0149-7478          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7478
EPA-HQ-OW-2018-0149-7479          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7479
EPA-HQ-OW-2018-0149-7480          Public Comment                                 Comment submitted by J. Haynes                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7480
EPA-HQ-OW-2018-0149-7481          Public Comment                                 Comment submitted by L. Archibald                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7481
EPA-HQ-OW-2018-0149-7482          Public Comment                                 Comment submitted by E. Harris                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7482
EPA-HQ-OW-2018-0149-7483          Public Comment                                 Comment submitted by H. Allen                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7483
EPA-HQ-OW-2018-0149-7484          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7484
EPA-HQ-OW-2018-0149-7485          Public Comment                                 Comment submitted by G. Marshall                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7485
EPA-HQ-OW-2018-0149-7486          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7486
EPA-HQ-OW-2018-0149-7487          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7487
EPA-HQ-OW-2018-0149-7488          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7488
EPA-HQ-OW-2018-0149-7489          Public Comment                                 Comment submitted by P. Thompson                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7489
EPA-HQ-OW-2018-0149-7490          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7490
EPA-HQ-OW-2018-0149-7491          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7491
EPA-HQ-OW-2018-0149-7492          Public Comment                                 Comment submitted by D. Burke                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7492
EPA-HQ-OW-2018-0149-7493          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7493
EPA-HQ-OW-2018-0149-7494          Public Comment                                 Comment submitted by J. McElligott                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7494
EPA-HQ-OW-2018-0149-7495          Public Comment                                 Comment submitted by M. Chapman                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7495
EPA-HQ-OW-2018-0149-7496          Public Comment                                 Comment submitted by C. Connell                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7496
EPA-HQ-OW-2018-0149-7497          Public Comment                                 Comment submitted by M. Marshall                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7497
EPA-HQ-OW-2018-0149-7498          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7498
EPA-HQ-OW-2018-0149-7499          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7499
EPA-HQ-OW-2018-0149-7500          Public Comment                                 Comment submitted by A. Maxon                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7500
EPA-HQ-OW-2018-0149-7501          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7501




                                                                                                                                                                                                                          185 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 189 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                               URL
EPA-HQ-OW-2018-0149-7502          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7502
EPA-HQ-OW-2018-0149-7503          Public Comment                                 Comment submitted by B. Hanacek                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7503
EPA-HQ-OW-2018-0149-7504          Public Comment                                 Comment submitted by E. Malec                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7504
EPA-HQ-OW-2018-0149-7505          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7505
EPA-HQ-OW-2018-0149-7506          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7506
EPA-HQ-OW-2018-0149-7507          Public Comment                                 Comment submitted by K. Reed                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7507
EPA-HQ-OW-2018-0149-7508          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7508
EPA-HQ-OW-2018-0149-7509          Public Comment                                 Comment submitted by S. Butler                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7509
EPA-HQ-OW-2018-0149-7510          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7510
EPA-HQ-OW-2018-0149-7511          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7511
EPA-HQ-OW-2018-0149-7512          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7512
EPA-HQ-OW-2018-0149-7513          Public Comment                                 Comment submitted by P. L. Kallin                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7513
EPA-HQ-OW-2018-0149-7514          Public Comment                                 Comment submitted by C. W. Maus                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7514
EPA-HQ-OW-2018-0149-7515          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7515
EPA-HQ-OW-2018-0149-7516          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7516
EPA-HQ-OW-2018-0149-7517          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7517
EPA-HQ-OW-2018-0149-7518          Public Comment                                 Comment submitted by D. Kay                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7518
EPA-HQ-OW-2018-0149-7519          Public Comment                                 Comment submitted by J. W. Myers                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7519
EPA-HQ-OW-2018-0149-7520          Public Comment                                 Comment submitted by M. Fulford                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7520
EPA-HQ-OW-2018-0149-7521          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7521
EPA-HQ-OW-2018-0149-7522          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7522
EPA-HQ-OW-2018-0149-7523          Public Comment                                 Comment submitted by J. Hofmann                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7523
EPA-HQ-OW-2018-0149-7524          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7524
EPA-HQ-OW-2018-0149-7525          Public Comment                                 Comment submitted by S. Williams                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7525
EPA-HQ-OW-2018-0149-7526          Public Comment                                 Comment submitted by E. E. Fanning Jr.                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7526
EPA-HQ-OW-2018-0149-7527          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7527
EPA-HQ-OW-2018-0149-7528          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7528
EPA-HQ-OW-2018-0149-7529          Public Comment                                 Comment submitted by R. Schofield                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7529
EPA-HQ-OW-2018-0149-7530          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7530
EPA-HQ-OW-2018-0149-7531          Public Comment                                 Comment submitted by G. Kelly-Robertson                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7531
EPA-HQ-OW-2018-0149-7532          Public Comment                                 Comment submitted by C. Hertwig                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7532
EPA-HQ-OW-2018-0149-7533          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7533
EPA-HQ-OW-2018-0149-7534          Public Comment                                 Comment submitted by C. Parkin                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7534
EPA-HQ-OW-2018-0149-7535          Public Comment                                 Comment submitted by R. Hassell                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7535
EPA-HQ-OW-2018-0149-7536          Public Comment                                 Comment submitted by N. G. Curry                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7536
EPA-HQ-OW-2018-0149-7537          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7537
EPA-HQ-OW-2018-0149-7538          Public Comment                                 Comment submitted by W. R. Sweet                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7538
EPA-HQ-OW-2018-0149-7539          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7539
EPA-HQ-OW-2018-0149-7540          Public Comment                                 Comment submitted by L. Iscrupe                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7540
EPA-HQ-OW-2018-0149-7541          Public Comment                                 Comment submitted by the Falcon Seaboard Ranch - Western Colorado   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7541
                                                                                 Comment submitted by Ragged Mountain Water Users Association -
EPA-HQ-OW-2018-0149-7542          Public Comment                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7542
                                                                                 Western Colorado
EPA-HQ-OW-2018-0149-7543          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7543
EPA-HQ-OW-2018-0149-7544          Public Comment                                 Comment submitted by Terry Boydstun, Boydstun Family Farms          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7544
                                                                                 Comment submitted by Benjamin Alexandro, Maryland League of
EPA-HQ-OW-2018-0149-7545          Public Comment                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7545
                                                                                 Conservation Voters
EPA-HQ-OW-2018-0149-7546          Public Comment                                 Comment submitted by D. Krugman                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7546




                                                                                                                                                                                                                       186 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 190 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                URL
                                                                                 Comment submitted by Douglas J. Austen, American Fisheries Society
EPA-HQ-OW-2018-0149-7547          Public Comment                                                                                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7547
                                                                                 (AFS) and Gary C. White, The Wildlife Society (TWS)
EPA-HQ-OW-2018-0149-7548          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7548
EPA-HQ-OW-2018-0149-7549          Public Comment                                 Comment submitted by G. Aranda                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7549
EPA-HQ-OW-2018-0149-7550          Public Comment                                 Comment submitted by J. Kirwan                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7550
EPA-HQ-OW-2018-0149-7551          Public Comment                                 Comment submitted by M. Ruark                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7551
EPA-HQ-OW-2018-0149-7552          Public Comment                                 Comment submitted by J. Baker                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7552
EPA-HQ-OW-2018-0149-7553          Public Comment                                 Comment submitted by T. VerHeecke                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7553
EPA-HQ-OW-2018-0149-7554          Public Comment                                 Comment submitted by K. Adamson                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7554
EPA-HQ-OW-2018-0149-7555          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7555
EPA-HQ-OW-2018-0149-7556          Public Comment                                 Comment submitted by B. Hine                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7556
                                                                                 Comment submitted by Janet McCabe, President, Cook County Farm
EPA-HQ-OW-2018-0149-7557          Public Comment                                                                                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7557
                                                                                 Bureau
EPA-HQ-OW-2018-0149-7558          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7558
EPA-HQ-OW-2018-0149-7559          Public Comment                                 Comment submitted by M. Dattolo                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7559
EPA-HQ-OW-2018-0149-7560          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7560
EPA-HQ-OW-2018-0149-7561          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7561
EPA-HQ-OW-2018-0149-7562          Public Comment                                 Comment submitted by J. Keeler                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7562
EPA-HQ-OW-2018-0149-7563          Public Comment                                 Comment submitted by M. Miller                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7563
EPA-HQ-OW-2018-0149-7564          Public Comment                                 Comment submitted by K. Gavaghan                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7564
EPA-HQ-OW-2018-0149-7565          Public Comment                                 Comment submitted by K. Schierling                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7565
EPA-HQ-OW-2018-0149-7566          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7566
EPA-HQ-OW-2018-0149-7567          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7567
EPA-HQ-OW-2018-0149-7568          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7568
EPA-HQ-OW-2018-0149-7569          Public Comment                                 Comment submitted by R. Burford                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7569
EPA-HQ-OW-2018-0149-7570          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7570
EPA-HQ-OW-2018-0149-7571          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7571
EPA-HQ-OW-2018-0149-7572          Public Comment                                 Comment submitted by J. Noble                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7572
EPA-HQ-OW-2018-0149-7573          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7573
EPA-HQ-OW-2018-0149-7574          Public Comment                                 Comment submitted by G. Hurdle                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7574
                                                                                 Comment submitted by Gary Vogen, VP, Corporate Affairs, Yara North
EPA-HQ-OW-2018-0149-7575          Public Comment                                                                                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7575
                                                                                 America, Inc.
EPA-HQ-OW-2018-0149-7576          Public Comment                                 Comment submitted by Emmett Irrigation District                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7576
EPA-HQ-OW-2018-0149-7577          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7577
EPA-HQ-OW-2018-0149-7578          Public Comment                                 Comment submitted by D. Perryman                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7578
EPA-HQ-OW-2018-0149-7579          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7579
EPA-HQ-OW-2018-0149-7580          Public Comment                                 Comment submitted by T. Hogan                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7580
EPA-HQ-OW-2018-0149-7581          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7581
EPA-HQ-OW-2018-0149-7582          Public Comment                                 Comment submitted by B. Mecee                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7582
EPA-HQ-OW-2018-0149-7583          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7583
EPA-HQ-OW-2018-0149-7584          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7584
EPA-HQ-OW-2018-0149-7585          Public Comment                                 Comment submitted by L. Paleias                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7585
EPA-HQ-OW-2018-0149-7586          Public Comment                                 Comment submitted by R. Link                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7586
EPA-HQ-OW-2018-0149-7587          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7587
EPA-HQ-OW-2018-0149-7588          Public Comment                                 2018-0794-DRAFT-62234                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7588
EPA-HQ-OW-2018-0149-7589          Public Comment                                 Comment submitted by J. G. Tooley                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7589
EPA-HQ-OW-2018-0149-7590          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7590
EPA-HQ-OW-2018-0149-7591          Public Comment                                 Comment submitted by J. Cockrill                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7591
EPA-HQ-OW-2018-0149-7592          Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7592




                                                                                                                                                                                                                        187 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 191 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                    URL
EPA-HQ-OW-2018-0149-7593          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7593
EPA-HQ-OW-2018-0149-7594          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7594
EPA-HQ-OW-2018-0149-7595          Public Comment                                 Comment submitted by L. Ouzts                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7595
EPA-HQ-OW-2018-0149-7596          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7596
EPA-HQ-OW-2018-0149-7597          Public Comment                                 Comment submitted by A. Newberg                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7597
EPA-HQ-OW-2018-0149-7598          Public Comment                                 Comment submitted by R. Walsh                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7598
EPA-HQ-OW-2018-0149-7599          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7599
EPA-HQ-OW-2018-0149-7600          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7600
EPA-HQ-OW-2018-0149-7601          Public Comment                                 Comment submitted by J. Standley                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7601
EPA-HQ-OW-2018-0149-7602          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7602
EPA-HQ-OW-2018-0149-7603          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7603
EPA-HQ-OW-2018-0149-7604          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7604
EPA-HQ-OW-2018-0149-7605          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7605
EPA-HQ-OW-2018-0149-7606          Public Comment                                 Comment submitted by South Grand River Watershed Alliance (SGRWA)        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7606
EPA-HQ-OW-2018-0149-7607          Public Comment                                 Comment submitted by K. McIntyre                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7607
EPA-HQ-OW-2018-0149-7608          Public Comment                                 Comment submitted by P. Schreder                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7608
EPA-HQ-OW-2018-0149-7609          Public Comment                                 Comment submitted by A. Sauer                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7609
EPA-HQ-OW-2018-0149-7610          Public Comment                                 Comment submitted by J. F. Knutson                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7610
EPA-HQ-OW-2018-0149-7611          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7611
EPA-HQ-OW-2018-0149-7612          Public Comment                                 Comment submitted by Sean (no surname provided)                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7612
EPA-HQ-OW-2018-0149-7613          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7613
EPA-HQ-OW-2018-0149-7614          Public Comment                                 Comment submitted by D. Suters                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7614
EPA-HQ-OW-2018-0149-7615          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7615
EPA-HQ-OW-2018-0149-7616          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7616
EPA-HQ-OW-2018-0149-7617          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7617
EPA-HQ-OW-2018-0149-7618          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7618
EPA-HQ-OW-2018-0149-7619          Public Comment                                 Comment submitted by C. Whisonant                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7619
EPA-HQ-OW-2018-0149-7620          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7620
EPA-HQ-OW-2018-0149-7621          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7621
EPA-HQ-OW-2018-0149-7622          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7622
EPA-HQ-OW-2018-0149-7623          Public Comment                                 Comment submitted by K. Dodson                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7623
EPA-HQ-OW-2018-0149-7624          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7624
EPA-HQ-OW-2018-0149-7625          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7625
EPA-HQ-OW-2018-0149-7626          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7626
                                                                                 Comment submitted by Christopher Herrington, Environmental Officer,
EPA-HQ-OW-2018-0149-7627          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7627
                                                                                 City of Austin, Texas
                                                                                 Comment submitted by Shaun A. Goho, Deputy Director and Senior Staff
EPA-HQ-OW-2018-0149-7628          Public Comment                                 Attorney et al., Emmett Environmental Law & Policy Clinic for National   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7628
                                                                                 Parks Conservation Association (NPCA)
EPA-HQ-OW-2018-0149-7629          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7629
EPA-HQ-OW-2018-0149-7630          Public Comment                                 Comment submitted by N. Voss                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7630
                                                                                 Comment submitted by Rick Savage, President, Carolina Wetlands
EPA-HQ-OW-2018-0149-7631          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7631
                                                                                 Association
EPA-HQ-OW-2018-0149-7632          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7632
                                                                                 Comment submitted by Karen Huber, National Religous Partnership for
EPA-HQ-OW-2018-0149-7633          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7633
                                                                                 the Environment
                                                                                 Comment submitted by Amanda Kossow, National Religious Partnership
EPA-HQ-OW-2018-0149-7634          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7634
                                                                                 for the Environment




                                                                                                                                                                                                                            188 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 192 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                      URL
                                                                                 Comment submitted by ! Jone Vrhel , National Religious Partnership for
EPA-HQ-OW-2018-0149-7635          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7635
                                                                                 the Environment
                                                                                 Comment submitted by Marilyn Saum, National Religious Partnership for
EPA-HQ-OW-2018-0149-7636          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7636
                                                                                 the Environment
EPA-HQ-OW-2018-0149-7637          Public Comment                                 Comment submitted by E. Nash                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7637
                                                                                 Comment submitted by Ann Scholz, National Religious Partnership for the
EPA-HQ-OW-2018-0149-7638          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7638
                                                                                 Environment
EPA-HQ-OW-2018-0149-7639          Public Comment                                 Comment submitted by M. Siders                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7639
EPA-HQ-OW-2018-0149-7640          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7640
                                                                                 Comment submitted by Nancy Wright, National Religious Partnership for
EPA-HQ-OW-2018-0149-7641          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7641
                                                                                 the Environment
                                                                                 Comment submitted by Jane Marron, National Religious Partnership for
EPA-HQ-OW-2018-0149-7642          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7642
                                                                                 the Environment
                                                                                 Comment submitted by Jean Thompson, National Religious Partnership for
EPA-HQ-OW-2018-0149-7643          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7643
                                                                                 the Environment
EPA-HQ-OW-2018-0149-7644          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7644
EPA-HQ-OW-2018-0149-7645          Public Comment                                 Comment submitted by M. Warminski                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7645
EPA-HQ-OW-2018-0149-7646          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7646
                                                                                 Comment submitted by Jo-Anne Faillac, National Religious Partnership for
EPA-HQ-OW-2018-0149-7647          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7647
                                                                                 the Environment
EPA-HQ-OW-2018-0149-7648          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7648
                                                                                 Comment submitted by Jeanne Clark, National Religious Partnership for
EPA-HQ-OW-2018-0149-7649          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7649
                                                                                 the Environment
EPA-HQ-OW-2018-0149-7650          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7650
                                                                                 Comment submitted by John Schleicher, National Religious Partnership for
EPA-HQ-OW-2018-0149-7651          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7651
                                                                                 the Environment
                                                                                 Comment submitted by Tiana Brachel, National Religious Partnership for
EPA-HQ-OW-2018-0149-7652          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7652
                                                                                 the Environment
                                                                                 Comment submitted by David Olson, National Religious Partnership for
EPA-HQ-OW-2018-0149-7653          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7653
                                                                                 the Environment
                                                                                 Comment submitted by Cassandra Carmichael, National Religious
EPA-HQ-OW-2018-0149-7654          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7654
                                                                                 Partnership for the Environment
EPA-HQ-OW-2018-0149-7655          Public Comment                                 Comment submitted by M. case                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7655
EPA-HQ-OW-2018-0149-7656          Public Comment                                 Comment submitted by A. Nancy Brennan                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7656
EPA-HQ-OW-2018-0149-7657          Public Comment                                 Comment submitted by M. Kurzendoerfer                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7657
EPA-HQ-OW-2018-0149-7658          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7658
EPA-HQ-OW-2018-0149-7659          Public Comment                                 Comment submitted by S. A. Hoffman                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7659
EPA-HQ-OW-2018-0149-7660          Public Comment                                 Comment submitted by L. Schnelle                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7660
EPA-HQ-OW-2018-0149-7661          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7661
EPA-HQ-OW-2018-0149-7662          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7662
EPA-HQ-OW-2018-0149-7663          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7663
EPA-HQ-OW-2018-0149-7664          Public Comment                                 Comment submitted by V. Soutar                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7664
EPA-HQ-OW-2018-0149-7665          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7665
EPA-HQ-OW-2018-0149-7666          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7666
EPA-HQ-OW-2018-0149-7667          Public Comment                                 Comment submitted by J. Billings                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7667
EPA-HQ-OW-2018-0149-7668          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7668
EPA-HQ-OW-2018-0149-7669          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7669
EPA-HQ-OW-2018-0149-7670          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7670




                                                                                                                                                                                                                              189 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 193 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                  URL
                                                                                 Comment submitted by Steven Fowler, President, Arkansas Chapter of The
EPA-HQ-OW-2018-0149-7671          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7671
                                                                                 Wildlife Society (AR-TWS)
                                                                                 Comment submitted by Isaac Benton et al., City Councilor, Albuquerque
EPA-HQ-OW-2018-0149-7672          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7672
                                                                                 City Council
                                                                                 Comment submitted by Jon Devine, Senior Attorney, Director of Federal
EPA-HQ-OW-2018-0149-7673          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7673
                                                                                 Water Policy, Nature Program, Natural Resources Defense Council (NRDC)
EPA-HQ-OW-2018-0149-7674          Public Comment                                 Comment submitted by Institute for Policy Integrity                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7674
EPA-HQ-OW-2018-0149-7675          Public Comment                                 Comment submitted by Institute for Policy Integrity                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7675
EPA-HQ-OW-2018-0149-7676          Public Comment                                 Comment submitted by M. Flin                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7676
EPA-HQ-OW-2018-0149-7677          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7677
EPA-HQ-OW-2018-0149-7678          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7678
EPA-HQ-OW-2018-0149-7679          Public Comment                                 Comment submitted by J. Molzahn                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7679
EPA-HQ-OW-2018-0149-7680          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7680
EPA-HQ-OW-2018-0149-7681          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7681
EPA-HQ-OW-2018-0149-7682          Public Comment                                 Comment submitted by L. Wahl                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7682
EPA-HQ-OW-2018-0149-7683          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7683
EPA-HQ-OW-2018-0149-7684          Public Comment                                 Comment submitted by J. Cherrington                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7684
EPA-HQ-OW-2018-0149-7685          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7685
EPA-HQ-OW-2018-0149-7686          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7686
EPA-HQ-OW-2018-0149-7687          Public Comment                                 Comment submitted by C. Gonzalez                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7687
EPA-HQ-OW-2018-0149-7688          Public Comment                                 Comment submitted by L. Amico                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7688
EPA-HQ-OW-2018-0149-7689          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7689
EPA-HQ-OW-2018-0149-7690          Public Comment                                 Comment submitted by R. Geoffs                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7690
EPA-HQ-OW-2018-0149-7691          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7691
EPA-HQ-OW-2018-0149-7692          Public Comment                                 Comment submitted by M. Corn                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7692
EPA-HQ-OW-2018-0149-7693          Public Comment                                 Comment submitted by A. Crossway                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7693
EPA-HQ-OW-2018-0149-7694          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7694
EPA-HQ-OW-2018-0149-7695          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7695
EPA-HQ-OW-2018-0149-7696          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7696
EPA-HQ-OW-2018-0149-7697          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7697
EPA-HQ-OW-2018-0149-7698          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7698
EPA-HQ-OW-2018-0149-7699          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7699
EPA-HQ-OW-2018-0149-7700          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7700
EPA-HQ-OW-2018-0149-7701          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7701
EPA-HQ-OW-2018-0149-7702          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7702
EPA-HQ-OW-2018-0149-7703          Public Comment                                 Comment submitted by P. Walling                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7703
EPA-HQ-OW-2018-0149-7704          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7704
EPA-HQ-OW-2018-0149-7705          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7705
EPA-HQ-OW-2018-0149-7706          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7706
EPA-HQ-OW-2018-0149-7707          Public Comment                                 Comment submitted by R. Bergstrom                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7707
EPA-HQ-OW-2018-0149-7708          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7708
EPA-HQ-OW-2018-0149-7709          Public Comment                                 Comment submitted by D. Hourican                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7709
EPA-HQ-OW-2018-0149-7710          Public Comment                                 Comment submitted by J. Brock Freyer                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7710
EPA-HQ-OW-2018-0149-7711          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7711
EPA-HQ-OW-2018-0149-7712          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7712
EPA-HQ-OW-2018-0149-7713          Public Comment                                 Comment submitted by C. Cain                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7713
EPA-HQ-OW-2018-0149-7714          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7714
EPA-HQ-OW-2018-0149-7715          Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7715




                                                                                                                                                                                                                          190 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 194 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-7716          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7716
EPA-HQ-OW-2018-0149-7717          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7717
EPA-HQ-OW-2018-0149-7718          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7718
EPA-HQ-OW-2018-0149-7719          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7719
EPA-HQ-OW-2018-0149-7720          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7720
EPA-HQ-OW-2018-0149-7721          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7721
EPA-HQ-OW-2018-0149-7722          Public Comment                                 Comment submitted by D. Nord                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7722
EPA-HQ-OW-2018-0149-7723          Public Comment                                 Comment submitted by D. Mahony                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7723
EPA-HQ-OW-2018-0149-7724          Public Comment                                 Comment submitted by V. Fields                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7724
EPA-HQ-OW-2018-0149-7725          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7725
EPA-HQ-OW-2018-0149-7726          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7726
EPA-HQ-OW-2018-0149-7727          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7727
EPA-HQ-OW-2018-0149-7728          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7728
EPA-HQ-OW-2018-0149-7729          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7729
EPA-HQ-OW-2018-0149-7730          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7730
EPA-HQ-OW-2018-0149-7731          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7731
EPA-HQ-OW-2018-0149-7732          Public Comment                                 Comment submitted by W Blair                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7732
EPA-HQ-OW-2018-0149-7733          Public Comment                                 Comment submitted by E. Ebersole                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7733
EPA-HQ-OW-2018-0149-7734          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7734
EPA-HQ-OW-2018-0149-7735          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7735
EPA-HQ-OW-2018-0149-7736          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7736
EPA-HQ-OW-2018-0149-7737          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7737
EPA-HQ-OW-2018-0149-7738          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7738
EPA-HQ-OW-2018-0149-7739          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7739
EPA-HQ-OW-2018-0149-7740          Public Comment                                 Comment submitted by N. Stanley                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7740
EPA-HQ-OW-2018-0149-7741          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7741
EPA-HQ-OW-2018-0149-7742          Public Comment                                 Comment submitted by J. Coffelt                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7742
EPA-HQ-OW-2018-0149-7743          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7743
EPA-HQ-OW-2018-0149-7744          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7744
EPA-HQ-OW-2018-0149-7745          Public Comment                                 Comment submitted by A. Provence                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7745
EPA-HQ-OW-2018-0149-7746          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7746
EPA-HQ-OW-2018-0149-7747          Public Comment                                 Comment submitted by L. Gill                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7747
EPA-HQ-OW-2018-0149-7748          Public Comment                                 Comment submitted by T. Thompson                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7748
EPA-HQ-OW-2018-0149-7749          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7749
EPA-HQ-OW-2018-0149-7750          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7750
EPA-HQ-OW-2018-0149-7751          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7751
EPA-HQ-OW-2018-0149-7752          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7752
EPA-HQ-OW-2018-0149-7753          Public Comment                                 Comment submitted by E. Heskett                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7753
EPA-HQ-OW-2018-0149-7754          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7754
EPA-HQ-OW-2018-0149-7755          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7755
EPA-HQ-OW-2018-0149-7756          Public Comment                                 Comment submitted by G. Staffeldt                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7756
EPA-HQ-OW-2018-0149-7757          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7757
EPA-HQ-OW-2018-0149-7758          Public Comment                                 Comment submitted by N. Langston                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7758
EPA-HQ-OW-2018-0149-7759          Public Comment                                 Comment submitted by D. Sandvig                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7759
EPA-HQ-OW-2018-0149-7760          Public Comment                                 Comment submitted by K. Martin                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7760
EPA-HQ-OW-2018-0149-7761          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7761
EPA-HQ-OW-2018-0149-7762          Public Comment                                 Comment submitted by R. Beyer                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7762
EPA-HQ-OW-2018-0149-7763          Public Comment                                 Comment submitted by D. Krapff                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7763
EPA-HQ-OW-2018-0149-7764          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7764




                                                                                                                                                                                                        191 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 195 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-7765          Public Comment                                 Comment submitted by B. Richey                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7765
EPA-HQ-OW-2018-0149-7766          Public Comment                                 Comment submitted by K. Davis                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7766
EPA-HQ-OW-2018-0149-7767          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7767
EPA-HQ-OW-2018-0149-7768          Public Comment                                 Comment submitted by J. Bowman                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7768
EPA-HQ-OW-2018-0149-7769          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7769
EPA-HQ-OW-2018-0149-7770          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7770
EPA-HQ-OW-2018-0149-7771          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7771
EPA-HQ-OW-2018-0149-7772          Public Comment                                 Comment submitted by K. Horak                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7772
EPA-HQ-OW-2018-0149-7773          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7773
EPA-HQ-OW-2018-0149-7774          Public Comment                                 Comment submitted by L. Theiss                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7774
EPA-HQ-OW-2018-0149-7775          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7775
EPA-HQ-OW-2018-0149-7776          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7776
EPA-HQ-OW-2018-0149-7777          Public Comment                                 Comment submitted by G. McBee                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7777
EPA-HQ-OW-2018-0149-7778          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7778
EPA-HQ-OW-2018-0149-7779          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7779
EPA-HQ-OW-2018-0149-7780          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7780
EPA-HQ-OW-2018-0149-7781          Public Comment                                 Comment submitted by B. Ganser                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7781
EPA-HQ-OW-2018-0149-7782          Public Comment                                 Comment submitted by J. Mitchell                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7782
EPA-HQ-OW-2018-0149-7783          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7783
EPA-HQ-OW-2018-0149-7784          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7784
EPA-HQ-OW-2018-0149-7785          Public Comment                                 Comment submitted by C. Owen                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7785
EPA-HQ-OW-2018-0149-7786          Public Comment                                 Comment submitted by B. White                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7786
EPA-HQ-OW-2018-0149-7787          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7787
EPA-HQ-OW-2018-0149-7788          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7788
EPA-HQ-OW-2018-0149-7789          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7789
EPA-HQ-OW-2018-0149-7790          Public Comment                                 Comment submitted by T. Rich                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7790
EPA-HQ-OW-2018-0149-7791          Public Comment                                 Comment submitted by Z. Merkin                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7791
EPA-HQ-OW-2018-0149-7792          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7792
EPA-HQ-OW-2018-0149-7793          Public Comment                                 Comment submitted by G. Campbell                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7793
EPA-HQ-OW-2018-0149-7794          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7794
EPA-HQ-OW-2018-0149-7795          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7795
EPA-HQ-OW-2018-0149-7796          Public Comment                                 Comment submitted by D. Connors                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7796
EPA-HQ-OW-2018-0149-7797          Public Comment                                 Comment submitted by N. Stocker                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7797
EPA-HQ-OW-2018-0149-7798          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7798
EPA-HQ-OW-2018-0149-7799          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7799
EPA-HQ-OW-2018-0149-7800          Public Comment                                 Comment submitted by A. Shore                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7800
EPA-HQ-OW-2018-0149-7801          Public Comment                                 Comment submitted by S. A Hoffman                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7801
EPA-HQ-OW-2018-0149-7802          Public Comment                                 Comment submitted by G. Benitez                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7802
EPA-HQ-OW-2018-0149-7803          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7803
EPA-HQ-OW-2018-0149-7804          Public Comment                                 Comment submitted by K. Box                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7804
EPA-HQ-OW-2018-0149-7805          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7805
EPA-HQ-OW-2018-0149-7806          Public Comment                                 Comment submitted by K. Onorevole                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7806
EPA-HQ-OW-2018-0149-7807          Public Comment                                 Comment submitted by T. Trujillo                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7807
EPA-HQ-OW-2018-0149-7808          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7808
EPA-HQ-OW-2018-0149-7809          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7809
EPA-HQ-OW-2018-0149-7810          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7810
EPA-HQ-OW-2018-0149-7811          Public Comment                                 Comment submitted by B. Anderson                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7811
EPA-HQ-OW-2018-0149-7812          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7812
EPA-HQ-OW-2018-0149-7813          Public Comment                                 Comment submitted by P. J. Bove                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7813




                                                                                                                                                                                                        192 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 196 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                    URL
EPA-HQ-OW-2018-0149-7814          Public Comment                                 Comment submitted by R. Gabor                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7814
EPA-HQ-OW-2018-0149-7815          Public Comment                                 Comment submitted by J. Fosenburg                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7815
EPA-HQ-OW-2018-0149-7816          Public Comment                                 Comment submitted by S. Stake                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7816
EPA-HQ-OW-2018-0149-7817          Public Comment                                 Anonymous public comment                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7817
EPA-HQ-OW-2018-0149-7818          Public Comment                                 Anonymous public comment                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7818
EPA-HQ-OW-2018-0149-7819          Public Comment                                 Comment submitted by P. DiRosa                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7819
EPA-HQ-OW-2018-0149-7820          Public Comment                                 Anonymous public comment                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7820
EPA-HQ-OW-2018-0149-7821          Public Comment                                 Comment submitted by L. Grisham                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7821
EPA-HQ-OW-2018-0149-7822          Public Comment                                 Anonymous public comment                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7822
EPA-HQ-OW-2018-0149-7823          Public Comment                                 Anonymous public comment                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7823
EPA-HQ-OW-2018-0149-7824          Public Comment                                 Anonymous public comment                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7824
EPA-HQ-OW-2018-0149-7825          Public Comment                                 Anonymous public comment                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7825
EPA-HQ-OW-2018-0149-7826          Public Comment                                 Comment submitted by A. Harris                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7826
EPA-HQ-OW-2018-0149-7827          Public Comment                                 Anonymous public comment                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7827
EPA-HQ-OW-2018-0149-7828          Public Comment                                 Anonymous public comment                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7828
EPA-HQ-OW-2018-0149-7829          Public Comment                                 Anonymous public comment                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7829
EPA-HQ-OW-2018-0149-7830          Public Comment                                 Anonymous public comment                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7830
EPA-HQ-OW-2018-0149-7831          Public Comment                                 Comment submitted by M. Cunningham                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7831
EPA-HQ-OW-2018-0149-7832          Public Comment                                 Anonymous public comment                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7832
EPA-HQ-OW-2018-0149-7833          Public Comment                                 Comment submitted by R. Walsh                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7833
EPA-HQ-OW-2018-0149-7834          Public Comment                                 Anonymous public comment                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7834
EPA-HQ-OW-2018-0149-7835          Public Comment                                 Anonymous public comment                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7835
EPA-HQ-OW-2018-0149-7836          Public Comment                                 Comment submitted by D. Stafford                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7836
EPA-HQ-OW-2018-0149-7837          Public Comment                                 Anonymous public comment                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7837
EPA-HQ-OW-2018-0149-7838          Public Comment                                 Anonymous public comment                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7838
EPA-HQ-OW-2018-0149-7839          Public Comment                                 Comment submitted by R. Berg                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7839
EPA-HQ-OW-2018-0149-7840          Public Comment                                 Anonymous public comment                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7840
EPA-HQ-OW-2018-0149-7841          Public Comment                                 Anonymous public comment                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7841
EPA-HQ-OW-2018-0149-7842          Public Comment                                 Comment submitted by J. Yunik                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7842
EPA-HQ-OW-2018-0149-7843          Public Comment                                 Comment submitted by J. Goodwin                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7843
EPA-HQ-OW-2018-0149-7844          Public Comment                                 Anonymous public comment                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7844
EPA-HQ-OW-2018-0149-7845          Public Comment                                 Anonymous public comment                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7845
EPA-HQ-OW-2018-0149-7846          Public Comment                                 Comment submitted by W. Hall                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7846
EPA-HQ-OW-2018-0149-7847          Public Comment                                 Anonymous public comment                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7847
EPA-HQ-OW-2018-0149-7848          Public Comment                                 Comment submitted by A. Casto                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7848
EPA-HQ-OW-2018-0149-7849          Public Comment                                 Comment submitted by Sylvia W. (no last name provided)   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7849
EPA-HQ-OW-2018-0149-7850          Public Comment                                 Comment submitted by R. L. Spafford                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7850
EPA-HQ-OW-2018-0149-7851          Public Comment                                 Anonymous public comment                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7851
EPA-HQ-OW-2018-0149-7852          Public Comment                                 Comment submitted by S. Kirkman                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7852
EPA-HQ-OW-2018-0149-7853          Public Comment                                 Comment submitted by S. Burkholder                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7853
EPA-HQ-OW-2018-0149-7854          Public Comment                                 Anonymous public comment                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7854
EPA-HQ-OW-2018-0149-7855          Public Comment                                 Comment submitted by D. Polister                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7855
EPA-HQ-OW-2018-0149-7856          Public Comment                                 Comment submitted by A. Casto                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7856
EPA-HQ-OW-2018-0149-7857          Public Comment                                 Comment submitted by S. Roark                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7857
EPA-HQ-OW-2018-0149-7858          Public Comment                                 Comment submitted by P. Keberlein                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7858
EPA-HQ-OW-2018-0149-7859          Public Comment                                 Anonymous public comment                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7859
EPA-HQ-OW-2018-0149-7860          Public Comment                                 Anonymous public comment                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7860
EPA-HQ-OW-2018-0149-7861          Public Comment                                 Anonymous public comment                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7861
EPA-HQ-OW-2018-0149-7862          Public Comment                                 Comment submitted by J. Wales                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7862




                                                                                                                                                                                                            193 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 197 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                  URL
EPA-HQ-OW-2018-0149-7863          Public Comment                                 Comment submitted by S. Festerling                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7863
EPA-HQ-OW-2018-0149-7864          Public Comment                                 Comment submitted by T. Flood                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7864
EPA-HQ-OW-2018-0149-7865          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7865
EPA-HQ-OW-2018-0149-7866          Public Comment                                 Comment submitted by A. Lopez                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7866
EPA-HQ-OW-2018-0149-7867          Public Comment                                 Comment submitted by K. Phillips                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7867
EPA-HQ-OW-2018-0149-7868          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7868
EPA-HQ-OW-2018-0149-7869          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7869
EPA-HQ-OW-2018-0149-7870          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7870
EPA-HQ-OW-2018-0149-7871          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7871
EPA-HQ-OW-2018-0149-7872          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7872
EPA-HQ-OW-2018-0149-7873          Public Comment                                 Comment submitted by W. Parsons                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7873
EPA-HQ-OW-2018-0149-7874          Public Comment                                 Comment submitted by J. Endejan                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7874
EPA-HQ-OW-2018-0149-7875          Public Comment                                 Anonymous public comment Comment                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7875
EPA-HQ-OW-2018-0149-7876          Public Comment                                 Comment submitted by T. Johnson                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7876
EPA-HQ-OW-2018-0149-7877          Public Comment                                 Comment submitted by F. Keiper                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7877
EPA-HQ-OW-2018-0149-7878          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7878
EPA-HQ-OW-2018-0149-7879          Public Comment                                 Comment submitted by H. Pregnall                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7879
EPA-HQ-OW-2018-0149-7880          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7880
EPA-HQ-OW-2018-0149-7881          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7881
EPA-HQ-OW-2018-0149-7882          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7882
EPA-HQ-OW-2018-0149-7883          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7883
EPA-HQ-OW-2018-0149-7884          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7884
EPA-HQ-OW-2018-0149-7885          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7885
EPA-HQ-OW-2018-0149-7886          Public Comment                                 Comment submitted by M. Scott                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7886
                                                                                 Comment submitted by Shaun McGrath, Director, Montana Department
EPA-HQ-OW-2018-0149-7887          Public Comment                                 of                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7887
                                                                                 Environmental Quality et al.
                                                                                 Comment submitted by Jordan Macha, Executive Director & Waterkeeper,
EPA-HQ-OW-2018-0149-7888          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7888
                                                                                 Bayou City Waterkeeper, et al.
EPA-HQ-OW-2018-0149-7889          Public Comment                                 Comment submitted by K. Walton                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7889
EPA-HQ-OW-2018-0149-7890          Public Comment                                 Comment submitted by I. Molina                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7890
EPA-HQ-OW-2018-0149-7891          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7891
EPA-HQ-OW-2018-0149-7892          Public Comment                                 Comment submitted by J. Potts                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7892
                                                                                 Comment submitted by John E. Reinier, Wetland Ecologist, Cleveland
EPA-HQ-OW-2018-0149-7893          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7893
                                                                                 Metroparks
                                                                                 Comment submitted by Jack Montoucet, Secretary, Louisiana Department
EPA-HQ-OW-2018-0149-7894          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7894
                                                                                 of Wildlife and Fisheries (LDWF)
                                                                                 Comment submitted by John M. Baker, Chairman, Madison County Board
EPA-HQ-OW-2018-0149-7895          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7895
                                                                                 of Supervisors
                                                                                 Comment submitted by Robert R. Scott, Commissioner, New Hampshire
EPA-HQ-OW-2018-0149-7896          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7896
                                                                                 Department of Environmental Services (NHDES)
                                                                                 Comment submitted by Jim Brown, President, Home Builders Association
EPA-HQ-OW-2018-0149-7897          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7897
                                                                                 of Georgia (HBAG)
EPA-HQ-OW-2018-0149-7898          Public Comment                                 Comment submitted by J. J. Mayo                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7898
                                                                                 Comment submitted by Gordon Cruickshank, Chairman, Valley County
EPA-HQ-OW-2018-0149-7899          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7899
                                                                                 Board of County Commissioners (Idaho)
EPA-HQ-OW-2018-0149-7900          Public Comment                                 Comment submitted by M. Geyer                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7900
EPA-HQ-OW-2018-0149-7901          Public Comment                                 Comment submitted by L. Miles                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7901
EPA-HQ-OW-2018-0149-7902          Public Comment                                 Comment submitted by J. Garmer                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7902




                                                                                                                                                                                                                          194 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 198 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                               URL
EPA-HQ-OW-2018-0149-7903          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7903
EPA-HQ-OW-2018-0149-7904          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7904
EPA-HQ-OW-2018-0149-7905          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7905
EPA-HQ-OW-2018-0149-7906          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7906
EPA-HQ-OW-2018-0149-7907          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7907
EPA-HQ-OW-2018-0149-7908          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7908
EPA-HQ-OW-2018-0149-7909          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7909
EPA-HQ-OW-2018-0149-7910          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7910
EPA-HQ-OW-2018-0149-7911          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7911
EPA-HQ-OW-2018-0149-7912          Public Comment                                 Comment submitted by A. Campbel                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7912
EPA-HQ-OW-2018-0149-7913          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7913
EPA-HQ-OW-2018-0149-7914          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7914
EPA-HQ-OW-2018-0149-7915          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7915
EPA-HQ-OW-2018-0149-7916          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7916
EPA-HQ-OW-2018-0149-7917          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7917
EPA-HQ-OW-2018-0149-7918          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7918
EPA-HQ-OW-2018-0149-7919          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7919
EPA-HQ-OW-2018-0149-7920          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7920
EPA-HQ-OW-2018-0149-7921          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7921
EPA-HQ-OW-2018-0149-7922          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7922
EPA-HQ-OW-2018-0149-7923          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7923
EPA-HQ-OW-2018-0149-7924          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7924
EPA-HQ-OW-2018-0149-7925          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7925
EPA-HQ-OW-2018-0149-7926          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7926
EPA-HQ-OW-2018-0149-7927          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7927
EPA-HQ-OW-2018-0149-7928          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7928
EPA-HQ-OW-2018-0149-7929          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7929
EPA-HQ-OW-2018-0149-7930          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7930
EPA-HQ-OW-2018-0149-7931          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7931
EPA-HQ-OW-2018-0149-7932          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7932
EPA-HQ-OW-2018-0149-7933          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7933
EPA-HQ-OW-2018-0149-7934          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7934
EPA-HQ-OW-2018-0149-7935          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7935
EPA-HQ-OW-2018-0149-7936          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7936
EPA-HQ-OW-2018-0149-7937          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7937
                                                                                 Comment submitted by Jill Erickson, Executive Director, Heartland
EPA-HQ-OW-2018-0149-7938          Public Comment                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7938
                                                                                 Conservation Alliance
EPA-HQ-OW-2018-0149-7939          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7939
EPA-HQ-OW-2018-0149-7940          Public Comment                                 Comment submitted by K. Cozort                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7940
EPA-HQ-OW-2018-0149-7941          Public Comment                                 Comment submitted by D. Wilson                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7941
EPA-HQ-OW-2018-0149-7942          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7942
EPA-HQ-OW-2018-0149-7943          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7943
EPA-HQ-OW-2018-0149-7944          Public Comment                                 Comment submitted by Sam (no surname provided)                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7944
EPA-HQ-OW-2018-0149-7945          Public Comment                                 Comment submitted by R. Wheelock                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7945
EPA-HQ-OW-2018-0149-7946          Public Comment                                 Comment submitted by Brandy Doyle, Campaign Manager, Credo Action   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7946
EPA-HQ-OW-2018-0149-7947          Public Comment                                 Comment submitted by J. Bailey                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7947
EPA-HQ-OW-2018-0149-7948          Public Comment                                 Comment submitted by R. Springfield                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7948
EPA-HQ-OW-2018-0149-7949          Public Comment                                 Comment submitted by E. May                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7949




                                                                                                                                                                                                                       195 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 199 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-7950          Public Comment                                 Comment submitted by Herring B.                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7950
EPA-HQ-OW-2018-0149-7951          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7951
EPA-HQ-OW-2018-0149-7952          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7952
EPA-HQ-OW-2018-0149-7953          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7953
EPA-HQ-OW-2018-0149-7954          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7954
EPA-HQ-OW-2018-0149-7955          Public Comment                                 Comment submitted by Brandon (No surname provided)   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7955
EPA-HQ-OW-2018-0149-7956          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7956
EPA-HQ-OW-2018-0149-7957          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7957
EPA-HQ-OW-2018-0149-7958          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7958
EPA-HQ-OW-2018-0149-7959          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7959
EPA-HQ-OW-2018-0149-7960          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7960
EPA-HQ-OW-2018-0149-7961          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7961
EPA-HQ-OW-2018-0149-7962          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7962
EPA-HQ-OW-2018-0149-7963          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7963
EPA-HQ-OW-2018-0149-7964          Public Comment                                 Comment submitted by A. Phillips                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7964
EPA-HQ-OW-2018-0149-7965          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7965
EPA-HQ-OW-2018-0149-7966          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7966
EPA-HQ-OW-2018-0149-7967          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7967
EPA-HQ-OW-2018-0149-7968          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7968
EPA-HQ-OW-2018-0149-7969          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7969
EPA-HQ-OW-2018-0149-7970          Public Comment                                 Comment submitted by D. Ronaldson                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7970
EPA-HQ-OW-2018-0149-7971          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7971
EPA-HQ-OW-2018-0149-7972          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7972
EPA-HQ-OW-2018-0149-7973          Public Comment                                 Comment submitted by M. Dilley                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7973
EPA-HQ-OW-2018-0149-7974          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7974
EPA-HQ-OW-2018-0149-7975          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7975
EPA-HQ-OW-2018-0149-7976          Public Comment                                 Comment submitted by M. Fitzgerald                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7976
EPA-HQ-OW-2018-0149-7977          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7977
EPA-HQ-OW-2018-0149-7978          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7978
EPA-HQ-OW-2018-0149-7979          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7979
EPA-HQ-OW-2018-0149-7980          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7980
EPA-HQ-OW-2018-0149-7981          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7981
EPA-HQ-OW-2018-0149-7982          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7982
EPA-HQ-OW-2018-0149-7983          Public Comment                                 Comment submitted by T. Dahlin                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7983
EPA-HQ-OW-2018-0149-7984          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7984
EPA-HQ-OW-2018-0149-7985          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7985
EPA-HQ-OW-2018-0149-7986          Public Comment                                 Comment submitted by C. and Susan Thompson           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7986
EPA-HQ-OW-2018-0149-7987          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7987
EPA-HQ-OW-2018-0149-7988          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7988
EPA-HQ-OW-2018-0149-7989          Public Comment                                 Comment submitted by P. Darden                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7989
EPA-HQ-OW-2018-0149-7990          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7990
EPA-HQ-OW-2018-0149-7991          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7991
EPA-HQ-OW-2018-0149-7992          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7992
EPA-HQ-OW-2018-0149-7993          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7993
EPA-HQ-OW-2018-0149-7994          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7994
EPA-HQ-OW-2018-0149-7995          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7995
EPA-HQ-OW-2018-0149-7996          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7996
EPA-HQ-OW-2018-0149-7997          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7997
EPA-HQ-OW-2018-0149-7998          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7998




                                                                                                                                                                                                        196 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 200 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                    URL
EPA-HQ-OW-2018-0149-7999          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-7999
EPA-HQ-OW-2018-0149-8000          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8000
                                                                                 Comment submitted by Melissa McDonald, River & Watershed
EPA-HQ-OW-2018-0149-8001          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8001
                                                                                 Coordinator, City of Santa Fe, Public Works Department, et al.,
EPA-HQ-OW-2018-0149-8002          Public Comment                                 Comment submitted by C. Besecker                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8002
EPA-HQ-OW-2018-0149-8003          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8003
                                                                                 Comment submitted by Mary Sullivan, National Religious Partnership for
EPA-HQ-OW-2018-0149-8004          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8004
                                                                                 the Environment
                                                                                 Comment submitted by Dorothy Lutz, National Religious Partnership for
EPA-HQ-OW-2018-0149-8005          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8005
                                                                                 the Environment
EPA-HQ-OW-2018-0149-8006          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8006
EPA-HQ-OW-2018-0149-8007          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8007
                                                                                 Comment submitted by Velma M. Smith, Senior Officer, Government
EPA-HQ-OW-2018-0149-8008          Public Comment                                 Relations and Sarah Edwards, Associate, Flood-Prepared Communities,      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8008
                                                                                 The Pew Charitable Trusts (PEW)
                                                                                 Comment submitted by Anna T. Hamilton, Chair, Board of County
EPA-HQ-OW-2018-0149-8009          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8009
                                                                                 Commissioners, Santa Fe County
EPA-HQ-OW-2018-0149-8010          Public Comment                                 Comment submitted by A. Jones                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8010
EPA-HQ-OW-2018-0149-8011          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8011
EPA-HQ-OW-2018-0149-8012          Public Comment                                 Comment submitted by R. Prince                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8012
EPA-HQ-OW-2018-0149-8013          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8013
EPA-HQ-OW-2018-0149-8014          Public Comment                                 Comment submitted by D. Morrison                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8014
EPA-HQ-OW-2018-0149-8015          Public Comment                                 Comment submitted by S. Ambush                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8015
EPA-HQ-OW-2018-0149-8016          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8016
EPA-HQ-OW-2018-0149-8017          Public Comment                                 Comment submitted by D. Good                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8017
EPA-HQ-OW-2018-0149-8018          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8018
EPA-HQ-OW-2018-0149-8019          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8019
EPA-HQ-OW-2018-0149-8020          Public Comment                                 Comment submitted by B. Frei                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8020
EPA-HQ-OW-2018-0149-8021          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8021
EPA-HQ-OW-2018-0149-8022          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8022
EPA-HQ-OW-2018-0149-8023          Public Comment                                 Comment submitted by M. Keenan                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8023
EPA-HQ-OW-2018-0149-8024          Public Comment                                 Comment submitted by D. Miller                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8024
EPA-HQ-OW-2018-0149-8025          Public Comment                                 Comment submitted by S. Schanning                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8025
EPA-HQ-OW-2018-0149-8026          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8026
EPA-HQ-OW-2018-0149-8027          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8027
EPA-HQ-OW-2018-0149-8028          Public Comment                                 Comment submitted by S. Heoflin                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8028
EPA-HQ-OW-2018-0149-8029          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8029
EPA-HQ-OW-2018-0149-8030          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8030
EPA-HQ-OW-2018-0149-8031          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8031
EPA-HQ-OW-2018-0149-8032          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8032
EPA-HQ-OW-2018-0149-8033          Public Comment                                 Comment submitted by M. Eovino                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8033
EPA-HQ-OW-2018-0149-8034          Public Comment                                 Comment submitted by C. Schorn                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8034
EPA-HQ-OW-2018-0149-8035          Public Comment                                 Comment submitted by L. Tyrrell                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8035
EPA-HQ-OW-2018-0149-8036          Public Comment                                 Comment submitted by R. DAndrea                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8036
EPA-HQ-OW-2018-0149-8037          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8037
EPA-HQ-OW-2018-0149-8038          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8038
EPA-HQ-OW-2018-0149-8039          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8039
EPA-HQ-OW-2018-0149-8040          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8040
EPA-HQ-OW-2018-0149-8041          Public Comment                                 Comment submitted by M. A. Rogers                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8041




                                                                                                                                                                                                                            197 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 201 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                   URL
EPA-HQ-OW-2018-0149-8042          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8042
EPA-HQ-OW-2018-0149-8043          Public Comment                                 Comment submitted by S. Watson                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8043
EPA-HQ-OW-2018-0149-8044          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8044
EPA-HQ-OW-2018-0149-8045          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8045
EPA-HQ-OW-2018-0149-8046          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8046
EPA-HQ-OW-2018-0149-8047          Public Comment                                 Comment submitted by J. Fisher                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8047
EPA-HQ-OW-2018-0149-8048          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8048
EPA-HQ-OW-2018-0149-8049          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8049
EPA-HQ-OW-2018-0149-8050          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8050
EPA-HQ-OW-2018-0149-8051          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8051
EPA-HQ-OW-2018-0149-8052          Public Comment                                 Comment submitted by C. McCarthy                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8052
EPA-HQ-OW-2018-0149-8053          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8053
EPA-HQ-OW-2018-0149-8054          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8054
EPA-HQ-OW-2018-0149-8055          Public Comment                                 Comment submitted by R. MacKenzie                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8055
EPA-HQ-OW-2018-0149-8056          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8056
                                                                                 Comment submitted by Jennifer Peters, Water Programs Director, Clean
EPA-HQ-OW-2018-0149-8057          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8057
                                                                                 Water Action
EPA-HQ-OW-2018-0149-8058          Public Comment                                 Comment submitted by P. Westhoren                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8058
EPA-HQ-OW-2018-0149-8059          Public Comment                                 Comment submitted by A. K. Paige                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8059
EPA-HQ-OW-2018-0149-8060          Public Comment                                 Comment submitted by P. Kennedy                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8060
EPA-HQ-OW-2018-0149-8061          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8061
EPA-HQ-OW-2018-0149-8062          Public Comment                                 Comment submitted by A. Pigott                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8062
EPA-HQ-OW-2018-0149-8063          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8063
EPA-HQ-OW-2018-0149-8064          Public Comment                                 Comment submitted by J. Kurki-Fox                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8064
EPA-HQ-OW-2018-0149-8065          Public Comment                                 Comment submitted by S. Provorse                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8065
EPA-HQ-OW-2018-0149-8066          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8066
EPA-HQ-OW-2018-0149-8067          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8067
EPA-HQ-OW-2018-0149-8068          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8068
EPA-HQ-OW-2018-0149-8069          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8069
EPA-HQ-OW-2018-0149-8070          Public Comment                                 Comment submitted by P. Lingo                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8070
EPA-HQ-OW-2018-0149-8071          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8071
EPA-HQ-OW-2018-0149-8072          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8072
EPA-HQ-OW-2018-0149-8073          Public Comment                                 Comment submitted by C. Bleier                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8073
EPA-HQ-OW-2018-0149-8074          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8074
EPA-HQ-OW-2018-0149-8075          Public Comment                                 Comment submitted by T. Moseng                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8075
EPA-HQ-OW-2018-0149-8076          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8076
                                                                                 Comment submitted by Don Charles and Donald Charles, Certified Senior
EPA-HQ-OW-2018-0149-8077          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8077
                                                                                 Ecologist, Ecological Society of America
EPA-HQ-OW-2018-0149-8078          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8078
EPA-HQ-OW-2018-0149-8079          Public Comment                                 Comment submitted by Patty H.                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8079
EPA-HQ-OW-2018-0149-8080          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8080
EPA-HQ-OW-2018-0149-8081          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8081
EPA-HQ-OW-2018-0149-8082          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8082
EPA-HQ-OW-2018-0149-8083          Public Comment                                 Comment submitted by JW. Hanberry                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8083
EPA-HQ-OW-2018-0149-8084          Public Comment                                 Comment submitted by R. Berlinski                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8084
EPA-HQ-OW-2018-0149-8085          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8085
EPA-HQ-OW-2018-0149-8086          Public Comment                                 Comment submitted by J. Cain                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8086
EPA-HQ-OW-2018-0149-8087          Public Comment                                 Comment submitted by S. Schechter                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8087
EPA-HQ-OW-2018-0149-8088          Public Comment                                 Comment submitted by D. Toll                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8088




                                                                                                                                                                                                                           198 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 202 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                       URL
EPA-HQ-OW-2018-0149-8089          Public Comment                                 Anonymous public comment                                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8089
EPA-HQ-OW-2018-0149-8090          Public Comment                                 Anonymous public comment                                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8090
EPA-HQ-OW-2018-0149-8091          Public Comment                                 Anonymous public comment                                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8091
EPA-HQ-OW-2018-0149-8092          Public Comment                                 Comment submitted by M. and S. Ellis                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8092
EPA-HQ-OW-2018-0149-8093          Public Comment                                 Anonymous public comment                                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8093
EPA-HQ-OW-2018-0149-8094          Public Comment                                 Comment submitted by C. Huisman                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8094
EPA-HQ-OW-2018-0149-8095          Public Comment                                 Anonymous public comment                                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8095
EPA-HQ-OW-2018-0149-8096          Public Comment                                 Anonymous public comment                                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8096
EPA-HQ-OW-2018-0149-8097          Public Comment                                 Comment submitted by S. Keener                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8097
EPA-HQ-OW-2018-0149-8098          Public Comment                                 Anonymous public comment                                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8098
EPA-HQ-OW-2018-0149-8099          Public Comment                                 Anonymous public comment                                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8099
EPA-HQ-OW-2018-0149-8100          Public Comment                                 Anonymous public comment                                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8100
EPA-HQ-OW-2018-0149-8101          Public Comment                                 Anonymous public comment                                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8101
EPA-HQ-OW-2018-0149-8102          Public Comment                                 Anonymous public comment                                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8102
EPA-HQ-OW-2018-0149-8103          Public Comment                                 Comment submitted by H. Yzaguirre                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8103
EPA-HQ-OW-2018-0149-8104          Public Comment                                 Anonymous public comment                                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8104
EPA-HQ-OW-2018-0149-8105          Public Comment                                 Anonymous public comment                                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8105
EPA-HQ-OW-2018-0149-8106          Public Comment                                 Anonymous public comment                                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8106
EPA-HQ-OW-2018-0149-8107          Public Comment                                 Anonymous public comment                                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8107
EPA-HQ-OW-2018-0149-8108          Public Comment                                 Comment submitted by M. Peters                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8108
EPA-HQ-OW-2018-0149-8109          Public Comment                                 Anonymous public comment                                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8109
EPA-HQ-OW-2018-0149-8110          Public Comment                                 Comment submitted by D. Christofferson                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8110
EPA-HQ-OW-2018-0149-8111          Public Comment                                 Comment submitted by B. Cornell                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8111
EPA-HQ-OW-2018-0149-8112          Public Comment                                 Anonymous public comment                                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8112
EPA-HQ-OW-2018-0149-8113          Public Comment                                 Comment submitted by S. Hardwick                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8113
                                                                                 Comment submitted by Jen Pelz, Rio Grande Waterkeeper and Wild Rivers
EPA-HQ-OW-2018-0149-8114          Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8114
                                                                                 Program Director, WildEarth Guardians
                                                                                 Comment submitted by Thomas R. Kuhn, President, Edison Electric
EPA-HQ-OW-2018-0149-8115          Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8115
                                                                                 Institute (EEI)
EPA-HQ-OW-2018-0149-8116          Public Comment                                 Comment submitted by Barry G. Anderson, Supervisor, Clay County Iowa        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8116
                                                                                 Comment submitted by Danielle Hopkins, Southeast Stormwater
EPA-HQ-OW-2018-0149-8117          Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8117
                                                                                 Association
                                                                                 Comment submitted by Kevin L. Patrick, Scott C. Miller, and Paul L. Noto,
EPA-HQ-OW-2018-0149-8118          Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8118
                                                                                 Waterlaw
                                                                                 Comment submitted by Vernon E. Lolley, Chairman of the Board, Weiser
EPA-HQ-OW-2018-0149-8119          Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8119
                                                                                 Irrigation District
EPA-HQ-OW-2018-0149-8120          Public Comment                                 Comment submitted by Dan Oppenheimer, Manager, Little Elk Creek Ditch https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8120
                                                                                 Comment submitted by Robin Todd, President, Maryland Ornithological
EPA-HQ-OW-2018-0149-8121          Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8121
                                                                                 Society
                                                                                 Comment submitted by Susette M. Taylor, Clerk & Election Authority,
EPA-HQ-OW-2018-0149-8122          Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8122
                                                                                 Atchison County Commission
                                                                                 Comment submitted by Don L. Hankins, President, California Indian Water
EPA-HQ-OW-2018-0149-8123          Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8123
                                                                                 Commission
                                                                                 Comment submitted by Andrew A. Mueller, General Manager, Colorado
EPA-HQ-OW-2018-0149-8124          Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8124
                                                                                 River Water Conservation District
                                                                                 Comment submitted by Amanda Carr, Deputy Director, OC Environmental
EPA-HQ-OW-2018-0149-8125          Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8125
                                                                                 Resources, Orange County Public Works




                                                                                                                                                                                                                               199 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 203 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                      URL
                                                                                 Comment submitted by Eric Lardy, Chief, Advance Planning Division
EPA-HQ-OW-2018-0149-8126          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8126
                                                                                 Planning & Development Services, County of San Diego

EPA-HQ-OW-2018-0149-8127          Public Comment                                 Comment submitted by Dow Constantine, Executive, King County               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8127

                                                                                 Comment submitted by Katherine Rubin, Manager, Wastewater Quality
EPA-HQ-OW-2018-0149-8128          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8128
                                                                                 and Compliance, Los Angeles Department of Water and Power (LADWP)
                                                                                 Comment submitted by Dorothy A. McGlincy, Executive Director,
EPA-HQ-OW-2018-0149-8129          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8129
                                                                                 Massachusetts Association of Conservation Commissions (MACC)
                                                                                 Comment submitted by Kelley Gage, Director, Water Resources, San
EPA-HQ-OW-2018-0149-8130          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8130
                                                                                 Diego County Water Authority
                                                                                 Comment submitted by Hank Graddy for the Sierra Club, Cumberland (KY)
EPA-HQ-OW-2018-0149-8131          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8131
                                                                                 Chapter
                                                                                 Comment submitted by Harry D. Childress, President, Virginia Energy and
EPA-HQ-OW-2018-0149-8132          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8132
                                                                                 Coal Alliance (VCEA)
EPA-HQ-OW-2018-0149-8133          Public Comment                                 Comment submitted by Utah Physicians for a Healthy Environment             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8133
                                                                                 Comment submitted by Scott G. Smith, Deputy Director, Wyoming Game
EPA-HQ-OW-2018-0149-8134          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8134
                                                                                 and Fish Department
                                                                                 Comment submitted by Mary Starrett, Commissioner, Yamhill County
EPA-HQ-OW-2018-0149-8135          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8135
                                                                                 Board of Commissioners
                                                                                 Comment submitted by John W. Gale, Backcountry Hunters & Anglers
EPA-HQ-OW-2018-0149-8136          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8136
                                                                                 (BHA)
                                                                                 Comment submitted by Krista Early, Clean Water Advocate, Environment
EPA-HQ-OW-2018-0149-8137          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8137
                                                                                 North Carolina
                                                                                 Comment submitted by Ann McCammon Soltis, Director, Division of
EPA-HQ-OW-2018-0149-8138          Public Comment                                 Intergovernmental Affairs, Great Lakes Indian Fish an Wildlife             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8138
                                                                                 Commission (GLIFWC)
                                                                                 Comment submitted by Hilary Meltzer, Chief, Environmental Law Division ,
EPA-HQ-OW-2018-0149-8139          Public Comment                                 New Your City Law Department and Nathan Taylor, Assistant Corporation      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8139
                                                                                 Counsel
                                                                                 Comment submitted by Susan G. Ritter, Executive Vice President, Home
EPA-HQ-OW-2018-0149-8140          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8140
                                                                                 builders Association of Tennessee (HBAT)
                                                                                 Comment submitted by Russell Attebery, Chairman, Karuk Tribe
EPA-HQ-OW-2018-0149-8141          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8141
                                                                                 Department of Natural Resources
                                                                                 Comment submitted by Ran F. Quarles, Commissioner, Kentucky's
EPA-HQ-OW-2018-0149-8142          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8142
                                                                                 Commissioner of Agriculture
                                                                                 Comment submitted by Delia A. Taylor, APR, Chairperson, Livingston
EPA-HQ-OW-2018-0149-8143          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8143
                                                                                 Parish Airport District
                                                                                 Comment submitted by Ike deVargas and Ann Futch, Board Members
EPA-HQ-OW-2018-0149-8144          Public Comment                                 Acequia and Aquifer Water Watchers, et al., New Mexico Based               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8144
                                                                                 Organizations
EPA-HQ-OW-2018-0149-8145          Public Comment                                 Comment submitted by American Littoral Society, et al.                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8145
                                                                                 Comment submitted by Patrick M. Comins, Executive Director, Connectuct
EPA-HQ-OW-2018-0149-8146          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8146
                                                                                 Audubon Society
                                                                                 Comment submitted by J. G. Andre Monette, Best Best & Krieger LLP on
EPA-HQ-OW-2018-0149-8147          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8147
                                                                                 behalf of The City of Lake Forest, California




                                                                                                                                                                                                                              200 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 204 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                   URL
EPA-HQ-OW-2018-0149-8148          Public Comment                                 Comment submitted by Tom Points, Public Works Director, City of Nampa https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8148
                                                                                 Comment submitted by Jon A. George, Tribal Council Secretary,
EPA-HQ-OW-2018-0149-8149          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8149
                                                                                 Confederated Tribes of the Grand Ronde Community of Oregon
                                                                                 Comment submitted by Rebecca Jim, Tar Creekkeeper and Earl L. Hatley,
EPA-HQ-OW-2018-0149-8150          Public Comment                                 Grand Riverkeeper, Local Environmental Action Demanded (LEAD) Agency, https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8150
                                                                                 Inc.
                                                                                 Comment submitted by Kelly McGinnis, Director, Mississippi River
EPA-HQ-OW-2018-0149-8151          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8151
                                                                                 Network (MRN)
                                                                                 Comment submitted by Deb Daniel, General Manager, Republican River
EPA-HQ-OW-2018-0149-8152          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8152
                                                                                 Water Conservation District (RRWCD)
                                                                                 Comment submitted by Greg Higel, President, Rio Grande Water
EPA-HQ-OW-2018-0149-8153          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8153
                                                                                 Conservation District (RGWCD)
                                                                                 Comment submitted by Darrell Mike, Tribal Chairman, Twenty-Nine Palms
EPA-HQ-OW-2018-0149-8154          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8154
                                                                                 Band of Mission Indians
                                                                                 Comment submitted by Christopher E. Williams, Senior Vice President,
EPA-HQ-OW-2018-0149-8155          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8155
                                                                                 Conservation, American Rivers
EPA-HQ-OW-2018-0149-8156          Public Comment                                 Comment submitted by E. and C. Beoshanz                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8156
                                                                                 Comment submitted by Cheryl L. Grieb, Chairwoman, Board of County
EPA-HQ-OW-2018-0149-8157          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8157
                                                                                 Commissioners, Osceola County FL
EPA-HQ-OW-2018-0149-8158          Public Comment                                 Comment submitted by K. Bray                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8158
                                                                                 Comment submitted by Mike Cooper, Chairman, Board of Supervisors,
EPA-HQ-OW-2018-0149-8159          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8159
                                                                                 Calhoun County, IA
EPA-HQ-OW-2018-0149-8160          Public Comment                                 Comment submitted by Jim and Sue Chilton, Chilton Ranch LLC             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8160
EPA-HQ-OW-2018-0149-8161          Public Comment                                 Comment submitted by Christian Reece, Executive Director, Club 20       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8161
EPA-HQ-OW-2018-0149-8162          Public Comment                                 Comment submitted by Chris Young, Mayor, Dyer County, TN                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8162
                                                                                 Comment submitted by Rod Nielsen, President, Board of Directors
EPA-HQ-OW-2018-0149-8163          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8163
                                                                                 Farmers' Co-Operative Ditch Company
                                                                                 Comment submitted by Sarnuel E. Kain, Assistant V.P. of Real Estate /
EPA-HQ-OW-2018-0149-8164          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8164
                                                                                 National Sales Manager, Farmers National Company
                                                                                 Comment submitted by Nathan Davis, Vice Chairman, Board of
EPA-HQ-OW-2018-0149-8165          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8165
                                                                                 Commissioners, Ferry County, WA
                                                                                 Comment submitted by Terrance Young, President, George's River
EPA-HQ-OW-2018-0149-8166          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8166
                                                                                 Chapter (Maine) of Trout Unlimited (TU)
                                                                                 Comment submitted by Beth Gorgon, Poltz Rentals, LLC/ Rental
EPA-HQ-OW-2018-0149-8167          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8167
                                                                                 Association of Wenatchee Valley (RAWV)
                                                                                 Comment submitted by Patrick C. Bonck, Zoning Administrator, Harrison
EPA-HQ-OW-2018-0149-8168          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8168
                                                                                 County Zoning Administration, Mississippi
                                                                                 Comment submitted by Susanne Hanf, Environmental Engineer, Michigan
EPA-HQ-OW-2018-0149-8169          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8169
                                                                                 Paving and Materials Co.
                                                                                 Comment submitted by Michael Collison, Chairman et al., Monona County
EPA-HQ-OW-2018-0149-8170          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8170
                                                                                 Board of Supervisors, Iowa
EPA-HQ-OW-2018-0149-8171          Public Comment                                 Comment submitted by D. E. Mullikin                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8171
                                                                                 Comment submitted by Edward R. Castelhano, President/Designated
EPA-HQ-OW-2018-0149-8172          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8172
                                                                                 Broker, Southern Arizona Home Builders Association (SAHB)




                                                                                                                                                                                                                           201 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 205 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                        URL
                                                                                 Comment submitted by Mike Stark, County Manager, San Juan County,
EPA-HQ-OW-2018-0149-8173          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8173
                                                                                 New Mexico
EPA-HQ-OW-2018-0149-8174          Public Comment                                 Comment submitted by L. Sanner                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8174
                                                                                 Comment submitted by C. Sharyn Magee, President, Washington Crossing
EPA-HQ-OW-2018-0149-8175          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8175
                                                                                 Audubon Society (WCAS)
EPA-HQ-OW-2018-0149-8176          Public Comment                                 Comment submitted by G. Williams                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8176
                                                                                 Comment submitted by Joe F. Martinez, President, Yolo County Farm
EPA-HQ-OW-2018-0149-8177          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8177
                                                                                 Bureau (California)
EPA-HQ-OW-2018-0149-8178          Public Comment                                 Comment submitted by D. Cushman                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8178
EPA-HQ-OW-2018-0149-8179          Public Comment                                 Comment submitted by (name illegible)                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8179
EPA-HQ-OW-2018-0149-8180          Public Comment                                 Comment submitted by G. Donato                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8180
EPA-HQ-OW-2018-0149-8181          Public Comment                                 Comment submitted by (name Illegible)                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8181
EPA-HQ-OW-2018-0149-8182          Public Comment                                 Anonymous public comment                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8182
EPA-HQ-OW-2018-0149-8183          Public Comment                                 Comment submitted by G. Grace                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8183
EPA-HQ-OW-2018-0149-8184          Public Comment                                 Anonymous public comment                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8184
EPA-HQ-OW-2018-0149-8185          Public Comment                                 Anonymous public comment                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8185
EPA-HQ-OW-2018-0149-8186          Public Comment                                 Anonymous public comment                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8186
EPA-HQ-OW-2018-0149-8187          Public Comment                                 Anonymous public comment                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8187
EPA-HQ-OW-2018-0149-8188          Public Comment                                 Anonymous public comment                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8188
EPA-HQ-OW-2018-0149-8189          Public Comment                                 Anonymous public comment                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8189
EPA-HQ-OW-2018-0149-8190          Public Comment                                 Anonymous public comment                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8190
EPA-HQ-OW-2018-0149-8191          Public Comment                                 Anonymous public comment                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8191
EPA-HQ-OW-2018-0149-8192          Public Comment                                 Anonymous public comment                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8192
                                                                                 Comment submitted by Jean Wilson, Treasurer, Charlestown Waterfront
EPA-HQ-OW-2018-0149-8193          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8193
                                                                                 Coalition
                                                                                 Comment Submitted by David Wallace, Crittenden County, St. Francis
EPA-HQ-OW-2018-0149-8194          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8194
                                                                                 Levee District of Arkansas et al.
                                                                                 Comment Submitted by William S. Weaver, Crittenden County, St. Francis
EPA-HQ-OW-2018-0149-8195          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8195
                                                                                 Levee District of Arkansas et al.
                                                                                 Comment Submitted by J. L. Shaver, Jr., Cross County, St. Francis Levee
EPA-HQ-OW-2018-0149-8196          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8196
                                                                                 District of Arkansas et al.
EPA-HQ-OW-2018-0149-8197          Public Comment                                 Anonymous public comment                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8197
                                                                                 Comment Submitted by Robert H. Stacy, Cross County, St. Francis Levee
EPA-HQ-OW-2018-0149-8198          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8198
                                                                                 District of Arkansas et al.
EPA-HQ-OW-2018-0149-8199          Public Comment                                 Anonymous public comment                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8199
EPA-HQ-OW-2018-0149-8200          Public Comment                                 Comment submitted by J. Gerhardt                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8200
EPA-HQ-OW-2018-0149-8201          Public Comment                                 Anonymous public comment                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8201
                                                                                 Comment submitted by Dan Felton III, Lee County, St. Francis Levee
EPA-HQ-OW-2018-0149-8202          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8202
                                                                                 District of Arkansas et al.
                                                                                 Comment submitted by R. E. Cox, Jr., Mississippi County, St. Francis Levee
EPA-HQ-OW-2018-0149-8203          Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8203
                                                                                 District of Arkansas et al.
EPA-HQ-OW-2018-0149-8204          Public Comment                                 Comment submitted by Eliza (No surname provided)                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8204
EPA-HQ-OW-2018-0149-8205          Public Comment                                 Anonymous public comment                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8205
EPA-HQ-OW-2018-0149-8206          Public Comment                                 Anonymous public comment                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8206
EPA-HQ-OW-2018-0149-8207          Public Comment                                 Anonymous public comment                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8207
EPA-HQ-OW-2018-0149-8208          Public Comment                                 Anonymous public comment                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8208
EPA-HQ-OW-2018-0149-8209          Public Comment                                 Anonymous public comment                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8209
EPA-HQ-OW-2018-0149-8210          Public Comment                                 Anonymous public comment                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8210
EPA-HQ-OW-2018-0149-8211          Public Comment                                 Anonymous public comment                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8211




                                                                                                                                                                                                                                202 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 206 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-8212          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8212
EPA-HQ-OW-2018-0149-8213          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8213
EPA-HQ-OW-2018-0149-8214          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8214
EPA-HQ-OW-2018-0149-8215          Public Comment                                 Comment submitted by D. Miller                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8215
EPA-HQ-OW-2018-0149-8216          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8216
EPA-HQ-OW-2018-0149-8217          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8217
EPA-HQ-OW-2018-0149-8218          Public Comment                                 Comment submitted by E. A. Torre                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8218
EPA-HQ-OW-2018-0149-8219          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8219
EPA-HQ-OW-2018-0149-8220          Public Comment                                 Comment submitted by M. A. Patterson                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8220
EPA-HQ-OW-2018-0149-8221          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8221
EPA-HQ-OW-2018-0149-8222          Public Comment                                 Comment submitted by K. Santamarina                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8222
EPA-HQ-OW-2018-0149-8223          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8223
EPA-HQ-OW-2018-0149-8224          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8224
EPA-HQ-OW-2018-0149-8225          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8225
EPA-HQ-OW-2018-0149-8226          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8226
EPA-HQ-OW-2018-0149-8227          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8227
EPA-HQ-OW-2018-0149-8228          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8228
EPA-HQ-OW-2018-0149-8229          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8229
EPA-HQ-OW-2018-0149-8230          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8230
EPA-HQ-OW-2018-0149-8231          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8231
EPA-HQ-OW-2018-0149-8232          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8232
EPA-HQ-OW-2018-0149-8233          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8233
EPA-HQ-OW-2018-0149-8234          Public Comment                                 Comment submitted by J. Greenwald                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8234
EPA-HQ-OW-2018-0149-8235          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8235
EPA-HQ-OW-2018-0149-8236          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8236
EPA-HQ-OW-2018-0149-8237          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8237
EPA-HQ-OW-2018-0149-8238          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8238
EPA-HQ-OW-2018-0149-8239          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8239
EPA-HQ-OW-2018-0149-8240          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8240
EPA-HQ-OW-2018-0149-8241          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8241
EPA-HQ-OW-2018-0149-8242          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8242
EPA-HQ-OW-2018-0149-8243          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8243
EPA-HQ-OW-2018-0149-8244          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8244
EPA-HQ-OW-2018-0149-8245          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8245
EPA-HQ-OW-2018-0149-8246          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8246
EPA-HQ-OW-2018-0149-8247          Public Comment                                 Comment submitted by L. Anderson                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8247
EPA-HQ-OW-2018-0149-8248          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8248
EPA-HQ-OW-2018-0149-8249          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8249
EPA-HQ-OW-2018-0149-8250          Public Comment                                 Comment submitted by E. Biber                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8250
EPA-HQ-OW-2018-0149-8251          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8251
EPA-HQ-OW-2018-0149-8252          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8252
EPA-HQ-OW-2018-0149-8253          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8253
EPA-HQ-OW-2018-0149-8254          Public Comment                                 Comment submitted by L. Brown                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8254
EPA-HQ-OW-2018-0149-8255          Public Comment                                 Comment submitted by G. Walklin                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8255
EPA-HQ-OW-2018-0149-8256          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8256
EPA-HQ-OW-2018-0149-8257          Public Comment                                 Comment submitted by D. Barrett                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8257
EPA-HQ-OW-2018-0149-8258          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8258
EPA-HQ-OW-2018-0149-8259          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8259
EPA-HQ-OW-2018-0149-8260          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8260




                                                                                                                                                                                                        203 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 207 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                 URL
                                                                                 Comment submitted by Walter K. Dodds, et al., Aquatic Scientists at
EPA-HQ-OW-2018-0149-8261          Public Comment                                                                                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8261
                                                                                 Kansas State University Walter
                                                                                 Comment submitted by James Boswell, Water Quality Policy Manager,
EPA-HQ-OW-2018-0149-8262          Public Comment                                                                                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8262
                                                                                 City of Thornton
EPA-HQ-OW-2018-0149-8263          Public Comment                                 Comment submitted by J. Thompson                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8263
EPA-HQ-OW-2018-0149-8264          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8264
EPA-HQ-OW-2018-0149-8265          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8265
EPA-HQ-OW-2018-0149-8266          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8266
EPA-HQ-OW-2018-0149-8267          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8267
EPA-HQ-OW-2018-0149-8268          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8268
EPA-HQ-OW-2018-0149-8269          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8269
EPA-HQ-OW-2018-0149-8270          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8270
EPA-HQ-OW-2018-0149-8271          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8271
EPA-HQ-OW-2018-0149-8272          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8272
EPA-HQ-OW-2018-0149-8273          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8273
EPA-HQ-OW-2018-0149-8274          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8274
EPA-HQ-OW-2018-0149-8275          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8275
EPA-HQ-OW-2018-0149-8276          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8276
EPA-HQ-OW-2018-0149-8277          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8277
EPA-HQ-OW-2018-0149-8278          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8278
EPA-HQ-OW-2018-0149-8279          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8279
EPA-HQ-OW-2018-0149-8280          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8280
                                                                                 Comment submitted by Dr. Trogele, COO & EVP, American Vanguard
EPA-HQ-OW-2018-0149-8281          Public Comment                                                                                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8281
                                                                                 Corporation
EPA-HQ-OW-2018-0149-8282          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8282
EPA-HQ-OW-2018-0149-8283          Public Comment                                 Comment submitted by M. Armstrong                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8283
EPA-HQ-OW-2018-0149-8284          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8284
EPA-HQ-OW-2018-0149-8285          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8285
EPA-HQ-OW-2018-0149-8286          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8286
EPA-HQ-OW-2018-0149-8287          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8287
EPA-HQ-OW-2018-0149-8288          Public Comment                                 Comment submitted by D. Batie                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8288
EPA-HQ-OW-2018-0149-8289          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8289
EPA-HQ-OW-2018-0149-8290          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8290
EPA-HQ-OW-2018-0149-8291          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8291
EPA-HQ-OW-2018-0149-8292          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8292
EPA-HQ-OW-2018-0149-8293          Public Comment                                 Comment submitted by J. Beaullieu                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8293
EPA-HQ-OW-2018-0149-8294          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8294
EPA-HQ-OW-2018-0149-8295          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8295
EPA-HQ-OW-2018-0149-8296          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8296
EPA-HQ-OW-2018-0149-8297          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8297
EPA-HQ-OW-2018-0149-8298          Public Comment                                 Comment submitted by C. White                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8298
EPA-HQ-OW-2018-0149-8299          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8299
EPA-HQ-OW-2018-0149-8300          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8300
EPA-HQ-OW-2018-0149-8301          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8301
EPA-HQ-OW-2018-0149-8302          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8302
EPA-HQ-OW-2018-0149-8303          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8303
EPA-HQ-OW-2018-0149-8304          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8304
EPA-HQ-OW-2018-0149-8305          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8305
EPA-HQ-OW-2018-0149-8306          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8306




                                                                                                                                                                                                                         204 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 208 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-8307          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8307
EPA-HQ-OW-2018-0149-8308          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8308
EPA-HQ-OW-2018-0149-8309          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8309
EPA-HQ-OW-2018-0149-8310          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8310
EPA-HQ-OW-2018-0149-8311          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8311
EPA-HQ-OW-2018-0149-8312          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8312
EPA-HQ-OW-2018-0149-8313          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8313
EPA-HQ-OW-2018-0149-8314          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8314
EPA-HQ-OW-2018-0149-8315          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8315
EPA-HQ-OW-2018-0149-8316          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8316
EPA-HQ-OW-2018-0149-8317          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8317
EPA-HQ-OW-2018-0149-8318          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8318
EPA-HQ-OW-2018-0149-8319          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8319
EPA-HQ-OW-2018-0149-8320          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8320
EPA-HQ-OW-2018-0149-8321          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8321
EPA-HQ-OW-2018-0149-8322          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8322
EPA-HQ-OW-2018-0149-8323          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8323
EPA-HQ-OW-2018-0149-8324          Public Comment                                 Comment submitted by P. Riggs                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8324
EPA-HQ-OW-2018-0149-8325          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8325
EPA-HQ-OW-2018-0149-8326          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8326
EPA-HQ-OW-2018-0149-8327          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8327
EPA-HQ-OW-2018-0149-8328          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8328
EPA-HQ-OW-2018-0149-8329          Public Comment                                 Comment submitted by M. Alexander                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8329
EPA-HQ-OW-2018-0149-8330          Public Comment                                 Comment submitted by S. Allenbaugh                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8330
EPA-HQ-OW-2018-0149-8331          Public Comment                                 Comment submitted by C. Hayden                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8331
EPA-HQ-OW-2018-0149-8332          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8332
EPA-HQ-OW-2018-0149-8333          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8333
EPA-HQ-OW-2018-0149-8334          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8334
EPA-HQ-OW-2018-0149-8335          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8335
EPA-HQ-OW-2018-0149-8336          Public Comment                                 Comment submitted by K. Beebe                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8336
EPA-HQ-OW-2018-0149-8337          Public Comment                                 Comment submitted by K. Freed                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8337
EPA-HQ-OW-2018-0149-8338          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8338
EPA-HQ-OW-2018-0149-8339          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8339
EPA-HQ-OW-2018-0149-8340          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8340
EPA-HQ-OW-2018-0149-8341          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8341
EPA-HQ-OW-2018-0149-8342          Public Comment                                 Comment submitted by D. Dismukes                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8342
EPA-HQ-OW-2018-0149-8343          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8343
EPA-HQ-OW-2018-0149-8344          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8344
EPA-HQ-OW-2018-0149-8345          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8345
EPA-HQ-OW-2018-0149-8346          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8346
EPA-HQ-OW-2018-0149-8347          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8347
EPA-HQ-OW-2018-0149-8348          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8348
EPA-HQ-OW-2018-0149-8349          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8349
EPA-HQ-OW-2018-0149-8350          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8350
EPA-HQ-OW-2018-0149-8351          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8351
EPA-HQ-OW-2018-0149-8352          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8352
EPA-HQ-OW-2018-0149-8353          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8353
EPA-HQ-OW-2018-0149-8354          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8354
EPA-HQ-OW-2018-0149-8355          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8355




                                                                                                                                                                                                        205 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 209 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-8356          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8356
EPA-HQ-OW-2018-0149-8357          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8357
EPA-HQ-OW-2018-0149-8358          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8358
EPA-HQ-OW-2018-0149-8359          Public Comment                                 Comment submitted by D. Fulwiler                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8359
EPA-HQ-OW-2018-0149-8360          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8360
EPA-HQ-OW-2018-0149-8361          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8361
EPA-HQ-OW-2018-0149-8362          Public Comment                                 Comment submitted by E. Harris                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8362
EPA-HQ-OW-2018-0149-8363          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8363
EPA-HQ-OW-2018-0149-8364          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8364
EPA-HQ-OW-2018-0149-8365          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8365
EPA-HQ-OW-2018-0149-8366          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8366
EPA-HQ-OW-2018-0149-8367          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8367
EPA-HQ-OW-2018-0149-8368          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8368
EPA-HQ-OW-2018-0149-8369          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8369
EPA-HQ-OW-2018-0149-8370          Public Comment                                 Comment submitted by V. Harrington                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8370
EPA-HQ-OW-2018-0149-8371          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8371
EPA-HQ-OW-2018-0149-8372          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8372
EPA-HQ-OW-2018-0149-8373          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8373
EPA-HQ-OW-2018-0149-8374          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8374
EPA-HQ-OW-2018-0149-8375          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8375
EPA-HQ-OW-2018-0149-8376          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8376
EPA-HQ-OW-2018-0149-8377          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8377
EPA-HQ-OW-2018-0149-8378          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8378
EPA-HQ-OW-2018-0149-8379          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8379
EPA-HQ-OW-2018-0149-8380          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8380
EPA-HQ-OW-2018-0149-8381          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8381
EPA-HQ-OW-2018-0149-8382          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8382
EPA-HQ-OW-2018-0149-8383          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8383
EPA-HQ-OW-2018-0149-8384          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8384
EPA-HQ-OW-2018-0149-8385          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8385
EPA-HQ-OW-2018-0149-8386          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8386
EPA-HQ-OW-2018-0149-8387          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8387
EPA-HQ-OW-2018-0149-8388          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8388
EPA-HQ-OW-2018-0149-8389          Public Comment                                 Comment submitted by R. Wasch                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8389
EPA-HQ-OW-2018-0149-8390          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8390
EPA-HQ-OW-2018-0149-8391          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8391
EPA-HQ-OW-2018-0149-8392          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8392
EPA-HQ-OW-2018-0149-8393          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8393
EPA-HQ-OW-2018-0149-8394          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8394
EPA-HQ-OW-2018-0149-8395          Public Comment                                 Comment submitted by C. Cary                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8395
EPA-HQ-OW-2018-0149-8396          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8396
EPA-HQ-OW-2018-0149-8397          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8397
EPA-HQ-OW-2018-0149-8398          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8398
EPA-HQ-OW-2018-0149-8399          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8399
EPA-HQ-OW-2018-0149-8400          Public Comment                                 Comment submitted by A. Horn                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8400
EPA-HQ-OW-2018-0149-8401          Public Comment                                 Comment submitted by N. Marable                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8401
EPA-HQ-OW-2018-0149-8402          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8402
EPA-HQ-OW-2018-0149-8403          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8403
EPA-HQ-OW-2018-0149-8404          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8404




                                                                                                                                                                                                        206 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 210 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-8405          Public Comment                                 Comment submitted by J. K Hadcroft                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8405
EPA-HQ-OW-2018-0149-8406          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8406
EPA-HQ-OW-2018-0149-8407          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8407
EPA-HQ-OW-2018-0149-8408          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8408
EPA-HQ-OW-2018-0149-8409          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8409
EPA-HQ-OW-2018-0149-8410          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8410
EPA-HQ-OW-2018-0149-8411          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8411
EPA-HQ-OW-2018-0149-8412          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8412
EPA-HQ-OW-2018-0149-8413          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8413
EPA-HQ-OW-2018-0149-8414          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8414
EPA-HQ-OW-2018-0149-8415          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8415
EPA-HQ-OW-2018-0149-8416          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8416
EPA-HQ-OW-2018-0149-8417          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8417
EPA-HQ-OW-2018-0149-8418          Public Comment                                 Comment submitted by W. L. Medlin                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8418
EPA-HQ-OW-2018-0149-8419          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8419
EPA-HQ-OW-2018-0149-8420          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8420
EPA-HQ-OW-2018-0149-8421          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8421
EPA-HQ-OW-2018-0149-8422          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8422
EPA-HQ-OW-2018-0149-8423          Public Comment                                 Comment submitted by L. Simmons                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8423
EPA-HQ-OW-2018-0149-8424          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8424
EPA-HQ-OW-2018-0149-8425          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8425
EPA-HQ-OW-2018-0149-8426          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8426
EPA-HQ-OW-2018-0149-8427          Public Comment                                 Comment submitted by D. Boos                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8427
EPA-HQ-OW-2018-0149-8428          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8428
EPA-HQ-OW-2018-0149-8429          Public Comment                                 Comment submitted by J. Wood                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8429
EPA-HQ-OW-2018-0149-8430          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8430
EPA-HQ-OW-2018-0149-8431          Public Comment                                 Comment submitted by D. Kaplan                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8431
EPA-HQ-OW-2018-0149-8432          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8432
EPA-HQ-OW-2018-0149-8433          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8433
EPA-HQ-OW-2018-0149-8434          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8434
EPA-HQ-OW-2018-0149-8435          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8435
EPA-HQ-OW-2018-0149-8436          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8436
EPA-HQ-OW-2018-0149-8437          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8437
EPA-HQ-OW-2018-0149-8438          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8438
EPA-HQ-OW-2018-0149-8439          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8439
EPA-HQ-OW-2018-0149-8440          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8440
EPA-HQ-OW-2018-0149-8441          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8441
EPA-HQ-OW-2018-0149-8442          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8442
EPA-HQ-OW-2018-0149-8443          Public Comment                                 Comment submitted by E. Perron                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8443
EPA-HQ-OW-2018-0149-8444          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8444
EPA-HQ-OW-2018-0149-8445          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8445
EPA-HQ-OW-2018-0149-8446          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8446
EPA-HQ-OW-2018-0149-8447          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8447
EPA-HQ-OW-2018-0149-8448          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8448
EPA-HQ-OW-2018-0149-8449          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8449
EPA-HQ-OW-2018-0149-8450          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8450
EPA-HQ-OW-2018-0149-8451          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8451
EPA-HQ-OW-2018-0149-8452          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8452
EPA-HQ-OW-2018-0149-8453          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8453




                                                                                                                                                                                                        207 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 211 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-8454          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8454
EPA-HQ-OW-2018-0149-8455          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8455
EPA-HQ-OW-2018-0149-8456          Public Comment                                 Comment submitted by C. Patterson                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8456
EPA-HQ-OW-2018-0149-8457          Public Comment                                 Comment submitted by A. Mondragon                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8457
EPA-HQ-OW-2018-0149-8458          Public Comment                                 Comment submitted by B. Roderick                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8458
EPA-HQ-OW-2018-0149-8459          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8459
EPA-HQ-OW-2018-0149-8460          Public Comment                                 Comment submitted by J. Fischer                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8460
EPA-HQ-OW-2018-0149-8461          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8461
EPA-HQ-OW-2018-0149-8462          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8462
EPA-HQ-OW-2018-0149-8463          Public Comment                                 Comment submitted by T. Tessneer                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8463
EPA-HQ-OW-2018-0149-8464          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8464
EPA-HQ-OW-2018-0149-8465          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8465
EPA-HQ-OW-2018-0149-8466          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8466
EPA-HQ-OW-2018-0149-8467          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8467
EPA-HQ-OW-2018-0149-8468          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8468
EPA-HQ-OW-2018-0149-8469          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8469
EPA-HQ-OW-2018-0149-8470          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8470
EPA-HQ-OW-2018-0149-8471          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8471
EPA-HQ-OW-2018-0149-8472          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8472
EPA-HQ-OW-2018-0149-8473          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8473
EPA-HQ-OW-2018-0149-8474          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8474
EPA-HQ-OW-2018-0149-8475          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8475
EPA-HQ-OW-2018-0149-8476          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8476
EPA-HQ-OW-2018-0149-8477          Public Comment                                 Comment submitted by K. Richardson                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8477
EPA-HQ-OW-2018-0149-8478          Public Comment                                 Comment submitted by G. McCourt                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8478
EPA-HQ-OW-2018-0149-8479          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8479
EPA-HQ-OW-2018-0149-8480          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8480
EPA-HQ-OW-2018-0149-8481          Public Comment                                 Comment submitted by T. Patterson                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8481
EPA-HQ-OW-2018-0149-8482          Public Comment                                 Comment submitted by D. Pensabene                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8482
EPA-HQ-OW-2018-0149-8483          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8483
EPA-HQ-OW-2018-0149-8484          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8484
EPA-HQ-OW-2018-0149-8485          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8485
EPA-HQ-OW-2018-0149-8486          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8486
EPA-HQ-OW-2018-0149-8487          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8487
EPA-HQ-OW-2018-0149-8488          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8488
EPA-HQ-OW-2018-0149-8489          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8489
EPA-HQ-OW-2018-0149-8490          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8490
EPA-HQ-OW-2018-0149-8491          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8491
EPA-HQ-OW-2018-0149-8492          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8492
EPA-HQ-OW-2018-0149-8493          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8493
EPA-HQ-OW-2018-0149-8494          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8494
EPA-HQ-OW-2018-0149-8495          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8495
EPA-HQ-OW-2018-0149-8496          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8496
EPA-HQ-OW-2018-0149-8497          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8497
EPA-HQ-OW-2018-0149-8498          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8498
EPA-HQ-OW-2018-0149-8499          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8499
EPA-HQ-OW-2018-0149-8500          Public Comment                                 Comment submitted by T. Todd                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8500
EPA-HQ-OW-2018-0149-8501          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8501
EPA-HQ-OW-2018-0149-8502          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8502




                                                                                                                                                                                                        208 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 212 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                  URL
EPA-HQ-OW-2018-0149-8503          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8503
EPA-HQ-OW-2018-0149-8504          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8504
EPA-HQ-OW-2018-0149-8505          Public Comment                                 Comment submitted by E. N. Vance and Linda K. (surname not provided)   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8505
EPA-HQ-OW-2018-0149-8506          Public Comment                                 Comment submitted by F. Flaveney                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8506
EPA-HQ-OW-2018-0149-8507          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8507
EPA-HQ-OW-2018-0149-8508          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8508
EPA-HQ-OW-2018-0149-8509          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8509
EPA-HQ-OW-2018-0149-8510          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8510
EPA-HQ-OW-2018-0149-8511          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8511
EPA-HQ-OW-2018-0149-8512          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8512
EPA-HQ-OW-2018-0149-8513          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8513
EPA-HQ-OW-2018-0149-8514          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8514
EPA-HQ-OW-2018-0149-8515          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8515
EPA-HQ-OW-2018-0149-8516          Public Comment                                 Comment submitted by A. Lee Freeman                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8516
EPA-HQ-OW-2018-0149-8517          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8517
EPA-HQ-OW-2018-0149-8518          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8518
EPA-HQ-OW-2018-0149-8519          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8519
EPA-HQ-OW-2018-0149-8520          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8520
EPA-HQ-OW-2018-0149-8521          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8521
EPA-HQ-OW-2018-0149-8522          Public Comment                                 Comment submitted by L. Brewer                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8522
EPA-HQ-OW-2018-0149-8523          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8523
EPA-HQ-OW-2018-0149-8524          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8524
EPA-HQ-OW-2018-0149-8525          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8525
EPA-HQ-OW-2018-0149-8526          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8526
EPA-HQ-OW-2018-0149-8527          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8527
EPA-HQ-OW-2018-0149-8528          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8528
EPA-HQ-OW-2018-0149-8529          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8529
EPA-HQ-OW-2018-0149-8530          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8530
EPA-HQ-OW-2018-0149-8531          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8531
EPA-HQ-OW-2018-0149-8532          Public Comment                                 Comment submitted by R. Heller                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8532
EPA-HQ-OW-2018-0149-8533          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8533
EPA-HQ-OW-2018-0149-8534          Public Comment                                 Comment submitted by C. Borg                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8534
EPA-HQ-OW-2018-0149-8535          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8535
EPA-HQ-OW-2018-0149-8536          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8536
EPA-HQ-OW-2018-0149-8537          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8537
EPA-HQ-OW-2018-0149-8538          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8538
EPA-HQ-OW-2018-0149-8539          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8539
EPA-HQ-OW-2018-0149-8540          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8540
EPA-HQ-OW-2018-0149-8541          Public Comment                                 Comment submitted by Z. Shurafa                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8541
EPA-HQ-OW-2018-0149-8542          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8542
EPA-HQ-OW-2018-0149-8543          Public Comment                                 Comment submitted by L. Ziemer                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8543
EPA-HQ-OW-2018-0149-8544          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8544
EPA-HQ-OW-2018-0149-8545          Public Comment                                 Comment submitted by G. Harlach                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8545
EPA-HQ-OW-2018-0149-8546          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8546
EPA-HQ-OW-2018-0149-8547          Public Comment                                 Comment submitted by M. Neely                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8547
EPA-HQ-OW-2018-0149-8548          Public Comment                                 Comment submitted by M. Turner                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8548
EPA-HQ-OW-2018-0149-8549          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8549
EPA-HQ-OW-2018-0149-8550          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8550




                                                                                                                                                                                                                          209 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 213 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-8551          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8551
EPA-HQ-OW-2018-0149-8552          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8552
EPA-HQ-OW-2018-0149-8553          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8553
EPA-HQ-OW-2018-0149-8554          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8554
EPA-HQ-OW-2018-0149-8555          Public Comment                                 Comment submitted by L. Kennell                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8555
EPA-HQ-OW-2018-0149-8556          Public Comment                                 Comment submitted by B. Bierbaum                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8556
EPA-HQ-OW-2018-0149-8557          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8557
EPA-HQ-OW-2018-0149-8558          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8558
EPA-HQ-OW-2018-0149-8559          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8559
EPA-HQ-OW-2018-0149-8560          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8560
EPA-HQ-OW-2018-0149-8561          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8561
EPA-HQ-OW-2018-0149-8562          Public Comment                                 Comment submitted by M. J. Butler                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8562
EPA-HQ-OW-2018-0149-8563          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8563
EPA-HQ-OW-2018-0149-8564          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8564
EPA-HQ-OW-2018-0149-8565          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8565
EPA-HQ-OW-2018-0149-8566          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8566
EPA-HQ-OW-2018-0149-8567          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8567
EPA-HQ-OW-2018-0149-8568          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8568
EPA-HQ-OW-2018-0149-8569          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8569
EPA-HQ-OW-2018-0149-8570          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8570
EPA-HQ-OW-2018-0149-8571          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8571
EPA-HQ-OW-2018-0149-8572          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8572
EPA-HQ-OW-2018-0149-8573          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8573
EPA-HQ-OW-2018-0149-8574          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8574
EPA-HQ-OW-2018-0149-8575          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8575
EPA-HQ-OW-2018-0149-8576          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8576
EPA-HQ-OW-2018-0149-8577          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8577
EPA-HQ-OW-2018-0149-8578          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8578
EPA-HQ-OW-2018-0149-8579          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8579
EPA-HQ-OW-2018-0149-8580          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8580
EPA-HQ-OW-2018-0149-8581          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8581
EPA-HQ-OW-2018-0149-8582          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8582
EPA-HQ-OW-2018-0149-8583          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8583
EPA-HQ-OW-2018-0149-8584          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8584
EPA-HQ-OW-2018-0149-8585          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8585
EPA-HQ-OW-2018-0149-8586          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8586
EPA-HQ-OW-2018-0149-8587          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8587
EPA-HQ-OW-2018-0149-8588          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8588
EPA-HQ-OW-2018-0149-8589          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8589
EPA-HQ-OW-2018-0149-8590          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8590
EPA-HQ-OW-2018-0149-8591          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8591
EPA-HQ-OW-2018-0149-8592          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8592
EPA-HQ-OW-2018-0149-8593          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8593
EPA-HQ-OW-2018-0149-8594          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8594
EPA-HQ-OW-2018-0149-8595          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8595
EPA-HQ-OW-2018-0149-8596          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8596
EPA-HQ-OW-2018-0149-8597          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8597
EPA-HQ-OW-2018-0149-8598          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8598
EPA-HQ-OW-2018-0149-8599          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8599




                                                                                                                                                                                                        210 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 214 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-8600          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8600
EPA-HQ-OW-2018-0149-8601          Public Comment                                 Comment submitted by S. Barton                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8601
EPA-HQ-OW-2018-0149-8602          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8602
EPA-HQ-OW-2018-0149-8603          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8603
EPA-HQ-OW-2018-0149-8604          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8604
EPA-HQ-OW-2018-0149-8605          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8605
EPA-HQ-OW-2018-0149-8606          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8606
EPA-HQ-OW-2018-0149-8607          Public Comment                                 Comment submitted by M. Church                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8607
EPA-HQ-OW-2018-0149-8608          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8608
EPA-HQ-OW-2018-0149-8609          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8609
EPA-HQ-OW-2018-0149-8610          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8610
EPA-HQ-OW-2018-0149-8611          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8611
EPA-HQ-OW-2018-0149-8612          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8612
EPA-HQ-OW-2018-0149-8613          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8613
EPA-HQ-OW-2018-0149-8614          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8614
EPA-HQ-OW-2018-0149-8615          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8615
EPA-HQ-OW-2018-0149-8616          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8616
EPA-HQ-OW-2018-0149-8617          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8617
EPA-HQ-OW-2018-0149-8618          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8618
EPA-HQ-OW-2018-0149-8619          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8619
EPA-HQ-OW-2018-0149-8620          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8620
EPA-HQ-OW-2018-0149-8621          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8621
EPA-HQ-OW-2018-0149-8622          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8622
EPA-HQ-OW-2018-0149-8623          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8623
EPA-HQ-OW-2018-0149-8624          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8624
EPA-HQ-OW-2018-0149-8625          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8625
EPA-HQ-OW-2018-0149-8626          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8626
EPA-HQ-OW-2018-0149-8627          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8627
EPA-HQ-OW-2018-0149-8628          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8628
EPA-HQ-OW-2018-0149-8629          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8629
EPA-HQ-OW-2018-0149-8630          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8630
EPA-HQ-OW-2018-0149-8631          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8631
EPA-HQ-OW-2018-0149-8632          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8632
EPA-HQ-OW-2018-0149-8633          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8633
EPA-HQ-OW-2018-0149-8634          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8634
EPA-HQ-OW-2018-0149-8635          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8635
EPA-HQ-OW-2018-0149-8636          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8636
EPA-HQ-OW-2018-0149-8637          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8637
EPA-HQ-OW-2018-0149-8638          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8638
EPA-HQ-OW-2018-0149-8639          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8639
EPA-HQ-OW-2018-0149-8640          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8640
EPA-HQ-OW-2018-0149-8641          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8641
EPA-HQ-OW-2018-0149-8642          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8642
EPA-HQ-OW-2018-0149-8643          Public Comment                                 Comment submitted by R. Williams                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8643
EPA-HQ-OW-2018-0149-8644          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8644
EPA-HQ-OW-2018-0149-8645          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8645
EPA-HQ-OW-2018-0149-8646          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8646
EPA-HQ-OW-2018-0149-8647          Public Comment                                 Comment submitted by R. Whittington                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8647
EPA-HQ-OW-2018-0149-8648          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8648




                                                                                                                                                                                                        211 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 215 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-8649          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8649
EPA-HQ-OW-2018-0149-8650          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8650
EPA-HQ-OW-2018-0149-8651          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8651
EPA-HQ-OW-2018-0149-8652          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8652
EPA-HQ-OW-2018-0149-8653          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8653
EPA-HQ-OW-2018-0149-8654          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8654
EPA-HQ-OW-2018-0149-8655          Public Comment                                 Comment submitted by M. Keating                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8655
EPA-HQ-OW-2018-0149-8656          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8656
EPA-HQ-OW-2018-0149-8657          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8657
EPA-HQ-OW-2018-0149-8658          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8658
EPA-HQ-OW-2018-0149-8659          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8659
EPA-HQ-OW-2018-0149-8660          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8660
EPA-HQ-OW-2018-0149-8661          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8661
EPA-HQ-OW-2018-0149-8662          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8662
EPA-HQ-OW-2018-0149-8663          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8663
EPA-HQ-OW-2018-0149-8664          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8664
EPA-HQ-OW-2018-0149-8665          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8665
EPA-HQ-OW-2018-0149-8666          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8666
EPA-HQ-OW-2018-0149-8667          Public Comment                                 Comment submitted by D. Broussard                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8667
EPA-HQ-OW-2018-0149-8668          Public Comment                                 Comment submitted by J. Ayars                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8668
EPA-HQ-OW-2018-0149-8669          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8669
EPA-HQ-OW-2018-0149-8670          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8670
EPA-HQ-OW-2018-0149-8671          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8671
EPA-HQ-OW-2018-0149-8672          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8672
EPA-HQ-OW-2018-0149-8673          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8673
EPA-HQ-OW-2018-0149-8674          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8674
EPA-HQ-OW-2018-0149-8675          Public Comment                                 Comment submitted by L. Gold                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8675
EPA-HQ-OW-2018-0149-8676          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8676
EPA-HQ-OW-2018-0149-8677          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8677
EPA-HQ-OW-2018-0149-8678          Public Comment                                 Comment submitted by H. Byron                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8678
EPA-HQ-OW-2018-0149-8679          Public Comment                                 Comment submitted by J. Delettrez                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8679
EPA-HQ-OW-2018-0149-8680          Public Comment                                 Comment submitted by V. Banks                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8680
EPA-HQ-OW-2018-0149-8681          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8681
EPA-HQ-OW-2018-0149-8682          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8682
EPA-HQ-OW-2018-0149-8683          Public Comment                                 Comment submitted by K. Darby                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8683
EPA-HQ-OW-2018-0149-8684          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8684
EPA-HQ-OW-2018-0149-8685          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8685
EPA-HQ-OW-2018-0149-8686          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8686
EPA-HQ-OW-2018-0149-8687          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8687
EPA-HQ-OW-2018-0149-8688          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8688
EPA-HQ-OW-2018-0149-8689          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8689
EPA-HQ-OW-2018-0149-8690          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8690
EPA-HQ-OW-2018-0149-8691          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8691
EPA-HQ-OW-2018-0149-8692          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8692
EPA-HQ-OW-2018-0149-8693          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8693
EPA-HQ-OW-2018-0149-8694          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8694
EPA-HQ-OW-2018-0149-8695          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8695
EPA-HQ-OW-2018-0149-8696          Public Comment                                 Comment submitted by J. Nail                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8696
EPA-HQ-OW-2018-0149-8697          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8697




                                                                                                                                                                                                        212 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 216 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-8698          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8698
EPA-HQ-OW-2018-0149-8699          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8699
EPA-HQ-OW-2018-0149-8700          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8700
EPA-HQ-OW-2018-0149-8701          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8701
EPA-HQ-OW-2018-0149-8702          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8702
EPA-HQ-OW-2018-0149-8703          Public Comment                                 Comment submitted by F. Longacre                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8703
EPA-HQ-OW-2018-0149-8704          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8704
EPA-HQ-OW-2018-0149-8705          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8705
EPA-HQ-OW-2018-0149-8706          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8706
EPA-HQ-OW-2018-0149-8707          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8707
EPA-HQ-OW-2018-0149-8708          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8708
EPA-HQ-OW-2018-0149-8709          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8709
EPA-HQ-OW-2018-0149-8710          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8710
EPA-HQ-OW-2018-0149-8711          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8711
EPA-HQ-OW-2018-0149-8712          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8712
EPA-HQ-OW-2018-0149-8713          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8713
EPA-HQ-OW-2018-0149-8714          Public Comment                                 Comment submitted by A. Cornell                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8714
EPA-HQ-OW-2018-0149-8715          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8715
EPA-HQ-OW-2018-0149-8716          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8716
EPA-HQ-OW-2018-0149-8717          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8717
EPA-HQ-OW-2018-0149-8718          Public Comment                                 Comment submitted by P. Chernack                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8718
EPA-HQ-OW-2018-0149-8719          Public Comment                                 Comment submitted by M. Serra                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8719
EPA-HQ-OW-2018-0149-8720          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8720
EPA-HQ-OW-2018-0149-8721          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8721
EPA-HQ-OW-2018-0149-8722          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8722
EPA-HQ-OW-2018-0149-8723          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8723
EPA-HQ-OW-2018-0149-8724          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8724
EPA-HQ-OW-2018-0149-8725          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8725
EPA-HQ-OW-2018-0149-8726          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8726
EPA-HQ-OW-2018-0149-8727          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8727
EPA-HQ-OW-2018-0149-8728          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8728
EPA-HQ-OW-2018-0149-8729          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8729
EPA-HQ-OW-2018-0149-8730          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8730
EPA-HQ-OW-2018-0149-8731          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8731
EPA-HQ-OW-2018-0149-8732          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8732
EPA-HQ-OW-2018-0149-8733          Public Comment                                 Comment submitted by J. Harwood                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8733
EPA-HQ-OW-2018-0149-8734          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8734
EPA-HQ-OW-2018-0149-8735          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8735
EPA-HQ-OW-2018-0149-8736          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8736
EPA-HQ-OW-2018-0149-8737          Public Comment                                 Comment submitted by B. Buchanan                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8737
EPA-HQ-OW-2018-0149-8738          Public Comment                                 Comment submitted by J. Mendel                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8738
EPA-HQ-OW-2018-0149-8739          Public Comment                                 Comment submitted by C. Shackelford                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8739
EPA-HQ-OW-2018-0149-8740          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8740
EPA-HQ-OW-2018-0149-8741          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8741
EPA-HQ-OW-2018-0149-8742          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8742
EPA-HQ-OW-2018-0149-8743          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8743
EPA-HQ-OW-2018-0149-8744          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8744
EPA-HQ-OW-2018-0149-8745          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8745
EPA-HQ-OW-2018-0149-8746          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8746




                                                                                                                                                                                                        213 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 217 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                               URL
EPA-HQ-OW-2018-0149-8747          Public Comment                                 Comment submitted by W. Jorgensen                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8747
EPA-HQ-OW-2018-0149-8748          Public Comment                                 Comment submitted by P. Hays                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8748
EPA-HQ-OW-2018-0149-8749          Public Comment                                 Comment submitted by B. Salter                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8749
EPA-HQ-OW-2018-0149-8750          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8750
EPA-HQ-OW-2018-0149-8751          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8751
EPA-HQ-OW-2018-0149-8752          Public Comment                                 Comment submitted by L. S. Robertson                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8752
EPA-HQ-OW-2018-0149-8753          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8753
EPA-HQ-OW-2018-0149-8754          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8754
EPA-HQ-OW-2018-0149-8755          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8755
EPA-HQ-OW-2018-0149-8756          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8756
EPA-HQ-OW-2018-0149-8757          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8757
EPA-HQ-OW-2018-0149-8758          Public Comment                                 Comment submitted by M. Maddox                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8758
EPA-HQ-OW-2018-0149-8759          Public Comment                                 Comment submitted by T. Brausen                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8759
EPA-HQ-OW-2018-0149-8760          Public Comment                                 Comment submitted by M. Zhang                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8760
EPA-HQ-OW-2018-0149-8761          Public Comment                                 Comment submitted by K. Conrad                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8761
EPA-HQ-OW-2018-0149-8762          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8762
EPA-HQ-OW-2018-0149-8763          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8763
                                                                                 Comment submitted by Tara Allden, President, Members of the South
EPA-HQ-OW-2018-0149-8764          Public Comment                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8764
                                                                                 Carolina Mitigation Association
EPA-HQ-OW-2018-0149-8765          Public Comment                                 Comment submitted by R. Stait                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8765
EPA-HQ-OW-2018-0149-8766          Public Comment                                 Comment submitted by R. Vogelei                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8766
EPA-HQ-OW-2018-0149-8767          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8767
EPA-HQ-OW-2018-0149-8768          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8768
EPA-HQ-OW-2018-0149-8769          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8769
EPA-HQ-OW-2018-0149-8770          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8770
EPA-HQ-OW-2018-0149-8771          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8771
EPA-HQ-OW-2018-0149-8772          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8772
EPA-HQ-OW-2018-0149-8773          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8773
EPA-HQ-OW-2018-0149-8774          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8774
EPA-HQ-OW-2018-0149-8775          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8775
EPA-HQ-OW-2018-0149-8776          Public Comment                                 Comment submitted by I. Rusnak                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8776
EPA-HQ-OW-2018-0149-8777          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8777
EPA-HQ-OW-2018-0149-8778          Public Comment                                 Comment submitted by P. Bolster                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8778
EPA-HQ-OW-2018-0149-8779          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8779
EPA-HQ-OW-2018-0149-8780          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8780
EPA-HQ-OW-2018-0149-8781          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8781
EPA-HQ-OW-2018-0149-8782          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8782
EPA-HQ-OW-2018-0149-8783          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8783
EPA-HQ-OW-2018-0149-8784          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8784
EPA-HQ-OW-2018-0149-8785          Public Comment                                 Comment submitted by L. Shea                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8785
EPA-HQ-OW-2018-0149-8786          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8786
EPA-HQ-OW-2018-0149-8787          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8787
EPA-HQ-OW-2018-0149-8788          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8788
EPA-HQ-OW-2018-0149-8789          Public Comment                                 Comment submitted by J. Johnson                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8789
EPA-HQ-OW-2018-0149-8790          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8790
EPA-HQ-OW-2018-0149-8791          Public Comment                                 Comment submitted by L. Cooper                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8791
EPA-HQ-OW-2018-0149-8792          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8792
EPA-HQ-OW-2018-0149-8793          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8793
EPA-HQ-OW-2018-0149-8794          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8794




                                                                                                                                                                                                                       214 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 218 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                 URL
EPA-HQ-OW-2018-0149-8795          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8795
EPA-HQ-OW-2018-0149-8796          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8796
EPA-HQ-OW-2018-0149-8797          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8797
EPA-HQ-OW-2018-0149-8798          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8798
EPA-HQ-OW-2018-0149-8799          Public Comment                                 Comment submitted by D. Villegas                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8799
EPA-HQ-OW-2018-0149-8800          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8800
EPA-HQ-OW-2018-0149-8801          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8801
EPA-HQ-OW-2018-0149-8802          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8802
EPA-HQ-OW-2018-0149-8803          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8803
EPA-HQ-OW-2018-0149-8804          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8804
EPA-HQ-OW-2018-0149-8805          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8805
EPA-HQ-OW-2018-0149-8806          Public Comment                                 Comment submitted by C. Bell                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8806
EPA-HQ-OW-2018-0149-8807          Public Comment                                 Comment submitted by F. Holden                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8807
EPA-HQ-OW-2018-0149-8808          Public Comment                                 Comment submitted by J. Hinton                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8808
EPA-HQ-OW-2018-0149-8809          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8809
EPA-HQ-OW-2018-0149-8810          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8810
EPA-HQ-OW-2018-0149-8811          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8811
EPA-HQ-OW-2018-0149-8812          Public Comment                                 Comment submitted by G. Behen                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8812
EPA-HQ-OW-2018-0149-8813          Public Comment                                 Comment submitted by C. Sparks                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8813
EPA-HQ-OW-2018-0149-8814          Public Comment                                 Comment submitted by S. E. Ullrich                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8814
EPA-HQ-OW-2018-0149-8815          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8815
EPA-HQ-OW-2018-0149-8816          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8816
                                                                                 Comment submitted by Environmental Law Project, University of
EPA-HQ-OW-2018-0149-8817          Public Comment                                                                                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8817
                                                                                 Pennsylvania Law School
EPA-HQ-OW-2018-0149-8818          Public Comment                                 Comment submitted by C. Lish                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8818
EPA-HQ-OW-2018-0149-8819          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8819
EPA-HQ-OW-2018-0149-8820          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8820
EPA-HQ-OW-2018-0149-8821          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8821
EPA-HQ-OW-2018-0149-8822          Public Comment                                 Comment submitted by J. Aring                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8822
EPA-HQ-OW-2018-0149-8823          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8823
EPA-HQ-OW-2018-0149-8824          Public Comment                                 Comment submitted by J. A. Fraser                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8824
EPA-HQ-OW-2018-0149-8825          Public Comment                                 Comment submitted by C. Robins                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8825
EPA-HQ-OW-2018-0149-8826          Public Comment                                 Comment submitted by S. Laurent                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8826
EPA-HQ-OW-2018-0149-8827          Public Comment                                 Comment submitted by D. Wood                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8827
EPA-HQ-OW-2018-0149-8828          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8828
EPA-HQ-OW-2018-0149-8829          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8829
EPA-HQ-OW-2018-0149-8830          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8830
EPA-HQ-OW-2018-0149-8831          Public Comment                                 Comment submitted by J. A. Fraser                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8831
EPA-HQ-OW-2018-0149-8832          Public Comment                                 Comment submitted by A. Davey                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8832
                                                                                 Comment submitted by Donna Collier, Chairwoman, National Mitigation
EPA-HQ-OW-2018-0149-8833          Public Comment                                                                                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8833
                                                                                 Banking Association (NEBA)
EPA-HQ-OW-2018-0149-8834          Public Comment                                 Comment submitted by B. Markert                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8834
EPA-HQ-OW-2018-0149-8835          Public Comment                                 Comment submitted by D. E. Mullikin                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8835
EPA-HQ-OW-2018-0149-8836          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8836
EPA-HQ-OW-2018-0149-8837          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8837
EPA-HQ-OW-2018-0149-8838          Public Comment                                 Comment submitted by A. Cox                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8838
EPA-HQ-OW-2018-0149-8839          Public Comment                                 Comment submitted by R. L. Malison                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8839
EPA-HQ-OW-2018-0149-8840          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8840
EPA-HQ-OW-2018-0149-8841          Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8841




                                                                                                                                                                                                                         215 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 219 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-8842          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8842
EPA-HQ-OW-2018-0149-8843          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8843
EPA-HQ-OW-2018-0149-8844          Public Comment                                 Comment submitted by J. C. Bollinger                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8844
EPA-HQ-OW-2018-0149-8845          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8845
EPA-HQ-OW-2018-0149-8846          Public Comment                                 Comment submitted by B. K.                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8846
EPA-HQ-OW-2018-0149-8847          Public Comment                                 Comment submitted by J. Bollin                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8847
EPA-HQ-OW-2018-0149-8848          Public Comment                                 Comment submitted by R. Davis                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8848
EPA-HQ-OW-2018-0149-8849          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8849
EPA-HQ-OW-2018-0149-8850          Public Comment                                 Comment submitted by L. Blanton                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8850
EPA-HQ-OW-2018-0149-8851          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8851
EPA-HQ-OW-2018-0149-8852          Public Comment                                 Comment submitted by R. Macnab                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8852
EPA-HQ-OW-2018-0149-8853          Public Comment                                 Comment submitted by J. Vanderloop                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8853
EPA-HQ-OW-2018-0149-8854          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8854
EPA-HQ-OW-2018-0149-8855          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8855
EPA-HQ-OW-2018-0149-8856          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8856
EPA-HQ-OW-2018-0149-8857          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8857
EPA-HQ-OW-2018-0149-8858          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8858
EPA-HQ-OW-2018-0149-8859          Public Comment                                 Comment submitted by K. Isobe                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8859
EPA-HQ-OW-2018-0149-8860          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8860
EPA-HQ-OW-2018-0149-8861          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8861
EPA-HQ-OW-2018-0149-8862          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8862
EPA-HQ-OW-2018-0149-8863          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8863
EPA-HQ-OW-2018-0149-8864          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8864
EPA-HQ-OW-2018-0149-8865          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8865
EPA-HQ-OW-2018-0149-8866          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8866
EPA-HQ-OW-2018-0149-8867          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8867
EPA-HQ-OW-2018-0149-8868          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8868
EPA-HQ-OW-2018-0149-8869          Public Comment                                 Comment submitted by A. Brinson                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8869
EPA-HQ-OW-2018-0149-8870          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8870
EPA-HQ-OW-2018-0149-8871          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8871
EPA-HQ-OW-2018-0149-8872          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8872
EPA-HQ-OW-2018-0149-8873          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8873
EPA-HQ-OW-2018-0149-8874          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8874
EPA-HQ-OW-2018-0149-8875          Public Comment                                 Comment submitted by C. Johnson                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8875
EPA-HQ-OW-2018-0149-8876          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8876
EPA-HQ-OW-2018-0149-8877          Public Comment                                 Comment submitted by C. Ness-Lira                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8877
EPA-HQ-OW-2018-0149-8878          Public Comment                                 Comment submitted by M. Williams                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8878
EPA-HQ-OW-2018-0149-8879          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8879
EPA-HQ-OW-2018-0149-8880          Public Comment                                 Comment submitted by A. Guindi                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8880
EPA-HQ-OW-2018-0149-8881          Public Comment                                 Comment submitted by B. Kenny                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8881
EPA-HQ-OW-2018-0149-8882          Public Comment                                 Comment submitted by J. Spencer                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8882
EPA-HQ-OW-2018-0149-8883          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8883
EPA-HQ-OW-2018-0149-8884          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8884
EPA-HQ-OW-2018-0149-8885          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8885
EPA-HQ-OW-2018-0149-8886          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8886
EPA-HQ-OW-2018-0149-8887          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8887
EPA-HQ-OW-2018-0149-8888          Public Comment                                 Comment on EPA-HQ-OW-2018-0149-0003                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8888
EPA-HQ-OW-2018-0149-8889          Public Comment                                 Comment submitted by D. Morton                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8889
EPA-HQ-OW-2018-0149-8890          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8890




                                                                                                                                                                                                        216 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 220 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                      URL
EPA-HQ-OW-2018-0149-8891          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8891
EPA-HQ-OW-2018-0149-8892          Public Comment                                 Comment submitted by A. Tucker                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8892
EPA-HQ-OW-2018-0149-8893          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8893
EPA-HQ-OW-2018-0149-8894          Public Comment                                 Comment submitted by M. Thompson                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8894
EPA-HQ-OW-2018-0149-8895          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8895
EPA-HQ-OW-2018-0149-8896          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8896
EPA-HQ-OW-2018-0149-8897          Public Comment                                 Comment submitted by D. Haynes                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8897
EPA-HQ-OW-2018-0149-8898          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8898
EPA-HQ-OW-2018-0149-8899          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8899
EPA-HQ-OW-2018-0149-8900          Public Comment                                 Comment submitted by J. Sorbello                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8900
EPA-HQ-OW-2018-0149-8901          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8901
                                                                                 Comment submitted by Joseph M. Conlon, Technical Advisor, American
EPA-HQ-OW-2018-0149-8902          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8902
                                                                                 Mosquito Control Association (AMCA)
EPA-HQ-OW-2018-0149-8903          Public Comment                                 Comment submitted by S. T. Holmes                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8903
EPA-HQ-OW-2018-0149-8904          Public Comment                                 Comment submitted by D. Vega                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8904
EPA-HQ-OW-2018-0149-8905          Public Comment                                 Comment submitted by D. Hickling                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8905
EPA-HQ-OW-2018-0149-8906          Public Comment                                 Comment submitted by M. Greenberg                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8906
                                                                                 Comment submitted by Daria Christian, Acting Executive Director, Friends
EPA-HQ-OW-2018-0149-8907          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8907
                                                                                 of the Rappahannock
                                                                                 Comment submitted by Richard L. Guebert, Jr., President, Illinois Farm
EPA-HQ-OW-2018-0149-8908          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8908
                                                                                 Bureau (IFB)
                                                                                 Comment submitted by Jennifer Tank, President, Society for Freshwater
EPA-HQ-OW-2018-0149-8909          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8909
                                                                                 Science (SFS)
                                                                                 Comment submitted by Harry D. Childress, President, Virginia Energy and
EPA-HQ-OW-2018-0149-8910          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8910
                                                                                 Coal Alliance (VCEA)
EPA-HQ-OW-2018-0149-8911          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8911
EPA-HQ-OW-2018-0149-8912          Public Comment                                 Comment submitted by J. Fust                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8912
EPA-HQ-OW-2018-0149-8913          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8913
                                                                                 Comment submitted by Cassandra Carmichael, National Religious
EPA-HQ-OW-2018-0149-8914          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8914
                                                                                 Partnership for the Environment
EPA-HQ-OW-2018-0149-8915          Public Comment                                 Comment submitted by M. Groenke                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8915
EPA-HQ-OW-2018-0149-8916          Public Comment                                 Comment submitted by J. Nelson                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8916
EPA-HQ-OW-2018-0149-8917          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8917
EPA-HQ-OW-2018-0149-8918          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8918
EPA-HQ-OW-2018-0149-8919          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8919
                                                                                 Comment submitted by Cassandra Carmichael, National Religious
EPA-HQ-OW-2018-0149-8920          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8920
                                                                                 Partnership for the Environment
EPA-HQ-OW-2018-0149-8921          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8921
EPA-HQ-OW-2018-0149-8922          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8922
EPA-HQ-OW-2018-0149-8923          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8923
EPA-HQ-OW-2018-0149-8924          Public Comment                                 Comment submitted by M. Groenke                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8924
EPA-HQ-OW-2018-0149-8925          Public Comment                                 Comment submitted by K. Hartman                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8925
EPA-HQ-OW-2018-0149-8926          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8926
EPA-HQ-OW-2018-0149-8927          Public Comment                                 Comment submitted by K. Hartman                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8927
EPA-HQ-OW-2018-0149-8928          Public Comment                                 Comment on EPA-HQ-OW-2018-0149-0003                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8928
                                                                                 Comment submitted by Trey Evans, President and Regulatory Chair,
EPA-HQ-OW-2018-0149-8929          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8929
                                                                                 Georgia Environmental Restoration Association, Inc. (GERA)




                                                                                                                                                                                                                              217 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 221 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                  URL
                                                                                 Comment submitted by Anne Hulick, CT Director, Clean Water
EPA-HQ-OW-2018-0149-8930          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8930
                                                                                 Action/Clean Water Fund et al.
EPA-HQ-OW-2018-0149-8931          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8931
                                                                                 Comment submitted by Kevin Walgenbach, Senior Vice President of
EPA-HQ-OW-2018-0149-8932          Public Comment                                 Compliance and Regulatory Affairs, National Ready Mixed Concrete       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8932
                                                                                 Association (NRMCA)
                                                                                 Comment submitted by Bryan C. Beam, Parish Administrator, Calcasieu
EPA-HQ-OW-2018-0149-8933          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8933
                                                                                 Parish Policy Jury, Louisana
                                                                                 Comment submitted by Andrew J. Yamamoto, Editor and Scott D. Pinsky,
EPA-HQ-OW-2018-0149-8934          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8934
                                                                                 Environmental Law Editor, InternationalMosaic.com
EPA-HQ-OW-2018-0149-8935          Public Comment                                 Comment submitted by A. Metrick                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8935
EPA-HQ-OW-2018-0149-8936          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8936
EPA-HQ-OW-2018-0149-8937          Public Comment                                 Comment submitted by A. M. and J. C. Story                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8937
                                                                                 Comment submitted by Kirsten Engel, Arizona State Representative,
EPA-HQ-OW-2018-0149-8938          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8938
                                                                                 District 10 et al.
                                                                                 Comment submitted by Max A. Zuni, Governor, Pueblo Of Isleta, New
EPA-HQ-OW-2018-0149-8939          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8939
                                                                                 Mexico
EPA-HQ-OW-2018-0149-8940          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8940
EPA-HQ-OW-2018-0149-8941          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8941
EPA-HQ-OW-2018-0149-8942          Public Comment                                 Comment submitted by D. Meiss                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8942
EPA-HQ-OW-2018-0149-8943          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8943
EPA-HQ-OW-2018-0149-8944          Public Comment                                 Comment submitted by D. Haynes                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8944
EPA-HQ-OW-2018-0149-8945          Public Comment                                 Comment submitted by D. Haynes                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8945
EPA-HQ-OW-2018-0149-8946          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8946
EPA-HQ-OW-2018-0149-8947          Public Comment                                 Comment submitted by S. Lloid                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8947
EPA-HQ-OW-2018-0149-8948          Public Comment                                 Comment submitted by R. Austin                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8948
EPA-HQ-OW-2018-0149-8949          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8949
EPA-HQ-OW-2018-0149-8950          Public Comment                                 Comment submitted by P. Lewis                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8950
EPA-HQ-OW-2018-0149-8951          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8951
EPA-HQ-OW-2018-0149-8952          Public Comment                                 Comment submitted by H. Pendergrass                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8952
EPA-HQ-OW-2018-0149-8953          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8953
EPA-HQ-OW-2018-0149-8954          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8954
                                                                                 Comment submitted by Doug Noem, President and Lisa Richardson,
EPA-HQ-OW-2018-0149-8955          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8955
                                                                                 Executive director, South Dakota Corn Growers Association (SDCGA)
EPA-HQ-OW-2018-0149-8956          Public Comment                                 Comment submitted by L. Krawiecki                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8956
EPA-HQ-OW-2018-0149-8957          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8957
                                                                                 Comment submitted by William E. Cobb, Vice President, Environmental
EPA-HQ-OW-2018-0149-8958          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8958
                                                                                 Services, Freeport-McMoRan Inc.
EPA-HQ-OW-2018-0149-8959          Public Comment                                 Comment submitted by M. Klusky                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8959
EPA-HQ-OW-2018-0149-8960          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8960
EPA-HQ-OW-2018-0149-8961          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8961
EPA-HQ-OW-2018-0149-8962          Public Comment                                 Comment submitted by J. Valigura                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8962
EPA-HQ-OW-2018-0149-8963          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8963
EPA-HQ-OW-2018-0149-8964          Public Comment                                 Comment submitted by M. Dearth                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8964
EPA-HQ-OW-2018-0149-8965          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8965
EPA-HQ-OW-2018-0149-8966          Public Comment                                 Comment submitted by D. Erdmann                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8966
EPA-HQ-OW-2018-0149-8967          Public Comment                                 Comment submitted by D. Heydrick                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8967
EPA-HQ-OW-2018-0149-8968          Public Comment                                 Comment submitted by W. Rodeheaver                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8968




                                                                                                                                                                                                                          218 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 222 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-8969          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8969
EPA-HQ-OW-2018-0149-8970          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8970
EPA-HQ-OW-2018-0149-8971          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8971
EPA-HQ-OW-2018-0149-8972          Public Comment                                 Comment submitted by L. Furlong                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8972
EPA-HQ-OW-2018-0149-8973          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8973
EPA-HQ-OW-2018-0149-8974          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8974
EPA-HQ-OW-2018-0149-8975          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8975
EPA-HQ-OW-2018-0149-8976          Public Comment                                 Comment submitted by A. Butler                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8976
EPA-HQ-OW-2018-0149-8977          Public Comment                                 Comment submitted by C. Strickland                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8977
EPA-HQ-OW-2018-0149-8978          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8978
EPA-HQ-OW-2018-0149-8979          Public Comment                                 Comment submitted by N. Brooke                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8979
EPA-HQ-OW-2018-0149-8980          Public Comment                                 Comment submitted by B. Moss                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8980
EPA-HQ-OW-2018-0149-8981          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8981
EPA-HQ-OW-2018-0149-8982          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8982
EPA-HQ-OW-2018-0149-8983          Public Comment                                 Comment submitted by J. Kohler                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8983
EPA-HQ-OW-2018-0149-8984          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8984
EPA-HQ-OW-2018-0149-8985          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8985
EPA-HQ-OW-2018-0149-8986          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8986
EPA-HQ-OW-2018-0149-8987          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8987
EPA-HQ-OW-2018-0149-8988          Public Comment                                 Comment submitted by C. Vidacovich                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8988
EPA-HQ-OW-2018-0149-8989          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8989
EPA-HQ-OW-2018-0149-8990          Public Comment                                 Comment submitted by S. Edwards                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8990
EPA-HQ-OW-2018-0149-8991          Public Comment                                 Comment submitted by T. Moore                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8991
EPA-HQ-OW-2018-0149-8992          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8992
EPA-HQ-OW-2018-0149-8993          Public Comment                                 Comment submitted by M. Jacobs                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8993
EPA-HQ-OW-2018-0149-8994          Public Comment                                 Comment submitted by W. Pape                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8994
EPA-HQ-OW-2018-0149-8995          Public Comment                                 Comment submitted by E. Joyce                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8995
EPA-HQ-OW-2018-0149-8996          Public Comment                                 Comment submitted by P. Waddington                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8996
EPA-HQ-OW-2018-0149-8997          Public Comment                                 Comment submitted by W. Minner                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8997
EPA-HQ-OW-2018-0149-8998          Public Comment                                 Comment submitted by Andrew ( no surname provided)   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8998
EPA-HQ-OW-2018-0149-8999          Public Comment                                 Comment submitted by D. Ward                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-8999
EPA-HQ-OW-2018-0149-9000          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9000
EPA-HQ-OW-2018-0149-9001          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9001
EPA-HQ-OW-2018-0149-9002          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9002
EPA-HQ-OW-2018-0149-9003          Public Comment                                 Comment submitted by B. Root                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9003
EPA-HQ-OW-2018-0149-9004          Public Comment                                 Comment submitted by A. Genise                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9004
EPA-HQ-OW-2018-0149-9005          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9005
EPA-HQ-OW-2018-0149-9006          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9006
EPA-HQ-OW-2018-0149-9007          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9007
EPA-HQ-OW-2018-0149-9008          Public Comment                                 Comment submitted by W. Brown                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9008
EPA-HQ-OW-2018-0149-9009          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9009
EPA-HQ-OW-2018-0149-9010          Public Comment                                 Comment submitted by C. Ortmann                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9010
EPA-HQ-OW-2018-0149-9011          Public Comment                                 Comment submitted by B. Grancell-Frank               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9011
EPA-HQ-OW-2018-0149-9012          Public Comment                                 Comment submitted by C. Thompson                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9012
EPA-HQ-OW-2018-0149-9013          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9013
EPA-HQ-OW-2018-0149-9014          Public Comment                                 Comment submitted by C. Gonzalez                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9014
EPA-HQ-OW-2018-0149-9015          Public Comment                                 Comment submitted by D. Schenk                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9015
EPA-HQ-OW-2018-0149-9016          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9016
EPA-HQ-OW-2018-0149-9017          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9017




                                                                                                                                                                                                        219 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 223 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                     URL
EPA-HQ-OW-2018-0149-9018          Public Comment                                 Comment submitted by P. Stevenson                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9018
EPA-HQ-OW-2018-0149-9019          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9019
                                                                                 Comment submitted by Shirley Radler, National Religious Partnership for
EPA-HQ-OW-2018-0149-9020          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9020
                                                                                 the Environment
EPA-HQ-OW-2018-0149-9021          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9021
EPA-HQ-OW-2018-0149-9022          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9022
EPA-HQ-OW-2018-0149-9023          Public Comment                                 Comment submitted by S. & M. Johnson                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9023
EPA-HQ-OW-2018-0149-9024          Public Comment                                 Comment submitted by D. Morrison                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9024
                                                                                 Comment submitted by Robert Tonkin, National Religious Partnership for
EPA-HQ-OW-2018-0149-9025          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9025
                                                                                 the Environment
EPA-HQ-OW-2018-0149-9026          Public Comment                                 Comment submitted by K. Corsini                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9026
EPA-HQ-OW-2018-0149-9027          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9027
                                                                                 Comment submitted by Ann Ferry, National Religious Partnership for the
EPA-HQ-OW-2018-0149-9028          Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9028
                                                                                 Environment
EPA-HQ-OW-2018-0149-9029          Public Comment                                 Comment submitted by T. Olsen                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9029
EPA-HQ-OW-2018-0149-9030          Public Comment                                 Comment submitted by P. Teslik                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9030
EPA-HQ-OW-2018-0149-9031          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9031
EPA-HQ-OW-2018-0149-9032          Public Comment                                 Comment submitted by R. Schimel                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9032
EPA-HQ-OW-2018-0149-9033          Public Comment                                 Comment submitted by K. Randall                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9033
EPA-HQ-OW-2018-0149-9034          Public Comment                                 Comment submitted by D. Pack                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9034
EPA-HQ-OW-2018-0149-9035          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9035
EPA-HQ-OW-2018-0149-9036          Public Comment                                 Comment submitted by W. Clifford                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9036
EPA-HQ-OW-2018-0149-9037          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9037
EPA-HQ-OW-2018-0149-9038          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9038
EPA-HQ-OW-2018-0149-9039          Public Comment                                 Comment submitted by T. Grant                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9039
EPA-HQ-OW-2018-0149-9040          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9040
EPA-HQ-OW-2018-0149-9041          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9041
EPA-HQ-OW-2018-0149-9042          Public Comment                                 Comment submitted by S. Hollenhorst                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9042
EPA-HQ-OW-2018-0149-9043          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9043
EPA-HQ-OW-2018-0149-9044          Public Comment                                 Comment submitted by S. Faust                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9044
EPA-HQ-OW-2018-0149-9045          Public Comment                                 Comment submitted by J. foster                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9045
EPA-HQ-OW-2018-0149-9046          Public Comment                                 Comment submitted by Diane [no surname provided]                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9046
EPA-HQ-OW-2018-0149-9047          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9047
EPA-HQ-OW-2018-0149-9048          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9048
EPA-HQ-OW-2018-0149-9049          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9049
EPA-HQ-OW-2018-0149-9050          Public Comment                                 Comment submitted by Diane [no surname provided]                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9050
EPA-HQ-OW-2018-0149-9051          Public Comment                                 Comment submitted by N. Brown                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9051
EPA-HQ-OW-2018-0149-9052          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9052
EPA-HQ-OW-2018-0149-9053          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9053
EPA-HQ-OW-2018-0149-9054          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9054
EPA-HQ-OW-2018-0149-9055          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9055
EPA-HQ-OW-2018-0149-9056          Public Comment                                 Comment submitted by W. Glendale                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9056
EPA-HQ-OW-2018-0149-9057          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9057
EPA-HQ-OW-2018-0149-9058          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9058
EPA-HQ-OW-2018-0149-9059          Public Comment                                 Comment submitted by B. Wolcott                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9059
EPA-HQ-OW-2018-0149-9060          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9060
EPA-HQ-OW-2018-0149-9061          Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9061
EPA-HQ-OW-2018-0149-9062          Public Comment                                 Comment submitted by S. Groth                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9062
EPA-HQ-OW-2018-0149-9063          Public Comment                                 Comment submitted by J. Morrison                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9063




                                                                                                                                                                                                                             220 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 224 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                    URL
EPA-HQ-OW-2018-0149-9064          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9064
EPA-HQ-OW-2018-0149-9065          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9065
EPA-HQ-OW-2018-0149-9066          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9066
EPA-HQ-OW-2018-0149-9067          Public Comment                                 Comment submitted by C. Meyer                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9067
EPA-HQ-OW-2018-0149-9068          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9068
EPA-HQ-OW-2018-0149-9069          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9069
EPA-HQ-OW-2018-0149-9070          Public Comment                                 Comment submitted by J. Penny                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9070
EPA-HQ-OW-2018-0149-9071          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9071
EPA-HQ-OW-2018-0149-9072          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9072
EPA-HQ-OW-2018-0149-9073          Public Comment                                 Comment submitted by D. Benninger                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9073
EPA-HQ-OW-2018-0149-9074          Public Comment                                 Comment submitted by J. Dillard                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9074
EPA-HQ-OW-2018-0149-9075          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9075
EPA-HQ-OW-2018-0149-9076          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9076
EPA-HQ-OW-2018-0149-9077          Public Comment                                 Comment submitted by L. Wichmann                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9077
EPA-HQ-OW-2018-0149-9078          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9078
EPA-HQ-OW-2018-0149-9079          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9079
EPA-HQ-OW-2018-0149-9080          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9080
EPA-HQ-OW-2018-0149-9081          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9081
EPA-HQ-OW-2018-0149-9082          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9082
EPA-HQ-OW-2018-0149-9083          Public Comment                                 Comment submitted by B. Rice                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9083
EPA-HQ-OW-2018-0149-9084          Public Comment                                 Comment submitted by V. O'Donnell                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9084
EPA-HQ-OW-2018-0149-9085          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9085
EPA-HQ-OW-2018-0149-9086          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9086
EPA-HQ-OW-2018-0149-9087          Public Comment                                 Comment submitted by Anna Laws, St Marys Riverkeeper                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9087
EPA-HQ-OW-2018-0149-9088          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9088
                                                                                 Comment submitted by Susan Chadwick, President and Executive Director,
EPA-HQ-OW-2018-0149-9089          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9089
                                                                                 Save Buffalo Bayou
EPA-HQ-OW-2018-0149-9090          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9090
EPA-HQ-OW-2018-0149-9091          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9091
EPA-HQ-OW-2018-0149-9092          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9092
EPA-HQ-OW-2018-0149-9093          Public Comment                                 Comment submitted by Mississippi River System                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9093
EPA-HQ-OW-2018-0149-9094          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9094
EPA-HQ-OW-2018-0149-9095          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9095
EPA-HQ-OW-2018-0149-9096          Public Comment                                 Comment submitted by B. Delach                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9096
EPA-HQ-OW-2018-0149-9097          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9097
                                                                                 Comment submitted by Cynthia Brock, Chairperson, Tompkins County
EPA-HQ-OW-2018-0149-9098          Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9098
                                                                                 Water Resources Council
EPA-HQ-OW-2018-0149-9099          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9099
EPA-HQ-OW-2018-0149-9100          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9100
EPA-HQ-OW-2018-0149-9101          Public Comment                                 Comment submitted by Gabriel                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9101
EPA-HQ-OW-2018-0149-9102          Public Comment                                 Comment submitted by T. Hill                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9102
EPA-HQ-OW-2018-0149-9103          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9103
EPA-HQ-OW-2018-0149-9104          Public Comment                                 Comment submitted by A. Waterman                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9104
EPA-HQ-OW-2018-0149-9105          Public Comment                                 Comment submitted by HD. Summer                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9105
EPA-HQ-OW-2018-0149-9106          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9106
EPA-HQ-OW-2018-0149-9107          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9107
EPA-HQ-OW-2018-0149-9108          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9108
EPA-HQ-OW-2018-0149-9109          Public Comment                                 Comment submitted by K. Bass                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9109
EPA-HQ-OW-2018-0149-9110          Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9110




                                                                                                                                                                                                                            221 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 225 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                  URL
EPA-HQ-OW-2018-0149-9111          Public Comment                                 Comment submitted by T. Diehl                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9111
                                                                                 Comment submitted by Jerome S. Konter, NAHB 3rd, Vice Chairman,
EPA-HQ-OW-2018-0149-9112          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9112
                                                                                 Home Builders Association of Greater Savarmah
                                                                                 Comment submitted by David B. Fisher, Vice President, Governmental
EPA-HQ-OW-2018-0149-9113          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9113
                                                                                 Affairs and K. Hovnanian Homes
                                                                                 Comment submitted by John Peach, Executive Director, Save The River,
EPA-HQ-OW-2018-0149-9114          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9114
                                                                                 Upper St. Lawrence Riverkeeper
EPA-HQ-OW-2018-0149-9115          Public Comment                                 Comment submitted by S. M. P. Sullivan, et al.                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9115
EPA-HQ-OW-2018-0149-9116          Public Comment                                 Comment submitted by C. Benson                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9116
EPA-HQ-OW-2018-0149-9117          Public Comment                                 Comment submitted by P. Jatasanont                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9117
EPA-HQ-OW-2018-0149-9118          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9118
                                                                                 Comment submitted by Cheri E. Steinmetz, Senator District 3, Wyoming
EPA-HQ-OW-2018-0149-9119          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9119
                                                                                 State
EPA-HQ-OW-2018-0149-9120          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9120
EPA-HQ-OW-2018-0149-9121          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9121
EPA-HQ-OW-2018-0149-9122          Public Comment                                 Comment submitted by B. L. Smith                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9122
EPA-HQ-OW-2018-0149-9123          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9123
EPA-HQ-OW-2018-0149-9124          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9124
EPA-HQ-OW-2018-0149-9125          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9125
EPA-HQ-OW-2018-0149-9126          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9126
EPA-HQ-OW-2018-0149-9127          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9127
EPA-HQ-OW-2018-0149-9128          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9128
EPA-HQ-OW-2018-0149-9129          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9129
EPA-HQ-OW-2018-0149-9130          Public Comment                                 Comment submitted by M. Armstrong                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9130
EPA-HQ-OW-2018-0149-9131          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9131
EPA-HQ-OW-2018-0149-9132          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9132
EPA-HQ-OW-2018-0149-9133          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9133
EPA-HQ-OW-2018-0149-9134          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9134
EPA-HQ-OW-2018-0149-9135          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9135
EPA-HQ-OW-2018-0149-9136          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9136
EPA-HQ-OW-2018-0149-9137          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9137
EPA-HQ-OW-2018-0149-9138          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9138
EPA-HQ-OW-2018-0149-9139          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9139
EPA-HQ-OW-2018-0149-9140          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9140
EPA-HQ-OW-2018-0149-9141          Public Comment                                 Comment submitted by P. Walker                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9141
EPA-HQ-OW-2018-0149-9142          Public Comment                                 Comment submitted by J. Sauls                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9142
EPA-HQ-OW-2018-0149-9143          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9143
EPA-HQ-OW-2018-0149-9144          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9144
EPA-HQ-OW-2018-0149-9145          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9145
EPA-HQ-OW-2018-0149-9146          Public Comment                                 Comment submitted by C. Goggins                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9146
EPA-HQ-OW-2018-0149-9147          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9147
EPA-HQ-OW-2018-0149-9148          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9148
EPA-HQ-OW-2018-0149-9149          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9149
EPA-HQ-OW-2018-0149-9150          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9150
EPA-HQ-OW-2018-0149-9151          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9151
EPA-HQ-OW-2018-0149-9152          Public Comment                                 Comment submitted by Janet Andersen, President, Three Lakes Council    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9152
EPA-HQ-OW-2018-0149-9153          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9153
EPA-HQ-OW-2018-0149-9154          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9154




                                                                                                                                                                                                                          222 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 226 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                   URL
EPA-HQ-OW-2018-0149-9155          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9155
EPA-HQ-OW-2018-0149-9156          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9156
EPA-HQ-OW-2018-0149-9157          Public Comment                                 Comment submitted by G. and F. Alderson                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9157
EPA-HQ-OW-2018-0149-9158          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9158
EPA-HQ-OW-2018-0149-9159          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9159
EPA-HQ-OW-2018-0149-9160          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9160
EPA-HQ-OW-2018-0149-9161          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9161
EPA-HQ-OW-2018-0149-9162          Public Comment                                 Comment submitted by B. Meeker                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9162
EPA-HQ-OW-2018-0149-9163          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9163
EPA-HQ-OW-2018-0149-9164          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9164
EPA-HQ-OW-2018-0149-9165          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9165
EPA-HQ-OW-2018-0149-9166          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9166
EPA-HQ-OW-2018-0149-9167          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9167
EPA-HQ-OW-2018-0149-9168          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9168
EPA-HQ-OW-2018-0149-9169          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9169
EPA-HQ-OW-2018-0149-9170          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9170
EPA-HQ-OW-2018-0149-9171          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9171
EPA-HQ-OW-2018-0149-9172          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9172
EPA-HQ-OW-2018-0149-9173          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9173
EPA-HQ-OW-2018-0149-9174          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9174
EPA-HQ-OW-2018-0149-9175          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9175
EPA-HQ-OW-2018-0149-9176          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9176
EPA-HQ-OW-2018-0149-9177          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9177
EPA-HQ-OW-2018-0149-9178          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9178
EPA-HQ-OW-2018-0149-9179          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9179
EPA-HQ-OW-2018-0149-9180          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9180
EPA-HQ-OW-2018-0149-9181          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9181
EPA-HQ-OW-2018-0149-9182          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9182
EPA-HQ-OW-2018-0149-9183          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9183
EPA-HQ-OW-2018-0149-9184          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9184
EPA-HQ-OW-2018-0149-9185          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9185
EPA-HQ-OW-2018-0149-9186          Public Comment                                 Comment submitted by M. Clarke                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9186
EPA-HQ-OW-2018-0149-9187          Public Comment                                 Comment submitted by F. Caye                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9187
EPA-HQ-OW-2018-0149-9188          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9188
EPA-HQ-OW-2018-0149-9189          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9189
EPA-HQ-OW-2018-0149-9190          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9190
EPA-HQ-OW-2018-0149-9191          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9191
EPA-HQ-OW-2018-0149-9192          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9192
EPA-HQ-OW-2018-0149-9193          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9193
EPA-HQ-OW-2018-0149-9194          Public Comment                                 Anonymous public comment (contains obscence language)   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9194
EPA-HQ-OW-2018-0149-9195          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9195
EPA-HQ-OW-2018-0149-9196          Public Comment                                 Comment submitted by M. Ullrich                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9196
EPA-HQ-OW-2018-0149-9197          Public Comment                                 Anonymous public comment (contains obscence language)   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9197
EPA-HQ-OW-2018-0149-9198          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9198
EPA-HQ-OW-2018-0149-9199          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9199
EPA-HQ-OW-2018-0149-9200          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9200
EPA-HQ-OW-2018-0149-9201          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9201
EPA-HQ-OW-2018-0149-9202          Public Comment                                 Comment submitted by N. DiMattia                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9202
EPA-HQ-OW-2018-0149-9203          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9203




                                                                                                                                                                                                           223 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 227 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                   URL
EPA-HQ-OW-2018-0149-9204          Public Comment                                 Anonymous public comment (contains obscence language)   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9204
EPA-HQ-OW-2018-0149-9205          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9205
EPA-HQ-OW-2018-0149-9206          Public Comment                                 Comment submitted by M. Miller                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9206
EPA-HQ-OW-2018-0149-9207          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9207
EPA-HQ-OW-2018-0149-9208          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9208
EPA-HQ-OW-2018-0149-9209          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9209
EPA-HQ-OW-2018-0149-9210          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9210
EPA-HQ-OW-2018-0149-9211          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9211
EPA-HQ-OW-2018-0149-9212          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9212
EPA-HQ-OW-2018-0149-9213          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9213
EPA-HQ-OW-2018-0149-9214          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9214
EPA-HQ-OW-2018-0149-9215          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9215
EPA-HQ-OW-2018-0149-9216          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9216
EPA-HQ-OW-2018-0149-9217          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9217
EPA-HQ-OW-2018-0149-9218          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9218
EPA-HQ-OW-2018-0149-9219          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9219
EPA-HQ-OW-2018-0149-9220          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9220
EPA-HQ-OW-2018-0149-9221          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9221
EPA-HQ-OW-2018-0149-9222          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9222
EPA-HQ-OW-2018-0149-9223          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9223
EPA-HQ-OW-2018-0149-9224          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9224
EPA-HQ-OW-2018-0149-9225          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9225
EPA-HQ-OW-2018-0149-9226          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9226
EPA-HQ-OW-2018-0149-9227          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9227
EPA-HQ-OW-2018-0149-9228          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9228
EPA-HQ-OW-2018-0149-9229          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9229
EPA-HQ-OW-2018-0149-9230          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9230
EPA-HQ-OW-2018-0149-9231          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9231
EPA-HQ-OW-2018-0149-9232          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9232
EPA-HQ-OW-2018-0149-9233          Public Comment                                 Comment submitted by M. Varnham                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9233
EPA-HQ-OW-2018-0149-9234          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9234
EPA-HQ-OW-2018-0149-9235          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9235
EPA-HQ-OW-2018-0149-9236          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9236
EPA-HQ-OW-2018-0149-9237          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9237
EPA-HQ-OW-2018-0149-9238          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9238
EPA-HQ-OW-2018-0149-9239          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9239
EPA-HQ-OW-2018-0149-9240          Public Comment                                 Incomplete submission                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9240
EPA-HQ-OW-2018-0149-9241          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9241
EPA-HQ-OW-2018-0149-9242          Public Comment                                 Comment submitted by N. Miess                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9242
EPA-HQ-OW-2018-0149-9243          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9243
EPA-HQ-OW-2018-0149-9244          Public Comment                                 Comment submitted by B. Faler                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9244
EPA-HQ-OW-2018-0149-9245          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9245
EPA-HQ-OW-2018-0149-9246          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9246
EPA-HQ-OW-2018-0149-9247          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9247
EPA-HQ-OW-2018-0149-9248          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9248
EPA-HQ-OW-2018-0149-9249          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9249
EPA-HQ-OW-2018-0149-9250          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9250
EPA-HQ-OW-2018-0149-9251          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9251
EPA-HQ-OW-2018-0149-9252          Public Comment                                 Anonymous public comment                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9252




                                                                                                                                                                                                           224 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 228 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-9253          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9253
EPA-HQ-OW-2018-0149-9254          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9254
EPA-HQ-OW-2018-0149-9255          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9255
EPA-HQ-OW-2018-0149-9256          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9256
EPA-HQ-OW-2018-0149-9257          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9257
EPA-HQ-OW-2018-0149-9258          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9258
EPA-HQ-OW-2018-0149-9259          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9259
EPA-HQ-OW-2018-0149-9260          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9260
EPA-HQ-OW-2018-0149-9261          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9261
EPA-HQ-OW-2018-0149-9262          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9262
EPA-HQ-OW-2018-0149-9263          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9263
EPA-HQ-OW-2018-0149-9264          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9264
EPA-HQ-OW-2018-0149-9265          Public Comment                                 Comment submitted by D. Vogler                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9265
EPA-HQ-OW-2018-0149-9266          Public Comment                                 Comment submitted by J. Coxworth                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9266
EPA-HQ-OW-2018-0149-9267          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9267
EPA-HQ-OW-2018-0149-9268          Public Comment                                 Comment submitted by K. Wilham                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9268
EPA-HQ-OW-2018-0149-9269          Public Comment                                 Comment submitted by B. Manowitz                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9269
EPA-HQ-OW-2018-0149-9270          Public Comment                                 Comment submitted by J. Wenzel                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9270
EPA-HQ-OW-2018-0149-9271          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9271
EPA-HQ-OW-2018-0149-9272          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9272
EPA-HQ-OW-2018-0149-9273          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9273
EPA-HQ-OW-2018-0149-9274          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9274
EPA-HQ-OW-2018-0149-9275          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9275
EPA-HQ-OW-2018-0149-9276          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9276
EPA-HQ-OW-2018-0149-9277          Public Comment                                 Comment submitted by J. Holmes                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9277
EPA-HQ-OW-2018-0149-9278          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9278
EPA-HQ-OW-2018-0149-9279          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9279
EPA-HQ-OW-2018-0149-9280          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9280
EPA-HQ-OW-2018-0149-9281          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9281
EPA-HQ-OW-2018-0149-9282          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9282
EPA-HQ-OW-2018-0149-9283          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9283
EPA-HQ-OW-2018-0149-9284          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9284
EPA-HQ-OW-2018-0149-9285          Public Comment                                 Comment submitted by L. Trepanier                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9285
EPA-HQ-OW-2018-0149-9286          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9286
EPA-HQ-OW-2018-0149-9287          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9287
EPA-HQ-OW-2018-0149-9288          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9288
EPA-HQ-OW-2018-0149-9289          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9289
EPA-HQ-OW-2018-0149-9290          Public Comment                                 Comment submitted by D. E. Conners                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9290
EPA-HQ-OW-2018-0149-9291          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9291
EPA-HQ-OW-2018-0149-9292          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9292
EPA-HQ-OW-2018-0149-9293          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9293
EPA-HQ-OW-2018-0149-9294          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9294
EPA-HQ-OW-2018-0149-9295          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9295
EPA-HQ-OW-2018-0149-9296          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9296
EPA-HQ-OW-2018-0149-9297          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9297
EPA-HQ-OW-2018-0149-9298          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9298
EPA-HQ-OW-2018-0149-9299          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9299
EPA-HQ-OW-2018-0149-9300          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9300
EPA-HQ-OW-2018-0149-9301          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9301




                                                                                                                                                                                                        225 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 229 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                          URL
EPA-HQ-OW-2018-0149-9302          Public Comment                                 Anonymous public comment                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9302
EPA-HQ-OW-2018-0149-9303          Public Comment                                 Anonymous public comment                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9303
EPA-HQ-OW-2018-0149-9304          Public Comment                                 Anonymous public comment                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9304
EPA-HQ-OW-2018-0149-9305          Public Comment                                 Anonymous public comment                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9305
EPA-HQ-OW-2018-0149-9306          Public Comment                                 Anonymous public comment                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9306
EPA-HQ-OW-2018-0149-9307          Public Comment                                 Anonymous public comment                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9307
EPA-HQ-OW-2018-0149-9308          Public Comment                                 Anonymous public comment                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9308
EPA-HQ-OW-2018-0149-9309          Public Comment                                 Comment submitted by (no first name provided) Jordan           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9309
EPA-HQ-OW-2018-0149-9310          Public Comment                                 Anonymous public comment                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9310
EPA-HQ-OW-2018-0149-9311          Public Comment                                 Anonymous public comment                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9311
EPA-HQ-OW-2018-0149-9312          Public Comment                                 Anonymous public comment                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9312
EPA-HQ-OW-2018-0149-9313          Public Comment                                 Anonymous public comment                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9313
EPA-HQ-OW-2018-0149-9314          Public Comment                                 Anonymous public comment                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9314
EPA-HQ-OW-2018-0149-9315          Public Comment                                 Anonymous public comment                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9315
EPA-HQ-OW-2018-0149-9316          Public Comment                                 Anonymous public comment                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9316
EPA-HQ-OW-2018-0149-9317          Public Comment                                 Anonymous public comment                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9317
EPA-HQ-OW-2018-0149-9318          Public Comment                                 Anonymous public comment                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9318
EPA-HQ-OW-2018-0149-9319          Public Comment                                 Anonymous public comment                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9319
EPA-HQ-OW-2018-0149-9320          Public Comment                                 Anonymous public comment                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9320
EPA-HQ-OW-2018-0149-9321          Public Comment                                 Anonymous public comment                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9321
EPA-HQ-OW-2018-0149-9322          Public Comment                                 Anonymous public comment                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9322
EPA-HQ-OW-2018-0149-9323          Public Comment                                 Anonymous public comment                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9323
EPA-HQ-OW-2018-0149-9324          Public Comment                                 Anonymous public comment                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9324
EPA-HQ-OW-2018-0149-9325          Public Comment                                 Anonymous public comment                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9325
EPA-HQ-OW-2018-0149-9326          Public Comment                                 Anonymous public comment                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9326
EPA-HQ-OW-2018-0149-9327          Public Comment                                 Anonymous public comment                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9327
EPA-HQ-OW-2018-0149-9328          Public Comment                                 Anonymous public comment                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9328
EPA-HQ-OW-2018-0149-9329          Public Comment                                 Anonymous public comment                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9329
EPA-HQ-OW-2018-0149-9330          Public Comment                                 Comment submitted by J. Wigley                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9330
EPA-HQ-OW-2018-0149-9331          Public Comment                                 Anonymous public comment                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9331
EPA-HQ-OW-2018-0149-9332          Public Comment                                 Anonymous public comment                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9332
EPA-HQ-OW-2018-0149-9333          Public Comment                                 Anonymous public comment                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9333
EPA-HQ-OW-2018-0149-9334          Public Comment                                 Anonymous public comment                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9334
EPA-HQ-OW-2018-0149-9335          Public Comment                                 Comment submitted by P. l'herrou                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9335
EPA-HQ-OW-2018-0149-9336          Public Comment                                 Comment submitted by E. J. Johnstone                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9336
EPA-HQ-OW-2018-0149-9337          Public Comment                                 Anonymous public comment                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9337
                                                                                 Comment submitted by Ty Markham, Chair, Mormon Environmental
EPA-HQ-OW-2018-0149-9338          Public Comment                                                                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9338
                                                                                 Stewardship Alliance (MESA)
EPA-HQ-OW-2018-0149-9339          Public Comment                                 Anonymous public comment                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9339
EPA-HQ-OW-2018-0149-9340          Public Comment                                 Comment submitted by A. Lovato                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9340
EPA-HQ-OW-2018-0149-9341          Public Comment                                 Anonymous public comment                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9341
EPA-HQ-OW-2018-0149-9342          Public Comment                                 Comment submitted by H. Davis                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9342
EPA-HQ-OW-2018-0149-9343          Public Comment                                 Anonymous public comment                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9343
EPA-HQ-OW-2018-0149-9344          Public Comment                                 Anonymous public comment                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9344
EPA-HQ-OW-2018-0149-9345          Public Comment                                 Anonymous public comment                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9345
EPA-HQ-OW-2018-0149-9346          Public Comment                                 Anonymous public comment                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9346
EPA-HQ-OW-2018-0149-9347          Public Comment                                 Anonymous public comment                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9347
EPA-HQ-OW-2018-0149-9348          Public Comment                                 Anonymous public comment                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9348
EPA-HQ-OW-2018-0149-9349          Public Comment                                 Anonymous public comment                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9349




                                                                                                                                                                                                                  226 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 230 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                             URL
EPA-HQ-OW-2018-0149-9350          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9350
EPA-HQ-OW-2018-0149-9351          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9351
EPA-HQ-OW-2018-0149-9352          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9352
EPA-HQ-OW-2018-0149-9353          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9353
EPA-HQ-OW-2018-0149-9354          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9354
EPA-HQ-OW-2018-0149-9355          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9355
EPA-HQ-OW-2018-0149-9356          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9356
EPA-HQ-OW-2018-0149-9357          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9357
EPA-HQ-OW-2018-0149-9358          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9358
EPA-HQ-OW-2018-0149-9359          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9359
EPA-HQ-OW-2018-0149-9360          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9360
EPA-HQ-OW-2018-0149-9361          Public Comment                                 Comment submitted by R. Wells-Albers                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9361
EPA-HQ-OW-2018-0149-9362          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9362
EPA-HQ-OW-2018-0149-9363          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9363
EPA-HQ-OW-2018-0149-9364          Public Comment                                 Comment submitted by M. and C. Bell                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9364
EPA-HQ-OW-2018-0149-9365          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9365
EPA-HQ-OW-2018-0149-9366          Public Comment                                 Comment submitted by J. Smith                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9366
EPA-HQ-OW-2018-0149-9367          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9367
EPA-HQ-OW-2018-0149-9368          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9368
EPA-HQ-OW-2018-0149-9369          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9369
EPA-HQ-OW-2018-0149-9370          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9370
EPA-HQ-OW-2018-0149-9371          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9371
EPA-HQ-OW-2018-0149-9372          Public Comment                                 Comment submitted by R. Fleming                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9372
                                                                                 Comment submitted by Andrew C. Wilcox, Professor, University of
EPA-HQ-OW-2018-0149-9373          Public Comment                                 Montana Director, Center for Riverine Science and Stream          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9373
                                                                                 Renaturalization
EPA-HQ-OW-2018-0149-9374          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9374
EPA-HQ-OW-2018-0149-9375          Public Comment                                 Comment submitted by M. Elfers                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9375
EPA-HQ-OW-2018-0149-9376          Public Comment                                 Comment submitted by G. Smith                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9376
EPA-HQ-OW-2018-0149-9377          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9377
EPA-HQ-OW-2018-0149-9378          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9378
EPA-HQ-OW-2018-0149-9379          Public Comment                                 Comment submitted by Eric (no surname provided)                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9379
EPA-HQ-OW-2018-0149-9380          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9380
EPA-HQ-OW-2018-0149-9381          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9381
EPA-HQ-OW-2018-0149-9382          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9382
EPA-HQ-OW-2018-0149-9383          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9383
EPA-HQ-OW-2018-0149-9384          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9384
EPA-HQ-OW-2018-0149-9385          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9385
EPA-HQ-OW-2018-0149-9386          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9386
EPA-HQ-OW-2018-0149-9387          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9387
EPA-HQ-OW-2018-0149-9388          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9388
EPA-HQ-OW-2018-0149-9389          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9389
EPA-HQ-OW-2018-0149-9390          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9390
EPA-HQ-OW-2018-0149-9391          Public Comment                                 Comment submitted by J. Jankosky                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9391
EPA-HQ-OW-2018-0149-9392          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9392
EPA-HQ-OW-2018-0149-9393          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9393
EPA-HQ-OW-2018-0149-9394          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9394
EPA-HQ-OW-2018-0149-9395          Public Comment                                 Anonymous public comment                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9395
EPA-HQ-OW-2018-0149-9396          Public Comment                                 Comment submitted by R. and L. Craig                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9396




                                                                                                                                                                                                                     227 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 231 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-9397          Public Comment                                 Comment submitted by G. Miller                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9397
EPA-HQ-OW-2018-0149-9398          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9398
EPA-HQ-OW-2018-0149-9399          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9399
EPA-HQ-OW-2018-0149-9400          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9400
EPA-HQ-OW-2018-0149-9401          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9401
EPA-HQ-OW-2018-0149-9402          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9402
EPA-HQ-OW-2018-0149-9403          Public Comment                                 Comment submitted by K. Jones                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9403
EPA-HQ-OW-2018-0149-9404          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9404
EPA-HQ-OW-2018-0149-9405          Public Comment                                 Comment submitted by D. W. Tompkins                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9405
EPA-HQ-OW-2018-0149-9406          Public Comment                                 Comment submitted by G. Kennedy                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9406
EPA-HQ-OW-2018-0149-9407          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9407
EPA-HQ-OW-2018-0149-9408          Public Comment                                 Comment submitted by J. Rice                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9408
EPA-HQ-OW-2018-0149-9409          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9409
EPA-HQ-OW-2018-0149-9410          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9410
EPA-HQ-OW-2018-0149-9411          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9411
EPA-HQ-OW-2018-0149-9412          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9412
EPA-HQ-OW-2018-0149-9413          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9413
EPA-HQ-OW-2018-0149-9414          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9414
EPA-HQ-OW-2018-0149-9415          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9415
EPA-HQ-OW-2018-0149-9416          Public Comment                                 Comment submitted by C. J. Burkhardt                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9416
EPA-HQ-OW-2018-0149-9417          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9417
EPA-HQ-OW-2018-0149-9418          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9418
EPA-HQ-OW-2018-0149-9419          Public Comment                                 Comment submitted by L. Middleton                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9419
EPA-HQ-OW-2018-0149-9420          Public Comment                                 Comment submitted by C. Moffitt                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9420
EPA-HQ-OW-2018-0149-9421          Public Comment                                 Comment submitted by G. Gregovich                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9421
EPA-HQ-OW-2018-0149-9422          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9422
EPA-HQ-OW-2018-0149-9423          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9423
EPA-HQ-OW-2018-0149-9424          Public Comment                                 Comment submitted by D. Clark                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9424
EPA-HQ-OW-2018-0149-9425          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9425
EPA-HQ-OW-2018-0149-9426          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9426
EPA-HQ-OW-2018-0149-9427          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9427
EPA-HQ-OW-2018-0149-9428          Public Comment                                 Comment submitted by G. Szymkowiak                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9428
EPA-HQ-OW-2018-0149-9429          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9429
EPA-HQ-OW-2018-0149-9430          Public Comment                                 Comment submitted by G. Yeary                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9430
EPA-HQ-OW-2018-0149-9431          Public Comment                                 Comment submitted by C. Carter                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9431
EPA-HQ-OW-2018-0149-9432          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9432
EPA-HQ-OW-2018-0149-9433          Public Comment                                 Comment submitted by K. Rosen                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9433
EPA-HQ-OW-2018-0149-9434          Public Comment                                 Comment submitted by K. Sanders                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9434
EPA-HQ-OW-2018-0149-9435          Public Comment                                 Comment submitted by M. Jaegers                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9435
EPA-HQ-OW-2018-0149-9436          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9436
EPA-HQ-OW-2018-0149-9437          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9437
EPA-HQ-OW-2018-0149-9438          Public Comment                                 Comment submitted by L. Block                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9438
EPA-HQ-OW-2018-0149-9439          Public Comment                                 Comment submitted by M. J. Rolston                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9439
EPA-HQ-OW-2018-0149-9440          Public Comment                                 Comment submitted by F. Akers                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9440
EPA-HQ-OW-2018-0149-9441          Public Comment                                 Comment submitted by K. Hart                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9441
EPA-HQ-OW-2018-0149-9442          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9442
EPA-HQ-OW-2018-0149-9443          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9443
EPA-HQ-OW-2018-0149-9444          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9444
EPA-HQ-OW-2018-0149-9445          Public Comment                                 Comment submitted by S. Young                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9445




                                                                                                                                                                                                        228 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 232 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                  URL
EPA-HQ-OW-2018-0149-9446          Public Comment                                 Comment submitted by C. Bennett                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9446
EPA-HQ-OW-2018-0149-9447          Public Comment                                 Comment submitted by J. Parton                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9447
EPA-HQ-OW-2018-0149-9448          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9448
EPA-HQ-OW-2018-0149-9449          Public Comment                                 Comment submitted by D. Detweiler                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9449
EPA-HQ-OW-2018-0149-9450          Public Comment                                 Comment submitted by B. Jean Jordan                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9450
EPA-HQ-OW-2018-0149-9451          Public Comment                                 Comment submitted by Michael Riley ,Ozark Council NLC Representative   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9451
EPA-HQ-OW-2018-0149-9452          Public Comment                                 Comment submitted by Y. Hernandez                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9452
EPA-HQ-OW-2018-0149-9453          Public Comment                                 Comment submitted by J. Brown                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9453
EPA-HQ-OW-2018-0149-9454          Public Comment                                 Comment submitted by K. Doerfler                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9454
EPA-HQ-OW-2018-0149-9455          Public Comment                                 Comment submitted by M. Orlandin                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9455
EPA-HQ-OW-2018-0149-9456          Public Comment                                 Comment submitted by J. Williford                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9456
EPA-HQ-OW-2018-0149-9457          Public Comment                                 Comment submitted by D. Curry                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9457
EPA-HQ-OW-2018-0149-9458          Public Comment                                 Comment submitted by C. Kritikos                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9458
EPA-HQ-OW-2018-0149-9459          Public Comment                                 Comment submitted by B. Camacho-Turner                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9459
EPA-HQ-OW-2018-0149-9460          Public Comment                                 Comment submitted by W. Cocozello                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9460
EPA-HQ-OW-2018-0149-9461          Public Comment                                 Comment submitted by M. Ann Smith                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9461
EPA-HQ-OW-2018-0149-9462          Public Comment                                 Comment submitted by J. Winkler                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9462
EPA-HQ-OW-2018-0149-9463          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9463
EPA-HQ-OW-2018-0149-9464          Public Comment                                 Comment submitted by J. Laping                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9464
EPA-HQ-OW-2018-0149-9465          Public Comment                                 Comment submitted by L. Evans                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9465
EPA-HQ-OW-2018-0149-9466          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9466
EPA-HQ-OW-2018-0149-9467          Public Comment                                 Comment submitted by R. Engelking                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9467
EPA-HQ-OW-2018-0149-9468          Public Comment                                 Comment submitted by M. Istvanko                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9468
EPA-HQ-OW-2018-0149-9469          Public Comment                                 Comment submitted by R. Simmonds                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9469
EPA-HQ-OW-2018-0149-9470          Public Comment                                 Comment submitted by S. Pickens                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9470
EPA-HQ-OW-2018-0149-9471          Public Comment                                 Comment submitted by A. Siders                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9471
EPA-HQ-OW-2018-0149-9472          Public Comment                                 Comment submitted by J. Foe                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9472
EPA-HQ-OW-2018-0149-9473          Public Comment                                 Comment submitted by R. Mercer                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9473
EPA-HQ-OW-2018-0149-9474          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9474
EPA-HQ-OW-2018-0149-9475          Public Comment                                 Comment submitted by M. Riley                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9475
EPA-HQ-OW-2018-0149-9476          Public Comment                                 Comment submitted by J. Miller                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9476
EPA-HQ-OW-2018-0149-9477          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9477
EPA-HQ-OW-2018-0149-9478          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9478
EPA-HQ-OW-2018-0149-9479          Public Comment                                 Comment submitted by C. Figueroa                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9479
EPA-HQ-OW-2018-0149-9480          Public Comment                                 Comment submitted by C. Pusey                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9480
EPA-HQ-OW-2018-0149-9481          Public Comment                                 Comment submitted by R. Longest                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9481
EPA-HQ-OW-2018-0149-9482          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9482
EPA-HQ-OW-2018-0149-9483          Public Comment                                 Comment submitted by S. Doyle                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9483
EPA-HQ-OW-2018-0149-9484          Public Comment                                 Comment submitted by B. Anderson                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9484
EPA-HQ-OW-2018-0149-9485          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9485
EPA-HQ-OW-2018-0149-9486          Public Comment                                 Comment submitted by F. Harper                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9486
EPA-HQ-OW-2018-0149-9487          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9487
EPA-HQ-OW-2018-0149-9488          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9488
EPA-HQ-OW-2018-0149-9489          Public Comment                                 Comment submitted by K. Ball                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9489
EPA-HQ-OW-2018-0149-9490          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9490
EPA-HQ-OW-2018-0149-9491          Public Comment                                 Comment submitted by G. Miller                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9491
EPA-HQ-OW-2018-0149-9492          Public Comment                                 Comment submitted by J. Jenkins                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9492
EPA-HQ-OW-2018-0149-9493          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9493




                                                                                                                                                                                                                          229 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 233 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-9494          Public Comment                                 Comment submitted by B. Grothus                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9494
EPA-HQ-OW-2018-0149-9495          Public Comment                                 Comment submitted by C. Hamernick                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9495
EPA-HQ-OW-2018-0149-9496          Public Comment                                 Comment submitted by J. Dailey                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9496
EPA-HQ-OW-2018-0149-9497          Public Comment                                 Comment submitted by A. Paradise                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9497
EPA-HQ-OW-2018-0149-9498          Public Comment                                 Comment submitted by J. Fuhrmann                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9498
EPA-HQ-OW-2018-0149-9499          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9499
EPA-HQ-OW-2018-0149-9500          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9500
EPA-HQ-OW-2018-0149-9501          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9501
EPA-HQ-OW-2018-0149-9502          Public Comment                                 Comment submitted by R. McAndrew                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9502
EPA-HQ-OW-2018-0149-9503          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9503
EPA-HQ-OW-2018-0149-9504          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9504
EPA-HQ-OW-2018-0149-9505          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9505
EPA-HQ-OW-2018-0149-9506          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9506
EPA-HQ-OW-2018-0149-9507          Public Comment                                 Comment submitted by C. Myers                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9507
EPA-HQ-OW-2018-0149-9508          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9508
EPA-HQ-OW-2018-0149-9509          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9509
EPA-HQ-OW-2018-0149-9510          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9510
EPA-HQ-OW-2018-0149-9511          Public Comment                                 Comment submitted by A. Mt. Pleasant                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9511
EPA-HQ-OW-2018-0149-9512          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9512
EPA-HQ-OW-2018-0149-9513          Public Comment                                 Comment submitted by A. Govil                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9513
EPA-HQ-OW-2018-0149-9514          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9514
EPA-HQ-OW-2018-0149-9515          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9515
EPA-HQ-OW-2018-0149-9516          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9516
EPA-HQ-OW-2018-0149-9517          Public Comment                                 Comment submitted by K. H. Terrell                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9517
EPA-HQ-OW-2018-0149-9518          Public Comment                                 Comment submitted by E. Wester Lowrey                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9518
EPA-HQ-OW-2018-0149-9519          Public Comment                                 Comment submitted by L. Hettenbach                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9519
EPA-HQ-OW-2018-0149-9520          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9520
EPA-HQ-OW-2018-0149-9521          Public Comment                                 Comment submitted by T.J. Huyck                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9521
EPA-HQ-OW-2018-0149-9522          Public Comment                                 Comment submitted by A. Simkowski                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9522
EPA-HQ-OW-2018-0149-9523          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9523
EPA-HQ-OW-2018-0149-9524          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9524
EPA-HQ-OW-2018-0149-9525          Public Comment                                 Comment submitted by M. Ashbrook                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9525
EPA-HQ-OW-2018-0149-9526          Public Comment                                 Comment submitted by L. J. Cain                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9526
EPA-HQ-OW-2018-0149-9527          Public Comment                                 Comment submitted by J. Chapman                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9527
EPA-HQ-OW-2018-0149-9528          Public Comment                                 Comment submitted by R. Rebar                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9528
EPA-HQ-OW-2018-0149-9529          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9529
EPA-HQ-OW-2018-0149-9530          Public Comment                                 Comment submitted by K. Carper                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9530
EPA-HQ-OW-2018-0149-9531          Public Comment                                 Comment submitted by Judy ( no surname)              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9531
EPA-HQ-OW-2018-0149-9532          Public Comment                                 Comment submitted by J. Garner                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9532
EPA-HQ-OW-2018-0149-9533          Public Comment                                 Comment submitted by L. R. Wiesman                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9533
EPA-HQ-OW-2018-0149-9534          Public Comment                                 Comment submitted by M. Bostic                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9534
EPA-HQ-OW-2018-0149-9535          Public Comment                                 Comment submitted by S. Pedersen                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9535
EPA-HQ-OW-2018-0149-9536          Public Comment                                 Comment submitted by L. Burnham                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9536
EPA-HQ-OW-2018-0149-9537          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9537
EPA-HQ-OW-2018-0149-9538          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9538
EPA-HQ-OW-2018-0149-9539          Public Comment                                 Comment submitted by B. Burns                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9539
EPA-HQ-OW-2018-0149-9540          Public Comment                                 Comment submitted by A. Strong                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9540
EPA-HQ-OW-2018-0149-9541          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9541
EPA-HQ-OW-2018-0149-9542          Public Comment                                 Comment submitted by J. Thoele                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9542




                                                                                                                                                                                                        230 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 234 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-9543          Public Comment                                 Comment submitted by J. Capron                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9543
EPA-HQ-OW-2018-0149-9544          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9544
EPA-HQ-OW-2018-0149-9545          Public Comment                                 Comment submitted by M. Haines                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9545
EPA-HQ-OW-2018-0149-9546          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9546
EPA-HQ-OW-2018-0149-9547          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9547
EPA-HQ-OW-2018-0149-9548          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9548
EPA-HQ-OW-2018-0149-9549          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9549
EPA-HQ-OW-2018-0149-9550          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9550
EPA-HQ-OW-2018-0149-9551          Public Comment                                 Comment submitted by E. Edgar                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9551
EPA-HQ-OW-2018-0149-9552          Public Comment                                 Comment submitted by R. Dow                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9552
EPA-HQ-OW-2018-0149-9553          Public Comment                                 Comment submitted by J. Fayard                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9553
EPA-HQ-OW-2018-0149-9554          Public Comment                                 Comment submitted by R. Bingham                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9554
EPA-HQ-OW-2018-0149-9555          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9555
EPA-HQ-OW-2018-0149-9556          Public Comment                                 Comment submitted by L. Nyland                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9556
EPA-HQ-OW-2018-0149-9557          Public Comment                                 Comment submitted by S. Hutchinson                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9557
EPA-HQ-OW-2018-0149-9558          Public Comment                                 Comment submitted by S. Prinzi                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9558
EPA-HQ-OW-2018-0149-9559          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9559
EPA-HQ-OW-2018-0149-9560          Public Comment                                 Comment submitted by M. Tanner                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9560
EPA-HQ-OW-2018-0149-9561          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9561
EPA-HQ-OW-2018-0149-9562          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9562
EPA-HQ-OW-2018-0149-9563          Public Comment                                 Comment submitted by B. Bunch                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9563
EPA-HQ-OW-2018-0149-9564          Public Comment                                 Comment submitted by K. Grimm                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9564
EPA-HQ-OW-2018-0149-9565          Public Comment                                 Comment submitted by F. Ayars                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9565
EPA-HQ-OW-2018-0149-9566          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9566
EPA-HQ-OW-2018-0149-9567          Public Comment                                 Comment submitted by I. Pederson                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9567
EPA-HQ-OW-2018-0149-9568          Public Comment                                 Comment submitted by J . Schaefer                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9568
EPA-HQ-OW-2018-0149-9569          Public Comment                                 Comment submitted by D. Bachmann                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9569
EPA-HQ-OW-2018-0149-9570          Public Comment                                 Comment submitted by S. Peebles                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9570
EPA-HQ-OW-2018-0149-9571          Public Comment                                 Comment submitted by W. Kleindl                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9571
EPA-HQ-OW-2018-0149-9572          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9572
EPA-HQ-OW-2018-0149-9573          Public Comment                                 Comment submitted by K. Sias                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9573
EPA-HQ-OW-2018-0149-9574          Public Comment                                 Comment submitted by R. Murphy                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9574
EPA-HQ-OW-2018-0149-9575          Public Comment                                 Comment submitted by R. Holland                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9575
EPA-HQ-OW-2018-0149-9576          Public Comment                                 Comment submitted by D. Ellis                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9576
EPA-HQ-OW-2018-0149-9577          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9577
EPA-HQ-OW-2018-0149-9578          Public Comment                                 Comment submitted by D. Bishop                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9578
EPA-HQ-OW-2018-0149-9579          Public Comment                                 Comment submitted by J. Gerson                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9579
EPA-HQ-OW-2018-0149-9580          Public Comment                                 Comment submitted by J. Heard                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9580
EPA-HQ-OW-2018-0149-9581          Public Comment                                 Comment submitted by M. Weintraub                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9581
EPA-HQ-OW-2018-0149-9582          Public Comment                                 Comment submitted by S. Kolson                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9582
EPA-HQ-OW-2018-0149-9583          Public Comment                                 Comment submitted by V. Schwartz                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9583
EPA-HQ-OW-2018-0149-9584          Public Comment                                 Comment submitted by J. Ellis                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9584
EPA-HQ-OW-2018-0149-9585          Public Comment                                 Comment submitted by J. Yousten                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9585
EPA-HQ-OW-2018-0149-9586          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9586
EPA-HQ-OW-2018-0149-9587          Public Comment                                 Comment submitted by A. Kuczkowski                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9587
EPA-HQ-OW-2018-0149-9588          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9588
EPA-HQ-OW-2018-0149-9589          Public Comment                                 Comment submitted by C. Craft                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9589
EPA-HQ-OW-2018-0149-9590          Public Comment                                 Comment submitted by J. Jedlicka                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9590
EPA-HQ-OW-2018-0149-9591          Public Comment                                 Comment submitted by D. Shaw                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9591




                                                                                                                                                                                                        231 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 235 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                   URL
EPA-HQ-OW-2018-0149-9592          Public Comment                                 Comment submitted by F. Helminiak                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9592
EPA-HQ-OW-2018-0149-9593          Public Comment                                 Comment submitted by J. Gabriel                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9593
EPA-HQ-OW-2018-0149-9594          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9594
EPA-HQ-OW-2018-0149-9595          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9595
EPA-HQ-OW-2018-0149-9596          Public Comment                                 Comment submitted by J. Hochberger                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9596
EPA-HQ-OW-2018-0149-9597          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9597
EPA-HQ-OW-2018-0149-9598          Public Comment                                 Comment submitted by C. McKenzie                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9598
EPA-HQ-OW-2018-0149-9599          Public Comment                                 Comment submitted by J. M. Santarella Jr.                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9599
EPA-HQ-OW-2018-0149-9600          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9600
EPA-HQ-OW-2018-0149-9601          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9601
EPA-HQ-OW-2018-0149-9602          Public Comment                                 Comment submitted by M. Meyer                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9602
EPA-HQ-OW-2018-0149-9603          Public Comment                                 Comment submitted by S. Dolan                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9603
EPA-HQ-OW-2018-0149-9604          Public Comment                                 Comment submitted by L. Speed                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9604
EPA-HQ-OW-2018-0149-9605          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9605
EPA-HQ-OW-2018-0149-9606          Public Comment                                 Comment submitted by W. G.Swearingen                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9606
EPA-HQ-OW-2018-0149-9607          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9607
EPA-HQ-OW-2018-0149-9608          Public Comment                                 Comment submitted by K. Brown                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9608
EPA-HQ-OW-2018-0149-9609          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9609
EPA-HQ-OW-2018-0149-9610          Public Comment                                 Comment submitted by M. Johnson                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9610
EPA-HQ-OW-2018-0149-9611          Public Comment                                 Comment submitted by B. Knott                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9611
EPA-HQ-OW-2018-0149-9612          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9612
EPA-HQ-OW-2018-0149-9613          Public Comment                                 Comment submitted by Monica (no surname provide)                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9613
EPA-HQ-OW-2018-0149-9614          Public Comment                                 Comment submitted by T. Phelps                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9614
EPA-HQ-OW-2018-0149-9615          Public Comment                                 Comment submitted by N. Parker                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9615
EPA-HQ-OW-2018-0149-9616          Public Comment                                 Comment submitted by C. E. Russell Jr.                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9616
                                                                                 Comment submitted by James V. Clarke, President, Home Builder's
EPA-HQ-OW-2018-0149-9617          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9617
                                                                                 Association of Southeastern Michigan (HBA)
                                                                                 Comment submitted by Rodney Cawston, Chairman, Colville Business
EPA-HQ-OW-2018-0149-9618          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9618
                                                                                 Council, Confederated Tribes of the Colville Reservation (CTCR)

EPA-HQ-OW-2018-0149-9619          Public Comment                                 Comment submitted by Molly E. Arp Newell, President, EnviroNET, Inc.    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9619
                                                                                 Comment submitted by Woody Cline, Supervisor, District III, Board of
EPA-HQ-OW-2018-0149-9620          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9620
                                                                                 Supervisors, Gila County, Arizona
                                                                                 Comment submitted by Tommie Martin, Supervisor, District I, Board of
EPA-HQ-OW-2018-0149-9621          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9621
                                                                                 Supervisors, Gila County, Arizona
EPA-HQ-OW-2018-0149-9622          Public Comment                                 Comment submitted by J. S. Glass                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9622
                                                                                 Comment submitted by Jordan R. Hofmeier, President, Kansas Chapter of
EPA-HQ-OW-2018-0149-9623          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9623
                                                                                 the American Fisheries Society (KS-AFS)
EPA-HQ-OW-2018-0149-9624          Public Comment                                 Comment submitted by John Ides, Sr., Chairman, Makah Tribal Council     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9624
                                                                                 Comment submitted by Johnny Head, President, et al., Montgomery
EPA-HQ-OW-2018-0149-9625          Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9625
                                                                                 County Farm Bureau
EPA-HQ-OW-2018-0149-9626          Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9626
EPA-HQ-OW-2018-0149-9627          Public Comment                                 Comment submitted by M. Lowery                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9627
EPA-HQ-OW-2018-0149-9628          Public Comment                                 Comment submitted by C. Morris                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9628
EPA-HQ-OW-2018-0149-9629          Public Comment                                 Comment submitted by H. Horn                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9629
EPA-HQ-OW-2018-0149-9630          Public Comment                                 Comment submitted by J. Till                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9630
EPA-HQ-OW-2018-0149-9631          Public Comment                                 Comment submitted by E. Applehans                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9631




                                                                                                                                                                                                                           232 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 236 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                               URL
EPA-HQ-OW-2018-0149-9632          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9632
EPA-HQ-OW-2018-0149-9633          Public Comment                                 Comment submitted by W. Wilson                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9633
EPA-HQ-OW-2018-0149-9634          Public Comment                                 Comment submitted by T. Laicher                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9634
EPA-HQ-OW-2018-0149-9635          Public Comment                                 Comment submitted by R. Smith                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9635
EPA-HQ-OW-2018-0149-9636          Public Comment                                 Comment submitted by R. Johansen                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9636
EPA-HQ-OW-2018-0149-9637          Public Comment                                 Comment submitted by R. Hanson                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9637
EPA-HQ-OW-2018-0149-9638          Public Comment                                 Comment submitted by D. Heldstab                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9638
EPA-HQ-OW-2018-0149-9639          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9639
EPA-HQ-OW-2018-0149-9640          Public Comment                                 Comment submitted by A. Gritz                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9640
EPA-HQ-OW-2018-0149-9641          Public Comment                                 Comment submitted by J. Anderson                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9641
EPA-HQ-OW-2018-0149-9642          Public Comment                                 Comment submitted by J. Turner                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9642
EPA-HQ-OW-2018-0149-9643          Public Comment                                 Comment submitted by E. Ownbey                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9643
EPA-HQ-OW-2018-0149-9644          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9644
EPA-HQ-OW-2018-0149-9645          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9645
EPA-HQ-OW-2018-0149-9646          Public Comment                                 Comment submitted by C. Beemer                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9646
EPA-HQ-OW-2018-0149-9647          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9647
EPA-HQ-OW-2018-0149-9648          Public Comment                                 Comment submitted by G. Facer                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9648
EPA-HQ-OW-2018-0149-9649          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9649
EPA-HQ-OW-2018-0149-9650          Public Comment                                 Comment submitted by L. Anchors                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9650
EPA-HQ-OW-2018-0149-9651          Public Comment                                 Comment submitted by R. Armato                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9651
EPA-HQ-OW-2018-0149-9652          Public Comment                                 Comment submitted by L. Harris                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9652
EPA-HQ-OW-2018-0149-9653          Public Comment                                 Comment submitted by R. almen003                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9653
EPA-HQ-OW-2018-0149-9654          Public Comment                                 Comment submitted by J. Cannon                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9654
EPA-HQ-OW-2018-0149-9655          Public Comment                                 Comment submitted by D. Lawrence                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9655
EPA-HQ-OW-2018-0149-9656          Public Comment                                 Comment submitted by J. Chamness                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9656
EPA-HQ-OW-2018-0149-9657          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9657
EPA-HQ-OW-2018-0149-9658          Public Comment                                 Comment submitted by J. Fulsaas                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9658
EPA-HQ-OW-2018-0149-9659          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9659
EPA-HQ-OW-2018-0149-9660          Public Comment                                 Comment submitted by C. Sandusky                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9660
EPA-HQ-OW-2018-0149-9661          Public Comment                                 Comment submitted by D. Hayes                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9661
EPA-HQ-OW-2018-0149-9662          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9662
EPA-HQ-OW-2018-0149-9663          Public Comment                                 Comment submitted by A. Edelmann                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9663
EPA-HQ-OW-2018-0149-9664          Public Comment                                 Comment submitted by Jones                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9664
EPA-HQ-OW-2018-0149-9665          Public Comment                                 Comment submitted by Allie S.                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9665
                                                                                 Comment submitted by David Brooks, Executive Director and Sharon
EPA-HQ-OW-2018-0149-9666          Public Comment                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9666
                                                                                 Sweeney-Fee, State Council Chair, Montana Trout Unlimited (MTU)
EPA-HQ-OW-2018-0149-9667          Public Comment                                 Comment submitted by R. Hickey                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9667
EPA-HQ-OW-2018-0149-9668          Public Comment                                 Comment submitted by R. Zentner                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9668
EPA-HQ-OW-2018-0149-9669          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9669
EPA-HQ-OW-2018-0149-9670          Public Comment                                 Comment submitted by D. Vagalators                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9670
EPA-HQ-OW-2018-0149-9671          Public Comment                                 Comment submitted by J. Sterling                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9671
EPA-HQ-OW-2018-0149-9672          Public Comment                                 Comment submitted by D. Menefee                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9672
EPA-HQ-OW-2018-0149-9673          Public Comment                                 Comment submitted by K. Poole                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9673
EPA-HQ-OW-2018-0149-9674          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9674
EPA-HQ-OW-2018-0149-9675          Public Comment                                 Comment submitted by T. Fisher                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9675
EPA-HQ-OW-2018-0149-9676          Public Comment                                 Comment submitted by Kim Reynolds, Governor, State of Iowa et al.   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9676
EPA-HQ-OW-2018-0149-9677          Public Comment                                 Comment submitted by J. Mollins                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9677




                                                                                                                                                                                                                       233 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 237 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                      URL
                                                                                 Comment submitted by F. Paul Calamita, General Counsel, South Carolina
EPA-HQ-OW-2018-0149-9678          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9678
                                                                                 Water Quality Association (SCWQA)
                                                                                 Comment submitted by Ryan Richards, Ph.D., Senior Policy Analyst, Public
EPA-HQ-OW-2018-0149-9679          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9679
                                                                                 Lands, Center for American Progress
EPA-HQ-OW-2018-0149-9680          Public Comment                                 Comment submitted by P. Effland                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9680
EPA-HQ-OW-2018-0149-9681          Public Comment                                 Comment submitted by B. Myers                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9681
EPA-HQ-OW-2018-0149-9682          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9682
EPA-HQ-OW-2018-0149-9683          Public Comment                                 Comment submitted by K. M. Clarisey                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9683
EPA-HQ-OW-2018-0149-9684          Public Comment                                 Comment submitted by E. Dean                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9684
EPA-HQ-OW-2018-0149-9685          Public Comment                                 Comment submitted by L. Koepke, et al.                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9685
                                                                                 Comment submitted by Aaron Hobbs, President, Responsible Industry for
EPA-HQ-OW-2018-0149-9686          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9686
                                                                                 a Sound Environment (RISE)
EPA-HQ-OW-2018-0149-9687          Public Comment                                 Comment submitted by K. Rogalin                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9687
EPA-HQ-OW-2018-0149-9688          Public Comment                                 Comment submitted by S. Cali                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9688
                                                                                 Comment submitted by Ned Daniels, Jr., Chairman, Forest County
EPA-HQ-OW-2018-0149-9689          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9689
                                                                                 Potawatomi Community (FCPC)
EPA-HQ-OW-2018-0149-9690          Public Comment                                 Comment submitted by W. O'Malley                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9690
EPA-HQ-OW-2018-0149-9691          Public Comment                                 Comment submitted by H. Schmidt                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9691
EPA-HQ-OW-2018-0149-9692          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9692
EPA-HQ-OW-2018-0149-9693          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9693
EPA-HQ-OW-2018-0149-9694          Public Comment                                 Comment submitted by G. Brown                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9694
EPA-HQ-OW-2018-0149-9695          Public Comment                                 Comment submitted by F. Denton                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9695
EPA-HQ-OW-2018-0149-9696          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9696
                                                                                 Comment submitted by Timothy M. Hill, Administrator, Office of
EPA-HQ-OW-2018-0149-9697          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9697
                                                                                 Environmental Services, Ohio Department of Transportation
EPA-HQ-OW-2018-0149-9698          Public Comment                                 Comment submitted by P. Ward                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9698
EPA-HQ-OW-2018-0149-9699          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9699
EPA-HQ-OW-2018-0149-9700          Public Comment                                 Comment submitted by C. Ruehl                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9700
EPA-HQ-OW-2018-0149-9701          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9701
                                                                                 Comment submitted by Matthew Hinck, Senior Environmental Manager,
EPA-HQ-OW-2018-0149-9702          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9702
                                                                                 CalPortland Company
EPA-HQ-OW-2018-0149-9703          Public Comment                                 Comment submitted by J. Sprunger                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9703
EPA-HQ-OW-2018-0149-9704          Public Comment                                 Comment submitted by S. Ashworth                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9704
EPA-HQ-OW-2018-0149-9705          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9705
EPA-HQ-OW-2018-0149-9706          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9706
EPA-HQ-OW-2018-0149-9707          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9707
EPA-HQ-OW-2018-0149-9708          Public Comment                                 Comment submitted by M. Hargrove                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9708
EPA-HQ-OW-2018-0149-9709          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9709
EPA-HQ-OW-2018-0149-9710          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9710
EPA-HQ-OW-2018-0149-9711          Public Comment                                 Comment submitted by Justin E. (surname not provided)                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9711
EPA-HQ-OW-2018-0149-9712          Public Comment                                 Comment submitted by R. McGehee                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9712
EPA-HQ-OW-2018-0149-9713          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9713
EPA-HQ-OW-2018-0149-9714          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9714
EPA-HQ-OW-2018-0149-9715          Public Comment                                 Comment submitted by C. Rakowski                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9715
EPA-HQ-OW-2018-0149-9716          Public Comment                                 Comment submitted by K. Penn                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9716
                                                                                 Comment submitted by Kelly F. Moser, Senior Attorney et al., Southern
EPA-HQ-OW-2018-0149-9717          Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9717
                                                                                 Environmental Law Center on behalf of Alabama Rivers Alliance et al.
EPA-HQ-OW-2018-0149-9718          Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9718




                                                                                                                                                                                                                              234 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 238 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-9719          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9719
EPA-HQ-OW-2018-0149-9720          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9720
EPA-HQ-OW-2018-0149-9721          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9721
EPA-HQ-OW-2018-0149-9722          Public Comment                                 Comment submitted by B. J. B. Vogel                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9722
EPA-HQ-OW-2018-0149-9723          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9723
EPA-HQ-OW-2018-0149-9724          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9724
EPA-HQ-OW-2018-0149-9725          Public Comment                                 Comment submitted by R. Kibbee                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9725
EPA-HQ-OW-2018-0149-9726          Public Comment                                 Comment submitted by C. Lindstrom                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9726
EPA-HQ-OW-2018-0149-9727          Public Comment                                 Comment submitted by J. Sellen                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9727
EPA-HQ-OW-2018-0149-9728          Public Comment                                 Comment submitted by G. Mulhern                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9728
EPA-HQ-OW-2018-0149-9729          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9729
EPA-HQ-OW-2018-0149-9730          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9730
EPA-HQ-OW-2018-0149-9731          Public Comment                                 Comment submitted by C. Ossipoff                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9731
EPA-HQ-OW-2018-0149-9732          Public Comment                                 Comment submitted by W. Chapman                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9732
EPA-HQ-OW-2018-0149-9733          Public Comment                                 Comment submitted by K. Keep                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9733
EPA-HQ-OW-2018-0149-9734          Public Comment                                 Comment submitted by C. Laney                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9734
EPA-HQ-OW-2018-0149-9735          Public Comment                                 Comment submitted by G. Haase                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9735
EPA-HQ-OW-2018-0149-9736          Public Comment                                 Comment submitted by J. Redden                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9736
EPA-HQ-OW-2018-0149-9737          Public Comment                                 Comment submitted by S. Myers                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9737
EPA-HQ-OW-2018-0149-9738          Public Comment                                 Comment submitted by C. Miller                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9738
EPA-HQ-OW-2018-0149-9739          Public Comment                                 Comment submitted by K. Kelly                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9739
EPA-HQ-OW-2018-0149-9740          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9740
EPA-HQ-OW-2018-0149-9741          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9741
EPA-HQ-OW-2018-0149-9742          Public Comment                                 Comment submitted by M. Briggs                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9742
EPA-HQ-OW-2018-0149-9743          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9743
EPA-HQ-OW-2018-0149-9744          Public Comment                                 Comment submitted by A. Collier                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9744
EPA-HQ-OW-2018-0149-9745          Public Comment                                 Comment submitted by D. Netherton                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9745
EPA-HQ-OW-2018-0149-9746          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9746
EPA-HQ-OW-2018-0149-9747          Public Comment                                 Comment submitted by L. Carter                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9747
EPA-HQ-OW-2018-0149-9748          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9748
EPA-HQ-OW-2018-0149-9749          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9749
EPA-HQ-OW-2018-0149-9750          Public Comment                                 Comment submitted by E. Barnett                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9750
EPA-HQ-OW-2018-0149-9751          Public Comment                                 Comment submitted by W. Virgin                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9751
EPA-HQ-OW-2018-0149-9752          Public Comment                                 Comment submitted by M. Boucher                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9752
EPA-HQ-OW-2018-0149-9753          Public Comment                                 Comment submitted by J. Seitz                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9753
EPA-HQ-OW-2018-0149-9754          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9754
EPA-HQ-OW-2018-0149-9755          Public Comment                                 Comment submitted by W. Paul                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9755
EPA-HQ-OW-2018-0149-9756          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9756
EPA-HQ-OW-2018-0149-9757          Public Comment                                 Comment submitted by A. Skipworth                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9757
EPA-HQ-OW-2018-0149-9758          Public Comment                                 Comment submitted by S. McLane                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9758
EPA-HQ-OW-2018-0149-9759          Public Comment                                 Comment submitted by D. Davis                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9759
EPA-HQ-OW-2018-0149-9760          Public Comment                                 Comment submitted by J. Campbell                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9760
EPA-HQ-OW-2018-0149-9761          Public Comment                                 Comment submitted by T. Poyhonen                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9761
EPA-HQ-OW-2018-0149-9762          Public Comment                                 Comment submitted by J. Wilson                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9762
EPA-HQ-OW-2018-0149-9763          Public Comment                                 Comment submitted by K. Naser                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9763
EPA-HQ-OW-2018-0149-9764          Public Comment                                 Comment submitted by C. Naser                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9764
EPA-HQ-OW-2018-0149-9765          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9765
EPA-HQ-OW-2018-0149-9766          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9766
EPA-HQ-OW-2018-0149-9767          Public Comment                                 Comment submitted by A. Lynch                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9767




                                                                                                                                                                                                        235 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 239 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-9768          Public Comment                                 Comment submitted by J. Eaton                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9768
EPA-HQ-OW-2018-0149-9769          Public Comment                                 Comment submitted by K. Jones                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9769
EPA-HQ-OW-2018-0149-9770          Public Comment                                 Comment submitted by C. Thompson                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9770
EPA-HQ-OW-2018-0149-9771          Public Comment                                 Comment submitted by K. Boushie                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9771
EPA-HQ-OW-2018-0149-9772          Public Comment                                 Comment submitted by R. Fisher                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9772
EPA-HQ-OW-2018-0149-9773          Public Comment                                 Comment submitted by W. Crouch                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9773
EPA-HQ-OW-2018-0149-9774          Public Comment                                 Comment submitted by S. Grabb                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9774
EPA-HQ-OW-2018-0149-9775          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9775
EPA-HQ-OW-2018-0149-9776          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9776
EPA-HQ-OW-2018-0149-9777          Public Comment                                 Comment submitted by K. Routh                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9777
EPA-HQ-OW-2018-0149-9778          Public Comment                                 Comment submitted by T. Pruett                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9778
EPA-HQ-OW-2018-0149-9779          Public Comment                                 Comment submitted by A. Cucinotta                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9779
EPA-HQ-OW-2018-0149-9780          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9780
EPA-HQ-OW-2018-0149-9781          Public Comment                                 Comment submitted by A. Matut                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9781
EPA-HQ-OW-2018-0149-9782          Public Comment                                 Comment submitted by K. Ruegamer                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9782
EPA-HQ-OW-2018-0149-9783          Public Comment                                 Comment submitted by C. Kendall                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9783
EPA-HQ-OW-2018-0149-9784          Public Comment                                 Comment submitted by J. Vaughun                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9784
EPA-HQ-OW-2018-0149-9785          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9785
EPA-HQ-OW-2018-0149-9786          Public Comment                                 Comment submitted by B. Gramman                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9786
EPA-HQ-OW-2018-0149-9787          Public Comment                                 Comment submitted by F. Abrahamson                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9787
EPA-HQ-OW-2018-0149-9788          Public Comment                                 Comment submitted by D. Reed                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9788
EPA-HQ-OW-2018-0149-9789          Public Comment                                 Comment submitted by J. Shumacher                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9789
EPA-HQ-OW-2018-0149-9790          Public Comment                                 Comment submitted by M. Belisle                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9790
EPA-HQ-OW-2018-0149-9791          Public Comment                                 Comment submitted by J. Grassia                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9791
EPA-HQ-OW-2018-0149-9792          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9792
EPA-HQ-OW-2018-0149-9793          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9793
EPA-HQ-OW-2018-0149-9794          Public Comment                                 Comment submitted by E. Bakshi                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9794
EPA-HQ-OW-2018-0149-9795          Public Comment                                 Comment submitted by R. Bryant                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9795
EPA-HQ-OW-2018-0149-9796          Public Comment                                 Comment submitted by P. Pursel                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9796
EPA-HQ-OW-2018-0149-9797          Public Comment                                 Comment submitted by J.M.R.                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9797
EPA-HQ-OW-2018-0149-9798          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9798
EPA-HQ-OW-2018-0149-9799          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9799
EPA-HQ-OW-2018-0149-9800          Public Comment                                 Comment submitted by V. Green                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9800
EPA-HQ-OW-2018-0149-9801          Public Comment                                 Comment submitted by M. Harmon                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9801
EPA-HQ-OW-2018-0149-9802          Public Comment                                 Comment submitted by J. Daniel                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9802
EPA-HQ-OW-2018-0149-9803          Public Comment                                 Comment submitted by G. Semon                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9803
EPA-HQ-OW-2018-0149-9804          Public Comment                                 Comment submitted by J. A. Drewer                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9804
EPA-HQ-OW-2018-0149-9805          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9805
EPA-HQ-OW-2018-0149-9806          Public Comment                                 Comment submitted by H. Hartman                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9806
EPA-HQ-OW-2018-0149-9807          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9807
EPA-HQ-OW-2018-0149-9808          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9808
EPA-HQ-OW-2018-0149-9809          Public Comment                                 Comment submitted by S. Bennett                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9809
EPA-HQ-OW-2018-0149-9810          Public Comment                                 Comment submitted by K. Gray                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9810
EPA-HQ-OW-2018-0149-9811          Public Comment                                 Comment submitted by L. Larkin                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9811
EPA-HQ-OW-2018-0149-9812          Public Comment                                 Comment submitted by B. Bettencourt                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9812
EPA-HQ-OW-2018-0149-9813          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9813
EPA-HQ-OW-2018-0149-9814          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9814
EPA-HQ-OW-2018-0149-9815          Public Comment                                 Comment submitted by N. Fraley                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9815
EPA-HQ-OW-2018-0149-9816          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9816




                                                                                                                                                                                                        236 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 240 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                  URL
EPA-HQ-OW-2018-0149-9817          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9817
EPA-HQ-OW-2018-0149-9818          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9818
EPA-HQ-OW-2018-0149-9819          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9819
EPA-HQ-OW-2018-0149-9820          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9820
EPA-HQ-OW-2018-0149-9821          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9821
EPA-HQ-OW-2018-0149-9822          Public Comment                                 Comment submitted by G. Holzheimer                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9822
EPA-HQ-OW-2018-0149-9823          Public Comment                                 Comment submitted by G. Watt                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9823
EPA-HQ-OW-2018-0149-9824          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9824
EPA-HQ-OW-2018-0149-9825          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9825
EPA-HQ-OW-2018-0149-9826          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9826
EPA-HQ-OW-2018-0149-9827          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9827
EPA-HQ-OW-2018-0149-9828          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9828
EPA-HQ-OW-2018-0149-9829          Public Comment                                 Comment submitted by W. Frerkson                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9829
EPA-HQ-OW-2018-0149-9830          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9830
EPA-HQ-OW-2018-0149-9831          Public Comment                                 Comment submitted by J. Kozlowski                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9831
EPA-HQ-OW-2018-0149-9832          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9832
EPA-HQ-OW-2018-0149-9833          Public Comment                                 Comment submitted by C. Carpenter                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9833
EPA-HQ-OW-2018-0149-9834          Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9834
                                                                                 Comment submitted by Andrew M. Chaban, Chief Executive Officer,
EPA-HQ-OW-2018-0149-9835          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9835
                                                                                 Princeton Properties on behalf of National Home Builders Association
EPA-HQ-OW-2018-0149-9836          Public Comment                                 Comment submitted by S. Niman                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9836
                                                                                 Comment submitted by Ana Zivanovic-Nenadovic, Senior Policy Analyst
EPA-HQ-OW-2018-0149-9837          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9837
                                                                                 and Kerri Allen, Coastal Advocate, North Carolina Coastal Federation
                                                                                 Comment submitted by Tim Gestwicki, Chief Executive Officer (CEO),
EPA-HQ-OW-2018-0149-9838          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9838
                                                                                 North Carolina Wildlife Federation
EPA-HQ-OW-2018-0149-9839          Public Comment                                 Comment submitted by P. Pearson                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9839
                                                                                 Comment submitted by David W. Robertson, Owner, Home Builder's
EPA-HQ-OW-2018-0149-9840          Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9840
                                                                                 Association of Southeastern Michigan (HBA)
EPA-HQ-OW-2018-0149-9841          Public Comment                                 Comment submitted by Samson B. (no surname provided)                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9841
EPA-HQ-OW-2018-0149-9842          Public Comment                                 Comment submitted by R. Langdon                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9842
EPA-HQ-OW-2018-0149-9843          Public Comment                                 Comment submitted by J. S. Chelte                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9843
EPA-HQ-OW-2018-0149-9844          Public Comment                                 Comment submitted by K. M. Stoeveken                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9844
EPA-HQ-OW-2018-0149-9845          Public Comment                                 Comment submitted by S. Yevzelman                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9845
EPA-HQ-OW-2018-0149-9846          Public Comment                                 Comment submitted by F. Mock                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9846
EPA-HQ-OW-2018-0149-9847          Public Comment                                 Comment submitted by M. Thompson                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9847
EPA-HQ-OW-2018-0149-9848          Public Comment                                 Comment submitted by S. Higgins                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9848
EPA-HQ-OW-2018-0149-9849          Public Comment                                 Comment submitted by B. Rave                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9849
EPA-HQ-OW-2018-0149-9850          Public Comment                                 Comment submitted by G. Knight                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9850
EPA-HQ-OW-2018-0149-9851          Public Comment                                 Comment submitted by R. Kinsy                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9851
EPA-HQ-OW-2018-0149-9852          Public Comment                                 Comment submitted by S. Selbin                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9852
EPA-HQ-OW-2018-0149-9853          Public Comment                                 Comment submitted by J. Alexandro                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9853
EPA-HQ-OW-2018-0149-9854          Public Comment                                 Comment submitted by F. Herman                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9854
EPA-HQ-OW-2018-0149-9855          Public Comment                                 Comment submitted by D. Olney                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9855
EPA-HQ-OW-2018-0149-9856          Public Comment                                 Comment submitted by D. Motsinger                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9856
EPA-HQ-OW-2018-0149-9857          Public Comment                                 Comment submitted by M. Brouilletteer                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9857
EPA-HQ-OW-2018-0149-9858          Public Comment                                 Comment submitted by S. Kim                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9858
EPA-HQ-OW-2018-0149-9859          Public Comment                                 Comment submitted by T. Perry                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9859




                                                                                                                                                                                                                          237 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 241 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                               URL
EPA-HQ-OW-2018-0149-9860          Public Comment                                 Comment submitted by T. Hershey                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9860
EPA-HQ-OW-2018-0149-9861          Public Comment                                 Comment submitted by P. Brown                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9861
EPA-HQ-OW-2018-0149-9862          Public Comment                                 Comment submitted by C. Crossen                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9862
EPA-HQ-OW-2018-0149-9863          Public Comment                                 Comment submitted by M. Bunn                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9863
EPA-HQ-OW-2018-0149-9864          Public Comment                                 Comment submitted by S. Kearns                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9864
EPA-HQ-OW-2018-0149-9865          Public Comment                                 Comment submitted by S. Stephens                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9865
EPA-HQ-OW-2018-0149-9866          Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9866
EPA-HQ-OW-2018-0149-9867          Public Comment                                 Comment submitted by J. Hodie                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9867
EPA-HQ-OW-2018-0149-9868          Public Comment                                 Comment submitted by D. Peterson                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9868
EPA-HQ-OW-2018-0149-9869          Public Comment                                 Comment submitted by G. James                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9869
EPA-HQ-OW-2018-0149-9870          Public Comment                                 Comment submitted by B. T Burke                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9870
EPA-HQ-OW-2018-0149-9871          Public Comment                                 Comment submitted by M. Savage                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9871
EPA-HQ-OW-2018-0149-9872          Public Comment                                 Comment submitted by D. Lemieux                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9872
EPA-HQ-OW-2018-0149-9873          Public Comment                                 Comment submitted by J. Phillips                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9873
EPA-HQ-OW-2018-0149-9874          Public Comment                                 Comment submitted by M. Carey                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9874
EPA-HQ-OW-2018-0149-9875          Public Comment                                 Comment submitted by B. Besold                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9875
EPA-HQ-OW-2018-0149-9876          Public Comment                                 Comment submitted by A. Kimmel                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9876
EPA-HQ-OW-2018-0149-9877          Public Comment                                 Comment submitted by C. Brodkin                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9877
EPA-HQ-OW-2018-0149-9878          Public Comment                                 Comment submitted by P. Nelson                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9878
EPA-HQ-OW-2018-0149-9879          Public Comment                                 Comment submitted by J. Fjelsted                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9879
EPA-HQ-OW-2018-0149-9880          Public Comment                                 Comment submitted by J. Atlas                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9880
EPA-HQ-OW-2018-0149-9881          Public Comment                                 Comment submitted by B. Simpkins                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9881
EPA-HQ-OW-2018-0149-9882          Public Comment                                 Comment submitted by T. Pendergrast                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9882
EPA-HQ-OW-2018-0149-9883          Public Comment                                 Comment submitted by D. Pendergrast                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9883
EPA-HQ-OW-2018-0149-9884          Public Comment                                 Comment submitted by S. Warner                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9884
EPA-HQ-OW-2018-0149-9885          Public Comment                                 Comment submitted by C. Tebay                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9885
EPA-HQ-OW-2018-0149-9886          Public Comment                                 Comment submitted by R. D. Green                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9886
EPA-HQ-OW-2018-0149-9887          Public Comment                                 Comment submitted by E. Stiller                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9887
EPA-HQ-OW-2018-0149-9888          Public Comment                                 Comment submitted by B. Eubanks                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9888
EPA-HQ-OW-2018-0149-9889          Public Comment                                 Comment submitted by D. Hay                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9889
EPA-HQ-OW-2018-0149-9890          Public Comment                                 Comment submitted by New Jersey State Legislature                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9890
                                                                                 Mass Comment Campaign sponsored by Ohio Environment Council.
EPA-HQ-OW-2018-0149-9891          Public Comment                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9891
                                                                                 Sample attached (paper)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-9892          Public Comment                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9892
                                                                                 attached (paper)
                                                                                 Mass Comment Campaign sponsored by Overton County Farm Bureau.
EPA-HQ-OW-2018-0149-9893          Public Comment                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9893
                                                                                 Sample attached (paper)
                                                                                 Mass Comment Campaign sponsored by McNairy Chester Cattlemen's
EPA-HQ-OW-2018-0149-9894          Public Comment                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9894
                                                                                 Association. Sample attached (paper)
                                                                                 Mass Comment Campaign sponsored by Blount County Farm Bureau.
EPA-HQ-OW-2018-0149-9895          Public Comment                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9895
                                                                                 Sample attached (paper)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-9896          Public Comment                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9896
                                                                                 attached (paper)
                                                                                 Mass Comment Campaign sponsored by McMinn County Farm Bureau.
EPA-HQ-OW-2018-0149-9897          Public Comment                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9897
                                                                                 Sample attached (paper)
EPA-HQ-OW-2018-0149-9898          Public Comment                                 Mass Comment Campaign sponsored by NRDC Action Fund (web)           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9898
EPA-HQ-OW-2018-0149-9899          Public Comment                                 Mass Comment Campaign sponsored by Winyah Rivers Alliance (email)   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9899
EPA-HQ-OW-2018-0149-9900          Public Comment                                 Comment submitted by G. Turner                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9900




                                                                                                                                                                                                                       238 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 242 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                    URL
EPA-HQ-OW-2018-0149-9901          Public Comment                                 Comment submitted by J. Haydock                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9901
EPA-HQ-OW-2018-0149-9902          Public Comment                                 Comment submitted by W. Mayes                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9902
EPA-HQ-OW-2018-0149-9903          Public Comment                                 Comment submitted by R. Huntsman                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9903
EPA-HQ-OW-2018-0149-9904          Public Comment                                 Comment submitted by M. Lindsey                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9904
EPA-HQ-OW-2018-0149-9905          Public Comment                                 Comment submitted by C. Taylor                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9905
EPA-HQ-OW-2018-0149-9906          Public Comment                                 Comment submitted by J. Musgrove                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9906
EPA-HQ-OW-2018-0149-9907          Public Comment                                 Comment submitted by L. Whitley                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9907
EPA-HQ-OW-2018-0149-9908          Public Comment                                 Comment submitted by J. Lambert                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9908
EPA-HQ-OW-2018-0149-9909          Public Comment                                 Comment submitted by Anderson (no first name provided)   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9909
EPA-HQ-OW-2018-0149-9910          Public Comment                                 Anonymous public comment                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9910
EPA-HQ-OW-2018-0149-9911          Public Comment                                 Anonymous public comment                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9911
EPA-HQ-OW-2018-0149-9912          Public Comment                                 Anonymous public comment                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9912
EPA-HQ-OW-2018-0149-9913          Public Comment                                 Anonymous public comment                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9913
EPA-HQ-OW-2018-0149-9914          Public Comment                                 Anonymous public comment                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9914
EPA-HQ-OW-2018-0149-9915          Public Comment                                 Anonymous public comment                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9915
EPA-HQ-OW-2018-0149-9916          Public Comment                                 Anonymous public comment                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9916
EPA-HQ-OW-2018-0149-9917          Public Comment                                 Anonymous public comment                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9917
EPA-HQ-OW-2018-0149-9918          Public Comment                                 Anonymous public comment                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9918
EPA-HQ-OW-2018-0149-9919          Public Comment                                 Anonymous public comment                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9919
EPA-HQ-OW-2018-0149-9920          Public Comment                                 Anonymous public comment                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9920
EPA-HQ-OW-2018-0149-9921          Public Comment                                 Anonymous public comment                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9921
EPA-HQ-OW-2018-0149-9922          Public Comment                                 Anonymous public comment                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9922
EPA-HQ-OW-2018-0149-9923          Public Comment                                 Anonymous public comment                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9923
EPA-HQ-OW-2018-0149-9924          Public Comment                                 Anonymous public comment                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9924
EPA-HQ-OW-2018-0149-9925          Public Comment                                 Anonymous public comment                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9925
EPA-HQ-OW-2018-0149-9926          Public Comment                                 Anonymous public comment                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9926
EPA-HQ-OW-2018-0149-9927          Public Comment                                 Anonymous public comment                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9927
EPA-HQ-OW-2018-0149-9928          Public Comment                                 Anonymous public comment                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9928
EPA-HQ-OW-2018-0149-9929          Public Comment                                 Anonymous public comment                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9929
EPA-HQ-OW-2018-0149-9930          Public Comment                                 Anonymous public comment                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9930
EPA-HQ-OW-2018-0149-9931          Public Comment                                 Anonymous public comment                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9931
EPA-HQ-OW-2018-0149-9932          Public Comment                                 Anonymous public comment                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9932
EPA-HQ-OW-2018-0149-9933          Public Comment                                 Anonymous public comment                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9933
EPA-HQ-OW-2018-0149-9934          Public Comment                                 Anonymous public comment                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9934
EPA-HQ-OW-2018-0149-9935          Public Comment                                 Anonymous public comment                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9935
EPA-HQ-OW-2018-0149-9936          Public Comment                                 Comment submitted by Z. Silliman                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9936
EPA-HQ-OW-2018-0149-9937          Public Comment                                 Anonymous public comment                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9937
EPA-HQ-OW-2018-0149-9938          Public Comment                                 Anonymous public comment                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9938
EPA-HQ-OW-2018-0149-9939          Public Comment                                 Anonymous public comment                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9939
EPA-HQ-OW-2018-0149-9940          Public Comment                                 Anonymous public comment                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9940
EPA-HQ-OW-2018-0149-9941          Public Comment                                 Anonymous public comment                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9941
EPA-HQ-OW-2018-0149-9942          Public Comment                                 Anonymous public comment                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9942
EPA-HQ-OW-2018-0149-9943          Public Comment                                 Anonymous public comment                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9943
EPA-HQ-OW-2018-0149-9944          Public Comment                                 Comment submitted by L. Maduro-Salvarrey                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9944
EPA-HQ-OW-2018-0149-9945          Public Comment                                 Comment submitted by C. Sheats                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9945
EPA-HQ-OW-2018-0149-9946          Public Comment                                 Anonymous public comment                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9946
EPA-HQ-OW-2018-0149-9947          Public Comment                                 Anonymous public comment                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9947
EPA-HQ-OW-2018-0149-9948          Public Comment                                 Anonymous public comment                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9948
EPA-HQ-OW-2018-0149-9949          Public Comment                                 Comment submitted by J. Anderson                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9949




                                                                                                                                                                                                            239 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 243 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-9950          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9950
EPA-HQ-OW-2018-0149-9951          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9951
EPA-HQ-OW-2018-0149-9952          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9952
EPA-HQ-OW-2018-0149-9953          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9953
EPA-HQ-OW-2018-0149-9954          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9954
EPA-HQ-OW-2018-0149-9955          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9955
EPA-HQ-OW-2018-0149-9956          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9956
EPA-HQ-OW-2018-0149-9957          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9957
EPA-HQ-OW-2018-0149-9958          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9958
EPA-HQ-OW-2018-0149-9959          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9959
EPA-HQ-OW-2018-0149-9960          Public Comment                                 Comment submitted by M. Luppino                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9960
EPA-HQ-OW-2018-0149-9961          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9961
EPA-HQ-OW-2018-0149-9962          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9962
EPA-HQ-OW-2018-0149-9963          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9963
EPA-HQ-OW-2018-0149-9964          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9964
EPA-HQ-OW-2018-0149-9965          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9965
EPA-HQ-OW-2018-0149-9966          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9966
EPA-HQ-OW-2018-0149-9967          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9967
EPA-HQ-OW-2018-0149-9968          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9968
EPA-HQ-OW-2018-0149-9969          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9969
EPA-HQ-OW-2018-0149-9970          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9970
EPA-HQ-OW-2018-0149-9971          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9971
EPA-HQ-OW-2018-0149-9972          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9972
EPA-HQ-OW-2018-0149-9973          Public Comment                                 Comment submitted by R. Moore                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9973
EPA-HQ-OW-2018-0149-9974          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9974
EPA-HQ-OW-2018-0149-9975          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9975
EPA-HQ-OW-2018-0149-9976          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9976
EPA-HQ-OW-2018-0149-9977          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9977
EPA-HQ-OW-2018-0149-9978          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9978
EPA-HQ-OW-2018-0149-9979          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9979
EPA-HQ-OW-2018-0149-9980          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9980
EPA-HQ-OW-2018-0149-9981          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9981
EPA-HQ-OW-2018-0149-9982          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9982
EPA-HQ-OW-2018-0149-9983          Public Comment                                 Comment submitted by D. Tanquary                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9983
EPA-HQ-OW-2018-0149-9984          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9984
EPA-HQ-OW-2018-0149-9985          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9985
EPA-HQ-OW-2018-0149-9986          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9986
EPA-HQ-OW-2018-0149-9987          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9987
EPA-HQ-OW-2018-0149-9988          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9988
EPA-HQ-OW-2018-0149-9989          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9989
EPA-HQ-OW-2018-0149-9990          Public Comment                                 Comment submitted by J. Schwartz                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9990
EPA-HQ-OW-2018-0149-9991          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9991
EPA-HQ-OW-2018-0149-9992          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9992
EPA-HQ-OW-2018-0149-9993          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9993
EPA-HQ-OW-2018-0149-9994          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9994
EPA-HQ-OW-2018-0149-9995          Public Comment                                 Comment submitted by C. Kirven                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9995
EPA-HQ-OW-2018-0149-9996          Public Comment                                 Comment submitted by L. Issaquah                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9996
EPA-HQ-OW-2018-0149-9997          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9997
EPA-HQ-OW-2018-0149-9998          Public Comment                                 Comment submitted by K. Pellegrini                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9998




                                                                                                                                                                                                        240 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 244 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-9999          Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9999
EPA-HQ-OW-2018-0149-10000         Public Comment                                 Comment submitted by M. Levacy                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10000
EPA-HQ-OW-2018-0149-10001         Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10001
EPA-HQ-OW-2018-0149-10002         Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10002
EPA-HQ-OW-2018-0149-10003         Public Comment                                 Comment submitted by K. Estrada                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10003
EPA-HQ-OW-2018-0149-10004         Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10004
EPA-HQ-OW-2018-0149-10005         Public Comment                                 Comment submitted by M. Cattell                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10005
EPA-HQ-OW-2018-0149-10006         Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10006
EPA-HQ-OW-2018-0149-10007         Public Comment                                 Comment submitted by S. Blackford                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10007
EPA-HQ-OW-2018-0149-10008         Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10008
EPA-HQ-OW-2018-0149-10009         Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10009
EPA-HQ-OW-2018-0149-10010         Public Comment                                 Comment submitted by M. Podbielski                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10010
EPA-HQ-OW-2018-0149-10011         Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10011
EPA-HQ-OW-2018-0149-10012         Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10012
EPA-HQ-OW-2018-0149-10013         Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10013
EPA-HQ-OW-2018-0149-10014         Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10014
EPA-HQ-OW-2018-0149-10015         Public Comment                                 Comment submitted by P. Ceren                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10015
EPA-HQ-OW-2018-0149-10016         Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10016
EPA-HQ-OW-2018-0149-10017         Public Comment                                 Comment submitted by W. Brockman                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10017
EPA-HQ-OW-2018-0149-10018         Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10018
EPA-HQ-OW-2018-0149-10019         Public Comment                                 Comment submitted by O. Surgnier                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10019
EPA-HQ-OW-2018-0149-10020         Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10020
EPA-HQ-OW-2018-0149-10021         Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10021
EPA-HQ-OW-2018-0149-10022         Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10022
EPA-HQ-OW-2018-0149-10023         Public Comment                                 Comment submitted by J. Vollmert                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10023
EPA-HQ-OW-2018-0149-10024         Public Comment                                 Comment submitted by W. Hull                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10024
EPA-HQ-OW-2018-0149-10025         Public Comment                                 Comment submitted by M. Schaefer                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10025
EPA-HQ-OW-2018-0149-10026         Public Comment                                 Comment submitted by R. Wootten                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10026
EPA-HQ-OW-2018-0149-10027         Public Comment                                 Comment submitted by L. Miranda                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10027
EPA-HQ-OW-2018-0149-10028         Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10028
EPA-HQ-OW-2018-0149-10029         Public Comment                                 Comment submitted by P. Middeke                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10029
EPA-HQ-OW-2018-0149-10030         Public Comment                                 Comment submitted by H. Jorgensen                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10030
EPA-HQ-OW-2018-0149-10031         Public Comment                                 Comment submitted by C. J. Valenti                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10031
EPA-HQ-OW-2018-0149-10032         Public Comment                                 Comment submitted by K. Albury                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10032
EPA-HQ-OW-2018-0149-10033         Public Comment                                 Comment submitted by J. Johnson                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10033
EPA-HQ-OW-2018-0149-10034         Public Comment                                 Comment submitted by L. Davis                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10034
EPA-HQ-OW-2018-0149-10035         Public Comment                                 Comment submitted by D. Ratner                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10035
EPA-HQ-OW-2018-0149-10036         Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10036
EPA-HQ-OW-2018-0149-10037         Public Comment                                 Comment submitted by C. Byrnes                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10037
EPA-HQ-OW-2018-0149-10038         Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10038
EPA-HQ-OW-2018-0149-10039         Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10039
EPA-HQ-OW-2018-0149-10040         Public Comment                                 Comment submitted by C. Schutz                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10040
EPA-HQ-OW-2018-0149-10041         Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10041
EPA-HQ-OW-2018-0149-10042         Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10042
EPA-HQ-OW-2018-0149-10043         Public Comment                                 Comment submitted by J. M. Gregory                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10043
EPA-HQ-OW-2018-0149-10044         Public Comment                                 Comment submitted by M. Lanen                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10044
EPA-HQ-OW-2018-0149-10045         Public Comment                                 Comment submitted R. G. Worcester                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10045
EPA-HQ-OW-2018-0149-10046         Public Comment                                 Comment submitted by D. Lo Bianco                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10046
EPA-HQ-OW-2018-0149-10047         Public Comment                                 Comment submitted by D. Lo Bianco                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10047




                                                                                                                                                                                                         241 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 245 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                      URL
EPA-HQ-OW-2018-0149-10048         Public Comment                                 Comment submitted by R. Erdmann                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10048
EPA-HQ-OW-2018-0149-10049         Public Comment                                 Comment submitted by R. Erdmann                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10049
EPA-HQ-OW-2018-0149-10050         Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10050
EPA-HQ-OW-2018-0149-10051         Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10051
EPA-HQ-OW-2018-0149-10052         Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10052
EPA-HQ-OW-2018-0149-10053         Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10053
EPA-HQ-OW-2018-0149-10054         Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10054
EPA-HQ-OW-2018-0149-10055         Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10055
EPA-HQ-OW-2018-0149-10056         Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10056
EPA-HQ-OW-2018-0149-10057         Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10057
EPA-HQ-OW-2018-0149-10058         Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10058
EPA-HQ-OW-2018-0149-10059         Public Comment                                 Comment submitted by J. Bates                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10059
EPA-HQ-OW-2018-0149-10060         Public Comment                                 Comment submitted by J. Burns                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10060
EPA-HQ-OW-2018-0149-10061         Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10061
EPA-HQ-OW-2018-0149-10062         Public Comment                                 Comment submitted by G. Allen                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10062
EPA-HQ-OW-2018-0149-10063         Public Comment                                 Comment submitted by M. O'Co                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10063
EPA-HQ-OW-2018-0149-10064         Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10064
EPA-HQ-OW-2018-0149-10065         Public Comment                                 Comment submitted by E. Reilly                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10065
EPA-HQ-OW-2018-0149-10066         Public Comment                                 Comment submitted by S. Gilbert                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10066
EPA-HQ-OW-2018-0149-10067         Public Comment                                 Comment submitted by L. Benecke                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10067
                                                                                 Comment submitted by Henry Jacobs, Middle Chattahoochee Outreach
EPA-HQ-OW-2018-0149-10068         Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10068
                                                                                 Director, Chattahoochee Riverkeeper
                                                                                 Comment submitted by Patrick Bonck, Zoning Administrator, Harrison
EPA-HQ-OW-2018-0149-10069         Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10069
                                                                                 County, Mississippi
                                                                                 Comment submitted by Galen Hecht, Rio Grande Campaigner, WildEarth
EPA-HQ-OW-2018-0149-10070         Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10070
                                                                                 Guardians
EPA-HQ-OW-2018-0149-10071         Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10071
EPA-HQ-OW-2018-0149-10072         Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10072
EPA-HQ-OW-2018-0149-10073         Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10073
EPA-HQ-OW-2018-0149-10074         Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10074
EPA-HQ-OW-2018-0149-10075         Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10075
EPA-HQ-OW-2018-0149-10076         Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10076
EPA-HQ-OW-2018-0149-10077         Public Comment                                 Comment submitted by L. Ngenzi                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10077
EPA-HQ-OW-2018-0149-10078         Public Comment                                 Comment submitted by I. Carroll                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10078
EPA-HQ-OW-2018-0149-10079         Public Comment                                 Comment submitted by K. Bursack                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10079
EPA-HQ-OW-2018-0149-10080         Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10080
EPA-HQ-OW-2018-0149-10081         Public Comment                                 Comment submitted by S. Paskey                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10081
EPA-HQ-OW-2018-0149-10082         Public Comment                                 Comment submitted by D. McKinley                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10082
                                                                                 Comment submitted by Emily Vuxton, Policy Director, Coalition to Restore
EPA-HQ-OW-2018-0149-10083         Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10083
                                                                                 Coastal Louisiana (CRCL)
EPA-HQ-OW-2018-0149-10084         Public Comment                                 Comment submitted by C. O'Connor                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10084
EPA-HQ-OW-2018-0149-10085         Public Comment                                 Comment submitted by L. Bryant                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10085
EPA-HQ-OW-2018-0149-10086         Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10086
EPA-HQ-OW-2018-0149-10087         Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10087
EPA-HQ-OW-2018-0149-10088         Public Comment                                 Comment submitted by D. Tylenda                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10088
EPA-HQ-OW-2018-0149-10089         Public Comment                                 Comment submitted by H. Baker                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10089
EPA-HQ-OW-2018-0149-10090         Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10090
EPA-HQ-OW-2018-0149-10091         Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10091
EPA-HQ-OW-2018-0149-10092         Public Comment                                 Comment submitted by J. Miles                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10092




                                                                                                                                                                                                                               242 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 246 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                      URL
EPA-HQ-OW-2018-0149-10093         Public Comment                                 Comment submitted by B. Carsey                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10093
EPA-HQ-OW-2018-0149-10094         Public Comment                                 Comment submitted by G. Carrick III                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10094
EPA-HQ-OW-2018-0149-10095         Public Comment                                 Comment submitted by D. Grannis                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10095
EPA-HQ-OW-2018-0149-10096         Public Comment                                 Comment submitted by L. Meyer                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10096
EPA-HQ-OW-2018-0149-10097         Public Comment                                 Comment submitted by M. Miller                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10097
EPA-HQ-OW-2018-0149-10098         Public Comment                                 Comment submitted by D. Burton                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10098
EPA-HQ-OW-2018-0149-10099         Public Comment                                 Comment submitted by B. Dearmon                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10099
EPA-HQ-OW-2018-0149-10100         Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10100
EPA-HQ-OW-2018-0149-10101         Public Comment                                 Comment submitted by G. B. Wemple                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10101
EPA-HQ-OW-2018-0149-10102         Public Comment                                 Comment submitted by L. Libbey                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10102
EPA-HQ-OW-2018-0149-10103         Public Comment                                 Comment submitted by K. J. Ruble                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10103
EPA-HQ-OW-2018-0149-10104         Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10104
EPA-HQ-OW-2018-0149-10105         Public Comment                                 Comment submitted by D. Bauer                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10105
EPA-HQ-OW-2018-0149-10106         Public Comment                                 Comment submitted by S. Kroll                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10106
EPA-HQ-OW-2018-0149-10107         Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10107
EPA-HQ-OW-2018-0149-10108         Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10108
EPA-HQ-OW-2018-0149-10109         Public Comment                                 Comment submitted by A. Klein                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10109
EPA-HQ-OW-2018-0149-10110         Public Comment                                 Comment submitted by E. Parker                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10110
EPA-HQ-OW-2018-0149-10111         Public Comment                                 Comment submitted by F. O'Brien                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10111
EPA-HQ-OW-2018-0149-10112         Public Comment                                 Comment submitted by K. Carty                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10112
EPA-HQ-OW-2018-0149-10113         Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10113
EPA-HQ-OW-2018-0149-10114         Public Comment                                 Comment submitted by M. Robin                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10114
EPA-HQ-OW-2018-0149-10115         Public Comment                                 Comment submitted by D. Bole                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10115
EPA-HQ-OW-2018-0149-10116         Public Comment                                 Comment submitted by M. Reynard                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10116
EPA-HQ-OW-2018-0149-10117         Public Comment                                 Comment submitted by S. Dotson                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10117
EPA-HQ-OW-2018-0149-10118         Public Comment                                 Comment submitted by L. Hattenbach                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10118
EPA-HQ-OW-2018-0149-10119         Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10119
EPA-HQ-OW-2018-0149-10120         Public Comment                                 Comment submitted by D. Arritt                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10120
EPA-HQ-OW-2018-0149-10121         Public Comment                                 Comment submitted by C. Sturdivant                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10121
EPA-HQ-OW-2018-0149-10122         Public Comment                                 Comment submitted by G. Baschiera                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10122
EPA-HQ-OW-2018-0149-10123         Public Comment                                 Comment submitted by B. Zumsteg                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10123
EPA-HQ-OW-2018-0149-10124         Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10124
EPA-HQ-OW-2018-0149-10125         Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10125
EPA-HQ-OW-2018-0149-10126         Public Comment                                 Comment submitted by C. Baker-Harran                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10126
EPA-HQ-OW-2018-0149-10127         Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10127
EPA-HQ-OW-2018-0149-10128         Public Comment                                 Comment submitted by S. Grover                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10128
EPA-HQ-OW-2018-0149-10129         Public Comment                                 Comment submitted by G. Cleveland                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10129
EPA-HQ-OW-2018-0149-10130         Public Comment                                 Comment submitted by C. Chaffin                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10130
EPA-HQ-OW-2018-0149-10131         Public Comment                                 Comment submitted by R. Davis                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10131
EPA-HQ-OW-2018-0149-10132         Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10132
EPA-HQ-OW-2018-0149-10133         Public Comment                                 Comment submitted by T. Benoit                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10133
                                                                                 Comment submitted by Amen Annika Harley, Creation Justice Ministries,
EPA-HQ-OW-2018-0149-10134         Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10134
                                                                                 National Religious Partnership for the Environment
EPA-HQ-OW-2018-0149-10135         Public Comment                                 Comment submitted by R. Kluge                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10135
                                                                                 Comment submitted by Sisters of Mercy of the Americas Institute Justice,
EPA-HQ-OW-2018-0149-10136         Public Comment                                 Team United Church of Christ, Justice and Witness Ministries Union for     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10136
                                                                                 Reform Judaism
                                                                                 Comment submitted by Bob Heil, Executive Director, Brodhead Watershed
EPA-HQ-OW-2018-0149-10137         Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10137
                                                                                 Association




                                                                                                                                                                                                                               243 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 247 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                   URL
EPA-HQ-OW-2018-0149-10138         Public Comment                                 Comment submitted by M. Noury                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10138
EPA-HQ-OW-2018-0149-10139         Public Comment                                 Comment submitted by M. Kneis                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10139
EPA-HQ-OW-2018-0149-10140         Public Comment                                 Comment submitted by L. Darrow                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10140
EPA-HQ-OW-2018-0149-10141         Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10141
EPA-HQ-OW-2018-0149-10142         Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10142
EPA-HQ-OW-2018-0149-10143         Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10143
EPA-HQ-OW-2018-0149-10144         Public Comment                                 Comment submitted by R. Braswell                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10144
EPA-HQ-OW-2018-0149-10145         Public Comment                                 Comment submitted by T. Barnhart                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10145
                                                                                 Comment submitted by Lisa Friend, et al., Friends of Tennant Lake and
EPA-HQ-OW-2018-0149-10146         Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10146
                                                                                 Hovander Park
EPA-HQ-OW-2018-0149-10147         Public Comment                                 Comment submitted by A. Jones                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10147
EPA-HQ-OW-2018-0149-10148         Public Comment                                 Comment submitted by R. Philippi                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10148
                                                                                 Comment submitted by Alan J. Rabideau, Ph.D., P.E., Environmental and
EPA-HQ-OW-2018-0149-10149         Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10149
                                                                                 Water Resources Engineering, University at Buffalo
EPA-HQ-OW-2018-0149-10150         Public Comment                                 Comment submitted by B. Thompson                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10150
EPA-HQ-OW-2018-0149-10151         Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10151
EPA-HQ-OW-2018-0149-10152         Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10152
EPA-HQ-OW-2018-0149-10153         Public Comment                                 Comment submitted by P. Harris                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10153
EPA-HQ-OW-2018-0149-10154         Public Comment                                 Comment submitted by M. Baumer                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10154
                                                                                 Comment submitted by Juliet Cohen, Executive Director, Chattahoochee
EPA-HQ-OW-2018-0149-10155         Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10155
                                                                                 Riverkeeper, Inc.
EPA-HQ-OW-2018-0149-10156         Public Comment                                 Comment submitted by J. Albanese                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10156
EPA-HQ-OW-2018-0149-10157         Public Comment                                 Comment submitted by R. J. Lippes                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10157
EPA-HQ-OW-2018-0149-10158         Public Comment                                 Comment submitted by K. J. Ruble                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10158
EPA-HQ-OW-2018-0149-10159         Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10159
EPA-HQ-OW-2018-0149-10160         Public Comment                                 Comment submitted by S. Blunck                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10160
EPA-HQ-OW-2018-0149-10161         Public Comment                                 Comment submitted by C. J. Manganiello                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10161
EPA-HQ-OW-2018-0149-10162         Public Comment                                 Comment submitted by L. Lewis                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10162
EPA-HQ-OW-2018-0149-10163         Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10163
EPA-HQ-OW-2018-0149-10164         Public Comment                                 Comment submitted by R. Rikli                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10164
EPA-HQ-OW-2018-0149-10165         Public Comment                                 Comment submitted by J. Hernandez                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10165
EPA-HQ-OW-2018-0149-10166         Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10166
EPA-HQ-OW-2018-0149-10167         Public Comment                                 Comment submitted by P. Schroede                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10167
EPA-HQ-OW-2018-0149-10168         Public Comment                                 Comment submitted by M. Eckrich                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10168
EPA-HQ-OW-2018-0149-10169         Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10169
EPA-HQ-OW-2018-0149-10170         Public Comment                                 Comment submitted by E. Peterson                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10170
EPA-HQ-OW-2018-0149-10171         Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10171
EPA-HQ-OW-2018-0149-10172         Public Comment                                 Comment submitted by C. Westendorp                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10172
EPA-HQ-OW-2018-0149-10173         Public Comment                                 Comment submitted by G. McCracken                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10173
EPA-HQ-OW-2018-0149-10174         Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10174
EPA-HQ-OW-2018-0149-10175         Public Comment                                 Comment submitted by L. Kaylor                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10175
EPA-HQ-OW-2018-0149-10176         Public Comment                                 Comment submitted by B. Breymeyer                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10176
EPA-HQ-OW-2018-0149-10177         Public Comment                                 Comment submitted by S. Fuges                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10177
EPA-HQ-OW-2018-0149-10178         Public Comment                                 Comment submitted by D. Liebel                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10178
EPA-HQ-OW-2018-0149-10179         Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10179
EPA-HQ-OW-2018-0149-10180         Public Comment                                 Comment submitted by D. Barnes                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10180
EPA-HQ-OW-2018-0149-10181         Public Comment                                 Comment submitted by C. Murawski                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10181
EPA-HQ-OW-2018-0149-10182         Public Comment                                 Comment submitted by P. Long                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10182




                                                                                                                                                                                                                            244 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 248 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                   URL
EPA-HQ-OW-2018-0149-10183         Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10183
EPA-HQ-OW-2018-0149-10184         Public Comment                                 Comment submitted by A. Patelli                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10184
EPA-HQ-OW-2018-0149-10185         Public Comment                                 Comment submitted by C. R. Browning                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10185
EPA-HQ-OW-2018-0149-10186         Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10186
EPA-HQ-OW-2018-0149-10187         Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10187
EPA-HQ-OW-2018-0149-10188         Public Comment                                 Comment submitted by P. Ragland                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10188
EPA-HQ-OW-2018-0149-10189         Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10189
EPA-HQ-OW-2018-0149-10190         Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10190
EPA-HQ-OW-2018-0149-10191         Public Comment                                 Comment submitted by E. Nucero, S. Myers, G. Schechter and D. Wiley     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10191
EPA-HQ-OW-2018-0149-10192         Public Comment                                 Comment submitted by P. Cargill                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10192
EPA-HQ-OW-2018-0149-10193         Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10193
EPA-HQ-OW-2018-0149-10194         Public Comment                                 Comment submitted by R. Hamulak                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10194
EPA-HQ-OW-2018-0149-10195         Public Comment                                 Comment submitted by D. Jordan                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10195
EPA-HQ-OW-2018-0149-10196         Public Comment                                 Comment submitted by E. Mitchell                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10196
EPA-HQ-OW-2018-0149-10197         Public Comment                                 Comment submitted by F. Hernandez                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10197
EPA-HQ-OW-2018-0149-10198         Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10198
EPA-HQ-OW-2018-0149-10199         Public Comment                                 Comment submitted by A. Harris                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10199
EPA-HQ-OW-2018-0149-10200         Public Comment                                 Comment submitted by R. Hannah                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10200
EPA-HQ-OW-2018-0149-10201         Public Comment                                 Comment submitted by J. Sickinger                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10201
EPA-HQ-OW-2018-0149-10202         Public Comment                                 Comment submitted by J. Porter                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10202
EPA-HQ-OW-2018-0149-10203         Public Comment                                 Comment submitted by K. Then                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10203
                                                                                 Comment submitted by Cheri Conca, Conservation Advocacy Chair,
EPA-HQ-OW-2018-0149-10204         Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10204
                                                                                 Loudoun Wildlife Conservancy
EPA-HQ-OW-2018-0149-10205         Public Comment                                 Comment submitted by P. McAdoo                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10205
EPA-HQ-OW-2018-0149-10206         Public Comment                                 Comment submitted by C. McIntosh                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10206
EPA-HQ-OW-2018-0149-10207         Public Comment                                 Comment submitted by E. Cates                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10207
EPA-HQ-OW-2018-0149-10208         Public Comment                                 Comment submitted by D. Page-Dumroese                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10208
EPA-HQ-OW-2018-0149-10209         Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10209
EPA-HQ-OW-2018-0149-10210         Public Comment                                 Comment submitted by L. Doran                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10210
EPA-HQ-OW-2018-0149-10211         Public Comment                                 Comment submitted by J. Ray                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10211
EPA-HQ-OW-2018-0149-10212         Public Comment                                 Comment submitted by S. Norquist                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10212
EPA-HQ-OW-2018-0149-10213         Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10213
EPA-HQ-OW-2018-0149-10214         Public Comment                                 Comment submitted by Valdes (no first name provided)                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10214
EPA-HQ-OW-2018-0149-10215         Public Comment                                 Comment submitted by B. Emanuel                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10215
EPA-HQ-OW-2018-0149-10216         Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10216
EPA-HQ-OW-2018-0149-10217         Public Comment                                 Comment submitted by R. Perry                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10217
                                                                                 Comment submitted by Scott Peters, Auditor/Treasurer, Marshall County
EPA-HQ-OW-2018-0149-10218         Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10218
                                                                                 Minnesota Board of Commissioners
EPA-HQ-OW-2018-0149-10219         Public Comment                                 Comment submitted by A. Kamin                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10219
EPA-HQ-OW-2018-0149-10220         Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10220
EPA-HQ-OW-2018-0149-10221         Public Comment                                 Comment submitted by R. Fell                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10221
EPA-HQ-OW-2018-0149-10222         Public Comment                                 Comment submitted by R. Clark                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10222
EPA-HQ-OW-2018-0149-10223         Public Comment                                 Comment submitted by L. LaFave                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10223
EPA-HQ-OW-2018-0149-10224         Public Comment                                 Comment submitted by P. Eaton                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10224
EPA-HQ-OW-2018-0149-10225         Public Comment                                 Comment submitted by M. Lane                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10225
EPA-HQ-OW-2018-0149-10226         Public Comment                                 Comment submitted by R. Higdon                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10226
EPA-HQ-OW-2018-0149-10227         Public Comment                                 Comment submitted by D. Micks                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10227
EPA-HQ-OW-2018-0149-10228         Public Comment                                 Comment submitted by B. Shealy                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10228




                                                                                                                                                                                                                            245 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 249 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                 URL
EPA-HQ-OW-2018-0149-10229         Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10229
EPA-HQ-OW-2018-0149-10230         Public Comment                                 Comment submitted by C. Aldrich                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10230
EPA-HQ-OW-2018-0149-10231         Public Comment                                 Comment submitted by L. Diamantopoulos                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10231
EPA-HQ-OW-2018-0149-10232         Public Comment                                 Comment submitted by W. Perez                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10232
                                                                                 Comment submitted by Patricia Gerrodette, Board Member on behalf of
EPA-HQ-OW-2018-0149-10233         Public Comment                                                                                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10233
                                                                                 Friends of the San Pedro River
EPA-HQ-OW-2018-0149-10234         Public Comment                                 Comment submitted by K. Biller                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10234
EPA-HQ-OW-2018-0149-10235         Public Comment                                 Comment osubmitted by W. LaRue                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10235
EPA-HQ-OW-2018-0149-10236         Public Comment                                 Comment submitted by J. Haynes                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10236
EPA-HQ-OW-2018-0149-10237         Public Comment                                 Comment submitted by C. Strife                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10237
EPA-HQ-OW-2018-0149-10238         Public Comment                                 Comment submitted by E. Rehm                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10238
EPA-HQ-OW-2018-0149-10239         Public Comment                                 Comment submitted by R. Voytek                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10239
EPA-HQ-OW-2018-0149-10240         Public Comment                                 Comment submitted by D. Hovorka                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10240
EPA-HQ-OW-2018-0149-10241         Public Comment                                 Comment submitted by D. Herbst                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10241
EPA-HQ-OW-2018-0149-10242         Public Comment                                 Comment submitted by P. Pleasnats                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10242
EPA-HQ-OW-2018-0149-10243         Public Comment                                 Comment submitted by P. Kent                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10243
EPA-HQ-OW-2018-0149-10244         Public Comment                                 Comment submitted by H. Menard                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10244
EPA-HQ-OW-2018-0149-10245         Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10245
EPA-HQ-OW-2018-0149-10246         Public Comment                                 Comment submitted by C. Bokowski                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10246
EPA-HQ-OW-2018-0149-10247         Public Comment                                 Comment submitted by T. Michalski                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10247
EPA-HQ-OW-2018-0149-10248         Public Comment                                 Comment submitted by E. Hopkins                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10248
EPA-HQ-OW-2018-0149-10249         Public Comment                                 Comment submitted by D. Tullos                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10249
EPA-HQ-OW-2018-0149-10250         Public Comment                                 Comment submitted by B. Baker                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10250
EPA-HQ-OW-2018-0149-10251         Public Comment                                 Comment submitted by T. Henry                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10251
EPA-HQ-OW-2018-0149-10252         Public Comment                                 Comment submitted by T. Lucas                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10252
EPA-HQ-OW-2018-0149-10253         Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10253
EPA-HQ-OW-2018-0149-10254         Public Comment                                 Comment submitted by T. Cain                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10254
EPA-HQ-OW-2018-0149-10255         Public Comment                                 Comment submitted by J. Vick                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10255
EPA-HQ-OW-2018-0149-10256         Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10256
EPA-HQ-OW-2018-0149-10257         Public Comment                                 Comment submitted by N. Neal                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10257
EPA-HQ-OW-2018-0149-10258         Public Comment                                 Comment submitted by W. Doehring                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10258
EPA-HQ-OW-2018-0149-10259         Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10259
EPA-HQ-OW-2018-0149-10260         Public Comment                                 Comment submitted by M. Dickinson                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10260
EPA-HQ-OW-2018-0149-10261         Public Comment                                 Comment submitted by Cy Nelson, Nelson Farms Inc.                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10261
EPA-HQ-OW-2018-0149-10262         Public Comment                                 Comment submitted by B. Bush                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10262
EPA-HQ-OW-2018-0149-10263         Public Comment                                 Comment submitted by K. Seibel                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10263
EPA-HQ-OW-2018-0149-10264         Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10264
EPA-HQ-OW-2018-0149-10265         Public Comment                                 Comment submitted by C. Gepp                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10265
EPA-HQ-OW-2018-0149-10266         Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10266
EPA-HQ-OW-2018-0149-10267         Public Comment                                 Comment submitted by K. Winson                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10267
EPA-HQ-OW-2018-0149-10268         Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10268
EPA-HQ-OW-2018-0149-10269         Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10269
EPA-HQ-OW-2018-0149-10270         Public Comment                                 Comment submitted by J. Cummins                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10270
EPA-HQ-OW-2018-0149-10271         Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10271
EPA-HQ-OW-2018-0149-10272         Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10272
EPA-HQ-OW-2018-0149-10273         Public Comment                                 Comment submitted by J. Eells                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10273
EPA-HQ-OW-2018-0149-10274         Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10274
EPA-HQ-OW-2018-0149-10275         Public Comment                                 Comment submitted by Tinee (no surname provided)                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10275
EPA-HQ-OW-2018-0149-10276         Public Comment                                 Anonymous public comment                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10276




                                                                                                                                                                                                                          246 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 250 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                      URL
EPA-HQ-OW-2018-0149-10277         Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10277
EPA-HQ-OW-2018-0149-10278         Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10278
                                                                                 Comment submitted by Sara Reid Herman, President, California Women
EPA-HQ-OW-2018-0149-10279         Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10279
                                                                                 For Agriculture
EPA-HQ-OW-2018-0149-10280         Public Comment                                 Comment submitted by John Stuhlmiller, CEO, Washington Farm Bureau         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10280
EPA-HQ-OW-2018-0149-10281         Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10281
EPA-HQ-OW-2018-0149-10282         Public Comment                                 Comment submitted by E Bergslien                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10282
EPA-HQ-OW-2018-0149-10283         Public Comment                                 Comment submitted by G. Pearson                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10283
EPA-HQ-OW-2018-0149-10284         Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10284
EPA-HQ-OW-2018-0149-10285         Public Comment                                 Comment submitted by D. Ward                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10285
EPA-HQ-OW-2018-0149-10286         Public Comment                                 Comment submitted by J. Palus                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10286
EPA-HQ-OW-2018-0149-10287         Public Comment                                 Comment submitted by S. Bernstein                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10287
EPA-HQ-OW-2018-0149-10288         Public Comment                                 Comment submitted by J. McLeod                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10288
EPA-HQ-OW-2018-0149-10289         Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10289
EPA-HQ-OW-2018-0149-10290         Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10290
EPA-HQ-OW-2018-0149-10291         Public Comment                                 Comment submitted by S. Ball                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10291
EPA-HQ-OW-2018-0149-10292         Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10292
EPA-HQ-OW-2018-0149-10293         Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10293
EPA-HQ-OW-2018-0149-10294         Public Comment                                 Comment submitted by G. Long                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10294
EPA-HQ-OW-2018-0149-10295         Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10295
EPA-HQ-OW-2018-0149-10296         Public Comment                                 Comment submitted by G. Pennell                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10296
EPA-HQ-OW-2018-0149-10297         Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10297
EPA-HQ-OW-2018-0149-10298         Public Comment                                 Comment submitted by T. Thull                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10298
EPA-HQ-OW-2018-0149-10299         Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10299
EPA-HQ-OW-2018-0149-10300         Public Comment                                 Comment submitted by K. Hamblin                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10300
EPA-HQ-OW-2018-0149-10301         Public Comment                                 Anonymous public comment                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10301
EPA-HQ-OW-2018-0149-10302         Public Comment                                 Comment submitted by G. Hartner                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10302
                                                                                 Comment submitted by Elizabeth Sanchey, Tribal Caucus Co-chair, EPA
EPA-HQ-OW-2018-0149-10303         Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10303
                                                                                 Region 10 Tribal Operations Committee (RTOC)
EPA-HQ-OW-2018-0149-10304         Public Comment                                 Comment submitted by Susan Bodkin, Surveyor, Hancock County, Indiana https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10304
                                                                                 Comment submitted by David L. Powers, Attorney, Smith Martin, Power &
EPA-HQ-OW-2018-0149-10305         Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10305
                                                                                 Knier, P. C. on behalf of Save Our Shoreline
                                                                                 Comment submitted by Sandy Bahr, Chapter Director, Sierra Club - Grand
EPA-HQ-OW-2018-0149-10306         Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10306
                                                                                 Canyon Chapter
                                                                                 Comment submitted by Tyrone Chesanek, Principal Civil Engineer, The City
EPA-HQ-OW-2018-0149-10307         Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10307
                                                                                 of Santa Ana, California
EPA-HQ-OW-2018-0149-10308         Public Comment                                 Comment submitted by Brad Goehring, Goehring Vineyards, Inc.               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10308
EPA-HQ-OW-2018-0149-10309         Public Comment                                 Comment submitted by C. Laramee                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10309
EPA-HQ-OW-2018-0149-10310         Public Comment                                 Comment submitted by S. Eastburn                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10310
EPA-HQ-OW-2018-0149-10311         Public Comment                                 Comment submitted by S. Bledsoe                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10311
EPA-HQ-OW-2018-0149-10312         Public Comment                                 Comment submitted by S. McCarragher                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10312
EPA-HQ-OW-2018-0149-10313         Public Comment                                 Comment submitted by A. Helvie                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10313
EPA-HQ-OW-2018-0149-10314         Public Comment                                 Comment submitted by J. Komoto                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10314
EPA-HQ-OW-2018-0149-10315         Public Comment                                 Comment submitted by J. Young                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10315
EPA-HQ-OW-2018-0149-10316         Public Comment                                 Comment submitted by B. Pence                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10316
EPA-HQ-OW-2018-0149-10317         Public Comment                                 Comment submitted by F. Lightsom                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10317
EPA-HQ-OW-2018-0149-10318         Public Comment                                 Comment submitted by R. Miller                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10318




                                                                                                                                                                                                                               247 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 251 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-10319         Public Comment                                 Comment submitted by P. Hall                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10319
EPA-HQ-OW-2018-0149-10320         Public Comment                                 Comment submitted by W. Ruben                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10320
EPA-HQ-OW-2018-0149-10321         Public Comment                                 Comment submitted by M. Wersel                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10321
EPA-HQ-OW-2018-0149-10322         Public Comment                                 Comment submitted by W. K. Hopkins                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10322
EPA-HQ-OW-2018-0149-10323         Public Comment                                 Comment submitted by A. Burkholder                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10323
EPA-HQ-OW-2018-0149-10324         Public Comment                                 Comment submitted by K. Richardson                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10324
EPA-HQ-OW-2018-0149-10325         Public Comment                                 Comment submitted by R. Van Aken                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10325
EPA-HQ-OW-2018-0149-10326         Public Comment                                 Comment submitted by G. Aranda                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10326
EPA-HQ-OW-2018-0149-10327         Public Comment                                 Comment submitted by B. Flowers                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10327
EPA-HQ-OW-2018-0149-10328         Public Comment                                 Comment submitted by W. Mafrici                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10328
EPA-HQ-OW-2018-0149-10329         Public Comment                                 Comment submitted by K. Floren                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10329
EPA-HQ-OW-2018-0149-10330         Public Comment                                 Comment submitted by M. Mariola                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10330
EPA-HQ-OW-2018-0149-10331         Public Comment                                 Comment submitted by C. Nelson                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10331
EPA-HQ-OW-2018-0149-10332         Public Comment                                 Comment submitted by E. Larkin                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10332
EPA-HQ-OW-2018-0149-10333         Public Comment                                 Comment submitted by J. Muehlman                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10333
EPA-HQ-OW-2018-0149-10334         Public Comment                                 Comment submitted by J. Muehlman                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10334
EPA-HQ-OW-2018-0149-10335         Public Comment                                 Comment submitted by J. Cummings                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10335
EPA-HQ-OW-2018-0149-10336         Public Comment                                 Comment submitted by S. Johnson                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10336
EPA-HQ-OW-2018-0149-10337         Public Comment                                 Comment submitted by G. Clarke                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10337
EPA-HQ-OW-2018-0149-10338         Public Comment                                 Comment submitted by T. Kermode Sr.                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10338
EPA-HQ-OW-2018-0149-10339         Public Comment                                 Comment submitted by D. Tibbens                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10339
EPA-HQ-OW-2018-0149-10340         Public Comment                                 Comment submitted by J. Casavant                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10340
EPA-HQ-OW-2018-0149-10341         Public Comment                                 Comment submitted by E. Simonds                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10341
EPA-HQ-OW-2018-0149-10342         Public Comment                                 Comment submitted by K. Copenhaver                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10342
EPA-HQ-OW-2018-0149-10343         Public Comment                                 Comment submitted by N. Voegele                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10343
EPA-HQ-OW-2018-0149-10344         Public Comment                                 Comment submitted by C. Raymond                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10344
EPA-HQ-OW-2018-0149-10345         Public Comment                                 Comment submitted by M. Kelley                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10345
EPA-HQ-OW-2018-0149-10346         Public Comment                                 Comment submitted by R. Metzger                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10346
EPA-HQ-OW-2018-0149-10347         Public Comment                                 Comment submitted by R. McNutt                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10347
EPA-HQ-OW-2018-0149-10348         Public Comment                                 Comment submitted by N. Rickert                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10348
EPA-HQ-OW-2018-0149-10349         Public Comment                                 Comment submitted by D. Kalbfleisch                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10349
EPA-HQ-OW-2018-0149-10350         Public Comment                                 Comment submitted by L. Reik                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10350
EPA-HQ-OW-2018-0149-10351         Public Comment                                 Comment submitted by R. Hughes                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10351
EPA-HQ-OW-2018-0149-10352         Public Comment                                 Comment submitted by G. Armstrong                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10352
EPA-HQ-OW-2018-0149-10353         Public Comment                                 Comment submitted by A. Ricketts                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10353
EPA-HQ-OW-2018-0149-10354         Public Comment                                 Comment submitted by K. Stitt                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10354
EPA-HQ-OW-2018-0149-10355         Public Comment                                 Comment submitted by S. Davis                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10355
EPA-HQ-OW-2018-0149-10356         Public Comment                                 Comment submitted by S. Davis                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10356
EPA-HQ-OW-2018-0149-10357         Public Comment                                 Comment submitted by T. Lyons                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10357
EPA-HQ-OW-2018-0149-10358         Public Comment                                 Comment submitted by J. Gilman                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10358
EPA-HQ-OW-2018-0149-10359         Public Comment                                 Comment submitted by L. J. Jamieson                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10359
EPA-HQ-OW-2018-0149-10360         Public Comment                                 Comment submitted by S. Fisher                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10360
EPA-HQ-OW-2018-0149-10361         Public Comment                                 Comment submitted by J. G. Augustson                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10361
EPA-HQ-OW-2018-0149-10362         Public Comment                                 Comment submitted by N. Kline                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10362
EPA-HQ-OW-2018-0149-10363         Public Comment                                 Comment submitted by C. Raymond                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10363
EPA-HQ-OW-2018-0149-10364         Public Comment                                 Comment submitted by G. Silva                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10364
EPA-HQ-OW-2018-0149-10365         Public Comment                                 Comment submitted by A. Detrich                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10365
EPA-HQ-OW-2018-0149-10366         Public Comment                                 Comment submitted by R. Grantham                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10366
EPA-HQ-OW-2018-0149-10367         Public Comment                                 Comment submitted by L. Morris                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10367




                                                                                                                                                                                                         248 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 252 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                 URL
EPA-HQ-OW-2018-0149-10368         Public Comment                                 Comment submitted by H. Rearick                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10368
EPA-HQ-OW-2018-0149-10369         Public Comment                                 Comment submitted by K. Tilly and J. Rimensberger     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10369
EPA-HQ-OW-2018-0149-10370         Public Comment                                 Comment submitted by J. Benincasa                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10370
EPA-HQ-OW-2018-0149-10371         Public Comment                                 Comment submitted by M. Van Rossen                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10371
EPA-HQ-OW-2018-0149-10372         Public Comment                                 Comment submitted by D. Wingle                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10372
EPA-HQ-OW-2018-0149-10373         Public Comment                                 Comment submitted by S. Johnson                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10373
EPA-HQ-OW-2018-0149-10374         Public Comment                                 Comment submitted by K. Zappacosta                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10374
EPA-HQ-OW-2018-0149-10375         Public Comment                                 Comment submitted by D. Cantel                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10375
EPA-HQ-OW-2018-0149-10376         Public Comment                                 Comment submitted by M. D. (no surname provided)      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10376
EPA-HQ-OW-2018-0149-10377         Public Comment                                 Comment submitted by E. Rodgers                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10377
EPA-HQ-OW-2018-0149-10378         Public Comment                                 Comment submitted by A. Knitzer                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10378
EPA-HQ-OW-2018-0149-10379         Public Comment                                 Comment submitted by E. Thompson                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10379
EPA-HQ-OW-2018-0149-10380         Public Comment                                 Comment submitted by S. Bannister                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10380
EPA-HQ-OW-2018-0149-10381         Public Comment                                 Comment submitted by A. Lawler                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10381
EPA-HQ-OW-2018-0149-10382         Public Comment                                 Comment submitted by E. Marks                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10382
EPA-HQ-OW-2018-0149-10383         Public Comment                                 Comment submitted by K. Prescott                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10383
EPA-HQ-OW-2018-0149-10384         Public Comment                                 Comment submitted by L. Beauregard                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10384
EPA-HQ-OW-2018-0149-10385         Public Comment                                 Comment submitted by Scott D. (no surname provided)   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10385
EPA-HQ-OW-2018-0149-10386         Public Comment                                 Comment submitted by A. Lawler                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10386
EPA-HQ-OW-2018-0149-10387         Public Comment                                 Comment submitted by J. Denella                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10387
EPA-HQ-OW-2018-0149-10388         Public Comment                                 Comment submitted by L. Harmon                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10388
EPA-HQ-OW-2018-0149-10389         Public Comment                                 Comment submitted by D. DiPlacido                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10389
EPA-HQ-OW-2018-0149-10390         Public Comment                                 Comment submitted by B. Flowers                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10390
EPA-HQ-OW-2018-0149-10391         Public Comment                                 Comment submitted by B. Flowers                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10391
EPA-HQ-OW-2018-0149-10392         Public Comment                                 Comment submitted by M. Savage                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10392
EPA-HQ-OW-2018-0149-10393         Public Comment                                 Comment submitted by R.W. Fisher                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10393
EPA-HQ-OW-2018-0149-10394         Public Comment                                 Comment submitted by R. Milton                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10394
EPA-HQ-OW-2018-0149-10395         Public Comment                                 Comment submitted by A. Saunders                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10395
EPA-HQ-OW-2018-0149-10396         Public Comment                                 Comment submitted by M. F. Heyworth                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10396
EPA-HQ-OW-2018-0149-10397         Public Comment                                 Comment submitted by W. Vestal                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10397
EPA-HQ-OW-2018-0149-10398         Public Comment                                 Comment submitted by S. Killough                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10398
EPA-HQ-OW-2018-0149-10399         Public Comment                                 Comment submitted by D. Seils                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10399
EPA-HQ-OW-2018-0149-10400         Public Comment                                 Comment submitted by E. Broich                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10400
EPA-HQ-OW-2018-0149-10401         Public Comment                                 Comment submitted by E. Woodward                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10401
EPA-HQ-OW-2018-0149-10402         Public Comment                                 Comment submitted by B & S. Kinosian                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10402
EPA-HQ-OW-2018-0149-10403         Public Comment                                 Comment submitted by W. Becker                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10403
EPA-HQ-OW-2018-0149-10404         Public Comment                                 Comment submitted by A. M. Walsh                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10404
EPA-HQ-OW-2018-0149-10405         Public Comment                                 Comment submitted by R. Schoemer                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10405
EPA-HQ-OW-2018-0149-10406         Public Comment                                 Comment submitted by M. Fishbane-Gordon               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10406
EPA-HQ-OW-2018-0149-10407         Public Comment                                 Comment submitted by B. Popkin                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10407
EPA-HQ-OW-2018-0149-10408         Public Comment                                 Comment submitted by J. Holzem                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10408
EPA-HQ-OW-2018-0149-10409         Public Comment                                 Comment submitted by I. Asher                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10409
EPA-HQ-OW-2018-0149-10410         Public Comment                                 Comment submitted by K. McNew                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10410
EPA-HQ-OW-2018-0149-10411         Public Comment                                 Comment submitted by K. Ruddy                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10411
EPA-HQ-OW-2018-0149-10412         Public Comment                                 Comment submitted by C. Stanford                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10412
EPA-HQ-OW-2018-0149-10413         Public Comment                                 Comment submitted by P. Logan-Olson                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10413
EPA-HQ-OW-2018-0149-10414         Public Comment                                 Comment submitted by J. Day                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10414
EPA-HQ-OW-2018-0149-10415         Public Comment                                 Comment submitted by A. Knutson                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10415
EPA-HQ-OW-2018-0149-10416         Public Comment                                 Comment submitted by R. Brown                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10416




                                                                                                                                                                                                          249 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 253 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                     URL
EPA-HQ-OW-2018-0149-10417         Public Comment                                 Comment submitted by T. Mishic                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10417
EPA-HQ-OW-2018-0149-10418         Public Comment                                 Comment submitted by T. Johnson                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10418
EPA-HQ-OW-2018-0149-10419         Public Comment                                 Comment submitted by Phillip A.                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10419
EPA-HQ-OW-2018-0149-10420         Public Comment                                 Comment submitted by J. David                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10420
EPA-HQ-OW-2018-0149-10421         Public Comment                                 Comment submitted by L. S. Abrams                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10421
EPA-HQ-OW-2018-0149-10422         Public Comment                                 Comment submitted by B. Clarey                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10422
EPA-HQ-OW-2018-0149-10423         Public Comment                                 Comment submitted by S. McHenry                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10423
EPA-HQ-OW-2018-0149-10424         Public Comment                                 Comment submitted by C. Hawkins                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10424
EPA-HQ-OW-2018-0149-10425         Public Comment                                 Comment submitted by M. Gordon-Levine                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10425
EPA-HQ-OW-2018-0149-10426         Public Comment                                 Comment submitted by J. Brown                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10426
EPA-HQ-OW-2018-0149-10427         Public Comment                                 Comment submitted by M. Mandsager                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10427
                                                                                 Comment submitted by Christine M. Crissman, Executive Director, and
EPA-HQ-OW-2018-0149-10428         Public Comment                                 Heather Smith, Grand Traverse Baykeeper, Watershed Center Grand           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10428
                                                                                 Traverse Bay
                                                                                 Comment submitted by Joseph Jacob, President, The Haw River Canoe &
EPA-HQ-OW-2018-0149-10429         Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10429
                                                                                 Kayak Co.
                                                                                 Comment submitted by League of Women Voters of Roselle-
EPA-HQ-OW-2018-0149-10430         Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10430
                                                                                 Bloomingdale, IL
EPA-HQ-OW-2018-0149-10431         Public Comment                                 Comment submitted by D. Hoke                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10431
EPA-HQ-OW-2018-0149-10432         Public Comment                                 Comment submitted by D. Pardi                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10432
                                                                                 Comment submitted by Gary Sack, North Central Region Field
EPA-HQ-OW-2018-0149-10433         Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10433
                                                                                 Representative, California Farm Bureau Federation
EPA-HQ-OW-2018-0149-10434         Public Comment                                 Comment submitted by Submitted by B. White                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10434
EPA-HQ-OW-2018-0149-10435         Public Comment                                 Comment submitted by F. Bollin                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10435
EPA-HQ-OW-2018-0149-10436         Public Comment                                 Comment submitted by B. Flowers                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10436
                                                                                 Comment submitted by Jennifer Dixon, The Historic Preservation Division
EPA-HQ-OW-2018-0149-10437         Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10437
                                                                                 (HPD), Georgia Department of Natural Resources
EPA-HQ-OW-2018-0149-10438         Public Comment                                 Comment submitted by J. Steitz                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10438
EPA-HQ-OW-2018-0149-10439         Public Comment                                 Comment submitted by L. Heise                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10439
EPA-HQ-OW-2018-0149-10440         Public Comment                                 Comment submitted by J. Szeremeta                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10440
EPA-HQ-OW-2018-0149-10441         Public Comment                                 Comment submitted by N. Mager                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10441
EPA-HQ-OW-2018-0149-10442         Public Comment                                 Comment submitted by R. Fuentes                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10442
EPA-HQ-OW-2018-0149-10443         Public Comment                                 Comment submitted by K. Mahoney                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10443
EPA-HQ-OW-2018-0149-10444         Public Comment                                 Comment submitted by S. Zevian                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10444
EPA-HQ-OW-2018-0149-10445         Public Comment                                 Comment submitted by H. McDonald                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10445
EPA-HQ-OW-2018-0149-10446         Public Comment                                 Comment submitted by R. Hutchinson                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10446
EPA-HQ-OW-2018-0149-10447         Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10447
EPA-HQ-OW-2018-0149-10448         Public Comment                                 Comment submitted by B. Gutermuth                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10448
EPA-HQ-OW-2018-0149-10449         Public Comment                                 Comment submitted by J. Graybeal                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10449
EPA-HQ-OW-2018-0149-10450         Public Comment                                 Comment submitted by J. Graybeal                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10450
                                                                                 Comment submitted by Sigmund J Pehel III, President, Glade Run Lake
EPA-HQ-OW-2018-0149-10451         Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10451
                                                                                 Conservancy
EPA-HQ-OW-2018-0149-10452         Public Comment                                 Comment submitted by R. Repnak                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10452
EPA-HQ-OW-2018-0149-10453         Public Comment                                 Comment submitted by J. Delage                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10453
EPA-HQ-OW-2018-0149-10454         Public Comment                                 Comment submitted by S. J. Williams                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10454
EPA-HQ-OW-2018-0149-10455         Public Comment                                 Comment submitted by P. Benko                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10455
EPA-HQ-OW-2018-0149-10456         Public Comment                                 Comment submitted by E. Burnett                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10456
EPA-HQ-OW-2018-0149-10457         Public Comment                                 Comment submitted by M. Wikle                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10457
EPA-HQ-OW-2018-0149-10458         Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10458




                                                                                                                                                                                                                              250 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 254 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-10459         Public Comment                                 Comment submitted by L. Pedersen                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10459
EPA-HQ-OW-2018-0149-10460         Public Comment                                 Comment submitted by H. Branstetter                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10460
EPA-HQ-OW-2018-0149-10461         Public Comment                                 Comment submitted by J. Blumberg                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10461
EPA-HQ-OW-2018-0149-10462         Public Comment                                 Comment submitted by J. Grand                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10462
EPA-HQ-OW-2018-0149-10463         Public Comment                                 Comment submitted by K. Pape                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10463
EPA-HQ-OW-2018-0149-10464         Public Comment                                 Comment submitted by B. A. Maloney                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10464
EPA-HQ-OW-2018-0149-10465         Public Comment                                 Comment submitted by D. Oftedal                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10465
EPA-HQ-OW-2018-0149-10466         Public Comment                                 Comment submitted by E. Fisch                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10466
EPA-HQ-OW-2018-0149-10467         Public Comment                                 Comment submitted by M. Oleyar                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10467
EPA-HQ-OW-2018-0149-10468         Public Comment                                 Comment submitted by C. Nixon                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10468
EPA-HQ-OW-2018-0149-10469         Public Comment                                 Comment submitted by P. Wehr                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10469
EPA-HQ-OW-2018-0149-10470         Public Comment                                 Comment submitted by J. Jeffrey                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10470
EPA-HQ-OW-2018-0149-10471         Public Comment                                 Comment submitted by J. Schlesinger                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10471
EPA-HQ-OW-2018-0149-10472         Public Comment                                 Comment submitted by C. J. C. Chess                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10472
EPA-HQ-OW-2018-0149-10473         Public Comment                                 Comment submitted by M. Bergmann                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10473
EPA-HQ-OW-2018-0149-10474         Public Comment                                 Comment submitted by M. Lucas                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10474
EPA-HQ-OW-2018-0149-10475         Public Comment                                 Comment submitted by A. Hamilton                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10475
EPA-HQ-OW-2018-0149-10476         Public Comment                                 Comment submitted by S. Puglisi                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10476
EPA-HQ-OW-2018-0149-10477         Public Comment                                 Comment submitted by K. Messer                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10477
EPA-HQ-OW-2018-0149-10478         Public Comment                                 Comment submitted by S. Tricarico                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10478
EPA-HQ-OW-2018-0149-10479         Public Comment                                 Comment submitted by S. Fisch                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10479
EPA-HQ-OW-2018-0149-10480         Public Comment                                 Comment submitted by M. Gallagher                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10480
EPA-HQ-OW-2018-0149-10481         Public Comment                                 Comment submitted by M. Beattie                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10481
EPA-HQ-OW-2018-0149-10482         Public Comment                                 Comment submitted by E. Wuertz                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10482
EPA-HQ-OW-2018-0149-10483         Public Comment                                 Comment submitted by G. Wright                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10483
EPA-HQ-OW-2018-0149-10484         Public Comment                                 Comment submitted by A. McEwan                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10484
EPA-HQ-OW-2018-0149-10485         Public Comment                                 Comment submitted by L. Dunn                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10485
EPA-HQ-OW-2018-0149-10486         Public Comment                                 Comment submitted by J. Hewett                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10486
EPA-HQ-OW-2018-0149-10487         Public Comment                                 Comment submitted by C. Butler                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10487
EPA-HQ-OW-2018-0149-10488         Public Comment                                 Comment submitted by K. Schneider                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10488
EPA-HQ-OW-2018-0149-10489         Public Comment                                 Comment submitted by A. Edwards                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10489
EPA-HQ-OW-2018-0149-10490         Public Comment                                 Comment submitted by E. Chandler                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10490
EPA-HQ-OW-2018-0149-10491         Public Comment                                 Comment submitted by K. Redman                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10491
EPA-HQ-OW-2018-0149-10492         Public Comment                                 Comment submitted by J. Vella                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10492
EPA-HQ-OW-2018-0149-10493         Public Comment                                 Comment submitted by K. Nagy                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10493
EPA-HQ-OW-2018-0149-10494         Public Comment                                 Comment submitted by K. Mull                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10494
EPA-HQ-OW-2018-0149-10495         Public Comment                                 Comment submitted by T. Harmon                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10495
EPA-HQ-OW-2018-0149-10496         Public Comment                                 Comment submitted by M. Dalton                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10496
EPA-HQ-OW-2018-0149-10497         Public Comment                                 Comment submitted by R. Franklin                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10497
EPA-HQ-OW-2018-0149-10498         Public Comment                                 Comment submitted by R. Weissler                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10498
EPA-HQ-OW-2018-0149-10499         Public Comment                                 Comment submitted by K. Pappas                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10499
EPA-HQ-OW-2018-0149-10500         Public Comment                                 Comment submitted by J. Taylor                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10500
EPA-HQ-OW-2018-0149-10501         Public Comment                                 Comment submitted by J. T. Randall                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10501
EPA-HQ-OW-2018-0149-10502         Public Comment                                 Comment submitted by N Burns                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10502
EPA-HQ-OW-2018-0149-10503         Public Comment                                 Comment submitted by K. Erkiletian                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10503
EPA-HQ-OW-2018-0149-10504         Public Comment                                 Comment submitted by B. Mireley                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10504
EPA-HQ-OW-2018-0149-10505         Public Comment                                 Comment submitted by J. Agee                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10505
EPA-HQ-OW-2018-0149-10506         Public Comment                                 Comment submitted by C. Grace                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10506
EPA-HQ-OW-2018-0149-10507         Public Comment                                 Comment submitted by K. N. Berry                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10507




                                                                                                                                                                                                         251 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 255 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-10508         Public Comment                                 Comment submitted by R. Harris                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10508
EPA-HQ-OW-2018-0149-10509         Public Comment                                 Comment submitted by J. Krist                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10509
EPA-HQ-OW-2018-0149-10510         Public Comment                                 Comment submitted by L. Peck                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10510
EPA-HQ-OW-2018-0149-10511         Public Comment                                 Comment submitted by A. Laskaris                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10511
EPA-HQ-OW-2018-0149-10512         Public Comment                                 Comment submitted by M. Schweitzer                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10512
EPA-HQ-OW-2018-0149-10513         Public Comment                                 Comment submitted by J. Lahr                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10513
EPA-HQ-OW-2018-0149-10514         Public Comment                                 Comment submitted by C. Jebousek                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10514
EPA-HQ-OW-2018-0149-10515         Public Comment                                 Comment submitted by W. Steffensen                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10515
EPA-HQ-OW-2018-0149-10516         Public Comment                                 Comment submitted by B. White                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10516
EPA-HQ-OW-2018-0149-10517         Public Comment                                 Comment submitted by P. Mata                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10517
EPA-HQ-OW-2018-0149-10518         Public Comment                                 Comment submitted by P. and L. Bottari               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10518
EPA-HQ-OW-2018-0149-10519         Public Comment                                 Comment submitted by D. P. Overeynder                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10519
EPA-HQ-OW-2018-0149-10520         Public Comment                                 Comment submitted by C. Miloe                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10520
EPA-HQ-OW-2018-0149-10521         Public Comment                                 Comment submitted by W. Tabler                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10521
EPA-HQ-OW-2018-0149-10522         Public Comment                                 Comment submitted by N. Rogers                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10522
EPA-HQ-OW-2018-0149-10523         Public Comment                                 Comment submitted by R. Swilley                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10523
EPA-HQ-OW-2018-0149-10524         Public Comment                                 Comment submitted by D. Kline                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10524
EPA-HQ-OW-2018-0149-10525         Public Comment                                 Comment submitted by P. Coghlan                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10525
EPA-HQ-OW-2018-0149-10526         Public Comment                                 Comment submitted by W. Maynard                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10526
EPA-HQ-OW-2018-0149-10527         Public Comment                                 Comment submitted by B. Jones                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10527
EPA-HQ-OW-2018-0149-10528         Public Comment                                 Comment submitted by D. Turbyne                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10528
EPA-HQ-OW-2018-0149-10529         Public Comment                                 Comment submitted by G. Anderson                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10529
EPA-HQ-OW-2018-0149-10530         Public Comment                                 Comment submitted by P. Redinger                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10530
EPA-HQ-OW-2018-0149-10531         Public Comment                                 Comment submitted by N. Horton                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10531
EPA-HQ-OW-2018-0149-10532         Public Comment                                 Comment submitted by R. Emerson                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10532
EPA-HQ-OW-2018-0149-10533         Public Comment                                 Comment submitted by S. Futrell                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10533
EPA-HQ-OW-2018-0149-10534         Public Comment                                 Comment submitted by A. Benjamin                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10534
EPA-HQ-OW-2018-0149-10535         Public Comment                                 Comment submitted by L. D. Bilyeu                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10535
EPA-HQ-OW-2018-0149-10536         Public Comment                                 Comment submitted by D. R. Florkowski                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10536
EPA-HQ-OW-2018-0149-10537         Public Comment                                 Comment submitted by Andrew R.                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10537
EPA-HQ-OW-2018-0149-10538         Public Comment                                 Comment submitted by K. Jones                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10538
EPA-HQ-OW-2018-0149-10539         Public Comment                                 Comment submitted by T. Griswold                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10539
EPA-HQ-OW-2018-0149-10540         Public Comment                                 Comment submitted by M. Smith                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10540
EPA-HQ-OW-2018-0149-10541         Public Comment                                 Comment submitted by T. Rhea                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10541
EPA-HQ-OW-2018-0149-10542         Public Comment                                 Comment submitted by V. Miller                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10542
EPA-HQ-OW-2018-0149-10543         Public Comment                                 Comment submitted by J. Long                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10543
EPA-HQ-OW-2018-0149-10544         Public Comment                                 Comment submitted by Runs K. J. Hooten               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10544
EPA-HQ-OW-2018-0149-10545         Public Comment                                 Comment submitted by M. Ruff                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10545
EPA-HQ-OW-2018-0149-10546         Public Comment                                 Comment submitted by R. Linn                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10546
EPA-HQ-OW-2018-0149-10547         Public Comment                                 Comment submitted by L. Taylor                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10547
EPA-HQ-OW-2018-0149-10548         Public Comment                                 Comment submitted by G. Taylor                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10548
EPA-HQ-OW-2018-0149-10549         Public Comment                                 Comment submitted by M. Schmidt                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10549
EPA-HQ-OW-2018-0149-10550         Public Comment                                 Comment submitted by C. Wolfe                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10550
EPA-HQ-OW-2018-0149-10551         Public Comment                                 Comment submitted by D. Schindel                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10551
EPA-HQ-OW-2018-0149-10552         Public Comment                                 Comment submitted by J. Ashby                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10552
EPA-HQ-OW-2018-0149-10553         Public Comment                                 Comment submitted by A. Mentzer                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10553
EPA-HQ-OW-2018-0149-10554         Public Comment                                 Comment submitted by L. Fay                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10554
EPA-HQ-OW-2018-0149-10555         Public Comment                                 Comment submitted by D. Shankland                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10555
EPA-HQ-OW-2018-0149-10556         Public Comment                                 Comment submitted by M. Auletto                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10556




                                                                                                                                                                                                         252 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 256 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-10557         Public Comment                                 Comment submitted by A. Dutt                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10557
EPA-HQ-OW-2018-0149-10558         Public Comment                                 Comment submitted by F. Teresi                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10558
EPA-HQ-OW-2018-0149-10559         Public Comment                                 Comment submitted by D. Brown                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10559
EPA-HQ-OW-2018-0149-10560         Public Comment                                 Comment submitted by R. Poage                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10560
EPA-HQ-OW-2018-0149-10561         Public Comment                                 Comment submitted by H. Magee                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10561
EPA-HQ-OW-2018-0149-10562         Public Comment                                 Comment submitted by K. Skudder                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10562
EPA-HQ-OW-2018-0149-10563         Public Comment                                 Comment submitted by A. Herz                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10563
EPA-HQ-OW-2018-0149-10564         Public Comment                                 Comment submitted by I. Charest                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10564
EPA-HQ-OW-2018-0149-10565         Public Comment                                 Comment submitted by R. Davis                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10565
EPA-HQ-OW-2018-0149-10566         Public Comment                                 Comment submitted by A. Russell                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10566
EPA-HQ-OW-2018-0149-10567         Public Comment                                 Comment submitted by J. Wagner                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10567
EPA-HQ-OW-2018-0149-10568         Public Comment                                 Comment submitted by A. Hale                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10568
EPA-HQ-OW-2018-0149-10569         Public Comment                                 Comment submitted by C. Szasz                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10569
EPA-HQ-OW-2018-0149-10570         Public Comment                                 Comment submitted by S. Hathaway                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10570
EPA-HQ-OW-2018-0149-10571         Public Comment                                 Comment submitted by N. LeBlanc                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10571
EPA-HQ-OW-2018-0149-10572         Public Comment                                 Comment submitted by C. and J. Moore                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10572
EPA-HQ-OW-2018-0149-10573         Public Comment                                 Comment submitted by S. Troxell                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10573
EPA-HQ-OW-2018-0149-10574         Public Comment                                 Comment submitted by B. Bennett                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10574
EPA-HQ-OW-2018-0149-10575         Public Comment                                 Comment submitted by J. Langford                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10575
EPA-HQ-OW-2018-0149-10576         Public Comment                                 Comment submitted by S. Holt                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10576
EPA-HQ-OW-2018-0149-10577         Public Comment                                 Comment submitted by S. K. Goss                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10577
EPA-HQ-OW-2018-0149-10578         Public Comment                                 Comment submitted by R. Stebbins                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10578
EPA-HQ-OW-2018-0149-10579         Public Comment                                 Comment submitted by J. Cross                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10579
EPA-HQ-OW-2018-0149-10580         Public Comment                                 Comment submitted by A. Greco                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10580
EPA-HQ-OW-2018-0149-10581         Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10581
EPA-HQ-OW-2018-0149-10582         Public Comment                                 Comment submitted by P. Munsch                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10582
EPA-HQ-OW-2018-0149-10583         Public Comment                                 Comment submitted by K. Dziegrenuk                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10583
EPA-HQ-OW-2018-0149-10584         Public Comment                                 Comment submitted by J. Tamplin                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10584
EPA-HQ-OW-2018-0149-10585         Public Comment                                 Comment submitted by D. S. Densmore                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10585
EPA-HQ-OW-2018-0149-10586         Public Comment                                 Comment submitted by A. Dallett                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10586
EPA-HQ-OW-2018-0149-10587         Public Comment                                 Comment submitted by R. Sparks                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10587
EPA-HQ-OW-2018-0149-10588         Public Comment                                 Comment submitted by C. Guggemos                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10588
EPA-HQ-OW-2018-0149-10589         Public Comment                                 Comment submitted by M. Berndt                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10589
EPA-HQ-OW-2018-0149-10590         Public Comment                                 Comment submitted by G. Janzen                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10590
EPA-HQ-OW-2018-0149-10591         Public Comment                                 Comment submitted by M. Peratis                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10591
EPA-HQ-OW-2018-0149-10592         Public Comment                                 Comment submitted by J. Hodie                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10592
EPA-HQ-OW-2018-0149-10593         Public Comment                                 Comment submitted by H. Rederer                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10593
EPA-HQ-OW-2018-0149-10594         Public Comment                                 Comment submitted by R. Mulligan                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10594
EPA-HQ-OW-2018-0149-10595         Public Comment                                 Comment submitted by D. J. Popko                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10595
EPA-HQ-OW-2018-0149-10596         Public Comment                                 Comment submitted by S. T. Bond                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10596
EPA-HQ-OW-2018-0149-10597         Public Comment                                 Comment submitted by A. Kasprak                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10597
EPA-HQ-OW-2018-0149-10598         Public Comment                                 Comment submitted by S. Ruberg                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10598
EPA-HQ-OW-2018-0149-10599         Public Comment                                 Comment submitted by T. Wilke                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10599
EPA-HQ-OW-2018-0149-10600         Public Comment                                 Comment submitted by F. Hutter                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10600
EPA-HQ-OW-2018-0149-10601         Public Comment                                 Comment submitted by D. Bieker                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10601
EPA-HQ-OW-2018-0149-10602         Public Comment                                 Comment submitted by D. Johnson                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10602
EPA-HQ-OW-2018-0149-10603         Public Comment                                 Comment submitted by R. You                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10603
EPA-HQ-OW-2018-0149-10604         Public Comment                                 Comment submitted by R. Tonkin                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10604
EPA-HQ-OW-2018-0149-10605         Public Comment                                 Comment submitted by D. Kisor                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10605




                                                                                                                                                                                                         253 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 257 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                 URL
EPA-HQ-OW-2018-0149-10606         Public Comment                                 Comment submitted by D. Wagner                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10606
EPA-HQ-OW-2018-0149-10607         Public Comment                                 Comment submitted by J. Burkhart                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10607
EPA-HQ-OW-2018-0149-10608         Public Comment                                 Comment submitted by H. D. Shumaker                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10608
EPA-HQ-OW-2018-0149-10609         Public Comment                                 Comment submitted by J. Lahr                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10609
EPA-HQ-OW-2018-0149-10610         Public Comment                                 Comment submitted by C. Hilderbrand                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10610
EPA-HQ-OW-2018-0149-10611         Public Comment                                 Comment submitted by D. Vollrath                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10611
EPA-HQ-OW-2018-0149-10612         Public Comment                                 Comment submitted by D. Tilson                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10612
EPA-HQ-OW-2018-0149-10613         Public Comment                                 Comment submitted by K. Lee                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10613
EPA-HQ-OW-2018-0149-10614         Public Comment                                 Comment submitted by D. M. Clark                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10614
EPA-HQ-OW-2018-0149-10615         Public Comment                                 Comment submitted by A. Ettinger                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10615
EPA-HQ-OW-2018-0149-10616         Public Comment                                 Comment submitted by G. Mladenka                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10616
EPA-HQ-OW-2018-0149-10617         Public Comment                                 Comment submitted by R. Wasilewski                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10617
EPA-HQ-OW-2018-0149-10618         Public Comment                                 Comment submitted by J. Hollis                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10618
EPA-HQ-OW-2018-0149-10619         Public Comment                                 Comment submitted by H. McDonald                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10619
EPA-HQ-OW-2018-0149-10620         Public Comment                                 Comment submitted by L. Kearns                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10620
EPA-HQ-OW-2018-0149-10621         Public Comment                                 Comment submitted by P. and M. Medintz                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10621
EPA-HQ-OW-2018-0149-10622         Public Comment                                 Comment submitted by W. Longua                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10622
EPA-HQ-OW-2018-0149-10623         Public Comment                                 Comment submitted by J.Bradley                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10623
EPA-HQ-OW-2018-0149-10624         Public Comment                                 Comment submitted by J. Evans                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10624
EPA-HQ-OW-2018-0149-10625         Public Comment                                 Comment submitted by J. Cunningham                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10625
EPA-HQ-OW-2018-0149-10626         Public Comment                                 Comment submitted by M. S. Reed                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10626
EPA-HQ-OW-2018-0149-10627         Public Comment                                 Comment submitted by J. Chin                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10627
EPA-HQ-OW-2018-0149-10628         Public Comment                                 Comment submitted by K. Hyer                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10628
EPA-HQ-OW-2018-0149-10629         Public Comment                                 Comment submitted by M. Thompson                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10629
EPA-HQ-OW-2018-0149-10630         Public Comment                                 Comment submitted by R. Burleigh                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10630
EPA-HQ-OW-2018-0149-10631         Public Comment                                 Comment submitted by C. A. Joseph                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10631
EPA-HQ-OW-2018-0149-10632         Public Comment                                 Comment submitted by J. Moore                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10632
EPA-HQ-OW-2018-0149-10633         Public Comment                                 Comment submitted by R. Tarn                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10633
EPA-HQ-OW-2018-0149-10634         Public Comment                                 Comment submitted by Catharine (no surname provide)   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10634
EPA-HQ-OW-2018-0149-10635         Public Comment                                 Comment submitted by Elaine (no surname provided)     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10635
EPA-HQ-OW-2018-0149-10636         Public Comment                                 Comment submitted by H. A. Havlik                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10636
EPA-HQ-OW-2018-0149-10637         Public Comment                                 Comment submitted by M. B. Hoover                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10637
EPA-HQ-OW-2018-0149-10638         Public Comment                                 Comment submitted by H. Rudolph                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10638
EPA-HQ-OW-2018-0149-10639         Public Comment                                 Comment submitted by R. Chambers                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10639
EPA-HQ-OW-2018-0149-10640         Public Comment                                 Comment submitted by E. Marx                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10640
EPA-HQ-OW-2018-0149-10641         Public Comment                                 Comment submitted by S. Shemkovitz                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10641
EPA-HQ-OW-2018-0149-10642         Public Comment                                 Comment submitted by A. LeJeune                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10642
EPA-HQ-OW-2018-0149-10643         Public Comment                                 Comment submitted by S. Stilwell                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10643
EPA-HQ-OW-2018-0149-10644         Public Comment                                 Comment submitted by E. Terp                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10644
EPA-HQ-OW-2018-0149-10645         Public Comment                                 Comment submitted by D. Schreiner                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10645
EPA-HQ-OW-2018-0149-10646         Public Comment                                 Comment submitted by K. Beebe                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10646
EPA-HQ-OW-2018-0149-10647         Public Comment                                 Comment submitted by A. Meredith                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10647
EPA-HQ-OW-2018-0149-10648         Public Comment                                 Comment submitted by L. Crawford                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10648
EPA-HQ-OW-2018-0149-10649         Public Comment                                 Comment submitted by S. Hauser                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10649
EPA-HQ-OW-2018-0149-10650         Public Comment                                 Comment submitted by C. Soriano                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10650
EPA-HQ-OW-2018-0149-10651         Public Comment                                 Comment submitted by P. Arizona                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10651
EPA-HQ-OW-2018-0149-10652         Public Comment                                 Comment submitted by H. Knight                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10652
EPA-HQ-OW-2018-0149-10653         Public Comment                                 Comment submitted by C. Fowler                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10653
EPA-HQ-OW-2018-0149-10654         Public Comment                                 Comment submitted by S. Wilcox                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10654




                                                                                                                                                                                                          254 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 258 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-10655         Public Comment                                 Comment submitted by C. Holmgren                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10655
EPA-HQ-OW-2018-0149-10656         Public Comment                                 Comment submitted by N. Maasberg                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10656
EPA-HQ-OW-2018-0149-10657         Public Comment                                 Comment submitted by K. Ford                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10657
EPA-HQ-OW-2018-0149-10658         Public Comment                                 Comment submitted by M. Ricard                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10658
EPA-HQ-OW-2018-0149-10659         Public Comment                                 Comment submitted by L. Hollar                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10659
EPA-HQ-OW-2018-0149-10660         Public Comment                                 Comment submitted by J. Nelson                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10660
EPA-HQ-OW-2018-0149-10661         Public Comment                                 Comment submitted by B. David                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10661
EPA-HQ-OW-2018-0149-10662         Public Comment                                 Comment submitted by J. Delgado                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10662
EPA-HQ-OW-2018-0149-10663         Public Comment                                 Comment submitted by F. Bryant                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10663
EPA-HQ-OW-2018-0149-10664         Public Comment                                 Comment submitted by K. Sandersen                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10664
EPA-HQ-OW-2018-0149-10665         Public Comment                                 Comment submitted by M. Tingley                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10665
EPA-HQ-OW-2018-0149-10666         Public Comment                                 Comment submitted by R. Yesenchak                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10666
EPA-HQ-OW-2018-0149-10667         Public Comment                                 Comment submitted by W. Clarke                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10667
EPA-HQ-OW-2018-0149-10668         Public Comment                                 Comment submitted by P. Reetz                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10668
EPA-HQ-OW-2018-0149-10669         Public Comment                                 Comment submitted by R. Cassady                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10669
EPA-HQ-OW-2018-0149-10670         Public Comment                                 Comment submitted by K. Antieau                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10670
EPA-HQ-OW-2018-0149-10671         Public Comment                                 Comment submitted by J. Mielke                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10671
EPA-HQ-OW-2018-0149-10672         Public Comment                                 Comment submitted by M. Mac                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10672
EPA-HQ-OW-2018-0149-10673         Public Comment                                 Comment submitted by L. Gorham                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10673
EPA-HQ-OW-2018-0149-10674         Public Comment                                 Comment submitted by E. Mecke                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10674
EPA-HQ-OW-2018-0149-10675         Public Comment                                 Comment submitted by R. Ninke                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10675
EPA-HQ-OW-2018-0149-10676         Public Comment                                 Comment submitted by N. P. Alliance                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10676
EPA-HQ-OW-2018-0149-10677         Public Comment                                 Comment submitted by A. Rybak                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10677
EPA-HQ-OW-2018-0149-10678         Public Comment                                 Comment submitted by F. Lilly                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10678
EPA-HQ-OW-2018-0149-10679         Public Comment                                 Comment submitted by P. Galbavy                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10679
EPA-HQ-OW-2018-0149-10680         Public Comment                                 Comment submitted by K. Redman                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10680
EPA-HQ-OW-2018-0149-10681         Public Comment                                 Comment submitted by B. J. McManama                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10681
EPA-HQ-OW-2018-0149-10682         Public Comment                                 Comment submitted by R. Sain                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10682
EPA-HQ-OW-2018-0149-10683         Public Comment                                 Comment submitted by D. and C. Wampler               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10683
EPA-HQ-OW-2018-0149-10684         Public Comment                                 Comment submitted by P. Hawe                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10684
EPA-HQ-OW-2018-0149-10685         Public Comment                                 Comment submitted by R. Lane                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10685
EPA-HQ-OW-2018-0149-10686         Public Comment                                 Comment submitted by K. Askinas                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10686
EPA-HQ-OW-2018-0149-10687         Public Comment                                 Comment submitted by L. Saunders                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10687
EPA-HQ-OW-2018-0149-10688         Public Comment                                 Comment submitted by D. Kuzloski                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10688
EPA-HQ-OW-2018-0149-10689         Public Comment                                 Comment submitted by S. Brady                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10689
EPA-HQ-OW-2018-0149-10690         Public Comment                                 Comment submitted by C. Van Beneden                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10690
EPA-HQ-OW-2018-0149-10691         Public Comment                                 Comment submitted by S. Malady                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10691
EPA-HQ-OW-2018-0149-10692         Public Comment                                 Comment submitted by M. Rand                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10692
EPA-HQ-OW-2018-0149-10693         Public Comment                                 Comment submitted by D. Pitt                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10693
EPA-HQ-OW-2018-0149-10694         Public Comment                                 Comment submitted by C. Aquilina                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10694
EPA-HQ-OW-2018-0149-10695         Public Comment                                 Comment submitted by S. Vinson                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10695
EPA-HQ-OW-2018-0149-10696         Public Comment                                 Comment submitted by C. Waters                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10696
EPA-HQ-OW-2018-0149-10697         Public Comment                                 Comment submitted by M. Tenenbaum                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10697
EPA-HQ-OW-2018-0149-10698         Public Comment                                 Comment submitted by A. Kimsey                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10698
EPA-HQ-OW-2018-0149-10699         Public Comment                                 Comment submitted by S. Ziady                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10699
EPA-HQ-OW-2018-0149-10700         Public Comment                                 Comment submitted by D. Blevins                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10700
EPA-HQ-OW-2018-0149-10701         Public Comment                                 Comment submitted by J. Williamson                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10701
EPA-HQ-OW-2018-0149-10702         Public Comment                                 Comment submitted by S. Maliska                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10702
EPA-HQ-OW-2018-0149-10703         Public Comment                                 Comment submitted by N. Weil                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10703




                                                                                                                                                                                                         255 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 259 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                     URL
EPA-HQ-OW-2018-0149-10704         Public Comment                                 Comment submitted by S. Gray                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10704
EPA-HQ-OW-2018-0149-10705         Public Comment                                 Comment submitted by D. Robinson                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10705
EPA-HQ-OW-2018-0149-10706         Public Comment                                 Comment submitted by M. Kulp                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10706
EPA-HQ-OW-2018-0149-10707         Public Comment                                 Comment submitted by J.A. Sramek                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10707
EPA-HQ-OW-2018-0149-10708         Public Comment                                 Comment submitted by R. Huntsman                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10708
EPA-HQ-OW-2018-0149-10709         Public Comment                                 Comment submitted by B. Propen                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10709
EPA-HQ-OW-2018-0149-10710         Public Comment                                 Comment submitted by G. Johnson                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10710
EPA-HQ-OW-2018-0149-10711         Public Comment                                 Comment submitted by L. Isbell                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10711
EPA-HQ-OW-2018-0149-10712         Public Comment                                 Comment submitted by B. Wood                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10712
EPA-HQ-OW-2018-0149-10713         Public Comment                                 Comment submitted by L. Duggins                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10713
EPA-HQ-OW-2018-0149-10714         Public Comment                                 Comment submitted by S. McBrayer                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10714
EPA-HQ-OW-2018-0149-10715         Public Comment                                 Comment submitted by D. Tunnell                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10715
EPA-HQ-OW-2018-0149-10716         Public Comment                                 Comment submitted by R. Gtad                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10716
EPA-HQ-OW-2018-0149-10717         Public Comment                                 Comment submitted by K. Agresta                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10717
EPA-HQ-OW-2018-0149-10718         Public Comment                                 Comment submitted by M. Whitehurst                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10718
EPA-HQ-OW-2018-0149-10719         Public Comment                                 Comment submitted by B. Stalzer                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10719
EPA-HQ-OW-2018-0149-10720         Public Comment                                 Comment submitted by D. Morton                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10720
EPA-HQ-OW-2018-0149-10721         Public Comment                                 Comment submitted by C. J. Livingston                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10721
EPA-HQ-OW-2018-0149-10722         Public Comment                                 Comment submitted by N. Burnett                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10722
EPA-HQ-OW-2018-0149-10723         Public Comment                                 Comment submitted by K. Owens                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10723
EPA-HQ-OW-2018-0149-10724         Public Comment                                 Comment submitted by P. Edwards                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10724
EPA-HQ-OW-2018-0149-10725         Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10725
EPA-HQ-OW-2018-0149-10726         Public Comment                                 Comment submitted by B. Fennell                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10726
EPA-HQ-OW-2018-0149-10727         Public Comment                                 Comment submitted by C. Polk                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10727
EPA-HQ-OW-2018-0149-10728         Public Comment                                 Comment submitted by S. Smith                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10728
EPA-HQ-OW-2018-0149-10729         Public Comment                                 Comment submitted by Jake Williams, VP/CFO, River Valley Cooperative      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10729
EPA-HQ-OW-2018-0149-10730         Public Comment                                 Comment submitted by R. Joppe                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10730
EPA-HQ-OW-2018-0149-10731         Public Comment                                 Comment submitted by M. Curtiss                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10731
EPA-HQ-OW-2018-0149-10732         Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10732
EPA-HQ-OW-2018-0149-10733         Public Comment                                 Comment submitted by J. P. Roylance                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10733
EPA-HQ-OW-2018-0149-10734         Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10734
EPA-HQ-OW-2018-0149-10735         Public Comment                                 Comment submitted by L. Broberg                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10735
EPA-HQ-OW-2018-0149-10736         Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10736
EPA-HQ-OW-2018-0149-10737         Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10737
EPA-HQ-OW-2018-0149-10738         Public Comment                                 Comment submitted by L. Bennett et al.                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10738
EPA-HQ-OW-2018-0149-10739         Public Comment                                 Comment submitted by R. A. Roth                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10739
EPA-HQ-OW-2018-0149-10740         Public Comment                                 Comment submitted by T. Cottingham                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10740
EPA-HQ-OW-2018-0149-10741         Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10741
EPA-HQ-OW-2018-0149-10742         Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10742
                                                                                 Comment submitted by Nancy Burke, Attorney, Saul Ewing Arnstein &
EPA-HQ-OW-2018-0149-10743         Public Comment                                 Lehr LLP On behalf of Hawkes Co. Inc., Pierce Investment Company and      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10743
                                                                                 Pierce Investments, LLC.
EPA-HQ-OW-2018-0149-10744         Public Comment                                 Comment submitted by Richard Sawyer, City of Kenmore, WA                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10744
EPA-HQ-OW-2018-0149-10745         Public Comment                                 Anonymous public comment                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10745
EPA-HQ-OW-2018-0149-10746         Public Comment                                 Comment submitted by G. Z. Jacobi                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10746
EPA-HQ-OW-2018-0149-10747         Public Comment                                 Comment submitted by C. W. Huber                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10747
                                                                                 Comment submitted by Richard D. Barish, Legal Chair, Rio Grande Chapter
EPA-HQ-OW-2018-0149-10748         Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10748
                                                                                 of the Sierra Club




                                                                                                                                                                                                                              256 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 260 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                            URL
EPA-HQ-OW-2018-0149-10749         Public Comment                                 Comment submitted by K. Gerndt                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10749
EPA-HQ-OW-2018-0149-10750         Public Comment                                 Anonymous public comment                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10750
EPA-HQ-OW-2018-0149-10751         Public Comment                                 Comment submitted by R. Robinson                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10751
EPA-HQ-OW-2018-0149-10752         Public Comment                                 Comment submitted by N. Koxlien                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10752
EPA-HQ-OW-2018-0149-10753         Public Comment                                 Comment submitted by J. Gibson                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10753
EPA-HQ-OW-2018-0149-10754         Public Comment                                 Anonymous public comment                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10754
EPA-HQ-OW-2018-0149-10755         Public Comment                                 Anonymous public comment                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10755
EPA-HQ-OW-2018-0149-10756         Public Comment                                 Anonymous public comment                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10756
EPA-HQ-OW-2018-0149-10757         Public Comment                                 Comment submitted by R. Rusk                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10757
EPA-HQ-OW-2018-0149-10758         Public Comment                                 Comment submitted by H. Reyburn                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10758
EPA-HQ-OW-2018-0149-10759         Public Comment                                 Comment submitted by M. Moody                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10759
EPA-HQ-OW-2018-0149-10760         Public Comment                                 Anonymous public comment                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10760
EPA-HQ-OW-2018-0149-10761         Public Comment                                 Anonymous public comment                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10761
EPA-HQ-OW-2018-0149-10762         Public Comment                                 Anonymous public comment                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10762
EPA-HQ-OW-2018-0149-10763         Public Comment                                 Comment submitted by C. Phelps                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10763
EPA-HQ-OW-2018-0149-10764         Public Comment                                 Anonymous public comment                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10764
EPA-HQ-OW-2018-0149-10765         Public Comment                                 Anonymous public comment                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10765
EPA-HQ-OW-2018-0149-10766         Public Comment                                 Comment submitted by P. Aden                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10766
EPA-HQ-OW-2018-0149-10767         Public Comment                                 Comment submitted by S. Pavelich                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10767
EPA-HQ-OW-2018-0149-10768         Public Comment                                 Comment submitted by V. Burton                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10768
EPA-HQ-OW-2018-0149-10769         Public Comment                                 Anonymous public comment                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10769
EPA-HQ-OW-2018-0149-10770         Public Comment                                 Comment submitted by J. Robbins                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10770
EPA-HQ-OW-2018-0149-10771         Public Comment                                 Comment submitted by V. Switzer                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10771
EPA-HQ-OW-2018-0149-10772         Public Comment                                 Comment submitted by Linda Mack, Trustee, Monmouth County Audubon https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10772
EPA-HQ-OW-2018-0149-10773         Public Comment                                 Comment submitted by T. Pied                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10773
EPA-HQ-OW-2018-0149-10774         Public Comment                                 Comment submitted by J. Dean                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10774
EPA-HQ-OW-2018-0149-10775         Public Comment                                 Comment submitted by G. D. Knight                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10775
EPA-HQ-OW-2018-0149-10776         Public Comment                                 Comment submitted by P. Greenwood                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10776
EPA-HQ-OW-2018-0149-10777         Public Comment                                 Comment submitted by L. Segal                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10777
EPA-HQ-OW-2018-0149-10778         Public Comment                                 Comment submitted by D. Zumbaugh                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10778
EPA-HQ-OW-2018-0149-10779         Public Comment                                 Comment submitted by K. Kretsch                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10779
EPA-HQ-OW-2018-0149-10780         Public Comment                                 Comment submitted by K. Kretsch                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10780
EPA-HQ-OW-2018-0149-10781         Public Comment                                 Comment submitted by P. Ranello                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10781
EPA-HQ-OW-2018-0149-10782         Public Comment                                 Comment submitted by D. Lattanzio                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10782
EPA-HQ-OW-2018-0149-10783         Public Comment                                 Comment submitted by C. Corbett                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10783
EPA-HQ-OW-2018-0149-10784         Public Comment                                 Comment submitted by L. Britt                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10784
EPA-HQ-OW-2018-0149-10785         Public Comment                                 Comment submitted by R. DuBois                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10785
EPA-HQ-OW-2018-0149-10786         Public Comment                                 Comment submitted by R. DuBois                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10786
EPA-HQ-OW-2018-0149-10787         Public Comment                                 Comment submitted by R. G. Tufts                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10787
EPA-HQ-OW-2018-0149-10788         Public Comment                                 Comment submitted by C. Korten                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10788
EPA-HQ-OW-2018-0149-10789         Public Comment                                 Comment submitted by N. Homyak                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10789
EPA-HQ-OW-2018-0149-10790         Public Comment                                 Comment submitted by M. Larson                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10790
EPA-HQ-OW-2018-0149-10791         Public Comment                                 Comment submitted B. Gutermuth                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10791
EPA-HQ-OW-2018-0149-10792         Public Comment                                 Comment submitted by M. Nes                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10792
EPA-HQ-OW-2018-0149-10793         Public Comment                                 Comment submitted by M. Thebo                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10793
EPA-HQ-OW-2018-0149-10794         Public Comment                                 Comment submitted by C. Denison                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10794
EPA-HQ-OW-2018-0149-10795         Public Comment                                 Comment submitted by H. Grant                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10795
EPA-HQ-OW-2018-0149-10796         Public Comment                                 Comment submitted by S. Schuldt                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10796




                                                                                                                                                                                                                      257 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 261 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                  URL
EPA-HQ-OW-2018-0149-10797         Public Comment                                 Comment submitted by W. King                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10797
EPA-HQ-OW-2018-0149-10798         Public Comment                                 Comment submitted by W. King                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10798
EPA-HQ-OW-2018-0149-10799         Public Comment                                 Comment submitted by I. Lampkins                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10799
EPA-HQ-OW-2018-0149-10800         Public Comment                                 Comment submitted by J. Diamond                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10800
EPA-HQ-OW-2018-0149-10801         Public Comment                                 Comment submitted by D. Yash                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10801
EPA-HQ-OW-2018-0149-10802         Public Comment                                 Comment submitted by A. Hermans                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10802
EPA-HQ-OW-2018-0149-10803         Public Comment                                 Comment submitted by J. H. Matthews                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10803
EPA-HQ-OW-2018-0149-10804         Public Comment                                 Comment submitted by E. Garte                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10804
EPA-HQ-OW-2018-0149-10805         Public Comment                                 Comment submitted by A. Richardson                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10805
EPA-HQ-OW-2018-0149-10806         Public Comment                                 Comment submitted by A. Ancel-Wisner                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10806
EPA-HQ-OW-2018-0149-10807         Public Comment                                 Comment submitted by K. Matta                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10807
EPA-HQ-OW-2018-0149-10808         Public Comment                                 Comment submitted by R. Randall                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10808
EPA-HQ-OW-2018-0149-10809         Public Comment                                 Comment submitted by A. H. McCurdy                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10809
EPA-HQ-OW-2018-0149-10810         Public Comment                                 Comment submitted by M. Stone                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10810
EPA-HQ-OW-2018-0149-10811         Public Comment                                 Comment submitted by S. E. Thibault                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10811
EPA-HQ-OW-2018-0149-10812         Public Comment                                 Comment submitted by A. Adams                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10812
EPA-HQ-OW-2018-0149-10813         Public Comment                                 Comment submitted by D. Anderson                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10813
EPA-HQ-OW-2018-0149-10814         Public Comment                                 Comment submitted by L. Foshee                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10814
EPA-HQ-OW-2018-0149-10815         Public Comment                                 Comment submitted by Steven Md (no surname provided)   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10815
EPA-HQ-OW-2018-0149-10816         Public Comment                                 Comment submitted by B. Duroe                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10816
EPA-HQ-OW-2018-0149-10817         Public Comment                                 Comment submitted by G. Anderson                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10817
EPA-HQ-OW-2018-0149-10818         Public Comment                                 Comment submitted by E. Johnson                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10818
EPA-HQ-OW-2018-0149-10819         Public Comment                                 Comment submitted by S. Spacek                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10819
EPA-HQ-OW-2018-0149-10820         Public Comment                                 Comment submitted by R. Lis and S. Lake                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10820
EPA-HQ-OW-2018-0149-10821         Public Comment                                 Comment submitted by T. Greiner                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10821
EPA-HQ-OW-2018-0149-10822         Public Comment                                 Comment submitted by D. Boyle                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10822
EPA-HQ-OW-2018-0149-10823         Public Comment                                 Comment submitted by R. Fuentes                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10823
EPA-HQ-OW-2018-0149-10824         Public Comment                                 Comment submitted by P. L. Calvert                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10824
EPA-HQ-OW-2018-0149-10825         Public Comment                                 Comment submitted by A. F. Schlitz                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10825
EPA-HQ-OW-2018-0149-10826         Public Comment                                 Comment submitted by K. Reynolds                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10826
EPA-HQ-OW-2018-0149-10827         Public Comment                                 Comment submitted by R. Renner                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10827
EPA-HQ-OW-2018-0149-10828         Public Comment                                 Comment submitted by K. Griffin                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10828
EPA-HQ-OW-2018-0149-10829         Public Comment                                 Comment submitted by S. Burke                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10829
EPA-HQ-OW-2018-0149-10830         Public Comment                                 Comment submitted by A. Hallmark                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10830
EPA-HQ-OW-2018-0149-10831         Public Comment                                 Comment submitted by M. Jennings                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10831
EPA-HQ-OW-2018-0149-10832         Public Comment                                 Comment submitted by S. Sears                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10832
EPA-HQ-OW-2018-0149-10833         Public Comment                                 Comment submitted by J. Enders                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10833
EPA-HQ-OW-2018-0149-10834         Public Comment                                 Comment submitted by C. Witvliet                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10834
EPA-HQ-OW-2018-0149-10835         Public Comment                                 Comment submitted by K. Weber                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10835
EPA-HQ-OW-2018-0149-10836         Public Comment                                 Comment submitted by C. Burgmeier                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10836
EPA-HQ-OW-2018-0149-10837         Public Comment                                 Comment submitted by D. Peel                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10837
EPA-HQ-OW-2018-0149-10838         Public Comment                                 Comment submitted by J. Deveney                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10838
EPA-HQ-OW-2018-0149-10839         Public Comment                                 Comment submitted by J. Brink                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10839
EPA-HQ-OW-2018-0149-10840         Public Comment                                 Comment submitted by C. Johnson                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10840
EPA-HQ-OW-2018-0149-10841         Public Comment                                 Comment submitted by B. Francisco                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10841
EPA-HQ-OW-2018-0149-10842         Public Comment                                 Comment submitted by P. Endo                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10842
EPA-HQ-OW-2018-0149-10843         Public Comment                                 Comment submitted by R. Holden                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10843
EPA-HQ-OW-2018-0149-10844         Public Comment                                 Comment submitted by C. Ailanthus                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10844
EPA-HQ-OW-2018-0149-10845         Public Comment                                 Comment submitted by A. Morrison                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10845




                                                                                                                                                                                                           258 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 262 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-10846         Public Comment                                 Comment submitted by E. K. Worthington               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10846
EPA-HQ-OW-2018-0149-10847         Public Comment                                 Comment submitted by L. Schade                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10847
EPA-HQ-OW-2018-0149-10848         Public Comment                                 Comment submitted by M. Poisson                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10848
EPA-HQ-OW-2018-0149-10849         Public Comment                                 Comment submitted by M. Rakes                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10849
EPA-HQ-OW-2018-0149-10850         Public Comment                                 Comment submitted by D. D. Dow                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10850
EPA-HQ-OW-2018-0149-10851         Public Comment                                 Comment submitted by A. David                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10851
EPA-HQ-OW-2018-0149-10852         Public Comment                                 Comment submitted by B. Allen                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10852
EPA-HQ-OW-2018-0149-10853         Public Comment                                 Comment submitted by V. Sleger                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10853
EPA-HQ-OW-2018-0149-10854         Public Comment                                 Comment submitted by B. Goshe                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10854
EPA-HQ-OW-2018-0149-10855         Public Comment                                 Comment submitted by P. and S. Berrier               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10855
EPA-HQ-OW-2018-0149-10856         Public Comment                                 Comment submitted by S. Furtney                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10856
EPA-HQ-OW-2018-0149-10857         Public Comment                                 Comment submitted by R. C. Roberts                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10857
EPA-HQ-OW-2018-0149-10858         Public Comment                                 Comment submitted by R. Luczyski                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10858
EPA-HQ-OW-2018-0149-10859         Public Comment                                 Comment submitted by W. Masten                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10859
EPA-HQ-OW-2018-0149-10860         Public Comment                                 Comment submitted by Z. Wu                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10860
EPA-HQ-OW-2018-0149-10861         Public Comment                                 Comment submitted by P. Corley                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10861
EPA-HQ-OW-2018-0149-10862         Public Comment                                 Comment submitted by J. Thacker                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10862
EPA-HQ-OW-2018-0149-10863         Public Comment                                 Comment submitted by P. Dossey                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10863
EPA-HQ-OW-2018-0149-10864         Public Comment                                 Comment submitted by C. Johnson                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10864
EPA-HQ-OW-2018-0149-10865         Public Comment                                 Comment submitted by J. Wong                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10865
EPA-HQ-OW-2018-0149-10866         Public Comment                                 Comment submitted by V. Letelier                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10866
EPA-HQ-OW-2018-0149-10867         Public Comment                                 Comment submitted by P. Schwartz                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10867
EPA-HQ-OW-2018-0149-10868         Public Comment                                 Comment submitted by J. Washburn                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10868
EPA-HQ-OW-2018-0149-10869         Public Comment                                 Comment submitted by J. Dahlman                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10869
EPA-HQ-OW-2018-0149-10870         Public Comment                                 Comment submitted by M. Oakland                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10870
EPA-HQ-OW-2018-0149-10871         Public Comment                                 Comment submitted by N. Peebles                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10871
EPA-HQ-OW-2018-0149-10872         Public Comment                                 Comment submitted by D. Bieker                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10872
EPA-HQ-OW-2018-0149-10873         Public Comment                                 Comment submitted by L. Brenskelle                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10873
EPA-HQ-OW-2018-0149-10874         Public Comment                                 Comment submitted by J. Osterhout                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10874
EPA-HQ-OW-2018-0149-10875         Public Comment                                 Comment submitted by L. Fry                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10875
EPA-HQ-OW-2018-0149-10876         Public Comment                                 Comment submitted by N. Rollins                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10876
EPA-HQ-OW-2018-0149-10877         Public Comment                                 Comment submitted by R. C. Harvey                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10877
EPA-HQ-OW-2018-0149-10878         Public Comment                                 Comment submitted by R. G. Kinsey                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10878
EPA-HQ-OW-2018-0149-10879         Public Comment                                 Comment submitted by D. Erb                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10879
EPA-HQ-OW-2018-0149-10880         Public Comment                                 Comment submitted by E. Kostis                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10880
EPA-HQ-OW-2018-0149-10881         Public Comment                                 Comment submitted by G. Skibaq                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10881
EPA-HQ-OW-2018-0149-10882         Public Comment                                 Comment submitted by N. Church                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10882
EPA-HQ-OW-2018-0149-10883         Public Comment                                 Comment submitted by Astrid (no surname provided)    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10883
EPA-HQ-OW-2018-0149-10884         Public Comment                                 Comment submitted by S. Kendall                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10884
EPA-HQ-OW-2018-0149-10885         Public Comment                                 Comment submitted by H. Cleveland                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10885
EPA-HQ-OW-2018-0149-10886         Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10886
EPA-HQ-OW-2018-0149-10887         Public Comment                                 Comment submitted by K. Williams                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10887
EPA-HQ-OW-2018-0149-10888         Public Comment                                 Anonymous public comment                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10888
EPA-HQ-OW-2018-0149-10889         Public Comment                                 Comment submitted by K. Fisher                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10889
EPA-HQ-OW-2018-0149-10890         Public Comment                                 Comment submitted by T. C. White                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10890
EPA-HQ-OW-2018-0149-10891         Public Comment                                 Comment submitted by J. Ratliff                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10891
EPA-HQ-OW-2018-0149-10892         Public Comment                                 Comment submitted by C. Davison                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10892
EPA-HQ-OW-2018-0149-10893         Public Comment                                 Comment submitted by S. McIntosh                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10893
EPA-HQ-OW-2018-0149-10894         Public Comment                                 Comment submitted by L. Garland                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10894




                                                                                                                                                                                                         259 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 263 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                               URL
EPA-HQ-OW-2018-0149-10895         Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10895
EPA-HQ-OW-2018-0149-10896         Public Comment                                 Comment submitted by D. Gilmore                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10896
EPA-HQ-OW-2018-0149-10897         Public Comment                                 Comment submitted by D. Vinch                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10897
EPA-HQ-OW-2018-0149-10898         Public Comment                                 Comment submitted by M. Redmond-Scura                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10898
EPA-HQ-OW-2018-0149-10899         Public Comment                                 Comment submitted by J. W. McCaleb                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10899
EPA-HQ-OW-2018-0149-10900         Public Comment                                 Comment submitted by J. W. McCaleb                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10900
EPA-HQ-OW-2018-0149-10901         Public Comment                                 Comment submitted by B. Kamicker                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10901
EPA-HQ-OW-2018-0149-10902         Public Comment                                 Comment submitted by K. Anderson                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10902
EPA-HQ-OW-2018-0149-10903         Public Comment                                 Comment submitted by S. Hans                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10903
EPA-HQ-OW-2018-0149-10904         Public Comment                                 Comment submitted by J. McGrath                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10904
EPA-HQ-OW-2018-0149-10905         Public Comment                                 Comment submitted by A. Godwin                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10905
EPA-HQ-OW-2018-0149-10906         Public Comment                                 Comment submitted by C. Peterson                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10906
EPA-HQ-OW-2018-0149-10907         Public Comment                                 Comment submitted by W. Deegan                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10907
EPA-HQ-OW-2018-0149-10908         Public Comment                                 Comment submitted by T. Galica                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10908
EPA-HQ-OW-2018-0149-10909         Public Comment                                 Comment submitted by J. M. Hoey                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10909
EPA-HQ-OW-2018-0149-10910         Public Comment                                 Comment submitted by R. McInvale                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10910
EPA-HQ-OW-2018-0149-10911         Public Comment                                 Comment submitted by H. Bassett                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10911
EPA-HQ-OW-2018-0149-10912         Public Comment                                 Comment submitted by R. Pacheco                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10912
EPA-HQ-OW-2018-0149-10913         Public Comment                                 Comment submitted by H. Bryse-Harvey                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10913
EPA-HQ-OW-2018-0149-10914         Public Comment                                 Comment submitted by N. White                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10914
EPA-HQ-OW-2018-0149-10915         Public Comment                                 Comment submitted by A. Kossow                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10915
EPA-HQ-OW-2018-0149-10916         Public Comment                                 Comment submitted by B. Tremper                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10916
EPA-HQ-OW-2018-0149-10917         Public Comment                                 Comment submitted by P. Riggan                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10917
EPA-HQ-OW-2018-0149-10918         Public Comment                                 Comment submitted by L. Brown                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10918
EPA-HQ-OW-2018-0149-10919         Public Comment                                 Comment submitted by J. Brown                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10919
EPA-HQ-OW-2018-0149-10920         Public Comment                                 Comment submitted by M. Meek                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10920
EPA-HQ-OW-2018-0149-10921         Public Comment                                 Comment submitted by D. Kozlowski                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10921
EPA-HQ-OW-2018-0149-10922         Public Comment                                 Comment submitted by J. Nugent                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10922
EPA-HQ-OW-2018-0149-10923         Public Comment                                 Comment submitted by R. Spire                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10923
EPA-HQ-OW-2018-0149-10924         Public Comment                                 Comment submitted by L. Stevenson                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10924
EPA-HQ-OW-2018-0149-10925         Public Comment                                 Comment submitted by J. Mcallister                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10925
EPA-HQ-OW-2018-0149-10926         Public Comment                                 Comment submitted by P. Jeffreys                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10926
EPA-HQ-OW-2018-0149-10927         Public Comment                                 Comment submitted by D. Patton                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10927
EPA-HQ-OW-2018-0149-10928         Public Comment                                 Comment submitted by K. Mackin                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10928
EPA-HQ-OW-2018-0149-10929         Public Comment                                 Comment submitted by B. McKee                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10929
                                                                                 Comment submitted by Peter Jensen, Chairperson, Eagle Spring Lake
EPA-HQ-OW-2018-0149-10930         Public Comment                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10930
                                                                                 Management District
EPA-HQ-OW-2018-0149-10931         Public Comment                                 Comment submitted by P. Berry                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10931
                                                                                 Comment submitted by Ford Van Fossan, Conservation and Content
EPA-HQ-OW-2018-0149-10932         Public Comment                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10932
                                                                                 Manager, First Lite LLC
EPA-HQ-OW-2018-0149-10933         Public Comment                                 Comment submitted by J. P. O'Hearn                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10933
EPA-HQ-OW-2018-0149-10934         Public Comment                                 Comment submitted by V. and M. Coscia                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10934
EPA-HQ-OW-2018-0149-10935         Public Comment                                 Comment submitted by K. Pilgrim                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10935
EPA-HQ-OW-2018-0149-10936         Public Comment                                 Comment submitted by B. J. Clancy                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10936
EPA-HQ-OW-2018-0149-10937         Public Comment                                 Comment submitted by P. Jones                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10937
EPA-HQ-OW-2018-0149-10938         Public Comment                                 Comment submitted by M. Schramke                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10938
EPA-HQ-OW-2018-0149-10939         Public Comment                                 Comment submitted by G. Fox                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10939
EPA-HQ-OW-2018-0149-10940         Public Comment                                 Comment submitted by R. Boyden                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10940
EPA-HQ-OW-2018-0149-10941         Public Comment                                 Comment submitted by J. Lindsey                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10941




                                                                                                                                                                                                                        260 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 264 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                URL
EPA-HQ-OW-2018-0149-10942         Public Comment                                 Comment submitted by T. Dick                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10942
EPA-HQ-OW-2018-0149-10943         Public Comment                                 Comment submitted by L. Olsen                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10943
EPA-HQ-OW-2018-0149-10944         Public Comment                                 Comment submitted by K. Chou                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10944
EPA-HQ-OW-2018-0149-10945         Public Comment                                 Comment submitted by K. Dodd                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10945
EPA-HQ-OW-2018-0149-10946         Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10946
EPA-HQ-OW-2018-0149-10947         Public Comment                                 Comment submitted by M. O'Brien                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10947
EPA-HQ-OW-2018-0149-10948         Public Comment                                 Comment submitted by D. Speas                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10948
EPA-HQ-OW-2018-0149-10949         Public Comment                                 Comment submitted by W. Clarke                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10949
EPA-HQ-OW-2018-0149-10950         Public Comment                                 Comment submitted by E. Kurie                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10950
EPA-HQ-OW-2018-0149-10951         Public Comment                                 Comment submitted by M. Milner                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10951
EPA-HQ-OW-2018-0149-10952         Public Comment                                 Comment submitted by J. Chen                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10952
EPA-HQ-OW-2018-0149-10953         Public Comment                                 Comment submitted by D. Dunford                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10953
EPA-HQ-OW-2018-0149-10954         Public Comment                                 Comment submitted by H. Navle                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10954
EPA-HQ-OW-2018-0149-10955         Public Comment                                 Comment submitted by M. Johannessen                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10955
EPA-HQ-OW-2018-0149-10956         Public Comment                                 Comment submitted by H. Kingery                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10956
EPA-HQ-OW-2018-0149-10957         Public Comment                                 Comment submitted by S. Quinn                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10957
EPA-HQ-OW-2018-0149-10958         Public Comment                                 Comment submitted by R. Yih                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10958
EPA-HQ-OW-2018-0149-10959         Public Comment                                 Comment submitted by A. Borkhuis                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10959
EPA-HQ-OW-2018-0149-10960         Public Comment                                 Comment submitted by D. Urban                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10960
EPA-HQ-OW-2018-0149-10961         Public Comment                                 Comment submitted by G. Marshall                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10961
EPA-HQ-OW-2018-0149-10962         Public Comment                                 Comment submitted by M. Massey                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10962
EPA-HQ-OW-2018-0149-10963         Public Comment                                 Comment submitted by C. Loynd                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10963
EPA-HQ-OW-2018-0149-10964         Public Comment                                 Comment submitted by K. Ainsworth                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10964
EPA-HQ-OW-2018-0149-10965         Public Comment                                 Comment submitted by E. Low                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10965
EPA-HQ-OW-2018-0149-10966         Public Comment                                 Comment submitted by J. Schwarzmeier                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10966
EPA-HQ-OW-2018-0149-10967         Public Comment                                 Comment submitted by D. Heusinkveld                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10967
EPA-HQ-OW-2018-0149-10968         Public Comment                                 Comment submitted by M. Pellegrino                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10968
EPA-HQ-OW-2018-0149-10969         Public Comment                                 Comment submitted by S. Twight-Alexander                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10969
EPA-HQ-OW-2018-0149-10970         Public Comment                                 Comment submitted by S. Kalt                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10970
EPA-HQ-OW-2018-0149-10971         Public Comment                                 Comment submitted by J. Kneale                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10971
EPA-HQ-OW-2018-0149-10972         Public Comment                                 Comment submitted by I. Fischer                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10972
EPA-HQ-OW-2018-0149-10973         Public Comment                                 Comment submitted by N. A. Bishop                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10973
EPA-HQ-OW-2018-0149-10974         Public Comment                                 Comment submitted by P. Hartgraves                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10974
                                                                                 Comment submitted by Jill Silver, Executive Director, 10,000 Years
EPA-HQ-OW-2018-0149-10975         Public Comment                                                                                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10975
                                                                                 Institute
EPA-HQ-OW-2018-0149-10976         Public Comment                                 Comment submitted by J. Auster                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10976
EPA-HQ-OW-2018-0149-10977         Public Comment                                 Comment submitted by Z. Halverson                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10977
EPA-HQ-OW-2018-0149-10978         Public Comment                                 Comment submitted by M. Snyder                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10978
EPA-HQ-OW-2018-0149-10979         Public Comment                                 Comment submitted by N. Bowen                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10979
EPA-HQ-OW-2018-0149-10980         Public Comment                                 Comment submitted by M. S. Kimzey                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10980
EPA-HQ-OW-2018-0149-10981         Public Comment                                 Comment submitted by W. Bradley                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10981
EPA-HQ-OW-2018-0149-10982         Public Comment                                 Comment submitted by K. Morkert                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10982
EPA-HQ-OW-2018-0149-10983         Public Comment                                 Comment submitted by R. Beach                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10983
EPA-HQ-OW-2018-0149-10984         Public Comment                                 Anonymous public comment                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10984
EPA-HQ-OW-2018-0149-10985         Public Comment                                 Comment submitted by L. Eustis                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10985
EPA-HQ-OW-2018-0149-10986         Public Comment                                 Comment submitted by K. Bayha                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10986
EPA-HQ-OW-2018-0149-10987         Public Comment                                 Comment submitted by J. White                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10987
EPA-HQ-OW-2018-0149-10988         Public Comment                                 Comment submitted by B. Dickison                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10988
EPA-HQ-OW-2018-0149-10989         Public Comment                                 Comment submitted by M. Wilson                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10989




                                                                                                                                                                                                                         261 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 265 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                       URL
EPA-HQ-OW-2018-0149-10990         Public Comment                                 Comment submitted by S. Wilson                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10990
EPA-HQ-OW-2018-0149-10991         Public Comment                                 Comment submitted by C. Clement                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10991
EPA-HQ-OW-2018-0149-10992         Public Comment                                 Comment submitted by L. Petering                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10992
EPA-HQ-OW-2018-0149-10993         Public Comment                                 Comment submitted by M. Anderson                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10993
EPA-HQ-OW-2018-0149-10994         Public Comment                                 Anonymous public comment                                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10994
EPA-HQ-OW-2018-0149-10995         Public Comment                                 Comment submitted by C. Wagley                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10995
EPA-HQ-OW-2018-0149-10996         Public Comment                                 Comment submitted by M. Ekstrand                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10996
EPA-HQ-OW-2018-0149-10997         Public Comment                                 Comment submitted by G. Kramer-Dodd                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10997
EPA-HQ-OW-2018-0149-10998         Public Comment                                 Comment submitted by W. Bouzard                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10998
EPA-HQ-OW-2018-0149-10999         Public Comment                                 Comment submitted by F. Strickert                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-10999
EPA-HQ-OW-2018-0149-11000         Public Comment                                 Comment submitted by D. Adams                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11000
EPA-HQ-OW-2018-0149-11001         Public Comment                                 Comment submitted by D. Land                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11001
EPA-HQ-OW-2018-0149-11002         Public Comment                                 Comment submitted by A. Keller                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11002
EPA-HQ-OW-2018-0149-11003         Public Comment                                 Comment submitted by M. Gordon                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11003
EPA-HQ-OW-2018-0149-11004         Public Comment                                 Comment submitted by G. Gregg                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11004
EPA-HQ-OW-2018-0149-11005         Public Comment                                 Comment submitted by G. Gregg                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11005
EPA-HQ-OW-2018-0149-11006         Public Comment                                 Comment submitted by A. Brewer                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11006
EPA-HQ-OW-2018-0149-11007         Public Comment                                 Comment submitted by J. Klein                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11007
EPA-HQ-OW-2018-0149-11008         Public Comment                                 Comment submitted by J. Noles                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11008
EPA-HQ-OW-2018-0149-11009         Public Comment                                 Comment submitted by Patti (surname not provided)                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11009
EPA-HQ-OW-2018-0149-11010         Public Comment                                 Comment submitted by R. Shafer                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11010
EPA-HQ-OW-2018-0149-11011         Public Comment                                 Comment submitted by M. Curiak                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11011
EPA-HQ-OW-2018-0149-11012         Public Comment                                 Comment submitted by M. Genaze                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11012
                                                                                 Comment submitted by Natalie Washburn, and Jeanne Wetzel Chinn,
EPA-HQ-OW-2018-0149-11013         Public Comment                                 Chair, Conservation Affairs Committee, San Francisco Bay Area Chapter of    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11013
                                                                                 The Wildlife Society (TWS)
EPA-HQ-OW-2018-0149-11014         Public Comment                                 Comment submitted by F. Hugg                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11014
                                                                                 Comment submitted by Emily Creely, President and PWS
EPA-HQ-OW-2018-0149-11015         Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11015
                                                                                 Environmental Specialist, Alaska Chapter of Society of Wetland Scientists
EPA-HQ-OW-2018-0149-11016         Public Comment                                 Comment submitted by W. Maynard                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11016
EPA-HQ-OW-2018-0149-11017         Public Comment                                 Comment submitted by G. Reich                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11017
EPA-HQ-OW-2018-0149-11018         Public Comment                                 Comment submitted by G. Anderson                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11018
EPA-HQ-OW-2018-0149-11019         Public Comment                                 Comment submitted by G. McClintock                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11019
                                                                                 Comment submitted by Sara Reid Herman, State President, California
EPA-HQ-OW-2018-0149-11020         Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11020
                                                                                 Women for Agriculture
EPA-HQ-OW-2018-0149-11021         Public Comment                                 Comment submitted by E. Rosenbaum                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11021
                                                                                 Mass Comment Campaign sponsored by Clean Water Action - Sample
EPA-HQ-OW-2018-0149-11022         Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11022
                                                                                 attached (paper)
EPA-HQ-OW-2018-0149-11023         Public Comment                                 Comment submitted by B. BIrnbaum                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11023
EPA-HQ-OW-2018-0149-11024         Public Comment                                 Comment submitted by A. Di Fiore-Will                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11024
EPA-HQ-OW-2018-0149-11025         Public Comment                                 Comment submitted by S. Moore                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11025
EPA-HQ-OW-2018-0149-11026         Public Comment                                 Comment submitted by C. Whitver                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11026
EPA-HQ-OW-2018-0149-11027         Public Comment                                 Comment submitted by N. Pang                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11027
EPA-HQ-OW-2018-0149-11028         Public Comment                                 Comment submitted by M. College                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11028
EPA-HQ-OW-2018-0149-11029         Public Comment                                 Comment submitted by L. Johnson                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11029
EPA-HQ-OW-2018-0149-11030         Public Comment                                 Comment submitted by R. Allsup                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11030
EPA-HQ-OW-2018-0149-11031         Public Comment                                 Comment submitted by Charlotte Brett, Empire Environmental Partners         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11031




                                                                                                                                                                                                                                262 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 266 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                    URL
                                                                                 Comment submitted by Max A. Zuni, Governor, Office of the Governor,
EPA-HQ-OW-2018-0149-11032         Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11032
                                                                                 Pueblo of Isleta
EPA-HQ-OW-2018-0149-11033         Public Comment                                 Comment submitted by Karen MacKnight, Matlock Roofing, Inc.              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11033
                                                                                 Comment submitted by Jeanette Wolfley, Supervising Attorney, UNM
EPA-HQ-OW-2018-0149-11034         Public Comment                                 School of Law and James Grieco, Clinical Student, UNM School of Law      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11034
                                                                                 Natural Resources and Environmental Law Clinic, Pueblo of Pojoaque
EPA-HQ-OW-2018-0149-11035         Public Comment                                 Comment submitted by N. Carolin                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11035
EPA-HQ-OW-2018-0149-11036         Public Comment                                 Comment submitted by T. Martin                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11036
EPA-HQ-OW-2018-0149-11037         Public Comment                                 Comment submitted by S. Kelly                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11037
EPA-HQ-OW-2018-0149-11038         Public Comment                                 Comment submitted by J. Follensbee                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11038
                                                                                 Comment submitted by Keith Dencklau, President, Iowa Drainage District
EPA-HQ-OW-2018-0149-11039         Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11039
                                                                                 Association (IDDA)
EPA-HQ-OW-2018-0149-11040         Public Comment                                 Comment submitted by C. L. Alcantar                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11040
EPA-HQ-OW-2018-0149-11041         Public Comment                                 Comment submitted by J. Turner                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11041
EPA-HQ-OW-2018-0149-11042         Public Comment                                 Comment submitted by L. Pierce                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11042
EPA-HQ-OW-2018-0149-11043         Public Comment                                 Comment submitted by E. Kraemer                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11043
EPA-HQ-OW-2018-0149-11044         Public Comment                                 Comment submitted by S. Furlong                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11044
EPA-HQ-OW-2018-0149-11045         Public Comment                                 Comment submitted by R. Herrmann                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11045
EPA-HQ-OW-2018-0149-11046         Public Comment                                 Comment submitted by J. Baker                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11046
EPA-HQ-OW-2018-0149-11047         Public Comment                                 Comment submitted by W. Smith                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11047
EPA-HQ-OW-2018-0149-11048         Public Comment                                 Comment submitted by R. Smeltz                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11048
EPA-HQ-OW-2018-0149-11049         Public Comment                                 Comment submitted by M. Mazurczyk                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11049
EPA-HQ-OW-2018-0149-11050         Public Comment                                 Comment submitted by R. McNutt                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11050
EPA-HQ-OW-2018-0149-11051         Public Comment                                 Comment submitted by L. Fordjour                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11051
EPA-HQ-OW-2018-0149-11052         Public Comment                                 Comment submitted by L. Cirigliano                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11052
EPA-HQ-OW-2018-0149-11053         Public Comment                                 Comment submitted by T. Lequire-Schott                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11053
EPA-HQ-OW-2018-0149-11054         Public Comment                                 Comment submitted by D. Pritchard                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11054
EPA-HQ-OW-2018-0149-11055         Public Comment                                 Comment submitted by B. and C. Schultz                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11055
EPA-HQ-OW-2018-0149-11056         Public Comment                                 Comment submitted by J. Stern                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11056
EPA-HQ-OW-2018-0149-11057         Public Comment                                 Comment submitted by G. Theodoridis                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11057
EPA-HQ-OW-2018-0149-11058         Public Comment                                 Comment submitted by G. Woodbury                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11058
EPA-HQ-OW-2018-0149-11059         Public Comment                                 Comment submitted by T. and D. Patton                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11059
EPA-HQ-OW-2018-0149-11060         Public Comment                                 Comment submitted by D. Hales                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11060
EPA-HQ-OW-2018-0149-11061         Public Comment                                 Comment submitted by T. Brainerd                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11061
EPA-HQ-OW-2018-0149-11062         Public Comment                                 Comment submitted by C. Whitworth                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11062
EPA-HQ-OW-2018-0149-11063         Public Comment                                 Comment submitted by C. Ashley                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11063
EPA-HQ-OW-2018-0149-11064         Public Comment                                 Comment submitted by P. Davis                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11064
EPA-HQ-OW-2018-0149-11065         Public Comment                                 Comment submitted by J. Books                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11065
EPA-HQ-OW-2018-0149-11066         Public Comment                                 Comment submitted by T. Doherty                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11066
EPA-HQ-OW-2018-0149-11067         Public Comment                                 Comment submitted by K. Schmidt                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11067
EPA-HQ-OW-2018-0149-11068         Public Comment                                 Comment submitted by J. Sinegal                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11068
EPA-HQ-OW-2018-0149-11069         Public Comment                                 Comment submitted by K. Wesolowski                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11069
EPA-HQ-OW-2018-0149-11070         Public Comment                                 Comment submitted by K. Hogan                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11070
EPA-HQ-OW-2018-0149-11071         Public Comment                                 Comment submitted by L. Mack                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11071
                                                                                 Comment submitted by Larry Gullett, Executive Director, Johnson County
EPA-HQ-OW-2018-0149-11072         Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11072
                                                                                 Conservation Board
EPA-HQ-OW-2018-0149-11073         Public Comment                                 Comment submitted by E. Davis                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11073
EPA-HQ-OW-2018-0149-11074         Public Comment                                 Comment submitted by A. Neff                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11074




                                                                                                                                                                                                                             263 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 267 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                    URL
EPA-HQ-OW-2018-0149-11075         Public Comment                                 Comment submitted by D. Huntington                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11075
EPA-HQ-OW-2018-0149-11076         Public Comment                                 Comment submitted by L. Anderson                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11076
EPA-HQ-OW-2018-0149-11077         Public Comment                                 Comment submitted by B. Kuehl                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11077
                                                                                 Comment submitted by Gregory H. Robertson, Chief Public Works Officer,
EPA-HQ-OW-2018-0149-11078         Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11078
                                                                                 Missoula County, Montana
EPA-HQ-OW-2018-0149-11079         Public Comment                                 Comment submitted by M. Mayhew                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11079
EPA-HQ-OW-2018-0149-11080         Public Comment                                 Comment submitted by R. K Menaul                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11080
EPA-HQ-OW-2018-0149-11081         Public Comment                                 Comment submitted by N. Bridgeman                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11081
EPA-HQ-OW-2018-0149-11082         Public Comment                                 Comment submitted by A. Wilks                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11082
EPA-HQ-OW-2018-0149-11083         Public Comment                                 Comment submitted by E. Shaw                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11083
EPA-HQ-OW-2018-0149-11084         Public Comment                                 Comment submitted by S. K. Belmont                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11084
EPA-HQ-OW-2018-0149-11085         Public Comment                                 Comment submitted by R. D. Barry                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11085
EPA-HQ-OW-2018-0149-11086         Public Comment                                 Comment submitted by A. Rhea                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11086
EPA-HQ-OW-2018-0149-11087         Public Comment                                 Comment submitted by S. Boucher                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11087
EPA-HQ-OW-2018-0149-11088         Public Comment                                 Comment submitted by D. Albers                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11088
EPA-HQ-OW-2018-0149-11089         Public Comment                                 Comment submitted by D. Louie                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11089
EPA-HQ-OW-2018-0149-11090         Public Comment                                 Comment submitted by M. Pearson                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11090
EPA-HQ-OW-2018-0149-11091         Public Comment                                 Comment submitted by A. Brase                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11091
EPA-HQ-OW-2018-0149-11092         Public Comment                                 Comment submitted by D. Swanson                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11092
EPA-HQ-OW-2018-0149-11093         Public Comment                                 Comment submitted by C. Engel                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11093
EPA-HQ-OW-2018-0149-11094         Public Comment                                 Comment submitted by H. Rothstein                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11094
EPA-HQ-OW-2018-0149-11095         Public Comment                                 Comment submitted by S. N. Cioffi                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11095
EPA-HQ-OW-2018-0149-11096         Public Comment                                 Comment submitted by T. Gerrodette                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11096
EPA-HQ-OW-2018-0149-11097         Public Comment                                 Comment submitted by D. Vath                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11097
EPA-HQ-OW-2018-0149-11098         Public Comment                                 Comment submitted by M. Chetelat                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11098
EPA-HQ-OW-2018-0149-11099         Public Comment                                 Comment submitted by Z. Razor                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11099
EPA-HQ-OW-2018-0149-11100         Public Comment                                 Comment submitted by J. Sims                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11100
                                                                                 Comment submitted by Nancy Mueller, Manager, New York State
EPA-HQ-OW-2018-0149-11101         Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11101
                                                                                 Federation of Lake Associations (NYSFOLA)
EPA-HQ-OW-2018-0149-11102         Public Comment                                 Comment submitted by W. Carpenter                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11102
EPA-HQ-OW-2018-0149-11103         Public Comment                                 Comment submitted by Stephen Kunz, Schmid & Company, Inc.                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11103
                                                                                 Comment submitted by Sandy Collins, Primary Conservator, Friends of
EPA-HQ-OW-2018-0149-11104         Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11104
                                                                                 Accotink Creek
EPA-HQ-OW-2018-0149-11105         Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11105
EPA-HQ-OW-2018-0149-11106         Public Comment                                 Comment submitted by D. Espe                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11106
EPA-HQ-OW-2018-0149-11107         Public Comment                                 Comment submitted by A. Swanson                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11107
EPA-HQ-OW-2018-0149-11108         Public Comment                                 Comment submitted by B. Potkrajac                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11108
EPA-HQ-OW-2018-0149-11109         Public Comment                                 Comment submitted by D. Pattara                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11109
EPA-HQ-OW-2018-0149-11110         Public Comment                                 Comment submitted by O. and B. Wilson                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11110
EPA-HQ-OW-2018-0149-11111         Public Comment                                 Comment submitted by A. Budzynski                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11111
EPA-HQ-OW-2018-0149-11112         Public Comment                                 Comment submitted by E. Manus                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11112
EPA-HQ-OW-2018-0149-11113         Public Comment                                 Comment submitted by A. Cramer                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11113
EPA-HQ-OW-2018-0149-11114         Public Comment                                 Comment submitted by L. Westergaard                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11114
EPA-HQ-OW-2018-0149-11115         Public Comment                                 Comment submitted by M. Vellutini                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11115
EPA-HQ-OW-2018-0149-11116         Public Comment                                 Comment submitted by C. Evans                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11116
EPA-HQ-OW-2018-0149-11117         Public Comment                                 Comment submitted by A. Putnam                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11117
EPA-HQ-OW-2018-0149-11118         Public Comment                                 Comment submitted by A. Baity                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11118
EPA-HQ-OW-2018-0149-11119         Public Comment                                 Comment submitted by J. Rossbach                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11119
EPA-HQ-OW-2018-0149-11120         Public Comment                                 Comment submitted by D. Tolar                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11120




                                                                                                                                                                                                                             264 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 268 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                              URL
EPA-HQ-OW-2018-0149-11121         Public Comment                                 Comment submitted by L. Close                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11121
EPA-HQ-OW-2018-0149-11122         Public Comment                                 Comment submitted by J. McCleery                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11122
EPA-HQ-OW-2018-0149-11123         Public Comment                                 Comment submitted by F. Cathcart                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11123
EPA-HQ-OW-2018-0149-11124         Public Comment                                 Comment submitted by N. Bailey                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11124
EPA-HQ-OW-2018-0149-11125         Public Comment                                 Comment submitted by T. LaLonde                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11125
EPA-HQ-OW-2018-0149-11126         Public Comment                                 Comment submitted by B. Griffiths (Part 3)                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11126
EPA-HQ-OW-2018-0149-11127         Public Comment                                 Comment submitted by B. Griffiths (Part 2)                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11127
EPA-HQ-OW-2018-0149-11128         Public Comment                                 Comment submitted by B. Griffiths (Part 1)                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11128
EPA-HQ-OW-2018-0149-11129         Public Comment                                 Comment submitted by W. Mee                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11129
                                                                                 Comment submitted by Fred Reimherr, Conservation Chair, Stonefly
EPA-HQ-OW-2018-0149-11130         Public Comment                                                                                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11130
                                                                                 Society Chapter of Trout Unlimited
EPA-HQ-OW-2018-0149-11131         Public Comment                                 Comment submitted by L. Ward                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11131
EPA-HQ-OW-2018-0149-11132         Public Comment                                 Comment submitted by K. Huber                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11132
EPA-HQ-OW-2018-0149-11133         Public Comment                                 Comment submitted by J. Laciano                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11133
EPA-HQ-OW-2018-0149-11134         Public Comment                                 Comment submitted by K. Castelli                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11134
EPA-HQ-OW-2018-0149-11135         Public Comment                                 Comment submitted by N. Hall-Skank                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11135
EPA-HQ-OW-2018-0149-11136         Public Comment                                 Comment submitted by M. Ripple                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11136
EPA-HQ-OW-2018-0149-11137         Public Comment                                 Comment submitted by M. Thompson                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11137
EPA-HQ-OW-2018-0149-11138         Public Comment                                 Comment submitted by M. Grace                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11138
EPA-HQ-OW-2018-0149-11139         Public Comment                                 Comment submitted by A. Carre-Burritt                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11139
EPA-HQ-OW-2018-0149-11140         Public Comment                                 Comment submitted by S. Murphy                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11140
EPA-HQ-OW-2018-0149-11141         Public Comment                                 Comment submitted by S. Wiedmaier                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11141
EPA-HQ-OW-2018-0149-11142         Public Comment                                 Comment submitted by C. Fox                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11142
EPA-HQ-OW-2018-0149-11143         Public Comment                                 Comment submitted by E. Peters                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11143
EPA-HQ-OW-2018-0149-11144         Public Comment                                 Comment submitted by S. Elliott                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11144
EPA-HQ-OW-2018-0149-11145         Public Comment                                 Comment submitted by A. Reintjes                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11145
EPA-HQ-OW-2018-0149-11146         Public Comment                                 Comment submitted by L. Kain                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11146
EPA-HQ-OW-2018-0149-11147         Public Comment                                 Comment submitted by E. Klain                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11147
EPA-HQ-OW-2018-0149-11148         Public Comment                                 Comment submitted by P. Cheek                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11148
EPA-HQ-OW-2018-0149-11149         Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11149
EPA-HQ-OW-2018-0149-11150         Public Comment                                 Comment submitted by K. Blackburn et al.                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11150
EPA-HQ-OW-2018-0149-11151         Public Comment                                 Comment submitted by L. Heckart                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11151
EPA-HQ-OW-2018-0149-11152         Public Comment                                 Comment submitted by N. Wright                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11152
EPA-HQ-OW-2018-0149-11153         Public Comment                                 Comment submitted by J. Lichter                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11153
EPA-HQ-OW-2018-0149-11154         Public Comment                                 Comment submitted by D. VanBuecken                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11154
EPA-HQ-OW-2018-0149-11155         Public Comment                                 Comment submitted by T. Tilden-Smith                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11155
EPA-HQ-OW-2018-0149-11156         Public Comment                                 Comment submitted by D. G. Jones                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11156
EPA-HQ-OW-2018-0149-11157         Public Comment                                 Comment submitted by M. R. Hensley                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11157
EPA-HQ-OW-2018-0149-11158         Public Comment                                 Comment submitted by B. Brister                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11158
EPA-HQ-OW-2018-0149-11159         Public Comment                                 Comment submitted by B. Mobley                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11159
EPA-HQ-OW-2018-0149-11160         Public Comment                                 Comment submitted by H. Leach                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11160
EPA-HQ-OW-2018-0149-11161         Public Comment                                 Comment submitted by J. Jansens                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11161
EPA-HQ-OW-2018-0149-11162         Public Comment                                 Comment submitted by W. Thomas                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11162
EPA-HQ-OW-2018-0149-11163         Public Comment                                 Comment submitted by D. Clayton                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11163
EPA-HQ-OW-2018-0149-11164         Public Comment                                 Comment submitted by M. Serruto                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11164
EPA-HQ-OW-2018-0149-11165         Public Comment                                 Anonymous public comment                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11165
EPA-HQ-OW-2018-0149-11166         Public Comment                                 Comment submitted by L. Johnson                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11166
EPA-HQ-OW-2018-0149-11167         Public Comment                                 Comment submitted by R. Connell                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11167
EPA-HQ-OW-2018-0149-11168         Public Comment                                 Comment submitted by J. Rinehart                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11168




                                                                                                                                                                                                                       265 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 269 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                URL
EPA-HQ-OW-2018-0149-11169         Public Comment                                 Comment submitted by B. Hlodnicki                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11169
EPA-HQ-OW-2018-0149-11170         Public Comment                                 Comment submitted by L. Thompson                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11170
EPA-HQ-OW-2018-0149-11171         Public Comment                                 Comment submitted by S. Boynton                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11171
EPA-HQ-OW-2018-0149-11172         Public Comment                                 Comment submitted by P. Rowland                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11172
EPA-HQ-OW-2018-0149-11173         Public Comment                                 Comment submitted by E. Tomb                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11173
EPA-HQ-OW-2018-0149-11174         Public Comment                                 Comment submitted by D. Miller                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11174
EPA-HQ-OW-2018-0149-11175         Public Comment                                 Comment submitted by S. Johnson                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11175
EPA-HQ-OW-2018-0149-11176         Public Comment                                 Comment submitted by A. Griffin                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11176
EPA-HQ-OW-2018-0149-11177         Public Comment                                 Comment submitted by S. Fahinger                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11177
EPA-HQ-OW-2018-0149-11178         Public Comment                                 Comment submitted by E. Jernigan                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11178
EPA-HQ-OW-2018-0149-11179         Public Comment                                 Comment submitted by T. Chojnacki                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11179
EPA-HQ-OW-2018-0149-11180         Public Comment                                 Comment submitted by David (no surname provided)     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11180
EPA-HQ-OW-2018-0149-11181         Public Comment                                 Comment submitted by B. Walker                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11181
EPA-HQ-OW-2018-0149-11182         Public Comment                                 Comment submitted by W. Poindexter                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11182
EPA-HQ-OW-2018-0149-11183         Public Comment                                 Comment submitted by R. Weissler                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11183
EPA-HQ-OW-2018-0149-11184         Public Comment                                 Comment submitted by M. Kelley                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11184
EPA-HQ-OW-2018-0149-11185         Public Comment                                 Comment submitted by K. Winchell                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11185
EPA-HQ-OW-2018-0149-11186         Public Comment                                 Comment submitted by M. Amick                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11186
EPA-HQ-OW-2018-0149-11187         Public Comment                                 Comment submitted by S. Mullins                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11187
EPA-HQ-OW-2018-0149-11188         Public Comment                                 Comment submitted by A. Ellstrom                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11188
EPA-HQ-OW-2018-0149-11189         Public Comment                                 Comment submitted by K. Mauney                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11189
EPA-HQ-OW-2018-0149-11190         Public Comment                                 Comment submitted by M. L. Perry                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11190
EPA-HQ-OW-2018-0149-11191         Public Comment                                 Comment submitted by A. Haugen                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11191
EPA-HQ-OW-2018-0149-11192         Public Comment                                 Comment submitted by S. Foster                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11192
EPA-HQ-OW-2018-0149-11193         Public Comment                                 Comment submitted by J. Christo                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11193
EPA-HQ-OW-2018-0149-11194         Public Comment                                 Comment submitted by L. D. Johnson                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11194
EPA-HQ-OW-2018-0149-11195         Public Comment                                 Comment submitted by R. D. Fisher                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11195
EPA-HQ-OW-2018-0149-11196         Public Comment                                 Comment submitted by J. Klein                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11196
EPA-HQ-OW-2018-0149-11197         Public Comment                                 Comment submitted by M. Maddox                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11197
EPA-HQ-OW-2018-0149-11198         Public Comment                                 Comment submitted by T. Brausen                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11198
EPA-HQ-OW-2018-0149-11199         Public Comment                                 Comment submitted by H. Melone                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11199
EPA-HQ-OW-2018-0149-11200         Public Comment                                 Comment submitted by H. Wohl                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11200
EPA-HQ-OW-2018-0149-11201         Public Comment                                 Comment submitted by A. Pearce                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11201
EPA-HQ-OW-2018-0149-11202         Public Comment                                 Comment submitted by T. Frantzich                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11202
EPA-HQ-OW-2018-0149-11203         Public Comment                                 Comment submitted by H. Jorgensen                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11203
EPA-HQ-OW-2018-0149-11204         Public Comment                                 Comment submitted by L. Roland                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11204
EPA-HQ-OW-2018-0149-11205         Public Comment                                 Comment submitted by L. Miranda                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11205
EPA-HQ-OW-2018-0149-11206         Public Comment                                 Comment submitted by R. Brown                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11206
EPA-HQ-OW-2018-0149-11207         Public Comment                                 Comment submitted by R. Becker                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11207
EPA-HQ-OW-2018-0149-11208         Public Comment                                 Comment submitted by M. Ford                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11208
EPA-HQ-OW-2018-0149-11209         Public Comment                                 Comment submitted by P. Andrews                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11209
EPA-HQ-OW-2018-0149-11210         Public Comment                                 Comment submitted by H. Kacser                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11210
EPA-HQ-OW-2018-0149-11211         Public Comment                                 Comment submitted by D. F. Jacobs                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11211
EPA-HQ-OW-2018-0149-11212         Public Comment                                 Comment submitted by S. Terrell                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11212
EPA-HQ-OW-2018-0149-11213         Public Comment                                 Comment submitted by D. Cowans                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11213
EPA-HQ-OW-2018-0149-11214         Public Comment                                 Comment submitted by C. J. Valenti                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11214
EPA-HQ-OW-2018-0149-11215         Public Comment                                 Comment submitted by M. Hahn                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11215
EPA-HQ-OW-2018-0149-11216         Public Comment                                 Comment submitted by M. Pederson                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11216
EPA-HQ-OW-2018-0149-11217         Public Comment                                 Comment submitted by S. Radler                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11217




                                                                                                                                                                                                         266 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 270 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                   URL
EPA-HQ-OW-2018-0149-11218         Public Comment                                 Comment submitted by P. Malone                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11218
EPA-HQ-OW-2018-0149-11219         Public Comment                                 Comment submitted by D. Monke                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11219
EPA-HQ-OW-2018-0149-11220         Public Comment                                 Comment submitted by A. Hartnett                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11220
EPA-HQ-OW-2018-0149-11221         Public Comment                                 Comment submitted by A. Milani                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11221
EPA-HQ-OW-2018-0149-11222         Public Comment                                 Comment submitted by M. Bishop                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11222
EPA-HQ-OW-2018-0149-11223         Public Comment                                 Comment submitted by J. Bissar                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11223
EPA-HQ-OW-2018-0149-11224         Public Comment                                 Comment submitted by C. Beattie                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11224
EPA-HQ-OW-2018-0149-11225         Public Comment                                 Comment submitted by D. Hainey                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11225
EPA-HQ-OW-2018-0149-11226         Public Comment                                 Comment submitted by Dianne (surname illegible)                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11226
EPA-HQ-OW-2018-0149-11227         Public Comment                                 Comment submitted by G. DeMarce                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11227
EPA-HQ-OW-2018-0149-11228         Public Comment                                 Comment submitted by M. Hollar                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11228
EPA-HQ-OW-2018-0149-11229         Public Comment                                 Comment submitted by K. Holm                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11229
EPA-HQ-OW-2018-0149-11230         Public Comment                                 Comment submitted by A. Kamin                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11230
EPA-HQ-OW-2018-0149-11231         Public Comment                                 Comment submitted by J. E. Vancil                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11231
EPA-HQ-OW-2018-0149-11232         Public Comment                                 Comment submitted by W. H. Miller                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11232
EPA-HQ-OW-2018-0149-11233         Public Comment                                 Comment submitted by M. Ball                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11233
EPA-HQ-OW-2018-0149-11234         Public Comment                                 Comment submitted by C. Ormond                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11234
EPA-HQ-OW-2018-0149-11235         Public Comment                                 Comment submitted by M. Campanis                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11235
EPA-HQ-OW-2018-0149-11236         Public Comment                                 Comment submitted by H. Zorman                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11236
EPA-HQ-OW-2018-0149-11237         Public Comment                                 Comment submitted by R. Hildreth                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11237
EPA-HQ-OW-2018-0149-11238         Public Comment                                 Comment submitted by P. Dolan                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11238
EPA-HQ-OW-2018-0149-11239         Public Comment                                 Comment submitted by R. Landenberger                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11239
                                                                                 Comment submitted by Peter Else, Chair, Lower San Pedro Watershed
EPA-HQ-OW-2018-0149-11240         Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11240
                                                                                 Alliance
                                                                                 Comment submitted by Alice Hudson Pell, Associate Director, Tennessee
EPA-HQ-OW-2018-0149-11241         Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11241
                                                                                 Parks & Greenways Foundation
EPA-HQ-OW-2018-0149-11242         Public Comment                                 Comment submitted by A. Webster                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11242
EPA-HQ-OW-2018-0149-11243         Public Comment                                 Comment submitted by M. Lee-Buss                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11243
EPA-HQ-OW-2018-0149-11244         Public Comment                                 Comment submitted by A. Thompson                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11244
                                                                                 Comment submitted by Lindsay Eanet, Executive Director, Northcenter
EPA-HQ-OW-2018-0149-11245         Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11245
                                                                                 Chamber of Commerce
EPA-HQ-OW-2018-0149-11246         Public Comment                                 Comment submitted by D. Eklund                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11246
EPA-HQ-OW-2018-0149-11247         Public Comment                                 Comment submitted by S. K. Margoshes                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11247
EPA-HQ-OW-2018-0149-11248         Public Comment                                 Comment submitted by L. Heller                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11248
EPA-HQ-OW-2018-0149-11249         Public Comment                                 Comment submitted by N. Shea                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11249
EPA-HQ-OW-2018-0149-11250         Public Comment                                 Comment submitted by R. Davison                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11250
EPA-HQ-OW-2018-0149-11251         Public Comment                                 Comment submitted by D. and L. Jones                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11251
                                                                                 Comment submitted by Barbara Dinkins, Senior Scientist and Owner,
EPA-HQ-OW-2018-0149-11252         Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11252
                                                                                 Dinkins Biological Consulting, LLC
EPA-HQ-OW-2018-0149-11253         Public Comment                                 Comment submitted by C. Simpson                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11253
EPA-HQ-OW-2018-0149-11254         Public Comment                                 Comment submitted by D. Crockett                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11254
EPA-HQ-OW-2018-0149-11255         Public Comment                                 Comment submitted by R. Edelmann                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11255
EPA-HQ-OW-2018-0149-11256         Public Comment                                 Comment submitted by C. Forman                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11256
EPA-HQ-OW-2018-0149-11257         Public Comment                                 Comment submitted by S. Kozacek                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11257
EPA-HQ-OW-2018-0149-11258         Public Comment                                 Comment submitted by C. Richt                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11258
EPA-HQ-OW-2018-0149-11259         Public Comment                                 Comment submitted by N. Horton                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11259
EPA-HQ-OW-2018-0149-11260         Public Comment                                 Comment submitted by D. E. Mullikin                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11260
EPA-HQ-OW-2018-0149-11261         Public Comment                                 Comment submitted by G. Janzen                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11261
EPA-HQ-OW-2018-0149-11262         Public Comment                                 Comment submitted by P. Shaw                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11262




                                                                                                                                                                                                                            267 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 271 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                               URL
EPA-HQ-OW-2018-0149-11263         Public Comment                                 Comment submitted by D. Temple                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11263
EPA-HQ-OW-2018-0149-11264         Public Comment                                 Comment submitted by J. Siegwald                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11264
EPA-HQ-OW-2018-0149-11265         Public Comment                                 Comment submitted by J. Hubbard                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11265
EPA-HQ-OW-2018-0149-11266         Public Comment                                 Comment submitted by W. Maynard                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11266
EPA-HQ-OW-2018-0149-11267         Public Comment                                 Comment submitted by B. Soltwedel                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11267
EPA-HQ-OW-2018-0149-11268         Public Comment                                 Comment submitted by K. Lyman                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11268
EPA-HQ-OW-2018-0149-11269         Public Comment                                 Comment submitted by M. Sober                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11269
EPA-HQ-OW-2018-0149-11270         Public Comment                                 Comment submitted by J. Sheline                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11270
EPA-HQ-OW-2018-0149-11271         Public Comment                                 Comment submitted by J. Best                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11271
EPA-HQ-OW-2018-0149-11272         Public Comment                                 Comment submitted by K. Beier                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11272
EPA-HQ-OW-2018-0149-11273         Public Comment                                 Comment submitted by L. Dematteo                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11273
EPA-HQ-OW-2018-0149-11274         Public Comment                                 Comment submitted by K. Peckman                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11274
EPA-HQ-OW-2018-0149-11275         Public Comment                                 Comment submitted by C. E. Olson                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11275
EPA-HQ-OW-2018-0149-11276         Public Comment                                 Comment submitted by M. Lantner                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11276
EPA-HQ-OW-2018-0149-11277         Public Comment                                 Comment submitted by B. J. E. Mallison                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11277
EPA-HQ-OW-2018-0149-11278         Public Comment                                 Comment submitted by Cheryl (no surname provided)                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11278
EPA-HQ-OW-2018-0149-11279         Public Comment                                 Comment submitted by M. Dassinger                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11279
EPA-HQ-OW-2018-0149-11280         Public Comment                                 Comment submitted by S. Weeks                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11280
EPA-HQ-OW-2018-0149-11281         Public Comment                                 Comment submitted by J. Potts                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11281
EPA-HQ-OW-2018-0149-11282         Public Comment                                 Comment submitted by C. Lingle                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11282
EPA-HQ-OW-2018-0149-11283         Public Comment                                 Comment submitted by N. Saxton                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11283
EPA-HQ-OW-2018-0149-11284         Public Comment                                 Comment submitted by E. Babaev                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11284
EPA-HQ-OW-2018-0149-11285         Public Comment                                 Comment submitted by J. Englehart                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11285
EPA-HQ-OW-2018-0149-11286         Public Comment                                 Comment submitted by V. Aggio                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11286
EPA-HQ-OW-2018-0149-11287         Public Comment                                 Comment submitted by D. Freiband                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11287
EPA-HQ-OW-2018-0149-11288         Public Comment                                 Comment submitted by G. Pearson                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11288
EPA-HQ-OW-2018-0149-11289         Public Comment                                 Comment submitted by M. Shaeffer                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11289
EPA-HQ-OW-2018-0149-11290         Public Comment                                 Comment submitted by P. Eaton                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11290
EPA-HQ-OW-2018-0149-11291         Public Comment                                 Comment submitted by J. R. Doyle                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11291
EPA-HQ-OW-2018-0149-11292         Public Comment                                 Comment submitted by S. Brody                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11292
EPA-HQ-OW-2018-0149-11293         Public Comment                                 Comment submitted by R. Klein                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11293
EPA-HQ-OW-2018-0149-11294         Public Comment                                 Comment submitted by N. Fields                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11294
EPA-HQ-OW-2018-0149-11295         Public Comment                                 Comment submitted by S. Altemeier                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11295
EPA-HQ-OW-2018-0149-11296         Public Comment                                 Comment submitted by J. Most                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11296
EPA-HQ-OW-2018-0149-11297         Public Comment                                 Anonymous public comment                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11297
EPA-HQ-OW-2018-0149-11298         Public Comment                                 Comment submitted by M. Hall                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11298
EPA-HQ-OW-2018-0149-11299         Public Comment                                 Comment submitted by A. Long                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11299
EPA-HQ-OW-2018-0149-11300         Public Comment                                 Comment submitted by A. Byrd                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11300
EPA-HQ-OW-2018-0149-11301         Public Comment                                 Comment submitted by S. J. Cooper                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11301
EPA-HQ-OW-2018-0149-11302         Public Comment                                 Comment submitted by K. Kearney                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11302
EPA-HQ-OW-2018-0149-11303         Public Comment                                 Comment submitted by J. Hanisits                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11303
                                                                                 Comment submitted by Greg Chilcott, Commissioner, Ravalli County,
EPA-HQ-OW-2018-0149-11304         Public Comment                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11304
                                                                                 Montana
EPA-HQ-OW-2018-0149-11305         Public Comment                                 Comment submitted by J. Henry                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11305
EPA-HQ-OW-2018-0149-11306         Public Comment                                 Comment submitted by S. Probyn                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11306
EPA-HQ-OW-2018-0149-11307         Public Comment                                 Comment submitted by J. Kamalie                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11307
EPA-HQ-OW-2018-0149-11308         Public Comment                                 Comment submitted by K. Erkiletian                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11308
EPA-HQ-OW-2018-0149-11309         Public Comment                                 Comment submitted by S. Brisk                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11309
EPA-HQ-OW-2018-0149-11310         Public Comment                                 Comment submitted by A. Weiner                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11310




                                                                                                                                                                                                                        268 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 272 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                    URL
EPA-HQ-OW-2018-0149-11311         Public Comment                                 Comment submitted by T. Tayyabkhan                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11311
EPA-HQ-OW-2018-0149-11312         Public Comment                                 Comment submitted by Darryl Williams, Luther Belden Inc.                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11312
                                                                                 Mass Comment Campaign sponsored by Missouri Coalition for the
EPA-HQ-OW-2018-0149-11313         Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11313
                                                                                 Environment (MCE). Sample attached (paper)
                                                                                 Mass Comment Campaign sponsored by Michigan Farm Bureau. Sample
EPA-HQ-OW-2018-0149-11314         Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11314
                                                                                 attached (paper)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-11315         Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11315
                                                                                 attached (Paper)
                                                                                 Mass Comment Campaign sponsored by Farmer in Action. Sample
EPA-HQ-OW-2018-0149-11316         Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11316
                                                                                 attached (paper)
EPA-HQ-OW-2018-0149-11317         Public Comment                                 Comment submitted by C. Maloney                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11317
                                                                                 Comment submitted by Kelly Hunter Foster, Senior Attorney, Waterkeeper
EPA-HQ-OW-2018-0149-11318         Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11318
                                                                                 Alliance. et al.
                                                                                 Comment submitted by Kelly Hunter Foster, Senior Attorney, Waterkeeper
EPA-HQ-OW-2018-0149-11319         Public Comment                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11319
                                                                                 Alliance, et al.
EPA-HQ-OW-2018-0149-11320         Public Comment                                 Comment submitted by T. Hawkins                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11320
EPA-HQ-OW-2018-0149-11321         Public Comment                                 Comment submitted by G. Morrison                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11321
EPA-HQ-OW-2018-0149-11322         Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11322
EPA-HQ-OW-2018-0149-11323         Public Comment                                 Comment submitted by J. Rudolph                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11323
EPA-HQ-OW-2018-0149-11324         Public Comment                                 Comment submitted by S. Chin                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11324
EPA-HQ-OW-2018-0149-11325         Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11325
EPA-HQ-OW-2018-0149-11326         Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11326
EPA-HQ-OW-2018-0149-11327         Public Comment                                 Comment submitted by E. Bronson                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11327
EPA-HQ-OW-2018-0149-11328         Public Comment                                 Anonymous public comment                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11328
EPA-HQ-OW-2018-0149-11329         Public Comment                                 Comment submitted by L. Beane                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11329
EPA-HQ-OW-2018-0149-11330         Public Comment                                 Comment submitted by R. Warner                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11330
EPA-HQ-OW-2018-0149-11331         Public Comment                                 Comment submitted by A. Morales                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11331
EPA-HQ-OW-2018-0149-11332         Public Comment                                 Comment submitted by K. Evans                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11332
EPA-HQ-OW-2018-0149-11333         Public Comment                                 Comment submitted by L. Walkowicz                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11333
EPA-HQ-OW-2018-0149-11334         Public Comment                                 Comment submitted by M. Poe                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11334
EPA-HQ-OW-2018-0149-11335         Public Comment                                 Comment submitted by J. Smarr                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11335
EPA-HQ-OW-2018-0149-11336         Public Comment                                 Comment submitted by A. Keating                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11336
EPA-HQ-OW-2018-0149-11337         Public Comment                                 Comment submitted by M. Most                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11337
EPA-HQ-OW-2018-0149-11338         Public Comment                                 Comment submitted by S. Welsford                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11338
EPA-HQ-OW-2018-0149-11339         Public Comment                                 Comment submitted by D. Meggyesy                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11339
EPA-HQ-OW-2018-0149-11340         Public Comment                                 Comment submitted by S. Most                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11340
EPA-HQ-OW-2018-0149-11341         Public Comment                                 Comment submitted by J. Machado                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11341
EPA-HQ-OW-2018-0149-11342         Public Comment                                 Comment submitted by S. Most                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11342
EPA-HQ-OW-2018-0149-11343         Public Comment                                 Comment submitted by S. Leary                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11343
EPA-HQ-OW-2018-0149-11344         Public Comment                                 Comment submitted by A. Wheeler                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11344
EPA-HQ-OW-2018-0149-11345         Public Comment                                 Comment submitted by D. Watson                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11345
EPA-HQ-OW-2018-0149-11346         Public Comment                                 Comment submitted by M. Evans                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11346
EPA-HQ-OW-2018-0149-11347         Public Comment                                 Comment submitted by M. Nelson                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11347
EPA-HQ-OW-2018-0149-11348         Public Comment                                 Comment submitted by B. White                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11348
EPA-HQ-OW-2018-0149-11349         Public Comment                                 Comment submitted by S. Parker                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11349
EPA-HQ-OW-2018-0149-11350         Public Comment                                 Comment submitted by S. Slocum                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11350
EPA-HQ-OW-2018-0149-11351         Public Comment                                 Comment submitted by K. Beebe                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11351
EPA-HQ-OW-2018-0149-11352         Public Comment                                 Comment submitted by B. Berger                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11352
EPA-HQ-OW-2018-0149-11353         Public Comment                                 Comment submitted by B. H. Shelton                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11353




                                                                                                                                                                                                                             269 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 273 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                  URL
EPA-HQ-OW-2018-0149-11354         Public Comment                                 Comment submitted by M. C. Foster                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11354
EPA-HQ-OW-2018-0149-11355         Public Comment                                 Comment submitted by L. Olson                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11355
EPA-HQ-OW-2018-0149-11356         Public Comment                                 Comment submitted by A. Kluenenberg                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11356
EPA-HQ-OW-2018-0149-11357         Public Comment                                 Comment submitted by R. L. Cohen                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11357
EPA-HQ-OW-2018-0149-11358         Public Comment                                 Comment submitted by C. Maas                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11358
EPA-HQ-OW-2018-0149-11359         Public Comment                                 Comment submitted by M. Wilke                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11359
EPA-HQ-OW-2018-0149-11360         Public Comment                                 Comment submitted by R. Prochaska                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11360
EPA-HQ-OW-2018-0149-11361         Public Comment                                 Comment submitted by L. Moodry                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11361
EPA-HQ-OW-2018-0149-11362         Public Comment                                 Comment submitted by I. Lyon                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11362
EPA-HQ-OW-2018-0149-11363         Public Comment                                 Comment submitted by M. Magee                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11363
EPA-HQ-OW-2018-0149-11364         Public Comment                                 Comment submitted by M. Hedayat-Zadeh                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11364
EPA-HQ-OW-2018-0149-11365         Public Comment                                 Comment submitted by N. Carpenter                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11365
EPA-HQ-OW-2018-0149-11366         Public Comment                                 Comment submitted by A. Reely                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11366
EPA-HQ-OW-2018-0149-11367         Public Comment                                 Comment submitted by R. Christensen                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11367
EPA-HQ-OW-2018-0149-11368         Public Comment                                 Comment submitted by Shalom (surname illegible)                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11368
EPA-HQ-OW-2018-0149-11369         Public Comment                                 Comment submitted by C. Simpson                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11369
EPA-HQ-OW-2018-0149-11370         Public Comment                                 Comment submitted by T. Riggs                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11370
EPA-HQ-OW-2018-0149-11371         Public Comment                                 Comment submitted by name illegible                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11371
EPA-HQ-OW-2018-0149-11372         Public Comment                                 Comment submitted by R. L. Adams                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11372
EPA-HQ-OW-2018-0149-11373         Public Comment                                 Comment submitted by S. Wukoson                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11373
EPA-HQ-OW-2018-0149-11374         Public Comment                                 Comment submitted by Beth (surname illegible)                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11374
EPA-HQ-OW-2018-0149-11375         Public Comment                                 Comment submitted by Barbara (surname illegible)                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11375
EPA-HQ-OW-2018-0149-11376         Public Comment                                 Anonymous public comment                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11376
EPA-HQ-OW-2018-0149-11377         Public Comment                                 Comment submitted by B. and A. Petty                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11377
                                                                                 Comment submitted by Matt Lively, President and Chip Dence, Chairman
EPA-HQ-OW-2018-0149-11378         Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11378
                                                                                 of Government Relations, Crossroads Builders Association (CBA)
                                                                                 Comment submitted by Brenda F. Pree, City Clerk, Office of the City Clerk,
EPA-HQ-OW-2018-0149-11379         Public Comment                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11379
                                                                                 City of Pittsburgh, Pennsylvania
EPA-HQ-OW-2018-0149-11380         Public Comment                                 Comment submitted by Earthjustice on behalf of Sierra Club et al.      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11380
EPA-HQ-OW-2018-0149-11381         Public Comment                                 Comment submitted by M. Schrage                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11381
EPA-HQ-OW-2018-0149-11382         Public Comment                                 Comment submitted by W. Hull                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11382
EPA-HQ-OW-2018-0149-11383         Public Comment                                 Comment submitted by N. Rakoczy                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11383
EPA-HQ-OW-2018-0149-11384         Public Comment                                 Comment submitted by B. V. Weg                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11384
EPA-HQ-OW-2018-0149-11385         Public Comment                                 Comment submitted by L. Scharin                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11385
EPA-HQ-OW-2018-0149-11386         Public Comment                                 Comment submitted by J. Kahle                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11386
EPA-HQ-OW-2018-0149-11387         Public Comment                                 Comment submitted by H. Stephens                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11387
EPA-HQ-OW-2018-0149-11388         Public Comment                                 Comment submitted by J. L. Lamont                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11388
EPA-HQ-OW-2018-0149-11389         Public Comment                                 Comment submitted by (name Illegible)                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11389
EPA-HQ-OW-2018-0149-11390         Public Comment                                 Comment submitted by L. Franciosa                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11390
                                                                                 Comment submitted by Andrew D. Moore, Executive Director, National
EPA-HQ-OW-2018-0149-11391         Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11391
                                                                                 Agricultural Aviation Association (NAAA)
EPA-HQ-OW-2018-0149-11392         Public Comment                                 Comment submitted by Janet M. Elliot, New Horizons Development         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11392
EPA-HQ-OW-2018-0149-11393         Public Comment                                 Comment submitted by W. Ward                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11393
EPA-HQ-OW-2018-0149-11394         Public Comment                                 Comment submitted by American Farm Bureau Federation et al.            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11394
EPA-HQ-OW-2018-0149-11395         Public Comment                                 Comment submitted by Earthjustice on behalf of Sierra Club et al.      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11395




                                                                                                                                                                                                                               270 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 274 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                   URL
EPA-HQ-OW-2018-0149-11396         Public Comment                                 Comment submitted by J-S. White                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11396
EPA-HQ-OW-2018-0149-11397         Public Comment                                 Comment submitted by A. Rally                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11397
EPA-HQ-OW-2018-0149-11398         Public Comment                                 Comment submitted by D. Wright                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11398
EPA-HQ-OW-2018-0149-11399         Public Comment                                 Comment submitted by Earthjustice on behalf of Sierra Club et al.       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11399

                                                                                 Comment submitted by Janice Thompson, Deputy Director, Department of
EPA-HQ-OW-2018-0149-11400         Public Comment                                                                                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11400
                                                                                 Transportation and Public Works, Sonoma County, State of California
EPA-HQ-OW-2018-0149-11401         Public Comment                                 Comment submitted by R. R. Fuller                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11401
EPA-HQ-OW-2018-0149-11402         Public Comment                                 Comment submitted by K. Lewis                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11402
EPA-HQ-OW-2018-0149-11403         Public Comment                                 Comment submitted by T. Hefner                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11403
EPA-HQ-OW-2018-0149-11404         Public Comment                                 Comment submitted by J. O'Brien                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11404
EPA-HQ-OW-2018-0149-11405         Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11405
EPA-HQ-OW-2018-0149-11406         Public Comment                                 Comment submitted by B. Benn                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11406
EPA-HQ-OW-2018-0149-11407         Public Comment                                 Anonymous public comment                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11407
EPA-HQ-OW-2018-0149-11408         Public Comment                                 Comment submitted by R. Cribbin                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11408
EPA-HQ-OW-2018-0149-11409         Public Comment                                 Comment submitted by M. Keller                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11409
EPA-HQ-OW-2018-0149-11410         Public Comment                                 Comment submitted by M. Fuccele                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11410
EPA-HQ-OW-2018-0149-11411         Public Comment                                 Comment submitted by M. Scott                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11411
EPA-HQ-OW-2018-0149-11412         Public Comment                                 Comment submitted by L. Beaver                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11412
                                                                                 Comment submitted by Jerry Schwartz, Senior Director, Energy and
EPA-HQ-OW-2018-0149-11413         Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11413
                                                                                 Environmental Policy, American Forest & Paper Association (AF&PA)

                                                                                 Comment submitted by Sylvester A. Giustino, Director of Government
EPA-HQ-OW-2018-0149-11414         Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11414
                                                                                 Relations and Technical Affairs, Can Manufacturers Institute (CMI)
                                                                                 Comment submitted by Timothy M. Keller, Mayor, City of Albuquerque,
EPA-HQ-OW-2018-0149-11415         Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11415
                                                                                 Office of the Mayor
EPA-HQ-OW-2018-0149-11416         Public Comment                                 Comment submitted by G. Hitao                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11416
EPA-HQ-OW-2018-0149-11417         Public Comment                                 Comment submitted by George (surname not provided)                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11417
EPA-HQ-OW-2018-0149-11418         Public Comment                                 Comment submitted by A. Jackson                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11418
EPA-HQ-OW-2018-0149-11419         Public Comment                                 Comment submitted by M. Kearns                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11419
EPA-HQ-OW-2018-0149-11420         Public Comment                                 Comment submitted by M. Laughlin                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11420
                                                                                 Comment submitted by Ben Benoit, Environmental Director, Leech Lake
EPA-HQ-OW-2018-0149-11421         Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11421
                                                                                 Band of Ojibwe
EPA-HQ-OW-2018-0149-11422         Public Comment                                 Comment submitted by A. Nikolai                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11422
EPA-HQ-OW-2018-0149-11423         Public Comment                                 Comment submitted by Earthjustice on behalf of Sierra Club et al.       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11423
                                                                                 Comment submitted by Andrew D. Moore, Executive Director, National
EPA-HQ-OW-2018-0149-11424         Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11424
                                                                                 Agricultural Aviation Association (NAAA)
                                                                                 Comment submitted by Jon Sjoberg, Fisheries Division Administrator,
EPA-HQ-OW-2018-0149-11425         Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11425
                                                                                 State of Nevada Department of Wildlife (NDOW)

EPA-HQ-OW-2018-0149-11426         Public Comment                                 Comment submitted by Wilfred Herrera, Jr., Governor, Pueblo of Laguna   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11426
EPA-HQ-OW-2018-0149-11427         Public Comment                                 Comment submitted by C. Staffon                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11427
                                                                                 Comment submitted by Gregory J. Walch, Chairman, Urban Water
EPA-HQ-OW-2018-0149-11428         Public Comment                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11428
                                                                                 Coalition (WUWC)
EPA-HQ-OW-2018-0149-11429         Public Comment                                 Comment submitted by J. Daugherty                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11429




                                                                                                                                                                                                                            271 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 275 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                        URL
EPA-HQ-OW-2018-0149-11430         Public Comment                                 Comment submitted by A. Schneider                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11430
EPA-HQ-OW-2018-0149-11431         Public Comment                                 Comment submitted by M. Benouameur                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11431
EPA-HQ-OW-2018-0149-11432         Public Comment                                 Comment submitted by P. Cohen                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11432
EPA-HQ-OW-2018-0149-11433         Public Comment                                 Comment submitted by J. Isensee                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11433
EPA-HQ-OW-2018-0149-11434         Public Comment                                 Comment submitted by C. Kerr                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11434
EPA-HQ-OW-2018-0149-11435         Public Comment                                 Comment submitted by P. A. Myhre                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11435
EPA-HQ-OW-2018-0149-11436         Public Comment                                 Comment submitted by E. Tomb                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11436
EPA-HQ-OW-2018-0149-11437         Public Comment                                 Comment submitted by A. Bentz-Letts                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11437
EPA-HQ-OW-2018-0149-11438         Public Comment                                 Comment submitted by J. Flechtner                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11438
EPA-HQ-OW-2018-0149-11439         Public Comment                                 Comment submitted by K. Mohlman                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11439
                                                                                 Comment submitted by Sanghyun Lee, Attorney et al., Environmental
EPA-HQ-OW-2018-0149-11440         Public Comment                                 Integrity Project (EIP), and Tarah Heinzen, Senior Staff Attorney, Food &    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11440
                                                                                 Water Watch
                                                                                 Comment submitted by Lorin O. Fawcett, President/Manager, Joseph Otto
EPA-HQ-OW-2018-0149-11441         Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11441
                                                                                 Fawcett and Sons, Incorporaed
                                                                                 Comment submitted by Jared Polis, Governor, and Philip J. Weiser,
EPA-HQ-OW-2018-0149-11442         Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11442
                                                                                 Attorney General, State of Colorado (Part 1 of 2)
                                                                                 Comment submitted by Jared Polis, Governor and Philip J. Weiser,
EPA-HQ-OW-2018-0149-11443         Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11443
                                                                                 Attorney General, State of Colorado (Part 2 of 2)
                                                                                 Comment submitted by Kathy Hawes, Coordinator, Mississippi River
EPA-HQ-OW-2018-0149-11444         Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11444
                                                                                 Collaborative, Executive Director, Tennessee Clean Water Network

                                                                                 Comment submitted by David B. Fisher, Vice President, Governmental
EPA-HQ-OW-2018-0149-11445         Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11445
                                                                                 Affairs, K. Hovnanian Homes and NJ Builders Association (NJBA)
EPA-HQ-OW-2018-0149-11446         Public Comment                                 Comment submitted by J. L. Lamont                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11446
EPA-HQ-OW-2018-0149-11447         Public Comment                                 Comment submitted by Ross Cline Sr., Chairman, Nooksack Indian Tribe         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11447

EPA-HQ-OW-2018-0149-11448         Public Comment                                 Comment submitted by Laura Kelly, Governor, State of Kansas et al.           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11448
                                                                                 Comment submitted by Elizabeth Sanchey, Tribal Caucus Co-chair, Region
EPA-HQ-OW-2018-0149-11449         Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11449
                                                                                 10 Tribal Operations Committee (RTOC)
EPA-HQ-OW-2018-0149-11450         Public Comment                                 Comment submitted by S. E. Clark                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11450
EPA-HQ-OW-2018-0149-11451         Public Comment                                 Comment submitted by Earthjustice on behalf of Sierra Club et al.            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11451
                                                                                 Comment submitted by Glen H. Spain, NW Regional Director, Pacific Coast
EPA-HQ-OW-2018-0149-11452         Public Comment                                 Federation of Fishermen's Associations (PCFFA) and Institute for Fisheries   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11452
                                                                                 Resources (IFR)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-11453         Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11453
                                                                                 attached (email)
                                                                                 Comment submitted by Paul Anderes, Commissioner, Union County,
EPA-HQ-OW-2018-0149-11454         Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11454
                                                                                 Oregon
                                                                                 Comment submitted by Donna Beverage, Commissioner Chair, Union
EPA-HQ-OW-2018-0149-11455         Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11455
                                                                                 County, Oregon
EPA-HQ-OW-2018-0149-11456         Public Comment                                 Comment submitted by R. Styer                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11456
EPA-HQ-OW-2018-0149-11457         Public Comment                                 Comment submitted by Russ Walsh, Chair, Mississippi Fly Council              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11457
                                                                                 Comment submitted by Jared Polis, Governor, and Phil Weiser, Attorney
EPA-HQ-OW-2018-0149-11458         Public Comment                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11458
                                                                                 General, State of Colorado
EPA-HQ-OW-2018-0149-11459         Public Comment                                 Comment submitted by T. Lemons                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11459




                                                                                                                                                                                                                                 272 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 276 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                     URL
                                                                                 Comment submitted by Jon Devine, Senior Attorney and Director of
EPA-HQ-OW-2018-0149-11460         Public Comment                                 Federal Water Policy, Nature Program, Natural Resources Defense Council   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11460
                                                                                 (NRDC)
                                                                                 Comment submitted by Jon Devine, Senior Attorney and Director of
EPA-HQ-OW-2018-0149-11461         Public Comment                                 Federal Water Policy, Nature Program, Natural Resources Defense Council   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11461
                                                                                 (NRDC)
                                                                                 Comment submitted by Mike Doyle et al., Member of Congress, Congress
EPA-HQ-OW-2018-0149-11462         Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11462
                                                                                 of the United States
                                                                                 Comment submitted by Bob Dixson, Chair, et al., Local Government
EPA-HQ-OW-2018-0149-11463         Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11463
                                                                                 Advisory Committee (LGAC)
                                                                                 Comment submitted by Matthew Wesaw, Tribal Council Chairman,
EPA-HQ-OW-2018-0149-11464         Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11464
                                                                                 Pokagon Band of Potawatomi Indians
EPA-HQ-OW-2018-0149-11465         Public Comment                                 Comment submitted by D. Naeter                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11465
EPA-HQ-OW-2018-0149-11466         Public Comment                                 Comment submitted by M. Pickering                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11466
EPA-HQ-OW-2018-0149-11467         Public Comment                                 Comment submitted by K. Pope                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11467
EPA-HQ-OW-2018-0149-11468         Public Comment                                 Comment submitted by D. P. Ward                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11468
EPA-HQ-OW-2018-0149-11469         Public Comment                                 Comment submitted by R. Swanteson-Franz                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11469
EPA-HQ-OW-2018-0149-11470         Public Comment                                 Comment submitted by D. Uhler                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11470
EPA-HQ-OW-2018-0149-11471         Public Comment                                 Comment submitted by K. Grinberg                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11471
EPA-HQ-OW-2018-0149-11472         Public Comment                                 Comment submitted by C. Brousseau                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11472
EPA-HQ-OW-2018-0149-11473         Public Comment                                 Comment submitted by J. Walters                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11473
EPA-HQ-OW-2018-0149-11474         Public Comment                                 Comment submitted by E. Kilduff                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11474
EPA-HQ-OW-2018-0149-11475         Public Comment                                 Comment submitted by D. Coffman                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11475
                                                                                 Comment submitted by David L. and Denise M. Lloyd, Maple Downs Farm
EPA-HQ-OW-2018-0149-11476         Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11476
                                                                                 II LLC
EPA-HQ-OW-2018-0149-11477         Public Comment                                 Comment submitted by J. Vaigl                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11477
EPA-HQ-OW-2018-0149-11478         Public Comment                                 Comment submitted by P. Kozak                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11478
EPA-HQ-OW-2018-0149-11479         Public Comment                                 Comment submitted by L. Tubb                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11479
                                                                                 Mass Comment Campaign sponsored by Montana Audubon, et al. Sample
EPA-HQ-OW-2018-0149-11480         Public Comment                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11480
                                                                                 attached (paper)
EPA-HQ-OW-2018-0149-11481         Public Comment                                 Comment submitted by K. Crupi                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11481
EPA-HQ-OW-2018-0149-11482         Public Comment                                 Comment submitted by D. Hawkins                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11482
EPA-HQ-OW-2018-0149-11483         Public Comment                                 Comment submitted by R. Makleff                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11483
EPA-HQ-OW-2018-0149-11484         Public Comment                                 Comment submitted by D. Johnson                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11484
EPA-HQ-OW-2018-0149-11485         Public Comment                                 Comment submitted by D. Hankins                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11485
EPA-HQ-OW-2018-0149-11486         Public Comment                                 Comment submitted by A. Haas                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11486
EPA-HQ-OW-2018-0149-11487         Public Comment                                 Comment submitted by A. Chelini                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11487
EPA-HQ-OW-2018-0149-11488         Public Comment                                 Comment submitted by K. Stewart                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11488
EPA-HQ-OW-2018-0149-11489         Public Comment                                 Comment submitted by E. T. Conrad                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11489
EPA-HQ-OW-2018-0149-11490         Public Comment                                 Comment submitted by K. Menke                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11490
EPA-HQ-OW-2018-0149-11491         Public Comment                                 Comment submitted by L. Cayton                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11491
EPA-HQ-OW-2018-0149-11492         Public Comment                                 Comment submitted by C. Crashcup                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11492
EPA-HQ-OW-2018-0149-11493         Public Comment                                 Comment submitted by A. Gordinier                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11493
EPA-HQ-OW-2018-0149-11494         Public Comment                                 Comment submitted by A. Cilimburg                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11494
EPA-HQ-OW-2018-0149-11495         Public Comment                                 Comment submitted by L. Sturm                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11495
EPA-HQ-OW-2018-0149-11496         Public Comment                                 Comment submitted by B. Katz                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11496
EPA-HQ-OW-2018-0149-11497         Public Comment                                 Comment submitted by K. Clinton                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11497
EPA-HQ-OW-2018-0149-11498         Public Comment                                 Comment submitted by B. Patterson                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11498




                                                                                                                                                                                                                              273 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 277 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                  URL
                                                                                 Comment submitted by Cliff Cockerham, President, Board of Directors,
EPA-HQ-OW-2018-0149-11499         Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11499
                                                                                 Physicians for Social Responsibility (PSR) - TN Chapter
EPA-HQ-OW-2018-0149-11500         Public Comment                                 Comment submitted by J. L. Moffitt                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11500
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-11504         Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11504
                                                                                 attached (email)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-11505         Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11505
                                                                                 attached (email)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-11506         Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11506
                                                                                 attached (email)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-11507         Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11507
                                                                                 attached (email)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-11508         Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11508
                                                                                 attached (email)
                                                                                 Mass Comment Campaign sponsored by Dogwood Alliance. Sample
EPA-HQ-OW-2018-0149-11509         Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11509
                                                                                 attached (email)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-11510         Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11510
                                                                                 attached (email)
                                                                                 Mass Comment Campaign sponsored by Blackcountry Hunters & Anglers
EPA-HQ-OW-2018-0149-11511         Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11511
                                                                                 (BHA). Sample attached (email)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-11512         Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11512
                                                                                 attached (email)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-11513         Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11513
                                                                                 attached (email)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-11514         Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11514
                                                                                 attached (email)
                                                                                 Mass Comment Campaign sponsoring organization unknown. Sample
EPA-HQ-OW-2018-0149-11516         Public Comment                                                                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11516
                                                                                 attached (email)
EPA-HQ-OW-2018-0149-11518         Public Comment                                 Comment submitted by B. Butler                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11518
EPA-HQ-OW-2018-0149-11519         Public Comment                                 Comment submitted by C. E. Ricketts                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11519
EPA-HQ-OW-2018-0149-11521         Public Comment                                 Comment submitted by C. Price                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11521
EPA-HQ-OW-2018-0149-11522         Public Comment                                 Comment submitted by D. O. Schmidt                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11522
EPA-HQ-OW-2018-0149-11523         Public Comment                                 Comment submitted by T. Fisher                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11523
EPA-HQ-OW-2018-0149-11524         Public Comment                                 Comment submitted by D. Saunders                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11524
EPA-HQ-OW-2018-0149-11525         Public Comment                                 Comment submitted by T. Stephenson                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11525
EPA-HQ-OW-2018-0149-11526         Public Comment                                 Comment submitted by T. Spring                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11526
EPA-HQ-OW-2018-0149-11527         Public Comment                                 Comment submitted by V. Truisi                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11527
EPA-HQ-OW-2018-0149-11528         Public Comment                                 Comment submitted by A. Levy                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11528
EPA-HQ-OW-2018-0149-11529         Public Comment                                 Comment submitted by F. Deleo                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11529
EPA-HQ-OW-2018-0149-11530         Public Comment                                 Comment submitted by J. Ebaugh                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11530
EPA-HQ-OW-2018-0149-11531         Public Comment                                 Comment submitted by J. Zink                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11531
EPA-HQ-OW-2018-0149-11532         Public Comment                                 Comment submitted by J. Martinez                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11532
EPA-HQ-OW-2018-0149-11533         Public Comment                                 Comment submitted by K. Dolson                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11533
EPA-HQ-OW-2018-0149-11534         Public Comment                                 Comment submitted by L. Swanson                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11534
EPA-HQ-OW-2018-0149-11535         Public Comment                                 Comment submitted by M. Golden                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11535
EPA-HQ-OW-2018-0149-11536         Public Comment                                 Comment submitted by M. Thomas                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11536
EPA-HQ-OW-2018-0149-11537         Public Comment                                 Comment submitted by S. Avins                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11537
EPA-HQ-OW-2018-0149-11538         Public Comment                                 Comment submitted by T. Dassow                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11538
EPA-HQ-OW-2018-0149-11539         Public Comment                                 Comment submitted by M. Cochran                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11539
EPA-HQ-OW-2018-0149-11542         Public Comment                                 Comment submitted by S. Donaldson                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11542




                                                                                                                                                                                                                           274 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 278 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                       URL
                                                                                 Comment submitted by Agnes Takak, Council Member, Native Village of
EPA-HQ-OW-2018-0149-11555         Public Comment                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11555
                                                                                 Shaktoolik
                                                                                 The Navigable Waters Protection Rule: Definition of Waters of the United
EPA-HQ-OW-2018-0149-11571         Final Rule                                                                                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11571
                                                                                 States
                                                                                 Economic Analysis for the Navigable Waters Protection Rule: Definition of
EPA-HQ-OW-2018-0149-11572         Economic Analysis                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11572
                                                                                 Waters of the United States
                                                                                 Resource and Programmatic Assessment for the Navigable Waters
EPA-HQ-OW-2018-0149-11573         Support Document                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11573
                                                                                 Protection Rule: Definition of Waters of the United States
                                                                                 The Navigable Waters Protection Rule - Public Comment Summary
EPA-HQ-OW-2018-0149-11574         Comment Response                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11574
                                                                                 Document
                                                                                 Summary Report on Consultation with State and Local Governments for
EPA-HQ-OW-2018-0149-11575         Report                                         the Navigable Waters Protection Rule: Definition of Waters of the United    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11575
                                                                                 States
EPA-HQ-OW-2018-0149-11576         Memorandum                                     Memorandum for the Record Regarding Clean Water Act Section 319(g)          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11576
                                                                                 Meeting Summary of March 11, 2019 State Co-Regulators Forum in
EPA-HQ-OW-2018-0149-11577         Meeting Materials                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11577
                                                                                 Atlanta, Georgia
                                                                                 Meeting Summary of March 12, 2019 Tribal Co-Regulators Forum in
EPA-HQ-OW-2018-0149-11578         Meeting Materials                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11578
                                                                                 Atlanta, Georgia
                                                                                 Meeting Summary of February 26, 2019 State Co-Regulators Forum in
EPA-HQ-OW-2018-0149-11579         Meeting Materials                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11579
                                                                                 Kansas City, Kansas
                                                                                 Meeting Summary of February 27, 2019 Tribal Co-Regulators Forum in
EPA-HQ-OW-2018-0149-11580         Meeting Materials                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11580
                                                                                 Kansas City, Kansas
                                                                                 Meeting Summary of March 26, 2019 State Co-Regulators Forum in
EPA-HQ-OW-2018-0149-11581         Meeting Materials                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11581
                                                                                 Albuquerque, New Mexico
                                                                                 Meeting Summary of March 27, 2019 Tribal Co-Regulators Forum in
EPA-HQ-OW-2018-0149-11582         Meeting Materials                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11582
                                                                                 Albuquerque, New Mexico
                                                                                 Meeting Summary of April 3, 2019 State Co-Regulators Forum in Seattle,
EPA-HQ-OW-2018-0149-11583         Meeting Materials                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11583
                                                                                 Washington
                                                                                 Meeting Summary of April 3, 2019 Tribal Co-Regulators Forum in Seattle,
EPA-HQ-OW-2018-0149-11584         Meeting Materials                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11584
                                                                                 Washington
                                                                                 Limitations of the National Hydrography Dataset at High Resolution and
EPA-HQ-OW-2018-0149-11585         Report                                         the National Wetlands Inventory and Their Use for Determining the Scope https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11585
                                                                                 of Waters Subject to Clean Water Act Jurisdiction

                                                                                 Summary of the March 19, 2019 Small Entity Listening Session for the
EPA-HQ-OW-2018-0149-11586         Meeting Materials                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11586
                                                                                 Proposed Rule: Revised Definition of 'Waters of the United States'
                                                                                 Memorandum for the Record on EPA Objections Pursuant to Clean Water
EPA-HQ-OW-2018-0149-11587         Memorandum                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11587
                                                                                 Act Sections 402(d) and 402(b)(5)
EPA-HQ-OW-2018-0149-11588         Memorandum                                     Memorandum for the Record on Use of Clean Water Act Section 401(a)(2) https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11588
                                                                                 Memorandum to the Record on Science Advisory Board Draft
EPA-HQ-OW-2018-0149-11589         Memorandum                                     Commentary on the Proposed Rule Defining the Scope of Waters Federally      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11589
                                                                                 Regulated Under the Clean Water Act
EPA-HQ-OW-2018-0149-11590         Publication                                    How wetlands affect floods                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11590
EPA-HQ-OW-2018-0149-11591         Publication                                    Jurisdictional Mismatch in Environmental Federalism                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11591
                                                                                 Ordinary High Flows and the Stage-Discharge Relationship in the Arid West
EPA-HQ-OW-2018-0149-11592         Report                                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11592
                                                                                 Region




                                                                                                                                                                                                                                275 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 279 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                       URL
                                                                                 A Guide to Ordinary High Water Mark (OHWM) Delineation for Non
EPA-HQ-OW-2018-0149-11593         Report                                         Perennial Streams in the Western Mountains, Valleys, and Coast Region of    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11593
                                                                                 the United States
                                                                                 Synthesizing the Scientific Foundation for Ordinary High Water Mark
EPA-HQ-OW-2018-0149-11594         Report                                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11594
                                                                                 Delineation in Fluvial Systems
                                                                                 Valuation of Ecosystem Services from Wetlands Mitigation in the United
EPA-HQ-OW-2018-0149-11595         Publication                                                                                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11595
                                                                                 States
                                                                                 Measuring the Economic Benefits of the Provision of Nonmarket Goods:
EPA-HQ-OW-2018-0149-11596         Publication                                                                                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11596
                                                                                 Freshwater Wetlands in South Carolina
                                                                                 The Empirics of Wetland Valuation: A comprehensive Summary and a
EPA-HQ-OW-2018-0149-11597         Publication                                                                                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11597
                                                                                 Meta-Analysis of the Literature
EPA-HQ-OW-2018-0149-11598         Publication                                    The recreational value of coral reefs: A meta-analysis                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11598
EPA-HQ-OW-2018-0149-11599         Study                                          Perceptions of Hunting and Hunters by U.S. Respondents                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11599
EPA-HQ-OW-2018-0149-11600         Publication                                    Eroding Soils: The Off-Farm Impacts                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11600
                                                                                 A Comparison Of Approaches To Calculating Confidence Intervals For
EPA-HQ-OW-2018-0149-11601         Publication                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11601
                                                                                 Benefit Measures From Dichotomous Choice Contingent Valuation Surveys
EPA-HQ-OW-2018-0149-11602         Publication                                    The Value Of Coastal Wetlands For Hurricane Protection                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11602
EPA-HQ-OW-2018-0149-11603         Publication                                    Enhancing protection for vulnerable waters                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11603
                                                                                 Costs of water treatment due to diminished water quality: a case study in
EPA-HQ-OW-2018-0149-11604         Publication                                                                                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11604
                                                                                 Texas
EPA-HQ-OW-2018-0149-11605         Publication                                    Regulatory Environmental Federalism                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11605
                                                                                 Soil and Water Assessment Tool (SWAT) Model: Current Developments
EPA-HQ-OW-2018-0149-11606         Publication                                                                                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11606
                                                                                 and Applications
                                                                                 An improved representation of geographically isolated wetlands in a
EPA-HQ-OW-2018-0149-11607         Publication                                                                                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11607
                                                                                 watershed-scale hydrologic model
                                                                                 Anthropogenic Correlates of Species Richness in Southeastern Ontario
EPA-HQ-OW-2018-0149-11608         Publication                                                                                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11608
                                                                                 Wetlands
EPA-HQ-OW-2018-0149-11609         Publication                                    Environmental policy in majoritarian systems                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11609
                                                                                 The Soil and Water Assessment Tool: Historical Development,
EPA-HQ-OW-2018-0149-11610         Publication                                                                                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11610
                                                                                 Applications, and Future Research Directions
EPA-HQ-OW-2018-0149-11611         Publication                                    The Values of Natural and Constructed Wetlands: A Meta-Analysis             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11611
EPA-HQ-OW-2018-0149-11612         Publication                                    Sedimentation and sustainability of western American reservoirs             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11612
EPA-HQ-OW-2018-0149-11613         Publication                                    Valuing the Environment through Contingent Valuation                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11613
                                                                                 Occurrence And Habitat Use Of Passage Neotropical Migrants In The
EPA-HQ-OW-2018-0149-11614         Publication                                                                                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11614
                                                                                 Sonoran Desert
                                                                                 Environmental Protection In The Federalist System: The Political Economy
EPA-HQ-OW-2018-0149-11615         Publication                                                                                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11615
                                                                                 Of NPDES Inspections
                                                                                 A Comparison Of Approaches To Estimating Confidence Intervals For
EPA-HQ-OW-2018-0149-11616         Publication                                                                                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11616
                                                                                 Willingness To Pay Measures
EPA-HQ-OW-2018-0149-11617         Publication                                    The Offsite Impact Of Soil Erosion On The Water Treatment Industry          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11617
EPA-HQ-OW-2018-0149-11618         Publication                                    Pseudotriton Ruber                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11618
                                                                                 Who Are Resource Nonusers and What Can They Tell Us About Nonuse
EPA-HQ-OW-2018-0149-11619         Publication                                    Values? Decomposing User and Nonuser Willingness to Pay for Coastal         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11619
                                                                                 Wetland Restoration
                                                                                 Alaska Pollutant Discharge Elimination System (APDES) Capacity Building
EPA-HQ-OW-2018-0149-11620         Report                                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11620
                                                                                 Plan




                                                                                                                                                                                                                                276 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 280 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                       URL
                                                                                 Clean Water Act §404 Program Technical Working Group - Fees White
EPA-HQ-OW-2018-0149-11621         Report                                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11621
                                                                                 Paper
EPA-HQ-OW-2018-0149-11622         Publication                                    Report of the NOAA Panel on Contingent Valuation                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11622
EPA-HQ-OW-2018-0149-11623         Publication                                    401 Certification Studies                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11623
EPA-HQ-OW-2018-0149-11624         Fact/Data Sheet                                West Virginia State Wetland Program Summary                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11624
EPA-HQ-OW-2018-0149-11625         Data                                           Kansas Population Forecast 2014 to 2064                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11625
EPA-HQ-OW-2018-0149-11626         Publication                                    Classification of Wetlands and Deepwater Habitats of the United States      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11626
EPA-HQ-OW-2018-0149-11627         Report                                         Nebraska County Population Projections: 2010 to 2050                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11627
                                                                                 Hurricane Sandy and the value of trade-offs in coastal restoration and
EPA-HQ-OW-2018-0149-11628         Report                                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11628
                                                                                 protection
                                                                                 Classification of Wetlands and Deepwater Habitats of the United States
EPA-HQ-OW-2018-0149-11629         Report                                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11629
                                                                                 (Second Edition)
                                                                                 Pursuing Clean Water Act 404 Assumption: What States Say About the
EPA-HQ-OW-2018-0149-11630         Meeting Materials                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11630
                                                                                 Benefits and Obstacles
                                                                                 Idaho Pollutant Discharge Elimination System (IPDES): Program
EPA-HQ-OW-2018-0149-11631         Report                                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11631
                                                                                 Description
EPA-HQ-OW-2018-0149-11632         Publication                                    Idaho Pollutant Discharge Elimination System: Primacy Application           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11632
                                                                                 Projections of Population and Households: State of Kentucky, Kentucky
EPA-HQ-OW-2018-0149-11633         Report                                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11633
                                                                                 Counties, and Area Development Districts 2015-2040
EPA-HQ-OW-2018-0149-11634         Publication                                    Modeling Distance Decay Within Valuation Meta-Analysis                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11634
                                                                                 Enhanced Geospatial Validity for Meta-analysis and Environmental Benefit
EPA-HQ-OW-2018-0149-11635         Publication                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11635
                                                                                 Transfer: An Application to Water Quality Improvements
EPA-HQ-OW-2018-0149-11636         Publication                                    Contemporary Guidance for Stated Preference Studies                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11636
                                                                                 Oviposition Site Selection by Spotted Salamanders (Ambystoma
EPA-HQ-OW-2018-0149-11637         Publication                                                                                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11637
                                                                                 maculatum) in an Isolated Wetland
                                                                                 Identification of Putative Geographically Isolated Wetlands of the
EPA-HQ-OW-2018-0149-11638         Publication                                                                                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11638
                                                                                 Conterminous United States
                                                                                 Report to the General Court of the Commonwealth on the Topic of NPDES
EPA-HQ-OW-2018-0149-11639         Report                                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11639
                                                                                 Authorization
                                                                                 Minnesota Federal Clean Water Act Section 404 Permit Program Feasibility
EPA-HQ-OW-2018-0149-11640         Report                                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11640
                                                                                 Study
                                                                                 'Missouri Population Projections by County, Age, and Sex: 2000 to
EPA-HQ-OW-2018-0149-11641         Report                                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11641
                                                                                 2030.'2000 To 2030 Projections
EPA-HQ-OW-2018-0149-11642         Fact/Data Sheet                                Spill Response & Remediation FAQ                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11642
                                                                                 Environmental regulatory competition: a status report and some new
EPA-HQ-OW-2018-0149-11643         Publication                                                                                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11643
                                                                                 evidence
EPA-HQ-OW-2018-0149-11644         Publication                                    Willingness to Pay for Riparian Zones in an Ozark Watershed                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11644
                                                                                 Enhancing the reliability of benefit transfer over heterogeneous sites: A
EPA-HQ-OW-2018-0149-11645         Publication                                                                                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11645
                                                                                 meta-analysis of international coral reef values
EPA-HQ-OW-2018-0149-11646         Publication                                    Contingent Valuation of Environmental Goods: A Comprehensive Critique https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11646
                                                                                 Meta-Functional Benefit Transfer for Wetland Valuation: Making the Most
EPA-HQ-OW-2018-0149-11647         Publication                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11647
                                                                                 of Small Samples
                                                                                 Model Evaluation Guidelines for Systematic Quantification of Accuracy in
EPA-HQ-OW-2018-0149-11648         Publication                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11648
                                                                                 Watershed Simulations




                                                                                                                                                                                                                                277 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 281 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                         URL
                                                                                 Real-payment choice experiments: Valuing forested wetlands and spatial
EPA-HQ-OW-2018-0149-11649         Publication                                                                                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11649
                                                                                 attributes within landscape context
EPA-HQ-OW-2018-0149-11650         Data                                           Ohio Development Services Agency Population Projections: County Totals https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11650
                                                                                 Report to Congress: Results of Hazardous Liquid Incidents at Certain Inland
EPA-HQ-OW-2018-0149-11651         Report                                                                                                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11651
                                                                                 Water Crossings Study
EPA-HQ-OW-2018-0149-11652         Data                                           Population Projections in Colorado                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11652
                                                                                 Status and Distribution of the Streamside Salamander, Ambystoma
EPA-HQ-OW-2018-0149-11653         Publication                                                                                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11653
                                                                                 barbouri
                                                                                 Economic Competition Among Jurisdictions: Efficiency-enhancing or
EPA-HQ-OW-2018-0149-11654         Publication                                                                                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11654
                                                                                 Distortion-inducing
                                                                                 QuickFacts: April 1, 2010 estimates base and July 1, 2018 population
EPA-HQ-OW-2018-0149-11655         Data                                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11655
                                                                                 estimates
EPA-HQ-OW-2018-0149-11656         Report                                         Corps of Engineers Wetlands Delineation Manual                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11656
EPA-HQ-OW-2018-0149-11657         Data                                           Ratios for Compensatory Mitigation                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11657
EPA-HQ-OW-2018-0149-11658         Data                                           U.S. Census Quick Facts                                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11658
                                                                                 Letter from David Ross and Ryan Fisher to the Department of Interior on
EPA-HQ-OW-2018-0149-11659         Letter                                                                                                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11659
                                                                                 Aquatic Resource Mapping (September 17, 2019)
EPA-HQ-OW-2018-0149-11660         Publication                                    A Reconsideration of Environmental Federalism                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11660
                                                                                 The Effect of Distance on Willingness to Pay Values: a Case Study of
EPA-HQ-OW-2018-0149-11661         Publication                                                                                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11661
                                                                                 Wetlands and Salmon in California
                                                                                 America's Wetlands? A national Survey of the Willingness to Pay for
EPA-HQ-OW-2018-0149-11662         Publication                                                                                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11662
                                                                                 Restoration of Louisiana's Coastal Wetlands. In: Technical Report
                                                                                 Estimating Watershed Degradation Over The Last Century And Its Impact
EPA-HQ-OW-2018-0149-11663         Publication                                                                                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11663
                                                                                 On Water-treatment Costs For The World's Large Cities
                                                                                 Salamander Communities Inhabiting Ephemeral Streams in a Mixed
EPA-HQ-OW-2018-0149-11664         Publication                                                                                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11664
                                                                                 Mesophytic Forest of Southern Appalachia
                                                                                 Accountability And Decentralisation In Government: An Incomplete
EPA-HQ-OW-2018-0149-11665         Publication                                                                                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11665
                                                                                 Contracts Model
EPA-HQ-OW-2018-0149-11666         Publication                                    Ecology and Conservation of Pool-breeding Amphibians                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11666
                                                                                 An Empirical Study of Federal Law Versus Local Environmental
EPA-HQ-OW-2018-0149-11667         Publication                                                                                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11667
                                                                                 Enforcement
                                                                                 Memorandum to the Field: Guidance on Conducting Wetland
EPA-HQ-OW-2018-0149-11668         Memorandum                                     Determinations for the Food Security Act of 1985 and Section 404 of the       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11668
                                                                                 Clean Water Act
EPA-HQ-OW-2018-0149-11669         Publication                                    Land Use - Cropland Data Layer (agricultural)                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11669
EPA-HQ-OW-2018-0149-11670         Publication                                    2016 Human Capital Benchmarking Report                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11670
                                                                                 Meta-Analysis, Benefit Transfer, and Methodological Covariates:
EPA-HQ-OW-2018-0149-11671         Publication                                                                                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11671
                                                                                 Implications for Transfer Error
EPA-HQ-OW-2018-0149-11672         Economic Analysis                              Economic Analysis of the EPA-Army Clean Water Rule                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11672
                                                                                 State Program Requirements; Application To Administer the National
EPA-HQ-OW-2018-0149-11673         Publication - Previous/Related FR Notice                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11673
                                                                                 Pollutant Discharge Elimination System (NPDES) Program; Alaska
EPA-HQ-OW-2018-0149-11674         Publication; USEPA                             NPDES Permit Writers' Manual                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11674
EPA-HQ-OW-2018-0149-11675         Fact/Data Sheet                                Ecoregions used in the National Aquatic Resource Surveys                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11675
                                                                                 Supporting Statement for ICR 0220.13 Clean Water Act 404 State-
EPA-HQ-OW-2018-0149-11676         ICR Supporting Statement                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11676
                                                                                 Assumed Programs
EPA-HQ-OW-2018-0149-11677         Fact/Data Sheet                                Why are wetlands important?                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11677




                                                                                                                                                                                                                                  278 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 282 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                       URL
EPA-HQ-OW-2018-0149-11678         Fact/Data Sheet                                NPDES State Program Information                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11678
                                                                                 Commodity-consistent meta-analysis of wetland values: An illustration for
EPA-HQ-OW-2018-0149-11679         Publication                                                                                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11679
                                                                                 coastal marsh habitat
                                                                                 Measuring the Economic Benefits of Saginaw Bay Coastal Marsh with
EPA-HQ-OW-2018-0149-11680         Publication                                                                                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11680
                                                                                 Revealed and Stated Preference Methods
                                                                                 Spill Prevention, Control, and Countermeasure (SPCC) Plans Supporting
EPA-HQ-OW-2018-0149-11681         ICR Supporting Statement                       Statement for Information Collection Request Renewal: Calculation           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11681
                                                                                 Workbook
EPA-HQ-OW-2018-0149-11682         Publication                                    Ohio River Basin Wetland Conservation Planning Project                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11682
EPA-HQ-OW-2018-0149-11683         Data                                           Total Population Projections for Virginia and its Localities, 2020-2040     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11683
EPA-HQ-OW-2018-0149-11684         Publication - Other Governmental               Pecos Sunflower recovery plan                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11684
                                                                                 Study of the Costs and Benefits of State Assumption of the Federal 404
EPA-HQ-OW-2018-0149-11685         Study                                                                                                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11685
                                                                                 Clean Water Act Permitting Program
EPA-HQ-OW-2018-0149-11686         Study                                          Gradient analysis of a Sonoran Desert wash                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11686
EPA-HQ-OW-2018-0149-11687         Publication                                    Population Trends in West Virginia through 2030                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11687
EPA-HQ-OW-2018-0149-11688         Fact/Data Sheet                                West Virginia Stream and Wetland Valuation Metric                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11688
EPA-HQ-OW-2018-0149-11689         Publication - Other Governmental               USGS National Hydrography Dataset Newsletter, February 2006                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11689
                                                                                 Economic Analysis for the Final Rule: Definition of 'Waters of the United
EPA-HQ-OW-2018-0149-11690         Economic Analysis                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11690
                                                                                 States' - Recodification of Pre-Existing Rules
                                                                                 Connectivity of Streams and Wetlands to Downstream Waters: A Review
EPA-HQ-OW-2018-0149-11691         Publication; USEPA                                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11691
                                                                                 and Synthesis of the Scientific Evidence (Final Report)
                                                                                 Legal Memorandum Regarding Solid Waste Agency of Northern Cook
EPA-HQ-OW-2018-0149-11692         Publication - Previous/Related FR Notice                                                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11692
                                                                                 County (SWANCC) v. United States (January 2003)
                                                                                 Response to Comments for Definition of Waters of the United States -
EPA-HQ-OW-2018-0149-11693         Comment Response                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11693
                                                                                 Recodification of Pre-Existing Rules
                                                                                 Definition of Waters of the United States-Recodification of Pre-Existing
EPA-HQ-OW-2018-0149-11694         Publication - Previous/Related FR Notice                                                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11694
                                                                                 Rules (Final Rule)
                                                                                 Clean Water Act Jurisdiction Following the U.S. Supreme Court's Decision
EPA-HQ-OW-2018-0149-11695         Memorandum                                                                                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11695
                                                                                 in Rapanos v. United States & Carabell v. United States
                                                                                 U.S. Army Corps of Engineers Jurisdictional Determination Form
EPA-HQ-OW-2018-0149-11696         Publication - Other Governmental                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11696
                                                                                 Instructional Guidebook
                                                                                 Urbanization Affects The Extent And Hydrologic Permanence Of
EPA-HQ-OW-2018-0149-11697         Publication                                                                                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11697
                                                                                 Headwater Streams In A Midwestern US Metropolitan Area
EPA-HQ-OW-2018-0149-11698         Publication - Other Governmental               USGS National Hydrography Dataset Newsletter, April 2015                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11698
EPA-HQ-OW-2018-0149-11699         Form                                           Approved Jurisdictional Determination Form                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11699
EPA-HQ-OW-2018-0149-11700         Memorandum                                     EPA and Corps Joint Memorandum: Assert Jurisdiction for NWP-2007-945 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11700

                                                                                 Appendix F of the Report of the Assumable Waters Subcommittee: The
EPA-HQ-OW-2018-0149-11701         Report                                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11701
                                                                                 Legislative History of Section 404(g)(1) of the Clean Water Act

EPA-HQ-OW-2018-0149-11702         Report                                         Status and Trends Report on State Wetland Programs in the United States https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11702
                                                                                 Quantifying Water Sources to a Semiarid Riparian Ecosystem, San Pedro
EPA-HQ-OW-2018-0149-11703         Publication                                                                                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11703
                                                                                 River, Arizona
                                                                                 Assessing Threats to Pool-Breeding Amphibian Habitat in an Urbanizing
EPA-HQ-OW-2018-0149-11704         Publication                                                                                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11704
                                                                                 Landscape
                                                                                 A Logistic Regression Equation for Estimating the Probability of a Stream
EPA-HQ-OW-2018-0149-11705         Report                                                                                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11705
                                                                                 Flowing Perennially in Massachusetts




                                                                                                                                                                                                                                279 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 283 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                        URL
                                                                                 GIS-Based Stream Classification in a Mountain Watershed for Jurisdictional
EPA-HQ-OW-2018-0149-11706         Publication                                                                                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11706
                                                                                 Evaluation
                                                                                 United States Census Bureau. 'American FactFinder.' Data from 2010
                                                                                 Census.
EPA-HQ-OW-2018-0149-11707         Fact/Data Sheet                                                                                                             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11707
                                                                                 https://factfinder.census.gov/faces/tableservices/jsf/pages/productview.x
                                                                                 html?pid=DEC-10-SF1-GCTPH1.US03&prodType=table
                                                                                 Administrative Authority to Construe Section 404 of the Federal Water
EPA-HQ-OW-2018-0149-11708         Memorandum                                                                                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11708
                                                                                 Pollution Control Act ('Civiletti' Memorandum)
                                                                                 Topographic and Soil Maps Do Not Accurately Depict Headwater Stream
EPA-HQ-OW-2018-0149-11709         Publication                                                                                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11709
                                                                                 Networks
                                                                                 Memorandum for Commanding General, U.S. Army Corps of Engineers:
EPA-HQ-OW-2018-0149-11710         Memorandum                                                                                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11710
                                                                                 Clean Water Act Section 404(g) - Non-Assumable Waters

                                                                                 Developing A Hydrogeomorphic Wetland Inventory: Reclassifying National
EPA-HQ-OW-2018-0149-11711         Publication                                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11711
                                                                                 Wetlands Inventory Polygons In Geographic Information System
EPA-HQ-OW-2018-0149-11712         Publication; USEPA                             Mapping the Truth                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11712
                                                                                 The freshwater landscape: lake, wetland, and stream abundance and
EPA-HQ-OW-2018-0149-11713         Publication                                                                                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11713
                                                                                 connectivity at macroscales
EPA-HQ-OW-2018-0149-11714         Publication - Other Governmental               Wetland Mapping Standard                                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11714
                                                                                 A Validation Study of a Rapid Field-Based Rating System for Discriminating
EPA-HQ-OW-2018-0149-11715         Publication                                                                                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11715
                                                                                 Among Flow Permanence Classes of Headwater Streams in South Carolina
                                                                                 Satellite Remote Sensing of Isolated Wetlands Using Object-Oriented
EPA-HQ-OW-2018-0149-11716         Publication                                                                                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11716
                                                                                 Classification of Landsat-7 Data
EPA-HQ-OW-2018-0149-11717         Publication                                    Identifying stream types and management implications                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11717
                                                                                 Development and Comparison of Approaches for Automated Mapping of
EPA-HQ-OW-2018-0149-11718         Publication                                    Stream Channel Networks. Annals of the Association of American               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11718
                                                                                 Geographers
                                                                                 Probability of Streamflow Permanence Model (PROSPER): A spatially
EPA-HQ-OW-2018-0149-11719         Publication                                    continuous model of annual streamflow permanence throughout the              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11719
                                                                                 Pacific Northwest
                                                                                 Channel head locations in forested watersheds across the mid-Atlantic
EPA-HQ-OW-2018-0149-11720         Publication                                                                                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11720
                                                                                 United States: A physiographic analysis
EPA-HQ-OW-2018-0149-11721         Letter                                         Letter from Kenneth Kopocis to Chairman Lamar Smith, January 8, 2015         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11721
                                                                                 Evaluation of National Wetland Inventory Maps in a Heavily Forested
EPA-HQ-OW-2018-0149-11722         Publication                                                                                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11722
                                                                                 Region in the Upper Great Lakes
EPA-HQ-OW-2018-0149-11723         Publication                                    Common Questions: Wetland Definition, Delineation, and Mapping               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11723
                                                                                 Identification of Putative Geographically Isolated Wetlands of the
EPA-HQ-OW-2018-0149-11724         Publication                                                                                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11724
                                                                                 Conterminous United States
                                                                                 Isolated Wetlands of the Southeastern United States: Abundance and
EPA-HQ-OW-2018-0149-11725         Publication                                                                                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11725
                                                                                 Expected Condition
EPA-HQ-OW-2018-0149-11726         Publication                                    Enhanced Detection of Wetland-Stream Connectivity Using LiDAR                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11726
                                                                                 Practical Handbook for Wetland Identification and Delineation, 2nd
EPA-HQ-OW-2018-0149-11727         Publication                                                                                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11727
                                                                                 edition
                                                                                 Field Verification of Original and Updated National Wetlands Inventory
EPA-HQ-OW-2018-0149-11728         Publication                                                                                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11728
                                                                                 Maps in Three Metropolitan Areas in Illinois, USA




                                                                                                                                                                                                                                 280 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 284 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                     URL
                                                                                 Impact of the Proposed 'Waters of the United States' Rule on State and
EPA-HQ-OW-2018-0149-11729         Transcript                                                                                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11729
                                                                                 Local Governments
                                                                                 Validation of Rapid Assessment Methods to Determine Streamflow
EPA-HQ-OW-2018-0149-11730         Publication                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11730
                                                                                 Duration Classes in the Pacific Northwest, USA
                                                                                 Technical and Scientific Challenges In Implementing Rapanos' 'Water of
EPA-HQ-OW-2018-0149-11731         Publication                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11731
                                                                                 the United States'
                                                                                 Transcript of Oral Argument, Rapanos v. United States and Carabell v.
EPA-HQ-OW-2018-0149-11732         Transcript                                                                                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11732
                                                                                 United States, 547 U.S. 715 (2006) (Nos. 04-1034, 04-1384)
                                                                                 Predicting alpine headwater stream intermittency: a case study in the
EPA-HQ-OW-2018-0149-11733         Publication                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11733
                                                                                 northern Rocky Mountains
                                                                                 Rivers and Harbors Act 'Navigable Waters of the United States' Within the
EPA-HQ-OW-2018-0149-11734         Publication - Other Governmental                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11734
                                                                                 Regulatory Jurisdiction of the U.S. Army Corps of Engineers Detroit District
                                                                                 Comparison of Alternative Approaches for Wetlands Mapping: A Case
EPA-HQ-OW-2018-0149-11735         Publication                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11735
                                                                                 Study from three U.S. National Parks
                                                                                 Stoddard JL, Peck DV, Olsen AR, Larsen DP, Van Sickle J, Hawkins CP,
                                                                                 Hughes RM, Whittier TR, Lomnicky G, Herlihy AT, et al. 2005.
                                                                                 Environmental Monitoring and Assessment Program (EMAP): Western
EPA-HQ-OW-2018-0149-11736         Publication; USEPA                                                                                                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11736
                                                                                 Streams and Rivers Statistical Summary, Vol 600. Office of Research and
                                                                                 Development, U.S. Environmental Protection Agency, Washington, D.C
                                                                                 EPA 620/R-05/006
                                                                                 Memorandum From Nancy Stoner to Congressman Lamar Smith, Dated
EPA-HQ-OW-2018-0149-11737         Letter                                                                                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11737
                                                                                 August 6, 2014
EPA-HQ-OW-2018-0149-11738         Publication                                    NWI Maps: What They Tell Us                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11738
EPA-HQ-OW-2018-0149-11739         Guidance                                       U.S. Army Corps of Engineers Regulatory Guidance Letter 05-05             https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11739
EPA-HQ-OW-2018-0149-11740         Map                                            Map Scales                                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11740
                                                                                 U.S. Environmental Protection Agency 'National Pollutant Discharge
EPA-HQ-OW-2018-0149-11741         Publication - Previous/Related FR Notice                                                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11741
                                                                                 Elimination System (NPDES) Water Transfers Rule'
EPA-HQ-OW-2018-0149-11742         Guidance                                       SPCC Guidance for Regional Inspectors                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11742
                                                                                 Memorandum of Agreement Between the Department of the Army and
EPA-HQ-OW-2018-0149-11743         Memorandum                                     the Environmental Protection Agency Concerning Federal Enforcement for https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11743
                                                                                 the Section 404 Program of the Clean Water Act
EPA-HQ-OW-2018-0149-11744         Publication                                    NWI Maps: Basic Information On The Nation's Wetlands                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11744
EPA-HQ-OW-2018-0149-11745         Publication - Other Governmental               The National Hydrography Dataset Concepts And Content                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11745
EPA-HQ-OW-2018-0149-11746         Fact/Data Sheet                                Map Accuracy Standards                                                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11746
                                                                                 Using GIS to Delineate Headwater Stream Origins in the Appalachian
EPA-HQ-OW-2018-0149-11747         Publication                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11747
                                                                                 Coalfields of Kentucky
                                                                                 Estimating Locations of Perennial Streams in Idaho Using a Generalized
EPA-HQ-OW-2018-0149-11748         Publication - Other Governmental                                                                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11748
                                                                                 Least-squares Regression Model of 7-Day, 2-Year Low Flows
                                                                                 Differential Assessment of Designations of Wetland Status Using Two
EPA-HQ-OW-2018-0149-11749         Publication                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11749
                                                                                 Delineation Methods
                                                                                 Geographically isolated wetlands and intermittent/ ephemeral streams in
EPA-HQ-OW-2018-0149-11750         Publication                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11750
                                                                                 Montana: extent, distribution, and function
EPA-HQ-OW-2018-0149-11751         Publication                                    Cartographic Problems in Stream Channel Delineation                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11751
                                                                                 Evaluation of National Wetland Inventory Maps to Inventory Wetlands in
EPA-HQ-OW-2018-0149-11752         Publication                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11752
                                                                                 the Southern Blue Ridge of Virginia




                                                                                                                                                                                                                                 281 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 285 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                      URL
                                                                                 Consistent Methods for Identifying Waters That May No Longer Be
EPA-HQ-OW-2018-0149-11753         Publication                                                                                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11753
                                                                                 Regulated Under the Clean Water Act Following the SWANCC Decision
EPA-HQ-OW-2018-0149-11754         Publication - Other Governmental               USGS National Hydrography Dataset Newsletter, December 2014                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11754
EPA-HQ-OW-2018-0149-11755         Publication - Other Governmental               USGS National Hydrography Dataset Newsletter, August 2014                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11755
EPA-HQ-OW-2018-0149-11756         Publication - Other Governmental               USGS National Hydrography Dataset Newsletter, January 2005                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11756
EPA-HQ-OW-2018-0149-11757         Publication - Other Governmental               USGS National Hydrography Dataset Newsletter, May 2003                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11757
EPA-HQ-OW-2018-0149-11758         Publication - Other Governmental               USGS National Hydrography Dataset Newsletter, August 2013                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11758
EPA-HQ-OW-2018-0149-11759         Publication - Other Governmental               USGS National Hydrography Dataset Newsletter, July 2011                    https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11759
EPA-HQ-OW-2018-0149-11760         Publication                                    A View of the River                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11760
                                                                                 Wetland Indicators: A Guide to Wetland Identification, Delineation,
EPA-HQ-OW-2018-0149-11761         Publication                                                                                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11761
                                                                                 Classification, and Mapping
EPA-HQ-OW-2018-0149-11762         Publication                                    GIS for Surface Water: Using the National Hydrography Dataset              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11762
                                                                                 Preliminary Results of Attempted Clean Water Act Section 303(d) Analysis
EPA-HQ-OW-2018-0149-11763         Data                                                                                                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11763
                                                                                 of Impaired Ephemeral Streams
                                                                                 Preliminary Results of Attempted Clean Water Act Section 402 Permit
EPA-HQ-OW-2018-0149-11764         Analysis                                                                                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11764
                                                                                 Analysis
                                                                                 Preliminary Results of Attempted Drinking Water Analysis Using the
EPA-HQ-OW-2018-0149-11765         Analysis                                                                                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11765
                                                                                 National Hydrography Dataset
                                                                                 Preliminary Results of Attempted Clean Water Act Section 303(d) Analysis
EPA-HQ-OW-2018-0149-11766         Analysis                                                                                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11766
                                                                                 of Impaired Intermittent Streams
                                                                                 Preliminary Results Of Attempted Analyses Of The National Hydrography
EPA-HQ-OW-2018-0149-11767         Analysis                                                                                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11767
                                                                                 Dataset And The National Wetlands Inventory
EPA-HQ-OW-2018-0149-11769         Publication - Previous/Related FR Notice       Document submitted to Initiate E.O. 12866 Review - NWPR Final FRN          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11769
                                                                                 Transcript of Oral Argument for Solid Waste Agency of Northern Cook
EPA-HQ-OW-2018-0149-11772         Transcript                                                                                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11772
                                                                                 County v. U.S. Army Corps of Engineers
EPA-HQ-OW-2018-0149-11773         Publication                                    Wetlands: Characteristics and Boundaries                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11773
                                                                                 Summary Report of Tribal Consultation and Engagement for the Navigable
EPA-HQ-OW-2018-0149-11774         Report                                                                                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11774
                                                                                 Waters Protection Rule: Definition of 'Waters of the United States'
                                                                                 Transcript of the February 27-28, 2019 Public Hearing on the Proposed
EPA-HQ-OW-2018-0149-11775         Transcript                                                                                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11775
                                                                                 Rule: Definition of Waters of the United States
                                                                                 Clean Water Act Section 319 Grants and Navigable Waters (EPA Office of
EPA-HQ-OW-2018-0149-11776         Analysis                                                                                                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11776
                                                                                 General Counsel Analysis, September 2014)
                                                                                 Hydrologic Connectivity Between Geographically Isolated Wetlands and
EPA-HQ-OW-2018-0149-11777         Publication                                                                                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11777
                                                                                 Surface Water Systems: A Review of Select Modeling Methods
                                                                                 Decomposition Of The Mean Squared Error And NSE Performance Criteria:
EPA-HQ-OW-2018-0149-11778         Publication                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11778
                                                                                 Implications For Improving Hydrological Modelling
                                                                                 Recommendations of the Wetland Expert Panel for the incorporation of
EPA-HQ-OW-2018-0149-11779         Report                                         non-tidal wetland best management practices (BMPs) and land uses in the https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11779
                                                                                 Phase 6 Chesapeake Bay Watershed Model
                                                                                 Evaluating the use of 'goodness-of-fit' measures in hydrologic and
EPA-HQ-OW-2018-0149-11780         Publication                                                                                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11780
                                                                                 hydroclimatic model validation
                                                                                 Hydrologic and Water Quality Models: Performance Measures and
EPA-HQ-OW-2018-0149-11781         Publication                                                                                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11781
                                                                                 Evaluation Criteria




                                                                                                                                                                                                                               282 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 286 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                       URL
                                                                                 River flow forecasting through conceptual models part I - A discussion of
EPA-HQ-OW-2018-0149-11782         Publication                                                                                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11782
                                                                                 principles
EPA-HQ-OW-2018-0149-11783         Guidance                                       Hydrologic and Water Quality System (HAWQS) User Guide                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11783
                                                                                 The Development Of Pan-African Flood Forecasting And The Exploration
EPA-HQ-OW-2018-0149-11784         Publication                                                                                                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11784
                                                                                 Of Satellite-based Precipitation Estimates
EPA-HQ-OW-2018-0149-11785         Publication - Other Governmental               A System for Mapping Riparian Areas in the Western United States            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11785
                                                                                 New 5-Year Report Shows 101.6 Million Americans Participated in
EPA-HQ-OW-2018-0149-11786         Publication - Other Governmental                                                                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11786
                                                                                 Hunting, Fishing & Wildlife Activities
EPA-HQ-OW-2018-0149-11787         Map                                            National Wetlands Inventory Wetlands Mapper                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11787
                                                                                 Methodology For The Analysis Of Hydrologic And Water Quality Impacts
EPA-HQ-OW-2018-0149-11788         Memorandum                                                                                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11788
                                                                                 From Changes In The Scope Of Section 404 Of The Clean Water Act
EPA-HQ-OW-2018-0149-11789         Analysis                                       Mat Lab Code: M3 Postest Stage 2 State Results                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11789
EPA-HQ-OW-2018-0149-11790         Analysis                                       State Costs Analysis                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11790
EPA-HQ-OW-2018-0149-11791         Analysis                                       National Section 404 Permit Impacts                                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11791
                                                                                 Ohio River Basin Case Studies - Section 404 Permit Impacts and Permit
EPA-HQ-OW-2018-0149-11792         Analysis                                                                                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11792
                                                                                 Counts
                                                                                 Lower Missouri River Basin Case Studies - Section 404 permit impacts and
EPA-HQ-OW-2018-0149-11793         Analysis                                                                                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11793
                                                                                 permit counts
                                                                                 Rio Grande River Basin Case Studies - Section 404 permit impacts and
EPA-HQ-OW-2018-0149-11794         Analysis                                                                                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11794
                                                                                 permit counts
                                                                                 Section 404 mitigation and permit cost savings calculations for all case
EPA-HQ-OW-2018-0149-11795         Analysis                                                                                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11795
                                                                                 study watersheds
EPA-HQ-OW-2018-0149-11796         Analysis                                       Section 404 forgone benefit calculations for all case study watersheds      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11796
EPA-HQ-OW-2018-0149-11797         Guidance                                       Appendix D: Legal Definition of 'Traditional Navigable Waters'              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11797
EPA-HQ-OW-2018-0149-11798         Publication                                    Various State Reactions to the SWANCC Decision                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11798
EPA-HQ-OW-2018-0149-11799         Report                                         State Wetland Program Evaluation: Phase I, January 2005                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11799
EPA-HQ-OW-2018-0149-11800         Publication                                    State Wetland Program Evaluation: Phase II                                  https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11800
EPA-HQ-OW-2018-0149-11801         Fact/Data Sheet                                Wastewater Technology Fact Sheet: Facultative Lagoons                       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11801
                                                                                 Memorandum: Injunctive Relief Requirements in Section 404 Enforcement
EPA-HQ-OW-2018-0149-11802         Memorandum                                                                                                                 https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11802
                                                                                 Actions
                                                                                 Section 404 mitigation and permit cost savings calculations for the
EPA-HQ-OW-2018-0149-11803         Physical Item                                                                                                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11803
                                                                                 national analysis
EPA-HQ-OW-2018-0149-11804         Physical Item                                  Matlab input: wtp dist                                                      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11804
EPA-HQ-OW-2018-0149-11805         Physical Item                                  Matlab input: mean vs median data                                           https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11805
EPA-HQ-OW-2018-0149-11806         Physical Item                                  Matlab input: M3thin                                                        https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11806
EPA-HQ-OW-2018-0149-11807         Physical Item                                  Matlab input: stage2 wetland metatransfer data                              https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11807
                                                                                 Code: State-level Impacts And Permit Counts For All Non-ocean/tidal, Non-
EPA-HQ-OW-2018-0149-11808         Analysis                                                                                                                   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11808
                                                                                 Mitigation Type Section 404 Permits
                                                                                 Stakeholder Outreach Meetings/Events for Docket -
EPA-HQ-OW-2018-0149-11811         Meeting Materials                                                                                                          https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11811
                                                                                 EPA-HQ-OW-2018-0149
EPA-HQ-OW-2018-0149-11812         Data                                           Case study analysis of NDPES Permits (HUC 05)                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11812
EPA-HQ-OW-2018-0149-11813         Data                                           Case study analysis of NDPES Permits (HUC 10)                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11813
EPA-HQ-OW-2018-0149-11814         Data                                           Case study analysis of NDPES Permits (HUC 13)                               https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11814
EPA-HQ-OW-2018-0149-11815         Data                                           Sensitivity Analysis for 402 Analysis for the Rio Grande Case Study         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11815
EPA-HQ-OW-2018-0149-11816         Data                                           Assessment of NPDES Permits for Case Studies                                https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11816




                                                                                                                                                                                                                                283 of 284
                                                                             Case 1:20-cv-01734-KBJ Document 22 Filed 09/30/20 Page 287 of 287

Administrative Record Index for the Navigable Waters Protection Rule, 85 FR 22250 (April 21, 2020)


Docket Document ID                Type                                           Title                                                                   URL
                                                                                 Comparing the Extent and Permanence of Headwater Streams from Two
EPA-HQ-OW-2018-0149-11817         Publication                                                                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11817
                                                                                 Field Surveys to Values from Hydrographic Databases and Maps

EPA-HQ-OW-2018-0149-11818         Data                                           Case Study Analysis of Facilities with a Facility Response Plan (FRP)   https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11818
EPA-HQ-OW-2018-0149-11819         Data                                           R program files for Case Study Analyses for 402                         https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11819
EPA-HQ-OW-2018-0149-11820         Analysis                                       Regulatory Flexibility Act Analysis                                     https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11820




                                                                                                                                                                                                                            284 of 284
